Exhibit 10.7

Amended and Restated

SECURITIES PURCHASE AGREEMENT

by and among

SANCHEZ ENERGY CORPORATION,

SN UR HOLDINGS, LLC

SN EF UNSUB GP, LLC

SN EF UNSUB, LP,

SN EF UnSub Holdings, LLC,

GSO ST HOLDINGS ASSOCIATES LLC,

GSO ST HOLDINGS LP,

And

Intrepid Private Equity V-A, LLC

 

 

february 28, 2017

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

Page

 

 

ARTICLE I DEFINITIONS


3

Section 1.01

Definitions


3

 

 

 

ARTICLE II AGREEMENT TO SELL AND PURCHASE


11

Section 2.01

Anadarko Commitment and Related Matters


11

Section 2.02

Anadarko Related Commitment and Related Matters


13

Section 2.03

 


14

Section 2.03

Closing


14

Section 2.04

Deliveries


15

Section 2.05

Deliveries Upon Execution of KNOC PSA. Promptly following the execution of the
KNOC PSA:


15

Section 2.06

Deliveries Upon the Closings


16

Section 2.07

Conditions of GSO Associates’ and GSO Holdings’ Obligations at the Closing


18

Section 2.08

Conditions of the Common Unit Purchaser’s Obligations at Committed Closing


20

Section 2.09

Conditions of Intrepid’s Obligations at the Closing


20

Section 2.10

Nature of Obligations


21

Section 2.11

Further Assurances


21

Section 2.12

UCC Filings After January 12, 2017


21

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES RELATED TO THE GENERAL PARTNER AND
THE PARTNERSHIP


21

Section 3.01

Existence and Power


21

Section 3.02

Authority; Enforceability


22

Section 3.03

Capitalization; Issuance of Units


22

Section 3.04

Subsidiaries


23

Section 3.05

Litigation


23

Section 3.06

No Conflicts


24

Section 3.07

Approvals


24

Section 3.08

No Liabilities


24

Section 3.09

Investment Company Status


24

Section 3.10

No Registration Required


25

Section 3.11

Certain Fees


25

Section 3.12

No Integration


25

Section 3.13

No Restrictions on Dividends


25

Section 3.14

Springfield Gathering


25

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF  THE PREFERRED UNIT PURCHASERS


26

Section 4.01

Existence


26

Section 4.02

Authorization, Enforceability


26

Section 4.03

No Breach


26

Section 4.04

Approvals


27

Section 4.05

Certain Fees


27

Section 4.06

Restricted Securities


27

Section 4.07

Financing


28

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SN


29

Section 5.01

Existence


29

 

--------------------------------------------------------------------------------

 



Section 5.02

Authorization, Enforceability


29

Section 5.03

No Conflicts


30

Section 5.04

Approvals


30

Section 5.05

Certain Fees


30

Section 5.06

The GSO Allocated Shares, the Intrepid Allocated Shares and the Warrants


30

Section 5.07

Investment Company Status


31

Section 5.08

Stock Exchange Listing and Reporting Requirements


31

Section 5.09

No Registration Required


31

Section 5.10

No Integration


31

Section 5.11

Restricted Securities


31

Section 5.12

Litigation


32

Section 5.13

Solvency


32

Section 5.14

No Obligation to be Guarantor or Restricted Subsidiary


33

 

 

 

ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES


33

Section 6.01

Indemnification


33

Section 6.02

Indemnification Procedure


35

Section 6.03

Survival


37

 

 

 

ARTICLE VII TERMINATION


37

Section 7.01

Termination


37

Section 7.02

Notice of Termination


38

Section 7.03

Effect of Termination


38

Section 7.04

Termination of Commitment Related to KNOC Closing


38

 

 

 

ARTICLE VIII MISCELLANEOUS


38

Section 8.01

Expenses


38

Section 8.02

Interpretation


38

Section 8.03

Amendments and Waivers


38

Section 8.04

Binding Effect


40

Section 8.05

Communications


40

Section 8.06

Entire Agreement; Integrated Transaction


41

Section 8.07

Governing Law; Submission to Jurisdiction


42

Section 8.08

Waiver of Jury Trial


42

Section 8.09

Execution in Counterparts


42

Section 8.10

Successors and Assigns


42

Section 8.11

Severability


42

Section 8.12

Interim Actions


43

Section 8.13

No Recourse


44

Section 8.14

Creditors


44

Section 8.15

Public Disclosure; Confidentiality


44

Section 8.16

Time is of the Essence


45

Section 8.17

Remedies Generally


45

 





 

--------------------------------------------------------------------------------

 



EXHIBITS

 

EXHIBIT A

–

Form of Amended and Restated Agreement of Limited Partnership of SN EF UnSub, LP

EXHIBIT B

–

Form of Limited Liability Company Agreement of SN EF UnSub GP, LLC

EXHIBIT C-1

–

Form of GSO Warrant Agreement

EXHIBIT C-2

–

Form of Intrepid Warrant Agreement

EXHIBIT D

–

Form of Management Services Agreement

EXHIBIT E

–

Form of Joint Development Agreement

EXHIBIT F

‒

APC/KM PSA

EXHIBIT G

‒

Hydrocarbon Marketing Agreement

EXHIBIT H-1

‒

Form of GSO Registration Rights Agreement

EXHIBIT H-2

‒

Form of Intrepid Registration Rights Agreement

EXHIBIT I

‒

Opinion Matters

EXHIBIT J

‒

Equity Commitment Letters

EXHIBIT K-1

‒

Form of GSO Non-Solicitation Agreement

EXHIBIT K-2

‒

Form of Intrepid Non-Solicitation Agreement

EXHIBIT L

‒

GSO Voting Agreement

EXHIBIT M

‒

Allocation of SN Shares and Warrants

EXHIBIT N

‒

SN Letter Agreement

 

SCHEDULES 

SCHEDULE 3.07 – Partnership Approvals

SCHEDULE 3.08 – Liabilities

SCHEDULE 4.04 – Preferred Unit Purchasers Approvals

SCHEDULE 5.04 – SN Approvals

 

 



 

--------------------------------------------------------------------------------

 



AMENDED and restated

SECURITIES PURCHASE AGREEMENT

This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”), is
entered into on February 28, 2017 (the “Effective Date”), by and among Sanchez
Energy Corporation, a Delaware corporation (“SN”); SN UR Holdings, LLC, a
Delaware limited liability company (“SN GP Member”); SN EF UnSub Holdings, LLC,
a Delaware limited liability company (“Common Unit Purchaser”); SN EF UnSub, LP,
a Delaware limited partnership (the “Partnership”); SN EF UnSub GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”); Intrepid Private Equity V-A, LLC, a Delaware limited
liability company (“Intrepid”); GSO ST Holdings Associates LLC, a Delaware
limited liability company (“GSO Associates”); and GSO ST Holdings LP, a Delaware
limited partnership (“GSO Holdings” and together with Intrepid, the “Preferred
Unit Purchasers” and, collectively with GSO Associates and Intrepid, the
“Purchasers”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in accordance with Article I.

R E C I T A L S:

WHEREAS, on January 12, 2017, the Partnership entered into the APC/KM PSA as a
Buyer Party, an executed copy of which APC/KM PSA is attached as Exhibit F
hereto, pursuant to which the Partnership has agreed to purchase, and Anadarko
has agreed to sell to the Partnership, the Acquired Properties;

WHEREAS, upon execution of the APC/KM PSA, Anadarko sent a Sale Notice to KNOC
whereby KNOC will have thirty (30) days to elect to sell the KNOC Properties to
the Buyer Parties under the same terms and conditions that Anadarko proposes to
transfer the Acquired Properties under the APC/KM PSA; 

WHEREAS, if KNOC elects to sell the KNOC Properties to the Buyer Parties
pursuant to the terms included in the Sale Notice (the “KNOC Election”), then
the Partnership and other Buyer Parties will execute a purchase agreement with
KNOC pursuant to the terms of the Sale Notice, this Agreement and as otherwise
agreed among the parties (such purchase agreement, if any, the “KNOC PSA”);

WHEREAS, the Anadarko Closing (as defined below) and the KNOC Closing (as
defined below) may occur on different days, provided that in such case the KNOC
Closing shall not occur unless the Anadarko Closing has previously occurred
(“Separate Closings”), or on the same day (a “Dual Closing”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
at the Anadarko Closing, the Partnership will issue to the Common Unit Purchaser
100,000 newly issued Common Units in consideration for a contribution of
$100,000,000.00 (the “Common Unit Funding Amount”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
at the Anadarko Closing and, if applicable, the KNOC Closing, GSO Holdings has
committed to contribute to the Partnership in the aggregate up to
$800,000,000.00 (the “Preferred Unit GSO Commitment Amount”), with the actual
amount to be contributed by GSO Holdings at the Anadarko Closing  (whether it
occurs in a Separate Closing or as part of a Dual Closing) to be set forth in
the Closing Notice, provided that if the Anadarko Closing occurs in a Separate
Closing the amount to be contributed by GSO Holdings shall be $500.0 million
(the actual amount so contributed at the Anadarko Closing and less the amount of
the Intrepid Contribution, if any, the “Preferred Unit Anadarko Funding Amount”)
and, if applicable, the actual amount (which shall be determined by SN but shall
not be less than $200.0 million and not greater than $300.0 million) to be
contributed by GSO Holdings at the KNOC Closing (whether it occurs in a Separate
Closing or as part of a Dual Closing) to be set forth (i) in the Closing Notice
if a Dual Closing is to occur and (ii) in the Supplemental Closing Notice if
Separate Closings will occur (the

1

--------------------------------------------------------------------------------

 



“Preferred Unit KNOC Funding Amount” and, together with the “Preferred Unit
Anadarko Funding Amount”, the “Preferred Funding Amounts”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
at the Anadarko Closing, Intrepid has committed to contribute to the Partnership
an amount equal to $15,000,000 (the “Intrepid Contribution”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
(i) at the Anadarko Closing, the Partnership will issue to (A) GSO Holdings, a
number of newly issued Preferred Units equal to the Preferred Unit Anadarko
Funding Amount divided by the Preferred Unit Purchase Price and (B) Intrepid a
number of newly issued Preferred Units equal to the Intrepid Contribution
divided by the Preferred Unit Purchase Price and (ii) if applicable, at the KNOC
Closing, the Partnership will issue to GSO Holdings a number of newly issued
Preferred Units equal to the Preferred Unit KNOC Funding Amount divided by the
Preferred Unit Purchase Price;

WHEREAS, in accordance with this Agreement and the Partnership Agreement, the
Partnership will utilize the Common Unit Funding Amount, Preferred Funding
Amounts and the Intrepid Contribution, together with the proceeds of the Credit
Facility and Senior Debt drawn at the Preferred Unit Closings, to (i) pay to
Anadarko consideration for the sale by Anadarko to the Partnership of the
Acquired Properties pursuant to the APC/KM PSA, (ii) if applicable, pay to KNOC
consideration for the sale by KNOC to the Partnership of the KNOC Properties
pursuant to the KNOC PSA and (iii) the payment of certain fees and expenses as
provided herein;

WHEREAS, concurrently with the execution of the APC/KM PSA, the Partnership, SN
and SN Maverick entered into the SN Letter Agreement, an executed copy of which
is attached hereto as Exhibit N, and concurrently with the execution and
delivery of the Original SPA (as defined herein) the Partnership and SN Maverick
entered into the Hydrocarbons Marketing Agreement (as defined herein) an
executed copy of which is attached hereto as Exhibit G;

WHEREAS, at the Anadarko Closing, the Partnership will enter into the Management
Services Agreement and the Joint Development Agreement, which agreements will be
in the form of Exhibit D and Exhibit E hereto, respectively;

WHEREAS, as partial consideration for the commitment by GSO Holdings to
contribute the Preferred Unit Anadarko Funding Amount and the Preferred Unit
KNOC Funding Amount to the Partnership pursuant to this Agreement, SN has
agreed, on the terms and subject to the conditions set forth in this Agreement
and in the GSO Warrant Agreement, that at the Anadarko Closing, SN will issue to
GSO Holdings the GSO Allocated Shares and the Warrants, which Warrants shall be
issued pursuant to the GSO Warrant Agreement in the form attached as
Exhibit C-1;

WHEREAS, GSO Holdings has directed SN to issue at the Anadarko Closing the GSO
Allocated Shares and the Warrants included in the GSO Warrant Agreement to the
funds managed by GSO that are identified in Exhibit M in the proportions set
forth in Exhibit M (collectively, the “GSO Funds”);

WHEREAS, as partial consideration for the obligation of Intrepid to contribute
the Intrepid Contribution to the Partnership pursuant to this Agreement, SN has
agreed, on the terms and subject to the conditions set forth in this Agreement
and in the Intrepid Warrant Agreement, that at the Anadarko Closing, SN will
issue to Intrepid the Intrepid Allocated Shares and the Warrants included in the
Intrepid Warrant Agreement, which shall be in the form attached as Exhibit C-2;

WHEREAS, at the Anadarko Closing SN and the GSO Funds will enter into the GSO
Registration Rights Agreement in the form attached as Exhibit H-1, and SN and
Intrepid will enter into the Intrepid Registration

2

--------------------------------------------------------------------------------

 



Rights Agreement in the form attached as Exhibit H-2, in each case relating to
the registration of the SN Common Stock to be issued to the GSO Funds and
Intrepid at the Anadarko Closing and the SN Common Stock subject to issuance
upon exercise of the applicable Warrants;

WHEREAS, as a condition to and inducement for the SN Parties to enter into the
Original SPA, contemporaneously with the execution of the Original SPA, the GSO
Funds executed and delivered to the Partnership and SN two equity commitment
letters, enforceable by SN and the Partnership, with respect to certain of GSO
Holdings’ obligations hereunder, copies of which are attached hereto as Exhibits
J-1 and J-2 (the “Equity Commitment Letters”);

WHEREAS, the parties hereto intend that the General Partner and the Partnership
shall constitute bankruptcy remote, non-guarantor, unrestricted special purpose
Subsidiaries of SN; and

WHEREAS, the parties hereto desire to amend and restate the original Securities
and Purchase Agreement executed by and among SN, SN GP Member, Common Unit
Purchaser, the Partnership, the General Partner, GSO Associates and GSO Holdings
on January 12, 2017 (“Original SPA”) in its entirety (including the Exhibits and
Schedules thereto) to give effect to the foregoing and to the other agreements
as further set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby amend and
restate the Original SPA in its entirety and agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01    Definitions.  As used in this Agreement, the following terms
have the meanings indicated:

“Acquired Properties” means the properties, assets and rights to be acquired,
directly or indirectly, by the Partnership from Anadarko at the Closing (as such
term is defined in the APC/KM PSA) pursuant to the “UnSub Assignment” (as such
term is defined in the APC/KM PSA) in the form attached as Exhibit C-2 to the
APC/KM PSA.

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For purposes of this Agreement, (i) The Blackstone Group, L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P. or its Affiliates that are not part of the credit-related businesses
of The Blackstone Group L.P. shall not be considered or otherwise deemed to be
an “Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group L.P., but any fund or account managed,
advised or sub-advised by or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P. shall constitute an
Affiliate of GSO, and (ii) none of GSO or its Affiliates or any fund or account
managed, advised or sub-advised by or Controlled by GSO or its Affiliates shall
constitute an Affiliate of the Partnership or the General Partner.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Anadarko” means Anadarko Onshore and Kerr-McGee Oil and Gas Onshore LP, a
Delaware limited partnership.

“Anadarko Closing” means the issuance and sale of the Common Units and the
Preferred Units to the Common Unit Purchaser and the Preferred Unit Purchasers,
respectively, in consideration for the Common Unit

3

--------------------------------------------------------------------------------

 



Funding Amount, the Preferred Unit Anadarko Funding Amount and Intrepid
Contribution, respectively, in accordance with Section 2.01(a).

“Anadarko Closing Date” means the date that is the “Closing Date”, as such term
is defined in the APC/KM PSA.

“Anadarko Onshore” means Anadarko E&P Onshore LLC, a Delaware limited liability
company.

“APC/KM PSA” means that certain Purchase and Sale Agreement among Anadarko E&P
Onshore LLC, Kerr-McGee Oil and Gas Onshore LP, SN Maverick, the Partnership and
Blackstone Newco, dated January 12, 2017, an executed copy of which is attached
as Exhibit F hereto.

“Basic Documents” means, collectively, this Agreement, the Partnership
Agreement, the GP LLC Agreement, the APC/KM PSA, the KNOC PSA if such document
is executed, the Management Services Agreement, the Joint Development Agreement,
the Hydrocarbons Marketing Agreement, the GSO Warrant Agreement, the Intrepid
Warrant Agreement, the GSO Registration Rights Agreement, the Intrepid
Registration Rights Agreement, the Equity Commitment Letters, the SN Letter
Agreement, the definitive documents relating to the Credit Facility and the
Senior Debt, if any, the GSO Voting Agreement, the GSO Non-Solicitation
Agreement, the Intrepid Non-Solicitation Agreement and the Drilling Commitment
Agreement.

“Blackstone” means The Blackstone Group, L.P. and all private equity funds,
portfolio companies, parallel investment entities, and alternative investment
entities owned, managed, or Controlled by The Blackstone Group, L.P. or its
Affiliates that are not part of the credit-related businesses of The Blackstone
Group L.P.

“Blackstone Newco” means Gavilan Resources, LLC, a Delaware limited liability
company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.

“Buyer Party” and “Buyer Parties” have the meaning set forth in the APC/KM PSA.

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America Inc. and/or any of their Affiliates.

“Class A Common Interests” has the meaning assigned to such term in Section
2.01(b).

“Class B Common Interests” has the meaning assigned to such term in Section
2.01(b).

“Closing Notice” means a written notice prepared and delivered by SN to GSO
Holdings not less than thirteen (13) Business Days prior to the Anadarko Closing
Date, which notice shall specify (i) if there will be Separate Closings, the
Preferred Unit Anadarko Funding Amount in the Anadarko Closing that occurs in a
Separate Closing (which amount shall be $500.0 million) and shall include wiring
instructions for receipt of such Preferred Unit Anadarko Funding Amount and (ii)
if there will be a Dual Closing, the Preferred Unit Anadarko Funding Amount in
such Dual Closing and the Preferred Unit KNOC Funding Amount in such Dual
Closing (which combined amount shall be determined by SN, but shall not exceed
$800.0 million and shall not be less than $700.0 million) and shall include
wiring instructions for receipt of the Preferred Unit Anadarko Funding Amount
and the Preferred Unit KNOC Funding Amount, and in all cases, the Closing Notice
shall be subject to deemed adjustment with respect to any Initial Debt
Replacement Units in accordance with Section 2.01(c).  If there will be a Dual
Closing, the Anadarko Closing Date and the KNOC Closing Date will occur on the
same day.

“Commission” means the United States Securities and Exchange Commission.



4

--------------------------------------------------------------------------------

 



“Commitment Fee” means a fee payable by SN to GSO Holdings as of the date of the
Original SPA in immediately available funds accordance with Section 2.04(a)(vii)
of the Original SPA, which Commitment Fee shall be in an amount equal to $20.0
million.

“Common Indemnified Parties” has the meaning specified in Section 6.01(b).

“Common Unit Funding Amount” has the meaning specified in the recitals of this
Agreement.

“Common Unit Purchaser” has the meaning set forth in the introductory paragraph
of this Agreement.

“Common Units” means the “Common Units” as such term is defined in the
Partnership Agreement.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Control” has the meaning set forth in the Partnership Agreement.

“Credit Facility” means the up to $500.0 million senior secured first lien
reserve based revolving credit facility among the Partnership, as borrower, and
J.P. Morgan and Citi, as joint lead arrangers and joint book runners, J.P.
Morgan as administrative agent, and J.P. Morgan, Citi and the syndicate of banks
and financial institutions named therein as the lenders; provided,  however,
that if J.P. Morgan and Citi are unable to fully syndicate such facility, SN may
in its discretion reduce, but subject to the rights of GSO Holdings set forth in
Section 2.01(c), the amount of such credit facility by up to $300.0 million in
the aggregate (the “Facility Reduction Amount”) and incur Senior Debt in an
amount up to such reduction.

“Damages” means losses, judgments, liabilities, damages and fines and all
reasonable costs, fees, outlays, expenses, expenditures and disbursements of
every nature (including costs of investigation and fees and expenses of
attorneys, accountants, consultants, expert witnesses and other witnesses).

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq., as amended from time to time, and any successor to the Delaware
Act.

“Deposit” has the meaning set forth in the APC/KM PSA.

“Drilling Commitment Agreement” means the Development Agreement to be entered
into at the Anadarko Closing (whether it occurs in a Separate Closing or at the
Dual Closing), by and among Anadarko, SN Maverick, the Partnership and
Blackstone Newco, and, solely for the purpose specified therein, SN, the form of
which is attached as Exhibit N to the APC/KM PSA.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C
§17-101 et seq. as amended from time to time and any successor to DRULPA.

“Dual Closing” has the meaning specified in the recitals of this Agreement.

“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.

“Equity Commitment Letters” has the meaning set forth in the recitals.

“Equity Interests” means (i) equity interests (including capital stock,
membership interests and partnership interests) of any applicable Person, (ii)
obligations, evidences of indebtedness or other securities or

5

--------------------------------------------------------------------------------

 



interests convertible or exchangeable into equity interests, and (iii) warrants,
options or other rights to purchase or otherwise acquire or receive equity
interests.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility Reduction Amount” has the meaning set forth in the definition of the
term “Credit Facility”.

“Fee Letter” means that certain Project Lightning Fee Letter, dated January 12,
2017, among J.P. Morgan, Citi and the Partnership.

“Final Availability Cushion” has the meaning assigned to such term in Section
2.02(b).

“Final Debt Replacement Election” has the meaning assigned to such term in
Section 2.02(b).

“Final Debt Replacement Units” has the meaning assigned to such term in
Section 2.02(b).

“Final Non-Syndicated Debt” has the meaning set forth in Section 2.02(b).

“Fundamental Representations” means those representations and warranties set
forth in Sections 3.01,  3.02,  3.03,  3.04,  3.05 (solely as such
representation relates to the absence of proceedings as of the Effective Date),
3.06,  3.09,  3.10,  3.13,  4.01,  4.02,  5.01,  5.02, 5.03, 5.06,  5.09,  5.10,
 5.12 (solely as such representation relates to the absence of proceedings as of
the Effective Date) and 5.14.

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” has the meaning set forth in the introductory paragraph to
this Agreement.

“Governmental Authority” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“GP LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of the General Partner in the form attached as Exhibit B
hereto.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“GSO Allocated Shares” means the 1,455,000 shares of SN Common Stock to be
issued by SN to the GSO Funds at the Anadarko Closing, such number of shares
subject to adjustment in accordance with the last sentence of Section 6.01(b).

“GSO Associates” has the meaning set forth in the introductory paragraph to this
Agreement.

“GSO Funds” has the meaning set forth in the recitals.

“GSO Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“GSO Non-Solicitation Agreement” means the Non-Solicitation Agreement to be
entered into at the Anadarko Closing by and among SN, SOG and GSO, substantially
in the form attached as Exhibit K-1 hereto.

“GSO Registration Rights Agreement” means the Registration Rights Agreement to
be entered into at the Anadarko Closing between SN and the GSO Funds,
substantially in the form attached as Exhibit H-1 hereto.



6

--------------------------------------------------------------------------------

 



“GSO Voting Agreement” means the Voting and Standstill Agreement, executed on
February 6, 2017 by and between the GSO Funds and SN, attached as Exhibit L
hereto.

“GSO Warrant Agreement” means the Warrant Agreement to be entered into at the
Anadarko Closing between the GSO Funds and SN, substantially in the form
attached as Exhibit C-1 hereto.

“Hydrocarbon Marketing Agreement” means the Hydrocarbons Purchase and Marketing
Agreement entered into on January 12, 2017 between SN Maverick and the
Partnership attached as Exhibit G hereto.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person under capital leases,
(e) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, regardless of whether drawn, (f) all obligations of
such Person created or arising under any conditional sale or title retention
agreement, (g) the liquidation value or redemption price, as the case may be, of
all preferred or redeemable stock of such Person, (h) all net obligations of
such Person payable under any rate, currency, commodity or other swap, option or
derivative agreement, (i) all obligations secured by (or for which the holder of
such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned by such Person, regardless of whether such Person
has assumed or become liable for the payment of such obligation and (j) all
obligations of others guaranteed by such Person.

“Indemnified Party” has the meaning specified in Section 6.02(a).

“Indemnifying Party” has the meaning specified in Section 6.02(a).

“Initial Availability Cushion” has the meaning assigned to such term in Section
2.01(c).

“Initial Debt Replacement Election” has the meaning assigned to such term in
Section 2.01(c).

“Initial Debt Replacement Units” has the meaning assigned to such term in
Section 2.01(c).

“Intrepid” has the meaning set forth in the introductory paragraph to this
Agreement.

“Intrepid Allocated Shares” means the 45,000 shares of SN Common Stock to be
issued by SN to Intrepid at the Anadarko Closing, such number of shares subject
to adjustment in accordance with the last sentence of Section 6.01(b).

“Intrepid Contribution” has the meaning specified in the recitals of this
Agreement.

“Intrepid Non-Solicitation Agreement” means the Non-Solicitation Agreement to be
entered into at the Anadarko Closing by and among SN, SOG and Intrepid,
substantially in the form attached as Exhibit K-2 hereto.

“Intrepid Registration Rights Agreement” means the Registration Rights Agreement
to be entered into at the Anadarko Closing between SN and Intrepid,
substantially in the form attached as Exhibit H-2 hereto.

 “Intrepid Warrant Agreement” means the Warrant Agreement to be entered into at
the Anadarko Closing between the Intrepid and SN, substantially in the form
attached as Exhibit C-2 hereto.

“Joint Development Agreement” means the Joint Development Agreement to be
entered into between the Partnership, Blackstone Newco and SN Maverick
substantially in the form attached as Exhibit D hereto.



7

--------------------------------------------------------------------------------

 



“J.P. Morgan” means J.P. Morgan Chase Bank, N.A.

“KNOC” means Eagle Ford TX LP, a Texas limited partnership.

“KNOC Closing” means the issuance and sale of the KNOC Preferred Units to GSO
Holdings and, if Intrepid elects to participate in accordance with the terms
hereof, Intrepid in consideration for the Preferred Unit KNOC Funding Amount in
accordance with Section 2.02(a);  provided, however, that in no event will the
KNOC Closing occur unless the Anadarko Closing has previously occurred or occurs
concurrently with the KNOC Closing.

“KNOC Closing Date” means, the day upon which closing occurs pursuant to the
KNOC PSA, which date shall occur (i) on the day of the Anadarko Closing if a
Dual Closing occurs or (ii) on a date after the Anadarko Closing has occurred if
the KNOC Closing occurs in a Separate Closing.

“KNOC Election” has the meaning set forth in the recitals.

“KNOC Participation Agreement” means that certain Maverick Basin Area
Participation Agreement, dated March 17, 2011, by and among Anadarko and KNOC.

“KNOC Properties”  means KNOC’s pro rata share of the Interests (as defined in
the KNOC Participation Agreement).

“KNOC PSA” has the meaning set forth in the recitals.

“Knowledge of SN” means the actual knowledge, after due inquiry, of any of
Antonio R. Sanchez, III, Eduardo A. Sanchez, Patricio D. Sanchez and Cameron W.
George.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Management Services Agreement” means the Management Services Agreement to be
entered into at the Anadarko Closing by and between the Partnership and SOG,
substantially in the form attached hereto as Exhibit D.

“Non-Syndicated Debt” has the meaning set forth in Section 2.01(c).

“NYSE” has the meaning assigned to such term in Section 5.07.

“Original SPA” has the meaning specified in the recitals of this Agreement.

“Partnership” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership to be entered into at the Anadarko Closing by and
among the General Partner, Common Unit Purchaser and the Preferred Unit
Purchasers, substantially in the form attached as Exhibit A hereto.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.



8

--------------------------------------------------------------------------------

 



“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Authority.

“Preferred Funding Amounts” has the meaning specified in the recitals of this
Agreement.

“Preferred Unit Anadarko Funding Amount” has the meaning specified in the
recitals of this Agreement.

“Preferred Unit Closings” means the Anadarko Closing and the KNOC Closing.

“Preferred Unit GSO Commitment Amount” has the meaning specified in the recitals
of this Agreement.

“Preferred Unit KNOC Funding Amount” has the meaning specified in the recitals
of this Agreement.

“Preferred Unit Purchase Price” means a cash purchase price of $1,000 per
Preferred Unit.

“Preferred Unit Purchasers” has the meaning set forth in the introductory
paragraph of this Agreement.

“Preferred Units” means “Preferred Units”, as defined in the Partnership
Agreement.

“Purchased Preferred Units” means those Preferred Units purchased by the
Preferred Unit Purchasers in accordance with Section 2.01(a) and, if applicable,
Section 2.02(a).

“Purchaser Indemnified Parties” has the meaning specified in Section 6.01(a).

“Purchasers” has the meaning set forth in the introductory paragraph to this
Agreement.

“Restricted Subsidiary” has the meaning assigned to such term in the SN Credit
Agreement, or in any indenture or other agreement pertaining to indebtedness of
SN.

“Rights” has the meaning assigned to such term under the SN Rights Plan.

“Sale Notice” has the meaning assigned to such term under Section 22.2 of the
KNOC Participation Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Senior Debt” means the senior credit facility (other than, for the avoidance of
doubt, the Credit Facility) and/or securities or note issuance among the
Partnership, as borrower or issuer, J.P. Morgan and Citi as joint lead arrangers
and joint book runners (or other equivalent roles), J.P. Morgan as
administrative agent (or equivalent role) and J.P. Morgan, Citi and the
syndicate of banks and the financial institutions as the lenders or holders in
an original principal amount up to $300 million, but in no event shall the
original principal amount of the Senior Debt exceed the Facility Reduction
Amount.

“Separate Closings” has the meaning specified in the recitals of this Agreement.

“SN” has the meaning set forth in the introductory paragraph to this Agreement.

“SN Common Stock” means the common stock, par value $0.01 per share of SN.  For
purposes of this Agreement, references to a share or shares of SN Common Stock
shall be deemed to include the Right(s)

9

--------------------------------------------------------------------------------

 



associated with such share or shares that are issued pursuant to the SN Rights
Plan or any similar successor plan hereafter adopted by SN.

“SN Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of June 30, 2014, among Sanchez Energy Corporation, Royal Bank of
Canada, as Administrative Agent, and the lenders party thereto, as amended,
restated, modified, renewed, refunded, replaced or refinanced from time to time.

“SN GP Member” has the meaning set forth in the introductory paragraph to this
Agreement.

“SN Letter Agreement” means that certain Letter Agreement, dated as of January
12, 2017, by and among SN, SN Maverick and the Partnership, attached as Exhibit
P hereto.

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company.

“SN Parties” means SN, SN GP Member, the General Partner, the Partnership and
the Common Unit Purchaser.

“SN Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between SN and Continental Stock Transfer & Trust Company, as rights agent,
including the exhibits attached thereto, as such rights agreement may be
amended, modified or supplemented from time to time.

“SOG” means Sanchez Oil & Gas Corporation, a Delaware corporation.

“Springfield Gathering Agreements” means (a) the Second Amended and Restated
Lease Dedication and Gas Gathering Agreement between Springfield Pipeline LLC, a
Texas limited liability company (“Springfield”), and SN and (b) the Second
Amended and Restated Lease Dedication and Oil Gathering Agreement between
Springfield and SN, in each case to be entered into upon termination of the
Marketing Transition Services Agreement pursuant to the APC/KM PSA.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or Controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the membership interests, partnership interests or other similar
ownership interests thereof with voting rights is at the time owned or
Controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof.  For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity (other than
a corporation) if such Person or Persons shall be allocated a majority of the
limited liability company, partnership, association or other business entity
gains or losses or shall be or Control, directly or indirectly, the manager,
managing member, managing director (or a board comprised of any of the
foregoing) or general partner of such limited liability company, partnership,
association or other business entity.

“Supplemental Closing Notice” means a written notice prepared and delivered by
SN to GSO Holdings not less than thirteen (13) Business Days prior to the KNOC
Closing Date that will occur in a Separate Closing, which notice shall specify
the Preferred Unit KNOC Funding Amount (which amount shall be determined by SN,
but shall not exceed $300.0 million and shall not be less than $200.0 million,
such amount not in duplication of any amounts funded at the Anadarko Closing
that has or, prior to the KNOC Closing, will occur in a Separate Closing), which
Supplemental Closing Notice shall be subject to deemed adjustment with respect
to any Final Debt Replacement Units in accordance with Section 2.02(b);
 provided that such written notice shall only be

10

--------------------------------------------------------------------------------

 



delivered if Separate Closings will occur.  A Supplemental Closing Notice may be
only be delivered by SN to GSO Holdings if a Closing Notice for the Anadarko
Closing that will occur in a Separate Closing has previously been delivered by
SN to GSO Holdings.

“Third Party Claim” has the meaning specified in Section 6.02(b).

“Unrestricted Subsidiary” has the meaning assigned to such term in the SN Credit
Agreement, or in any indenture or other agreement pertaining to Indebtedness of
SN or any of its Subsidiaries (other than the General Partner or the Partnership
or any of its Subsidiaries).

“Warrants” means the Warrants issued in accordance with the GSO Warrant
Agreement and the Intrepid Warrant Agreement, as applicable.

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

Section 2.01    Anadarko Commitment and Related Matters.

(a)        At, or prior to, the Anadarko Closing (whether in a Separate Closing
or as part of a Dual Closing), on the terms and subject to the conditions set
forth in this Agreement, (i) GSO Holdings shall contribute and fund to the
Partnership by wire transfer of immediately available funds the Preferred Unit
Anadarko Funding Amount, (ii) Intrepid shall contribute and fund to the
Partnership by wire transfer of immediately available funds the Intrepid
Contribution and (iii) the Common Unit Purchaser shall contribute and fund to
the Partnership by wire transfer of immediately available funds the Common Unit
Funding Amount.  At the Anadarko Closing (whether in a Separate Closing or as
part of a Dual Closing), on the terms and subject to the conditions set forth in
this Agreement, each of the Preferred Unit Anadarko Funding Amount, Intrepid
Contribution and Common Unit Funding Amount shall be paid by wire transfer of
immediately available funds to an account of the Partnership designated in
writing by SN in the Closing Notice; provided that, the Intrepid Contribution
may be paid by Intrepid by wire transfer of immediately available funds to an
account of GSO Holdings designated in writing by GSO Holdings to Intrepid at or
contemporaneously with the Anadarko Closing and such payment shall be, upon GSO
Holdings’ contribution thereof to the Partnership, deemed a contribution of the
Intrepid Contribution by Intrepid to the Partnership, in consideration for the
issuance by the Partnership (x) to the Common Unit Purchaser 100,000 Common
Units, (y) to Intrepid a number of Preferred Units equal to the Intrepid
Contribution divided by the Preferred Unit Purchase Price and (z) subject to
increase in accordance with Section 2.01(c), to GSO Holdings a number of
Preferred Units equal to the Preferred Unit Anadarko Funding Amount divided by
the Preferred Unit Purchase Price.  Each of the Preferred Unit Anadarko Funding
Amount, Intrepid Contribution and the Common Unit Funding Amount shall be used,
together with the proceeds of the Senior Debt, if any, and drawings on the
Credit Facility as of the Anadarko Closing, to fund the portion of the “Purchase
Price” (as defined in the APC/KM PSA) attributable to the Acquired Properties,
with any excess funds being retained by the Partnership for its general business
purposes and reimbursement of the Purchasers’ expenses to the extent required
under the Basic Documents.

(b)        At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing), on the terms and subject to the conditions set forth in this
Agreement, (i) GSO Associates and SN GP Member shall each make the applicable
nominal contribution to the General Partner set forth in the GP LLC Agreement
and (ii) the General Partner shall issue to the SN GP Member 99 Class A common
membership interest (the “Class A Common Interests”) and to GSO Associates 1
Class B common membership interest (the “Class B Common Interest”).  Funds
contributed to the General Partner pursuant to this Section 2.01(b) shall be
paid by wire transfer of immediately available funds to an account designated by
the General Partner pursuant to a written notice

11

--------------------------------------------------------------------------------

 



delivered to SN GP Member and GSO Associates no later than two (2) Business Days
before the Anadarko Closing.

(c)        Notwithstanding anything to the contrary contained herein, not less
than thirteen (13) Business Days prior to the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing), SN shall notify GSO Holdings
whether (i)(a) it intends to cause the Partnership to incur any Senior Debt on
the day of the Anadarko Closing or (b) if the lenders to the Credit Facility
have not achieved a “Successful Syndication” (as such term is defined in the Fee
Letter) and the maximum size of the “Demand Facility” (as such term is defined
in the Fee Letter) that may be requested by the lenders pursuant to a “Term
Loan” (as such term is defined in the Fee Letter) (the “Non-Syndicated Debt”),
or (ii) if the availability under the Credit Facility will be less than (A)
$65.0 million immediately following the Anadarko Closing if Separate Closings
will occur or (B) $100.0 million immediately following the Dual Closings if a
Dual Closing will occur (such shortfall in clause (ii)(A) or (ii)(B), the
“Initial Availability Cushion”), and following delivery of such notification GSO
Holdings may elect within seven (7) Business Days thereafter to, in its sole
discretion by written notice provided to SN (any such election, a “Initial Debt
Replacement Election”), irrevocably commit in writing to purchase on the day of
the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) an additional number of Preferred Units equal to (i) to the extent
applicable (a) all or part of the Senior Debt proposed to be incurred by the
Partnership on the day of the Anadarko Closing (whether in a Separate Closing or
as part of a Dual Closing), and/or (b) all or a part of the Initial Availability
Cushion and/or (c) the Non-Syndicated Debt, divided by (ii) the Preferred Unit
Purchase Price (such number of additional Preferred Units, the “Initial Debt
Replacement Units”).  Following receipt of a timely Initial Debt Replacement
Election and in accordance with such election, on the day of the Anadarko
Closing (whether in a Separate Closing or as part of a Dual Closing), (i) the
Partnership shall not incur to the extent applicable (x) the portion of the
proposed Senior Debt corresponding to the portion of the proposed Senior Debt to
be funded by GSO Holdings as set forth in the Initial Debt Replacement Election
and/or (y) borrowings under the Credit Facility in an amount corresponding to
the portion of the Initial Availability Cushion to be funded by GSO Holdings as
set forth in the Initial Debt Replacement Election and/or (z) the Non-Syndicated
Debt, (ii) GSO Holdings shall purchase the Initial Debt Replacement Units, (iii)
the maximum number of Preferred Units authorized to be issued by the Partnership
shall be increased by the Initial Debt Replacement Units, (iv) the Preferred
Unit Anadarko Funding Amount shall automatically be increased by the product of
(A) the Initial Debt Replacement Units to be purchased by GSO Holdings at the
Anadarko Closing (whether in a Separate Closing or as part of a Dual Closing)
and (B) the Preferred Unit Purchase Price and (v) the number of Preferred Units
to be issued at the Anadarko Closing (whether in a Separate Closing or as part
of a Dual Closing) to GSO Holdings shall be increased by the Initial Debt
Replacement Units purchased on the day of the Anadarko Closing.  In addition, at
the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing), SN shall pay to GSO Holdings a fee equal to the product of (a) two and
one-half percent (2.5%) and (b) the product of (i) the Preferred Unit Purchase
Price and (ii) the number of Initial Debt Replacement Units actually purchased
by GSO Holdings at the Anadarko Closing.  If GSO Holdings delivers to SN an
Initial Debt Replacement Election, it shall furnish a copy of same to Intrepid
and Intrepid shall have the right, exercisable for five (5) Business Days after
Intrepid’s receipt of the Initial Debt Replacement Election, to elect to pay to
the Partnership at the Anadarko Closing by wire transfer of immediately
available funds to an account designated by the Partnership an amount equal to
three percent (3.0%) of the product of the Preferred Unit Purchase Price and the
number of Initial Debt Replacement Units and if Intrepid makes such
contribution, the Partnership will issue to Intrepid at the Anadarko Closing an
additional number of Preferred Units equal to three percent (3.0%) of the number
of Initial Debt Replacement Units and to GSO Holdings ninety-seven percent
(97.0%) of the number of Initial Debt Replacement Units; provided, however, that
if Intrepid does not elect to participate in such Initial Debt Replacement Units
then GSO Holdings shall have the rights set forth in Section 3.1(c)(i) of the
Partnership Agreement.  In addition, at the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing), SN shall pay to Intrepid a fee
equal to the product of (a) two and one-half percent (2.5%) and (b) the product
of (i) the Preferred Unit Purchase Price and (ii) the number of Initial Debt
Replacement Units actually purchased by Intrepid at the Anadarko Closing.



12

--------------------------------------------------------------------------------

 



(d)        Not less than thirteen (13) Business Days prior to the Anadarko
Closing Date, SN shall provide, based upon information available to them at such
time, notice to GSO Holdings in writing of the proposed key terms of the Credit
Facility and Senior Debt, if any Senior Debt is contemplated.  In addition, SN
and the Partnership shall, and the Common Unit Purchaser shall cause the
Partnership to, keep GSO Holdings reasonably apprised of the expected Anadarko
Closing Date and apprised of whether the Anadarko Closing is expected to occur
on the same day as the KNOC Closing, and shall use their commercially reasonable
efforts (based upon information available to them) (i) to notify GSO Holdings
not later than thirteen (13) Business Days prior to the Anadarko Closing Date,
provided that, any failure to so notify GSO Holdings shall not limit GSO
Holding’s obligations hereunder, including with respect to funding the Preferred
Unit Anadarko Funding Amount at the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing) or the Preferred Unit KNOC Funding Amount
at the KNOC Closing (whether in a Separate Closing or as part of a Dual Closing)
and (ii) to deliver the Closing Notice to GSO Holdings not later than thirteen
(13) Business Days prior to the Anadarko Closing Date, which Closing Notice
shall be prepared by SN.

(e)        SN will use its commercially reasonable efforts if the KNOC Election
is timely made to cause the Anadarko Closing and the KNOC Closing to occur at
the Dual Closing; provided that SN shall have no liability to any Person if the
Anadarko Closing and the KNOC Closing do not occur on the same day.

Section 2.02    Anadarko Related Commitment and Related Matters.

(a)        SN shall promptly deliver to GSO Holdings a copy of the KNOC Election
upon SN’s receipt of same.  At the KNOC Closing (whether in a Separate Closing
or as part of a Dual Closing), if applicable, on the terms and subject to the
conditions set forth in this Agreement, GSO Holdings shall contribute and fund
to the Partnership by wire transfer of immediately available funds the Preferred
Unit KNOC Funding Amount in consideration for the issuance by the Partnership to
GSO Holdings of a number of Preferred Units equal to the Preferred Unit KNOC
Funding Amount divided by the Preferred Unit Purchase Price.  Funds contributed
to the Partnership pursuant to this Section 2.02(a) shall be paid by wire
transfer of immediately available funds to an account designated by the General
Partner pursuant to a written notice delivered to GSO Holdings no later than two
(2) Business Days before the KNOC Closing (whether in a Separate Closing or as
part of a Dual Closing).  If the KNOC Election is made, GSO Holdings shall
promptly furnish a copy of same to Intrepid after GSO Holdings receives same
from SN and Intrepid shall have the right, exercisable for five (5) Business
Days after Intrepid’s receipt of the copy of such KNOC Election, to elect to pay
to the Partnership at the KNOC Closing by wire transfer of immediately available
funds to an account designated by the Partnership an amount equal to three
percent (3.0%) of the Preferred Unit KNOC Funding Amount and if Intrepid makes
such contribution, the Partnership will issue to Intrepid at the KNOC Closing an
additional number of Preferred Units equal to three percent (3.0%) of the
quotient of the Preferred Unit KNOC Funding Amount divided by the Preferred Unit
Purchase Price and to GSO Holdings ninety-seven percent (97.0%) of the quotient
of the Preferred Unit KNOC Funding Amount divided by the Preferred Unit Purchase
Price; provided, however, that if Intrepid does not elect to participate in such
Final Debt Replacement Units then GSO Holdings shall have the rights set forth
in Section 3.1(c)(i) of the Partnership Agreement.

(b)        Notwithstanding anything to the contrary contained herein, but only
if the KNOC Closing will occur in a Separate Closing, not less than thirteen
(13) Business Days prior to the KNOC Closing that will occur in a Separate
Closing, if such closing is to occur, SN shall notify GSO Holdings whether
(i)(a) it intends to cause the Partnership to incur any Senior Debt at the KNOC
Closing or (b) if the lenders to the Credit Facility have not achieved a
“Successful Syndication” (as such term is defined in the Fee Letter) and the
maximum size of the “Demand Facility” (as such term is defined in the Fee
Letter) that may be requested by the lenders pursuant to a “Term Loan” (as such
term is defined in the Fee Letter) (the “Final Non-Syndicated Debt”) or (ii) if
the availability under the Credit Facility will be less than  $100.0 million at
the KNOC Closing (such shortfall, the “Final Availability Cushion”), and
following delivery of such notification GSO Holdings may elect within seven (7)
Business Days thereafter to, in its sole discretion by written notice provided
to SN (any such election, a “Final Debt Replacement Election”), irrevocably
commit in writing to purchase at the KNOC Closing an additional

13

--------------------------------------------------------------------------------

 



number of Preferred Units equal to (i) to the extent applicable (a) all or part
of the Senior Debt proposed to be incurred by the Partnership, and/or (b) all or
a part of the Final Availability Cushion and/or (c) the Final Non-Syndicated
Debt, divided by (ii) the Preferred Unit Purchase Price (such number of
additional Preferred Units, the “Final Debt Replacement Units”).  Following
receipt of a timely Final Debt Replacement Election and in accordance with such
election, at the KNOC Closing that will occur in a Separate Closing, (i) the
Partnership shall not incur to the extent applicable (x) the portion of the
proposed Senior Debt corresponding to the portion of the proposed Senior Debt to
be funded by GSO Holdings as set forth in the Final Debt Replacement Election
and/or (y) borrowings under the Credit Facility in an amount corresponding to
the portion of the Final Availability Cushion to be funded by GSO Holdings as
set forth in the Final Debt Replacement Election and/or (z) the Final
Non-Syndicated Debt, (ii) GSO Holdings shall purchase on the day of the KNOC
Closing that will occur in a Separate Closing, the Final Debt Replacement Units,
(iii) the maximum number of Preferred Units authorized to be issued by the
Partnership shall be increased on the day of the KNOC Closing that will occur in
a Separate Closing, by the Final Debt Replacement Units, (iv) the Preferred Unit
KNOC Funding Amount shall automatically be increased on the day of the KNOC
Closing that will occur in a Separate Closing, by the product of (A) the Final
Debt Replacement Units to be purchased by GSO Holdings at the KNOC Closing and
(B) the Preferred Unit Purchase Price and (v) the number of Preferred Units to
be issued at the KNOC Closing that will occur in a Separate Closing, to GSO
Holdings shall be increased by the Final Debt Replacement Units.  In addition,
if there are Separate Closings, then at the KNOC Closing that will occur in a
Separate Closing, if such closing occurs, SN shall pay to GSO Holdings a fee
equal to the product of (a) two and one-half percent (2.5%) and (b) the product
of (i) the Preferred Unit Purchase Price and (ii) the number of Final Debt
Replacement Units actually purchased by GSO Holdings at the KNOC Closing. If GSO
Holdings delivers to SN an Final Debt Replacement Election, it shall furnish a
copy of same to Intrepid and Intrepid shall have the right, exercisable for five
(5) Business Days after Intrepid’s receipt of the Final Debt Replacement
Election, to elect to pay to the Partnership at the KNOC Closing by wire
transfer of immediately available funds to an account designated by the
Partnership an amount equal to three percent (3.0%) of the product of the
Preferred Unit Purchase Price and the number of Final Debt Replacement Units and
if Intrepid makes such contribution, the Partnership will issue to Intrepid at
the KNOC Closing an additional number of Preferred Units equal to three percent
(3.0%) of the number of Final Debt Replacement Units and to GSO Holdings
ninety-seven percent (97.0%) of the number of Final Debt Replacement Units;
provided, however, that if Intrepid does not elect to participate in such Final
Debt Replacement Units then GSO Holdings shall have the rights set forth in
Section 3.1(c)(i) of the Partnership Agreement.

(c)        SN will, or will cause its Affiliates to, promptly provide GSO
Holdings with copies of all notices provided to and received from KNOC regarding
its response to the Sale Notice sent to KNOC by Anadarko on January 12, 2017.
Additionally, SN will use commercially reasonable efforts to notify GSO Holdings
within fifteen (15) days of the Anadarko Closing (whether in a Separate Closing
or as part of a Dual Closing) if it anticipates that KNOC will exercise the KNOC
Election.  If KNOC makes the KNOC Election, SN will, or will cause its
Affiliates to, keep GSO Holdings reasonably apprised of the expected KNOC
Closing Date (whether in a Separate Closing or as part of a Dual Closing), and
shall use their commercially reasonable efforts (based upon information
available to them) (i) to notify GSO Holdings not later than thirteen (13)
Business Days prior to the KNOC Closing Date (whether in a Separate Closing or
as part of a Dual Closing), which notice may be combined with the notice
provided in Section 2.01(d),  provided that, any failure to so notify GSO
Holdings shall not limit GSO Holding’s obligations hereunder, including with
respect to funding the Preferred Unit KNOC Funding Amount at the KNOC Closing
(whether in a Separate Closing or as part of a Dual Closing) and (ii) to deliver
the Supplemental Closing Notice to GSO Holdings not later than thirteen (13)
Business Days prior to the KNOC Closing Date, which Supplemental Closing Notice
shall be prepared by SN.

Section 2.03    Closing.



14

--------------------------------------------------------------------------------

 



(a)        On the terms and subject to the conditions hereof, the consummation
of the funding of each of the Preferred Unit Anadarko Funding Amount, Intrepid
Contribution and the Common Unit Funding Amount shall take place on the Anadarko
Closing Date (whether in a Separate Closing or as part of a Dual Closing) at the
offices of Kirkland and Ellis LLP located at 600 Travis Street, Suite 3300,
Houston, Texas 77002, at the same time as the “Closing” (as such term is defined
in the APC/KM PSA).

(b)        If the KNOC Election occurs, then on the terms and subject to the
conditions hereof, the consummation of the funding of the Preferred Unit KNOC
Funding Amount shall take place on the KNOC Closing Date (whether in a Separate
Closing or as part of a Dual Closing) at the offices of Kirkland and Ellis LLP
located at 600 Travis Street, Suite 3300, Houston, Texas 77002, at the same time
as the closing under the KNOC PSA.

Section 2.04    Deliveries.

(a)        Deliveries of SN Parties.

(i)        On the Effective Date, SN shall deliver to the Purchasers
counterparts of this Agreement, duly executed by the SN Parties;

(ii)       On the date of the Original SPA, SN GP Member delivered to GSO
Holdings and GSO Associates an executed copy of the limited liability company
agreement of the General Partner, duly executed by the General Partner and SN GP
Member;

(iii)      On the date of the Original SPA, Common Unit Purchaser delivered to
GSO Holdings and GSO Associates an executed copy of the agreement of limited
partnership of the Partnership, duly executed by the General Partner and Common
Unit Purchaser;

(iv)       On the date of the Original SPA, SN delivered to GSO Holdings and GSO
Associates a copy of the APC/KM PSA, duly executed by the parties thereto,
including evidence that SN Maverick has paid the Deposit on behalf of SN
Maverick and the Partnership;

(v)        On the date of the Original SPA, SN delivered to GSO Holdings and GSO
Associates a counterpart of (A) the SN Letter Agreement, duly executed by SN, SN
Maverick and the Partnership, and (B) the Hydrocarbon Marketing Agreement, duly
executed by SN Maverick and the Partnership;

(vi)       On the date of the Original SPA, SN delivered to GSO Holdings and GSO
Associates copies of the duly executed commitments for the Credit Facility and
the fee letter with respect to the Credit Facility providing the market “flex”
provisions applicable to the Senior Debt;

(vii)      On the date of the Original SPA, SN delivered payment to GSO Holdings
of the Commitment Fee; and

(viii)     On the date of the Original SPA, SN delivered to GSO Holdings and GSO
Associates a copy of the Sale Notice furnished to KNOC.

(b)        Deliveries by Purchasers.

(i)        On the Effective Date, the Purchasers shall each deliver a
counterpart of this Agreement duly executed by each of the Purchasers to the SN
Parties; and



15

--------------------------------------------------------------------------------

 



(ii)       On the date of the Original SPA, GSO Holdings delivered copies of
each of the Equity Commitment Letters, duly executed by GSO or the GSO Funds, as
applicable, to SN and the Partnership.

Section 2.05    Deliveries Upon Execution of KNOC PSA. Promptly following the
execution of the KNOC PSA:

(a)        SN will deliver or cause to be delivered to GSO Holdings a copy of
the KNOC PSA (including all schedules, exhibits and annexes thereto), duly
executed by the parties thereto; and

(b)        GSO Holdings will deliver to SN an equity commitment letter in form
and substance consistent in all material respects with the Equity Commitment
Letter attached as Exhibit J-1 hereto with such changes as are appropriate to
address (i) the commitment of the GSO Investors (as defined in such Equity
Commitment Letter attached as Exhibit J-1 hereto) to fund to the Partnership the
amount necessary for the Partnership to fund the Preferred Unit KNOC Funding
Amount instead of the Preferred Unit Anadarko Funding Amount and (ii) in Section
2 of such equity commitment letter the conditions to the KNOC Closing instead of
the Anadarko Closing as are addressed in Section 2 of the Equity Commitment
Letter attached as Exhibit J-1 hereto; provided, that KNOC shall not be a third
party beneficiary of such equity commitment letter unless specifically requested
by KNOC.

Section 2.06    Deliveries Upon the Closings.

(a)        Deliveries of SN - Anadarko Closing.  At the Anadarko Closing
(whether in a Separate Closing or as part of a Dual Closing), SN will deliver or
cause to be delivered:

(i)        a counterpart of the GP LLC Agreement, duly executed by the SN GP
Member and the General Partner, to the Purchasers;

(ii)       a counterpart of the Partnership Agreement, duly executed by the
Common Unit Purchaser and the General Partner, to the Purchasers;

(iii)      a counterpart of each of the Management Services Agreement which
shall be duly executed by SOG and the Partnership, the Joint Development
Agreement, duly executed by SN Maverick, Blackstone Newco and the Partnership,
and the Drilling Commitment Agreement, duly executed by the parties thereto, to
the Purchasers;

(iv)      the GSO Registration Rights Agreement, duly executed by SN, to GSO
Holdings;

(v)       the GSO Allocated Shares and a counterpart of the GSO Warrant
Agreement, duly executed by SN, to GSO Holdings (which in accordance with the
direction of GSO Holdings will be issued to the GSO Funds, but delivered at the
Anadarko Closing to GSO Holdings on behalf of the GSO Funds);

(vi)       fully executed copies of the definitive agreements for the Credit
Facility and, if applicable, Senior Debt, subject to Section 2.01(c), to GSO
Holdings and GSO Associates;

(vii)      payment by SN to GSO Holdings of the fee due in accordance with the
final sentence of Section 2.01(c) in respect of the Initial Debt Replacement
Units to be issued and sold to GSO Holdings at the Anadarko Closing, if any, by
wire transfer of immediately available funds to an account specified by GSO
Holdings not less than two (2) Business Days prior to the Anadarko Closing;

(viii)     an opinion of (a) Kirkland & Ellis LLP, as counsel to SN addressing
such matters set forth in substantially the same form attached hereto as Exhibit
I-1 hereto and (b) Akin, Gump, Strauss, Hauer & Feld

16

--------------------------------------------------------------------------------

 



LLP, as counsel to SN, addressing such matters set forth in substantially the
same form attached hereto as Exhibit I-2, to GSO Holdings and GSO Associates;

(ix)        a counterpart of the GSO Non-Solicitation Agreement, duly executed
by SN and SOG

(x)         the Intrepid Allocated Shares and a counterpart of the Intrepid
Warrant Agreement, duly executed by SN, to Intrepid;

(xi)        a counterpart of the Intrepid Non-Solicitation Agreement, duly
executed by SN and SOG; and

(xii)       a counterpart of the Intrepid Registration Rights Agreement, duly
executed by SN, to Intrepid.

(b)        Deliveries of Purchasers - Anadarko Closing.  At the Anadarko Closing
(whether in a Separate Closing or as part of a Dual Closing), the applicable
Purchaser executing such document shall deliver to each SN Party, as applicable,
the following:

(i)         a counterpart of the GP LLC Agreement, duly executed by GSO
Associates;

(ii)        a counterpart of the Partnership Agreement, duly executed by GSO
Holdings;

(iii)       a counterpart of the GSO Warrant Agreement, duly executed by the GSO
Funds;

(iv)       a counterpart of the GSO Registration Rights Agreement, duly executed
by the GSO Funds;

(v)        a counterpart of the GSO Non-Solicitation Agreement; duly executed by
GSO;

(vi)       a counterpart of the Partnership Agreement, duly executed by
Intrepid;

(vii)      a counterpart of the Intrepid Warrant Agreement, duly executed by
Intrepid;

(viii)     a counterpart of the Intrepid Registration Rights Agreement, duly
executed by Intrepid; and

(ix)       a counterpart of the Intrepid Non-Solicitation Agreement; duly
executed by GSO.

(c)        Deliveries of SN Parties - KNOC Closing.  At the KNOC Closing that
occurs in a Separate Closing:

(i)        SN shall deliver payment of the fee due in accordance with the final
sentence of Section 2.02(b) in respect of the Final Debt Replacement Units to be
issued and sold to GSO Holdings at the KNOC Closing that occurs in a Separate
Closing, if any, by wire transfer of immediately available funds to an account
specified by GSO Holdings not less than two (2) Business Days prior to the KNOC
Closing.

(d)        Delivery of Funds.

(i)        At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing), GSO Holdings shall deliver the Preferred Unit Anadarko Funding
Amount  to the Partnership by wire transfer of immediately available funds
pursuant to Section 2.01(a);



17

--------------------------------------------------------------------------------

 



(ii)        At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing), Intrepid shall deliver the Intrepid Contribution to the
Partnership by wire transfer of immediately available funds pursuant to Section
2.01(a);

(iii)       At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing), the Common Unit Purchaser shall deliver the Common Unit Funding
Amount to the Partnership by wire transfer of immediately available funds
pursuant to Section 2.01(a);

(iv)       At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing), GSO Associates shall deliver to the General Partner such
nominal amounts as set forth in the GP LLC Agreement pursuant to Section
2.01(b); and

(v)        At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing), the SN GP Member shall deliver to the General Partner such
nominal amounts as set forth in the GP LLC Agreement pursuant to Section
2.01(b).

(vi)       At the KNOC Closing (whether in a Separate Closing or as part of a
Dual Closing), if applicable, GSO Holdings shall deliver the Preferred Unit KNOC
Funding Amount, if any, to the Partnership by wire transfer of immediately
available funds pursuant to Section 2.02(b).

Section 2.07   Conditions of GSO Associates’ and GSO Holdings’ Obligations at
the Closing.    The obligations of GSO Holdings and/or GSO Associates to wire
funds at the Anadarko Closing pursuant to Section 2.06(d)(i) and Section
2.06(d)(iv) and, if applicable, the KNOC Closing pursuant to Section
2.06(d)(vi), and the obligations of GSO Holdings and GSO Associates to deliver
the documents specified in Section 2.06(b), as applicable, are subject to the
satisfaction (or waiver by GSO Holdings and GSO Associates) on or prior to the
Anadarko Closing Date (whether in a Separate Closing or as part of a Dual
Closing), and, as applicable, the KNOC Closing Date, of the following
conditions:

(a)        no statute, order, rule, decree or regulation has been entered by any
Governmental Authority having jurisdiction over the parties hereto or the
subject matter of this Agreement that restrains or prohibits the transactions
contemplated by this Agreement and that remains in effect at the applicable
Preferred Unit Closing and there shall not be pending any suit, action or
proceeding by any Governmental Authority or other Person seeking to restrain,
preclude, enjoin or prohibit the transactions contemplated by this Agreement;

(b)        solely with respect to (i) the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing), the simultaneous “Closing” (as
such term is defined in the APC/KM PSA) and (ii) the KNOC Closing (whether in a
Separate Closing or as part of a Dual Closing), if applicable, the simultaneous
consummation of the transactions contemplated by the KNOC PSA and the Anadarko
Closing shall have occurred or in the case of a Dual Closing shall occur
immediately before or concurrently with the KNOC Closing;

(c)        solely with respect to the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), the Partnership shall not have been
assigned any interest under the Springfield Gathering Agreements, and SN and
Anadarko shall have executed and delivered at the Anadarko Closing the Marketing
Transition Services Agreement (as such term is defined in the APC/KM PSA) in
accordance with the APC/KM PSA;

(d)        all of (i) the Fundamental Representations of SN contained in Article
III and Article V of this Agreement shall be true and correct at and as of each
of the Anadarko Closing Date and KNOC Closing Date, as applicable, (other than
representations and warranties as of an earlier specified date, which
representations and warranties shall be true and correct at and as of such
date), (ii) the representations and warranties of SN contained in Sections 3.08,
   3.14 and 5.13 shall be true and correct in all material respects at and as of
each of the Anadarko

18

--------------------------------------------------------------------------------

 



Closing Date and KNOC Closing Date, and (iii) all of the other representations
and warranties of SN contained in Article III and Article V of this Agreement
not specified in clauses (i) or (ii) of this Section 2.07(d), excluding for
purposes of this determination any qualification in such representations or
warranties of materiality or material adverse effect therein (other than
representations and warranties as of an earlier specified date, which
representations and warranties shall be true and correct at and as of such date)
shall be true and correct at and as of each of the Anadarko Closing Date and the
KNOC Closing Date, as applicable, except where the failure of any such
representations and warranties  to be true and correct  has not had, and is not
reasonably likely to have, individually or in the aggregate, a material and
adverse effect on the General Partner and the Partnership considered as a whole,
or GSO Holdings;

(e)        solely with respect to the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), the simultaneous funding by the Common
Unit Purchaser of the Common Unit Funding Amount;

(f)        solely with respect to the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), the closings of the Credit Facility and,
if applicable, the Senior Debt shall have occurred or shall occur simultaneous
with such Anadarko Closing, and the Partnership shall have unused availability
under the Credit Facility of not less than $100.0 million, provided that, if a
KNOC Election is not made or the KNOC Closing will not occur in a Dual Closing,
the Partnership shall have unused availability under the Credit Facility of not
less than $65.0 million, in each case subject to Section 2.01(c);  

(g)        solely with respect to the KNOC Closing (whether in a Separate
Closing or as part of a Dual Closing), the Partnership shall have unused
availability under the Credit Facility of not less than $100.0 million;

(h)        each of the SN Parties shall have performed in all material respects
all of the covenants required to be performed by it hereunder at or prior to
each of the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) and the KNOC Closing (whether in a Separate Closing or as part of a
Dual Closing), as applicable;

(i)        solely with respect to the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), if GSO Holdings together with any of its
Affiliates is or would become an Acquiring Person (as defined in the SN Rights
Plan) as of such Anadarko Closing (taking into account all SN Common Stock
issuable upon exercise of the Warrants and any warrants issued to any Affiliate
of GSO Holdings), then the Board of Directors shall have taken all actions
necessary to cause the SN Rights Plan to be  amended, in a form reasonably
acceptable to SN and GSO Holdings, to provide that none of GSO Holdings or any
of its Affiliates shall be deemed an Acquiring Person, by designating such
Persons as an Exempt Person (as defined in the SN Rights Plan) or otherwise;
provided,  however, that SN shall be entitled to (i) place a limitation on the
maximum percentage of shares beneficially owned (as defined in the SN Rights
Plan) by GSO Holdings and any of its Affiliates so long as such limitation is a
higher ownership percentage than is represented by the Allocated GSO Shares and
Warrants issuable at the Anadarko Closing to GSO Holdings and/or the GSO Funds
and/or their Affiliates (including, without limitation, warrants to purchase
Allocated GSO Shares issued to Affiliates of GSO Holdings and/or the GSO Funds),
including for the avoidance of doubt the shares of SN Common Stock for which the
Warrants (and such warrants issued to any such Affiliate) may be exercisable by
GSO Holdings and/or the GSO Funds and/or their Affiliates after the Anadarko
Closing (provided, that SN will place separate percentage limits on Affiliates
associated with Blackstone, on the one hand, and Affiliates associated with GSO,
on the other hand) and (ii) provide in such amendment that, (x) at such time as
GSO Holdings together with any of its Affiliates no longer Beneficially Owns
4.9% or more of the SN Common Stock (provided, that SN will place separate
percentage limits on Affiliates associated with Blackstone, on the one hand, and
Affiliates associated with GSO, on the other hand), then such Person may no
longer be an Exempt Person and/or may be an Acquiring Person thereafter, and (y)
Persons not subject to or bound by the GSO Voting Agreement (or substantially
similar

19

--------------------------------------------------------------------------------

 



agreement with SN) shall not be entitled to the benefits of the exemptions
provided for in such amendment.  As used in this clause (h) “Affiliates” has the
meaning ascribed to such term in the SN Rights Plan; provided, further, that in
no event will the amendment to the SN Rights Plan be structured to prohibit such
Exempt Persons from maintaining their respective then-current percentage
ownership in SN or from exercising Rights to acquire Allocated GSO Shares to
maintain their then-current respective percentage interests;

(j)        solely with respect to the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), the Board of Directors of SN shall have
reserved for issuance a number of shares of SN Common Stock equal to the number
of shares issuable upon exercise of the GSO Warrants;

(k)        neither the General Partner nor the Partnership shall be, and shall
not be required to become, a guarantor or a Restricted Subsidiary under any
credit agreement, indenture or other loan agreement or other material agreement
relating to indebtedness of, or guaranteed by, SN or any of its Subsidiaries
(other than the General Partner and the Partnership); and

(l)        solely with respect to the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), the GSO Allocated Shares and the SN
Common Stock subject to issuance upon the exercise of the GSO Warrants shall be
approved for listing on the NYSE, subject to the official notice of issuance.

Section 2.08    Conditions of the Common Unit Purchaser’s Obligations at
Committed Closing.    The obligation of the Common Unit Purchaser and SN GP
Member to wire funds at the Anadarko Closing pursuant to Section 2.06(d)(iii)
and Section 2.06(d)(v), and the obligation of SN to deliver, or cause to be
delivered, (a) those Anadarko Closing deliverables set forth in Section 2.06(a)
is subject to the satisfaction (or waiver by the SN Parties) on or prior to the
Anadarko Closing Date and (b) the KNOC Closing deliverables set forth in Section
2.06(c) is subject to the satisfaction (or waiver by the SN Parties) on or prior
to the KNOC Closing Date, of the following conditions:

(a)        no statute, order, rule, decree or regulation has been entered by any
Governmental Authority having jurisdiction over the parties hereto or the
subject matter of this Agreement that restrains or prohibits the transactions
contemplated by this Agreement and that remains in effect at the applicable
Preferred Unit Closing and there shall not be pending any suit, action or
proceeding by any Governmental Authority or other Person seeking to restrain,
preclude, enjoin or prohibit the transactions contemplated by this Agreement;

(b)        solely with respect to (i) the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing), the simultaneous “Closing” (as
such term is defined in the APC/KM PSA) and (ii) the KNOC Closing, if such
closing occurs, the simultaneous consummation of the transactions contemplated
by the KNOC PSA;

(c)        all of the Fundamental Representations of the Preferred Unit
Purchasers contained in this Agreement shall be true and correct at and as of
each of the Anadarko Closing Date and KNOC Closing Date, as applicable, (other
than representations and warranties as of an earlier specified date, which
representations and warranties shall be true and correct on and as of such date)
and all of the other representations and warranties of the Preferred Unit
Purchasers contained in Article IV of this Agreement excluding for purposes of
this determination any qualification in such representations or warranties of
materiality or material adverse effect therein shall be true and correct at and
as of each of the Anadarko Closing Date and KNOC Closing Date, as applicable,
(other than representations and warranties as of an earlier specified date,
which representations and warranties shall be true and correct at and as of such
date) except where the failure of any such representation has not had, and is
not reasonably like to have, individually and in the aggregate, a material and
adverse effect on the General Partner and the Partnership considered as a whole,
or the Common Unit Purchaser;



20

--------------------------------------------------------------------------------

 



(d)        solely with respect to (i) the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing), the simultaneous funding of the
Preferred Unit Anadarko Funding Amount and (ii) the KNOC Closing (whether in a
Separate Closing or as part of a Dual Closing), the simultaneous funding of the
Preferred Unit KNOC Funding Amount; and

(e)        each of GSO Associates and GSO Holdings shall have performed in all
material respects all of the covenants required to be performed by them
hereunder at or prior to each of the Anadarko Closing Date and KNOC Closing
Date.

Section 2.09    Conditions of Intrepid’s Obligations at the Closing.    The
obligations of Intrepid to wire funds at the Anadarko Closing pursuant to
Section 2.06(d)(ii) and the obligations of Intrepid to deliver the documents
specified in Section 2.06(b), as applicable, are subject solely to the
simultaneous funding of the Preferred Unit Anadarko Funding Amount at the
Anadarko Closing.

Section 2.10    Nature of Obligations.  The obligations hereunder of GSO
Holdings and GSO Associates, on the one hand, and Intrepid, on the other hand,
are several and not joint.  For the avoidance of doubt and notwithstanding
anything to the contrary herein, the obligation of GSO Holdings to contribute
the Preferred Unit Anadarko Funding Amount in accordance with Section 2.01(a)
and to perform its other obligations hereunder and under the Equity Commitment
Letters are not conditioned by or subject to in any manner (and the Preferred
Unit GSO Commitment Amount shall not be subject to reduction) any termination of
this Agreement with respect to Intrepid, Intrepid’s failure to contribute the
Intrepid Contribution in accordance with Section 2.01(a) or Intrepid otherwise
failing to perform its other obligations hereunder. 

Section 2.11    Further Assurances.  From time to time after the date hereof,
without further consideration, each of SN, SN GP Member, the General Partner,
the Partnership, the Common Unit Purchaser and the Purchasers shall use their
reasonable best efforts to take, or cause to be taken, all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement and
the other Basic Documents.

Section 2.12    UCC Filings After January 12, 2017.  The parties hereto
acknowledge that on January 12, 2017, SN caused filings on UCC Form 1s to be
filed on behalf of the Partnership in the States of Delaware and Texas and in
such other locations as were directed by GSO Holdings with respect to the Liens
and security interests of the Partnership under the Hydrocarbons Marketing
Agreement to secure payments that become due to the Partnership thereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATED TO THE GENERAL PARTNER AND THE PARTNERSHIP

Except as otherwise expressly limited to a specific date herein, as of the
Effective Date, the Anadarko Closing Date, and if the KNOC Closing (whether in a
Separate Closing or as part of a Dual Closing) occurs, the KNOC Closing Date, SN
represents and warrants to the Purchasers as follows:

Section 3.01    Existence and Power.

(a)         The General Partner has been duly formed and is validly existing as
a limited liability company in good standing under the Laws of the State of
Delaware, has the full limited liability company power and authority to own or
lease its properties and assets and to conduct its business, and is duly
registered or qualified as a foreign limited liability company, as the case may
be, for the transaction of business under the Laws of each jurisdiction in which
the character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to be so

21

--------------------------------------------------------------------------------

 



qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the General
Partner. All limited liability company action required to be taken by the
General Partner for the execution and delivery of this Agreement and the other
Basic Documents to which it is or will be a party and the consummation of the
transactions contemplated hereby and thereby have been, or prior to the
applicable Preferred Unit Closing shall have been, duly and validly taken. Upon
the execution and delivery of the GP LLC Agreement by the parties thereto, the
General Partner will have all requisite power and authority to issue, sell and
deliver the Class A Common Interests and the Class B Common Interests, in
accordance with and upon the terms set forth in this Agreement and the GP LLC
Agreement. 

(b)         The Partnership has been duly formed and is validly existing as a
limited partnership under the Laws of the jurisdiction of the State of Delaware,
has the full limited partnership power and authority to own or lease its
properties and assets and to conduct its business, and is duly registered or
qualified as a foreign limited partnership, as the case may be, for the
transaction of business under the Laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to be so qualified, in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the Partnership.  All limited partnership action
required to be taken by the Partnership for the execution and delivery by the
Partnership of this Agreement and the other Basic Documents to which it is or
will be a party and the consummation of the transactions contemplated hereby and
thereby have been, or prior to the applicable Preferred Unit Closing shall have
been, duly and validly taken.  Upon execution of the Partnership Agreement, the
Partnership will have all requisite power and authority to issue, sell and
deliver the non-economic general partner interest, the Common Units to be issued
to the Common Units Purchaser in accordance with Section 2.01(a) and the
Preferred Units to be issued to the Preferred Unit Purchasers in accordance with
Section 2.01(a) and Section 2.02(a).

Section 3.02    Authority; Enforceability.

(a)         The limited liability company agreement of the General Partner and
agreement of limited partnership of the Partnership, each as of the Effective
Date, have been duly authorized, executed and delivered by (i) in the case of
the General Partner, SN GP Member and (ii) in the case of the Partnership, by
Common Unit Purchaser and the General Partner, and constitute valid and legally
binding agreements, enforceable in accordance with their respective terms,
except as the enforceability of such agreements may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(b)         Each of the Basic Documents to which the General Partner or the
Partnership is or will be a party have been duly and validly authorized and
executed, or when executed shall be duly and validly authorized and executed by
each of the General Partner or the Partnership, as the case may be, and
constitutes, or will when executed constitute, the legal, valid and binding
obligations of each of the General Partner or the Partnership that is a party
thereto, as the case may be, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

Section 3.03    Capitalization; Issuance of Units.

(a)         As of the Effective Date:



22

--------------------------------------------------------------------------------

 



(i)         The General Partner’s authorized Equity Interests consist of 100
Common Units which membership interests have been duly authorized and validly
issued in accordance with the governing documents of the General Partner and
applicable Law; and

(ii)         The Partnership’s authorized Equity Interests consist solely of (A)
a non-economic general partner interest held by the General Partner and (B) 100
common limited partner interests held by Common Unit Purchaser, which
partnership interests have been duly authorized and validly issued in accordance
with the governing documents of the Partnership and applicable Law.

(b)         Immediately following the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing), after giving effect to the execution of
the GP LLC Agreement and the Partnership Agreement by the parties thereto:

(i)         The outstanding Equity Interests of the General Partner, shall
consist of the 99 Class A Common Interests issued to SN GP Member and 1 Class B
Common Interest issued to GSO Associates, which membership interests, when
issued, will have been duly authorized and validly issued in accordance with the
GP LLC Agreement and applicable Law, will be free of any and all Liens and
restrictions on transfer, other than restrictions on transfer under the GP LLC
Agreement under or applicable state and federal securities Laws and will be
fully paid and non-assessable (except as such non-assessability may be affected
by Sections 18-607 and 18-804 of the Delaware Act); and

(ii)        The outstanding Equity Interests of the Partnership, shall consist
of (A) the non-economic general partner interest held by the General Partner,
(B) the Common Units issued to the Common Unit Purchaser pursuant to Section
2.01(a) and (C) the Preferred Units issued to the Preferred Unit Purchasers
pursuant to Section 2.01(a), subject to increase in accordance with Section
2.01(c), which Equity Interests will be duly authorized and validly issued in
accordance with the Partnership Agreement and applicable Law, free and clear of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Partnership Agreement or under applicable state and federal
securities Laws, fully paid and the Common Units and Preferred Units will be
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of DRULPA).

(c)         Immediately following the KNOC Closing (whether in a Separate
Closing or as part of a Dual Closing):

(i)        The outstanding Equity Interests of the Partnership, shall consist of
(A) the non-economic general partner interest held by the General Partner, (B)
the Common Units issued to the Common Unit Purchaser pursuant to Section 2.01(a)
and (C) the Preferred Units issued to the Preferred Unit Purchasers pursuant to
Section 2.01(a) and Section 2.02(a), subject to increase in accordance with
Section 2.01(c) and, if the KNOC Closing occurs in a Separate Closing, Section
2.02(b), respectively, which partnership interests will be duly authorized and
validly issued in accordance with the Partnership Agreement and applicable Law,
free and clear of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Partnership Agreement or under applicable
state and federal securities Laws, fully paid and the Common Units and Preferred
Units will be non-assessable (except as such non-assessability may be affected
by Sections 17-303, 17-607 and 17-804 of DRULPA).

(d)         Except as set forth in this Agreement or (i) with respect to the
General Partner, the GP LLC Agreement or (ii) with respect to the Partnership,
the Partnership Agreement, there are no Persons entitled to preemptive,
statutory or other similar contractual rights to subscribe for any Class A
Common Interests, Class B Common Interests, any general partner interest of the
Partnership, Common Units, Preferred Units or any other Equity Interests of
either the General Partner or the Partnership.



23

--------------------------------------------------------------------------------

 



(e)         Except for the Class A Common Interests, the Class B Common
Interest, the non-economic interest of the General Partner, the Common Units and
the Preferred Units to be issued pursuant to this Agreement, there are no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, membership interest, general partner interest, limited partner interest or
any other ownership interests in the General Partner or the Partnership, as
applicable.

Section 3.04    Subsidiaries of the General Partner and the Partnership.  Except
for its non-economic general partnership interest in the Partnership, the
General Partner does not have any Subsidiary and does not own, directly or
indirectly, any Equity Interests in any other Person.  The Partnership does not
have any Subsidiaries and does not own, directly or indirectly, any Equity
Interests in any other Person.

Section 3.05    Litigation.  As of the Effective Date, there are no, and as of
the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) and, if occurring, the KNOC Closing (whether in a Separate Closing or
as part of a Dual Closing), there will not be any, legal or governmental
proceedings pending to which the General Partner or the Partnership is a party
or to which any property or asset of the General Partner or the Partnership is
subject or which challenges the validity of any of the Basic Documents or the
right of the General Partner or the Partnership to enter into any of the Basic
Documents to which it is a party or to consummate the transactions contemplated
hereby or thereby and, to the Knowledge of SN, no such proceedings are
threatened by any Governmental Authorities or others.

Section 3.06    No Conflicts.  None of (a) the offering, issuance and sale by
(i) the General Partner of the Class A Common Interests or Class B Common
Interests or (ii) the Partnership of the non-economic general partners interest,
the Common Units or the Preferred Units, and, in each case, the application of
the proceeds therefrom, (b) the execution, delivery and performance by the
General Partner or the Partnership of the Basic Documents to which it is or will
be a party, or (c) the consummation of the transactions contemplated hereby or
thereby (i) constitutes or will constitute a violation of the other
organizational documents of the General Partner or the Partnership, (ii)
constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice or lapse of time or both, would constitute such a
default) under, any Contract to which the General Partner or the Partnership is
a party or by which any of them or any of their respective properties may be
bound or (iii) violates or will violate any statute, Law, Permit or regulation
or any order, judgment, decree or injunction of any court or Governmental
Authority or body having jurisdiction over the General Partner or the
Partnership or any of their respective properties in a proceeding to which any
of them or their property is or was a party, except, in cases of clauses (ii)
and (iii) above, for any such conflict, breach, violation or default that would
not, individually or in the aggregate, have a material adverse effect on the
Partnership and the General Partner, taken as a whole.

Section 3.07    Approvals.  Except as set forth on Schedule 3.07, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by any of the General Partner or the
Partnership of any of the Basic Documents, (b) the General Partner’s issuance at
the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) and sale of the Class A Common Interests or Class B Common Interests,
or (c) the Partnership’s issuance at (i) the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing) of the non-economic general
partner interest and the Common Units to be issued to the Common Unit Purchaser
pursuant to Section 2.01(a) (ii) the Anadarko Closing (whether in a Separate
Closing or as part of a Dual Closing) and, if occurring the KNOC Closing
(whether in a Separate Closing or as part of a Dual Closing), of the Preferred
Units to be issued to the Preferred Unit Purchasers pursuant to Section 2.01(a)
and, if applicable, Section 2.02(a).

Section 3.08    No Liabilities.  Except (i) as arising under this Agreement, the
APC/KM PSA or, if entered into, the KNOC PSA, (ii) as set forth on Schedule 3.08
and (iii) for obligations of the General Partner and the

24

--------------------------------------------------------------------------------

 



Partnership arising under any document contemplated (x) hereby, (y) in the
APC/KM PSA or (z) if entered into, the KNOC PSA, to be entered into by the
Partnership at or prior to the Anadarko Closing (whether in a Separate Closing
or as part of a Dual Closing), as of the Effective Date and as of the time
immediately prior to the Anadarko Closing (whether in a Separate Closing or as
part of a Dual Closing) or, if the KNOC PSA is entered into, immediately prior
to the KNOC Closing (whether in a Separate Closing or as part of a Dual
Closing), neither the General Partner or the Partnership is or will be subject
to any liabilities or obligations of any nature (whether known or unknown and
whether absolute, accrued, contingent or otherwise) nor has conducted any
business other than in connection with the foregoing.

Section 3.09    Investment Company Status.  Neither the General Partners nor the
Partnership is, and upon the issuance and sale of the Class A Common Interests,
the Class B Common Interests, the non-economic general partner interest, the
Common Units and the Preferred Units as herein contemplated and the application
of the net proceeds therefrom, neither the General Partner nor the Partnership
will be, an “investment company” or an entity “controlled” by an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC promulgated thereunder.

Section 3.10    No Registration Required.  Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement and
their compliance with the agreements set forth in this Agreement, the sale and
issuance at the Closing of the Class A Common Interests, the Class B Common
Interests, the non-economic general partner interests, the Common Units and the
Preferred Units pursuant to this Agreement is exempt from the registration
requirements of the Securities Act, and neither the General Partner nor the
Partnership nor, to the Knowledge of SN, any authorized representative acting on
behalf of the General Partner or the Partnership has taken or will take any
action hereafter that would cause the loss of such exemption.

Section 3.11    Certain Fees.  Except for fees payable to J.P. Morgan, Citi and
the other lenders in respect of the Credit Facility or Senior Debt that have
been disclosed in writing to GSO Holdings prior to the Effective Date and
pursuant to the terms of the Fee Letter, no fees or commissions are or will be
payable by the General Partner or the Partnership, and each of the Preferred
Unit Purchasers and their Affiliates shall not be subject to any liability or
other obligation with respect, to brokers, finders or investment bankers in
connection with or relating to the issuance of the Class A Common Interests, the
Class B Common Interests, the non-economic general partner interests, the Common
Units, the Preferred Units, the Initial Debt Replacement Units, the Final Debt
Replacement Units, the GSO Allocated Shares, the Intrepid Allocated Shares, the
Warrants, the issuance of SN Common Stock upon exercise of the Warrants or the
consummation of the transactions contemplated by this Agreement; provided that,
SN shall pay for any fees payable to J.P. Morgan, Citi and the other lenders
that are not provided for pursuant to the Fee Letter.

Section 3.12    No Integration.  Neither the General Partner nor the Partnership
has, directly or indirectly through any representative, made any offers or sales
of any security or solicited any offers to buy any security that is or will be
integrated with the issuance and sale of the Class A Common Interests, the Class
B Common Interests, the non-economic general partner interests, the Common Units
or the Preferred Units in a manner that would require the offer and sale of any
of the Class A Common Interests, Class B Common Interests, the non-economic
general partner interests, Common Units or Preferred Units to be registered
under the Securities Act.

Section 3.13    No Restrictions on Dividends.  Neither the General Partner nor
the Partnership is a party to or otherwise subject to or bound by any instrument
or agreement that limits or prohibits or could limit or prohibit, directly or
indirectly, the General Partner or the Partnership from (a) redeeming the
Preferred Units pursuant to their terms or (b) paying any dividends or making
other distributions on the Preferred Units that may be issued, except as may be
set forth in the GP LLC Agreement, the Partnership Agreement, the Credit
Facility or any documents relating to the Senior Debt, if applicable.



25

--------------------------------------------------------------------------------

 



Section 3.14    Springfield Gathering.  At the Closing and assuming the
“Closing” (as such term is defined in the APC/KM PSA) has occurred, the
Partnership shall not have been assigned any interest under the Springfield
Gathering Agreements, and SN and Anadarko shall have executed and delivered at
the Anadarko Closing the Marketing Transition Services Agreement (as such term
is defined in the APC/KM PSA) in accordance with the APC/KM PSA.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
THE PREFERRED UNIT PURCHASERS

Except as otherwise expressly limited to a specific date herein, as of the
Effective Date, the Anadarko Closing Date, and if the KNOC Closing (whether in a
Separate Closing or as part of a Dual Closing) occurs, the KNOC Closing Date,
GSO Holdings (severally and not jointly with Intrepid) represents and warrants
to the SN Parties with respect to representations and warranties related to GSO
Associates, GSO Holdings and the GSO Funds, and Intrepid (severally and not
jointly with GSO Holdings and GSO Associates) represents and warrants to the SN
Parties with respect to representations and warrants related to Intrepid, as
follows:

Section 4.01    Existence.  GSO Associates is duly organized and validly
existing as a limited liability company and in good standing under the Laws of
its state of formation, with all necessary power and authority to own properties
and to conduct its business as currently conducted.  GSO Holdings is duly
organized and validly existing as a limited partnership and in good standing
under the Laws of its state of formation, with all necessary power and authority
to own properties and to conduct its business as currently conducted. Each of
the GSO Funds is duly organized as a limited partnership and in good standing
under the Laws of its state of formation, with all necessary power and authority
to own properties and to conduct its business as currently conducted.  Intrepid
is duly organized and validly existing as a limited liability company and in
good standing under the Laws of its state of formation, with all necessary power
and authority to own properties and to conduct its business as currently
conducted. 

Section 4.02    Authorization, Enforceability.  GSO Associates and Intrepid have
all necessary limited liability company, and GSO Holdings and the GSO Funds have
all necessary limited partnership legal power and authority to enter into,
deliver and perform its obligations (if any) under the Basic Documents to which
it is or will be a party.  The execution, delivery and performance by such
Purchaser and the GSO Funds of the Basic Documents to which it is or will be a
party and the consummation by it of the transactions contemplated hereby and
thereby have been or, when executed, will be duly and validly authorized by all
necessary legal action of such Purchaser and the GSO Funds, and no further
consent or authorization of such Purchaser or the GSO Funds is required.  The
Basic Documents to which such Purchaser or the GSO Funds is or will be a party
have been or, prior to the Closing, will be duly executed and delivered by  such
Purchaser or the GSO Funds, as the case may be, and constitute or, when
executed, will constitute legal, valid and binding obligations of such Purchaser
or the GSO Funds, as the case may be; except as, the enforceability thereof may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity and except as the rights to indemnification
may be limited by applicable Law (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 4.03    No Breach.  None of the execution, delivery or performance by
such Purchaser or the GSO Funds of the Basic Documents to which it is, or prior
to the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) or, as applicable, the KNOC Closing (whether in a Separate Closing or
as part of a Dual Closing), will be a party or the consummation by such
Purchaser or the GSO Funds of the transactions contemplated hereby or thereby
will (a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by

26

--------------------------------------------------------------------------------

 



which such Purchaser or the GSO Funds are bound or to which any of the property
or assets of such Purchaser or the GSO Funds is subject, (b) conflict with or
result in any violation of the provisions of the organizational documents of
each such Purchaser, or (c) violate any statute, order, rule or regulation of
any court or Governmental Authority or body having jurisdiction over each such
Purchaser or the GSO Funds or the property or assets of each such Purchaser or
the GSO Funds, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by the Basic Documents to which each Purchaser or the
GSO Funds, as the case may be, is or, prior to the Anadarko Closing and if
applicable, the KNOC Closing, will be a party.

Section 4.04    Approvals.  Except as set forth on Schedule 4.04, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by such Purchaser or the GSO Funds of any
of the Basic Documents.

Section 4.05    Certain Fees.  No fees or commissions are or will be payable by
such Purchaser or the GSO Funds to brokers, finders or investment bankers with
respect to the purchase by GSO Associates of the Class B Common Interest or the
purchase of any of the Purchased Preferred Units by GSO Holdings and Intrepid,
respectively, the issuance to the GSO Funds of the GSO Allocated Shares and GSO
Warrants, the issuance to Intrepid of the Intrepid Allocated Shares and Intrepid
Warrants or the consummation of the transactions contemplated by this Agreement,
in each case, for which an SN Party may be liable.

Section 4.06    Restricted Securities.  Except for possible permitted transfers
subject to the terms of (a) in the case of Class B Common Interest, the GP LLC
Agreement or (b) in the case of the Purchased Preferred Units, the Partnership
Agreement, GSO Associates is acquiring the Class B Common Interest, such
Preferred Unit Purchaser is acquiring its respective Purchased Preferred Units
(as issued and delivered to GSO Holdings and Intrepid, respectively, pursuant to
Section 2.01(a)), the GSO Funds are acquiring the GSO Allocated Shares and the
GSO Warrants, and any SN Common Stock acquired upon exercise of the GSO
Warrants, and Intrepid is acquiring the Intrepid Allocated Shares and the
Intrepid Warrants, and any SN Common Stock acquired upon exercise of the
Intrepid Warrants, for its own account, for the purpose of investment only and
not with a view to, or for sale in connection with, any distribution thereof in
violation of applicable securities Laws.  Such Purchaser and the GSO Funds has
such knowledge, sophistication and experience in financial and business matters
so as to be capable of evaluating the merits and risks of its proposed
investment in (a) in the case of GSO Associates, the Class B Common Interest,
(b) in the case of the Preferred Unit Purchasers, each such Preferred Unit
Purchaser’s investment in its respective Purchased Preferred Units, (c) in the
case of the GSO Funds, the GSO Allocated Shares, the GSO Warrants and any SN
Common Stock issued upon exercise of the GSO Warrants and (d) in the case of
Intrepid, the Intrepid Allocated Shares, the Intrepid Warrants and any SN Common
Stock issued upon exercise of the Intrepid Warrants and is capable of bearing
the economic risk of such investment.  Such Purchaser and each GSO Fund is an
“accredited investor” as that term is defined in Rule 501 of Regulation D
(without regard to Rule 501(a)(4)) promulgated under the Securities Act.  Such
Purchaser and each of the GSO Funds acknowledges and understands as applied to
such party that the acquisition by (a) GSO Associates of the Class B Common
Interest, (b) GSO Holdings and Intrepid of their respective portion of the
Purchased Preferred Units, (c) the GSO Funds of the GSO Allocated Shares and the
GSO Warrants and (d) Intrepid of the Intrepid Allocated Shares and the Intrepid
Warrants has not been, and prior to the Closing will not be, and any SN Common
Stock acquired upon exercise of the GSO Warrants or Intrepid Warrants, as
applicable, will not be, registered under the Securities Act in each case in
reliance on an exemption therefrom and that each of SN, the General Partner and
the Partnership is relying upon the truth and accuracy of, and such Purchaser’s
and the GSO Funds’ compliance with, the representations, warranties, agreements,
acknowledgments and understandings of each of the Purchasers and the GSO Funds
set forth herein in order to determine the availability of such exemptions and
the eligibility of GSO Associates to acquire the Class B Common Interest, the
Preferred Unit Purchasers to acquire their respective portion of the Purchased
Preferred Units, the GSO Funds to acquire the

27

--------------------------------------------------------------------------------

 



GSO Allocated Shares, the GSO Warrants and any SN Common Stock acquired upon
exercise of the GSO Warrants, and Intrepid to acquire the Intrepid Allocated
Shares, the Intrepid Warrants and any SN Common Stock acquired upon exercise of
the Intrepid Warrants and the Class B Common Interest, the Purchased Preferred
Units, the GSO Allocated Shares, the Intrepid Allocated Shares the GSO Warrants,
the Intrepid Warrants and any SN Common Stock acquired upon exercise of the GSO
Warrants or Intrepid Warrants will, upon such acquisition, be characterized as
“restricted securities” under state and federal securities Laws.  Such Purchaser
and each of the GSO Funds further acknowledge and understand, as to the equity
interests being acquired by it, that (x) none of the Class B Common Interest,
the Purchased Preferred Units, the GSO Allocated Shares, the Intrepid Allocated
Shares, the GSO Warrants, the Intrepid Warrants, and any SN Common Stock
acquired upon exercise of the GSO Warrants or Intrepid Warrants may be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
except pursuant to an effective registration statement under the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with other applicable state and federal
securities Laws and (y) when issued at the Closing, the Class B Common Interest,
the Purchased Preferred Units, the GSO Allocated Shares, the Intrepid Allocated
Shares, the GSO Warrants, the Intrepid Warrants and when issued upon exercise of
the GSO Warrants or Intrepid Warrants, any SN Common Stock so issued, will bear
a legend substantially as set forth below:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
receive documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Section 4.07    Financing.

(a)        At the Anadarko Closing (whether in a Separate Closing or as part of
a Dual Closing) and, if applicable, the KNOC Closing (whether in a Separate
Closing or as part of a Dual Closing), GSO Holdings will have all funds
necessary for its payment of up to the Preferred Unit Anadarko Funding Amount at
the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) and the Preferred Unit KNOC Funding Amount at the KNOC Closing (whether
in a Separate Closing or as part of a Dual Closing), in each case in accordance
with this Agreement, and for all other actions necessary for GSO Associates and
GSO Holdings to consummate the transactions contemplated in this Agreement and
to perform its obligations hereunder.  At the Anadarko Closing (whether in a
Separate Closing or as part of a Dual Closing), Intrepid will have all funds
necessary for its payment of the Intrepid Contribution at the Anadarko Closing
(whether in a Separate Closing or as part of a Dual Closing) in accordance with
this Agreement, and for all other actions necessary for Intrepid to consummate
the transactions contemplated in this Agreement and to perform its obligations
hereunder. Each of the Purchasers understands that its obligations to consummate
the transactions contemplated by this Agreement (including the payment of all
amounts when due) are not subject to the availability to the Purchasers or
Intrepid of any financing or funding.

(b)        On January 12, 2017, GSO Holdings delivered to SN and the Partnership
a true, complete and correct copy of each of the executed Equity Commitment
Letters pursuant to which the applicable investor party or parties thereto has
or have committed, on the terms and subject to the conditions set forth therein,
to invest in GSO Holdings the cash amount set forth therein.

(c)        GSO Holdings represents and warrants that:



28

--------------------------------------------------------------------------------

 



(i)        Neither of the Equity Commitment Letters has been modified or amended
and no modification or amendment is contemplated, and the commitment thereunder
has not been terminated, reduced, withdrawn or rescinded in any respect and no
such termination, reduction, withdrawal or recession is contemplated.  There are
no side letters or other Contracts or arrangements related to the funding
therein that contradicts or reduces the obligations of the Affiliates of GSO
thereunder to perform subject to the conditions and on the terms set forth
therein.  Each of the Equity Commitment Letters is in full force and effect and
is the legal, valid, binding and enforceable obligations of GSO Holdings and
each of the other parties thereto, as the case may be.  There are no conditions
precedent or other contingencies related to the funding of the full amount (or
any portion) except as set forth in the Equity Commitment Letters and this
Agreement.  No event has occurred which, with or without notice, lapse of time
or both, could reasonably be expected to constitute a default or breach on the
part of GSO Holdings or any other party thereto under either of the Equity
Commitment Letters.  GSO Holdings has not incurred any obligation, commitment,
restriction or other liability of any kind, and is not contemplating or aware of
any obligation, commitment, restriction or other liability of any kind, in
either case which would impair or adversely affect such resources, funds or
capabilities.  The Equity Commitment Letters designate SN as an intended third
party beneficiary thereof who may enforce the rights of GSO Holdings pursuant to
such Equity Commitment Letter as if each SN was a party thereto.  All
commitments and other fees, if any, required to be paid under the Equity
Commitment Letters prior to the Effective Date have been paid in full.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SN

Except as otherwise expressly limited to a specific date herein, as of the
Effective Date, the Anadarko Closing Date, and if the KNOC Closing (whether in a
Separate Closing or as part of a Dual Closing) occurs, the KNOC Closing Date, SN
represents and warrants to the Partnership, the General Partner and each of the
Purchasers as follows:

Section 5.01    Existence.  

(a)        SN is duly organized and validly existing as a corporation and in
good standing under the Laws of its state of formation, with all necessary power
and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered or qualified as a
foreign corporation, as the case may be, for the transaction of business under
the Laws of each jurisdiction in which the character of the business conducted
by it or the nature or location of the properties owned or leased by it makes
such registration or qualification necessary, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on SN.  SN has
all requisite corporate power and authority to execute and deliver this
Agreement and the other Basic Documents to which it is or will be a party and to
perform its obligations hereunder and thereunder.

(b)        SN GP Member is duly organized and validly existing as a limited
liability company and in good standing under the Laws of its state of formation,
with all necessary power and authority to own properties and to conduct its
business as currently conducted.

(c)        Common Unit Purchaser is duly organized and validly existing as a
limited liability company and in good standing under the Laws of its state of
formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted.

Section 5.02    Authorization, Enforceability.  Each of SN, SN GP Member and
Common Unit Purchaser has all necessary legal power and authority to enter into,
deliver and perform its obligations under the Basic Documents to which it is or
will be a party.  The execution, delivery and performance by SN, SN GP Member
and Common Unit Purchaser of the Basic Documents and the consummation by it of
the transactions

29

--------------------------------------------------------------------------------

 



contemplated hereby and thereby have been or, when executed, will be duly and
validly authorized by all necessary legal action, and no further consent or
authorization of SN, SN GP Member or Common Unit Purchaser is required.  The
Basic Documents to which SN, SN GP Member or Common Unit Purchaser, as the case
may be, is or will be a party have been or will be duly executed and delivered
by SN, SN GP Member and/or Common Unit Purchaser, as the case may be, and
constitute or, when executed, will constitute the legal, valid and binding
obligations of SN, SN GP Member or Common Unit Purchaser, as the case may be,
except or the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity and
except as the rights to indemnification may be limited by applicable Law
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

Section 5.03    No Conflicts.  None of (a) the execution, delivery and
performance by SN, SN GP Member or Common Unit Purchaser of the Basic Documents
to which it is or will be a party or (b) the consummation of the transactions
contemplated hereby or thereby (i) constitutes or will constitute a violation of
the other organizational documents of SN, SN GP Member or Common Unit Purchaser,
(ii) constitutes or will constitute a breach or violation of, or a default (or
an event which, with notice or lapse of time or both, would constitute such a
default) under, the SN Credit Agreement or any indenture or any other agreement
pertaining to indebtedness to which SN or any of its Subsidiaries is a party or
any Contract to which SN is a party or by which any of them or any of their
respective properties may be bound or (iii) violates or will violate any
statute, Law, Permit or regulation or any order, judgment, decree or injunction
of any court or Governmental Authority or body having jurisdiction over SN, SN
GP Member or Common Unit Purchaser or any of their respective properties in a
proceeding to which any of them or their property is or was a party, except, in
cases of clauses (ii) and (iii) above, for any such conflict, breach, violation
or default that would not, individually or in the aggregate, have a material
adverse effect on SN.

Section 5.04    Approvals.  Except as set forth on Schedule 5.04, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by SN, SN GP Member or Common Unit
Purchaser of any of the Basic Documents to which it is a party, other than
consents, waivers, licenses, qualifications, exemptions, filings, declarations,
qualifications or registrations  that have been or prior to Closing are obtained
or made.  Prior to the Anadarko Closing, and if applicable, the KNOC Closing, SN
shall use its commercially reasonable efforts to take, or shall cause the SN
Parties to take, all actions necessary to cause the conditions to Closing set
forth in Sections 2.07 and 2.09 to be satisfied at and as of the Closing.

Section 5.05    Certain Fees.  No fees or commissions are or will be payable by
SN GP Member or the Common Unit Purchaser to brokers, finders or investment
bankers with respect to the purchase of any of the Common Unit Purchaser’s Class
A Common Interests or the Common Units or the consummation of the transactions
contemplated by this Agreement, in each case, for which any the General Partner,
the Partnership, GSO Holdings or Intrepid may be liable.

Section 5.06    The GSO Allocated Shares, the Intrepid Allocated Shares and the
Warrants.  When issued to the GSO Funds and Intrepid at the Anadarko Closing
(whether in a Separate Closing or as part of a Dual Closing), the GSO Allocated
Shares and Intrepid Allocated Shares will be duly authorized, validly issued,
fully paid and nonassessable.  The offer and sale by SN of the GSO Warrants to
the GSO Funds and the Intrepid Warrants to Intrepid has been duly authorized by
SN pursuant to its organizational documents and applicable Law and, when issued
and delivered to the GSO Funds and Intrepid in accordance with the terms of this
Agreement and the GSO Warrant Agreement and Intrepid Warrant Agreement will each
be validly issued, fully paid (to the extent required by applicable Law and, as
applicable, each of the GSO Warrant Agreement and Intrepid Warrant Agreement),
non-assessable and issued in compliance with all applicable Laws, including

30

--------------------------------------------------------------------------------

 



securities Laws, and will be free and clear of any and all Liens and
restrictions on transfer, other than restrictions on transfer under the GSO
Warrant Agreement and Intrepid Warrant Agreement, as applicable, or arising
under applicable state and federal securities Laws. Neither the execution,
delivery and performance by SN of the GSO Warrant Agreement or the Intrepid
Warrant Agreement, or the issuance of the GSO Allocated Shares, the Intrepid
Allocated Shares, the GSO Warrants, the Intrepid Warrants or SN Common Stock
upon exercise of the GSO Warrants or the Intrepid Warrants and compliances by SN
with its objections under each of the GSO Warrant Agreement and Intrepid Warrant
Agreement will, whether with or without the giving of notice, the passage of
time or both, require any consent, approval or notice under, or will constitute
a breach or violation of the organization documents of SN, conflict with or
constitute a material breach of, or default under, or result in the creation or
imposition of any Lien upon the property or assets of SN pursuant to any
Contract to which SN is a party, or result in a violation of any applicable
material Law, judgment, order, writ or decree of any Governmental Authority with
jurisdiction over SN or its assets.  The SN Common Stock to be issued upon
exercise of the Warrants will, when issued, be validly issued, fully paid and
non-assessable.  The shares of SN Common Stock subject to issuance upon exercise
of the Warrants have been reserved for issuance by SN and will be so reserved
until the exercise in full of the Warrants.  The holders of the outstanding
Equity Interests of SN are not entitled to subscribe for any of the Warrants or
the SN Common Stock to be issued upon exercise of the Warrants.  The GSO Funds
and Intrepid, as applicable, will have the right on the terms and subject to the
conditions set forth in the GSO Registration Rights Agreement and Intrepid
Registration Rights Agreement, to require SN to register the GSO Allocated
Shares and Intrepid Allocated Shares and the SN Common Stock subject to issuance
upon exercise of the warrants for resale on a registration statement to be filed
by SN with the Commission.

Section 5.07    Investment Company Status.  SN is not, and upon the issuance and
sale of the GSO Allocated Shares and the Intrepid Allocated Shares and Warrants
as herein contemplated will not be, an “investment company” or an entity
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC promulgated thereunder.

Section 5.08    Stock Exchange Listing and Reporting Requirements.  The SN
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and is
listed on the New York Stock Exchange (the “NYSE”) and SN has taken no action
designed to, or likely to have the effect of, terminating the registration of
the SN Common Stock under the Exchange Act or delisting the SN Common Stock from
the NYSE, and SN has not received any notification that the Commission or the
NYSE is contemplating terminating such registration or listing.  Prior to the
Anadarko Closing, the GSO Allocated Shares and the SN Allocated Shares and the
SN Common Stock subject to issuance upon exercise of the Warrants will be
approved for listing on the NYSE, subject only to notice of official issuance.

Section 5.09    No Registration Required.  Assuming the accuracy of the
representations and warranties of the Preferred Unit Purchasers contained in
this Agreement and their compliance with the agreements set forth in this
Agreement, the sale and issuance at the Anadarko Closing of the GSO Allocated
Shares and the Intrepid Allocated Shares and the Warrants pursuant to this
Agreement (and, when issued, the issuance of SN Common Stock upon exercise of
the Warrant) is exempt from the registration requirements of the Securities Act,
and SN has not and, to the Knowledge of SN, no authorized representative acting
on behalf of any of SN has taken or will take any action hereafter that would
cause the loss of such exemption.  The issuance and sale of the GSO Allocated
Shares and the Intrepid Allocated Shares and the Warrants and the issuance of SN
Common Stock upon exercise of the Warrants does not contravene the rules and
regulations of the NYSE.

Section 5.10    No Integration.  SN has not, directly or indirectly through any
representative, made any offers or sales of any security or solicited any offers
to buy any security that is or will be integrated with the issuance and sale of
the GSO Allocated Shares, Intrepid Allocated Shares or the Warrants in a manner
that would require the offer and sale of the GSO Allocated Shares, Intrepid
Allocated Shares or the Warrants to be registered under the Securities Act.



31

--------------------------------------------------------------------------------

 



Section 5.11    Restricted Securities.  Except for possible permitted transfers
subject to the terms of (a) in the case of Class A Common Interest, the GP LLC
Agreement or (b) in the case of the Common Units, the Partnership Agreement, SN
GP Member is acquiring the Class A Common Interests and Common Unit Purchaser is
acquiring the Common Units for its own account, for the purpose of investment
only and not with a view to, or for sale in connection with, any distribution
thereof in violation of applicable securities Laws. Each of SN GP Member and
Common Unit Purchaser has such knowledge, sophistication and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in (a), in the case of SN GP Member, the Class A Common
Interests and (b), in the case of Common Unit Purchaser, the Common Units and is
capable of bearing the economic risk of such investment.  Each of SN GP Member
and Common Unit Purchaser is an “accredited investor” as that term is defined in
Rule 501 of Regulation D (without regard to Rule 501(a)(4)) promulgated under
the Securities Act. Each of SN GP Member and Common Unit Purchaser acknowledges
and understands that (a) (i), in the case of SN GP Member, the acquisition of
the Class A Common Interests and (ii), in the case of Common Unit Purchaser, the
acquisition of the Common Units, have not been registered under the Securities
Act in reliance on an exemption therefrom and that each of the General Partner
and the Partnership is relying upon the truth and accuracy of, and SN GP
Member’s and Common Unit Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of SN GP Member and
Common Unit Purchaser set forth herein in order to determine the availability of
such exemptions and the eligibility of SN GP Member to acquire the Class A
Common Interests and Common Unit Purchaser to acquire the Common Units; (b) the
Class A Common Interests and the Common Units will, upon such acquisition, be
characterized as “restricted securities” under state and federal securities
Laws. Each of SN GP Member and Common Unit Purchaser further acknowledges and
understands that the Class A Common Interests and the Common Units (x) may not
be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of except pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with other applicable
state and federal securities Laws and the Warrants and (y) will bear a legend
substantially as set forth below.

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
receive documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Section 5.12    Litigation.  As of the Effective Date, there are no, and as of
the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing), and if occurring, the KNOC Closing (whether in a Separate Closing or
as part of a Dual Closing), there will not be any, legal or governmental
proceedings pending to which SN, SN GP Member or Common Unit Purchaser is a
party that challenges the validity of any of the Basic Documents or the right of
SN, SN GP Member or Common Unit Purchaser to enter into any of the Basic
Documents to which it is or will be a party or to consummate the transactions
contemplated hereby or thereby and, to the Knowledge of SN, no such proceedings
are threatened by any Governmental Authorities or others.

Section 5.13    Solvency.  As of the Effective Date and giving pro forma effect
to the “Closing” (as defined in the APC/KM PSA) and the Anadarko Closing
(whether in a Separate Closing or as part of a Dual Closing) and the
consummation of the transactions contemplated by this Agreement and the Basic
Documents and the APC/KM PSA and to the KNOC Closing (assuming KNOC exercises
its tag right and delivers the election notice), assuming (a) such transactions
were to occur at or concurrently with the Effective Date and concurrently with
the funding by the Partnership, SN Maverick and Blackstone Newco of the
“Purchase Price”

32

--------------------------------------------------------------------------------

 



(as defined in the APC/KM PSA) and that (b) (i) Anadarko and Blackstone Newco
have each satisfied the conditions to SN Maverick and the Partnership’s
obligations to consummate the transactions contemplated by the APC/KM PSA and
that the representations and warranties of Anadarko and Blackstone Newco set
forth in the APC/KM PSA are accurate (for such purposes, such representations
and warranties shall be true and correct without giving effect to any knowledge,
materiality or “material adverse effect” qualification or expectation), (ii) the
Purchasers and the GSO Funds have each satisfied the conditions to the SN
Parties’ obligations to consummate the transactions contemplated by this
Agreement and that the representations and warranties of the Purchasers and the
GSO Funds set forth in this Agreement are accurate (for such purposes, such
representations and warranties shall be true and correct without giving effect
to any knowledge, materiality or “material adverse effect” qualification or
expectation) and (iii) each of Anadarko, Blackstone Newco, GSO, the Purchasers
and the GSO Funds, as applicable, have complied with the terms of any other
Basic Document to which it is a party and that any representations or warranties
made by Anadarko, Blackstone Newco, GSO, the Purchasers and the GSO Funds, as
applicable, set forth in such Basic Document are accurate (for such purposes,
such representations and warranties shall be true and correct without giving
effect to any knowledge, materiality or “material adverse effect” qualification
or expectation), (x) the amount of the “fair saleable value” of the assets of SN
will, as of such time, exceed the sum of (A) the value of all “liabilities of
such SN, including contingent and other liabilities,” as of such time, as such
quoted terms are generally determined in accordance with applicable laws
governing determinations of the insolvency of debtors, and (B) the amount that
will be required to pay the probable liabilities of SN, as of such date, on its
existing debts (including contingent and other liabilities) as such debts become
absolute and mature, (y) SN will not have, as of such date, an unreasonably
small amount of capital for the operation of the businesses in which it is
engaged or proposed to be engaged following such date, and (z) SN will be able
to pay its liabilities, as of such date, including contingent and other
liabilities, as they mature. For purposes of this definition, “not have an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged or proposed to be engaged” and “able to pay its liabilities,
as of such date, including contingent and other liabilities, as they mature”
means that SN will be able to generate enough cash from operations, asset
dispositions or refinancing, or a combination thereof, to meet its obligations
as they become due.

Section 5.14    No Obligation to be Guarantor or Restricted Subsidiary.  As of
the Effective Date, the Anadarko Closing Date and, if occurring, the KNOC
Closing Date, neither the General Partner nor the Partnership or any of its
Subsidiaries is required, or upon the Anadarko Closing and if applicable, the
KNOC Closing, the consummation of the transactions contemplated hereby and by
the other Basic Documents and the consummation by the Partnership of the
transactions to be effected in connection with the “Closing” (as that term is
defined in the APC/KM PSA) and if applicable, the consummation by the
Partnership of the transaction to be effected in connection with the closing of
the KNOC PSA, will be required, to become a guarantor or a Restricted Subsidiary
under the SN Credit Agreement (or any amendment or replacement thereof), or
under any indenture or other agreement pertaining to indebtedness of SN or any
of its Subsidiaries (other than the General Partner or the Partnership or any of
its Subsidiaries).  SN shall have taken, or caused to be taken, all actions
necessary or appropriate to cause each of the General Partner and the
Partnership to constitute an Unrestricted Subsidiary of SN and its Subsidiaries
(other than the General Partner or the Partnership or any of its Subsidiaries)
under the SN Credit Agreement (or any amendment or replacement thereof), and
under any indenture or other agreement pertaining to indebtedness of SN or any
of its Subsidiaries (other than the General Partner or the Partnership or any of
its Subsidiaries).



33

--------------------------------------------------------------------------------

 



ARTICLE VI
INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01    Indemnification.

(a)        SN agrees to indemnify and hold harmless each of the Purchasers, and
each of their officers, managers, directors, employees, Affiliates, members,
partners, stockholders, and agents, and the successors to and permitted assigns
of the foregoing (and their respective officers, managers, directors, employees,
Affiliates (including as to GSO Holdings and GSO Associates, GSO or its
Affiliates or any fund or account managed, advised or sub-advised by GSO or its
Affiliates, members, partners, stockholders, agents and successors and permitted
assigns and solely for purposes of this Section 6.01(a), The Blackstone Group,
L.P. and all private equity funds, portfolio companies, parallel investment
entities, and alternative investment entities owned, managed, or Controlled by
The Blackstone Group, L.P. or its Affiliates and any officer, director,
employee, member, partner or stockholder of The Blackstone Group, L.P. or its
Affiliates that are not part of the credit-related businesses of The Blackstone
Group L.P.) (collectively, the “Purchaser Indemnified Parties”) from and against
any and all Damages incurred or suffered by any of the Purchaser Indemnified
Parties as a result of or arising out of (i) any failure of any representation
or warranty in Article III or Article V to be true and correct and (ii) any
breach of a covenant or agreement, or failure to perform or observe any duty,
made or to be performed by the SN Parties pursuant to this Agreement.  Without
duplication of any Damages paid under the preceding sentence, if this Agreement
is terminated pursuant to Section 7.01(b) or Section 7.01(c), and the
termination of the APC/KM PSA referred to in Section 7.01(b) or the KNOC PSA
referred to in Section 7.01(c) was not the result of a breach by GSO Holdings of
its obligations under Section 2.01(a),  Section 2.01(b),  Section 2.02(a) or
Section 7.01(e), as applicable, or the APC/KM PSA is terminated pursuant to
Section 7.1(c) thereof and such termination of the APC/KM PSA is not the result
of a breach by GSO Holdings of its obligation under Section 2.01(a) or Section
2.01(b) and any Purchaser Indemnified Parties, other than Intrepid and its
Affiliates, suffers or incurs Damages (including unreimbursed out-of-pocket
expenses incurred in due diligence or negotiating the Basic Documents) as a
result of a claim brought by a third-party (other than The Blackstone Group,
L.P. and all private equity funds, portfolio companies, parallel investment
entities, and alternative investment entities owned, managed, or Controlled by
The Blackstone Group, L.P. or its Affiliates and any officer, director,
employee, member, partner or stockholder of The Blackstone Group, L.P. or its
Affiliates that are not part of the credit-related businesses of The Blackstone
Group L.P.) against the Purchaser Indemnified Parties, other than Intrepid and
its Affiliates, in connection with such termination, then SN shall indemnify and
hold harmless the Purchaser Indemnified Parties, other than Intrepid and its
Affiliates, for all such Damages, but in no event shall the aggregate amount
payable by SN pursuant to this sentence exceed the Preferred Unit GSO Commitment
Amount; provided that any such payment shall not be in duplication of any
amounts received by The Blackstone Group, L.P. and all private equity funds,
portfolio companies, parallel investment entities, and alternative investment
entities owned, managed, or Controlled by The Blackstone Group, L.P. or its
Affiliates and any officer, director, employee, member, partner or stockholder
of The Blackstone Group, L.P. or its Affiliates that are not part of the
credit-related businesses of The Blackstone Group L.P. independently of any
Purchaser Indemnified Party’s claims hereunder.

(b)        GSO Holdings agrees to indemnify and hold harmless the SN Parties and
each of their respective officers, managers, directors, employees, Affiliates,
members, partners, stockholders and agents and the successors and permitted
assigns to the foregoing (and their respective officers, managers, directors,
employees, Affiliates, members, partners, stockholders, agents, and successors
and permitted assigns) (collectively, the “Common Indemnified Parties”) from and
against any and all Damages incurred or suffered by a Common Indemnified Party
as a result of or arising out of (i) any failure of any representation or
warranty made by GSO Holdings (for the avoidance of doubt, regardless of whether
or not given on behalf of GSO Holdings, GSO Associates or the GSO Funds) in
Article IV to be true and correct or (ii) any breach of a covenant or agreement,
or failure to perform or observe any duty, made or to be performed by GSO
Holdings or GSO

34

--------------------------------------------------------------------------------

 



Associates pursuant to this Agreement.    Without duplication of any Damages
paid under the preceding sentence, if (A) GSO Holdings breaches its obligation
under Section 2.01(a) to contribute the Preferred Unit Anadarko Funding Amount
at the Anadarko Closing (whether in a Separate Closing or as part of a Dual
Closing) and any Common Indemnified Parties suffer or incur Damages as a result
thereof, including, without limitation, the loss of all or any portion of the
Deposit or (B) GSO Holdings breaches its obligation under Section 2.02(a) to
contribute the Preferred Unit KNOC Funding Amount at the KNOC Closing (whether
in a Separate Closing or as part of a Dual Closing) and any Common Indemnified
Parties suffer or incur Damages as a result thereof, including, without
limitation, the loss of all or any portion of any deposit due under the KNOC
PSA, and in the case of (A) or (B), any Damages actually incurred by the Common
Indemnified Parties to Anadarko or Blackstone Newco pursuant to the APC/KM PSA
and/or the KNOC PSA, as applicable, and all reasonable, out-of-pocket
third-party costs and expenses incurred by such Common Indemnified Parties in
connection with any resulting breach of the APC/KM PSA and/or KNOC PSA, as
applicable, then GSO Holdings shall indemnify and hold harmless the Common
Indemnified Parties for all such Damages but in no event shall the aggregate
amount payable by GSO Holdings pursuant to this sentence exceed the excess, if
any, of the Preferred Unit GSO Commitment Amount over any amounts paid to the
Partnership or SN under the Equity Commitment Letter.

(c)        Intrepid agrees to indemnify and hold harmless the Common Indemnified
Parties from and against any and all Damages incurred or suffered by a Common
Indemnified Party as a result of or arising out of (i) any failure of any
representation or warranty given by Intrepid in Article IV to be true and
correct or (ii) any breach of a covenant or agreement, or failure to perform or
observe any duty, made or to be performed by Intrepid pursuant to this
Agreement.

(d)        Intrepid agrees to indemnify and hold harmless the GSO Holdings from
and against any and all Damages incurred or suffered by GSO Holdings as a result
of or arising out of any  breach of a covenant or agreement, or failure to
perform or observe any duty, made or to be performed by Intrepid pursuant to
this Agreement. Notwithstanding anything to the contrary provided herein, if
Intrepid fails to pay the Intrepid Contribution to GSO Holdings or the
Partnership at the Anadarko Closing in accordance with Section 2.06(d)(ii), then
(i) no Preferred Units will be issued to Intrepid at the Anadarko Closing and
the Preferred Units that were to be issued to Intrepid will instead be issued to
GSO Holdings, (ii) the Intrepid Allocated Shares will not be issued to Intrepid
and will instead be issued to the GSO Funds and (iii) the Intrepid Warrant
Agreement will not be executed and the Warrants that were to be issued
thereunder will instead be issued to the GSO Funds pursuant to the GSO Warrant
Agreement (with the number of Intrepid Shares and Warrants subject to the
Intrepid Warrant Agreement to be allocated among the GSO Funds as directed by
GSO Holdings); provided that, in each case, GSO Holdings has funded to the
Partnership in accordance with the terms of this Agreement, an amount equal to
the Intrepid Contribution.

Section 6.02    Indemnification Procedure.

(a)        A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice from the party that may be entitled
to indemnification pursuant to this Article VI (the “Indemnified Party”) to the
party that may be obligated to provide indemnification pursuant to this Article
VI (the “Indemnifying Party”); provided, however, that failure to so notify the
Indemnifying Party shall not release, waive or otherwise affect the Indemnifying
Party’s obligations with respect thereto, except to the extent that the
Indemnifying Party can demonstrate actual loss and prejudice as a result of such
failure.  The notice of claim shall state in reasonable detail the basis of the
claim for indemnification.

(b)        If any legal proceedings shall be instituted or any claim or demand
shall be asserted by any third party in respect of which indemnification may be
sought under Section 6.01(a),  Section 6.01(b) or Section 6.01(c) hereof (a
“Third Party Claim”), the Indemnified Party shall promptly give written notice
of the assertion of the Third Party Claim to the Indemnifying Party; provided,
however, that failure of the Indemnified Party to

35

--------------------------------------------------------------------------------

 



so notify the Indemnifying Party shall not release, waive or otherwise affect
the Indemnifying Party’s obligations with respect thereto, except to the extent
that the Indemnifying Party can demonstrate actual loss and prejudice as a
result of such failure.  Subject to the provisions of this Section 6.02, the
Indemnifying Party shall have the right, at its sole expense, to be represented
by counsel of its choice, which must be reasonably satisfactory to the
Indemnified Party, and to defend against, negotiate, settle or otherwise deal
with any Third Party Claim which relates to any losses indemnified against by it
hereunder; provided that, in order to defend against, negotiate, settle or
otherwise deal with any such Third Party Claim, the Indemnifying Party must
first acknowledge in writing to the Indemnified Party its unqualified obligation
to indemnify the Indemnified Party as provided hereunder and provide to the
Indemnified Party reasonable evidence that the Indemnifying Party has reasonably
sufficient financial resources to enable it to fulfill its obligations under
this Article VI.  Notwithstanding the preceding sentence, the Indemnifying Party
shall not have the right to defend against, negotiate, settle, or otherwise deal
with any Third Party Claim (i) if the Third Party Claim is not solely for
monetary damages (except where any non-monetary relief being sought is merely
incidental to a primary claim for monetary damages), (ii) if the Third Party
Claim involves criminal allegations, or (iii) if the Indemnifying Party fails to
prosecute or defend, actively and diligently, the Third Party Claim.  If the
Indemnifying Party elects to defend against, negotiate, settle or otherwise deal
with any Third Party Claim, it shall within fifteen (15) days of the Indemnified
Party’s written notice of the assertion of such Third Party Claim (or sooner if
the nature of the Third Party Claim so requires) notify the Indemnified Party of
its intent to do so; provided that, the Indemnifying Party must conduct its
defense of the Third Party Claim actively and diligently thereafter in order to
preserve its rights in this regard.  If the Indemnifying Party elects not to
defend against, negotiate, settle, or otherwise deal with any Third Party Claim,
fails to notify the Indemnified Party of its election as herein provided or
contests its obligation to indemnify the Indemnified Party for losses relating
to such Third Party Claim under this Agreement, the Indemnified Party may defend
against, negotiate, settle, or otherwise deal with such Third Party Claim.  If
the Indemnified Party defends any Third Party Claim, then the Indemnifying Party
shall reimburse the Indemnified Party for the expenses of defending such Third
Party Claim upon submission of periodic bills, which reimbursement shall be made
within thirty (30) days of the applicable submission. If the Indemnifying Party
shall assume the defense of any Third Party Claim, the Indemnified Party may
participate, at his, her or its own expense, in the defense of such Third Party
Claim; provided, further, that such Indemnified Party shall be entitled to
participate in any such defense with separate counsel at the expense of the
Indemnifying Party if (i) so requested by the Indemnifying Party to participate
or (ii) in the reasonable opinion of counsel to the Indemnified Party a conflict
or potential conflict exists between the Indemnified Party and the Indemnifying
Party that would make such separate representation advisable; provided further
that the Indemnifying Party shall not be required to pay for more than one such
counsel (plus any appropriate local counsel) for all Indemnified Parties in
connection with any single Third Party Claim.  Each party hereto shall provide
reasonable access to each other party to such documents and information as may
reasonably be requested in connection with the defense, negotiation or
settlement of any Third Party Claim.  Notwithstanding anything in this Section
6.02 to the contrary, the Indemnifying Party shall not enter into any settlement
of any Third Party Claim without the written consent of the Indemnified Party if
such settlement (i) would create any liability of the Indemnified Party for
which the Indemnified Party is not entitled to indemnification hereunder, (ii)
would provide for any injunctive relief or other non-monetary obligation
affecting the Indemnified Party, or (iii) does not include an unconditional
release of the Indemnified Party from all liability in respect of the Third
Party Claim.

(c)        After any final decision, judgment or award shall have been rendered
by a Governmental Authority of competent jurisdiction and the expiration of the
time in which to appeal therefrom, or a settlement shall have been consummated,
or the Indemnified Party and the Indemnifying Party shall have arrived at a
mutually binding agreement, in each case with respect to a Third Party Claim,
the Indemnified Party shall forward to the Indemnifying Party notice of any sums
due and owing by the Indemnifying Party pursuant to this Agreement with respect
to such matter and the Indemnifying Party shall pay all of such remaining sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within five (5) Business Days after the date of such notice.



36

--------------------------------------------------------------------------------

 



(d)        Notwithstanding anything to the contrary in this Agreement, GSO
Holdings shall not have any liability in the aggregate for any Damages arising
from or relating to this Agreement that exceeds the excess, if any, of the
Preferred Unit GSO Commitment Amount minus any amounts funded to the Partnership
pursuant to the Equity Commitment Letters.  Notwithstanding anything to the
contrary in this Agreement, Intrepid shall not have any liability in the
aggregate for any Damages arising from or relating to this Agreement that
exceeds the amount of the Intrepid Contribution.

(e)        Notwithstanding anything to the contrary in this Article VI or any
other provision of this Agreement, in no event shall the Purchasers or SN have
any liability or indemnification obligation to any other party for punitive,
consequential, special, indirect, diminution in value, loss of profit, penalty
or other indirect or unforeseen Damages, whether in law or equity, arising from
the performance of this Agreement or the transactions contemplated hereby;
provided that if GSO Holdings breaches its obligations under Section 2.01(a) and
Section 2.06(d)(i) to contribute the Preferred Unit Anadarko Funding Amount at
the Anadarko Closing and/or GSO Holdings breaches its obligations under Section
2.02(a) and Section 2.06(d)(vi) to contribute the Preferred Unit KNOC Funding
Amount at the KNOC Closing, and any Common Indemnified Parties suffer or incur
Damages as a result thereof, including, without limitation, the loss of all or
any portion of the Deposit or the deposit under the KNOC PSA, if any, and any
damages payable to Anadarko or Blackstone Newco as a result thereof, then the
loss of the Deposit and/or the deposit under the KNOC PSA, if any, and any
Damages actually incurred by the Common Indemnified Parties to Anadarko or
Blackstone Newco pursuant to the APC/KM PSA or the KNOC PSA, as applicable, in
respect thereof shall be recoverable by the Common Indemnified Parties subject
to the maximum specified in Section 6.02(d) above.

Section 6.03    Survival.  All of the Fundamental Representations shall survive
the execution and delivery of this Agreement and the consummation of the Closing
for a period equal to the statute of limitations applicable to breach of
contract under Delaware law.  All of the representations and warranties other
than the Fundamental Representations set forth in Articles III, IV and V shall
survive the execution and delivery of this Agreement, and the consummation of
the Closing for a period ending on the one (1) year anniversary of the Closing;
provided that any claim made prior to such date shall survive the one (1) year
anniversary of the Closing until finally determined in accordance with this
Article VI. All covenants contemplated herein to be performed at or prior to the
Closing shall survive the Closing for a period equal to the statute of
limitations applicable to breach of contract under Delaware law. Notwithstanding
the foregoing, the indemnity obligations of Intrepid provided for in the first
sentence of Section 6.01(d) shall not survive the funding by Intrepid of the
Intrepid Contribution.

ARTICLE VII
TERMINATION

Section 7.01    Termination.  This Agreement may be terminated at any time prior
to the Closing Date as follows: 

(a)        as to all parties, by mutual written consent of each SN Party, GSO
Holdings and GSO Associates;

(b)        as to all parties, by any SN Party, GSO Holdings or GSO Associates,
if the APC/KM PSA shall have been validly terminated in accordance with its
terms;

(c)        by any SN Party, GSO Holdings or GSO Associates, solely with respect
to the obligations under this Agreement related to actions to be taken pursuant
to Section 2.02 and Section 2.06(d)(v), if the KNOC PSA shall have been validly
terminated in accordance with its terms;



37

--------------------------------------------------------------------------------

 



(d)        as to all parties, by GSO Holdings or GSO Associates if the “Closing”
(as defined in the APC/KM PSA) has not occurred on or before March 31, 2017;

(e)        as to all parties, by GSO Holdings or GSO Associates if at any time
the representations and warranties regarding the SN Parties contained in this
Agreement shall fail to be true and correct or an SN Party shall at any time
have failed to perform and comply with all agreements and covenants of such
Person contained in this Agreement requiring performance or compliance prior to
such time, and in either case, such failure (i) shall be such that, if not
cured, the conditions set forth in Section 2.07(d) or Section 2.07(h) would not
be fulfilled prior to or on either the Anadarko Closing Date or the KNOC Closing
Date and (ii) if capable of being cured, shall not have been cured within 10
Business Days of the receipt of written notice thereof by such SN Party from
either Purchaser;

(f)        as to all parties, by any SN Party if at any time the representations
and warranties regarding GSO Holdings or GSO Associates contained in this
Agreement shall fail to be true and correct or either GSO Holdings or GSO
Associates shall at any time have failed to perform and comply with all
agreements and covenants of such Person contained in this Agreement requiring
performance or compliance prior to such time, and in either case, such failure
(i) shall be such that, if not cured, the conditions set forth in Section
2.08(c) or Section 2.08(e) would not be fulfilled prior to or on the Anadarko
Closing Date or the KNOC Closing Date and (ii) if capable of being cured, shall
not have been cured within 10 Business Days of the receipt of written notice
thereof by GSO Holdings or GSO Associates, as applicable, from any SN Party;
and 

(g)        solely as to Intrepid, by (i) any SN Party if at any time, the
representations and warranties regarding Intrepid contained in this Agreement
shall fail to be true and correct or Intrepid shall at any time have failed to
perform and comply with all agreements and covenants of such Intrepid contained
in this Agreement requiring performance or compliance prior to such time or (ii)
GSO Holdings if Intrepid fails to contribute the Intrepid Contribution in full
at the Anadarko Closing in accordance with Section 2.06(d)(ii) and GSO Holdings
has instead contributed such amounts.

Section 7.02    Notice of Termination.  GSO Associates and GSO Holdings may
exercise their right to terminate this Agreement by giving written notice
thereof from time to time to the SN Parties or, in the case of termination as to
Intrepid in accordance with Section 7.01(g)(ii), Intrepid specifying the basis
for the termination.  Each SN Party may exercise its right to terminate this
Agreement by giving written notice thereof from time to time to GSO Holdings and
GSO Associates or, in the case of termination as to Intrepid in accordance with
Section 7.01(g)(i), Intrepid specifying the basis for the termination.

Section 7.03    Effect of Termination.  If a termination of this Agreement
pursuant to the provisions of Section 7.01 shall occur with respect to any
party, this Agreement shall become void and have no effect with respect to such
party, and there shall be no further liability on such party in respect hereof,
except that Article VIII shall survive any such termination; provided,
however, that no such termination shall relieve any party of any liability
resulting from any breach of this Agreement by such party prior to the time of
such termination.  In the event this Agreement is terminated by any SN Party
pursuant to Section 7.01(f), GSO Holdings shall immediately remit to SN the
Commitment Fee by wire transfer of immediately available funds.

Section 7.04    Termination of Commitment Related to KNOC Closing.  If the KNOC
Closing (whether in a Dual Closing or Separate Closing) has not occurred by
midnight, Houston, Texas time on March 31, 2017, the Preferred Unit GSO
Commitment Amount shall be reduced to $500.0 million unless GSO Holdings elects
in its sole discretion for the Preferred Unit GSO Commitment Amount to remain at
$800.0 million for such additional time as GSO Holdings determines to be
appropriate.



38

--------------------------------------------------------------------------------

 



ARTICLE VIII
MISCELLANEOUS

Section 8.01    Expenses.

(a)        Except as provided in Section 8.01(b), all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with the preparation, negotiation and due diligence of
this Agreement or the other Basic Documents and the transactions contemplated
thereby shall be paid by the party incurring such costs and expenses unless
otherwise expressly stated in such Basic Document, provided that (i) if the
Anadarko Closing occurs, then the Partnership shall reimburse GSO and its
Affiliates for all of their reasonable, documented, third-party out-of-pocket
costs and expenses incurred in connection with the transactions contemplated
hereby and thereby and (ii) if the Anadarko Closing does not occur, then SN
shall reimburse GSO and its Affiliates for all of their reasonable, documented,
third-party out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and thereby prior to termination of this
Agreement; provided that from and after the Effective Date GSO shall promptly
notify the Partnership and SN at such time as the costs and expenses for which
GSO intends to seek reimbursement pursuant to this Section 8.01 equal increments
of $250,000; and provided further that GSO and its Affiliates will not entitled
to any such reimbursement if this Agreement is terminated by the Common Unit
Purchaser pursuant to Section 7.01(f).

(b)        At or promptly after the Anadarko Closing or upon any termination of
this Agreement (i) as to Intrepid pursuant to Section 7.01(g) or (ii) as to all
parties pursuant to Section 7.01 at a point in time when the Agreement could be
terminated as to Intrepid pursuant to Section 7.01(g), all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred by any SN Party or GSO Holdings and its Affiliates in connection with
the amendment and restatement of this Agreement and the drafting and negotiation
of the other Basic Documents in connection therewith, as applicable, shall be
reimbursed by Intrepid to the party incurring such costs.  For the avoidance of
doubt, Intrepid shall be responsible for all reasonable and documented costs and
expenses described in this Section 8.01(b) and in no event shall GSO or any SN
Party (including the Partnership) be responsible for any of the reasonable and
documented costs and expenses described in this Section 8.01(b).

Section 8.02    Interpretation.  The provision of a table of contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.  All
references in this Agreement to Exhibits, Schedules, Appendices, Articles,
Sections, subsections, clauses and other subdivisions refer to the corresponding
Exhibits, Schedules, Appendices, Articles, Sections, subsections, clauses and
other subdivisions of or to this Agreement unless expressly provided
otherwise.  The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection, clause or other subdivision
unless expressly so limited.  The words “this Article,” “this Section,” “this
subsection,” “this clause,” and words of similar import, refer only to the
Article, Section, subsection and clause hereof in which such words occur.  The
word “including” (in its various forms) means including without limitation.  All
references to “$” or “dollars” shall be deemed references to the lawful currency
of the United States of America.  Each accounting term not defined herein will
have the meaning given to it under GAAP as interpreted as of the date of this
Agreement.  Unless expressly provided to the contrary, the word “or” is not
exclusive.  Pronouns in masculine, feminine or neuter genders shall be construed
to state and include any other gender, and words, terms and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.  Appendices,
Exhibits and Schedules referred to herein are attached to and by this reference
incorporated herein for all purposes. Reference herein to any federal, state,
local or foreign Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The words “day”
or “days” shall

39

--------------------------------------------------------------------------------

 



mean calendar day, unless denoted as a Business Day.  The words “will” and “will
not” are expressions of command and not merely expressions of future intent or
expectation.  When used in this Agreement, the word “either” shall be deemed to
mean “one or the other”, not “both”.  Unless otherwise noted, references herein
to a “party” are references to the applicable party to this Agreement.

Section 8.03    Amendments and Waivers.

(a)        Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each SN Party, GSO Associates and GSO Holdings, or in the case of
a waiver, by the party against whom the waiver is to be effective; provided,
further that any amendment or waiver that affects the rights and obligations of
Intrepid under this Agreement shall also require the written consent of
Intrepid.  For the purposes of clarity, no signature or consent of any
third-party beneficiary to any provision of Article VI shall be required in
order to amend or waive any provision of Article VI.

(b)        No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies
hereunder, under any other Basic Document, or at law or in equity; accordingly,
no exercise of any right or remedy shall be construed as an election of remedies
by any party.

Section 8.04    Binding Effect.  This Agreement shall be binding upon the
parties and their respective successors and permitted assigns, and shall remain
in full force and effect after the Anadarko Closing and if occurring, the KNOC
Closing.  Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns.

Section 8.05    Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses

(a)        If to GSO Associates or GSO Holdings:

c/o GSO Capital Partners
GSO ST Holdings LP
1111 Bagby Street, #2050

Houston, Texas  77002
Attention:  Robert Horn
Email:  robert.horn@gsocap.com

 

with a copy to (which shall not constitute notice):

 

c/o GSO Capital Partners

345 Park Avenue, 31st Floor

New York, New York  10154

Email:  GSO Legal@gsocap.com

GSOValuationsGroup@gsocap.com

 

with a copy to (which shall not constitute notice):



40

--------------------------------------------------------------------------------

 



Andrews Kurth Kenyon LLP
600 Travis Street, Suite 4200
Houston, Texas  77002
Attention:  G. Michael O’Leary

Jon Daly
Facsimile: (713) 220-4285
Email:  moleary@akllp.com

jondaly@andrewskurth.com

(b)        If to an SN Party:

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Gregory Kopel

Email: gkopel@sanchezog.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, Texas  77002
Attention: John D. Pitts, P.C.
Email:  john.pitts@kirkland.com

(c)        If to Intrepid:

Intrepid Private Equity V-A, LLC

c/o Intrepid Private Equity Fund GP, LLC

540 Madison Avenue, 21st Floor

New York, NY 10022

Attention: Christopher Winchenbaugh

Email: Winchenbaugh@intrepidfp.com

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

910 Louisiana St.

Houston, TX 77002

Attention:        Felix Phillips

Jeremy Moore

Email: felix.phillips@bakerbotts.com

jeremy.moore@bakerbotts.com

or to such other address as the parties hereto may designate in writing.  All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

Section 8.06    Entire Agreement; Integrated Transaction.  This Agreement, the
other Basic Documents and the other agreements and documents expressly referred
to herein are intended by the parties as a final

41

--------------------------------------------------------------------------------

 



expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  This Agreement, the other
Basic Documents and the other agreements and documents expressly referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter including those set forth in the
Original SPA.  Each of the parties hereto acknowledges and agrees that in
executing this Agreement (i) the intent of the parties is this Agreement and the
other Basic Documents shall constitute an unseverable and single agreement of
the parties with respect to the transactions contemplated hereby and thereby,
(ii) it waives, on behalf of itself and each of its Affiliates, any claim or
defense based upon the characterization that this Agreement and the other Basic
Documents are anything other than a true single agreement relating to such
matters and (iii) the matters set forth in this Section 8.06 constitute a
material inducement to enter into this Agreement and the other Basic Documents
and to consummate the transactions contemplated hereby and thereby.  Each of the
parties hereto stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of this Agreement and the other Basic
Documents as a single, unseverable instrument pertaining to the matters that are
the subject of such agreements, (ii) this Agreement and the other Basic
Documents shall be treated as a single integrated and indivisible agreement for
all purposes, including the bankruptcy of any party and (iii) not to assert or
take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 8.06.

Section 8.07    Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 8.08    Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.09    Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.



42

--------------------------------------------------------------------------------

 



Section 8.10    Successors and Assigns.  The provisions of this Agreement will
be binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns.  No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (including any
transfer by way of merger or operation of law) without the consent of each other
party, and any such purported assignment in violation of this Section 8.10 shall
be void ab initio.  Notwithstanding the foregoing, GSO Holdings may assign its
rights and obligations under this Agreement without the prior approval of any
other party to this Agreement to any fund or account managed, advised or
sub-advised by GSO or any of its Affiliates; provided that any such assignment
shall not relieve GSO Holdings of any of its obligations hereunder.

Section 8.11    Severability.  Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision or portion of
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.

Section 8.12    Interim Actions.

(a)        SN shall consult in good faith with GSO Holdings and GSO Associates
in connection with any amendment, modification or waiver of any right under or
the satisfaction of any condition in the APC/KM PSA or KNOC PSA, as applicable,
to be satisfied by Anadarko, it being understood that, except as specified in
the immediately following sentence, the foregoing shall not be construed to
require the consent of GSO Holdings and GSO Associates in order to effect any
such termination amendment, modification or waiver.  Notwithstanding anything to
the contrary set forth in this Agreement, neither SN nor any of its Affiliates
will take any of the following actions in respect of the APC/KM PSA, without the
prior approval of GSO Holdings and GSO Associates, such approval not to be
unreasonably withheld:

(i)        Approve any amendment or modification to any provision of, or waive
any right or condition under, the APC/KM PSA or KNOC PSA;

(ii)       Enter into any agreements with any counterparty in respect of a “Hard
Consent” (as such term is defined in the APC/KM PSA) or a consent required to
assign any of the gathering or processing agreements (including, without
limitation, either of the Springfield Gathering Agreements) included in the
“Applicable Agreements” (as such term is defined in the APC/KM PSA), in order to
obtain consents to assignment required to be obtained under the APC/KM PSA or
KNOC PSA, as applicable, that would result in a $2,000,000 net cost to the
Partnership (and such cost shall be shared proportionately among SN, Blackstone
Newco and the Partnership with the Partnership bearing a 20% share) or that
would have a material and adverse effect on the Partnership;

(iii)       Enter into any hedge contracts on behalf of the Partnership, except
to the extent such hedge contracts are consistent with Section 6.7 of the
Partnership Agreement; provided,  however, that prior to the Anadarko Closing SN
shall use its commercially reasonable efforts to cause Anadarko to enter into
hedges in respect of the Acquired Properties that are consistent with the hedge
plan set forth in Schedule 11.9(a), Part I of the APC/KM PSA as such Schedule is
in effect on the Effective Date;

(iv)       Approve any amendment or modification of, or waive any right under,
the Hydrocarbons Marketing Agreement; or

(v)        Enter into the KNOC PSA if (A) the KNOC PSA is not on substantially
the same terms and conditions as the APC/KM PSA (including, without limitation,
the portion of the purchase price to be paid

43

--------------------------------------------------------------------------------

 



by the Partnership at the KNOC Closing and the form of conveyance of properties
to the Partnership by KNOC) or (B) the unadjusted base purchase price (which
shall correspond to the definition of “Purchase Price” under the APC/KM PSA)
payable to KNOC thereunder shall not exceed $1,137,500,000.00.

(b)        SN shall consult in good faith with GSO Holdings and GSO Associates
in connection with (i) SN’s actions or any of its Affiliates’ actions relating
to each of the title defect and environmental defect process under Articles XIII
and XIV, respectively, of the APC/KM PSA, or any similar provisions under the
KNOC PSA, as applicable, including reviewing any interim and final defect
notices prior to submission thereof to Anadarko or KNOC, as applicable, exercise
of elections by or on behalf of the Partnership regarding curative matters, and
arbitration and settlement title and environmental disputes and with respect to
the settlement of any defect dispute after the consummation of the “Closing” (as
such term is defined in the APC/KM PSA) contemplated by the APC/KM PSA or, as
applicable, the exercise any analogous right under the KNOC PSA;  (ii) the
submission to Anadarko or KNOC, as applicable, of preliminary and final
accounting settlement statements and agreements with Anadarko or KNOC, as
applicable, on such settlement statements and any arbitration proceedings to
resolve such matters; (iii) SN’s plan to hire any Anadarko employees or KNOC
employees, as applicable, and the anticipated impact thereof on general and
administrative expenditures and lease operating expenditures that would be
chargeable by SN or its Affiliates to the Partnership in respect of the Acquired
Properties or KNOC Properties, as applicable, and operations conducted thereon;
and (iv) any public announcements proposed to be made by Anadarko and SN or its
Affiliates regarding the APC/KM PSA; KNOC and SN or its Affiliates regarding the
KNOC PSA; the Basic Documents or the transactions contemplated thereby; in each
case to the extent applicable to either GSO Holdings and/or GSO Associates and
their Affiliates.  Furthermore, SN shall consult in good faith with GSO Holdings
and GSO Associates in connection with any contemplated termination of the APC/KM
PSA and/or KNOC PSA, it being understood that the foregoing shall not be
construed to require the consent of GSO Holdings and GSO Associates in order to
effect any such termination.

Section 8.13    No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement and the other Basic Documents, covenants,
agrees and acknowledges that, except as may be set forth in each of the Equity
Commitment Letters, no Persons other than the parties shall have any obligation
hereunder and that it has no rights of recovery hereunder against, and no
recourse hereunder or under any documents, agreements, or instruments delivered
contemporaneously herewith or in respect of any oral representations made or
alleged to be made in connection herewith or therewith shall be had against, any
former, current or future director, officer, agent, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative or
employee of any party (or any of their successors or permitted assignees),
against any former, current, or future general or limited partner, manager,
stockholder or member of any party (or any of their successors or permitted
assignees) or any Affiliate thereof or against any former, current or future
director, officer, agent, employee, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative, general or limited partner,
stockholder, manager or member of any of the foregoing, but in each case not
including the parties, whether by or through attempted piercing of the corporate
veil, by or through a claim (whether in tort, contract or otherwise) by or on
behalf of such party against such Persons and entities, by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, or otherwise; it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on, or otherwise be incurred by any such Persons, as such, for any
obligations of the applicable party under this Agreement or the transactions
contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.



44

--------------------------------------------------------------------------------

 



Section 8.14    Creditors.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of SN or by any creditors of
any Subsidiary or Affiliate of SN.

Section 8.15    Public Disclosure; Confidentiality.  Unless required by Law (or
the advice of counsel to an applicable party), no press release or public
announcement related to the Partnership or the General Partner, this Agreement
or the transactions contemplated herein or any other related announcement or
communication shall be issued or made by any party without the advance approval
of each other parties, in which case each party shall be provided a reasonable
opportunity to review and provide suggested comments concerning the disclosure
contained in such press release, announcement or communication prior to
issuance, distribution or publication.  In addition, except as required by Law
(or the advice of counsel to an applicable party), no party shall, and each
party shall cause its respective representatives not to, disclose the terms and
conditions of this Agreement to any third party, in each case, without the prior
written consent of each of the parties, except to authorized directors,
managers, officers, legal counsel, accountants and financial advisors of such
party or its Affiliates.  In furtherance of the foregoing, each party shall
treat the terms and conditions of this Agreement as confidential; provided,
however, that GSO Holdings and its Affiliates shall be entitled to disclose the
terms contemplated herein and high-level summary information regarding the
General Partner’s and the Partnership’s operations (including total production
volumes, total revenues, etc.) to its limited partners, owners,
co-investors,  prospective investors, and existing and potential investors in
funds or accounts managed, advised or sub-advised by GSO, in each case, without
the consent of any Person; provided, further, that nothing in this Section 8.15
shall derogate from the rights of any Purchaser to disclose any information it
is permitted to disclose without the consent of any other Person under Section
6.6 of the Partnership Agreement.  Notwithstanding anything to the contrary
herein, nothing in this Section 8.15 shall limit SN or its Affiliates from
publicly filing this Agreement and making additional disclosures therewith, in
each case as required by applicable Law and securities regulations.

Section 8.16    Time is of the Essence.  Time is of the essence in the
performance of all obligations under this Agreement.

Section 8.17    Remedies Generally.    The parties hereto agree that irreparable
damage, for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the provisions of this Agreement were not
performed in accordance with its specific terms and that any remedy at law for
any breach of the provisions of this Agreement would be
inadequate.  Accordingly, the parties hereto acknowledge and agree that each
such party shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.  Each party hereby agrees that it
will not oppose the granting of specific performance and other equitable relief
on the basis that the other parties have an adequate remedy at law or that an
award of specific performance is not an appropriate remedy for any reason at law
or equity.  The parties hereto acknowledge and agree that any other party
seeking an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 8.17 shall not be required to provide any bond or other security in
connection with any such injunction. Notwithstanding anything to the contrary
provided herein, Intrepid covenants and agrees that (i) Intrepid’s sole right to
determine if the conditions to the Anadarko Closing are satisfied are as set
forth in Section 2.09 and Intrepid shall not have the right to claim that other
conditions to the Anadarko Closing have not been satisfied, and (ii) GSO
Holdings shall have the sole right to determine whether to pursue any claim or
remedy against SN or any its Affiliates for any breach, violation or claim under
this Agreement, including, without limitation, and claim for indemnification
under Section 6.01(a). 

[signature page follows]

 

 



45

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the Effective Date.

 

SN:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

Name:

Howard J. Thill

 

Title:

Executive Vice President and Chief Fiancial Officer

 

 

 

 

 

SN GP MEMBER:

 

 

 

SN UR HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Howard J. Thill

 

Name:

Howard J. Thill

 

Title:

Executive Vice President and Chief Fiancial Officer

 

 

 

 

 

PARTNERSHIP:

 

SN EF UNSUB, LP

 

 

 

By:

SN EF UNSUB GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Patricio D. Sanchez

 

Name:

Patricio D. Sanchez

 

Title:

President and Chief Executive Officer

 

 

 

 

 

GENERAL PARTNER:

 

SN EF UNSUB GP, LLC

 

 

 

 

 

 

By:

/s/ Patricio D. Sanchez

 

Name:

Patricio D. Sanchez

 

Title:

President and Chief Executive Officer

 

 

 

 

 

COMMON UNIT PURCHASER:

 

 

 

 

 

SN EF UNSUB HOLDINGS, LLC

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



 

By:

/s/ Patricio D. Sanchez

 

Name:

Patricio D. Sanchez

 

Title:

Executive Vice President

 

 

 

GSO ASSOCIATES:

 

 

 

GSO ST HOLDINGS ASSOCIATES LLC

 

 

 

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Signatory

 

 

 

PREFERRED UNIT PURCHASERS:

 

 

 

GSO ST HOLDINGS LP

 

 

 

By:

GSO ST HOLDINGS ASSOCIATES LLC, its General Partner

 

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Signatory

 

 

 

 

INTREPID PRIVATE EQUITY V-A, LLC

 

 

 

By: Intrepid Private Equity Fund GP, LLC, its manager

 

 

 

 

 

 

By:

/s/ Hugh E. McGee III

 

Name:

Hugh E. McGee III

 

Title:

Managing Member

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF SN EF UNSUB, LP

 

[Attached.]

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

SN EF UnSub, LP

--------------------------------------------------------------------------------

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

Dated as of March 1, 2017

THE UNITS ISSUED UNDER THIS AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE
ACTS”).  SUCH UNITS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF
AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER THE ACT OR PURSUANT TO AN
EXEMPTION FROM THE ACT AND THE APPLICABLE STATE ACTS, AND COMPLIANCE WITH THE
OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN, INCLUDING (WITHOUT
LIMITATION) THE PROVISIONS OF ARTICLE IX.

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Page

Article I DEFINITIONS


1

Article II ORGANIZATIONAL MATTERS


14

2.1

Continuation of the Partnership


14

2.2

Limited Partnership Agreement


14

2.3

Name


15

2.4

Purpose


15

2.5

Principal Office: Registered Office


15

2.6

Term


15

2.7

Restriction on Jurisdiction of Organization


15

2.8

Foreign Qualification


15

Article III UNITS; CAPITAL CONTRIBUTIONS


15

3.1

Units and Capital Contributions


15

3.2

Capital Accounts


18

3.3

Negative Capital Accounts


19

3.4

No Withdrawal


19

3.5

Loans From Partners


20

3.6

Distributions of Property


20

3.7

Transfer of Capital Accounts


20

3.8

Certain Adjustments


20

Article IV DISTRIBUTIONS AND ALLOCATIONS; REDEMPTION


20

4.1

Distributions


20

4.2

Allocations


22

4.3

Special Allocations


23

4.4

Offsetting Allocations


25

4.5

Tax Allocations


25

4.6

Withholding and Indemnification for Payments on Behalf of a Partner


26

4.7

Order of Redemptions


27

Article V MANAGEMENT


27

5.1

Generally


27

5.2

Authority of the General Partner


27

5.3

Appointment, Withdrawal and Removal of the General Partner


27

5.4

Discharge of Duties; Reliance on Reports


28

5.5

Compensation and Reimbursements


28

5.6

Outside Activities


28

5.7

Information Rights


28

5.8

Enforcement of Affiliate Contracts


30

5.9

Independent Director; Separateness Covenants


31

Article VI RIGHTS AND OBLIGATIONS OF THE PARTNERS; INDEMNIFICATION;
CONFIDENTIALITY


31

6.1

Limitation of Liability


31

6.2

No Right of Partition


31

6.3

Indemnification


31

6.4

Actions by the Partners


33

6.5

Corporate Opportunities; Conflicts of Interest; Related Matters


33

6.6

Confidentiality


36

6.7

Hedging


37

 

--------------------------------------------------------------------------------

 



Article VII BOOKS, RECORDS, ACCOUNTING AND REPORTS; INSPECTION


37

7.1

Records and Accounting


37

7.2

Reports


37

7.3

Transmission of Communications


38

Article VIII TAX MATTERS


38

8.1

Preparation of Tax Returns


38

8.2

Tax Elections


38

8.3

Tax Controversies


39

8.4

Unitary/Combined Tax Reporting


39

Article IX TRANSFER OF UNITS


40

9.1

Transfer Restrictions


40

9.2

Effect of Transfer


41

9.3

Additional Restrictions on Transfer


41

9.4

Legend


42

9.5

Disposition Transaction


42

9.6

Expenses and Transfer Fees


42

9.7

Void Transfers


43

Article X ADMISSION OF PARTNERS


43

10.1

Substituted Partners


43

10.2

Additional Partners


43

Article XI WITHDRAWAL AND RESIGNATION OF PARTNERS


43

11.1

Withdrawal and Resignation of Partners


43

Article XII DISSOLUTION AND LIQUIDATION


43

12.1

Dissolution


43

12.2

Liquidation and Termination


44

12.3

Securityholders Agreement


45

12.4

Cancellation of Certificate


45

12.5

Reasonable Time for Winding Up


45

12.6

Return of Capital


45

12.7

Hart-Scott-Rodino


45

Article XIII VALUATION


45

13.1

Valuation of Units


45

13.2

Valuation of Securities


45

13.3

Valuation of Other Assets


46

13.4

Objection Procedure


46

Article XIV REDEMPTION AND EXIT PROVISIONS


46

14.1

Optional Redemption of Preferred Units at Election of the Partnership


46

14.2

Optional Redemption of Preferred Units at Election of Required Preferred Holders


47

14.3

Exit Transactions


47

Article XV GENERAL PROVISIONS


51

15.1

Amendments


51

15.2

Remedies


52

15.3

Successors and Assigns


52

15.4

Severability


52

15.5

Counterparts; Binding Agreement


52

15.6

Applicable Law


52

15.7

Addresses and Notices


52

15.8

Creditors


53

15.9

No Waiver


53

 

--------------------------------------------------------------------------------

 



15.10

Further Action


53

15.11

No Offset Against Amounts Payable


53

15.12

Entire Agreement; Integrated Transaction


53

15.13

Delivery by Facsimile


53

15.14

Survival


54

15.15

Consent to Jurisdiction; Waiver of Trial by Jury


54

15.16

Construction; Interpretation


54

15.17

No Third Party Beneficiaries


55

15.18

Outside Counsel


55

15.19

Time is of the Essence


55

15.20

No Recourse


55

15.21

Public Disclosure


55

15.22

Partnership Covenants, Representations and Warranties


56

EXHIBITS

Exhibit A - Form of Purchase and Sale Agreement

SCHEDULE

Schedule A - Schedule of Limited Partners

 

 



 

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF SN EF UNSUB, LP

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF SN EF UNSUB, LP, a
Delaware limited partnership (the “Partnership”) is entered as of March 1, 2017
(the “Effective Date”), by and among SN EF UnSub GP, LLC, a Delaware limited
liability company, as the general partner, and the Limited Partners as limited
partners, together with any other Persons who become Partners in the Partnership
or parties hereto as provided herein.  Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Securities Purchase
Agreement.

RECITALS:

WHEREAS, the Partnership was formed as a limited partnership in accordance with
the Delaware Act on December 21, 2016; and

WHEREAS, prior to the Effective Date, the Partnership was governed by the
Agreement of Limited Partnership of the Partnership, dated December 21, 2016
(the “Original Partnership Agreement”); and

WHEREAS, Sanchez Parent, SN UR Holdings, LLC, a Delaware limited liability
company, the General Partner, the Partnership, GSO ST Holdings LP, a Delaware
limited partnership (the “Institutional Investor”), GSO ST Holdings Associates
LLC, a Delaware limited liability company, SN EF UnSub Holdings, LLC a Delaware
limited liability company (the “Sanchez Investor”), and Intrepid Private Equity
V-A, LLC, a Delaware limited liability company (the “Intrepid Investor”), are
all parties to that certain Amended and Restated Securities Purchase Agreement
dated as of February 28, 2017 (the “Securities Purchase Agreement”); and

WHEREAS, pursuant to the Securities Purchase Agreement, (i) each of the
Institutional Investor and the Intrepid Investor has severally, but not jointly,
agreed to make capital contributions to the Partnership in exchange for
Preferred Units to be issued to the Institutional Investor and the Intrepid
Investor under the Securities Purchase Agreement and (ii) the Sanchez Investor
has agreed to make capital contributions to the Partnership in exchange for
Common Units issued to the Sanchez Investor under the Securities Purchase
Agreement; and

WHEREAS, as a condition to, and in connection with, the Institutional Investor
and the Sanchez Investor making the foregoing capital contributions to the
Partnership with respect to the Units to be issued under the Securities Purchase
Agreement and this Agreement, the Partners desire to enter into the mutual
covenants and agreements set forth in this Agreement and to amend and restate
the Original Partnership Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Article I
DEFINITIONS

The following capitalized terms used herein shall have the following meanings:

“Actual Unitary Tax Liability” has the meaning set forth in Section 8.4(b).

“Additional Partner” has the meaning set forth in Section 10.2.

“Additional Preferred Units Notice” has the meaning set forth in Section
3.1(c)(ii).



1

--------------------------------------------------------------------------------

 



“Additional Sanchez Activities” has the meaning set forth in Section 6.5(a)(v).

“Adjusted Capital Account” means, as of the end of any Taxable Year, a Person’s
Capital Account balance (i) reduced for any items described in Treasury
Regulation Section 1.704-l(b)(2)(ii)(d)(4), (5), and (6), and (ii) increased for
any amount such Person is obligated to contribute or is treated as being
obligated to contribute to the Partnership pursuant to Treasury Regulation
Section 1.704-l(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i) (relating to
minimum gain).

“Adjusted Resulting Tax Liability” has the meaning set forth in Section 8.4(d).

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For the purposes of this Agreement, The Blackstone Group, L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P. or its Affiliates that are not part of the credit-related businesses
of the Blackstone Group L.P. shall not be considered or otherwise deemed to be
an “Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group L.P., but any fund or account managed,
advised or subadvised or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P. shall be considered an
Affiliate of GSO.  For the avoidance of doubt, (i) GSO or its Affiliates or any
fund or account managed, advised or subadvised by or Controlled by GSO or its
Affiliates shall not be considered an Affiliate of the Partnership, and (ii)
Affiliates of the Sanchez Investor shall include any member of the Sanchez
Group.

“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
it may be amended, modified supplemented or restated from time to time in
accordance with Section 15.1.

“AMI” means has the meaning set forth in the Joint Development Agreement.

“Anadarko Closing” has the meaning set forth in the Securities Purchase
Agreement.

“Annual Statements” has the meaning set forth in Section 5.7(b).

“APC/KM PSA” means that certain Purchase and Sale Agreement among Anadarko E&P
Onshore LLC, Kerr-McGee Oil and Gas Onshore LP, SN Maverick, the Partnership and
Blackstone Newco, dated January 12, 2017, as it may be amended, modified,
supplemented or restated from time to time.

“Approved Counterparty” means any Person that engages as a significant part of
its operations in Hedging Arrangements if, at the time such Person enters into
Hedging Arrangements with the Partnership, such Person or its credit support
provider either (x) has a long term senior unsecured debt rating of at least
“BBB-” by Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation (or any successor thereto), and at least “Baa3” by Moody’s Investor
Services, Inc. (or any successor thereto) or (y) is either the “Administrative
Agent” (or an Affiliate thereof) or a “Lender” (or an Affiliate thereof) under
the Partnership’s then existing credit agreement.

“Available Cash” means, as of any time of determination, an amount equal to the
difference between the following items, as determined by the General Partner, in
consultation with the Institutional Investor, in its good faith discretion:

(a)all revenues, net cash proceeds from any divestitures, available liquidity
(including cash on hand and cash available from committed financing sources),
cash amounts received from hedging arrangements, lease bonus payments and other
cash or cash equivalent amounts collected or received by the Partnership as of
such time, less



2

--------------------------------------------------------------------------------

 



(b)the sum of (i) the accrued and projected payments, costs and expenses of the
Partnership to be paid by the Partnership as of such time, including such
payments, costs and expenses in respect of operating and capital costs and
expenses (including payments owed under the MSA), (ii) debt service costs in
respect of the next six months, including, to the extent the General Partner
determines in good faith that it is necessary to reserve cash therefor, any
repayments of the principal amounts of any Indebtedness of the Partnership
(including all fees, penalties or make-wholes in respect thereof) and losses
from hedging arrangements, (iii) other current liabilities incurred by the
Partnership as of such time and (iv) any other amounts in respect of which the
General Partner established as a reserve to cover reasonably anticipated future
payments in respect of the Partnership’s businesses not to exceed $10,000,000 in
the aggregate.

“Base Preferred Return Amount” means, at any time of determination, an amount of
cash Distributions that would be required to be made to the Preferred Partners
in respect of each Preferred Unit then outstanding equal to the greater of
(i) the amount required to cause the IRR with respect to each Preferred Unit to
be equal to fourteen percent (14.0%) and (ii) the amount required to cause the
Return on Investment with respect to each such Preferred Unit to be equal to the
product of (x) 1.5 multiplied by (y) the Preferred Unit Purchase Price, each
such figure to be determined inclusive of all cash Distributions previously made
to the Preferred Partners (or if any such Preferred Unit has been Transferred
since the Effective Date by the predecessor owner(s) of such Transferred
Preferred Units) in respect of such Preferred Units, other than Excluded
Amounts.

“Basic Documents” has the meaning assigned to such term in the Securities
Purchase Agreement.

“Blackstone Newco” means Aguila Production, LLC.

“Board” means the board of directors of the General Partner.

“Book Value” means, with respect to any asset of the Partnership, the asset’s
adjusted basis for federal income tax purposes, except that the Book Value of
all assets of the Partnership may be adjusted to equal their respective Fair
Market Values, in accordance with the rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) immediately prior to:  (i) the date of the
acquisition of any additional Interest by any new or existing Partner; (ii) the
date of the distribution of more than a de minimis amount of assets of the
Partnership to a Partner; (iii) the date an Interest is relinquished to the
Partnership; provided, however, that adjustments pursuant to clauses (i), (ii)
and (iii) above shall be made only if the General Partner reasonably determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners.  The Book Values of any asset contributed
(or deemed contributed under Treasury Regulations Section 1.704-l(b)(l)(iv)) by
a Partner to the Partnership will be the Fair Market Value of the asset at the
date of its contribution thereto.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.

“Capital Account” means the capital account maintained for a Limited Partner
pursuant to Section 3.2.

“Capital Contributions” means the aggregate dollar amounts of any cash, cash
equivalents, promissory obligations (but only to the extent issued and repaid
prior to the date hereof), or the Fair Market Value of other property which a
Partner contributes or is deemed to have contributed to the Partnership with
respect to any Unit pursuant to Section 3.1.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership as filed with the Secretary of State of the State
of Delaware, as the same may be amended, supplemented or restated from time to
time.



3

--------------------------------------------------------------------------------

 



“Certificated Units” has the meaning set forth in Section 3.1(a).

“Change of Control” has the meaning set forth in the Indenture.

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. or any of their respective affiliates, as may be
applicable.

“Class A Member” has the meaning set forth in the GP LLC Agreement.

“Class A Units” has the meaning set forth in the GP LLC Agreement.

“Class B Member” has the meaning set forth in the GP LLC Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Combined Reporting Partner” has the meaning set forth in Section 8.4(a).

“Common Partner” means any Partner holding Common Units with regard to such
Person’s particular Interest designated as Common Units.

“Common Unit” means all outstanding Units with the rights, preferences, powers,
restrictions, qualifications and limitations ascribed to Common Units as set
forth in this Agreement, which include, for the purposes of clarity, the Common
Units purchased on the Effective Date pursuant to the Securities Purchase
Agreement (it being understood that in no instance shall any Preferred Unit be
designated as a Common Unit).

“Confidential Information” has the meaning set forth in Section 6.6.

“Consolidated Total Net Leverage Ratio” has the meaning assigned to such term in
the Credit Agreement.

“Control” mean the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person whether
through the ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Credit Agreement” means the credit agreement governing the senior secured,
first-lien, reserve-based revolving credit facility, among the Partnership, as
borrower, and JPMorgan Chase Bank, N.A. and Citi, as joint lead arrangers and
joint book runners, JPMorgan Chase Bank, N.A. as administrative agent, and
JPMorgan Chase Bank, N.A., Citi and the syndicate of banks and financial
institutions named therein as the lenders, as amended or modified from time to
time.

“Credit Agreement Agent” means the administrative agent under the Credit
Agreement or a Replacement Credit Agreement.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. § 17-101, et seq., as it may be amended from time to time, and any
successor to the Delaware Act.

“Director” means a Director on the Board.

“Disposition Transaction” means: (i) a Transfer of more than fifty percent (50%)
of the Common Units of the Partnership in a single transaction or series of
related transactions; (ii) any consolidation or merger of the Partnership with
or into any other corporation or other entity, or any other reorganization
(including, without limitation, any conversion, transfer, or domestication of
the Partnership) in a single transaction or series of related transactions, in
which the Partners of the Partnership immediately prior to such consolidation,
merger or

4

--------------------------------------------------------------------------------

 



reorganization own equity of the entity surviving such merger, consolidation or
reorganization representing less than fifty percent (50%) of the Common Units
immediately after such consolidation, merger or reorganization; or (iii) a sale,
lease or other disposition in a single transaction or series of related
transactions of more than fifty percent (50%) of the assets (which, for the
avoidance of doubt, shall include securities of the Partnership’s Subsidiaries)
of the Partnership and its Subsidiaries on a consolidated basis (measured either
by book value in accordance with GAAP or by Fair Market Value).  For the
avoidance of doubt, a Sale Transaction (as such term is defined in Section 4.5
of the JDA) shall be a Disposition Transaction subject to the terms of this
Agreement and the GP LLC Agreement, including Section 5.7(b) and Section 9.4 of
the GP LLC Agreement.

“Distribution” means each distribution made by the Partnership to a Limited
Partner, whether in cash, property or securities of the Partners and whether by
liquidating distribution, redemption, repurchase or otherwise; provided, that
none of the following shall be a Distribution:  (i) any pro rata exchange of
outstanding securities of the Partnership for newly issued securities of the
Partnership, and any subdivision (by Unit split or otherwise) or any combination
(by reverse Unit split or otherwise) of any outstanding Units; or (ii) any
issuance of Units or other securities by the Partnership as contemplated by the
Securities Purchase Agreement or this Agreement.

“Drilling Commitment Agreement” has the meaning set forth in the Securities
Purchase Agreement.

“Dual Closing” has the meaning set forth in the Securities Purchase Agreement.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Elective Redemption Notice” has the meaning set forth in Section 14.1.

“Equity Interests” means, with respect to any Person, all shares,
participations, capital stock, partnership or limited liability company
interests, units, participations or similar equity interests issued by such
Person, however designated.

“Equity Securities” means (i) Units or other equity interests in the Partnership
or its Subsidiaries, (ii) obligations, evidences of Indebtedness or other
securities or interests convertible or exchangeable into Units or other equity
interests in the Partnership or its Subsidiaries, and (iii) warrants, options or
other rights to purchase or otherwise acquire Units or other equity interests in
the Partnership or its Subsidiaries.

“Event of Withdrawal” has the meaning set forth in Section 5.3(a).

“Excluded Amounts” means (i) any Distributions on Preferred Units that are
accrued (i.e., any Distributions that increase Unpaid Amounts), (ii) any
payments made to the Institutional Investor or any other Preferred Partner or
any of their respective Affiliates with respect to the Warrants or Sanchez
Shares, (iii) commitment fees, transaction fees, monitoring fees, expense
reimbursements, or management fees received by the Institutional Investor or any
other Preferred Partner or any of their respective Affiliates and (iv) the
Warrants or the Sanchez Shares.

“Exit Transaction” has the meaning set forth in Section 14.3(a).

“Exit Transaction Consideration” has the meaning set forth in Section 14.3(f).

“Fair Market Value” means, with respect to any asset or equity interest, its
fair market value determined according to Article XIII.



5

--------------------------------------------------------------------------------

 



“Family” means (i) an individual, (ii) such individual’s spouse, (iii) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (iv) any other natural person who has
been adopted by such individual.

“Final Cash Redemption Amount” has the meaning set forth in Section 14.2.

“FIRPTA” means the Foreign Investment in Real Property Tax Act of 1980.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the General Partner and which is permitted or required by Code
Section 706.

“Fiscal Quarter” means each calendar quarter ending March 31, June 30, September
30 and December 31, or such other quarterly accounting period as may be
established by the General Partner.  It is understood and agreed that the first
Fiscal Quarter shall be deemed the period of time commencing on the Effective
Date and concluding on the date that is the last day of the Fiscal Quarter
during which the Effective Date occurs.

“Fiscal Year” means the calendar year ending on December 31, or such other
annual accounting period as may be established by the General Partner.

“Fund Indemnified Persons” has the meaning set forth in Section 6.3(b).

“Fund Indemnitors” has the meaning set forth in Section 6.3(b).

“GAAP” means United States generally accepted accounting principles,
consistently applied and as in effect from time to time.

“General Partner” means SN EF UnSub GP, LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as a general partner of the Partnership, in their capacities as
general partner of the Partnership (except as the context otherwise requires).

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any limited partner interest that it may hold) and includes any and
all rights, powers and benefits to which the General Partner is entitled as
provided in this Agreement, together with all obligations of the General Partner
to comply with the terms and provisions of this Agreement.  The General Partner
Interest does not include any rights to profits or losses or any rights to
receive distributions from operations or upon the liquidation or winding-up of
the Partnership.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.

“GP LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the General Partner, dated as of the Effective Date, by and
among the General Partner, SN UR Holdings, LLC and GSO ST Holdings Associates
LLC, as amended from time to time.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“GSO Funds” has the meaning assigned to such term in the Securities Purchase
Agreement.



6

--------------------------------------------------------------------------------

 



“Hedging Arrangement” means any commodity hedging transaction pertaining to
crude oil and natural gas, whether in the form of a swap agreement, option to
acquire or dispose of a futures contract, whether on an organized commodities
exchange or otherwise, or similar type of financial transaction.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Hydrocarbons Marketing Agreement” means the Hydrocarbons Purchase and Marketing
Agreement, dated as of January 12, 2017, between SN EF Maverick, LLC and the
Partnership.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, regardless of whether
drawn, (f) all obligations of such Person created or arising under any
conditional sale or title retention agreement, (g) the liquidation value or
redemption price, as the case may be, of all preferred or redeemable stock of
such Person, (h) all net obligations of such Person payable under any rate,
currency, commodity or other swap, option or derivative agreement, (i) all
obligations secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned by such Person, regardless of whether such Person has assumed or become
liable for the payment of such obligation and (j) all obligations of others
guaranteed by such Person.

“Indenture” means that certain Indenture, dated as of June 27, 2014, among
Sanchez Parent, the subsidiary guarantors named therein and U.S. Bank National
Association, as trustee, as amended or supplemented on or prior to the date
hereof, but without giving effect to any amendment or supplement entered into
after the date hereof and regardless of whether the Indenture remains in effect.

“Indemnified Person” has the meaning set forth in Section 6.3(a).

“Independent Director” has the meaning assigned to such term in the GP LLC
Agreement.

“Initial Reserve Report” has the meaning assigned to such term in the Credit
Agreement.

“Institutional Investor” has the meaning set forth in the recitals to this
Agreement.

“Interest” means, with respect to any Partner (or other holder of Units if such
holder is not a Partner) as of any time, such Person’s limited partner interest
in the Partnership, such Person’s Capital Account balance, and such Person’s
interest in the income, gains, losses, deductions, tax credits, and
Distributions of the Partnership, and voting rights, if any, as may be affected
by the provisions of this Agreement and as may thereafter be adjusted, from time
to time, as more particularly provided herein.  The Interests are divided into,
designated as, and represented by Units, as provided in this Agreement, and
issued to the Partners, as provided in this Agreement.  For the purposes of
clarity, the Transfer or issuance of a Unit or Interest does not mean that after
giving effect to such Transfer or issuance the Transferee or holder is a Partner
unless all conditions for a Person to become a Partner hereunder and under
applicable law have been satisfied.

“Intrepid Election Period” has the meaning set forth in Section 3.1(c)(i).

“Intrepid Investor” has the meaning set forth in the recitals to this Agreement.



7

--------------------------------------------------------------------------------

 



“Investor Redemption Event” has the meaning set forth in Section 14.3(a).

“Investor Representative” means a Preferred Partner that is an Affiliate of GSO
designated by the Required Preferred Holders.

“IRR” means, as of any measurement date, the cumulative internal rate of return,
compounded monthly, with respect to a Preferred Unit (i.e., the annual discount
rate for which the net present value of all cash inflows from all Capital
Contributions made to acquire such Preferred Unit (which for this purpose shall
include the entire Preferred Unit Purchase Price), as applicable, and all cash
outflows from all Distributions in respect of such Preferred Unit, as
applicable, are equal to $0), as calculated using the XIRR function in Microsoft
Excel (taking into account the respective dates of each such Capital
Contribution and Distribution, as well as the IRR measurement date) (or if such
program is no longer available, such other software program for calculating IRR
approved by the Investor Representative and the General Partner).  IRR shall be
calculated on the basis of the actual number of days elapsed over a 365-day
year.  In calculating IRR for Preferred Units and Return on Investment for
Preferred Units as of any particular date, the aggregate amounts distributed
pursuant to Section 4.1 with respect to any Preferred Unit on such date, and all
amounts previously distributed under the subsections thereof, shall be taken
into account, with the exception of any Excluded Amounts.

“Joint Development Agreement” means the Joint Development Agreement, dated as of
the Effective Date, between the Partnership, Blackstone Newco and the SN
Maverick, as it may be amended, modified, supplement or restated from time to
time. 

“KNOC Closing” has the meaning set forth in the Securities Purchase Agreement.

“KNOC PSA” has the meaning set forth in the Securities Purchase Agreement.

“Letters of Credit” has the meaning assigned to such term in the Credit
Agreement.

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge, right of first refusal or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract or agreement to give any of the foregoing.

“Limited Partner” means each of the Persons listed on the Schedule of Limited
Partners attached as Schedule A hereto, and any Person admitted to the
Partnership as a Substituted Partner or Additional Partner, but only so long as
such Person is the owner of one or more Units, each in such Person’s capacity as
a limited partner in the Partnership.

“Liquidation Assets” has the meaning set forth in Section 12.2(b).

“Liquidation FMV” has the meaning set forth in Section 12.2(b).

“Liquidation Statement” has the meaning set forth in Section 12.2(b).

“Losses” means the taxable loss of the Partnership as determined for federal
income tax purposes, as adjusted by Section 3.2(b).  Losses shall be determined
net of any amounts allocable in Section 4.3 or Section 4.4.

“Material Contract” means any contract, agreement or series of related contracts
or agreements that (i) is reasonably expected to result in revenue to, or costs
or expenses incurred by, the Partnership or any of its Subsidiaries of more than
$5.0 million during any calendar year or (ii) must be approved by the Board
pursuant to Section 5.7 of the GP LLC Agreement prior to its execution.



8

--------------------------------------------------------------------------------

 



“Maximum Lawful Rate” means a rate of interest which, when multiplied by the
amount described in this Agreement that remains outstanding from time to time,
and the product thereof is then added to all commitment or other fees or sums
(if any) paid on the amount described in this Agreement which under laws are
deemed to constitute interest, will equal (but will not exceed) the maximum
nonusurious rate of interest which may be contracted for, charged or received
under applicable law.  If there shall be no Maximum Lawful Rate under applicable
law, the Maximum Lawful Rate shall be deemed to be fifteen percent (15.0%) per
annum.

“Minimum Hedging Threshold” has the meaning set forth in Section 6.7.

“MSA” means the Management Services Agreement, dated as of the Effective Date,
by and between Sanchez Oil & Gas Corporation and the Partnership, as it may be
amended, modified, supplemented or restated from time to time.

“Nonrecourse Deductions” means any and all items of loss, deduction, expenditure
(described in Section 705(a)(2)(B) of the Code), Simulated Depletion or
Simulated Loss, that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b)(1), are attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning given to such term in Treasury
Regulation Section 1.704-2(b)(3).

“NYMEX” means the New York Mercantile Exchange.

“Operating Agreement” has the meaning given to such term in the Joint
Development Agreement.

“Organizational Limited Partner” means the Sanchez Investor, in its capacity as
the organizational limited partner of the Partnership.

“Original Partnership Agreement” has the meaning set forth in the recitals to
this Agreement.

“Participating Sellers” has the meaning set forth in Section 14.3(h).

“Partner Nonrecourse Debt” has the meaning given to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning given to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation
Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction,
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code), Simulated Depletion or Simulated Loss that, in accordance with the
principles of Treasury Regulation Section 1.704-2(i), are attributable to
Partner Nonrecourse Debt.

“Partners” means the General Partner and the Limited Partners.

“Partnership” has the meaning set forth in the preamble to this Agreement.

“Partnership Minimum Gain” has the meaning given to the term “partnership
minimum gain” in Treasury Regulation Section 1.704-2(b)(2) and the amount of
which shall be determined in accordance with the principles of Treasury
Regulation Section 1.704-2(d).

“Partnership Representative” has the meaning set forth in Section 8.3(b).



9

--------------------------------------------------------------------------------

 



“Permitted Transferee” means, with respect to any Person, (i) any of such
Person’s Affiliates (it being understood that in the case of the Sanchez
Investor, such Affiliate must be wholly owned, directly or indirectly, by
Sanchez Parent for purposes of being deemed a Permitted Transferee), or (ii) any
transferee in connection with an Exit Transaction.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Authority.

“Preference Accrual” means, with respect to each Preferred Unit at any time of
determination, an amount equal to the excess of (i) the sum of (A) the Preferred
Unit Purchase Price with respect to such Preferred Unit and (B) all Unpaid
Amounts with respect to such Preferred Unit as of such time, over (ii) the
aggregate cash Distributions that have been paid by the Partnership with respect
to such Preferred Unit prior to such time pursuant to Section 4.1 that reduce
Unreturned Capital; provided, that the Preference Accrual shall never be less
than zero dollars ($0).  With respect to a Preferred Unit, the Preference
Accrual shall be compounded on a quarterly basis and shall accrue on a quarterly
basis from and after the date on which the Capital Contribution is made in
respect of such Preferred Unit.

“Preferred Distribution Rate” means an annual rate of ten percent (10.0%).

“Preferred Partner” means any Partner holding Preferred Units with regard to
such Person’s particular Interest designated by Preferred Units.

“Preferred Payment Date” means each of March 31, June 30, September 30 and
December 31 of each year (or if any of the foregoing dates is on a day that is
not a Business Day, the next Business Day immediately following such date).

“Preferred Unit Purchase Price” means, with respect to each Preferred Unit,
$1,000.

“Preferred Units” means all outstanding Units with the rights, preferences,
powers, restrictions, qualifications and limitations ascribed to Preferred Units
as set forth in this Agreement, which include, for the purposes of clarity, the
Preferred Units purchased on the Effective Date pursuant to the Securities
Purchase Agreement.

“Prime Rate” as of a particular date means the prime rate of interest as
published on that date in the Wall Street Journal, and generally defined therein
as “the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks.”  If the Wall Street Journal is not published on a date for which
the Prime Rate must be determined, the Prime Rate shall be the prime rate
published in the Wall Street Journal on the nearest-preceding date on which the
Wall Street Journal was published and if the Wall Street Journal ceases to
publish such rate, then the Preferred Partner shall pick a substitute rate that
most closely approximates such rate, as determined in the Preferred Partner’s
good faith judgment.

“Pro Rata Share” means with respect to each Unit, the proportional amount such
Unit would entitle the holder of such Unit to receive of the Total Equity Value
if an amount equal to the Total Equity Value were distributed to all holders of
Units in accordance with Section 4.1(d), and with respect to each holder of a
Unit, such holder’s pro rata share of Total Equity Value represented by all
Units owned by such Person.

“Profits” means the taxable income of the Partnership as determined for federal
income tax purposes, as adjusted by Section 3.2(b).  Profits shall be determined
net of any amounts allocable in Section 4.3 or Section 4.4.



10

--------------------------------------------------------------------------------

 



“Proportional Share” means, with respect to each Common Partner, as applicable,
the quotient obtained by dividing (i) the total number of Common Units held by
such Common Partner by (ii) the total number of Common Units held by all Common
Partners.

“Proved Developed Producing Reserves” has the meaning adopted by the Board of
Directors, Society of Petroleum Engineers, Inc., March 1997.

“Purchase Notice” has the meaning set forth in Section 3.1(c)(iii)

“Quarterly Distribution Amount” has the meaning set forth in Section 4.1(b).

“Quarterly Statements” has the meaning set forth in Section 5.7(a).

“Redeemed Preferred Units” has the meaning set forth in Section 14.1.

“Redemption Non-Payment” means the failure of the Partnership to timely pay the
full Final Cash Redemption Amount for the total number of Preferred Units to be
redeemed pursuant to Section 14.2.

“Redemption Request Notice” has the meaning set forth in Section 14.2.

“Regulatory Allocations” has the meaning set forth in Section 4.3(i).

“Reimbursing Partner” has the meaning set forth in Section 8.4(a).

“Renounced Business Opportunity” has the meaning set forth in Section
6.5(a)(ii).

“Replacement Credit Agreement” means a credit agreement that provides for
revolving loans to the Partnership and is established among the Partnership and
one or more commercial banks and other commercial lenders in replacement of the
current Credit Agreement, which credit agreement shall be on terms and
conditions that are generally considered market for a company similarly situated
to the Partnership and that, in the aggregate, are at least as favorable to the
Partnership as the Credit Agreement; provided that the financial covenants,
voluntary prepayments, mandatory prepayments, and provisions relating to event
of default, interest costs (including upfront lender fees and discounts), call
protection or costs associated with voluntary or mandatory repayment, and
restricted payments (including restrictions on Distributions) shall each be at
least as favorable to the Partnership as the Credit Agreement; provided,
further, that such credit agreement shall in no way limit or restrict the
payment of distributions or redemption of the Preferred Units other than as
permitted by the terms of the Partnership Agreement as in effect on the
Effective Date.

“Required Preferred Holders” means, as of the date of determination, the
Preferred Partners holding a majority of the then issued and outstanding
Preferred Units.

“Resulting Tax Liability” has the meaning set forth in Section 8.4(b).

“Return on Investment” means an amount equal to (x) the aggregate cash
Distributions made by the Partnership with respect to a Preferred Unit as of the
date of calculation divided by (y) the Preferred Unit Purchase Price.  In
calculating Return on Investment as of any particular date, the aggregate
amounts distributed pursuant to Section 4.1 with respect to any Preferred Unit
on such date, and all amounts previously distributed under the subsections
thereof, shall be taken into account, with the exception of any Excluded
Amounts.

“Revolving Credit Facility” has the meaning assigned to such term in the Credit
Agreement.

“Sanchez Common Stock” means the common stock, par value $0.01 per share, of
Sanchez Parent.



11

--------------------------------------------------------------------------------

 



“Sanchez Family” means (i) Antonio R. Sanchez, III and A.R. Sanchez, Jr.,
(ii) any spouse or descendant of any individual named in (i), (iii) any other
natural person who is a member of the Family of any such individual referenced
in (i)-(ii) above and (iv) any other natural person who has been adopted by any
such individual referenced in (i)-(iii) above.

“Sanchez Group” means (i) any member of the Sanchez Family, (ii) Sanchez Energy
Partners I, LP and SEP Management I, LLC, (iii) Sanchez Parent, (iv) Sanchez
Investor, (v) Sanchez Production Partners LP, (vi) Sanchez Oil & Gas
Corporation, (vii) Blackstone Newco and (viii) any Person Controlled by any one
or more of the foregoing (other than the General Partner, the Partnership or any
of their respective Subsidiaries).

“Sanchez Investor” has the meaning set forth in the recitals to this Agreement.

“Sanchez Letter Agreement” has the meaning set forth in the GP LLC Agreement.

“Sanchez Parent” means Sanchez Energy Corporation, a Delaware corporation.

“Sanchez Shares” means (i) the 1,455,000 shares of Sanchez Common Stock issued
to the GSO Funds at the Anadarko Closing and (ii) the 45,000 shares of Sanchez
Common Stock issued to the Intrepid Investor at the Anadarko Closing.

“Sanchez Shares and Warrants Amount” means $32,550,000.

“Schedule of Limited Partners” means the Schedule of Limited Partners attached
as Schedule A hereto.

“Securities Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.

“Senior Debt” means credit facilities or issuances, including, but not limited
to, the credit facility provided pursuant to the Credit Agreement.

“Senior Debt Agreements” means the Credit Agreement and any other credit
agreement, note Securities Purchase Agreement, indenture or other agreements
evidencing Senior Debt, collectively, and any documents related thereto.

“Simulated Basis” means the Book Value of any separate oil and gas property (as
defined in Section 614 of the Code), as adjusted for Simulated Depletion.

“Simulated Depletion” means, with respect to each separate oil and gas property
(as defined in Section 614 of the Code), a depletion allowance computed in
accordance with federal income tax principles and in the manner specified in
Treasury Regulation Section 1.704-l(b)(2)(iv)(k)(2).  For purposes of computing
Simulated Depletion with respect to any property, the Simulated Basis of such
property shall be deemed to be the Book Value of such property, and in no event
shall the allowance for Simulated Depletion, in the aggregate, exceed such
Simulated Basis.

“Simulated Gain” means with respect to each separate oil and gas property (as
defined in Section 614 of the Code), the simulated gain as computed in
accordance with Treasury Regulation Section 1.704-l(b)(2)(iv)(k)(2) (i.e., the
excess of the amount realized from the sale or other disposition of a separate
oil and gas property over the Simulated Basis of such property).  If the Book
Value of any property the sale of which would result in Simulated Gain is
increased as provided in this Agreement, the amount of such adjustment shall be
taken into account as gain from the disposition of such property for purposes of
computing Simulated Gain.



12

--------------------------------------------------------------------------------

 



“Simulated Loss” means with respect to each separate oil and gas property (as
defined in Section 614 of the Code), the simulated loss as computed in
accordance with Treasury Regulation Section 1.704-l(b)(2)(iv)(k)(2) (i.e., the
excess of the Simulated Basis of a separate oil and gas property over the amount
realized from the sale or other disposition of such property).  If the Book
Value of any property the sale of which would result in Simulated Loss is
decreased as provided in this Agreement, the amount of such adjustment shall be
taken into account as loss from the disposition of such property for purposes of
computing Simulated Loss.

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company.

“Special Approval” has the meaning set forth in the GP LLC Agreement.

“Stand-Alone Tax Liability” has the meaning set forth in Section 8.4(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or Controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of limited liability, partnership or other similar ownership interests
thereof with voting rights at the time owned or Controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes hereof, a Person or Persons shall be deemed
to have a majority ownership interest in a limited liability company,
partnership, association or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control, directly or indirectly, the manager, managing member,
managing director (or a board comprised of any of the foregoing) or general
partner of such limited liability company, partnership, association or other
business entity.

“Substituted Partner” has the meaning set forth in Section 10.1.

“Tax” or “Taxes” means any and all taxes and charges of any federal, state,
local or foreign Governmental Authority, including income, profits, gross
receipts, gains, franchise, estimated, alternative minimum, add-on minimum,
sales, harmonized sales, use, transfer, registration, value added, ad valorem,
excise, goods and services, land transfer, other transfer, natural resources,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, workers’ compensation, welfare, license,
employee and other withholding taxes, or other tax, fee, duty, levy, custom,
tariff, impost, assessment, obligation, or charge of the same or of a similar
nature to any of the foregoing, of any kind whatsoever, including any transferee
liability and any interest, penalties or additions to tax or additional amounts
in respect of the foregoing.

“Tax Distribution” has the meaning set forth in Section 4.1(a).

“Tax Matters Partner” has the meaning set forth in Section 6231 of the Code.

“Taxable Year” means the Partnership’s accounting period for federal income tax
purposes determined pursuant to Section 8.2 or such other relevant period.

“Third Party Reserve Report” has the meaning set forth in Section 5.7(c).

“Total Equity Value” means the aggregate proceeds that would be received by the
Partners if: (i) the assets of the Partnership were sold at their Fair Market
Value; (ii) the Partnership satisfied and paid in full all of its

13

--------------------------------------------------------------------------------

 



obligations and liabilities (including all Taxes, costs and expenses incurred in
connection with such transaction and any reasonable amounts representing the
General Partner’s reasonable and good faith estimate of the actual amount that
may be paid with respect to any contingent liabilities); and (iii) such net sale
proceeds were then distributed in accordance with Section 4.1(d), all as
determined by the Board in its reasonable and good faith judgment.

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
mortgage, exchange, hypothecation, gift, grant of a security interest or other
direct or indirect disposition or encumbrance (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof, including derivative or similar transactions or arrangements
whereby a portion or all of the economic interest in, or risk of loss or
opportunity for gain with respect to, Units is transferred or shifted to another
Person; provided that (i) any indirect transfer of Equity Interests in the
Sanchez Investor that does not result in a Change of Control shall not be deemed
a “Transfer” for purposes of this Agreement and (ii) a pledge under the Senior
Debt Agreements of any or all of the General Partner Interests and/or Units
shall not be deemed a “Transfer” for purposes of this Agreement.  The terms
“Transferee,” “Transferred,” and other forms of the word “Transfer” shall have
the correlative meanings.

“Treasury Regulations” means the income tax regulations promulgated under the
Code, as amended from time to time.

“Unit” means an Interest in the Partnership designated as a Common Unit or a
Preferred Unit held by a Partner or other holder.

“Unitary/Combined Tax Report” has the meaning set forth in Section 8.4(a).

“Unpaid Amounts” means the aggregate amount of all Distributions (expressed in
dollars) previously accrued but not paid in cash with respect to a Preferred
Unit.

“Unreturned Capital” means, as of the date of determination, with respect to
each Preferred Unit, an amount equal to the excess, if any, of (i) the Preferred
Unit Purchase Price over (ii) the aggregate amount of Distributions previously
made by the Partnership that constitute a return of the Capital Contributions
(and not, by way of example, Distributions under Section 4.1(b), payments of
Unpaid Amounts, or Base Preferred Return Amounts in excess of Unreturned
Capital) with respect to such Unit (e.g., payments in respect of Unreturned
Capital pursuant to Section 4.1(c),  4.1(d),  12.2(c), or 14.1).

“Warrant Agreements” means (i) the Warrant Agreement, dated as of the Effective
Date, by and between Sanchez Parent and the GSO Funds and (ii) the Warrant
Agreement, dated as of the Effective Date, by and between Sanchez Parent and the
Intrepid Investor.

“Warrants” means the warrants to purchase a total of 2,000,000 shares of Sanchez
Common Stock, subject to adjustment, pursuant to the Warrant Agreements.

Article II
ORGANIZATIONAL MATTERS

2.1Continuation of the Partnership.  The General Partner and the Organizational
Limited Partner have previously formed the Partnership as a limited partnership
pursuant to the provisions of the Delaware Act.  This amendment and restatement
shall become effective on the date of this Agreement.

2.2Limited Partnership Agreement.  The Partners hereby execute this Agreement
for the purpose of providing for the affairs of the Partnership and the conduct
of its business in accordance with the provisions of

14

--------------------------------------------------------------------------------

 



the Delaware Act.  Except as expressly provided to the contrary in this
Agreement, the rights, duties, liabilities and obligations of the Partners and
the administration, dissolution and termination of the Partnership shall be
governed by the Delaware Act.

2.3Name.  The name of the Partnership shall be “SN EF UnSub, LP”.  The
Partnership’s business may be conducted under its name and any other name or
names as determined by the General Partner, including the name of the General
Partner.  The General Partner may change the name of the Partnership at any time
and from time to time and shall notify the Limited Partners of such change in
the next regular communication to the Limited Partners.

2.4Purpose.  The purpose and business of the Partnership shall be (i) to
acquire, hold, maintain, renew, drill, develop, exploit and operate oil and gas
properties and related assets and other properties in the AMI; (ii) subject to
Section 2.4(i), to engage in or perform any other activities deemed necessary or
advisable by the General Partner; and (iii) subject to Section 2.4(i), to engage
in or perform any other lawful acts or activities that are incident to or in
furtherance of the foregoing that the General Partner deems necessary or
advisable.

2.5Principal Office: Registered Office.  The principal office of the Partnership
shall be located at 1000 Main Street, Suite 3000, Houston, Texas  77002, or at
such other place as the General Partner may from time to time designate, and all
business and activities of the Partnership shall be deemed to have occurred at
its principal office.  Notice of any change to the principal office shall be
promptly provided to all Limited Partners.  The Partnership may maintain offices
at such other place or places as the General Partner deems advisable.  The
address of the registered office of the Partnership in the State of Delaware
shall be the office of the initial registered agent named in the Certificate of
Limited Partnership or such other office (which need not be a place of business
of the Partnership) as the General Partner may designate from time to time in
the manner provided by applicable law, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be the registered agent named in the Certificate of Limited Partnership or
such other Person or Persons as the General Partner may designate from time to
time in the manner provided by applicable law.

2.6Term.  The term of the Partnership commenced upon the initial filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue indefinitely unless sooner terminated as provided herein.  The
existence of the Partnership as a separate legal entity shall continue until the
cancellation of the Certificate of Limited Partnership as provided in the
Delaware Act.

2.7Restriction on Jurisdiction of Organization.  The Partnership shall at all
times be organized under the jurisdiction of the State of Delaware.

2.8Foreign Qualification.  The General Partner is authorized to cause the
Partnership to comply, to the extent procedures are available, with all
requirements necessary to qualify the Partnership as a foreign limited
partnership in any jurisdiction in which the Partnership owns property or
transacts business or elsewhere where such qualification may be necessary or
advisable for the protection of the limited liability of the Limited Partners or
to permit the Partnership to lawfully own property or transact business, and to
obtain similar qualifications for the Partnership’s Subsidiaries.  Each officer
of the General Partner is authorized, on behalf of the Partnership, to execute,
acknowledge and deliver all certificates and other instruments as may be
necessary or appropriate in connection with the foregoing
qualifications.  Further, upon request of the General Partner, each Limited
Partner will execute, acknowledge and deliver all certificates and other
instruments that are reasonably necessary or appropriate to obtain, continue,
modify or terminate such qualifications.

Article III
UNITS; CAPITAL CONTRIBUTIONS

3.1Units and Capital Contributions.



15

--------------------------------------------------------------------------------

 



(a)        Units.  The Units issued by the Partnership shall consist of Common
Units and Preferred Units.  The Partnership is authorized to issue up to 100,000
Common Units and 800,000 Preferred Units or such other number of Units as may be
determined by the General Partner in accordance with the terms of the GP LLC
Agreement or required to be issued pursuant to the Securities Purchase
Agreement; provided,  however, that the number of authorized Common Units shall
automatically increase without any action of the General Partner by an amount
equal to the number of Common Units issued, if any, pursuant to Section
3.1(c)(iv) upon the issuance of such Common Units pursuant to Section
3.1(c)(iv);  provided,  further, that the number of authorized Preferred Units
shall automatically increase without any action of the Partners by an amount
equal to the number of Preferred Units issued, if any, pursuant to
Section 3.1(c)(ii) upon the issuance of such Preferred Units pursuant to
Section 3.1(c)(ii) or otherwise as provided for pursuant to the Securities
Purchase Agreement.  Subject to the terms and conditions set forth in this
Agreement and the Securities Purchase Agreement, and after giving effect to the
transactions contemplated by the Securities Purchase Agreement, as of the
Effective Date, the Partnership has issued 100,000 Common Units to the Sanchez
Investor in exchange for $100,000,000 in cash paid by wire transfer of
immediately available funds, has issued 485,000 Preferred Units to the
Institutional Investor in exchange for $485,000,000 in cash paid by wire
transfer of immediately available funds and has issued 15,000 Preferred Units to
the Intrepid Investor in exchange for $15,000,000 in cash paid by wire transfer
of immediately available funds.1  For purposes hereof, the Institutional
Investor and the Intrepid Investor shall be deemed initially to
contribute $453,426,500 and $14,023,500, respectively, to the Partnership for
their respective Preferred Units and each shall be deemed initially to
contribute an amount of cash equal to its respective share of the Sanchez Shares
and Warrants Amount to Sanchez Parent for the Sanchez Shares and the
Warrants.  Thereafter, the Sanchez Investor shall be deemed to make an
additional Capital Contribution of cash in an amount equal to the Sanchez Shares
and Warrants Amount to the Partnership.  The Partnership shall then be deemed to
pay to each of the Institutional Investor and the Intrepid Investor its
respective share of the Sanchez Shares and Warrants Amount which corresponds to
the Sanchez Shares and Warrants issued to the Institutional Investor and
Intrepid Investor, respectively (which share shall be as set forth on Schedule A
hereto).  Thereafter, each of the Institutional Investor and Intrepid Investor
will be deemed to have contributed to the Partnership its share of the Sanchez
Shares and Warrant Amounts as an additional Capital Contribution for the
Preferred Units.  The Capital Account as reflected on the Schedule of Limited
Partners attached as Schedule A hereto shall reflect the net effect of such
transactions and the provisions of Section 4.3(h)(ii).  The Units issued shall
be recorded on the Schedule of Limited Partners attached as Schedule A hereto;
provided, that the Partnership may (if directed by the Board) issue certificates
representing the Units (“Certificated Units”).  The General Partner is hereby
authorized to amend the Schedule of Limited Partners to reflect the issuance of
additional Units, the Transfer of Units, the admission of Additional Partners,
the resignation or withdrawal of a Partner or a change or correction to any
other information set forth on the Schedule of Limited Partners, in each case as
provided in this Agreement.  The General Partner shall make available to the
Limited Partners copies of any amended or restated Schedule of Limited Partners
from time to time.  The Partnership may issue fractional Units.  The ownership
by a holder of Units shall entitle such holder to allocations of Profits and
Losses and other items and Distributions of cash and other property as set forth
in Article IV and Article XII.  Each of the Limited Partners listed on the
Schedule of Limited Partners attached as of the date hereof as Schedule A hereto
is hereby admitted as a limited partner of the Partnership, and all of the
Interests and Units held by such Limited Partners as of the date hereof, which
collectively constitute all of the Interests and Units in the Partnership, are
hereby authorized and issued.

--------------------------------------------------------------------------------

1Note to Draft: To be confirmed at Closing pursuant to the SPA.

 

(b)        Capital Contributions and Schedule of Limited Partners.  As of the
Effective Date, the Limited Partners have made the Capital Contributions set
forth on the Schedule of Limited Partners attached as Schedule A hereto and each
Limited Partner holds the Units specified for such Limited Partner on the
Schedule of Limited Partners attached hereto.  Other than the Capital
Contributions made by the Limited Partners on the Effective Date, no Limited
Partner shall be required to make any Capital Contributions to the Partnership,
unless

16

--------------------------------------------------------------------------------

 



otherwise agreed to in writing by such Limited Partner and pursuant to the terms
of the Securities Purchase Agreement and this Agreement.  Any Capital
Contributions following the Effective Date shall require the approval of the
General Partner, subject to the limitations contained in the GP LLC
Agreement.  Any reference in this Agreement to the Schedule of Limited Partners
shall be deemed a reference to the Schedule of Limited Partners as amended and
in effect from time to time in accordance with this Agreement.

(c)        Issuance of Additional Units.

(i)After the Effective Date, the Partnership may issue additional Preferred
Units to the Institutional Investor and the Intrepid Investor in accordance with
the terms of this Section 3.1(c)(i) and Section 3.1(c)(iii) with a purchase
price for each such Preferred Unit of $1,000 per Preferred Unit, as determined
by the General Partner and subject to the limitations contained in the GP LLC
Agreement.  Prior to issuing any such Preferred Units, the General Partner shall
send a written notice notifying the Institutional Investor and the Intrepid
Investor of the number of additional Preferred Units the Partnership desires to
issue.  Upon receipt of such notice, the Intrepid Investor shall have ten (10)
Business Days to elect to participate in such issuance (the “Intrepid Election
Period”).  The Intrepid Investor may purchase up to three percent (3.0%) of such
additional Preferred Units by delivering written notice to the General Partner
and the Institutional Investor prior to the end of the Intrepid Election Period,
which notice shall be irrevocable and shall identify how many of the additional
Preferred Units the Intrepid Investor desires to purchase. If the Intrepid
Investor fails to deliver such written notice to the General Partner and the
Institutional Investor prior to the end of the Intrepid Election Period
irrevocably committing the Intrepid Investor to purchase three percent (3%) of
such additional Preferred Units in the issuance (or at least such lesser amount
that would result in the Intrepid Investor owning not more than a total of
24,000 Preferred Units in the aggregate after giving effect to the purchase),
then the Intrepid Investor shall not be permitted to participate in such
issuance.

(ii)If, after the Effective Date, (A) an event of default or borrowing base
deficiency (or analogous term or event) under any Senior Debt Agreement or any
other agreements governing any material Indebtedness of any of the Partnership
or its Subsidiaries (including, without limitation, any Replacement Credit
Agreement) has occurred and such event of default remains uncured by the
Partnership or other Subsidiary, as applicable, then for ten (10) Business Days
following receipt by the General Partner of notice of such event or default or
(B) any Senior Debt Agreement, Replacement Credit Agreement or any other
agreements governing any material Indebtedness of any of the Partnership or its
Subsidiaries prohibits either the payment by the Partnership of any Tax
Distributions or, following the date that is 12 months following the Effective
Date, Distributions in cash on the Preferred Units pursuant to Section 4.1(b)
and such prohibition persists for ten (10) Business Days after the date such
Distribution is due to be paid, then, the Institutional Investor shall have the
right, in its sole discretion, to elect to cause the Partnership to issue
additional Preferred Units, which number of Preferred Units shall be determined
by the Institutional Investor and the Intrepid Investor in accordance with this
Section 3.01(c)(ii) and Section 3.01(c)(iii) in its sole discretion following
consultation with the Board, to the Institutional Investor and the Intrepid
Investor on the same terms and conditions that the Preferred Units were issued
to the Institutional Investor on the Effective Date.  In order to exercise such
right, the Institutional Investor shall deliver a written notice (an “Additional
Preferred Units Notice”) to the General Partner and to the Intrepid Investor
setting forth the request and the number of Preferred Units to be issued by the
Partnership.  Upon receipt of the Additional Preferred Units Notice for a period
of ten (10) Business Days after receiving such notice, the Intrepid Investor may
elect to purchase up to three percent (3%) of the number of Preferred Units
identified in the Additional Preferred Units Notice by delivering a written
notice to the General Partner and the

17

--------------------------------------------------------------------------------

 



Institutional Investor notifying them of such election and irrevocably
committing to purchase an identified number of Preferred Units.  After the
conclusion of such ten (10) Business Days, the General Partner and the Board
shall be required to cause the Partnership (x) to enter into a purchase
agreement with the Institutional Investor and, if the Intrepid Investor elects
to participate, the Intrepid Investor, in substantially the same form attached
hereto as Exhibit A (with any such changes to the extent the parties thereto may
mutually agree) and (y) to issue the number of Preferred Units set forth in the
Additional Preferred Units Notice within twenty (20) Business Days of receipt of
the Additional Preferred Units Notice in accordance with such Securities
Purchase Agreement.  The Partnership shall use the proceeds from the issuance of
such Preferred Units to the Institutional Investor and, if the Intrepid Investor
elected to participate, the Intrepid Investor, solely to apply to outstanding
Indebtedness of the Partnership and its Subsidiaries under the Senior Debt
Agreements or any other agreements governing any material Indebtedness of the
Partnership or any of its Subsidiaries (including a Replacement Credit
Agreement) so as to remedy the applicable condition(s) described in clauses (A)
and (B) of this Section 3.1(c)(ii).

(iii)If (A) additional Preferred Units are to be issued pursuant to Section
3.1(c)(i) or Section 3.1(c)(ii) at any time during the period commencing on the
Effective Date and ending on the second anniversary of the Effective Date, (B)
the total number of Preferred Units then outstanding is not in excess of 800,000
Preferred Units and (C) the Intrepid Investor does not elect to purchase three
percent (3.0%) of the proposed issuance (whether by failing to respond or
expressly declining to participate), then the Institutional Investor shall have
ten (10) Business Days after such failure or refusal by the Intrepid Investor to
deliver to the Intrepid Investor a written election notice, which shall be
irrevocable (a “Purchase Notice”), stating that the Institutional Investor
commits to purchase the Preferred Units held by the Intrepid Investor and its
Permitted Transferees, if any, at a price per Preferred Unit equal to the lesser
of (1) $650.00 and (2) sixty-five percent (65.0%) of the fair market value of a
Preferred Unit, payable in cash or immediately available funds; provided,
however, in no event will the Institutional Investor have the right to so
purchase Preferred Units from the Intrepid Investor and its Permitted
Transferees, if any, pursuant to the Purchase Election if the Intrepid Investor
and its Permitted Transferees, if any, (X) then own not less than a total of
24,000 Preferred Units in the aggregate (including any Preferred Units proposed
by Intrepid to be purchased concurrently with such proposed issuance) or (Y) has
or have elected to purchase a number of additional Preferred Units such that the
total number of Preferred Units that will be owned after giving effect to such
purchase(s) by the Intrepid Investor and its Permitted Transferee(s), if any,
will not be less than 24,000.  The closing of the purchase by the Institutional
Investor from the Intrepid Investor and its Permitted Transferee(s), if any, of
the Preferred Units owned by the Intrepid Investor and such Permitted
Transferee(s) shall occur within ten (10) Business Days after delivery of the
Purchase Notice to the Intrepid Investor.

(iv)At any time following the Effective Date, the Partnership may issue Common
Units, as determined by the General Partner.

(d)        General Partner Interest.  On the Effective Date, the General Partner
retained the General Partner Interest in the Partnership, subject to all of the
rights, privileges and duties of the General Partner under this Agreement.

3.2Capital Accounts.

(a)        Maintenance of Capital Accounts.  The Partnership shall maintain a
separate Capital Account for each Partner according to the rules of Treasury
Regulation Section 1.704-l(b)(2)(iv).  For this purpose, upon the occurrence of
the events specified in Treasury Regulation Section 1.704-l(b)(2)(iv)(f)

18

--------------------------------------------------------------------------------

 



(including a transaction to redeem any Preferred Unit pursuant to this
Agreement), the Capital Account of each Partner and the Book Value of each asset
of the Partnership immediately prior to the occurrence of such event shall be
adjusted upward or downward to reflect any unrealized gain or unrealized loss
attributable to such asset, and any such unrealized gain or unrealized loss
shall be treated, for purposes of maintaining Capital Accounts, as if it had
been recognized on an actual sale of each such property for an amount equal to
its Fair Market Value immediately prior to such event and had been allocated to
the Limited Partners at such time pursuant to Section 12.2(c);  provided,
 however, that in the event of (i) an issuance of Units for a de minimis amount
of cash or contributed property, (ii) a Distribution of a de minimis amount of
cash or property to a Partner, or (iii) an issuance of a de minimis amount of
Units as consideration for the provision of services, the General Partner in its
reasonable judgment may determine that such adjustments are unnecessary for the
proper administration of the Partnership; provided further, that with prior
approval of the Board and the Institutional Investor, the General Partner may
determine that no adjustments shall be made pursuant to this Section 3.2(a).

(b)        Computation of Profits and Losses.  For purposes of computing the
Profits or Losses of the Partnership for any period, and any item of the
Partnership’s income, gain, loss or deduction to be allocated pursuant to
Article IV and to be reflected in the Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes
(including any method of depreciation, cost recovery or amortization used for
this purpose); provided, that:

(i)the computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(1)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-l(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for federal income tax purposes;

(ii)if the Book Value of any of the Partnership’s property is adjusted pursuant
to Treasury Regulation Section 1.704-l(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property;

(iii)items of income, gain, loss or deduction attributable to the disposition of
the Partnership’s property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the Book Value of such
property;

(iv)items of depreciation, amortization and other cost recovery deductions with
respect to the Partnership’s property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-l(b)(2)(iv)(g);
and

(v)to the extent an adjustment to the adjusted tax basis of any asset of the
Partnership pursuant to Code Sections 732(d),  734(b) or 743(b) is required,
pursuant to Treasury Regulation Section 1.704-l(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis).

3.3Negative Capital Accounts.  No Partner shall be required to pay to any
other  Partner or the Partnership any deficit or negative balance that may exist
from time to time in such Partner’s Capital Account (including upon and after
dissolution, termination, or cancellation of the Partnership).

3.4No Withdrawal.  No Partner shall be entitled to withdraw any part of such
Partner’s Capital Contributions or Capital Account balance or to receive any
Distribution from the Partnership, except as expressly provided herein.



19

--------------------------------------------------------------------------------

 



3.5Loans From Partners.  Loans by Partners to the Partnership shall not be
considered Capital Contributions.  If any Partner shall loan funds to the
Partnership in excess of the amounts required hereunder to be contributed by
such Partner to the capital of the Partnership, the making of such loans shall
not result in any increase in the amount of the Capital Account of such
Partner.  The amount of any such loans shall be a debt of the Partnership to
such Partner and shall be payable or collectible in accordance with the terms
and conditions upon which such loans are made.

3.6Distributions of Property.  To the extent that the Partnership distributes
property (other than cash and other than the Partnership making accruals that
are added to the Preference Accrual pursuant to Section 4.1(b)) in kind to the
Partners, the Partnership shall be treated as making a Distribution equal to the
Fair Market Value of such property for purposes of Section 4.1 and such property
shall be treated as if it were sold for an amount equal to its Fair Market Value
and any resulting gain or loss shall be allocated to the Partners’ Capital
Accounts in accordance with Sections 4.2 through 4.4.

3.7Transfer of Capital Accounts.  The original Capital Account established for
each Substituted Partner shall be in the same amount as the Capital Account of
the Partner (or portion thereof) to which such Substituted Partner succeeds, at
the time such Substituted Partner is admitted as a Partner of the
Partnership.  The Capital Account of any Partner whose Interest in the
Partnership shall be increased or decreased by means of the Transfer to it of
all or part of the Units of another Partner or the repurchase of Units shall be
appropriately adjusted to reflect such Transfer or repurchase.  Any reference in
this Agreement to a Capital Contribution of or Distribution to a Partner that
has succeeded any other Partner shall include any Capital Contributions or
Distributions previously made by or to the former Partner on account of the
Units of such former Partner Transferred to such Partner.

3.8Certain Adjustments.  If the Partnership at any time subdivides (by any Unit
split or otherwise) any Units, as applicable, into a greater number of Units,
the Partnership shall also subdivide each Common Unit or Preferred Unit,
respectively, outstanding immediately prior to such subdivision based upon the
same ratio, and if the Partnership at any time combines (by reverse Unit split
or otherwise) any Units, as applicable, into a smaller number of Units, the
Partnership shall also combine each Common Unit or Preferred Unit, respectively,
outstanding immediately prior to such combination based upon the same ratio.

Article IV
DISTRIBUTIONS AND ALLOCATIONS; REDEMPTION

4.1Distributions.

(a)        Tax Distributions.  To the extent the Partnership has Available Cash,
the Partnership shall distribute to each holder of Preferred Units with respect
to each Fiscal Quarter, an amount of cash (a “Tax Distribution”) that in the
good faith judgment of the General Partner equals the excess, if any, of (A) the
product of (i) the cumulative amount of taxable income allocable to such holder
of Preferred Units (or the predecessor holder of such Preferred Units) (and (x)
including any income treated as a guaranteed payment or a payment other than in
its capacity as a Partner to a holder of Preferred Units pursuant to Code
Section 707, (y) including any amounts arising from Code Section 704(c) and (z)
calculated using actual cost depletion for each Partner as computed under
Section 4.5(d) since the inception of the Partnership (net of taxable losses
allocated to each holder of Units (or the predecessor holder of such Units)
since inception of the Partnership and not previously taken into account under
this clause), multiplied by (ii) the combined maximum federal, state and local
income tax rate to be applied with respect to such taxable income (calculated
for all holders of Preferred Units using the Board’s determination of the
highest maximum combined marginal federal, state and local income tax rates to
which any holder of Preferred Units may be subject and taking into account the
character of such taxable income and the deductibility of state income tax for
federal income tax purposes, subject to any applicable limitations on

20

--------------------------------------------------------------------------------

 



deductibility) over (B) the cumulative amount of Distributions in cash made to
such holder of Preferred Units; provided that the amount computed in clause
(A)(i) shall be determined without taking into account any taxable income
allocated to the holder of Preferred Units as a result of such holder having an
initial Capital Account attributable to such Preferred Units that is less than
the initial Base Preferred Return Amount (for the avoidance of doubt, this
“provided” clause shall not apply to and Tax Distributions shall be made with
respect to taxable income allocated as a result of the allocation of Profits
pursuant to Section 4.2(a)).  For the purposes of calculating the amounts
payable under Sections 4.1(b),  (c), or (d), Tax Distributions shall be treated
as advances of any amounts holders of Preferred Units are entitled to receive
pursuant to Sections 4.1(b),  (c), or (d), as applicable, and shall be offset
against any amounts holders of Preferred Units are entitled to receive pursuant
to or in accordance with Sections 4.1(b),  (c), or (d), as applicable.
 Notwithstanding the foregoing, in no event shall the Intrepid Investor be
entitled to a Tax Distribution pursuant to this Section 4.1(a) on a per
Preferred Unit basis that exceeds the Tax Distribution made or to be made to the
Institutional Investor on a per Preferred Unit basis.

(b)        Preferred Distributions.  Persons holding Preferred Units shall be
entitled to receive, on each Preferred Payment Date, with respect to the Fiscal
Quarter then ended, a Distribution in cash with respect to each Preferred Unit
in an amount equal to the product of (i) the Preferred Distribution Rate
multiplied by (ii) the Preference Accrual (the “Quarterly Distribution Amount”);
provided, however, that if the Effective Date is a day other than the first day
of a Fiscal Quarter, then the first payment made hereunder shall be prorated
accordingly.  The Partnership shall pay such Distributions on the Preferred
Units in cash, unless prohibited by the Senior Debt Agreements or any
Replacement Credit Agreement.  If any Distribution (or portion thereof)
contemplated by this Section 4.1(b) is not paid in cash in accordance with the
terms of this Agreement, then such Distribution (or portion thereof) shall
accrue and shall be added to the Unpaid Amounts and thereupon become part of the
Preference Accrual with respect to such Preferred Unit.  In furtherance of the
foregoing, all additions to the Preference Accrual resulting from such
Distribution being less than the Quarterly Distribution Amount shall be deemed
made automatically and without any further action by the Partnership, the
General Partner, or any other Person and therefore shall become part of the
Preference Accrual.  At least two (2) Business Days prior to any applicable
Preferred Payment Date, the Partnership shall notify the Preferred Partners in
writing as to whether the Partnership has elected to pay the Distribution
contemplated by this Section 4.1(b) in respect of the applicable Fiscal Quarter
in cash on such Preferred Payment Date or has elected instead to defer payment
of such Distribution and have the accrued but unpaid amount of such Distribution
added to the Unpaid Amounts.  In addition to the foregoing, the Partnership may
make cash Distributions with respect to any Unpaid Amounts on a date other than
a Preferred Payment Date, as determined by the General Partner.

(c)        Distributions on Preferred Units; Distributions on Common Units.

(i)After the first anniversary of the Effective Date and prior to the date on
which there are no Preferred Units issued and outstanding, on any Preferred
Payment Date, following the payment of all Distributions under Section 4.1(b),
the General Partner may (but shall not be obligated to) make cash Distributions
from Available Cash to the Preferred Partners, pro rata in proportion to the
aggregate number of Preferred Units held by each such Preferred Partner, with
such Distributions being applied toward the Base Preferred Return Amount for
each outstanding Preferred Unit or the redemption of the Preferred Units held by
such Preferred Partners in accordance with Article XIV.  With respect to any
redemption of a Preferred Unit under this Section 4.1(c)(i), it is understood
and agreed that the amount paid in respect of such redemption shall be applied
first to the amount by which the Preference Accrual exceeds the Unreturned
Capital in respect of each Preferred Unit until such excess has been reduced to
zero, then to the amount by which the Base Preferred Return Amount exceeds the
Unreturned Capital with respect to such Preferred Unit until such excess has
been reduced to zero, then to the Unreturned Capital with respect to such
Preferred Unit.



21

--------------------------------------------------------------------------------

 



(ii)Each Distribution in accordance with Section 4.1(d)(iv) and any other
Distribution made by the Partnership following the date on which there are no
Preferred Units issued and outstanding shall be made by the Partnership to the
holders of the Common Units (pro rata in accordance with their Proportional
Share).  The Partnership shall not make any Distributions on the Common Units
until all Preferred Units are redeemed in full such that there are no Preferred
Units issued and outstanding.

(d)        Distributions upon Change of Control and Certain Other
Transactions.  In the event of a Distribution of assets or properties of the
Partnership in connection with a Change of Control, an Exit Transaction, any
Disposition Transaction, any transaction under Section 14.1 (if all Preferred
Units are redeemed), a transaction under Section 14.2, or a transaction under
Section 14.3 (that does not trigger a dissolution or liquidation of the
Partnership or a Partner’s Interest (within the meaning of Treasure Regulations
Section 1.704-1(b)(2)(ii)(g)) pursuant to Article XII, each Partner shall
receive, after any required payments under the Senior Debt Agreements or
Replacement Credit Agreement, the portion of the aggregate consideration from
such transactions described above, that such Person would have received if such
aggregate consideration paid in connection with such transaction had been
distributed by the Partnership in the following order of priority:

(i)first, an amount to the holders of Preferred Units, pro rata in proportion to
the Preferred Units held by such holders of Preferred Units, until the aggregate
amount, if any, by which the Preference Accrual exceeds the Unreturned Capital,
with respect to each such holder’s Preferred Units, has been reduced to zero;

(ii)second, an amount to the holders of Preferred Units, pro rata in proportion
to the Preferred Units held by such holders of Preferred Units, until the
aggregate amount, if any, by which the Base Preferred Return Amount exceeds
Unreturned Capital, with respect to each such holder’s Preferred Units, has been
reduced to zero;

(iii)third, to the holders of Preferred Units, pro rata in proportion to the
Preferred Units held by such holders of Preferred Units, until the aggregate
Unreturned Capital with respect to each such holder’s Preferred Units has been
reduced to zero and the Preferred Partners have received aggregate Distributions
in an amount that yields the Base Preferred Return Amount with respect to each
Preferred Unit; and

(iv)fourth, to the holders of Common Units (pro rata in accordance with their
Proportional Share).

4.2Allocations.  For purposes of maintaining Capital Accounts and in determining
the Profits and Losses of the Partners among themselves, Profits and Losses for
any Fiscal Year or any Fiscal Period shall be allocated among the Partners as
provided herein below.

(a)        Profits.  After making the allocations required by Section 4.3 and
Section 4.4, Profits for any Fiscal Year or Fiscal Period shall be allocated as
follows:

(i)first, 100% to Preferred Partners, pro rata in proportion to the aggregate
number of Preferred Units held by each such Preferred Partner, until the
aggregate Profits allocated to the Preferred Partners pursuant to this
Section 4.2(a)(i) for the current and all previous taxable periods is equal to
the aggregate Losses allocated to the Preferred Partners pursuant to
Section 4.2(b)(ii) for the current and all previous taxable periods;

(ii)second, 100% to the Preferred Partners pro rata in proportion to the
aggregate number of Preferred Units held by each such Preferred Partner, until
the amount of Profits allocated

22

--------------------------------------------------------------------------------

 



to the Preferred Partners pursuant to this Section 4.2(a)(ii) for the current
and all previous taxable periods is equal to the amount of return accruing to
each Preferred Partner sufficient to generate an IRR with respect to each
Preferred Unit held by a Preferred Partner of fourteen percent (14%); provided
that, for the avoidance of doubt, clause (ii) of the definition of Base
Preferred Return Amount shall not be taken into account in making allocations of
Profits unless Preferred Units are redeemed pursuant to Section 14.1 at a time
when clause (ii) of the definition of Base Preferred Return Amount exceeds
clause (i) of such definition; and

(iii)third,  100% to the holders of Common Units, pro rata in accordance with
their respective Proportional Share.

(b)        Losses.  After making the allocations required by Section 4.3 and
Section 4.4, Losses for any Fiscal Year or Fiscal Period shall be allocated as
follows:

(i)first, 100% to the holders of Common Units, pro rata in accordance with their
respective Proportional Share, until the Adjusted Capital Account in respect to
each Common Unit has been reduced to, but not below, zero; and

(ii)second, to the Preferred Partners, pro rata in proportion to the aggregate
number of Preferred Units held by each such Preferred Partner.

4.3Special Allocations.

(a)        Partnership Minimum Gain Chargeback.  Notwithstanding any other
provisions of this Section 4.3, if there is a net decrease during a Taxable Year
in Partnership Minimum Gain, items of income or gain of the Partnership for such
Taxable Year (and, if necessary, for subsequent Taxable Years) shall be
allocated to the Partners in the amounts and of such character as determined
according to Treasury Regulation Section 1.704-2(f)(6) and (g) (2) and
Section 1.704-2(j)(2)(i), or any successor provisions.  This Section 4.3(a) is
intended to comply with the Partnership Minimum Gain chargeback requirement in
Treasury Regulation Section 1.704-2(g) and shall be interpreted consistently
therewith.

(b)        Partner Nonrecourse Debt Minimum Chargeback.  Notwithstanding any
other provisions of this Section 4.3 (other than Section 4.3(a)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Taxable Year, each
Partner with a share of Partner Nonrecourse Debt Minimum Gain at the beginning
of the such Taxable Year shall be allocated items of income or gain of the
Partnership for such Taxable Year (and, if necessary, for subsequent Taxable
Years) in the amounts and of such character as determined according to Treasury
Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor
provisions.  This Section 4.3(b) is intended to comply with the chargeback
provision that complies with the requirements of Treasury Regulation
Section 1.704-2(i)(4), and shall be interpreted in a manner consistent
therewith.

(c)        Nonrecourse Deductions.  Nonrecourse Deductions for any Taxable Year
shall be allocated to each Partner ratably among such Partners based upon the
manner in which Profits are allocated among the Partners for such Taxable Year
(and if no Profits are allocated in any Taxable Year, based on the Partners’ Pro
Rata Shares).

(d)        Partner Nonrecourse Deductions.  Losses attributable to Partner
Nonrecourse Deductions for any Taxable Year shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i).

(e)        Qualified Income Offset.  If any Partner that unexpectedly receives
an adjustment, allocation or distribution described in Treasury Regulation
Section 1.704-l(b)(2)(ii)(d)(4), (5) and (6) has a deficit

23

--------------------------------------------------------------------------------

 



balance in its Adjusted Capital Account as of the end of any Taxable Year,
computed after the application of Section 4.2 but before the application of any
other provision of this Article IV, then items of income or gains of the
Partnership for such Taxable Year shall be allocated to such Partner in
proportion to, and to the extent of, such deficit balance in its Adjusted
Capital Account.  This Section 4.3(e) is intended to be a qualified income
offset provision as described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent
therewith.

(f)         Gross Income Allocation.  In the event any Partner has a deficit
balance in its Capital Account at the end of any taxable period in excess of the
sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income, gain and Simulated Gain in the amount of such excess as quickly as
possible; provided, that an allocation pursuant to this Section 4.3(f) shall be
made only if and to the extent that such Partner would have a deficit balance in
its Capital Account after all other allocations provided for in Sections 4.2 and
4.3 have been tentatively made as if Section 4.3(e) and this Section 4.3(f) were
not in this Agreement.

(g)        Allocation of Certain Profits and Losses.  Profits and Losses
described in Section 3.2(b)(v) shall be allocated in a manner consistent with
the manner that the adjustments to the Capital Accounts are required to be made
pursuant to Treasury Regulation Section 1.704-l(b)(2)(iv)(m).

(h)        Special Allocations with Respect to the Preferred Units.

(i)Items of gross income shall be allocated to each Preferred Partner until the
cumulative allocations of items of gross income to each Preferred Partner
pursuant to this Section 4.3(h)(i) equal the cumulative amount of Simulated
Depletion allocated to each Preferred Partner pursuant to Section 4.3(j);

(ii)Consistent with Section 3.1(a), the Partnership shall be treated as making a
guaranteed payment to each of the Institutional Investor and the Intrepid
Investor within the meaning of Code Section 707 in an amount equal to the
Institutional Investor’s and the Intrepid Investor’s respective share of the
Sanchez Shares and Warrants Amount (as set forth on Schedule A hereto) and the
resulting deductions shall be allocated to the Sanchez Investor.

(i)         Regulatory Allocations.  The allocations set forth in
Sections 4.3(a)-(d) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations.  The Regulatory Allocations may not be consistent with the manner
in which the Partners intend to allocate Profit and Loss of the Partnership or
make the Partnership’s Distributions.  Accordingly, notwithstanding the other
provisions of this Article IV, but subject to the Regulatory Allocations,
income, gain, deduction, and loss shall be reallocated among the Partners so as
to eliminate the effect of the Regulatory Allocations and thereby cause the
respective Capital Accounts of the Partners to be in the amounts (or as close
thereto as possible) they would have been if Profit and Loss (and such other
items of income, gain, deduction and loss) had been allocated without reference
to the Regulatory Allocations.  In general, the Partners anticipate that this
will be accomplished by specially allocating other Profit and Loss (and such
other items of income, gain, deduction and loss) among the Partners so that the
net amount of the Regulatory Allocations and such special allocations to each
such Partner is zero.

(j)         Simulated Items.  The Simulated Basis in each oil and gas property
(as defined in Section 614 of the Code) shall be allocated among the Partners in
accordance with the Partners’ Pro Rata Shares at the time of the acquisition of
such property.  Simulated Depletion, Simulated Gain, and Simulated Loss with
respect to each oil and gas property (as defined in Section 614 of the Code)
shall be allocated among the Partners

24

--------------------------------------------------------------------------------

 



in proportion to the manner in which the Simulated Basis of such property is
allocated among the Partners and the Partnership shall elect the cost method for
purposes of calculating Simulated Depletion with respect to each oil and gas
property.

4.4Offsetting Allocations.  If, and to the extent that, any Partner is deemed to
recognize any item of income, gain, deduction or loss as a result of any
transaction between such Partner and the Partnership pursuant to Sections 83,
 482, or 7872 of the Code or any similar provision now or hereafter in effect,
the General Partner shall allocate any corresponding Profit or Loss to the other
Partners of the Partnership.

4.5Tax Allocations.

(a)        Allocations Generally.  The income, gains, losses, deductions and
credits of the Partnership will be allocated for federal, state and local income
tax purposes among the Partners in accordance with the allocation of such
income, gains, losses, deductions and credits among the Partners for computing
their Capital Accounts; except that if any such allocation is not permitted by
the Code or other applicable law, the Partnership’s subsequent income, gains,
losses, deductions and credits will be allocated among the Partners so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

(b)        Code Section 704(c) Allocations.  Items of the Partnership’s taxable
income, gain, loss and deduction with respect to any property contributed to the
capital of the Partnership shall be allocated among the Partners in accordance
with Code Section 704(c) so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its Book Value.  In addition, if the Book Value of any of the
Partnership’s asset is adjusted pursuant to the requirements of Treasury
Regulation Section 1.704-l(b)(2)(iv)(e) or (f), then subsequent allocations of
items of taxable income, gain, loss and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Book Value in the same manner as under Code
Section 704(c).  The General Partner shall determine all allocations pursuant to
this Section 4.5(b).

(c)        Allocation of Tax Credits, Tax Credit Recapture, Etc.  Allocations of
tax credits, tax credit recapture, and any items related thereto shall be
allocated to the Partners according to their Interests in such items as
determined by the General Partner taking into account the principles of Treasury
Regulation Section 1.704-1(b)(4)(ii).

(d)        Depletion.

(i)The deduction for depletion with respect to each separate oil and gas
property (as defined in Section 614 of the Code) shall, in accordance with
Section 613A(c)(7)(D) of the Code, be computed for federal income tax purposes
separately by the Partners rather than the Partnership.  Except as provided in
Section 4.5(b), for purposes of such computation, the proportionate share of the
adjusted tax basis of each oil and gas property shall be allocated among the
Partners in accordance with the Partners’ Pro Rata Shares at the time of the
acquisition of such property.  Each Partner, with the assistance of the General
Partner, shall separately keep records of its share of the adjusted tax basis in
each separate oil and gas property, adjust such share of the adjusted tax basis
for any cost or percentage depletion allowable with respect to such property and
use such adjusted tax basis in the computation of its cost depletion or in the
computation of its gain or loss on the disposition of such property by the
Partnership.  Upon the request of the General Partner, each Partner shall advise
the General Partner of its adjusted tax basis in each separate oil and gas
property and any depletion computed with respect thereto, both as computed in
accordance with the provisions of this subsection.  The General Partner may rely
on such information and, if it is not provided by the Partner, may make such
reasonable assumptions as it shall determine with

25

--------------------------------------------------------------------------------

 



respect thereto.  When reasonably requested by a Partner, the Partnership shall
provide all available information needed by the Partner to comply with the
record keeping requirements of this section.

(ii)Except as provided in Section 4.5(b), for the purposes of the separate
computation of gain or loss by each Partner on the sale or disposition of each
separate oil and gas property (as defined in Section 614 of the Code), the
Partnership’s allocable share of the “amount realized” (as such term is defined
in Section 1001(b) of the Code) from such sale or disposition shall be allocated
for federal income tax purposes among the Partners as follows:

(A)        first, to the extent such amount realized constitutes a recovery of
the Simulated Basis of the property, to the Partners in the same percentages as
the depletable basis of such property was allocated to the Partner pursuant to
Section 4.5(d)(i); and

(B)        second, the remainder of such amount realized, if any, to the
Partners so that, to the maximum extent possible, the total amount realized
allocated to each Partner under this Section 4.5 will equal such Partner’s share
of the proceeds derived by the Partnership from such sale or disposition.

(iii)The Partnership will maintain the books and records regarding its
properties, broken down by property and by Partner, and will prepare and provide
to the Partners documentation and schedules, broken down by Partner, reasonably
necessary and requested by any Partner so that the Partners can comply with
their obligations under this Section 4.5(d).

(e)        Effect of Allocations.  Allocations pursuant to this Section 4.5 are
solely for purposes of federal, state and local taxes and shall not affect any
Partner’s Capital Account.

(f)         General.  For purposes of maintaining Capital Accounts and for
allocations of Profits, Losses, and Distributions, any Unit holder shall be
treated as a Partner.

4.6Withholding and Indemnification for Payments on Behalf of a Partner.  The
Partnership may withhold Distributions with respect to any Unit or portions
thereof if it is required by applicable law to make any payment to a
Governmental Authority that is specifically attributable to a Partner (as
determined by the General Partner) with respect to Units held by such Person
(including, without limitation, federal withholding taxes, state personal
property taxes, state and local severance or extraction taxes, state
unincorporated business taxes, and any taxes arising under Code Sections 6221
through 6241, as amended by the Bipartisan Budget Act of 2015, together with any
guidance issued thereunder or successor provisions and any similar provision of
state or local tax laws, and, in each case, any interest and penalties
attributable thereto) and each such Partner hereby authorizes the Partnership to
withhold from or pay on behalf of or with respect to such Partner any such
payment that the General Partner determines that the Partnership is required to
withhold or pay with respect to any amount distributable or allocable to such
Partner with respect to Units held by such Person pursuant to this
Agreement.  Any amounts withheld pursuant to this Section 4.6 will be treated as
having been distributed to such Partner.  To the extent that the cumulative
amount of such withholding for any period exceeds the Distributions to which
such Partner is entitled for such period with respect to Units held by such
Person, the Partnership will provide notice to such Partner and (i) such amount
will be treated as having been distributed to such Partner as an advance against
the next Distributions that would otherwise be made to such Partner with respect
to Units held by such Person, and such amount shall be satisfied by offset from
such next Distributions or (ii) if requested in writing by the General Partner,
contributed by such Partner to the Partnership within fifteen (15) days of
demand therefore.  Any tax liability paid by the Partnership pursuant to the
Bipartisan Budget Act of 2015 shall be allocated to the Partners in accordance
with a determination of the Board.  If a Partner fails to comply with its
obligation to contribute to the Partnership pursuant to clause (ii) above, such
Partner shall indemnify the Partnership in full for the entire

26

--------------------------------------------------------------------------------

 



amount paid by the Partnership (including interest, penalties and related
expenses).  Each Partner will furnish the General Partner with such information
as may reasonably be requested by the General Partner from time to time to
determine whether withholding is required and the amount thereof, and each
Partner will promptly notify the General Partner if such Partner determines at
any time that it is subject to withholding.  A Partner’s obligation to indemnify
and make contributions to the Partnership under this Section 4.6 shall survive
the termination, dissolution, liquidation, cancellation, and winding up of the
Partnership, and for purposes of this Section 4.6, to the fullest extent
permitted by applicable law, the Partnership shall be treated as continuing in
existence.  The Partnership may pursue and enforce all rights and remedies it
may have against each Partner under this Section 4.6 if a Partner does not
comply with the provisions in this Section 4.6, including instituting a lawsuit
to collect such contribution and indemnification amounts required to be paid to
the Partnership, with interest calculated at a rate equal to the lesser of the
(i) Maximum Lawful Rate and (ii) the Prime Rate plus three percentage points per
annum (but not in excess of the highest rate per annum permitted by applicable
law), compounded on the last day of each Fiscal Quarter.

4.7Order of Redemptions.  With respect to any redemption of Preferred Units
contemplated under this Agreement, such redemption shall be effected first with
respect to Preferred Units that were issued on the earliest issuance date as
compared with all Preferred Units then outstanding.

Article V
MANAGEMENT

5.1Generally.  The General Partner shall conduct, direct and exercise full
control over all activities and operations of the Partnership.  Except as
otherwise expressly provided in this Agreement, all management powers over the
business and affairs of the Partnership shall be exclusively vested in the
General Partner, and no Limited Partner shall have any right of control or
management power over the business and affairs of the Partnership.  Decisions or
actions taken by the General Partner in accordance with the provisions of this
Agreement shall constitute decisions or actions by the Partnership and shall be
binding on each Partner and employee, if any, of the Partnership.  Any Person
dealing with the Partnership, other than a Partner or a Partner’s Affiliate, may
rely on the authority of the General Partner in taking any action in the name of
the Partnership without inquiry into the provisions of this Agreement or
compliance with it, regardless of whether that action actually is taken in
accordance with the provisions of this Agreement.  No Limited Partner in its
capacity as a Limited Partner shall have any right or authority to take any
action on behalf of the Partnership or to bind or commit the Partnership to any
agreement, transaction or other arrangement with respect to third parties or
otherwise or to hold itself out as an agent of the Partnership.  Notwithstanding
any contrary provisions in this Agreement, (a) in no event shall a Limited
Partner be considered a general partner of the Partnership by agreement,
estoppels, as a result of the performance of its duties or otherwise, and (b)
the Limited Partners shall not be deemed to be participating in the control of
the business of the Partnership within the meaning of the Act as a result of any
actions taken by a Limited Partner hereunder.  The General Partner shall comply
with the terms of the GP LLC Agreement in managing the Partnership.

5.2Authority of the General Partner.  Subject to Section 2.4,  Section 5.1 and
Section 5.9, the General Partner shall have the power, right and authority to
take all actions which the General Partner deems necessary, useful or
appropriate for the management and conduct of the Partnership’s business or to
the accomplishment of the purposes of the Partnership.

5.3Appointment, Withdrawal and Removal of the General Partner.

(a)        Withdrawal of the General Partner.  The General Partner may not
withdraw from the Partnership except as set forth in the next succeeding
sentence.  The General Partner shall be deemed to have withdrawn from the
Partnership immediately following the occurrence of any of the following events
(each, an

27

--------------------------------------------------------------------------------

 



“Event of Withdrawal”): (i) if the General Partner Transfers all of its General
Partner Interest in accordance with the terms of this Agreement, then upon the
admission of the successor General Partner; and/or (ii) if the General Partner
is removed in accordance with Section 5.3(b), then upon the admission of the
successor General Partner.  If an Event of Withdrawal occurs, the General
Partner shall give written notice thereof to the Limited Partners within 30 days
thereafter.  Notwithstanding the foregoing or anything to the contrary herein,
the General Partner shall not withdraw (including by Transfer of its Interests)
without the prior written consent of the Credit Agreement Agent.

(b)        Removal of the General Partner.  The General Partner may be removed
by the affirmative vote of the Common Partners holding a majority of the
outstanding Common Units, voting together as a single class, and the affirmative
vote of the Preferred Partners holding a majority of the outstanding Preferred
Units, voting together as a single class.  Any such action by the Common
Partners and the Preferred Partners must also provide for the election of a
successor General Partner immediately prior to such action by vote of the Common
Partners holding a majority of the outstanding Common Units, voting together as
a single class, and by vote of the Preferred Partners holding a majority of the
outstanding Preferred Units, voting together as a single class, respectively.
 Notwithstanding the foregoing or anything to the contrary herein, the General
Partner may not be removed without the prior written consent of the Credit
Agreement Agent.

(c)        Impact of Event of Withdrawal.  Upon the occurrence of an Event of
Withdrawal, the General Partner hereby waives any and all rights to any and all
distributions, payments or other amounts which may otherwise be payable pursuant
to Section 17-604 of the Delaware Act and agrees that all right, title and
interest in and to such General Partner Interest held by the former General
Partner shall immediately be fully vested in the successor General Partner
appointed as set forth in Section 5.3(b) above.

5.4Discharge of Duties; Reliance on Reports.  The General Partner may rely and
shall be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture, or other paper or document believed by such Person to be
genuine and to have been signed or presented to the General Partner.  The
General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers and other consultants and advisers
selected by it and any act taken or omitted in reliance upon the opinion,
statement, report or information of such Persons as to matters that the General
Partner reasonably believes to be within such Person’s professional or expert
competence shall be conclusively presumed to have been done or omitted in good
faith and in accordance with such opinion.

5.5Compensation and Reimbursements.  The General Partner shall not receive from
the Partnership any compensation for managing the affairs of the Partnership;
provided that the General Partner shall be reimbursed by the Partnership for all
out-of-pocket costs and expenses that the General Partner incurs or payments it
makes on behalf of the Partnership.

5.6Outside Activities.  The General Partner, for so long as it is the General
Partner of the Partnership, shall not engage in any business or activity or
incur any debts or liabilities except in connection with or incidental to its
performance as general partner or managing member, if any, of one or more of the
Partnership or any of its Subsidiaries.

5.7Information Rights.  Each holder of Preferred Units shall have the right to
receive all of the following information from the Partnership, and the
Partnership shall, and shall cause each of its Subsidiaries to, provide to each
such Person:

(a)        as soon as available but, in any event within forty-five (45) days
after the end of each of the first three Fiscal Quarters, unaudited consolidated
statements of income and cash flows of the Partnership and

28

--------------------------------------------------------------------------------

 



its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the Fiscal Year to the end of such Fiscal Quarter, and unaudited consolidated
balance sheets of the Partnership and its Subsidiaries as of the end of such
Fiscal Quarter (collectively, the “Quarterly Statements”). All Quarterly
Statements shall be prepared in accordance with GAAP (subject to the absence of
footnote disclosures and to changes resulting from normal year-end adjustments
for recurring accruals) and shall be accompanied by a reasonably detailed
description of the business activities that took place during such Fiscal
Quarter and a summary business plan for the Fiscal Quarter following such Fiscal
Quarter;

(b)        within sixty (60) days after the end of each Fiscal Year, audited
consolidated statements of income and cash flows of the Partnership and its
Subsidiaries for such Fiscal Year, and audited consolidated balance sheets of
the Partnership and its Subsidiaries as of the end of such Fiscal Year
(collectively, the “Annual Statements”).  All Annual Statements shall be
prepared in accordance with GAAP and shall be accompanied by (i) with respect to
the consolidated portions of the Annual Statements, an opinion of an independent
accounting firm of recognized national standing acceptable to the Board, (ii) a
copy of such firm’s annual management letter to the Board or the governing board
of directors or managers of any Subsidiary of the Partnership and (iii) a
reasonably detailed description of the business activities that took place
during such Fiscal Year and a summary business plan for the Fiscal Year
following such Fiscal Year;

(c)        promptly upon receipt or preparation thereof, but in any event within
sixty (60) days after the end of each Fiscal Year, an annual petroleum engineer
report prepared by an independent third-party petroleum engineer, including an
ARES or similar database (the “Third Party Reserve Report”);

(d)        promptly upon completion thereof, a petroleum engineer report
prepared internally as a semi-annual update to the most recent Third Party
Reserve Report, including an ARES or similar database;

(e)        (i) not later than thirty (30) days prior to the end of each Fiscal
Year, an annual operating and capital budget prepared on a monthly basis for the
Partnership and its Subsidiaries for the following Fiscal Year, (ii) promptly
upon completion thereof, any other significant budgets prepared by the
Partnership or any of its Subsidiaries and any material revisions of such annual
or other budgets and (iii) simultaneously with the delivery of any Annual
Statements or Quarterly Statements, as applicable, a comparison of (A) such
Annual Statements or Quarterly Statements to the annual budget or quarterly
portion thereof for such Fiscal Year or Fiscal Quarter, as applicable, and (B)
the Partnership’s and its Subsidiaries’ capital expenditures for such Fiscal
Year or Fiscal Quarter to the corresponding annual budget or quarterly portion
thereof, as applicable;

(f)         promptly upon completion thereof, but in any event within forty-five
(45) days after the end of each month, monthly operating and financial reports
prepared by or on behalf of the Partnership;

(g)        within sixty (60) days of the end of each Fiscal Quarter, monthly LOS
statements;

(h)        within forty-five (45) days of the end of each Fiscal Quarter, a list
of wells drilled (including, but not limited to, spud date, completion date,
authority for expenditures, actual capital expenditures, target formation,
lateral lengths, completion design issues, location and first sales), and, if so
requested, any seismic, logging and other technical information acquired by the
Partnership;

(i)         within sixty (60) days of the end of each Fiscal Year, a list of
acreage held by the Partnership and the SN Maverick in the AMI, including, but
not limited to, gross and net acres, any material information regarding leases
and a listing of any lease expirations and continuous drilling obligations in
the upcoming year;

(j)         on November 30 and May 31 of each year, a semi-annual plan of the
Partnership, including (i) a forecast for the next six (6) months that includes
anticipated production, NYMEX prices, realized prices,

29

--------------------------------------------------------------------------------

 



revenues, operating costs and capital expenditures, and (ii) a capital budget,
including planned locations for new wells;

(k)        promptly upon the reasonable request of any Preferred Partner, such
other reports and information (in any form, electronic or otherwise) that are
customarily provided to a holder of equity in a similar company, including
information requested by a Preferred Partner to file tax returns and any other
information reasonably requested by the Preferred Partners holding a majority of
the Preferred Units;

(l)         simultaneously with the initial delivery thereto, copies of material
notices and reports and other material information provided by the Partnership
to any of its or its Subsidiaries’ lenders;  

(m)       (A) copies of any notice provided by SN Maverick or Blackstone Newco
under the Joint Development Agreement and access to any virtual or electronic
data room provided to the working interest owners under the Joint Development
Agreement, (B) copies of information and notices provided to UnSub or by UnSub
under the Hydrocarbon Marketing Agreement, and (C) copies of information and
notices provided to UnSub or by UnSub under the Sanchez Letter Agreement;

(n)        five (5) Business Days’ advance notice prior to (i) the Partnership’s
execution of any Material Contract or any amendment thereto accompanied by a
copy of such proposed Material Contract or amendment or (ii) the Partnership’s
entry into any contract, arrangement, transaction or series of transactions with
an Affiliate of UnSub in excess of $10 million, including (A) a description of
such transaction, agreement or contract accompanied by a copy of such contract
or agreement and (B) a certification from a financial officer of UnSub that the
transaction meets the criteria set forth in Section 5.7(b)(xiii) of the GP LLC
Agreement; and

(o)        within thirty (30) days of the end of each Fiscal Quarter, a report
describing in reasonable detail sales of any Joint Properties (as defined in the
GP LLC Agreement) by Sanchez Investor, or any of its Affiliates, since the
Partnership’s inception.

5.8Enforcement of Affiliate Contracts.  Each of the Partners agree that any term
or condition of any arrangement, agreement or contract between the Partnership
or any of its Subsidiaries, on the one hand, and any Affiliate of a Partner
(excluding at any pertinent time, any Subsidiary of the Partnership), on the
other hand, other than the APC/KM PSA, shall be exercised or enforced pursuant
to Section 5.9 of the GP LLC Agreement by the Class A Member or Class B Member
of the General Partner as set forth therein; provided, however, that any such
exercise or enforcement shall not entitle such non-Affiliated Partner to vary
any obligation of the Partnership or of such Affiliate under such arrangement,
agreement or contract.  The General Partner will provide to the non-Affiliated
Partner copies of all formal notices or material correspondence under any of
such arrangements, agreements or contracts at the same time as delivery to any
counterparty under such arrangements, agreements or contracts.  For clarity, the
foregoing shall not permit the Class B Member to enforce the rights and
obligations of the General Partner, the Partnership or any of its Subsidiaries
under the Joint Development Agreement or any Operating Agreement to the extent
that the term or condition of such arrangement, agreement or contract relates
solely to a party that is not an Affiliate of a Partner or of the General
Partner (provided, for the avoidance of doubt, the foregoing shall not limit the
Class B Member, or its board member’s rights, under Section 5.7(a) and 5.7(b) of
the GP LLC Agreement); provided,  further that for clarity, the Class B Member
shall be entitled to direct the exercise and enforcement by the General Partner,
the Partnership or a Subsidiary of the Partnership under the Joint Development
Agreement or any Operating Agreement to the extent that (i) the term or
condition of such arrangement, agreement or contract relates to a party that is
an Affiliate of a Partner or Affiliate of the Partnership and the Class B Member
reasonably determines in good faith that there is a conflict of interest by the
applicable member of the Sanchez Group in exercising or enforcing such term or
condition or (ii) either the applicable member of the Sanchez Group or the
Partnership is then in breach of the applicable arrangement, agreement or
contract.



30

--------------------------------------------------------------------------------

 



5.9Independent Director; Separateness Covenants. 

(a)        Notwithstanding anything to the contrary in this Agreement, at any
time during which an Independent Director is required to be appointed to the
Board, none of the General Partner, the Partnership or any officer or agent of
the General Partner on behalf of the Partnership shall, without the consent of
the entire Board, including the Independent Director, take any action that would
result in a Bankruptcy Event (as defined in the GP LLC Agreement) of the
Partnership; adopt a plan of liquidation of the Partnership; take any action to
commence any suit, case, proceeding or other action under any existing or future
Law of any jurisdiction relating to bankruptcy, insolvency, reorganization or
relief of debtors seeking to have an order for relief entered with respect to
the Partnership, or seeking to adjudicate the Partnership as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to the
Partnership; appoint a receiver, trustee, custodian or other similar official
for Partnership, or for all or any material portion of the assets of the
Partnership; or make a general assignment for the benefit of the creditors of
the Partnership.

(b)        The Partnership shall comply with, and the General Partner shall
cause the Partnership to comply with, the covenants set forth in Section 5.13 of
the GP LLC Agreement, which covenants are deemed incorporated by reference
herein.

Article VI
RIGHTS AND OBLIGATIONS OF THE PARTNERS;
INDEMNIFICATION; CONFIDENTIALITY

6.1Limitation of Liability.  Except as otherwise provided by the Delaware Act,
the debts, obligations and liabilities of the Partnership, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Partnership, and no Limited Partner shall be obligated
personally for any such debt, obligation or liability of the Partnership solely
by reason of being a Limited Partner of the Partnership.  Except as otherwise
provided in this Agreement, a Limited Partner’s liability (in its capacity as a
Limited Partner) for debts, liabilities and losses of the Partnership shall be
limited to such Limited Partner’s Pro Rata Share of the Partnership’s assets.

6.2No Right of Partition.  No Partner shall have the right to seek or obtain
partition by court decree or operation of law of any of the Partnership’s
property, or the right to own or use particular or individual assets of the
Partnership.

6.3Indemnification.

(a)        Generally.  Subject to the obligation of a Partner to indemnify the
Partnership in accordance with Section 4.6, the Partnership hereby agrees to
indemnify and hold harmless any Person (each an “Indemnified Person”) to the
fullest extent permitted under the Delaware Act, as the same now exists or may
hereafter be amended, substituted or replaced (but, in the case of any such
amendment, substitution or replacement, only to the extent that such amendment,
substitution or replacement permits the Partnership to provide broader
indemnification rights than the Partnership is providing immediately prior to
such amendment, substitution or replacement), against all documented,
out-of-pocket expenses, liabilities and losses (including attorneys’ fees,
judgments, fines, excise taxes or penalties) reasonably incurred or suffered by
such Person by reason of the fact that such Person (or any of its respective
Affiliates, officers, directors, liquidators, partners, stockholders, managers,
members or employees) is or was serving as a Partner, member, Director or
officer of the Partnership or the General Partner, as applicable, or is or was
serving at the request of the Partnership or the General Partner as a managing
member, manager, officer, or director of a Subsidiary of the Partnership;
provided, that (i) such Indemnified Person acted in good faith and in a manner
such Indemnified Person believed to be in

31

--------------------------------------------------------------------------------

 



or not opposed to the best interests of the Partnership and its Subsidiaries and
(ii) with respect to any criminal action or proceeding, such Indemnified Person
had no reasonable cause to believe his conduct was unlawful; and provided,
 further that, unless the General Partner (with the consent of the Investor
Representative) otherwise determines, no Person shall be entitled to
indemnification hereunder with respect to a proceeding (A) initiated by such
Person or (B) between such Person, on the one hand, and any of the General
Partner, the Partnership or its Subsidiaries on the other, in each case, other
than a proceeding to enforce such Indemnified Person’s rights under this
Section 6.3.  Except for any proceeding described in clauses (A) or (B) of the
preceding sentence (in each case, other than a proceeding to enforce an
Indemnified Person’s rights under this Section 6.3), reasonable, documented
out-of-pocket expenses (including attorneys’ fees and expenses) incurred by any
Indemnified Person in defending a proceeding for which indemnification may be
available under this Section 6.3 shall be paid by the Partnership or its
Subsidiaries in advance of the final disposition of such proceeding upon receipt
of an undertaking by or on behalf of such Indemnified Person to repay such
amount if it shall ultimately be determined by a court of competent jurisdiction
(which determination is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected) that such
Indemnified Person is not entitled to be indemnified by the Partnership or its
Subsidiaries.

(b)        Fund Indemnitors.  The Partnership hereby acknowledges that certain
Indemnified Persons have certain rights to indemnification, advancement of
expenses or insurance provided by The Blackstone Group L.P. and certain of its
Affiliates, GSO and certain of its Affiliates or Intrepid and certain of its
Affiliates (collectively, the “Fund Indemnitors,” and the Indemnified Persons
benefitting from such rights to indemnification, and other rights, from the Fund
Indemnitors, the “Fund Indemnified Persons”).  The Partnership hereby agrees (i)
that it is the indemnitor of first resort (i.e., its obligations to the Fund
Indemnified Persons are primary and any obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Fund Indemnified Persons are secondary), (ii) that
it shall be required to advance the full amount of expenses incurred by an
applicable Fund Indemnified Person and shall be liable for the full amount of
all expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement, without
regard to any rights any Fund Indemnified Person may have against the Fund
Indemnitors, and (iii) that it irrevocably waives, relinquishes and releases the
Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect
thereof.  The Partnership further agrees that no advancement or payment by the
Fund Indemnitors on behalf of any Fund Indemnified Person with respect to any
claim for which a Fund Indemnified Person has sought indemnification from the
Partnership shall affect the foregoing and the Fund Indemnitors shall have a
right of contribution or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of a Fund Indemnified Person against
the Partnership.  The Partnership acknowledges and agrees, notwithstanding
anything herein to the contrary, that the Fund Indemnitors are express third
party beneficiaries of the terms of this Section 6.3(b).

(c)        Nonexclusivity of Rights.  The right to indemnification and the
advancement of expenses conferred in this Section 6.3 shall not be exclusive of
any other right which any Person may have or hereafter acquire under any
statute, agreement, law, decision of the General Partner or otherwise.

(d)        Insurance.  The General Partner, on behalf of the Partnership, may
maintain insurance, at the Partnership’s expense, to protect any Indemnified
Person against any expense, liability or loss described in Section 6.3(a),
whether or not the Partnership would have the power to indemnify such
Indemnified Person against such expense, liability or loss under the provisions
of this Section 6.3.

(e)        Limitation.  Notwithstanding anything contained in this Agreement to
the contrary (including in this Section 6.3), any indemnity by the Partnership
relating to the matters covered in this Section 6.3 shall be provided out of and
to the extent of the Partnership’s assets only, and no Limited Partner (unless
such Limited Partner otherwise agrees in writing or is found in a final decision
by a court of competent jurisdiction to

32

--------------------------------------------------------------------------------

 



have personal liability on account thereof) shall have personal liability on
account thereof to help satisfy such indemnity by the Partnership (except as
expressly provided herein).

(f)        Indemnification of Employees and Agents.  The Partnership may, to the
extent authorized from time to time by the General Partner, provide rights to
indemnification and the advancement of expenses to employees and agents of the
Partnership or its Subsidiaries similar to those conferred in this Article VI.

(g)        Savings Clause.  If this Section 6.3 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Partnership shall nevertheless indemnify and hold harmless each Indemnified
Person pursuant to this Section 6.3 to the fullest extent permitted by any
applicable portion of this Section 6.3 that shall not have been invalidated and
to the fullest extent permitted by applicable law.

6.4Actions by the Partners.  There shall be no required meetings of the
Partners.  For situations, if any, in which the consent or approval of the
Partners (or any subset of the Partners) is expressly required by this Agreement
or by applicable law, the Partners may act through written consents, executed by
the Partners whose consent or approval is so required.

6.5Corporate Opportunities; Conflicts of Interest; Related Matters.

(a)        Corporate Opportunities and Conflicts of Interest.

(i)Notwithstanding anything in this Agreement to the contrary, the Partnership
and each of the Partners acknowledges and agrees that certain of (x) the
Institutional Investor’s Affiliates (which, solely for purposes of this
Section 6.5(a), shall include The Blackstone Group L.P. and all private equity
funds, portfolio companies, parallel investment entities, and alternative
investment entities owned, managed, or Controlled by The Blackstone Group L.P.
and GSO and its Affiliates and any fund or account managed, advised or
subadvised by GSO and its Affiliates) and (y) the Intrepid Investor’s Affiliates
(I) have made, prior to the date hereof, and are expected to make, on and after
the date hereof, investments (by way of capital contributions, loans or
otherwise), and (II) have engaged, prior to the date hereof, and are expected to
engage, on and after the date hereof, in other transactions with and with
respect to, in each case, Persons engaged in businesses that directly or
indirectly compete with the business of the Partnership and its Subsidiaries as
conducted from time to time.  The Partnership and the Partners agree that,
subject only to the limitations provided in clause (ii) below, any involvement,
engagement or participation of the Institutional Investor and its Affiliates
(including any Director designated to the Board by the Institutional Investor),
on the one hand, or the Intrepid Investor and its Affiliates, on the other hand,
in such investments, transactions and businesses, even if competitive with the
Partnership or its Subsidiaries, shall not be deemed wrongful or improper or to
violate any duty express or implied under applicable law or this Agreement and
shall not be deemed a conflict of interest.  For the purposes of clarity,
neither the Institutional Investor nor the Intrepid Investor shall be deemed to
violate this Section 6.5 if it or an Affiliate of it shall invest in a fund or
other entity, regardless of whether the Institutional Investor or the Intrepid
Investor, as applicable, Controls such fund or entity that makes an investment
that directly or indirectly competes with the Partnership or its Subsidiaries.

(ii)Each of the Partnership, the General Partner and the Sanchez Investor (on
behalf of itself and its respective Affiliates) hereby renounces any
co-participation right, expectancy and any other rights (including information
rights) with respect to any business opportunity in which the Institutional
Investor or the Intrepid Investor participates or desires or seeks to
participate that either (x) is not within the purposes of the Partnership as set
forth in Section 2.4 or (y) is within

33

--------------------------------------------------------------------------------

 



such purposes of the Partnership but is not a business opportunity that (i) the
Partnership or the General Partner presents to a Director solely in such
individual’s capacity as a Director or (ii) is identified to the Director solely
through the disclosure of information by or on behalf of the Partnership or the
General Partner to the Director (each business opportunity other than those
referred to in clauses (x), (y)(i) or (y)(ii) are referred to as a “Renounced
Business Opportunity”); for clarity, each of GSO and its Affiliates and the
Intrepid Investor and its Affiliates can pursue other opportunities in the
AMI.  Neither (a) the Institutional Investor nor any Director appointed by the
Institutional Investor to the Board nor any Affiliate of any of the foregoing
nor (b) the Intrepid Investor or any of its Affiliates shall have any obligation
to communicate or offer any Renounced Business Opportunity to the Partnership or
the Sanchez Investor, and any of Institutional Investor or its Affiliates or the
Intrepid Investor or its Affiliates may pursue for itself or direct, sell,
assign or transfer to a Person other than the Partnership any Renounced Business
Opportunity, and any such action shall not be deemed a conflict of interest, a
breach of this Agreement, or a breach of any duty.  Notwithstanding anything to
the contrary in this Agreement, any business opportunity that is within the
purpose of the Partnership (as set forth in Section 2.4) and which is presented
to the Institutional Investor or the Intrepid Investor solely by the Partnership
or the General Partner (as distinguished from opportunities presented by
multiple Persons), will not be pursued by the Institutional Investor or by GSO,
on the one hand, or the Intrepid Investor or its Affiliates, on the other hand
unless otherwise agreed to in writing by the Sanchez Investor.

(iii)Each of the Partnership and the Partners hereby agrees that any claims
against, actions, rights to sue, other remedies or other recourse to or against
the Institutional Investor or any of its Affiliates (including any Director
appointed by the Institutional Investor), on the one hand, or the Intrepid
Investor or any of its Affiliates, on the other hand, for or in connection with
any such investment activity or other transaction activity or other matters made
in compliance with Section 6.5(a)(i) or 6.5(a)(ii), or activities related to any
of the foregoing, whether arising in common law or equity or created by rule of
law, statute, constitution, contract (including this Agreement) or otherwise,
are expressly released and waived by the Partnership and each Partner, in each
case to the fullest extent permitted by applicable law; provided,  however, that
the foregoing shall not release any claims for actual fraud, willful misconduct,
or a breach of this Agreement.

(iv)Notwithstanding anything in this Agreement to the contrary, each of the
Partnership and the Partners acknowledges and agrees that, each of (x) the
Institutional Investor and its Affiliates (including any Director appointed by
the Institutional Investor) and (y) the Intrepid Investor or any of its
Affiliates, on the other hand, have obtained, prior to the date hereof, and are
expected to obtain, on and after the date hereof, confidential information from
other companies in connection with the activities and transactions described in
this Section 6.5 or otherwise.  The Partnership and each of the Partners hereby
agree that (x) none of (I) the Institutional Investor or any of its Affiliates
(including any Director appointed by the Institutional Investor), on the one
hand, or (II) the Intrepid Investor or its Affiliates, on the other hand, has
any obligation to use in connection with the business, operations, management or
other activities of the Partnership or to furnish to the Partnership, its
Subsidiaries or any Partner any such confidential information, and (y) any
claims against, actions, rights to sue, other remedies or other recourse to or
against the Institutional Investor or any of its Affiliates (including any
Director appointed by the Institutional Investor), or the Intrepid Investor or
any of its Affiliates, as the case may be, for or in connection with any such
failure to use or to furnish such confidential information, whether arising in
common law or equity or created by rule of law, statute, constitution, contract
(including this Agreement) or otherwise, are expressly released and waived by
each of the Partnership and the Partners to the fullest extent permitted by
applicable law.



34

--------------------------------------------------------------------------------

 



(v)Notwithstanding anything in this Agreement to the contrary, (x) the
Partnership and each of the Partners acknowledge and agree that as of the
Effective Date, SN Maverick, an Affiliate of Sanchez Parent, and Blackstone
Newco purchased from Anadarko Petroleum Corporation and Kerr McGee Oil and Gas
Onshore LP certain oil, gas and mineral interests in the AMI, in connection
therewith entered into the Joint Development Agreement and related Operating
Agreements and on and after the Effective Date, Sanchez Investor’s Affiliates
(including Sanchez Parent and its Subsidiaries) will engage in oil and gas
activities in the AMI related to such assets and agreements including, but not
limited to, acquiring oil and gas assets, drilling and completing wells,
producing oil and gas, gathering, processing, transporting and marketing oil and
gas (the “Additional Sanchez Activities”) and the Additional Sanchez Activities
may directly or indirectly compete with the business of the General Partner, the
Partnership and any other Subsidiary of the General Partner or Partnership as
conducted from time to time and (y) except as set forth in the Joint Development
Agreement, the Sanchez Letter Agreement or Section 5.11 of the GP LLC Agreement,
none of the Preferred Partners shall be entitled to and each Preferred Partner
hereby renounces any co-participation right in any business opportunities
pursued by SN Maverick and its Affiliates (other than the Company, the
Partnership or any of its Subsidiaries).

(b)        Liability Limitation.  The Partnership and the Partners (in their own
names and in the name and on behalf of the Partnership) hereby:

(i)agree that (x) the terms of this Section 6.5 to the extent that they modify,
limit or eliminate a duty (including any fiduciary duty) or other obligation, if
any, that any Partner may have to the Partnership or another Partner under the
Delaware Act or other applicable law, rule or regulation, are reasonable in
form, scope and content; and (y) the terms of this Section 6.5(b) shall control
to the fullest extent possible if it is in conflict with a duty (including any
fiduciary duty), if any, that a Partner may have to the Partnership or another
Partner, the Delaware Act or any other applicable law, rule or regulation;

(ii)waive any duty (including any fiduciary duty) or other obligation, if any,
that a Partner may have to the Partnership or another Partner, pursuant to the
Delaware Act or any other applicable law, rule or regulation, to the extent
necessary to give effect to the terms of this Section 6.5; and

(iii)acknowledge, affirm and agree that the execution and delivery of this
Agreement by each Partner is of material benefit to the Partnership and the
other Partners, and each such Partner would not be willing to (x) execute and
deliver this Agreement, and (y) enter into the transactions contemplated by the
Securities Purchase Agreement, in each case, without the benefit of this
Section 6.5, including the liability limitation set forth in this
Section 6.5(b).

(c)        Duties.  The Partners expressly intend, acknowledge and agree that
the provisions of this Agreement, including those in this Article VI, shall
govern the rights, duties and obligations of the Partners and shall supplant
entirely any fiduciary duties of a Partner stated or implied by applicable law
or equity which might otherwise apply.  Neither the General Partner nor any
other Partner shall be liable to the Partnership or to any other Partner for
breach of any duty (including fiduciary duties) if such Partner relied in good
faith on the provisions of this Agreement.  Whenever in this Agreement, Partner
is permitted or required to make a decision in its discretion or under a grant
of similar authority or latitude, the Partner may do so in its and their sole
discretion and shall be entitled to consider only such interests and factors as
they desire, including their own interests, and shall, to the maximum extent
permitted by applicable law, have no duty (including fiduciary duties) or
obligation to give any consideration to any interest of or factors affecting any
Partner, the Partnership or any other Person.  In accordance with Section
17‑1101(d) of the Delaware Act, the Partners hereby acknowledge and agree that
the

35

--------------------------------------------------------------------------------

 



provisions of this Agreement, including the provisions of this Section 6.5(c),
to the extent they restrict or eliminate the duties (including fiduciary duties)
and liabilities relating thereto otherwise existing at law or in equity, to the
maximum extent not prohibited by applicable law, replace completely and
absolutely such other duties (including fiduciary duties) and liabilities
relating thereto and further acknowledge and agree that the provisions of this
Section 6.5(c) are fundamental elements to the parties’ willingness to enter
into this Agreement and without such provisions the parties hereto would not
have entered into this Agreement.  For the avoidance of doubt, nothing in this
Agreement shall limit the liability of any Partner to any other Partner for
breach of this Agreement.

6.6Confidentiality.  Each Partner recognizes and acknowledges that it has
received and may in the future receive certain confidential and proprietary
information and trade secrets of the Partnership and its Subsidiaries and the
Partners (including their respective predecessors) (the “Confidential
Information”).  Except as otherwise consented to by the Partnership in writing,
each Partner agrees that it will not, during or after the term of this
Agreement, whether directly or indirectly through an Affiliate or otherwise, use
any Confidential Information for any purposes other than in connection with its
investment in the Partnership or disclose any Confidential Information for any
reason or purpose whatsoever, except for disclosures: (i) to authorized
directors, managers, officers, representatives, agents and employees of such
Partner or its Affiliates (other than portfolio companies of the Institutional
Investor), the Partnership or its Subsidiaries and as otherwise may be proper in
the course of performing such Partner’s obligations, or enforcing such Partner’s
rights, under this Agreement and the agreements expressly contemplated hereby,
provided, that each such Person is informed of the confidential nature of such
Confidential Information, agrees to hold such Confidential Information
confidential and that the disclosing Partner remains liable for any breach of
this provision by such Persons; (ii) made to the limited partners, owners,
co-investors, and prospective investors in funds managed, advised or sub-advised
by (x) the Institutional Investor or its Affiliates or (y) the Intrepid Investor
or its Affiliates, as the case may be; provided that if such limited partners,
owners, co-investors, and prospective investors are receiving Confidential
Information (other than with respect to high-level summary information regarding
the Partnership’s operations (e.g., total production volumes, total revenues,
etc.)), such receiving Person shall be subject to confidentiality obligations to
(x) the Institutional Investor or its Affiliates or (y) the Intrepid Investor or
its Affiliates, as the case may be; (iii) to any bona fide prospective purchaser
of the equity or assets of the Partnership or its Affiliates or the Units held
by such Partner, to prospective financing sources, or a prospective merger
partner of such Partner, the Partnership or any of their respective Affiliates
and, except in connection with transactions under Section 14.3 and except as may
be precluded by contractual restrictions or disclosure, following prior written
notice of such disclosure to the Partnership, provided, that such purchaser,
financing sources, or merger partner agrees in writing to be bound by the
provisions of this Section 6.6 or other confidentiality agreement that includes
confidentiality and use provisions at least as restrictive as the provisions
herein; (iv) to attorneys, accountants and other professionals of such Partner
or its Affiliates; and (v) as is required to be disclosed by order of a court of
competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation or in
connection with any disclosure to regulatory or Governmental Authority that
regulates the Institutional Investor, provided, that the Partner shall provide
to the Partnership prompt notice of any such requirement to enable the
Partnership to seek an appropriate protective order or confidential treatment
(except no such opportunity shall be afforded in the case of any law, rule or
regulation or a routine audit or examination by, or a blanket document request
from, a governmental or regulatory entity that does not reference the
Partnership or this Agreement or if notifying the Partnership in advance of such
disclosure is prohibited by applicable law) and shall disclose only that portion
of such Confidential Information so required to be disclosed and (vi) by Sanchez
Parent in connection with any publicly filed reports to the extent (A) relating
to the Partnership’s or any of its Subsidiaries’ operations and assets and
(B) the disclosure of such information is required by applicable law or
regulation to be included therein.  For purposes of this Section 6.6, the term
“Confidential Information” shall not include any information which (x) a Person
learns from a source other than the Partnership or its Subsidiaries, or any of
their respective representatives, employees, agents or other service providers
(y) is disclosed to the public or is available in the public domain or (z) was
in a Person’s possession prior to disclosure hereunder; provided such
information is not known by such Person to be subject to an obligation of
confidentiality owed to

36

--------------------------------------------------------------------------------

 



the other Partners.  Furthermore, the Partners understand that Partners and
their representatives who have access to the Confidential Information may retain
mental impressions of some aspects of the Confidential Information and the
Partners agree that neither the Partners nor any of their representatives shall
have any liability hereunder for use of such mental impressions in evaluating
other business opportunities, except as otherwise expressly provided in this
Agreement or any ancillary agreement thereto.

6.7Hedging.  Within sixty (60) days after the Effective Date, the Partnership
shall have entered into Hedging Arrangements with Approved Counterparties with
respect to at least eighty percent (80.0%) of its reasonably estimated projected
crude oil and natural gas production (calculated separately with respect to
natural gas and crude oil) (excluding natural gas liquids) from the oil and gas
properties of the Partnership that constitute Proved Developed Producing
Reserves for the three-year period following the Effective Date (the “Minimum
Hedging Threshold”).  Commencing the sixtieth (60th) day after the Effective
Date and thereafter, unless otherwise agreed to by the Institutional Investor,
the Partnership shall maintain Hedging Arrangements with Approved Counterparties
with respect to at least fifty percent (50%) of its reasonably estimated
projected crude oil and natural gas production (calculated separately with
respect to natural gas and crude oil) (excluding natural gas liquids) from the
oil and gas properties of the Partnership that constitute Proved Developed
Producing Reserves (determined as of the last day of each Fiscal Quarter) for
the two-year period following the last day of each Fiscal Quarter. Unless
approved in writing by the Institutional Investor, Hedging Arrangements entered
into by the Partnership or any of its Subsidiaries shall consist of either (i)
fixed price swaps executed at then prevailing NYMEX prices with no upfront
payment or receipt of proceeds, (ii) costless collars (with no upfront payment
or receipt of proceeds) with a floor price not less than eighty-five percent
(85%) of the then-prevailing NYMEX prices, or (iii) put options with a floor
price as may be mutually agreed by the Institutional Investor and the Sanchez
Investor.

Article VII
BOOKS, RECORDS, ACCOUNTING AND REPORTS; INSPECTION

7.1Records and Accounting.  The General Partner shall keep, or cause to be kept,
appropriate books and records with respect to the Partnership’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to Section 7.2 or pursuant
to applicable laws.  All matters concerning (i) the determination of the
relative amount of allocations and distributions among the Partners pursuant to
Articles III and IV not specifically and expressly provided for by the terms of
this Agreement, and (ii) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the General Partner, which determination shall
be final and conclusive as to all of the Partners absent manifest clerical
error.  Each Partner shall have the same right to inspect the books and records
of the Partnership upon five (5) days’ written notice and shall have all rights
that a shareholder of a Delaware corporation has to inspect and the books and
records of a Delaware corporation in which such shareholder owns capital
stock.  In addition, the Investor Representative shall be entitled to cause the
books and records of the Partnership to be audited by an independent third
party; provided,  however, that any such audit shall be conducted during the
normal business hours of the Partnership, shall not substantially interfere with
the operations of the Partnership and shall not cause the Partnership or any of
the Directors, officers or employees of the General Partner to take any actions
other than those reasonably necessary to facilitate such audit;
provided further, that in the event any material noncompliance with GAAP or the
Partnership’s stated accounting policies and procedures are discovered during
any such audit or if such audit uncovers an underpayment to the Preferred
Partners or uncovers any other breach of this Agreement, then the Partnership
shall reimburse the Preferred Partners that requested such audit for all
reasonable, documented out-of-pocket costs incurred by such Preferred Partners
as a result of such audit.  The audit rights contemplated by the immediately
preceding sentence shall not be exercisable more than once per year.

7.2Reports.



37

--------------------------------------------------------------------------------

 



(a)        The Partnership shall cause to be delivered to each Partner, within
seventy-five (75) days after the end of each Fiscal Year, an annual report
containing a statement of changes, if any, in the Partner’s equity and the
Partner’s Capital Account balance for such Fiscal Year, if any.

(b)        The Partnership shall cause to be delivered, within seventy-five (75)
days after the end of each Fiscal Year, to each Person who was a Partner at any
time during such Fiscal Year all information necessary for the preparation of
such Person’s United States federal and state income tax returns.

(c)        The Partnership shall use commercially reasonable efforts to deliver
or cause to be delivered, within seventy-five (75) days after the end of each
Fiscal Year, all information requested by a Partner in order for such Partner to
complete its unrelated business taxable income and FIRPTA tax filings, if any.

(d)        The Partnership shall use commercially reasonable efforts to deliver
or cause to be delivered to each Partner, within sixty (60) days after the end
of each Fiscal Year, estimates of each of the items in clauses (a)-(c)
immediately above to the extent such items have not then been delivered.

7.3Transmission of Communications.  Each Person that owns or Controls Units on
behalf of, or for the benefit of, another Person or Persons shall be responsible
for conveying any report, notice or other communication received from the
Partnership to such other Person or Persons.

Article VIII
TAX MATTERS

8.1Preparation of Tax Returns.  The Partnership shall cause to be prepared and
timely filed all necessary federal, state and local tax returns for the
Partnership.  The General Partner shall cause the Partnership to make the
elections described in Section 8.2 (to the extent applicable).  The Partnership
shall provide each Partner with (i) drafts of all income tax returns it is
required to prepare at least thirty (30) days prior to the submission of such
tax returns to the applicable Governmental Authority and shall incorporate all
reasonable written comments into such tax returns, (ii) drafts of estimated
annual K-1s no later than sixty (60) days after the end of the applicable
taxable year that provide detailed information reasonably required by Partners
for federal, state and local income tax reporting purposes including any
information requested by a Partner in order for such Partner to complete its
unrelated business taxable income and FIRPTA filings, if any, (iii) final annual
K-1s no later than seventy-five (75) days after the end of the applicable tax
year that provide detailed information reasonably required by Partners for
federal, state and local income tax reporting purposes, including information
requested by a Partner in order for such Partner to complete its unrelated
business taxable income and FIRPTA filings, if any, and (iv) information
reasonably requested by the Partners to allow them to calculate their federal
and state quarterly estimated tax payments for the second, third and fourth
quarter of the applicable taxable year no later than ten (10) days prior to the
due date of the applicable federal quarterly estimated tax payment.  The
Partnership shall prepare or cause to be prepared all federal, state and local
tax returns of the Partnership on a timely basis and shall furnish to each
Partner copies of all tax returns of the Partnership that are actually filed
promptly after their filing.  Notwithstanding any of the foregoing to the
contrary, the Partnership may delegate its responsibilities under this
Section 8.1 to any Person that the General Partner determines is qualified to
assume such responsibilities.

8.2Tax Elections.  The Taxable Year shall be the Fiscal Year unless the General
Partner shall determine otherwise.  Except as provided in this Section 8.2, the
General Partner shall determine whether to make or revoke any available election
pursuant to the Code other than the election to be treated as a partnership for
federal income tax purposes.  If a Distribution of Partnership property as
described in Section 734 of the Code occurs or if a transfer of an “Interest,”
as described in Section 743 of the Code, occurs, on request by notice from the
transferring Partner (if a transfer) or any Partner (if a Distribution), the
Partnership will elect, pursuant to Section 754 of the

38

--------------------------------------------------------------------------------

 



Code, to adjust the basis of Partnership properties.  Each Partner will upon
request supply any information necessary to give proper effect to any elections
made by the Partnership.

8.3Tax Controversies.

(a)        For any Taxable Year beginning before January 1, 2018, the Sanchez
Investor shall be the Tax Matters Partner (subject to replacement by the General
Partner) and, as such, shall be authorized and required to represent the
Partnership (at the Partnership’s expense) in connection with all examinations
of the Partnership’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend the Partnership’s funds
for professional services reasonably incurred in connection therewith.  Each
Partner agrees to cooperate with the Partnership and to do or refrain from doing
any or all things reasonably requested by the Partnership with respect to the
conduct of such proceedings.  The Tax Matters Partner shall not (a) settle any
tax controversy, (b) file a petition in respect of a tax controversy (e.g.,
pursuant to Section 6226 of the Code), (c) agree to extend the statute of
limitations period of the Partnership in respect of any Taxes (e.g., pursuant to
Section 6229(b) of the Code), (d) intervene in any action as contemplated in
Code Section 6226(b)(6), or (e) file any request contemplated in Code
Section 6227, in each case, without first receiving approval from the Board.

(b)        For any Taxable Year beginning on or after January 1, 2018, the
Sanchez Investor shall be the “partnership representative” (subject to
replacement by the General Partner) as that term is defined in Code
Section 6223(a), as added by the Bipartisan Budget Act of 2015 (the “Partnership
Representative”), and each Partner shall take all actions necessary to cause
such Person to be so designated in accordance with any procedures prescribed
therefor.  The Partnership Representative shall inform the General Partner of
all significant matters that may come to his, her or its attention in his, her
or its capacity as Partnership Representative by giving notice thereof within 30
days after becoming aware thereof and, within that time, shall forward to each
other Partner copies of all significant written communications he, she or it may
receive in that capacity.  Any Person who is designated as Partnership
Representative may not take any action contemplated by Code Sections 6222
through 6232 without the consent of the General Partner, and may not in any case
take any action left to the determination of an individual Partner under Code
Sections 6222 through 6231.  If an audit results in an imputed underpayment by
the Partnership as determined under Code Section 6225, the Partnership
Representative, with approval of the Board, may make the election under Code
Section 6226(a) within forty-five (45) days after the date of the notice of
final partnership adjustment in the manner provided by the Internal Revenue
Service.  If such an election is made, the Partnership shall furnish to each
Partner for the year under audit a statement reflecting the Partner’s share of
the adjusted items as determined in the notice of final partnership adjustment,
and each such Partner shall take such adjustments into account as required under
Code Section 6226(b) and shall be liable for any related interest, penalty,
addition to tax or additional amount.

8.4Unitary/Combined Tax Reporting.

(a)        In the event the Partnership does not file its own tax report for any
state tax purposes, but instead is part of an affiliated group engaged in a
unitary business which files a combined group report (a “Unitary/Combined Tax
Report”), the methodology set forth in this Section 8.4 shall be used to
determine the amount of reimbursement due to the applicable Partner (the
“Combined Reporting Partner”) as a result of having to include the Partnership
in the Unitary/Combined Tax Report of such Partner (or an Affiliate of such
Partner). Any Partner that is not a Combined Reporting Partner shall be referred
to as a “Reimbursing Partner.”

(b)        For each privilege or taxable period, the Combined Reporting Partner
will compute (i) such Combined Reporting Partner’s actual unitary tax liability
(“Actual Unitary Tax Liability”), (ii) such Combined Reporting Partner’s
hypothetical unitary state tax liability excluding any tax liability arising
from such Combined Reporting Partner’s ownership of the Partnership
(“Stand-Alone Tax Liability”), and (iii) difference between the Actual Unitary
Tax Liability and the Stand-Alone Tax Liability (“Resulting Tax
Liability”).  The

39

--------------------------------------------------------------------------------

 



Actual Unitary Tax Liability, Stand-Alone Tax Liability, and Resulting Tax
Liability (along with any supporting workpapers) will be provided to the
Reimbursing Partner for review at least thirty (30) days prior to the due date
(including extensions) of the Unitary/Combined Tax Report of the Combined
Reporting Partner (or its Affiliate) related to the applicable period. The
Reimbursing Partner shall have ten (10) days to review the Resulting Tax
Liability and provide any comments to the Combined Reporting Partner.  If the
Partners cannot agree on the Resulting Tax Liability, the Partners shall engage
a national accounting firm to determine the Resulting Tax Liability. Subject to
Section 8.4(d), the determination of the national accounting firm shall be
considered final and binding on the Partners as the Resulting Tax Liability for
purposes of determining reimbursement under this Section 8.4.  All costs
associated with the national accounting firm shall be borne by the Partners on a
pro rata basis.

(c)        Within five (5) Business Days of any tax payment (including estimated
tax payments) by the Combined Reporting Partner (or its Affiliate) with respect
to a Unitary/Combined Tax Report, the Partnership shall reimburse the Combined
Reporting Partner in an amount equal to the Resulting Tax Liability.

(d)        In the event of any tax audit adjustments impacting the calculation
of the Resulting Tax Liability for any privilege or taxable period, the
Resulting Tax Liability for any such period shall be redetermined by the
Combined Reporting Partner and any prior reimbursement under Section 8.4(c)
shall be adjusted consistent with such redetermination (the “Adjusted Resulting
Tax Liability”). The Adjusted Resulting Tax Liability (along with any supporting
workpapers) will be provided to the Reimbursing Partner for review within
thirty (30) days following the final settlement of the applicable audit.  The
Reimbursing Partner shall have ten (10) days to review the Adjusted Resulting
Tax Liability and provide any comments to the Combined Reporting Partner. If the
Partners cannot agree on the Adjusted Resulting Tax Liability, the Partners
shall engage a national accounting firm to determine the Adjusted Resulting Tax
Liability.  The determination of the national accounting firm shall be
considered final and binding on the Partners as the Adjusted Resulting Tax
Liability for purposes of determining any reimbursement adjustments under this
Section 8.4(d).  All costs associated with the national accounting firm shall be
borne by the Partners on a pro rata basis.  Any payments due by the Partnership
to the Combined Reporting Partner (or vice-versa) as a result of the
determination of the Adjusted Resulting Tax Liability shall be made within
thirty (30) days following the final determination of the Adjusted Resulting Tax
Liability.

Article IX
TRANSFER OF UNITS

9.1Transfer Restrictions.

(a)        General Transfer Restrictions.  No Partner shall Transfer any
interest in any Units except in accordance with this Article IX.  The Sanchez
Investor shall not Transfer any interest in any Common Units in a single
transaction or series of related transactions without the prior written consent
of the Institutional Investor, other than to Permitted Transferees (provided,
that in the case of a Transfer of Units to a Permitted Transferee that is not
already a party hereto, such Permitted Transferee agrees in writing to be bound
by this Agreement).  None of the Institutional Investor, the Intrepid Investor
or any other Preferred Partner shall Transfer (other than to a Permitted
Transferee) any interest in any Preferred Units in a single transaction or
series of related transactions without (i) in the case of a Transfer by the
Intrepid Investor prior to the second anniversary of the Effective Date, the
prior written consent of the Institutional Investor and (ii) in the case of all
other Transfers, the prior written consent of the Sanchez Investor (which such
consent shall not be unreasonably withheld, conditioned or delayed), except that
prior to the occurrence of an Investor Redemption Event the Sanchez Investor may
withhold its consent in its sole discretion to any proposed transfer as a result
of which the Institutional Investor and its Permitted Transferees would own less
than fifty percent (50%) of the then-outstanding Preferred Units; provided,
 however, that (i) during the period that commences upon the occurrence of an
Investor Redemption Event and

40

--------------------------------------------------------------------------------

 



ends when the event giving rise to the Investor Redemption Event has been cured,
any of the Institutional Investor and any of its Permitted Transferees or the
Intrepid Investor and any of its Permitted Transferees may Transfer any interest
in any Preferred Units without the consent of the non-transferring Partners
(including the Sanchez Investor) or the General Partner, and (ii) any sale(s)
and transfer(s) by the Intrepid Investor and its Permitted Transferee(s), if
any, to the Institutional Investor pursuant to Section 3.1(c)(i) shall not
require the prior approval of the Sanchez Investor.  Subject to Section 14.3,
any Transfers by a Limited Partner, other than to Permitted Transferees and
except as set forth in the immediately preceding sentence, shall require the
prior approval of the non-transferring Partners, provided that (A) the
Institutional Investor or any of its Permitted Transferees may Transfer any
Preferred Units if such Transfer has been approved by the Sanchez Investor even
if not approved by any other non-transferring Partners and (B) the Sanchez
Investor or any of its Permitted Transferees may Transfer any Common Units if
such Transfer has been approved by the Institutional Investor even if not
approved by any other non-transferring Partners.

(b)        Prohibited Transfers.  Notwithstanding anything to the contrary in
this Article IX, no Transfer of Units shall be permitted if such Transfer would
violate any other provision of this Agreement.  Any Transfer of Units in
violation of this Agreement or applicable law shall be void ab initio, and the
General Partner has the power to rescind such Transfer.

9.2Effect of Transfer.

(a)        Termination of Rights.  Any Partner who shall Transfer any Units or
other Interest in the Partnership shall cease to be a Partner with respect to
such Units or other Interest and shall no longer have any rights or privileges
of a Partner with respect to such Units or other Interest.  For the avoidance of
doubt, this Section 9.2(a) shall in no way affect the rights or privileges of a
Partner with respect to any Units or other Interests still held by such Partner.

(b)        Deemed Agreement.  Any Person who acquires in any manner whatsoever
any Units or other interest in the Partnership, irrespective of whether such
Person has accepted and adopted in writing the terms and provisions of this
Agreement, shall be deemed by the acceptance of the benefits of the acquisition
thereof to have agreed to be subject to and bound by all of the terms and
conditions of this Agreement to which any predecessor in such Units or other
interest in the Partnership was subject to or by which such predecessor was
bound.

9.3Additional Restrictions on Transfer.

(a)        Execution of Counterpart.  Each Transferee of Units or other
Interests who is not already a Partner that has previously signed this Agreement
or a joinder to this Agreement shall, as a condition prior to such Transfer,
execute and deliver to the Partnership a joinder or counterpart to this
Agreement in form and substance acceptable to the General Partner pursuant to
which such Transferee shall agree to be bound by the provisions of this
Agreement.

(b)        Notice.  In connection with the Transfer of any Unit or other
Interest, the holder of such Unit or Interest will deliver written notice to the
Partnership describing in reasonable detail the Transfer or proposed Transfer.

(c)        No Avoidance of Provisions.  No Partner shall engage in any action
that could facilitate the Transfer of all or any portion of the direct or
indirect equity or beneficial interest in such Partner by any Person (whether
through Transfers or issuances of equity, assignments by operation of law by
merger or consolidation of such holder into another entity or dissolution or
liquidation of such Partner) with the intent to avoid the provisions of this
Agreement.



41

--------------------------------------------------------------------------------

 



(d)        Code Section 7704 Safe Harbor.  In order to permit the Partnership to
qualify for the benefit of a “safe harbor” under Code Section 7704,
notwithstanding anything to the contrary in this Agreement, no Transfer of any
Unit or economic interest shall be permitted or recognized by the Partnership or
the General Partner (within the meaning of Treasury Regulation
Section 1.7704-1(d)) if and to the extent that such Transfer would cause the
Partnership to have more than 100 partners (within the meaning of Treasury
Regulation Section 1.7704-1(h), including the look-through rule in Treasury
Regulation Section 1.7704-1(h)(3)).

9.4Legend.  If Certificated Units are issued, such Certificated Units will bear
the following legend:

“THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [_______],
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS OR AN EXEMPTION
FROM REGISTRATION THEREUNDER.  THE TRANSFER OF THE UNITS REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN THE AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP, AS AMENDED, MODIFIED OR RESTATED FROM TIME TO
TIME, OF SN EF UNSUB, LP (THE “PARTNERSHIP”), BY AND AMONG THE PARTNERSHIP AND
CERTAIN INVESTORS, A COPY OF WHICH SHALL BE FURNISHED BY THE PARTNERSHIP UPON
WRITTEN REQUEST AND WITHOUT CHARGE.”

9.5Disposition Transaction.  In connection with any Disposition Transaction
approved by the General Partner in accordance with the terms of Section 5.7 of
the GP LLC Agreement (including by any consolidation, conversion, merger or
other business combination involving the Partnership in which Equity Securities
are exchanged for or converted into cash, securities of a corporation or other
business organization or other property, and any sale of all or substantially
all of the assets of the Partnership), (i) none of the Partners, the Partnership
or any of its Subsidiaries shall enter into any definitive documentation
relating to such Disposition Transaction unless the Partnership has delivered to
the Preferred Partners a written undertaking that expressly provides that upon
or prior to the closing of such Disposition Transaction, an amount of cash equal
to the Base Preferred Return Amount shall be paid in respect of each Preferred
Unit in redemption or liquidation of all outstanding Preferred Units, (ii) no
Preferred Partner shall be obligated to be subject to any non-competition,
non-solicitation, or similar restrictive covenants that may be binding on GSO or
any of its Affiliates in connection with any Disposition Transaction and (iii)
upon the consummation of any Disposition Transaction, the Partnership shall have
paid or shall concurrently pay an amount of cash equal to the Base Preferred
Return Amount with respect to each Preferred Unit in redemption in full or
liquidation of all outstanding Preferred Units.  No Disposition Transaction may
be consummated if the redemption of the outstanding Preferred Units contemplated
by the immediately preceding sentence is not consummated in accordance with the
terms hereof.

9.6Expenses and Transfer Fees.  The Transferor and Transferee of any Units or
other interest in the Partnership shall be jointly and severally obligated to
reimburse the Partnership for all reasonable out-of-pocket expenses (including
attorneys’ fees and expenses) incurred by the Partnership for any Transfer or
proposed Transfer, regardless of whether consummated.  In addition, after the
Effective Date and prior to the occurrence of an Investor Redemption Event, the
Partnership shall reimburse the Institutional Investor and its Affiliates for
all documented reasonable out-of-pocket third party expenses incurred by any
such holder (i) in responding to any request for approval or monitoring its
rights hereunder, or in connection with amending this Agreement, in an amount
not to exceed, collectively, $175,000 in any Fiscal Year in the aggregate unless
otherwise approved by the Board.  After the occurrence of an Investor Redemption
Event, the Partnership shall reimburse the holders of Preferred Units for all
reasonable out-of-pocket expenses incurred by any such holder in its capacity as
a Preferred

42

--------------------------------------------------------------------------------

 



Partner that are paid to any unaffiliated third parties (e.g., payments to third
party reserve engineers and other third party consultants); provided, that the
Partnership shall not be required to pay monitoring or management fees or
expenses to GSO or its Affiliates that are not reimbursements for payments to
unaffiliated third parties.

9.7Void Transfers.  Any Transfer by any Partner of any Units or other interest
in the Partnership in contravention of this Agreement or which would cause the
Partnership to not be treated as a partnership for United States federal income
tax purposes shall be void and ineffectual and shall not bind or be recognized
by the Partnership or any other party, and no purported assignee thereof shall
have any right to any Profits, Losses or Distributions of the Partnership.

Article X
ADMISSION OF PARTNERS

10.1Substituted Partners.  In connection with the Transfer of Units of a Partner
permitted under the terms of this Agreement, the Transferee shall become a
Partner (each such Partner, a “Substituted Partner”) on the later of (i) the
effective date of such Transfer and (ii) to the extent such approval is required
pursuant to the terms hereof, the date on which the General Partner and the
Sanchez Investor or the Institutional Investor, as applicable, and, if required,
any other non-Transferring Partner(s) approves such Transferee as a Substituted
Partner, and such admission shall be shown on the books and records of the
Partnership; provided,  however, in connection with the Transfer of Units of a
Partner to a Permitted Transferee permitted under the terms of this Agreement,
such Permitted Transferee shall become a Substituted Partner on the effective
date of such Transfer.

10.2Additional Partners.  A Person may be admitted to the Partnership as an
additional Partner (each an “Additional Partner”) only upon furnishing to the
Partnership (i) a letter of acceptance, in form satisfactory to the General
Partner, of all the terms and conditions of this Agreement, and (ii) such other
documents or instruments as may be deemed necessary or appropriate by the
General Partner to effect such Person’s admission as a Partner.  Such admission
shall become effective on the date on which the General Partner determines that
such conditions have been satisfied, upon any approval by the Partners required
hereby and when any such admission is shown on the books and records of the
Partnership.

Article XI
WITHDRAWAL AND RESIGNATION OF PARTNERS

11.1Withdrawal and Resignation of Partners.  No Partner shall have the power or
right to resign or otherwise withdraw from the Partnership prior to the
dissolution and winding up of the Partnership pursuant to Article XII, except as
otherwise expressly permitted by this Agreement (e.g., upon the redemption of
all Units held by a Person as provided in this Agreement).  Upon a Transfer of
all of a Partner’s Units in a Transfer permitted by this Agreement, such Partner
shall cease to be a Partner.  Notwithstanding that payment on account of a
resignation or other withdrawal may be made after the effective time of such
resignation or other withdrawal, any completely resigning or otherwise
withdrawing Partner will not be considered a Partner for any purpose after the
effective time of such complete resignation or other withdrawal.

Article XII
DISSOLUTION AND LIQUIDATION

12.1Dissolution.  The Partnership shall not be dissolved by the admission of
Additional Partners or Substituted Partners.  The Partnership shall dissolve,
and its affairs shall be wound up upon the first of the following to occur:

(a)        the election of the General Partner to dissolve and wind up the
Partnership subject to Section 5.9 of this Agreement and Sections 5.7(a)(xxiv),
5.7(b)(vi) and 5.7(c) of the GP LLC Agreement;



43

--------------------------------------------------------------------------------

 



(b)        a reasonable period of time (as determined by the General Partner,
taking into account, among other matters, the need to determine, pay or
discharge, or make adequate provision for the payment or discharge of,
contingent liabilities) after a Disposition Transaction;

(c)        the entry of a decree of judicial dissolution of the Partnership
pursuant to the provision of the Delaware Act; and

(d)        the occurrence of any other event causing dissolution of the
Partnership under the Delaware Act.

Except as otherwise set forth in this Article XII, the Partnership is intended
to have perpetual existence.  The death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Partner, or the occurrence of any other event
that terminates the continued partnership of a Partner in the Partnership, shall
not, in and of itself, cause a dissolution of the Partnership.

12.2Liquidation and Termination.  On the dissolution of the Partnership, the
General Partner shall act as liquidator or may appoint one or more
representatives, Partners or other Persons as liquidator(s), and any such
liquidator shall constitute a “liquidating trustee” within the meaning of the
Delaware Act.  The liquidator(s) shall proceed diligently to wind up the affairs
of the Partnership and make final Distributions as provided herein and in the
Delaware Act.  The costs of liquidation shall be borne as a Partnership
expense.  Until final Distribution, the liquidator(s) shall continue to operate
the Partnership’s properties with all of the power and authority of the General
Partner with respect to the asset(s) it is liquidating.  The steps to be
accomplished by the liquidator(s) are as follows:

(a)        The liquidator(s) shall pay, satisfy or discharge from the
Partnership’s funds and assets all of the debts, liabilities and obligations of
the Partnership (including all expenses incurred in liquidation) or otherwise
make adequate provision for payment and discharge thereof (including the
establishment of a cash fund for contingent, conditional or unmatured
contractual liabilities in such amount and for such term as the liquidator(s)
may reasonably determine in accordance with the Delaware Act).

(b)        As promptly as practicable after dissolution, the liquidator(s) shall
(i) determine the Fair Market Value (the “Liquidation FMV”) of the Partnership’s
remaining assets (the “Liquidation Assets”) in accordance with Article XIII,
(ii) sell the remaining properties and other assets of the Partnership for cash
as promptly as is practical while using reasonable best efforts to obtain the
best price therefore; provided,  however, with the consent of the Investor
Representative, the liquidator may retain properties for Distribution in kind,
and (iii) deliver to each Partner a statement (the “Liquidation Statement”)
setting forth the Liquidation FMV and each Partner’s Capital Account balance
(determined in accordance with this Section 12.2(b)), which Liquidation
Statement shall be final and binding on all Partners unless (i) a Partner or
Partners holding at least twenty five percent (25%) of all outstanding Units or
(ii) the Investor Representative, in each case, delivers a written objection
setting forth the grounds for such objection in reasonable detail within thirty
(30) days after the delivery of the Liquidation Statement to the liquidators and
each Partner that such Liquidation Statement was not prepared in accordance with
this Section 12.2(b), it being understood that no such Partner shall object to
such Liquidation Statement other than on the grounds that it was not prepared in
accordance with this Section 12.2(b). Notwithstanding anything to the contrary
in this Agreement, in the year in which the Partnership dissolves and winds up
pursuant to Article XII and all subsequent years up to and including the year in
which the Partnership’s existence terminates, all items of income, gain, loss
and deduction of the Partnership, including Simulated Gain, Simulated Loss and
Simulated Depletion, shall be allocated among the Partners in a manner
reasonably determined by the liquidator(s) as shall cause to the nearest extent
possible the Capital Account of each Partner to equal the amount that would be
distributed to such Partner pursuant to Section 4.1(d)(i)-(iv).



44

--------------------------------------------------------------------------------

 



(c)        Subject to Sections 5.7(b) and 5.7(c) of the GP LLC Agreement, after
satisfying all the Partnership’s liabilities and obligations pursuant to
Section 12.2(a), the liquidator(s) shall promptly distribute the Partnership’s
Liquidation Assets to the Partners in accordance with, and to the extent of, the
positive balances in the Partners’ Capital Accounts, as determined after taking
all Capital Account adjustments (other than those made by reason of
Distributions pursuant to this Section 12.2(c)) for the taxable period of the
Partnership during which the liquidation of the Partnership occurs (with such
date of occurrence being determined pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)), and such Distribution shall be made by the end of
such taxable period (or, if later, within ninety (90) days after said date of
such occurrence).  If property is distributed in kind, the Partner receiving the
property shall be deemed for purposes of this Section 12.2(c) to have received
cash equal to the Fair Market Value of such property.  The Distribution of cash
and/or property to a Partner in accordance with the provisions of this
Section 12.2 constitutes a complete return to the Partner of its Capital
Contributions and a complete Distribution to the Partner of its interest in the
Partnership and all the Partnership’s property and constitutes a compromise to
which all Partners have consented within the meaning of the Delaware Act.  To
the extent that a Partner returns funds to the Partnership, it has no claim
against any other Partner for those funds.

12.3Securityholders Agreement.  To the extent that units or other Equity
Securities of any Subsidiary are distributed to any Partners, each Partner
hereby agrees to enter into a securityholders agreement with such Subsidiary and
each other Partner which contains rights and restrictions in form and substance
similar to the provisions and restrictions set forth herein.

12.4Cancellation of Certificate.  On completion of the Distribution of the
Partnership’s assets as provided herein, the General Partner (or such other
Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of the State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled and take such other actions as may be necessary to terminate
the Partnership.  The Partnership shall be deemed to continue in existence for
all purposes of this Agreement until the effectiveness of the certificate of
cancellation is filed with the Secretary of State of the State of Delaware
pursuant to this Section 12.4.

12.5Reasonable Time for Winding Up.  A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section 12.2 in order to minimize any
losses otherwise attendant upon such winding up.

12.6Return of Capital.  The liquidator(s) shall not be personally liable for the
return of Capital Contributions or any portion thereof to the Partners (it being
understood that any such return shall be made solely from the Partnership’s
assets).

12.7Hart-Scott-Rodino.  If the HSR Act is applicable to any Partner, the
dissolution of the Partnership shall not be consummated until such time as the
applicable waiting period (and extensions thereof) under the HSR Act have
expired or otherwise been terminated with respect to each such Partner.

Article XIII
VALUATION

13.1Valuation of Units.  The “Fair Market Value” of each Unit shall be the fair
value of each such Unit determined in good faith by the Board based on the
portion of the Total Equity Value to which each such Unit would be entitled as
of the date of valuation; provided,  however, for the purposes of clarity, any
valuation of the “Fair Market Value” of each Unit shall be consistent with the
priorities and preferences contemplated in Section 4.1(d).

13.2Valuation of Securities.  The “Fair Market Value” of any other securities
shall mean the fair value thereof as of the date of valuation as determined by
the Board in good faith on the basis of an orderly sale to a

45

--------------------------------------------------------------------------------

 



willing, unaffiliated buyer in an arm’s-length transaction, taking into account
all relevant factors determinative of value (giving effect to any transfer taxes
payable or discounts in connection with such sale).

13.3Valuation of Other Assets.  The “Fair Market Value” of all other non-cash
assets shall mean the fair value for such assets as between a willing buyer and
a willing seller in an arm’s-length transaction occurring on the date of
valuation as determined by the Board, taking into account all relevant factors
determinative of value (giving effect to any transfer taxes payable or discounts
in connection with such sale).

13.4Objection Procedure.  If any Partner objects to the Board’s determination of
Fair Market Value, the Board and such Partners shall submit such objection to a
mutually acceptable independent valuation firm to determine the Fair Market
Value of the applicable assets; provided, however, that none of the Intrepid
Investor or any of its Permitted Transferees shall have the right to object to
the Board’s determination of Fair Market Value.  The Partnership shall bear the
costs of such independent valuation firm if the independent valuation firm
determines the Fair Market Value to be more than ten percent (10%) higher than
the Board’s determination of Fair Market Value; otherwise, the Partner shall
bear the costs of such independent valuation firm.

Article XIV
REDEMPTION AND EXIT PROVISIONS

14.1Optional Redemption of Preferred Units at Election of the Partnership.  The
Partnership may, from time to time, redeem from the Preferred Partners such
number of Preferred Units as the Partnership may elect (such Redeemed Preferred
Units, the “Redeemed Preferred Units”) on the terms contemplated by this
Section 14.1.  The price payable with respect to each Redeemed Preferred Unit
shall be an amount equal to the Base Preferred Return Amount with respect to
each applicable Redeemed Preferred Unit (whether the same is deemed to be a
redemption or payment in liquidation for tax purposes) and shall be paid in cash
by wire transfer of immediately available funds to an account designated in
writing by the applicable Preferred Partners; provided that, if mutually agreed
upon by Sanchez Parent, the indirect owner of Sanchez Investor, and the
Institutional Investor, all or a portion of the Preferred Units being redeemed
shall be redeemed in exchange for the debt or equity securities of Sanchez
Parent.  Any election by the Partnership to redeem Preferred Units as provided
in this Section 14.1 shall be made by written notice delivered to each Preferred
Partner not less than two (2) Business Days before the date on which the
Partnership proposes to effect such redemption or liquidation (such notice, an
“Elective Redemption Notice”).  Each Elective Redemption Notice shall specify
(i) the aggregate number of Redeemed Preferred Units to be redeemed or
liquidated with respect to such Elective Redemption Notice (which shall in no
event be less than five thousand (5,000) Preferred Units), (ii) the number of
such Redeemed Preferred Units to be redeemed from each Preferred Partner, and
(iii) the cash purchase price payable in respect of each Redeemed Preferred Unit
and a reasonably detailed calculation thereof, including a calculation
evidencing that such payment shall equal the Base Preferred Return Amount.  If
the Redeemed Preferred Units constitutes less than all of the then-outstanding
Preferred Units, then the number of Preferred Units to be redeemed from each of
the Preferred Partners will be equal to the product (rounded to the nearest
whole number) of (i) the number of Redeemed Preferred Units and (ii) the
quotient derived by dividing (A) the number of Preferred Units held by such
Preferred Partner by (B) all Preferred Units issued then and outstanding.  For
the purposes of clarity, it is acknowledged and agreed that the price payable
with respect to each Redeemed Preferred Unit (whether the same is deemed to be a
redemption or payment in liquidation for tax purposes) shall be an amount equal
to the Base Preferred Return Amount; accordingly, the failure of any Preferred
Partner to object to the purchase price reflected in the Elective Redemption
Notice or the acceptance of any funds tendered to such Preferred Partner that
are less than the Base Preferred Return Amount shall not derogate from such
Preferred Partner’s right to receive cash equal to the Base Preferred Return
Amount (whether the same is deemed to be a redemption or payment in liquidation
for tax purposes) with respect to each Redeemed Preferred Unit.  If the
Partnership fails to deliver an amount of cash equal to the Base Preferred
Return Amount, then such number of Redeemed Preferred Units with a value equal
to the difference between the aggregate Base Preferred Return Amount required to
be paid in respect

46

--------------------------------------------------------------------------------

 



of all Redeemed Preferred Units and the actual payment shall remain outstanding
and held of record by the applicable Preferred Partner(s).  With respect to any
redemption or liquidation of a Preferred Unit under this Section 14.1, it is
understood and agreed that the amount paid in respect of such redemption or
liquidation of a Preferred Unit shall be applied first to the amount by which
the Preference Accrual exceeds the Unreturned Capital in respect of each
Preferred Unit until such excess has been reduced to zero, then to the amount by
which the Base Preferred Return Amount exceeds the Unreturned Capital with
respect to such Preferred Unit until such excess has been reduced to zero, then
to the Unreturned Capital with respect to such Preferred Unit.

14.2Optional Redemption of Preferred Units at Election of Required Preferred
Holders.  At any time after the seventh anniversary of the Effective Date or
upon a Change of Control, if so requested by the Required Preferred Holders, the
Partnership shall redeem all of the issued and outstanding Preferred Units owned
by all holders of Preferred Units by paying an amount of cash equal to the Base
Preferred Return Amount with respect to each outstanding Preferred Unit in
redemption or liquidation of all outstanding Preferred Units (the “Final Cash
Redemption Amount”).  In order to exercise such right, the Investor
Representative, upon request of the Required Preferred Holders, shall deliver a
notice (a “Redemption Request Notice”) to the General Partner setting forth the
request that all of the issued and outstanding Preferred Units be so
redeemed.  The redemption price contemplated by the first sentence of this
Section 14.2 shall be paid in cash, by wire transfer of immediately available
funds, to an account designated in writing by the Investor Representative, such
payment to be made within five (5) Business Days of the delivery of the
Redemption Request Notice.

14.3Exit Transactions.

(a)        If (i) a Redemption Non-Payment shall have occurred, shall not have
been cured within fifteen (15) Business Days thereof and shall be continuing;
(ii) after the first anniversary of the Effective Date, the Partnership shall
have failed to pay the Quarterly Distribution Amount in cash to the Preferred
Units in any two quarters, regardless of whether consecutive, and such failure
is continuing, (iii) the Class A Member shall have caused the General Partner,
the Partnership or any Subsidiary thereof to take any action that requires
Special Approval without first obtaining such Special Approval; provided that
such failure has not been cured by the Class A Member within the earlier of (A)
thirty (30) days following receipt of written notice of such failure from the
Class B Member and (B) thirty (30) days after any Officer (as defined in the GP
LLC Agreement) becomes aware of such failure; provided, further, that such cure
period shall not apply if the Class A Member has caused the General Partner or
the Partnership or any Subsidiary thereof to take any action that requires
Special Approval pursuant the following Sections of to the GP LLC Agreement:
5.7(b)(ii) (provided that such failure relates to an aggregate amount of
Indebtedness that is greater than $10.0 million), 5.7(b)(iii), 5.7(b)(iv) (with
respect to the acquisition of any assets outside the Core Area (as such term is
defined in the Joint Development Agreement) of the AMI), 5.7(b)(v), 5.7(b)(vi),
5.7(b)(ix) (provided that such failure relates to a sale of business or assets
at a price that is greater than $5.0 million), 5.7(b)(x), 5.7(b)(xi) (provided
that such failure represents a variance from the hedging plan established in
compliance with Section 6.7 of greater than five percent (5%) of volumes or
relates to derivative transactions other than those permitted to be entered into
pursuant to Section 6.7), 5.7(b)(xv), 5.7(b)(xvi), 5.7(b)(xvii), 5.7(b)(xviii),
5.7(b)(xix), 5.7(b)(xx), 5.7(b)(xxi), 5.7(b)(xxii), 5.7(b)(xxvii) or
5.7(b)(xxix) in connection with the foregoing; (iv) Sanchez Parent suffers (A) a
Specified Event of Default (as such term is defined in the Joint Development
Agreement) under a Specified Credit Agreement (as such term is defined in the
Joint Development Agreement) and such Specified Event of Default is continuing
or (B) an event of default under the Indenture or other agreement governing any
Indebtedness for borrowed money of Sanchez Parent or any of its Subsidiaries
(other than the Partnership and its Subsidiaries) in an amount greater than
$50.0 million and such event of default has caused the repayment of such
Indebtedness to have been accelerated; or (v) Sanchez Maverick (or any successor
operator under the Joint Development Agreement that is an Affiliate of Sanchez
Parent) becomes a Defaulting Operator (as such term is defined in the Joint
Development Agreement) and as such has been removed as Operator (as such term is
defined in the Joint Development Agreement) or Sanchez Maverick (or any
successor operator under the Joint Development Agreement that is an Affiliate of

47

--------------------------------------------------------------------------------

 



Sanchez Parent) has resigned as Operator at any such time as an Operator Default
Event (as such term is defined in the Joint Development Agreement) exists such
that such operator can then be removed as a Defaulting Operator pursuant to the
Joint Development Agreement (any event in clauses (i), (ii), (iii), (iv) or (v)
of this Section 14.3, an “Investor Redemption Event”), then, in each such case,
the Investor Representative shall be entitled to cause (and each of the other
Preferred Partners, the Common Partner(s) and the General Partner agree to
facilitate, as reasonably requested by the Investor Representative):

(A)        a consolidation or merger of the Partnership or any of its
Subsidiaries with or into any other business entity or other corporate
reorganization;

(B)        a sale of all or any portion of the outstanding Units held by the
Partners; or

(C)        a transaction in which all or substantially all of the assets of the
Partnership or any Subsidiary thereof are sold, leased or otherwise disposed of.

(each of the transactions described in Sections 14.3(a)(A),  14.3(a)(B), and
14.3(a)(C) above are referred to herein as an “Exit Transaction”); provided
that, solely with respect to an Investor Redemption Event described in Section
14.3(a)(ii) (i.e. resulting from the Partnership’s failure to pay the Quarterly
Distribution Amount in cash to the Preferred Units in any two quarters
(regardless of whether consecutive) and such failure is continuing), the
Investor Representative shall only be permitted to cause the Partnership to
enter into a definitive agreement for an Exit Transaction after three months
following the date upon which such Investor Redemption Event in Section
14.3(a)(ii) occurred.

(b)        If the Investor Representative elects to pursue an Exit Transaction:
each of the Partners agrees that (i) following good faith consultation with the
General Partner, the Investor Representative may exclusively identify,
negotiate, structure and otherwise pursue the Exit Transaction, which Exit
Transaction may be structured and accomplished as determined by the Investor
Representative in its sole discretion, whether as a merger, consolidation, sale
of all or any portion of the Units, corporate reorganization, sale of assets or
otherwise; and (ii) the Exit Transaction shall be effected on the terms and
conditions negotiated by the Investor Representative, including any terms
imposing on the Partners obligations with respect to reasonable and customary
indemnities, escrows, holdbacks or other contingent obligations that are
applicable to all Partners equally.  In connection with any Exit Transaction,
each of the Common Partners and Preferred Partners shall, if requested by the
Investor Representative, waive any dissenters’ rights, appraisal rights or
similar rights which such Common Partner or Preferred Partner may have in
connection therewith; provided,  however, that the Investor Representative shall
use its reasonable good faith efforts to maximize the Exit Transaction
Consideration payable to the holders of Common Units.  In addition, the General
Partner and the Partnership shall, and the Partnership shall cause its
Subsidiaries to, take such action as the Investor Representative may reasonably
request in connection with any proposed Exit Transaction, including engaging an
investment banker or other advisor in connection with such Exit Transaction,
providing such financial and operational information as the Investor
Representative may request and causing employees and other representatives of
the Partnership and its Subsidiaries to cooperate (including by participating in
management presentations, preparing marketing materials and making diligence
materials available in an electronic data room) with the Investor Representative
in any marketing process in connection with any proposed Exit Transaction.
Notwithstanding anything to the contrary herein or in the GP LLC Agreement, the
Class A Units of the General Partner and the general partnership interest in the
Partnership may only be sold for nominal consideration and the holders of the
Class A Units shall not be entitled to receive any consideration in any such
Exit Transaction in excess of the Capital Contributions (as defined in the GP
LLC Agreement) made by such members to the General Partner as of the Effective
Date (as defined in the GP LLC Agreement).



48

--------------------------------------------------------------------------------

 



(c)        If the Investor Representative elects to pursue an Exit Transaction,
then the Sanchez Investor shall use its commercially reasonable efforts to
obtain as promptly as practicable:  (i) the consents or amendments required
under the applicable contracts and leases to which the Sanchez Investor or any
of its Affiliates is a party that would be necessary to transfer the assets or
properties of the General Partner, any of its Subsidiaries, or of the
Partnership or any of its Subsidiaries (including Sanchez Parent and its
Affiliates’ approval of such transfer under the Joint Development Agreement or
any Operating Agreement); and (ii) the consents or amendments to, or the direct
assignment of, any purchase, marketing, transportation, storage, processing or
sales contract; provided that the Sanchez Investor and its Affiliates shall not
be required to expend any amounts in connection with the foregoing unless such
expenditures will be reimbursed by the Partnership or any of its Subsidiaries or
the potential acquirer in an Exit Transaction, in each case upon the
consummation of such Exit Transaction; provided further, that the Sanchez
Investor and its Affiliates shall have no liability pursuant to the immediately
precedent clause (ii) of this Section 14.3(c) if a Governmental Authority or
Blackstone Newco prevents the Sanchez Investor or its Affiliates from providing
such consents, amendments or assignments.    

(d)        In addition, the Sanchez Investor and its Affiliates shall use their
commercially reasonable efforts in order to provide any potential acquirer in an
Exit Transaction with reasonable access upon at least five (5) days’ notice to
all reasonably necessary information and properties to permit it to perform due
diligence with respect to the proposed Exit Transaction, including access to
permits, contracts and infrastructure associated with the properties, but only
to the extent that such access is requested prior to the closing of such Exit
Transaction; provided, that, if so requested by the Sanchez Investor or its
Affiliates, such potential acquirer may be required to enter into customary
access agreements prior to being provided with such access.

(e)        The Investor Representative shall regularly consult and cooperate
with the Board with respect to the status of the sale process for such Exit
Transaction; provided,  however, that the Board and Common Partners shall have
no consent, voting or appraisal rights with respect to the final terms of an
Exit Transaction and shall have no right to object to an Exit Transaction that
is completed in a manner consistent with this Section 14.3.

(f)        At least fifteen (15) Business Days prior to consummating an Exit
Transaction, the Investor Representative shall deliver to each of the Partners
written notice that shall state (i) that the Exit Transaction has been
structured in a manner that complies with this Section 14.3, (ii) the amount and
form of consideration to be received by the Partnership or its Partners in the
Exit Transaction (“Exit Transaction Consideration”) and (iii) all other material
terms and conditions of the Exit Transaction (including the identity of the
purchaser) and current drafts of the definitive documents related thereto.

(g)        Each Partner hereby makes, constitutes and appoints the Investor
Representative, with full power of substitution and re-substitution, its true
and lawful attorney, for it and in its name, place and stead and for its use and
benefit, to act as its proxy in respect of any vote or approval of Partners
required to give effect to this Section 14.3, including any vote or approval
required under Section 17-211 of the Delaware Act and any waiver contemplated by
Section 14.3(b).  The proxy granted pursuant to this Section 14.3(g) is a proxy
coupled with an interest and is irrevocable.

(h)        Each of the Common Partners and Preferred Partners required to
participate in an Exit Transaction (collectively, the “Participating Sellers”),
whether in its capacity as a Participating Seller, Partner or otherwise, and the
Partnership, its Subsidiaries and the General Partner shall take or cause to be
taken all such actions as may be reasonably necessary or desirable in order
expeditiously to consummate such Exit Transaction and any related transactions,
including (i) making reasonable and customary representations and warranties,
(ii) executing, acknowledging and delivering consents, assignments, waivers and
other documents or instruments, (iii) furnishing information and copies of
documents, (iv) filing applications, reports, returns, filings and other
documents or instruments with Governmental Authorities and (v) otherwise using
reasonable best efforts to fully

49

--------------------------------------------------------------------------------

 



cooperate with the Investor Representative.  Without limiting the generality of
the foregoing, each Participating Seller agrees to execute and deliver such
agreements as may be reasonably specified by the Investor Representative to
which all Participating Sellers will also be party, including agreements to
(x) make reasonable and customary individual representations, warranties,
covenants and other agreements as to the unencumbered title to its Common Units
and the power, authority and legal right to Transfer such Common Units,
(y) provide other reasonable and customary representations, warranties and
indemnities, provided that any indemnification for representations and
warranties regarding the Partnership and its assets and operations shall be
limited to any escrow of proceeds that is established in connection with the
Exit Transaction or be limited to the proceeds actually received by the
Participating Sellers in the Exit Transaction, and (z) be severally (on a pro
rata basis in proportion to the related Exit Transaction Consideration received
by each of the Partners) liable (whether by purchase price adjustment, escrows,
holdbacks, indemnity payments, contingent obligations or otherwise) in respect
of representations, warranties, covenants and agreements in respect of the
Partnership and its Subsidiaries; provided,  however, that (i) any escrow of
proceeds of any such transaction shall be withheld on a pro rata basis among all
Participating Sellers (in proportion to the relative Exit Transaction
Consideration received by each Partner) (ii) no Common Partner or Preferred
Partner shall be liable for any amount in excess of its pro rata share of any
indemnification obligations (based on Exit Transaction Consideration) in excess
of any amounts placed in escrow and (iii) no Common Partner or Preferred Partner
shall be obligated to be subject to any non-competition, non-solicitation or
similar restrictive covenants that may be binding on GSO or any of its
Affiliates in connection with any Exit Transaction.

(i)        The closing of an Exit Transaction shall take place at such time and
place as the Investor Representative shall specify by notice to each
Participating Seller no later than five (5) Business Days prior to the closing
of such Exit Transaction.  At the closing of an Exit Transaction, each
Participating Seller shall deliver any documentation evidencing the Units to be
sold (if any) by such Participating Seller and the assignment thereof, free and
clear of any Liens, against delivery of the applicable consideration.

(j)        In connection with any Exit Transaction, the Participating Sellers
shall receive the Exit Transaction Consideration in accordance with the order of
priority specified in Section 4.1(d), after deduction of the proportionate share
of (A) the reasonable, documented, third-party out-of-pocket expenses associated
with such sale or Exit Transaction, including the reasonable, documented
out-of-pocket legal fees of the Partnership, its Subsidiaries, the Investor
Representative and each Participating Seller, and reasonable, documented
out-of-pocket brokers fees and other commissions and any other expenses incurred
by the Investor Representative in connection with such Exit Transaction,
(B) amounts paid into escrow or held back, in the reasonable determination of
the Investor Representative, for indemnification or post-closing expenses and
(C) amounts subject to post-closing purchase price adjustments;  provided,
 however, that upon the determination of such purchase price adjustments,
indemnification or post-closing expenses and upon release of any such escrow or
hold back, as applicable, the remaining amount of the Exit Transaction
Consideration, if any, shall be distributed to the Participating Sellers so that
the total amount distributed is in accordance with the order or priority
specified in Section 4.1(d).

(k)        Subject to the last sentence of Section 14.3(b), the consideration to
be paid to each Partner in an Exit Transaction shall be calculated by treating
such Exit Transaction as a liquidation of the Partnership in which all of the
assets of the Partnership (including goodwill) were sold in exchange for the
Exit Transaction Consideration (including any deemed assumption of liabilities),
as the case may be, and the proceeds of that sale, together with the Profits,
Losses, items of income, gain, loss and deduction, and distributions were
applied, allocated and distributed in accordance with the principles and
priorities set forth in Section 4.1(d).

(l)        No action may be taken under this Section 14.3(l) if such action
would result in the breach of any Senior Debt Agreement, Replacement Credit
Agreement or any other agreement related to material Indebtedness of the
Partnership or its Subsidiaries; provided, however, that the Partnership and the
Partners shall

50

--------------------------------------------------------------------------------

 



use their commercially reasonable efforts to obtain a waiver of any such breach
or otherwise amend or cause to be amended the terms of any such agreement in a
manner which permits such actions; and provided further, however, that this
Section 14.3(l) shall not apply if the proceeds from any Exit Transaction are
sufficient to, and are used to, pay in full any outstanding borrowing under any
such applicable agreements.

(m)       Notwithstanding anything to the contrary provided herein, if an
Investor Redemption Event has occurred and given rise to the Preferred Partner’s
rights under this Section 14.3 and (i) has been cured by the Partnership prior
to the earlier of (A) one hundred eighty (180) days following the first
occurrence of such Investor Redemption Event and (B) the execution of a bona
fide binding definitive purchase agreement with a bona fide purchaser or (ii)
all Preferred Units have been redeemed in full for an amount of cash equal to
the Base Preferred Return Amount per Preferred Unit prior to the execution of a
bona fide binding definitive purchase agreement with a bona fide purchaser, then
the provisions of this Section 14.3 will be suspended and the Exit Transaction
process shall terminate, provided that, in such case, the Partnership shall pay
the reasonable and documented fees and expenses of any investment bank or other
advisors (including legal counsel) engaged by the Investor Representative prior
to such suspension and termination.

Article XV
GENERAL PROVISIONS

15.1Amendments.  This Agreement may be amended or modified, or any provisions
hereof waived, only upon approval of the General Partner; provided,  however,
that: (i)(A) if there are any Preferred Units outstanding, any amendment to (x)
the definitions of “Affiliate,” “Available Cash,” “Disposition Transaction,”
“Distribution,” “Excluded Amounts,” “Indebtedness,” “IRR,” “Material Contract,”
“Preference Amount,” “Preferred Payment Date,” “Replacement Credit Agreement,”
“Return on Investment,” or “Unreturned Capital” in Article I, or Sections 2.4,
 3.1(a),  3.1(b),  3.1(c),  4.1,  4.2,  4.3(h),  5.1,  5.3(b),  5.7,  5.8,
 6.3(b),  6.5,  6.6,  6.7,  7.1.  7.2,  9.1,  9.5,  9.6,  12.2,  Article XIV,
 15.1,  15.12,  15.20 or 15.22, or (y) this Agreement that adversely affects the
rights, obligations, privileges or preferences of the Preferred Units or the
holders thereof (it being agreed that any amendment or modification to, or any
waiver of any provisions of, this Agreement that derogates from the economic
rights of a Preferred Partner or the governance or consent rights of a Preferred
Partner or the Investor Representative (including upon the occurrence of an
Investor Redemption Event or the right to elect to pursue an Exit Transaction)
shall be deemed to adversely affect the rights, obligations, privileges and
preferences of the Preferred Units and the holders thereof for the purposes
hereof) must be approved in writing by the Investor Representative, (B) an
amendment or modification redeeming or cancelling a Partner’s Units or reducing
a Partner’s interest in Distributions must be approved in advance by (I) if the
affected Units are Preferred Units, the Institutional Investor and, if the
amendment, modification or reduction treats Preferred Units held by any
Preferred Partner differently, in any material respect, than those held by other
Preferred Partners, all other Preferred Partners or (II) if the affected Units
are Common Units, the Sanchez Investor and (C) an amendment or modification
increasing any other obligation of a Partner to the Partnership pursuant to this
Agreement or the limited liability of a Limited Partner shall be effective only
with such Partner’s consent; and (ii) the Schedule of Limited Partners attached
hereto may be updated by the General Partner as needed and in compliance with
this Agreement; provided further, however, any modifications, amendments or
waivers (including by any restatement or supplements) (a) effecting the
obligations to appoint, and the rights of, an Independent Director, including
without limitation under Section 5.9(a), and (b) to Sections 5.1,  5.2,  5.3,
 5.9,  15.1 and 15.22 shall require the prior written consent of the Credit
Agreement Agent, and the Credit Agreement Agent shall be a third party
beneficiary hereunder to enforce such provisions.  Notwithstanding anything in
this Agreement to the contrary, (a) in connection with the issuance of any
additional Preferred Units after the Anadarko Closing, this Agreement may be
amended or modified as the General Partner and the Institutional Investor
determine to be necessary to cause such additional Preferred Units to be issued
in one or more new series of Preferred Units and (b) the Intrepid Investor
acknowledges and agrees that except to the extent specified in Section
15.1(i)(B) and Section 15.1(i)(C) 

51

--------------------------------------------------------------------------------

 



the Intrepid Investor shall not have the right to approve or consent to any
amendment, modification or waiver of any provision(s) of this Agreement.

15.2Remedies.  Each Partner and the Partnership shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any applicable law.  Any Person
having any rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to seek enforcement of such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by applicable law.

15.3Successors and Assigns.  All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns, whether so expressed or not.

15.4Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein or if such term or provision could be drawn more
narrowly so as not to be illegal, invalid, prohibited or unenforceable in such
jurisdiction, it shall be so narrowly drawn, as to such jurisdiction, without
invalidating the remaining terms and provisions of this Agreement or affecting
the legality, validity or enforceability of such term or provision in any other
jurisdiction.

15.5Counterparts; Binding Agreement.  This Agreement may be executed in two or
more separate counterparts, any one of which need not contain the signatures of
more than one party, but each of which will be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.  This Agreement and all of the provisions hereof shall be binding upon
and effective as to each Person who (i) executes this Agreement in the
appropriate space provided in the signature pages hereto notwithstanding the
fact that other Persons who have not executed this Agreement may be listed on
the signature pages hereto and (ii) may from time to time become a party to this
Agreement by executing a counterpart of or joinder to this Agreement.

15.6Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.  All claims shall be
resolved in accordance with Section 15.15.

15.7Addresses and Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given or made when (i) delivered
personally to the recipient, (ii) sent via electronic mail to the recipient
(with hard copy sent to the recipient by reputable overnight courier service
(charges prepaid) that same day) if sent via electronic mail before 5:00 p.m.
Houston, Texas time on a Business Day, and otherwise on the next Business Day,
or (iii) one (1) Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid).  Such notices, demands and other
communications shall be sent to the address for such recipient set forth in the
Partnership’s books and records, or to such other address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party.  Any notice to the General Partner or the Partnership
shall be deemed given if received by the Chief Executive Officer at the
principal office of the Partnership designated pursuant to Section 2.5.



52

--------------------------------------------------------------------------------

 



15.8Creditors.  Other than as set forth in Section 15.1, none of the provisions
of this Agreement shall be for the benefit of or enforceable by any creditors of
the Partnership or any of its Affiliates.  No creditor of the Partnership or any
of its Affiliates may, as a result of making a loan to the Partnership or any of
its Affiliates, acquire at any time any direct or indirect interest in the
Partnership’s Profits, Losses, Distributions, capital or property, other than as
a secured creditor (except pursuant to the terms of a separate agreement
executed by the Partnership in favor of such creditor).  For the purposes of
clarity, this Section 15.8 shall not be construed to derogate from the rights of
the Preferred Partners under this Agreement.

15.9No Waiver.  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition.

15.10Further Action.  The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

15.11No Offset Against Amounts Payable.  No amounts that any Partner or any of
its Affiliates or related Person owes or is alleged to owe to the Partnership or
any of its Subsidiaries may be offset or deducted against any payments owed by
the Partnership or its Subsidiaries.

15.12Entire Agreement; Integrated Transaction.  This Agreement, the other Basic
Documents and the other agreements and documents expressly referred to herein
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  This Agreement, the other Basic Documents and the other
agreements and documents expressly referred to herein or therein supersede all
prior agreements and understandings between the parties with respect to such
subject matter, including, without limitation, the Original Partnership
Agreement.  Each of the parties hereto acknowledges and agrees that in executing
this Agreement (i) the intent of the parties in this Agreement and the other
Basic Documents shall constitute an unseverable and single agreement of the
parties with respect to the transactions contemplated hereby and thereby, (ii)
it waives, on behalf of itself and each of its Affiliates, any claim or defense
based upon the true single agreement relating to such matters and (iii) the
matters set forth in this Section 15.12 constitute a material inducement to
enter into this Agreement and the other Basic Documents and to consummate the
transactions contemplated hereby and thereby.  Each of the parties hereto
stipulates and agrees (i) not to challenge the validity, enforceability or
characterization of this Agreement and the other Basic Documents as a single,
unseverable instrument pertaining to the matters that are the subject of such
agreements, (ii) this Agreement and the other Basic Documents shall be treated
as a single integrated and indivisible agreement for all purposes, including the
bankruptcy of any party and (iii) not to assert or take or omit to take any
action inconsistent with the agreements and understandings set forth in this
Section 15.12.

15.13Delivery by Facsimile.  This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.



53

--------------------------------------------------------------------------------

 



15.14Survival.  Articles I,  VIII and XV and Sections 3.3,  4.6,  6.1,  6.3,
 6.5,  6.6,  7.1,  12.2 through 12.7,  13.2 and 13.3 of this Agreement shall
survive and continue in full force in accordance with their respective terms
notwithstanding any termination of this Agreement or the dissolution or
cancellation of the Partnership.

15.15Consent to Jurisdiction; Waiver of Trial by Jury.

(a)        Each Partner and the Partnership irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Court of Chancery of the State of Delaware, and any appellate court from
thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in such courts,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in the Court of Chancery of the State of Delaware, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the Court of Chancery of the State of Delaware, and (iv)
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in the Court
of Chancery of the State of Delaware.  Each Partner and the Partnership agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each Partner and the Partnership irrevocably consents
to service of process in the manner provided for notices in
Section 15.7.  Nothing in this Agreement will affect the right of any Partner or
the Partnership to serve process in any other manner permitted by applicable
law.

(b)        EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

15.16Construction; Interpretation.  The table of contents and the section and
other headings and subheadings contained in this Agreement and the exhibits
hereto are solely for the purpose of reference, are not part of the agreement of
the parties hereto, and shall not in any way affect the meaning or
interpretation of this Agreement or any exhibit hereto.  Whenever required by
the context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.  Unless otherwise specified,
all references to days or months shall be deemed references to calendar days or
months.  All references to “$” shall be deemed references to United States
dollars.  Unless the context otherwise requires, any reference to a “Section,”
“Exhibit” or “Schedule” shall be deemed to refer to a section of this Agreement,
exhibit to this Agreement or a schedule to this Agreement, as applicable.  The
words “hereof,” “herein” and “hereunder” and words of similar import referring
to this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The word “including” shall mean “including,
without limitation.”  Reference to any agreement, document or instrument means
such agreement, document or instrument as amended or otherwise modified from
time to time in accordance with the terms thereof, and if applicable
hereof.  Whenever required by the context, references to a Fiscal Year shall
refer to a portion thereof.  The use of the words “or,” “either” and “any” shall
not be exclusive.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement; accordingly, the language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any Person.  If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and

54

--------------------------------------------------------------------------------

 



no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this
Agreement.  Wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of such
conflict.

15.17No Third Party Beneficiaries.  Except as set forth in Sections 15.1
and 15.20, the provisions of this Agreement are for the exclusive benefit of the
Partners and the Partnership and their respective successors and permitted
assigns and, solely with respect to Section 6.3, the Indemnified Persons and,
solely with respect to Section 6.3(b), the Fund Indemnitors.  Except for the
foregoing, this Agreement is not intended to benefit or create rights in any
other Person.

15.18Outside Counsel.  Each party to this Agreement acknowledges and agrees that
such party has been represented by separate outside counsel in connection with
the transactions contemplated hereby and further acknowledges and agrees that
(a) Andrews Kurth Kenyon LLP has acted as counsel solely to GSO in connection
with the transactions contemplated hereby, (b) Baker Botts L.L.P. has acted as
counsel solely to the Intrepid Investor in connection with the transaction
contemplated hereby and (c) Kirkland & Ellis LLP has acted as counsel solely to
the Sanchez Investor in connection with the transactions contemplated hereby.

15.19Time is of the Essence.  Time is of the essence in the performance of all
obligations under this Agreement.

15.20No Recourse.  Notwithstanding anything that may be expressed or implied in
this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Partner may be
a partnership or limited liability company, each Partner hereto, by its
acceptance of the benefits of this Agreement, covenants, agrees and acknowledges
that no Persons other than the Partners shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents, agreements, or instruments delivered contemporaneously
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
Controlling Person, fiduciary, representative or employee of any Partner (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any Partner
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, Controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member (or,
in each case, any financing source for any of the foregoing) of any of the
foregoing, but in each case not including the Partners, whether by or through
attempted piercing of the corporate veil, by or through a claim (whether in
tort, contract or otherwise) by or on behalf of such party against such Persons,
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any such Persons, as
such, for any obligations of the applicable party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith or in connection or contemplation hereof, in respect
of any oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

15.21Public Disclosure.  Unless required by law (or the reasonable opinion of
counsel to the Partnership), no press release or public announcement related to
the Partnership, this Agreement or the transactions contemplated herein or any
other announcement or communication shall be issued or made by any Partner, a
Director, or the Partnership without the advance approval of the General Partner
(with the consent of the Investor Representative), in which case the General
Partner and the Investor Representative shall be provided a reasonable
opportunity to review and provide suggested comments concerning the disclosure
contained in such

55

--------------------------------------------------------------------------------

 



press release, announcement or communication prior to issuance, distribution or
publication.  The foregoing shall not limit the Sanchez Investor or its
Affiliates from publicly filing this Agreement and making additional disclosures
therewith, in each case as required by applicable law and securities regulations
or in connection with filing any publicly filed reports to the extent relating
to the Partnership’s or any of its Subsidiaries’ operations and assets (provided
that the disclosure of such information in a publicly filed report is required
by applicable law or regulation to be included therein).

15.22Partnership Covenants, Representations and Warranties.

(a)        Notwithstanding anything in this Agreement to the contrary, for so
long as any Preferred Units or any obligation under the Senior Debt Agreements
remain outstanding, the Partnership shall not:

(i)fail to observe all partnership formalities and other formalities required by
its organizational documents or the laws of the State of Delaware, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the Delaware Act;

(ii)commingle its funds or assets with the funds or assets of any other Person;
provided,  however, that distributions made by the Partnership not in violation
of this Agreement or any Senior Debt Agreement shall not be considered assets of
the Partnership for purposes of this subsection (ii);

(iii)fail to maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person (including, without limitation,
any Affiliates);

(iv)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(v)hold itself out to be responsible for the debts of any other Person or hold
out its credit as being available to satisfy the obligations of any other Person
(other than pursuant to the arrangements provided for in (a) the APC/KM PSA, (b)
the KNOC PSA, (c) the MSA, (d) the Hydrocarbons Marketing Agreement, (e) the
Sanchez Letter Agreement, (f) the Drilling Commitment Agreement and (g)
financing fees paid at the Anadarko Closing and KNOC Closing or Dual Closing, as
applicable);

(vi)fail to (A) hold itself out to the public and identify itself, in each case,
as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity (provided, the Partnership may
authorize agents pursuant to the MSA, in their own name as agents for the
Partnership, to perform management services on behalf of the Partnership);

(vii)fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;

(viii)fail to pay its own liabilities from its own funds (other than pursuant to
the arrangements provided for in the (a) the APC/KM PSA, (b) the KNOC PSA, (c)
the MSA, (d) the Hydrocarbons Marketing Agreement, (e) the Sanchez Letter
Agreement, (f) the Drilling Commitment Agreement and (g) financing fees paid at
the Anadarko Closing and KNOC Closing or Dual Closing, as applicable);



56

--------------------------------------------------------------------------------

 



(ix)identify its partners or other Affiliates, as applicable, as a division or
part of it;

(x)guarantee, or otherwise become a restricted Subsidiary pursuant to any
agreement governing, the Indebtedness of the Sanchez Investor or any of its
Affiliates;

(xi)fail to be adequately capitalized to engage in its business separate and
apart from the Sanchez Investor and its Affiliates and to remain solvent;
provided the foregoing shall not be construed as imposing an obligation on any
Partner to contribute or loan additional capital, property or services to the
Partnership; or

(xii)fail to ensure that all material transactions between the Partnership and
its Subsidiaries, on the one hand, and the Sanchez Investor and its Affiliates
on the other hand, whether currently existing or hereafter entered into, will be
only on an arm’s length basis.

(b)        The Partnership’s assets have not and will not be listed as assets on
the financial statement of any other Person; provided,  however, that the
General Partner’s and the Partnership’s assets may be consolidated for financial
reporting purposes with Sanchez Parent and its Subsidiaries, provided that (i)
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of the Partnership and such Affiliates and to indicate
that the Partnership’s assets and credit are not available to satisfy the debts
and other obligations of such Affiliates or any other Person and (ii) such
assets shall be listed on the Partnership’s own separate balance sheet. Such
consolidation shall not affect the status of the Partnership or the General
Partner as a separate legal entity with its separate assets and separate
liabilities. The Partnership has maintained and will maintain its books,
records, resolutions and agreements as official records.  Failure by the General
Partner or the Partnership to comply with any of the obligations set forth in
this Section 15.22 shall not affect the status of the Partnership as a separate
legal entity, with its separate assets and separate liabilities.

(c)        The Partners acknowledge and agree that Partnership and each of its
Subsidiaries is a special purpose, non-guarantor, unrestricted indirect
Subsidiary of Sanchez Parent and shall be bankruptcy remote from Sanchez Parent
and each of Sanchez Parent’s Affiliates other than the Partnership and its
Subsidiaries. 

[Signature Pages Follow]

 

 



57

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

SN EF UnSub GP, LLC

 

 

 

 

 

 

 

By:

 

 

Name:  Patricio D. Sanchez

 

Title: Chief Executive Officer

 

 

 

 

 

SN EF UnSub Holdings, LLC

 

 

 

 

 

By:

 

 

Name:  Patricio D. Sanchez

 

Title:  Chief Executive Officer

 

 

 

 

 

GSO ST HOLDINGS LP

 

 

 

By:

GSO ST Holdings Associates LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  [●]

 

 

Title:  [●]

 

 

 

 

 

INTREPID PRIVATE EQUITY V-A, LLC

 

 

 

By: Intrepid Private Equity Fund GP, LLC, its manager

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





 

--------------------------------------------------------------------------------

 



Exhibit A

Form of Purchase and Sale Agreement

 

See attached

 

 



 

--------------------------------------------------------------------------------

 



SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), is entered into on [●]
(the “Closing Date”) by and between SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”) and GSO ST Holdings LP, a Delaware limited
partnership (“Preferred Unit Purchaser”).  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in accordance with
Article I.

R E C I T A L S:

WHEREAS, on [●], 2017, the Partnership, Sanchez Energy Corporation, SN EF UnSub
GP, LLC (“General Partner”), SN EF UnSub, LP, SN EF UnSub Holdings LLC, GSO ST
Associates LLC and the Preferred Unit Purchaser entered into that certain
Securities Purchase Agreement (the “Original SPA”);

WHEREAS, pursuant to Section 3.1(c)(ii) of the Partnership Agreement or Section
5.8 of the GP LLC Agreement, upon the occurrence of certain events, then each of
the Preferred Unit Purchaser and the Class B Member, respectively, may elect in
its sole discretion to cause the Partnership to issue additional Preferred Units
to Preferred Unit Purchaser;

WHEREAS, the the Preferred Unit Purchaser and the Class B Member have delivered
an Additional Preferred Units Notice (as defined in the Partnership Agreement
and GP LLC Agreement) to the Partnership and General Partner on [●], whereby the
Preferred Unit Purchaser and Class B Member have elected to cause the
Partnership to sell [●] Preferred Units to the Preferred Unit Purchaser; and

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
at the Closing, the Partnership will issue to the Preferred Unit Purchaser [●]
newly issued Preferred Units in consideration for a contribution to the
Partnership by the Preferred Unit Purchaser of $[●]2.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

Article I
DEFINITIONS

Section 1.01Definitions.  As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For purposes of this Agreement, (i) The Blackstone Group, L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P. or its Affiliates that are not part of the credit-related businesses
of The Blackstone Group L.P. shall not be considered or otherwise deemed to be
an “Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group L.P., but any fund or account managed,
advised or sub-advised by or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P. shall constitute an
Affiliate of GSO, and (ii) none of GSO or its Affiliates or any fund or account
managed, advised or sub-advised by or Controlled by GSO or its Affiliates shall
constitute an Affiliate of the Partnership or the General Partner.

--------------------------------------------------------------------------------

2Note to Draft: To equal agreed Preferred Unit Purchase Price as of closing.

 



 

--------------------------------------------------------------------------------

 



“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.

“Class B Member” has the meaning set forth in the GP LLC Agreement.

“Closing” means the issuance and sale of the Preferred Units to the Preferred
Unit Purchaser in consideration for $[●] in accordance with Section 2.01.

“Closing Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means “Common Units”, as defined in the Partnership Agreement.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Control” has the meaning set forth in the Partnership Agreement.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C
§17-101 et seq. as amended from time to time and any successor to DRULPA.

“Equity Interests” means (i) equity interests (including capital stock,
membership interests and partnership interests) of any applicable Person, (ii)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into equity interests, and (iii) warrants, options
or other rights to purchase or otherwise acquire or receive equity interests.

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” has the meaning set forth in the recitals.

“Governmental Authority” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“GP LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of the General Partner, dated as of [●], as amended from
time to time.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“Hydrocarbon Marketing Agreement” has the meaning set forth in the Partnership
Agreement.

“Indebtedness” has the meaning set forth in the Partnership Agreement.

“Joint Development Agreement” has the meaning set forth in the Partnership
Agreement.

“Knowledge of Partnership” means the actual knowledge, after due inquiry, of the
current duly appointed officers of the General Partner.



 

--------------------------------------------------------------------------------

 



“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Material Agreement” means the Partnership Agreement, the GP LLC Agreement, any
Senior Debt Agreement or Replacement Credit Agreement (as applicable), the Joint
Development Agreement, the MSA and the Hydrocarbon Marketing Agreement.3

--------------------------------------------------------------------------------

3Note to Form:  To revise so that at the time of execution, this definition
includes agreements of similar materiality to those listed.

 

“MSA” has the meaning set forth in the Partnership Agreement.

“Original SPA” has the meaning set forth in the recitals.

“Partnership” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of [●], as amended from time to time.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Authority.

“Preferred Unit Purchaser” has the meaning set forth in the introductory
paragraph of this Agreement.

“Preferred Units” means “Preferred Units”, as defined in the Partnership
Agreement.

“Purchased Preferred Units” means those Preferred Units issued pursuant to
Section 2.01.

“Replacement Credit Agreement” has the meaning set forth in the Partnership
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Senior Debt Agreement” has the meaning set forth in the Partnership Agreement.

“Subsidiary” has the meaning set forth in the Partnership Agreement.

Article II
AGREEMENT TO SELL AND PURCHASE

Section 2.01   Contribution and Issuance.  At the Closing, on the terms set
forth in this Agreement, the Preferred Unit Purchaser shall contribute and fund
to the Partnership by wire transfer of immediately available funds an amount
equal to $[●] in consideration for the issuance by the Partnership to the
Preferred Unit Purchaser

 

--------------------------------------------------------------------------------

 



of [●] Preferred Units.  The Partnership shall use the proceeds from such
contribution solely to repay outstanding Indebtedness of any of the Partnership
and its Subsidiaries under the Senior Debt Agreements or any other agreements
governing any material Indebtedness of the Partnership or any of its
Subsidiaries (including a Replacement Credit Agreement) so as to remedy the
applicable condition(s) that gave rise to event giving the Preferred Unit
Purchaser and Class B Member the right to elect to purchase the Preferred Units
hereunder.

Section 2.02   Closing.  On the terms and subject to the conditions hereof, the
consummation of the funding of $[●] by the Preferred Unit Purchaser shall take
place on the Closing Date at the offices of Kirkland and Ellis LLP located at
600 Travis Street, Suite 3300, Houston, Texas 77002.

Section 2.03   Further Assurances.  From time to time after the Closing Date,
without further consideration, each of Partnership and the Preferred Unit
Purchaser shall use its reasonable best efforts to take, or cause to be taken,
all actions necessary or appropriate to consummate the transactions contemplated
by this Agreement.

Article III
REPRESENTATIONS AND WARRANTIES
RELATED TO THE PARTNERSHIP

As of the Closing, the Partnership represents and warrants to the Preferred Unit
Purchaser as follows:4

Section 3.01   Existence and Power.  The Partnership has been duly formed and is
validly existing as a limited partnership under the Laws of the jurisdiction of
the State of Delaware, has the full limited partnership power and authority to
own or lease its properties and assets and to conduct its business, and is duly
registered or qualified as a foreign limited partnership, as the case may be,
for the transaction of business under the Laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to be so qualified, in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the Partnership.  All limited partnership action
required to be taken by the Partnership for the execution and delivery by the
Partnership of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly taken.  The Partnership has all
requisite power and authority to issue, sell and deliver the [●] Preferred Units
to be issued to the Preferred Unit Purchaser.

--------------------------------------------------------------------------------

4Note to Form:  Disclosure schedules to be added/removed at the time of the
transaction in the sole discretion of the Partnership.

Section 3.02   Authority; Enforceability. This Agreement has been duly and
validly authorized and executed by the Partnership and constitutes the legal,
valid and binding obligations of the Partnership, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

Section 3.03   Capitalization; Issuance of Units.

(a)As of the Closing Date, the Partnership’s authorized Equity Interests consist
solely of those interests set forth on Schedule 3.03(a), which such interests
have been duly authorized and validly issued in accordance with the governing
documents of the Partnership and applicable Law.

(b)Immediately following the Closing, the outstanding Equity Interests of the
Partnership shall consist of those interests set forth on Schedule 3.03(b). The
Purchased Preferred Units have been duly authorized and

 

--------------------------------------------------------------------------------

 



validly issued in accordance with the Partnership Agreement and applicable Law,
free and clear of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Partnership Agreement or under applicable
state and federal securities Laws, fully paid and the Preferred Units will be
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 and 17-804 of DRULPA).

(c)Except as set forth in this Agreement, the Partnership Agreement and the GP
LLC Agreement, (i) there are no Persons entitled to preemptive, statutory or
other similar contractual rights to subscribe for any general partner interest
of the Partnership, Common Units, Preferred Units or any other Equity Interests
of the Partnership and (ii) there are no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, membership interest, general
partner interest, limited partner interest or any other ownership interests in
the Partnership.

Section 3.04   Subsidiaries of the General Partner and the Partnership.  Except
as set forth on Schedule 3.04, the Partnership does not have any Subsidiaries
and does not own, directly or indirectly, any Equity Interests in any other
Person.

Section 3.05   Litigation.  As of the Closing Date, there are no legal or
governmental proceedings pending to which the Partnership is a party or to which
any property or asset of the Partnership is subject or which challenges the
validity of this Agreement or the Partnership Agreement or the right of the
Partnership to enter into this Agreement or to consummate the transactions
contemplated hereby and, to the Knowledge of Partnership, no such proceedings
are threatened by any Governmental Authorities or others.

Section 3.06   No Conflicts.  None of (a) the offering, issuance and sale by the
Partnership of the Preferred Units and the application of the proceeds
therefrom, (b) the execution, delivery and performance by the Partnership of
this Agreement, or (c) the consummation of the transactions contemplated hereby
(i) constitutes or will constitute a violation of the other organizational
documents of the Partnership, (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any Contract to which the
Partnership is a party or by which it or any of its properties may be bound or
(iii) violates or will violate any statute, Law, Permit or regulation or any
order, judgment, decree or injunction of any court or Governmental Authority or
body having jurisdiction over the Partnership or any of its properties in a
proceeding to which it or its property is or was a party, except, in cases of
clauses (ii) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a material
adverse effect on the Partnership.

Section 3.07   Approvals.  Except as set forth on Schedule 3.07, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by any of the Partnership of this
Agreement or (b) the Partnership’s issuance at the Closing of the [●] Preferred
Units issued to the Preferred Unit Purchaser.

Section 3.08   Investment Company Status.  The Partnership is not, and upon the
application of the net proceeds therefrom, will not be, an “investment company”
or an entity “controlled” by an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended, and the rules and regulations
of the SEC promulgated thereunder.

Section 3.09   No Registration Required.  Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement and
their compliance with the agreements set forth in this Agreement, the sale and
issuance at the Closing of the Preferred Units pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Knowledge of

 

--------------------------------------------------------------------------------

 



Partnership, any authorized representative acting on behalf of the Partnership
has taken or will take any action hereafter that would cause the loss of such
exemption.

Section 3.10   Certain Fees.  Except as set forth on Schedule 3.10, no fees or
commissions are or will be payable by the Partnership, and the Preferred Unit
Purchaser and its Affiliates shall not be subject to any liability or other
obligation with respect, to brokers, finders or investment bankers in connection
with or relating to the issuance of the the Preferred Units upon the
consummation of the transactions contemplated by this Agreement.

Section 3.11   No Integration.  The Partnership has not, directly or indirectly
through any representative, made any offers or sales of any security or
solicited any offers to buy any security that is or will be integrated with the
issuance and sale of the Preferred Units in a manner that would require the
offer and sale of any Preferred Units to be registered under the Securities Act.

Section 3.12   Material Agreements.  Except as set forth on Schedule 3.12, (a)
no Partnership Group Company is in material breach of, or material default
under, any Material Agreement and (b) no event has occurred which, with the
delivery of notice or the lapse of time or both, would result in a Partnership
Group Company being in material breach of, or material default under, any
Material Agreement.

Article IV
REPRESENTATIONS AND WARRANTIES OF
THE PREFERRED UNIT PURCHASER

As of the Closing Date, the Preferred Unit Purchaser represents and warrants to
the Partnership as follows:

Section 4.01   Existence.  The Preferred Unit Purchaser is duly organized and
validly existing as a limited partnership and in good standing under the Laws of
its state of formation, with all necessary power and authority to own properties
and to conduct its business as currently conducted. 

Section 4.02   Authorization, Enforceability.  The Preferred Unit Purchaser has
all necessary legal power and authority to enter into, deliver and perform its
obligations under this Agreement.  The execution, delivery and performance by
the Preferred Unit Purchaser of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by all
necessary legal action of the Preferred Unit Purchaser, and no further consent
or authorization of the Preferred Unit Purchaser is required.  This Agreement
constitutes a legal, valid and binding obligation of the Preferred Unit
Purchaser; except as, the enforceability hereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity and except as the rights to indemnification may be limited by
applicable Law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 4.03   No Breach.  None of the execution, delivery or performance by the
Preferred Unit Purchaser of this Agreement and the consummation by the Preferred
Unit Purchaser of the transactions contemplated hereby will (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which the Preferred Unit
Purchaser is a party or by which the Preferred Unit Purchaser is bound or to
which any of the property or assets of the Preferred Unit Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of the Preferred Unit Purchaser, or (c) violate any
statute, order, rule or regulation of any court or Governmental Authority or
body having jurisdiction over the Preferred Unit Purchaser or the property or
assets of the Preferred Unit Purchaser, except in the case of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement.



 

--------------------------------------------------------------------------------

 



Section 4.04   Approvals.  Except as set forth on Schedule 4.04, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by the Preferred Unit Purchaser of this
Agreement.

Section 4.05   Certain Fees.  No fees or commissions are or will be payable by
the Preferred Unit Purchaser to brokers, finders or investment bankers with
respect to the purchase of the Purchased Preferred Units or the consummation of
the transactions contemplated by this Agreement, in each case, for which the
Partnership may be liable.

Section 4.06   Restricted Securities.  Except for possible permitted transfers
subject to the terms of the Partnership Agreement, the Preferred Unit Purchaser
is acquiring the Purchased Preferred Units for its own account, for the purpose
of investment only and not with a view to, or for sale in connection with, any
distribution thereof in violation of applicable securities Laws.  The Preferred
Unit Purchaser has such knowledge, sophistication and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its proposed investment in the Purchased Preferred Units and is capable of
bearing the economic risk of such investment.  The Preferred Unit Purchaser is
an “accredited investor” as that term is defined in Rule 501 of Regulation D
(without regard to Rule 501(a)(4)) promulgated under the Securities Act.  The
Preferred Unit Purchaser acknowledges and understands that its acquisition of
the Purchased Preferred Units has not been registered under the Securities Act
in each case in reliance on an exemption therefrom and that the Partnership is
relying upon the truth and accuracy of the Preferred Unit Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Preferred Unit Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Preferred Unit Purchaser to acquire the Purchased Preferred Units and the
Purchased Preferred Units will, upon such acquisition, be characterized as
“restricted securities” under state and federal securities Laws.  The Preferred
Unit Purchaser further acknowledge and understand that (x) the Purchased
Preferred Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with other applicable state and federal securities Laws and (y) when
issued at the Closing, the Purchased Preferred Units will bear a legend
substantially as set forth below:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
receive documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Article V
MISCELLANEOUS

Section 5.01   No Liability.  The representations and warranties set forth in
Articles III and IV shall terminate as of the Closing.  Both the Preferred Unit
Purchaser and the Partnership hereby expressly acknowledge and agree that from
and after the Closing, neither the Preferred Unit Purchaser nor the Partnership
shall be liable for any inaccuracy or any breach of any representation made
therein.

Section 5.02   Interpretation.  The provision of a table of contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and

 

--------------------------------------------------------------------------------

 



shall not affect or be utilized in construing or interpreting this
Agreement.  All references in this Agreement to Exhibits, Schedules, Appendices,
Articles, Sections, subsections, clauses and other subdivisions refer to the
corresponding Exhibits, Schedules, Appendices, Articles, Sections, subsections,
clauses and other subdivisions of or to this Agreement unless expressly provided
otherwise.  The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection, clause or other subdivision
unless expressly so limited.  The words “this Article,” “this Section,” “this
subsection,” “this clause,” and words of similar import, refer only to the
Article, Section, subsection and clause hereof in which such words occur.  The
word “including” (in its various forms) means including without limitation.  All
references to “$” or “dollars” shall be deemed references to the lawful currency
of the United States of America.  Each accounting term not defined herein will
have the meaning given to it under GAAP as interpreted as of the Closing
Date.  Unless expressly provided to the contrary, the word “or” is not
exclusive.  Pronouns in masculine, feminine or neuter genders shall be construed
to state and include any other gender, and words, terms and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.  Appendices,
Exhibits and Schedules referred to herein are attached to and by this reference
incorporated herein for all purposes. Reference herein to any federal, state,
local or foreign Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The words “day”
or “days” shall mean calendar day, unless denoted as a Business Day.  The words
“will” and “will not” are expressions of command and not merely expressions of
future intent or expectation.  When used in this Agreement, the word “either”
shall be deemed to mean “one or the other”, not “both”.  Unless otherwise noted,
references herein to a “party” are references to the applicable party to this
Agreement.

Section 5.03   Amendments and Waivers.

(a)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party, or in the case of a waiver, by the party against whom
the waiver is to be effective.

(b)No failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
will be cumulative and not exclusive of any rights or remedies hereunder or at
law or in equity; accordingly, no exercise of any right or remedy shall be
construed as an election of remedies by any party.

Section 5.04   Binding Effect.  This Agreement shall be binding upon the parties
and their respective successors and permitted assigns, and shall remain in full
force and effect after the Closing.  Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.

Section 5.05   Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses

(a)If to the Preferred Unit Purchaser:

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]



 

--------------------------------------------------------------------------------

 



with a copy to (which shall not constitute notice):

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]


(b)If to the Partnership:

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

 

with a copy to (which shall not constitute notice):

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

or to such other address as the parties hereto may designate in writing.  All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, upon confirmation of
receipt if sent via email; and upon actual receipt when delivered to an air
courier guaranteeing overnight delivery.

Section 5.06   Entire Agreement.  This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings,
negotiations, agreements or representations among the parties or any of their
respective affiliates of any nature, whether written or oral, to the extent they
relate in any way to the transactions contemplated hereby or thereby.

Section 5.07   Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.



 

--------------------------------------------------------------------------------

 



Section 5.08   Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.09   Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 5.10   Successors and Assigns.  The provisions of this Agreement will be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns.  No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (including any
transfer by way of merger or operation of law) without the consent of the other
party, and any such purported assignment in violation of this Section 5.10 shall
be void ab initio.  Notwithstanding the foregoing, the Preferred Unit Purchaser
may assign its rights and obligations under this Agreement without the prior
approval of the other party to this Agreement to any fund or account managed,
advised or sub-advised by GSO or any of its Affiliates; provided that any such
assignment shall not relieve the Preferred Unit Purchaser of any of its
obligations hereunder.

Section 5.11   Severability.  Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision or portion of
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.

Section 5.12   No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement, covenants, agrees and acknowledges that, no
Persons other than the parties shall have any obligation hereunder and that it
has no rights of recovery hereunder against, and no recourse hereunder or under
any documents, agreements, or instruments delivered contemporaneously herewith
or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any party (or any
of their successors or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any party
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member of
any of the foregoing, but in each case not including the parties, whether by or
through attempted piercing of the corporate veil, by or through a claim (whether
in tort, contract or otherwise) by or on behalf of such party against such
persons and

 

--------------------------------------------------------------------------------

 



entities, by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or
otherwise; it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on, or otherwise be incurred by any such
Persons, as such, for any obligations of the applicable party under this
Agreement or the transactions contemplated hereby, under any documents or
instruments delivered contemporaneously herewith, in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation.

Section 5.13   Creditors.  None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Partnership or by any
creditors of any Subsidiary or Affiliate of the Partnership.

Section 5.14   Remedies Generally.  The parties hereto agree that irreparable
damage, for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the provisions of this Agreement were not
performed in accordance with its specific terms and that any remedy at law for
any breach of the provisions of this Agreement would be
inadequate.  Accordingly, the parties hereto acknowledge and agree that each
such party shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.  Each party hereby agrees that it
will not oppose the granting of specific performance and other equitable relief
on the basis that the other parties have an adequate remedy at Law or that an
award of specific performance is not an appropriate remedy for any reason at Law
or equity.  The parties hereto acknowledge and agree that any other party
seeking an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 5.14 shall not be required to provide any bond or other security in
connection with any such injunction.

[signature page follows]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the Effective Date.

 

 

SN EF UNSUB, LP

 

 

 

 

 

 

By:

SN EF UNSUB GP, LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GSO ST HOLDINGS LP

 

 

 

By:

GSO ST ASSOCIATES LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

.

 



 

--------------------------------------------------------------------------------

 



Schedule of Limited Partners

 

Preferred Units

Common Units

Capital Account

Share of Sanchez Shares and Warrants Amount

SN EF UnSub Holdings, LLC

—

100,000

$100,000,000

—

GSO ST Holdings LP

485,000

—

$485,000,000

$31,573,500

Intrepid Private Equity V-A, LLC

15,000

—

$15,000,000

$976,500

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT b

FORM OF AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

OF

SN EF UNSUB GP, LLC

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

SN EF UnSub GP, LLC

 

 

--------------------------------------------------------------------------------

A Delaware Limited Liability Company

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of March 1, 2017

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

Page

Article I ORGANIZATION


2

1.1

Continuation of the Company


2

1.2

Name


2

1.3

Registered Office; Registered Agent


2

1.4

Principal Place of Business


2

1.5

Fiscal Year


2

1.6

Foreign Qualification


2

1.7

Term


2

1.8

No State-Law Partnership


2

1.9

Purposes


3

Article II MEMBERS


3

2.1

Members


3

2.2

No Liability of Members


3

2.3

Representations and Warranties


3

Article III UNITS AND CAPITAL CONTRIBUTIONS


4

3.1

Membership Interests


4

3.2

Capital Contributions


4

3.3

Return of Contribution


4

3.4

Withdrawal of Capital


4

3.5

Additional Capital Contributions


4

3.6

Additional Members


4

Article IV DISTRIBUTIONS AND ALLOCATIONS


5

4.1

Distributions


5

4.2

Allocations


6

4.3

Capital Accounts


6

Article V MANAGEMENT


6

5.1

Management by the Board of Directors


6

5.2

Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties


6

5.3

Board Composition


6

5.4

Board Meetings; Quorum; Vote Required


8

5.5

Action by Written Consent


9

5.6

Officers


9

5.7

Actions Requiring Approval


10

5.8

Issuance of Preferred Units and Certain Debt Matters


19

5.9

Enforcement of Affiliate Contracts


19

5.10

Limitation of Duties and Corporate Opportunities


20

5.11

AMI and Participation in Future Acquisitions


22

5.12

Meetings of the Members


23

5.13

Company Covenants, Representations and Warranties


24

5.14

Tag-Rights Control


26

5.15

Certain Workover and Recompletion Operations


26

 

--------------------------------------------------------------------------------

 



Article VI BOOKS, REPORTS AND COMPANY FUNDS


26

6.1

Records and Accounting


26

6.2

Reports


26

6.3

Inspection by Members


27

6.4

Public Disclosure


27

Article VII TAX MATTERS


27

7.1

Tax Controversies


27

Article VIII EXCULPATION AND INDEMNIFICATION


28

8.1

Performance of Duties; No Liability of Members, Directors and Officers


28

8.2

Right to Indemnification


28

8.3

Advance Payment


29

8.4

Indemnification of Employees and Agents


29

8.5

Appearance as a Witness


29

8.6

Nonexclusivity of Rights


29

8.7

Insurance


29

8.8

Savings Clause


30

8.9

Fund Indemnitors


30

Article IX UNITS, TRANSFERS, AND OTHER EVENTS


30

9.1

Unit Certificates


30

9.2

Record Holders


31

9.3

Restrictions on Transfers of Units


31

9.4

Disposition Transactions


32

9.5

Exit Transactions.


32

9.6

Expenses


36

9.7

Transfers Generally; Substitute Members


36

9.8

Closing Date


37

9.9

Effect of Incapacity


37

9.10

No Appraisal Rights


37

9.11

Effect of Non-Compliance


37

Article X DISSOLUTION, LIQUIDATION AND TERMINATION


38

10.1

Dissolution


38

10.2

Liquidation and Termination


38

Article XI DEFINITIONS


39

11.1

Definitions


39

11.2

Construction


49

Article XII MISCELLANEOUS


39

12.1

Notices


50

12.2

Confidential Information


50

12.3

Entire Agreement; Integrated Transaction


51

12.4

Effect of Waiver or Consent


51

12.5

Amendment or Modification


52

12.6

Binding Effect


52

12.7

Consent to Jurisdiction; Waiver of Trial by Jury


52

12.8

Governing Law


52

 

--------------------------------------------------------------------------------

 



12.9

Further Assurances


53

12.10

Waiver of Certain Rights


53

12.11

Notice to Members of Provisions


53

12.12

Counterparts


53

12.13

Headings


53

12.14

Remedies


53

12.15

Severability


53

12.16

No Recourse


53

 

EXHIBITS

Exhibit A Members, Capital Contributions and Units Held

Exhibit B Board Designations

Exhibit COfficers

Exhibit DApproved Successor Independent Auditors and Independent Reservoir
Engineers

Exhibit EForm of Purchase Agreement

Exhibit FLTM EBITDA Levels

 

 



 

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
SN EF UnSub GP, LLC
A Delaware Limited Liability Company

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of SN EF UnSub GP,
LLC, a Delaware limited liability company (the “Company”), effective as of March
1, 2017 (the “Effective Date”), is made and entered into by the Company; GSO ST
Holdings Associates LLC, a Delaware limited liability company (the “GSO
Investor”); and SN UR Holdings, LLC, a Delaware limited liability company (the
“Sanchez Investor”), as the initial Members of the Company.

R E C I T A L S:

WHEREAS, the Company was formed as a limited liability company under the
Delaware Act, pursuant to the filing of the Certificate of Formation of the
Company (the “Delaware Certificate”) filed with the Secretary of State of the
State of Delaware on December 21, 2016; and

WHEREAS, the Sanchez Investor, as the sole initial Member, executed the Limited
Liability Company Agreement of SN EF UnSub GP, LLC, effective December 21, 2016
(the “Original LLC Agreement”); and

WHEREAS, the Company owns the non-economic general partner interest in, and
serves as the sole general partner of, the Partnership; and

WHEREAS, the Company is a party to that certain Securities Purchase Agreement,
dated as of January 12, 2017 (the “Securities Purchase Agreement”), pursuant to
which the Company, the Partnership, the Sanchez Parent, SN EF UnSub Holdings,
LLC, a Delaware limited liability company, the Sanchez Investor, GSO ST Holdings
LP, a Delaware limited partnership, and the GSO Investor agreed, among other
things, that the Original LLC Agreement would be amended and restated by this
Agreement; and

WHEREAS, the Company caused the Partnership to enter into each of the Sanchez
Letter Agreement and the Hydrocarbons Marketing Agreement on January 12, 2017;
and

WHEREAS, the Sanchez Investor and the GSO Investor deem it advisable to amend
and restate the Original LLC Agreement in its entirety as set forth herein; and

WHEREAS, as part of the Anadarko Closing, the Company, in its capacity as the
general partner of the Partnership, shall cause the Partnership to enter into
the MSA and the Joint Development Agreement, and will amend and restate the
agreement of limited partnership of the Partnership by entering into the
Partnership Agreement in the form attached as Exhibit A to the Securities
Purchase Agreement; and

WHEREAS, unless the context otherwise requires, capitalized terms used herein
shall have the respective meanings ascribed to them in Section 11.1.

NOW, THEREFORE, for and in consideration of the premises, the covenants and the
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
amend and restate the Original LLC Agreement in its entirety as follows:



1

--------------------------------------------------------------------------------

 



Article I
ORGANIZATION

1.1Continuation of the Company.  The Company was formed as a Delaware limited
liability company on December 21, 2016 by the filing of the Delaware Certificate
in the office of the Secretary of State of the State of Delaware pursuant to the
Delaware Act.  The Members desire to continue the Company for the purposes and
upon the terms and conditions set forth herein.  As of the Effective Date, the
GSO Investor and the Sanchez Investor constitute the sole Members of the
Company.  Except as provided herein, the rights, duties and liabilities of each
Member will be as provided in the Delaware Act.

1.2Name.  The name of the Company is “SN EF UnSub GP, LLC”.  Company business
will be conducted in such name or such other names that comply with applicable
Law as the Board may select from time to time.

1.3Registered Office; Registered Agent.  The registered office of the Company in
the State of Delaware will be the initial registered office designated in the
Delaware Certificate or such other office (which need not be a place of business
of the Company) as the Board may designate from time to time in the manner
provided by law.  The registered agent of the Company in the State of Delaware
will be the initial registered agent designated in the Delaware Certificate, or
such other Person or Persons as the Board may designate from time to time in the
manner provided by law.

1.4Principal Place of Business.  The principal place of business of the Company
will be at 1000 Main Street, Suite 3000, Houston, Texas  77002, or such other
location as the Board may designate from time to time, which need not be in the
State of Delaware.  The Company may have such other offices as the Board may
determine appropriate.

1.5Fiscal Year.  The fiscal year of the Company (the “Fiscal Year”) for
financial statement and federal and applicable state and local income tax
purposes will end on December 31 unless otherwise determined by the Board or
required under the Code.

1.6Foreign Qualification.  The Board is authorized to cause the Company to
comply, to the extent procedures are available, with all requirements necessary
to qualify the Company as a foreign limited liability company in any
jurisdiction in which the Company owns property or transacts business or
elsewhere where such qualification may be necessary or advisable for the
protection of the limited liability of the Members or to permit the Company to
lawfully own property or transact business, and to obtain similar qualifications
for the Company’s Subsidiaries.  Each Officer is authorized, on behalf of the
Company, to execute, acknowledge, swear to and deliver all certificates and
other instruments as may be necessary or appropriate in connection with the
foregoing qualifications.  Further, upon request of the Board, each Member will
execute, acknowledge, swear to and deliver all certificates and other
instruments that are reasonably necessary or appropriate to obtain, continue,
modify or terminate such qualifications.

1.7Term.  The term of the Company commenced on the date the Delaware Certificate
was filed with the office of the Secretary of State of the State of Delaware and
shall continue until the Company is dissolved as determined under Section 10.1.

1.8No State-Law Partnership.  Except to the extent provided in the next
sentence, the Members intend that the Company shall not be a partnership
(including, without limitation, a limited partnership) or joint venture, and
that no Member or Officer shall be a partner or joint venturer of any other
Member or Officer, for any purposes, and this Agreement shall not be construed
to the contrary.  Notwithstanding the foregoing, the Members intend that the
Company shall be treated as a partnership for federal and, if applicable, state
and local income tax purposes.  Except to the extent otherwise provided herein,
each Member and the Company shall file all tax returns

2

--------------------------------------------------------------------------------

 



and shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment unless otherwise required by law.

1.9Purposes.  The nature or purposes of the business to be conducted or promoted
by the Company is to own the non-economic general partner interest in, and to
serve as the general partner of, SN EF UnSub, LP, a Delaware limited partnership
(the “Partnership”), and to engage in the operation and management of the
Partnership in accordance with this Agreement and the Partnership Agreement,
including actions that the Partnership may undertake with respect to its
Subsidiaries (the Partnership and its Subsidiaries, collectively, the
“Partnership Group Companies”) and in any other lawful act or activity
incidental or related thereto authorized by the Board and for which limited
liability companies may be organized under the Delaware Act.  The Company may
engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing.  In furtherance of its purpose, (a) the Company
shall have and may exercise all of the powers now or hereafter conferred by
Delaware law on limited liability companies formed under the Delaware Act and
(b) the Company shall have the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or for the
protection and benefit of the Company.  Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company formed under the laws of the State of Delaware.

Article II
MEMBERS

2.1Members.  The names, addresses, Capital Contribution balances and Percentage
Interests of each Member are set forth on Exhibit A attached hereto and
incorporated herein.  The Board, or any appropriate Officer of the Company, is
hereby authorized and directed to complete, supplement, modify, correct or amend
Exhibit A to reflect the creation or issuance of any Additional Units, the
admission of any additional Members, the withdrawal of any Member, the change of
address of any Member, the Capital Contributions of any Member, the Units held
by any Member and other information called for by Exhibit A in conformity with
this Agreement.  Such completion, supplementation, modification, correction or
amendment may be made from time to time as and when the Board or such Officer
considers it appropriate in accordance with this Section 2.1.

2.2No Liability of Members.  Except as otherwise required by applicable Law and
as expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company.  Each Member shall
be liable only to make such Member’s Capital Contribution to the Company and the
other payments and covenants provided expressly herein.  Except as otherwise
provided in this Agreement, a Member’s liability (in its capacity as a Member)
for debts, liabilities and losses of the Company shall be limited to such
Member’s pro rata share of the Company’s assets in accordance with each Member’s
respective Percentage Interests.

2.3Representations and Warranties.  Each Member hereby represents and warrants
to the Company and each other Member that:

(a)Power and Authority.  Such Member has full power and authority to enter into
this Agreement and to perform its obligations hereunder;

(b)No Conflicts.  The execution, delivery and performance of this Agreement do
not conflict with any other agreement or arrangement to which such Member is a
party or by which it is or its assets are bound;



3

--------------------------------------------------------------------------------

 



(c)Contributed Property.  All property contributed to the Company by such
Member, and any property thereafter to be contributed to the Company by such
Member, has been or will be duly and lawfully acquired;

(d)Own Account.  Such Member has acquired or is acquiring its interest in the
Company for investment purposes only for its own account and not with a view to
any distribution, reoffer, resale or other disposition that is not in compliance
with the Securities Act or any applicable state securities laws;

(e)Expertise.  Such Member alone, or together with its representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, that such Member is capable of evaluating the merits
and economic risks of acquiring and holding the Units, and that such Member is
able to bear all such economic risks now and in the future;

(f)Awareness of Economic Risk.  Such Member is aware that it must bear the
economic risk of such Member’s investment in the Company for an indefinite
period of time because Units have not been registered under the Securities Act
or under the securities laws of any state, and, therefore, such Units cannot be
sold unless they are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;

(g)No Registration Rights.  Such Member is aware that only the Company can take
action to register Units in the Company under the Securities Act and that the
Company is under no such obligation and does not propose or intend to attempt to
do so;

(h)Transfer Restrictions.  Such Member is aware that this Agreement provides
restrictions on the ability of a Member to Transfer Units, and such Member will
not seek to effect any Transfer other than in accordance with such restrictions;
and

(i)Accredited Investor.  Such Member is, and at such time that it makes any
additional Capital Contributions to the Company, will be an “accredited
investor” within the meaning of Rule 501 under the Securities Act (an
“Accredited Investor”) unless such status as an Accredited Investor is not
required in order for the Transfer of Units to such Member to be exempt from
registration under the Securities Act.

Article III
UNITS AND CAPITAL CONTRIBUTIONS

3.1Membership Interests.

(a)The Units issued by the Company shall consist of Class A Units and Class B
Units.  As of the Effective Date, the Company is authorized to issue up to 99
Class A Units and 1 Class B Unit.  Subject to the terms and conditions set forth
in this Agreement and the Securities Purchase Agreement, and after giving effect
to the transactions contemplated by the Securities Purchase Agreement, as of the
Effective Date, the Company has issued 99 Class A Units to the Sanchez Investor
and 1 Class B Unit to the GSO Investor.  Additional Units (or series or classes
of Units) or securities convertible into or exercisable for additional Units or
rights to purchase additional Units (which for purposes of this Agreement shall
be “Additional Units”) may be issued from time to time as may be determined by
the Board pursuant to Sections 5.7(a)(xii) and 5.7(b)(x), with such relative
rights, powers and duties as the Board may determine in accordance with this
Agreement.  The Company may issue fractional Units.



4

--------------------------------------------------------------------------------

 



(b)Units shall constitute “securities” governed by Article 8 of the Delaware
Uniform Commercial Code, as amended from time to time after the Effective Date.

(c)Upon the redemption or liquidation in full of all outstanding Preferred Units
pursuant to the Partnership Agreement, each Unit then outstanding that is held
by any Class B Member, GSO or any of its Affiliates shall be terminated and
extinguished (including all rights and obligations associated therewith) and,
other than the right to indemnification pursuant to Section 8.2 for the time
period in which such Member was a Member of the Company, such Member shall not
have any interest in the Company or any rights pursuant to this Agreement
following such termination.

3.2Capital Contributions.  All Members acknowledge and agree that the Capital
Contributions set forth on Exhibit A as of the Effective Date represent the
amount of money contributed by the Members to the Company as of the Effective
Date.

3.3Return of Contribution.  No Member is entitled to the return of any part of
its Capital Contributions or to be paid interest in respect of either its
Capital Account or its Capital Contributions.  Any Capital Contribution that has
not been repaid is not a liability of the Company or of the other Members.  A
Member is not required to contribute or to lend any cash or property to the
Company to enable the Company to return the other Members’ Capital
Contributions.

3.4Withdrawal of Capital.  No Member has the right to withdraw any part of its
Capital Contribution from the Company or to receive the return of any part of
its Membership Interest in the Company prior to the Company’s liquidation and
termination pursuant to Article X hereof.

3.5Additional Capital Contributions.  No Class A Member or Class B Member shall
be obligated to make additional Capital Contributions to the Company, and no
Member is obligated to make any Capital Contributions except as the Members may
otherwise expressly agree to in writing.

3.6Additional Members.  In order for a Person to be admitted as a Member of the
Company with respect to any Additional Units and the exercise of any rights
hereunder relating thereto, such Person shall be required to have first
delivered to the Company a written undertaking to be bound by the terms and
conditions of this Agreement, together with such other documents and instruments
as the Board reasonably determines to be necessary or appropriate in connection
with the issuance of such Additional Units to such Person or to effect such
Person’s admission as a Member.

Article IV
DISTRIBUTIONS AND ALLOCATIONS

4.1Distributions.  All distributions by the Company shall be allocated to the
Members pro rata in accordance with each Member’s respective Percentage
Interests (at the time the amounts of such distributions are determined) and in
such aggregate amounts and at such times as shall be determined by the
Board.  Subject to the limitations set forth in the Delaware Act and any other
applicable Law, prior to the dissolution, winding-up and liquidation of the
Company, the Board may, in its discretion, direct the Company to make
distributions of cash or other property to the Members.  Notwithstanding any
provision to the contrary contained in this Agreement, neither the Company nor
the Board, on behalf of the Company, shall be required or permitted to make a
distribution to any Member on account of its Membership Interest if such
distribution would violate the Delaware Act or other applicable Law.  Any
distributions pursuant to this Article IV made in error or in violation of
Section 18-607(a) of the Delaware Act will, upon demand by the Board, be
returned to the Company.



5

--------------------------------------------------------------------------------

 



4.2Allocations.  Unless otherwise required by the Allocation Regulations, all
items of income, gain, loss, deduction and credits will be allocated to the
Members pro rata in accordance with their respective Percentage Interests.

4.3Capital Accounts.  The Company shall establish and maintain for each Member a
separate capital account (“Capital Account”) in accordance with the Allocation
Regulations.

Article V
MANAGEMENT

5.1Management by the Board of Directors.  The powers, business and affairs of
the Company and its Subsidiaries, including, without limitation, the powers,
business and affairs of the Company that relate to management and Control of any
of its Subsidiaries or the Partnership Group Companies, shall be exercised by or
under the authority or direction of a board of directors (the “Board of
Directors” or the “Board”), except for cases in which the approval of the
Members is expressly required by non-waivable provisions of applicable law,
including the Delaware Act, or in accordance with the express provisions of this
Agreement.  The Company shall cause the Partnership Group Companies to comply
with contracts and agreements to which they are a party.

5.2Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties.

(a)        In managing the business and affairs of the Company and exercising
its powers, the Board may act through meetings and written consents pursuant to
Sections 5.4 and 5.5, respectively, and through any Officer of the Company to
whom authority and duties have been delegated pursuant to Section 5.6.

(b)        Any Person dealing with the Company may rely on the authority of any
Officer in taking any action in the name of the Company authorized by the Board
without inquiry into the provisions of this Agreement or compliance herewith,
regardless of whether that action actually is taken in accordance with the
provisions of this Agreement.

5.3Board Composition.

(a)        Composition.

(i)The Board shall initially be composed of five (5) directors (or such other
number of directors as the Board may unanimously determine) that are natural
persons (each, a “Director” and, collectively, the “Directors”).  The Directors
shall be “managers” within the meaning of Section 18-101 of the Delaware
Act.  No Director in his or her individual capacity shall have the authority to
manage the Company or approve matters relating to, or otherwise to bind the
Company, such powers being reserved to the Directors acting through the Board
and to such other committees of the Board, and Officers and agents of the
Company, as designated by the Board.  Three (3) Directors shall be designated
from time to time by the Class A Member (any Director so designated by the Class
A Member, a “Sanchez Director”) and, subject to Section 5.3(d) and
Section 5.3(e), two (2) Directors shall be designated from time to time by the
Class B Member (any Director so designated by the Class B Member, a “GSO
Director”).  The Sanchez Directors and the GSO Directors as of the Effective
Date are set forth on Exhibit B. Notwithstanding anything to the contrary
provided herein and subject to Section 5.3(e), at any time during which the
Class B Member is not entitled to appoint any GSO Directors, the Board does not
include a representative of the GSO Investor or the consent of such
representative is not required for the Company or any Partnership Group Company
to take any act described in Section 5.7(b)(vi), the Class A Member shall
appoint an Independent Director to the Board no later than five (5) Business
Days after the occurrence of such triggering event.  The Independent Director
may only be

6

--------------------------------------------------------------------------------

 



removed for Cause and no resignation or removal of the Independent Director
shall be effective until (i) the Class A Member has provided the Credit
Agreement Agent with five (5) Business Days’ prior written notice of such
resignation or removal, and (ii) a successor Independent Director is
appointed.  No appointment of a successor Independent Director shall be
effective until such successor shall have accepted his or her appointment as the
Independent Director by a written instrument. In the event of a vacancy in the
position of the Independent Director, the Class A Member shall, as soon as
practicable, appoint a successor Independent Director. 

(ii)Each Member having the right to designate a Director to the Board hereunder
shall also have the right to designate one natural person to act as its Board
observer at all meetings of the Board, which designation shall be made by
written notice to the Company.  No Board observer shall be entitled to vote on
any matter presented to the Board.  After receipt of each such designation under
this Section 5.3(a)(ii), the Company will (A) give timely advance notice to each
such Board observer of all such meetings of the Board and all proposals to such
body for action without a meeting, (B) allow each such Board observer to attend
all such meetings and (C) provide each such Board observer with copies of all
written materials distributed to the Board, in connection with such meetings or
proposals for action without a meeting, including but not limited to all minutes
of previous actions and proceedings;  provided,  however, that each such Board
observer shall agree to hold in confidence and trust all information so
provided; and provided further, that the Company reserves the right to withhold
any information and to exclude each such Board observer from any meeting or
portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel or result in disclosure of trade secrets.

(b)        Removal; Vacancies.  Subject to Section 5.3(a)(i), no Director may be
removed from the Board except at the written direction of the Member(s) entitled
to designate such Director, which Member(s) will upon any such removal be
entitled to appoint an alternative Director to fill the vacancy.  A Director may
resign at any time, such resignation to be made in writing and to take effect
immediately or on such later date as may be specified therein.  Each of the
Members may change or replace any of its respective Directors on the Board upon
twenty-four (24) hours’ prior written notice to the Board and the other
Members.  Any vacancy in the Board, whether created by the removal, resignation,
retirement of a Director or otherwise, shall be filled only by the Member
entitled to designate such Director in accordance with this Section 5.3.

(c)        Subsidiaries.  To the extent any Subsidiary of the Company is not a
member-managed limited liability company or partnership of which a Partnership
Group Company is the managing general partner, the Company shall take all
necessary action to ensure that the board of directors, board of managers,
partnership committee or similar governing body of such Subsidiary of the
Company shall be comprised of designees of each of the Class A Member(s), the
Class B Member(s) and the Independent Director, if applicable, that, as nearly
as is practicable, are in proportion to the number of their respective designees
on the Board and require the vote, consent or decision (and presence for quorum)
of each such designee to the same extent as would be required for comparable
actions and meetings at the Board.

(d)        Board Restructuring.  Following an Investor Redemption Event and
solely for so long as such Investor Redemption Event remains uncured, the size
and composition of the Board shall automatically, and without further action by
the Board or the Members, be increased in size to seven (7) Directors such that
there shall be two (2) additional Directors that shall be designated by the
Class B Member, and as a result of which there shall be four (4) GSO Directors
in total and three (3) Sanchez Directors in total; provided that, once all
pending Investor Redemption Events have been cured, the composition of the Board
shall automatically, and without further action by the Board or the Members, be
reconstituted in accordance with Section 5.3(a)(i) and the

7

--------------------------------------------------------------------------------

 



Class B Member shall notify the Company which two (2) natural persons will serve
as the GSO Directors, unless Section 5.3(e) would apply at such time.

(e)        Automatic Resignation.  Notwithstanding anything to the contrary
contained herein, upon the redemption or liquidation in full of all outstanding
Preferred Units pursuant to the Partnership Agreement, (i) all GSO Directors
shall automatically be deemed to resign from the Board at the time of such
redemption, (ii) the right of the Class B Member to appoint Directors pursuant
to Section 5.3(a)(i) or Section 5.3(d), as applicable, shall be null and void
and shall be of no further force and effect, (iii) the Class A Member shall have
the right to appoint all members of the Board following such redemption and (iv)
the Class A Member shall designate one natural person to serve as the
Independent Director; provided however, that the Independent Director shall only
vote on matters set forth in Section 5.7(c).

5.4Board Meetings; Quorum; Vote Required.

(a)        Meetings.  The Board shall meet at least quarterly at the offices of
the Company (or such other place as determined by the Board).  Special meetings
of the Board, to be held at the offices of the Company (or such other place as
shall be determined by the Board), shall be called at the direction of any one
Director, upon reasonable advance notice, but in any event upon not less than
forty-eight (48) hours’ prior written notice, to all Directors.  Subject to the
requirements of the Delaware Act, the Delaware Certificate or this Agreement for
notice of meetings, the Directors may participate in and hold a meeting of the
Board by means of a conference telephone or similar communications equipment by
means of which all Persons participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in person
at such meeting, except where a Person participates in the meeting for the
express purpose of objecting to the transaction of any business on the ground
that the meeting is not lawfully called or convened or is not called or convened
in accordance with this Agreement.  Attendance of a Director at a meeting shall
constitute a waiver of notice of such meeting, except where a Director attends a
meeting for the express purpose of objecting to the transaction of any business
on the ground that such meeting is not properly called or convened.  All
meetings of the Board shall be presided over by the chairman of the meeting, who
shall be a Person designated by a majority of the Directors.  The chairman of
the meeting of the Board shall determine the order of business and the procedure
at the meeting, including such regulation of the manner of voting and the
conduct of discussion as determined by him or her to be in order.

(b)        Quorum.  At all meetings of the Board, the presence of a majority of
the number of Directors fixed by this Agreement, including at least one GSO
Director, or for so long as the Board has seven (7) Directors pursuant to
Section 5.3(d), at least one Sanchez Director (such Director, as applicable, the
“Minority Director”), shall be necessary and sufficient to constitute a quorum
for the transaction of business at any meeting of the Board; provided, however,
that if at least one Minority Director is not present at a meeting of the Board
called in accordance with the terms of this Agreement and is not present at the
rescheduled meeting of the Board, then no Minority Director(s) shall be required
in order to establish a quorum at any meeting that is rescheduled after the
initially rescheduled meeting.  Notwithstanding the foregoing, at any meeting
which will require a vote under Section 5.7(c), the Independent Director must be
present to establish a quorum. Participation by a Director in a meeting in
accordance with Section 5.4(a), or pursuant to a valid written consent pursuant
to Section 5.5, shall constitute presence in person at a meeting.  If a quorum
is not present at any meeting of the Board, the Directors present thereat may
adjourn the meeting from time to time for a period not to exceed sixty (60)
days, without notice other than announcement at the meeting, until a quorum is
present.  A Director may be counted as present for purposes of a quorum of the
Board pursuant to a valid written proxy delivered to another Director who is
present at such Board meeting.



8

--------------------------------------------------------------------------------

 



(c)        Board Voting.  On all matters requiring the vote or action of the
Board, each Director shall be entitled to one vote.  Subject to Sections 5.7(b)
and 5.7(c), all actions undertaken by the Board must be authorized by the
affirmative vote of a majority of Directors at any meeting at which a quorum is
present.

(d)        Compensation of Directors.  Directors shall not be entitled to any
compensation unless otherwise determined by the Board, acting with unanimous
consent.

5.5Action by Written Consent.  Any action permitted or required by the Delaware
Act, the Delaware Certificate or this Agreement to be taken at a meeting of the
Board may be taken without a meeting if a consent in writing, setting forth the
action to be taken, is signed by all the Directors entitled to vote
thereon.  Such consent shall have the same force and effect as a unanimous vote
at a meeting and may be stated as such in any document or instrument filed with
the Secretary of State of the State of Delaware, and the execution of such
consent shall constitute attendance or presence in person at a meeting of the
Board.

5.6Officers.

(a)        The Officers of the Company shall be appointed as provided in this
Section 5.6 and shall include a President and Chief Executive Officer (the
“CEO”), a Chief Financial Officer and a Chief Operations Officer, and may
include a Secretary, a Treasurer, one or more Vice Presidents (including, one or
more Executive or Senior Vice Presidents), and such other Officers with such
titles and responsibilities as the Board may from time to time determine.  The
Board may choose not to fill any office for any period as it may deem
advisable.  Any two or more offices may be held by the same Person and Officers
need not be employees of the Company.  The CEO shall be appointed by the
Board.  The CEO shall nominate all other potential Officers of the Company,
subject to the Board’s confirmation and approval in accordance with
Section 5.7(a)(xvii), and any such potential Officer shall become an Officer of
the Company upon receipt of such Board confirmation and approval.  Each Officer
shall hold office until a successor is duly elected and qualified or until the
earlier of his or her death, resignation or removal as hereinafter
provided.  Any Officer of the Company may be removed at any time by the
Board.  Any vacancy occurring in any office of an Officer because of death,
resignation, removal, disqualification or otherwise, may be filled by the Board
then in office.  In the case of the absence or disability of any Officer of the
Company and of any Person hereby authorized to act in such Officer’s place
during such Officer’s absence or disability, the Board may by resolution
delegate the powers and duties of such Officer to any other Officer, or to any
other Person whom it may select.  Subject to (i) Section 5.7, (ii) any
limitations, restrictions or directions provided for in this Agreement or by the
Board and (iii) the general oversight of the Board, the CEO and other Officers
of the Company shall have, in a manner consistent with the management and
control granted to officers of a corporation under the laws of the state of
Delaware, power and authority to manage and control the day-to-day business,
operations and affairs of the Company in the ordinary course of its business, to
make all decisions affecting the day-to-day business, operations and affairs of
the Company in the ordinary course of its business and to take all such actions
as they determine necessary or appropriate to accomplish the foregoing.

(b)        The Officers of the Company as of the Effective Date are set forth on
Exhibit C hereto.

(c)        Except as may otherwise be determined by the Board, the duties and
responsibilities of the Officers of the Company shall be as follows:

(i)CEO.  The CEO shall have general and active management and control of the
business and affairs of the Company, subject to the control of the Board, and
shall see that all orders and resolutions of the Board are carried into effect,
and shall perform all other duties incident to such office.



9

--------------------------------------------------------------------------------

 



(ii)Chief Financial Officer.  The Chief Financial Officer shall have general and
active management and control of the financial affairs of the Company, including
assisting in the preparation of the capital budget, subject to the control of
the CEO and the Board.

(iii)Chief Operations Officer.  The Chief Operations Officer shall have general
and active management and control of the operations of the Company, subject to
the control of the CEO and the Board.

(iv)Vice Presidents.  Vice Presidents, if any, in order of their seniority or in
any other order determined by the Board, shall generally assist the CEO, the
Chief Financial Officer and the Chief Operations Officer and perform such other
duties as the Board or the CEO shall prescribe.

(v)The Secretary.  The Secretary shall, to the extent practicable, attend all
meetings of the Board and all meetings of the Members and shall record all votes
and the minutes of all proceedings in a book to be kept for that purpose, and
shall perform the same duties for any committee of the Board when so requested
by such committee.  The Secretary shall give or cause to be given notice of all
meetings of the Members and of the Board, shall perform such other duties as may
be prescribed by the Board or the CEO and shall act under the supervision of the
CEO and the Chief Operations Officer.  The Secretary shall keep in safe custody
the seal of the Company, if any, and affix the same to any instrument that
requires that the seal be affixed to it and which shall have been duly
authorized for signature in the name of the Company and, when so affixed, the
seal shall be attested by his signature or by the signature of the
Treasurer.  The Secretary shall keep in safe custody the certificate books and
Member records and such other books and records of the Company as the Board or
the CEO may direct and shall perform all other duties incident to the office of
Secretary and such other duties as from time to time may be assigned by the
Board, the CEO or the Chief Operations Officer.

(vi)The Treasurer.  The Treasurer shall have the care and custody of all the
funds of the Company and shall deposit such funds in such banks or other
depositories as the Board, or any Officer(s) or any Officer and agent jointly,
duly authorized by the Board, shall, from time to time, direct or approve.  The
Treasurer shall disburse the funds of the Company under the direction of the
Board, the CEO, the Chief Financial Officer and the Chief Operations
Officer.  The Treasurer shall keep a full and accurate account of all moneys
received and paid on account of the Company and shall render a statement of
accounts whenever the Board, the CEO, the Chief Financial Officer or the Chief
Operations Officer shall so request and shall perform such other duties incident
to the office of Treasurer and such other duties as from time to time may be
assigned by the Board, the CEO, the Chief Financial Officer or the Chief
Operations Officer.

(d)        The Officers, in the performance of their duties as such, shall owe
to the Company duties of loyalty and due care of the type owed by the officers
of a corporation to such corporation and its stockholders under the laws of the
State of Delaware.

5.7Actions Requiring Approval.

(a)        Board Approval.  In addition to such other matters as the Board may
from time to time by resolution determine, none of the Company, any of its
Subsidiaries, any of the Partnership Group Companies nor any Officer or agent of
the Company on behalf of the Company, any of its Subsidiaries or any of the
Partnership Group Companies, shall take any of the actions described in this
Section 5.7(a) without the approval of the Directors constituting a majority of
the Board (in accordance with Section 5.4), unless the taking of such action is
expressly and specifically contemplated by any capital budget approved pursuant
to this Section 5.7(a):



10

--------------------------------------------------------------------------------

 



(i)approve, amend, supplement, change or modify any semi-annual plan or budget
of the Company, any of its Subsidiaries or any of the Partnership Group
Companies;

(ii)incur general and administrative expenses including “Overhead Costs” as
defined in the MSA, (A) in excess of $5.0 million each year during the two
calendar years following the Effective Date and (B) thereafter, in excess of
$10.0 million in any calendar year;

(iii)other than (A) drawings under the Credit Agreement or Replacement Credit
Agreement for expenditures or other applications in each case that are items
included in the then applicable plan or budget approved in accordance with
Section 5.7(a)(i) above, (B) Indebtedness not to exceed an aggregate of $15.0
million at any time outstanding for capital leases and purchase money security
interests or (C) the incurrence of trade payables arising in the ordinary course
of business and obligations under Hedge Agreements, (1) create or incur any
Indebtedness, assume any Indebtedness of, or guarantee or otherwise become
responsible for the obligations of, any Person, in any single transaction or
series of transactions, (2) redeem prior to maturity or refinance any Senior
Debt or any other Indebtedness funded or committed at the date of either
Preferred Unit Closing (other than pursuant to the mandatory prepayment or
redemption provisions thereof) or (3) permit, create or suffer to exist any Lien
(other than Permitted Liens) arising from Indebtedness on any material assets or
properties of the Company, any of its Subsidiaries or any of the Partnership
Group Companies;

(iv)alter, repeal, amend or adopt, or consent to the waiver of, any provision of
this Agreement or the Delaware Certificate or the governing document of any of
the Partnership Group Companies;

(v)change, amend or otherwise modify, or take action outside of, the Company’s
purpose (as set forth in Section 1.9) or the Partnership’s purpose (as set forth
in Section 2.4 of the Partnership Agreement), or engage in any business activity
outside of the AMI;

(vi)effect any recapitalization, restructuring or reorganization or any Unit,
Preferred Unit or Common Unit split;

(vii)dissolve the Company, any of its Subsidiaries or any of the Partnership
Group Companies; take any action that would result in a Bankruptcy Event; adopt
a plan of liquidation of the Company any of its Subsidiaries or any of the
Partnership Group Companies; take any action to commence any suit, case,
proceeding or other action under any existing or future Law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors seeking
to have an order for relief entered with respect to the Company, any of its
Subsidiaries or any of the Partnership Group Companies, or seeking to adjudicate
the Company, any of its Subsidiaries or any of the Partnership Group Companies
as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to the Company, any of its Subsidiaries or any of the Partnership Group
Companies; appoint a receiver, trustee, custodian or other similar official for
the Company, any of its Subsidiaries or any of the Partnership Group Companies,
or for all or any material portion of the assets of the Company, any of its
Subsidiaries or any of the Partnership Group Companies; or make a general
assignment for the benefit of the creditors of the Company, any of its
Subsidiaries or any of the Partnership Group Companies;

(viii)directly or indirectly purchase or otherwise acquire any assets or all or
any part of the business of, or Equity Interests in, or invest in or make a
capital contribution to, any Person

11

--------------------------------------------------------------------------------

 



(other than a wholly owned Subsidiary of the Company), including in connection
with the formation of or participation in any joint venture, partnership or
similar arrangement;

(ix)make a loan or extend credit (other than, in the ordinary course, trade
credit) to any Person;

(x)enter into any agreement with respect to, or consummate, any sale of any
business or assets, whether by sale, merger, consolidation, restructuring,
conversion, recapitalization, transfer or disposition of assets (including,
without limitation, entry into any contract, arrangement or other commitment in
connection with any volumetric production payment or forward sale of hydrocarbon
production), other than with respect to the Partnership’s sale of production in
the ordinary course of business;

(xi)effect any merger, consolidation or other similar business combination of
the Company, any of its Subsidiaries or any of the Partnership Group Companies
or any sale of all or substantially all of the assets of the Company, any of its
Subsidiaries or any of the Partnership Group Companies;

(xii)except as set forth in Section 5.8 or as set forth in the Securities
Purchase Agreement, issue any Additional Units, Equity Interests or Equity
Securities;

(xiii)enter into, amend, modify or terminate any commodity, basis or interest
rate hedges or swaps or other derivative transactions, including, without
limitation, any Hedging Activity in effect as of the date of the Anadarko
Closing or required pursuant to Section 6.7 of the Partnership Agreement;

(xiv) initiate any litigation or other legal or administrative proceeding or
enter into any settlement agreement with respect to any such litigation or other
legal or administrative proceeding that requires the payment of any amount
greater than $1,000,000 or settle any disputes related to accounts receivable or
accounts payable in excess of $1,000,000;

(xv)change or modify any accounting policies, except as required by applicable
regulatory authorities or independent accountants;

(xvi)enter into, terminate, extend, enforce, amend, or modify, or waive any
right under, any contract, agreement, arrangement or transaction between the
Company, any of its Subsidiaries or any of the Partnership Group Companies, on
the one hand, and any Member or any Affiliate of a Member, on the other hand;

(xvii)approve the appointment, hiring, termination or removal of any Officer;

(xviii)appoint, remove or terminate the engagement of, or cause the Company or
any Subsidiary of the Company to appoint, remove or terminate the engagement of,
the independent auditors or reserve engineer for the Company or such Subsidiary;
provided that, as of the date of the Effective Date, the Company’s independent
auditors shall be KPMG LLP and the Company’s reserve engineer shall be Ryder
Scott Company, L.P. and no further Board approval shall be required under this
Section 5.7(a)(xviii) for such initial appointments;

(xix)(A) change or designate the Tax Matters Member or Partnership
Representative or, except as contemplated by this Agreement, make any tax
election or take, or cause the Company or any Subsidiary of the Company to take,
any other action with respect to taxes, including causing

12

--------------------------------------------------------------------------------

 



the Company or any Subsidiary of the Company to be classified as other than a
partnership for federal income tax purposes, or (B) change or designate the Tax
Matters Partner or Partnership Representative (each as defined in the
Partnership Agreement) pursuant to the Partnership Agreement;

(xx)enter into, terminate or amend any agreement that could reasonably be
expected to result in obligations of more than $10.0 million in any 12-month
period that are not otherwise included in the capital budget;

(xxi)make or declare any distribution or dividend of the Company;

(xxii)authorize any Subsidiary to make or declare any distribution or dividend
or determine the amount of Available Cash;

(xxiii)effectuate an initial public offering of any Equity Interests of the
Company or any of its Subsidiaries or any of the Partnership Group Companies;

(xxiv)enter into an agreement with respect to or consummate any Change of
Control, Disposition Transaction or any liquidation or dissolution pursuant to
Section 12.2 of the Partnership Agreement;

(xxv)approve or disapprove of a transfer of all or any part of the General
Partner Interest (as defined in the Partnership Agreement) in the Partnership;

(xxvi)make any payments or distributions to, or effect any redemptions in
respect of, Common Units, or make any distributions on any Equity Interests
other than in cash;

(xxvii)amend or modify any Senior Debt Agreement, Replacement Credit Agreement
or any agreement governing Indebtedness required to be approved by the Board or
related documents thereto;

(xxviii) enter into, terminate, extend, amend, or modify any midstream or
marketing agreement, including, but not limited to, the Hydrocarbons Marketing
Agreement;

(xxix)create any Subsidiary or invest in any Subsidiary that is not wholly owned
by the Company;

(xxx)appoint the UnSub Representative to the Operating Committee pursuant to the
Joint Development Agreement; or

(xxxi)take any action, authorize or approve, or enter into any binding agreement
with respect to or otherwise commit to do any of the foregoing.

(b)        Full Board and Class B Member Approval.  Notwithstanding anything to
the contrary in this Agreement (including duplicative provisions in
Section 5.7(a)), in addition to such other matters as the Board may from time to
time by resolution determine, so long as there are any Preferred Units
outstanding, none of the Company, any of its Subsidiaries, any of the
Partnership Group Companies nor any Officer or agent of the Company on behalf of
the Company, any of its Subsidiaries or any of the Partnership Group Companies,
shall take any of the following actions without having first obtained the
unanimous approval of the Directors constituting the entire Board (other than,
for the avoidance of doubt, any Independent Director) and the Class B Member(s)
holding a majority of the then-outstanding Preferred Units (together, “Special
Approval”):



13

--------------------------------------------------------------------------------

 



(i)incur general and administrative expenses, including “Overhead Costs” as
defined in the MSA, (A) in excess of $5.0 million each year during the two
calendar years following the Effective Date and (B) thereafter, in excess of
$10.0 million in any calendar year; provided that no such general and
administrative costs may be incurred without Special Approval if such general
and administrative costs do not constitute actual costs (on a cost pass-through
and no profit basis) incurred by the “Manager” (as such term is defined under
the MSA) or its Affiliates that are incremental costs (over and above cost
structure prior to the Anadarko Closing) incurred in connection with the
businesses of the Company, its Subsidiaries and Partnership Group Companies,
and, to the extent such general and administrative costs relate to the
management of properties or assets in which any of the (x) Partnership Group
Companies and (y) Sanchez Vehicles and/or Blackstone Newco own an interest, such
costs are allocated 60% to the Partnership and 40% to the Sanchez Vehicles,
respectively, after taking into account reimbursements of such costs from
Blackstone Newco, if applicable;

(ii)other than (A) any drawings under the Senior Debt Agreement(s) (1) at the
time of the KNOC Closing or Dual Closing, if any, and for the first year
thereafter under the Demand Facility not to exceed an aggregate of
$500.0 million (provided that exchange into a Demand Facility pursuant to the
terms of the Fee Letter as of the date hereof with the first year of the closing
shall be permitted hereunder), or (2) at the time of the Anadarko Closing that
occurs in a Separate Closing, and for the first year thereafter (subject to
increase at the KNOC Closing, if applicable, pursuant to clause (ii)(A)(1))
under the Demand Facility not to exceed an aggregate of $330.0 million (provided
that exchange into a Demand Facility pursuant to the terms of the Fee Letter as
of the date hereof with the first year of the closing shall be permitted
hereunder), in each case such amount to be reduced by the value of the Initial
Debt Replacement Units, if any, and Final Debt Replacement Units, if any, funded
in accordance with Section 2.01(c) or Section 2.02(b), respectively, of the
Securities Purchase Agreement), (B) any drawings under the Credit Agreement or
Replacement Credit Agreement(s) following the Anadarko Closing, provided that
(I) after giving effect to such drawing(s), the remaining undrawn committed
capacity under the Credit Agreement or Replacement Credit Agreement(s) is not
less than twenty percent (20%) of the total committed borrowing base then
available under the Credit Agreement or Replacement Credit Agreement(s) and
(II) pro forma for such drawing and the application of such proceeds as approved
by the Board, the Partnership will not have more than $25.0 million of cash on
hand; provided further that total outstanding Indebtedness under clauses (A) and
(B) of this Section 5.7(b)(ii) shall not exceed $700.0 million if the Tag Right
Interests are transferred or conveyed in connection with the exercise of the Tag
Right, or $466.0 million if the Tag Right Interests are not so transferred or
conveyed, at any time without Special Approval, (C) Indebtedness not to exceed
$15.0 million at any time outstanding for capital leases and purchase money
security interests and (D) the incurrence of trade payables arising in the
ordinary course of business and obligations under Hedge Agreements, (1) create
or incur any Indebtedness, assume any Indebtedness of, or guarantee or otherwise
become responsible for the obligations of, any Person, in any single transaction
or series of transactions, (2) redeem prior to maturity utilizing Indebtedness
or refinance any Senior Debt or any other Indebtedness funded or committed at
the date of either Preferred Unit Closing (other than pursuant to the mandatory
prepayment or redemption provisions thereof) or (3) permit, create or suffer to
exist any Lien (other than Permitted Liens) arising from Indebtedness on any
material assets or properties of the Company, any of its Subsidiaries or any of
the Partnership Group Companies; provided that, notwithstanding anything to the
contrary in this Section 5.7(b)(ii), neither the unanimous approval of the
Directors constituting the entire Board nor the approval of the Class B Member
shall be required in connection with the incurrence of any Indebtedness if the
proceeds of such Indebtedness are used to redeem the outstanding Preferred Units
in full, inclusive of an amount of cash equal to the Base

14

--------------------------------------------------------------------------------

 



Preferred Return Amount with respect to each outstanding Preferred Unit, as may
be required pursuant to the Partnership Agreement;

(iii)amend or modify any Senior Debt Agreement, Replacement Credit Agreement or
any other agreement governing other Indebtedness, including any document related
thereto, other than as relating to the incurrence of Indebtedness under
Section 5.7(a)(iii)(B) or Section 5.7(b)(ii)(C) that does not require Special
Approval;

(iv)change, amend or otherwise modify, or take action outside of, the Company’s
purpose (as set forth in Section 1.9) or the Partnership’s purpose (as set forth
in Section 2.4 of the Partnership Agreement), or engage in any business activity
outside of the Core Area of the AMI;

(v)effect any recapitalization, restructuring or reorganization or any Unit,
Preferred Unit or Common Unit split; provided that the foregoing shall not
restrict the issuance of additional Common Units pursuant to the terms of the
Partnership Agreement;

(vi)dissolve the Company, any of its Subsidiaries or any of the Partnership
Group Companies; take any action that would result in a Bankruptcy Event of the
Company, any of its Subsidiaries or any of the Partnership Group Companies;
adopt a plan of liquidation of the Company any of its Subsidiaries or any of the
Partnership Group Companies; take any action to commence any suit, case,
proceeding or other action under any existing or future Law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors seeking
to have an order for relief entered with respect to the Company, any of its
Subsidiaries or any of the Partnership Group Companies, or seeking to adjudicate
the Company, any of its Subsidiaries or any of the Partnership Group Companies
as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to the Company, any of its Subsidiaries or any of the Partnership Group
Companies; appoint a receiver, trustee, custodian or other similar official for
the Company, any of its Subsidiaries or any of the Partnership Group Companies,
or for all or any material portion of the assets of the Company, any of its
Subsidiaries or any of the Partnership Group Companies; or make a general
assignment for the benefit of the creditors of the Company, any of its
Subsidiaries or any of the Partnership Group Companies;

(vii)directly or indirectly purchase or otherwise acquire any assets or all or
any part of the business of, or Equity Interests in, or invest in or make a
capital contribution to, any Person (other than a wholly owned Subsidiary of the
Company), including in connection with the formation of or participation in any
joint venture, partnership or similar arrangement;

(viii)make a loan or extend credit (other than in the ordinary course trade
credit) to any Person;

(ix)enter into any agreement with respect to, or consummate, any sale of any
business or assets, whether by sale, merger, consolidation, restructuring,
conversion, recapitalization, transfer or disposition of assets (including,
without limitation, any exercise of tag rights of the Partnership or the
occurrence of a Sale Transaction, in each case, under the Joint Development
Agreement, or entry into any contract, arrangement or other commitment in
connection with any volumetric production payment or forward sale of hydrocarbon
production), other than with respect to the Partnership’s sale of production in
the ordinary course of business or a sale that occurs concurrent with the
redemption of the outstanding Preferred Units in full, inclusive of an

15

--------------------------------------------------------------------------------

 



amount of cash equal to the Base Preferred Return Amount with respect to each
outstanding Preferred Unit (as may be required pursuant to the Partnership
Agreement);

(x)(A) create, grant or issue any Additional Units or Equity Interests of the
Company or (B) create, grant or issue (1) a General Partner Interest (as defined
in the Partnership Agreement) or (2) any Equity Securities of the Partnership
that (w) have a liquidation preference or any rights senior to or on parity with
the Preferred Units, (x) require the Partnership to pay dividends or
distributions that will have priority to or parity with dividends or
distributions payable on the Preferred Units, (y) have rights to dividends or
distributions that would reduce the Preferred Units’ distributions under the
Partnership Agreement or that would be permitted to receive cash distributions
prior to liquidation or redemption of the outstanding Preferred Units in full,
inclusive of an amount of cash equal to the Base Preferred Return Amount with
respect to each outstanding Preferred Unit (as may be required pursuant to the
Partnership Agreement), or (z) results in Sanchez Parent and its Affiliates
beneficially owning less than 51.0% of the economic interest in the Partnership
(excluding any economic interest related to the Preferred Units);

(xi)enter into, amend, modify or terminate any commodity, basis or interest rate
hedges or swaps or other derivative transactions other than those permitted to
be entered into pursuant to Section 6.7 of the Partnership Agreement;

(xii)initiate, compromise or settle any litigation, administrative proceeding or
other dispute involving an amount greater than $2,500,000;

(xiii)enter into, terminate, extend, enforce, amend, or modify, or waive any
right under, any contract, agreement, arrangement or transaction between the
Company, any of its Subsidiaries or any of the Partnership Group Companies, on
the one hand, and any Member or any Affiliate of a Member, on the other hand;
provided, that (A) with respect to any contract, agreement, arrangement or
transaction between any of the Partnership Group Companies, on the one hand, and
an Affiliate of a Member (other than, with respect to the Sanchez Investor,
SPP), on the other hand, no such approval shall be required under this
Section 5.7(b)(xiii) if the entry into, termination, extension, enforcement,
amendment or modification of, or waiver of any right under, such contract,
agreement, arrangement or transaction (x) is on terms no less favorable to the
Partnership Group Companies than would be obtained in a comparable arm’s length
transaction with an independent third party and (y) (I) such action would not be
reasonably expected to (and does not ultimately) result in revenue to, or costs
or expenses incurred by, the Company, any of its Subsidiaries or the Partnership
Group Companies of more than $5.0 million or (II) such action together with all
prior such action(s) in respect of any Member or Affiliate of any Member would
not be reasonably expected to result in revenue to, or costs or expenses
incurred by, the Company, any of its Subsidiaries or the Partnership Group
Companies when considered in the aggregate of more than $25.0 million for any
period of time (the immediately preceding clauses (I) and (II) collectively, the
“Affiliate Threshold”) and (B) with respect to any contract, agreement,
arrangement or transaction between any of the Partnership Group Companies, on
the one hand, and SPP, on the other hand, that is in excess of the Affiliate
Threshold, the approval of the Class B Member required under this
Section 5.7(b)(xiii) shall not be unreasonably withheld, conditioned or delayed;
provided that it is expressly acknowledged that the Class B Member may withhold
such approval or consent if the contract, agreement, arrangement or transaction
with SPP (x) is on terms less favorable to the Partnership Group Companies than
would be obtained in a comparable arm’s length transaction with an independent
third party or (y) is not approved in writing by the independent members of the
board of directors of Sanchez Parent, the conflicts committee of the board of
directors of the general partner of SPP and Blackstone Newco, or (z) Sanchez
Parent and

16

--------------------------------------------------------------------------------

 



its Affiliates and Blackstone Newco, respectively, are not assuming a
proportional share of such contract, agreement, arrangement or transaction,
based on each party’s respective working interests associated with the related
contract or expenditure, on the same terms and conditions as the
Partnership; provided that, notwithstanding anything to the contrary in this
Section 5.7(b)(xiii), neither the unanimous approval of the Directors
constituting the entire Board nor the approval of the Class B Member shall be
required in connection with any sale of any business or assets to any Member or
any Affiliate of a Member if the proceeds of such sale are used to redeem the
outstanding Preferred Units in full, inclusive of an amount of cash equal to the
Base Preferred Return Amount with respect to each outstanding Preferred Unit, as
may be required pursuant to the Partnership Agreement. 

(xiv)appoint, remove or terminate the engagement of, or cause the Company or any
Subsidiary of the Company or Partnership Group Company to appoint, remove or
terminate the engagement of, the independent auditors or reserve engineer for
the Company or such Subsidiary; provided that, as of the Effective Date, the
Company’s and the Partnership’s independent auditors shall be KPMG LLP and the
Company’s reserve engineer shall be Ryder Scott Company, L.P. and no further
approval shall be required under this Section 5.7(b)(xiv) for such initial
appointments; provided further, that following the Effective Date, no approval
shall be required under this Section 5.7(b)(xiv) for the appointment of any
entity that is listed in Exhibit D hereto as a successor of the independent
auditor or reserve engineer, as applicable, provided that the entity designated
as the successor independent auditor or reserve engineer is the then-current
independent auditor or independent reserve engineer for the Class A Member;

(xv)(A) change or designate the Tax Matters Member or Partnership Representative
or make any tax election or take, or cause the Company or any Subsidiary of the
Company to take, any action with respect to taxes that would cause the Company
or any Subsidiary of the Company to be classified as other than a partnership
for federal income tax purposes, or (B) change or designate the Tax Matters
Partner or Partnership Representative (each as defined in the Partnership
Agreement) pursuant to the Partnership Agreement;

(xvi)enter into an agreement with respect to or consummate any Change of
Control, Disposition Transaction or any liquidation or dissolution pursuant to
Section 12.2 of the Partnership Agreement unless, upon the consummation of such
Change of Control, Disposition Transaction or liquidation or dissolution, as the
case may be, all outstanding Preferred Units will be redeemed in full, inclusive
of an amount of cash equal to the Base Preferred Return Amount with respect to
each outstanding Preferred Unit (as may be required pursuant to the Partnership
Agreement);

(xvii)transfer all or any part of the General Partner Interest (as defined in
the Partnership Agreement) in the Partnership;

(xviii)make any payments or distributions to, or effect any redemptions in
respect of, Common Units, in each case, prior to the redemption in full of all
Preferred Units by the Partnership, inclusive of an amount of cash equal to the
Base Preferred Return Amount with respect to each outstanding Preferred Units
(as may be required pursuant to the Partnership Agreement), or make any
distributions on any Equity Interests other than in cash;

(xix)terminate, extend, amend, or modify the Hydrocarbons Marketing Agreement
and the Sanchez Letter Agreement;



17

--------------------------------------------------------------------------------

 



(xx)create any Subsidiary;

(xxi)make or agree to make any amendment, supplement, modification or waiver of
any provision of the Joint Development Agreement that, if implemented, would
adversely impact the Company, any of its Subsidiaries or any of the Partnership
Group Companies in any material respect, including, without limitation, the
spacing protections set forth in Section 5.3 of the Joint Development Agreement;

(xxii)make or agree to make any amendment, supplement, modification or waiver of
any provision in either of the Springfield Gathering Agreements that, if
implemented, would adversely impact the Partnership Group Companies in any
material respect, including any increase in fees or extension of any applicable
duration of the demand charge period;

(xxiii)make any election for capital expenditures on behalf of any Partnership
Group Company that is different than the election made by a Sanchez Vehicle with
respect to operations on assets in which the Partnership Group Companies and
Sanchez Vehicles both own an interest (i.e., non-consent for the Partnership and
consent for Sanchez Vehicle, or vice versa);

(xxiv)if, as of the end of a calendar quarter preceding the date of
determination, the PDP PV-10 Ratio is less than the then-effective Test Level,
elect to non-consent for greater than five percent (5%) of the gross wells
proposed by Persons other than the Sanchez Vehicles in any rolling twelve-month
period; provided that regardless of whether the PDP PV-10 Ratio is equal to or
greater than the then-effective Test Level, except pursuant to the rights of the
Operating Committee under the Joint Development Agreement, Special Approval
shall be required to non-consent to greater than five percent (5%) of gross
wells proposed by Blackstone Newco or its Affiliates (or successor owners of its
working interests) in any rolling twelve-month period; 

(xxv) make capital expenditures for drilling and completion of wells in any
quarterly period commencing twenty-four (24) months after the Effective Date in
which as of the end of the calendar quarter preceding the date of determination
the PDP PV-10 Ratio was less than the then-effective Test Level, provided that
if such capital expenditures constitute an “Approved Operation” (as defined in
the Joint Development Agreement) pursuant to the Joint Development Agreement,
then the required approval pursuant to this Section 5.7(b)(xxv) will only be
applicable to an amendment or modification of such “Approved Operation” or
approval of a subsequent “Approved Operation”;

(xxvi)if, as of the end of a calendar quarter preceding the date of
determination, the PDP PV-10 Ratio is less than the then-effective Test Level,
make any elections under the Joint Development Agreement or any Operating
Agreement in respect of the Partnership’s properties with respect to the
operation or series of related operations on Existing Producing Wells in excess
of $25.0 million in any year;

(xxvii)admit or accept any Obligation (as such term is defined in the APC/KM
PSA) contained in any Claim Notice (as such term is defined in the APC/KM PSA)
received pursuant to the APC/KM PSA;

(xxviii) provide consent to any transaction pursuant to Section 4(d) or Section
4(f) of the Sanchez Letter Agreement; or

(xxix) take any action, authorize or approve, or enter into any binding
agreement with respect to or otherwise commit to do any of the foregoing.



18

--------------------------------------------------------------------------------

 



(c)        Notwithstanding anything to the contrary in this Agreement, at any
time during which an Independent Director is required to be appointed, none of
the Company, any of its Subsidiaries, any of the Partnership Group Companies nor
any Officer or agent of the Company on behalf of the Company, any of its
Subsidiaries or any of the Partnership Group Companies, shall, without the
consent of the entire Board, including the Independent Director, take any action
that would result in a Bankruptcy Event of the Company, any of its Subsidiaries
or any of the Partnership Group Companies; adopt a plan of liquidation of the
Company any of its Subsidiaries or any of the Partnership Group Companies; take
any action to commence any suit, case, proceeding or other action under any
existing or future Law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors seeking to have an order for relief entered
with respect to the Company, any of its Subsidiaries or any of the Partnership
Group Companies, or seeking to adjudicate the Company, any of its Subsidiaries
or any of the Partnership Group Companies as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to the Company, any of its Subsidiaries
or any of the Partnership Group Companies; appoint a receiver, trustee,
custodian or other similar official for the Company, any of its Subsidiaries or
any of the Partnership Group Companies, or for all or any material portion of
the assets of the Company, any of its Subsidiaries or any of the Partnership
Group Companies; or make a general assignment for the benefit of the creditors
of the Company, any of its Subsidiaries or any of the Partnership Group
Companies.

5.8Issuance of Preferred Units and Certain Debt Matters.  If after the Effective
Date, (a) an event of default or borrowing base deficiency (or analogous term or
event) under any of the Senior Debt Agreements or any other agreements governing
any material Indebtedness of any of the Partnership Group Companies (including,
without limitation, any Replacement Credit Agreement) has occurred and such
event of default remains uncured by the applicable Partnership Group Company for
ten (10) Business Days following receipt by the Company of notice of such event
of default or (b) any of the Senior Debt Agreements, Replacement Credit
Agreements or any other agreements governing any material Indebtedness of any of
the Partnership Group Companies prohibits the payment by the Partnership of any
Tax Distributions (as defined in the Partnership Agreement) or, following the
date that is twelve (12) months following the Effective Date, Distributions in
cash on the Preferred Units pursuant to Section 4.1(b) of the Partnership
Agreement and such prohibition persists for ten (10) Business Days after the
date such distribution is due to be paid, then, notwithstanding Section 5.7, the
Class B Member shall have the right, in its sole discretion, to cause the
Partnership to issue additional Preferred Units, which number of Preferred Units
shall be determined by the Class B Member, in its sole discretion following
consultation with the Board, to the GSO Partner on the same terms and conditions
that the Preferred Units were issued to the GSO Partner on the Effective
Date.  In order to exercise such right, the Class B Member shall deliver a
written notice (an “Additional Preferred Units Notice”) to the Company setting
forth the request and the number of Preferred Units to be issued by the
Partnership.  Notwithstanding Section 5.7, upon receipt of the Additional
Preferred Units Notice, the Company and the Board shall be required to cause the
Partnership (A) to enter into a purchase agreement with the GSO Partner in
substantially the form attached hereto as Exhibit E (with any such changes to
the extent the parties thereto may mutually agree) and (B) to issue the number
of Preferred Units set forth in the Additional Preferred Units Notice within
five (5) Business Days of receipt of the Additional Preferred Units Notice.  The
Partnership shall use the proceeds from the issuance of such Preferred Units to
the GSO Partner solely to repay outstanding Indebtedness of any of the
Partnership Group Companies under any of the Senior Debt Agreements or any other
agreements governing any material Indebtedness of any of the Partnership Group
Companies (including a Replacement Credit Agreement) so as to remedy the
applicable condition(s) described in clauses (a) and (b) of this Section 5.8.

5.9Enforcement of Affiliate Contracts.  Notwithstanding anything to the contrary
in Section 5.7, each of the Members agree that any term or condition of any
arrangement, agreement or contract between the Company, any of its Subsidiaries
or any of the Partnership Group Companies, on the one hand, and any Affiliate of
a Member or Affiliate of the Company (excluding at any pertinent time, any
Subsidiary of the Company or Partnership Group Company), on the other hand,
other than the APC/KM PSA, shall be exercised or enforced by

19

--------------------------------------------------------------------------------

 



the Company, the applicable Subsidiary or the applicable Partnership Group
Company as directed by the non-Affiliated Member, without the requirement of the
approval by the Board or any other Person; provided, however, that any such
exercise or enforcement shall not entitle such non-Affiliated Member to vary any
obligation of the Company or of such Affiliate under such arrangement, agreement
or contract.  The Company will provide to the non-Affiliated Member copies of
all formal notices or material correspondence under any of such arrangements,
agreements or contracts at the same time as delivery to any counterparty under
such arrangements, agreements or contracts.  For clarity, the foregoing shall
not permit the Class B Member to enforce the rights and obligations of any
Partnership Group Company under the Joint Development Agreement or any Operating
Agreement to the extent that the term or condition of such arrangement,
agreement or contract relates solely to a party that is not an Affiliate of a
Member or Affiliate of the Company (provided, for the avoidance of doubt, the
foregoing shall not limit the Class B Member, or the rights of its designees to
the Board, under Sections 5.7(a) and 5.7(b)); provided further that, for
clarity, the Class B Member shall be entitled to direct the exercise and
enforcement by the Company, the applicable Subsidiary or the applicable
Partnership Group Company under the Joint Development Agreement or any Operating
Agreement to the extent that (i) the term or condition of such arrangement,
agreement or contract relates to a party that is an Affiliate of a Member or an
Affiliate of the Company and the Class B Member reasonably determines in good
faith that there is a conflict of interest by the applicable member of the
Sanchez Group in exercising or enforcing such term or condition or (ii) either
the applicable member of the Sanchez Group or the Partnership is then in breach
of the applicable arrangement, agreement or contract.

5.10Limitation of Duties and Corporate Opportunities.

(a)        To the fullest extent permitted by law, the Directors (each in his or
her capacity as a Director) and the UnSub Representative shall owe no fiduciary
or similar duty or obligation whatsoever to the Company, any Member (other than
for a Director (other than the Independent Director), the Member designating
such Director) or the other Directors, except as required by any provisions of
the Delaware Act or other applicable Law that cannot be waived.  Subject to the
foregoing, each of the Company and the Members acknowledge and agree that
(i) each Director may decide or determine any matter subject to the Board’s
approval in the sole and absolute discretion of such Director, it being the
intent of all Members that such Director (other than the Independent Director)
shall have the right to make such determination solely on the basis of the
interests of the Member that designated such Director, (ii) the UnSub
Representative shall act at the direction of the Board and (iii) the Independent
Director shall only consider the interests of the Company, its Subsidiaries and
the Partnership Group Companies, as applicable, when making a determination
under Section 5.7(c) and shall not consider the interests of any Members or
partners.  Each of the Company and the Members hereby agrees that any claims
against, actions, rights to sue, other remedies or other recourse to or against
any Director or the UnSub Representative for or in connection with any such
decision or determination, in each case whether arising in common law or equity
or created by rule of law, statute, constitution, contract (including this
Agreement) or otherwise, are in each case expressly released and waived by the
Company and each Member, to the fullest extent permitted by law, as a condition
of, and as part of the consideration for, the execution of this Agreement and
any related agreement, and the incurring by the Members of the obligations
provided in such agreements.

(b)        Each Director and, except as expressly provided herein, each Member
and each of their respective Affiliates, shall be free to engage or invest in,
and devote its and their time to, any other business venture or activity of any
nature and description, regardless of whether such activities are considered
competitive with the Company, and neither the Company nor any other Person shall
have any right by virtue of this Agreement or the relationship created hereby in
or to such other venture or activity of any Person (or to the income or proceeds
derived therefrom), and the pursuit of such other venture or activity shall not
be deemed wrongful or improper.  No notice, approval or other sharing of any
such other opportunity or activity shall be required and the legal doctrines of
“corporate opportunity,” “business opportunity” and similar doctrines shall not
be applied to any such competitive venture or activity.



20

--------------------------------------------------------------------------------

 



(c)        Notwithstanding anything in this Agreement to the contrary, the
Company and each of the Members acknowledges and agrees that certain of the GSO
Investor’s Affiliates (which, solely for purposes of this Section 5.10(c), shall
include The Blackstone Group L.P. and all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed, or Controlled by The Blackstone Group L.P.) (x) have made, prior
to the date hereof, and are expected to make, on and after the date hereof,
investments (by way of capital contributions, loans or otherwise), and (y) have
engaged, prior to the date hereof, and are expected to engage, on and after the
date hereof, in other transactions with and with respect to, in each case,
Persons engaged in businesses that directly or indirectly compete with the
business of the Company, its Subsidiaries and the Partnership Group Companies as
conducted from time to time.  The Company and the Members agree that, subject
only to the limitations provided in Section 5.10(d) below, any involvement,
engagement or participation of the GSO Investor and its Affiliates (including
any Director designated to the Board by the GSO Group) in such investments,
transactions and businesses, even if competitive with the Company, its
Subsidiaries or the Partnership Group Companies, shall not be deemed wrongful or
improper or to violate any duty express or implied under applicable Law or this
Agreement and shall not be deemed a conflict of interest.  For the purposes of
clarity, the GSO Investor shall be deemed not to violate this Section 5.10 if it
or any of its Affiliates shall invest in a fund or other entity, whether or not
the GSO Investor Controls such fund or entity that makes an investment that
directly or indirectly competes with the Company, its Subsidiaries or the
Partnership Group Companies.

(d)        Each of the Company and the Sanchez Investor (on behalf of itself and
its respective Affiliates) hereby renounces any co-participation right,
expectancy and any other rights (including information rights) with respect to
any business opportunity in which the GSO Investor participates or desires or
seeks to participate that either (x) is not within the purposes of the Company
as set forth in Section 1.9 or (y) is within such purposes of the Company but is
not a business opportunity that (i) the Company presents to a Director solely in
such individual’s capacity as a Director or (ii) is identified to the Director
solely through the disclosure of information by or on behalf of the Company to
the Director (each business opportunity other than those referred to in
clauses (x), (y)(i) or (y)(ii) are referred to as a “Renounced Business
Opportunity”); for clarity, the GSO Investor and any other member of the GSO
Group can pursue other opportunities in the AMI.  Neither the GSO Investor nor
any GSO Director nor any Affiliate of any of the foregoing (solely for purposes
of this Section 5.10(d), Affiliates of the GSO Investor shall include The
Blackstone Group L.P. and all private equity funds, portfolio companies,
parallel investment entities, and alternative investment entities owned,
managed, or Controlled by The Blackstone Group L.P.) shall have any obligation
to communicate or offer any Renounced Business Opportunity to the Company or the
Sanchez Investor, and the GSO Investor may pursue for itself or direct, sell,
assign or transfer to a Person other than the Company any Renounced Business
Opportunity, and any such action shall not be deemed a conflict of interest, a
breach of this Agreement, or a breach of any duty.  Notwithstanding anything to
the contrary in this Agreement, any business opportunity that is within the
purpose of the Company (as set forth in Section 1.9) and which is presented to
the GSO Investor solely by the Company (as distinguished from opportunities
presented by multiple Persons), will not be pursued by the GSO Investor or by
GSO unless otherwise agreed to in writing by a majority of the Sanchez
Directors.

(e)        Each of the Company and the Members hereby agrees that any claims
against, actions, rights to sue, other remedies or other recourse to or against
the GSO Investor or any of its Affiliates (including any GSO Director and solely
for purposes of this Section 5.10(e), Affiliates of the GSO Investor shall
include The Blackstone Group L.P. and all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed, or Controlled by The Blackstone Group L.P.) for or in connection
with any such investment activity or other transaction activity or other matters
made in compliance with Section 5.10(c) or Section 5.10(d)), or activities
related to any of the foregoing, whether arising in common law or equity or
created by rule of law, statute, constitution, contract (including this
Agreement) or otherwise, are expressly released and waived by the Company and
each Member, in each case to the fullest extent permitted by

21

--------------------------------------------------------------------------------

 



applicable law; provided, however, that the foregoing shall not release any
claims for actual fraud, willful misconduct, or a breach of this Agreement.

(f)        Notwithstanding anything in this Agreement to the contrary, each of
the Company and the Members acknowledges and agrees that the GSO Investor and
its Affiliates (including any GSO Director and solely for purposes of this
Section 5.10(f), Affiliates of the GSO Investor shall include The Blackstone
Group L.P. and all private equity funds, portfolio companies, parallel
investment entities, and alternative investment entities owned, managed, or
Controlled by The Blackstone Group L.P.) have obtained, prior to the date
hereof, and are expected to obtain, on and after the date hereof, confidential
information from other companies in connection with the activities and
transactions described in this Section 5.10 or otherwise.  The Company and each
of the Members hereby agree that (x) none of the GSO Investor or any of its
Affiliates (including any GSO Director and solely for purposes of this Section
5.10(f), Affiliates of the GSO Investor shall include The Blackstone Group L.P.
and all private equity funds, portfolio companies, parallel investment entities,
and alternative investment entities owned, managed, or Controlled by The
Blackstone Group L.P.) has any obligation to use in connection with the
business, operations, management or other activities of the Company or to
furnish to the Company, its Subsidiaries, the Partnership Group Companies or any
Member any such confidential information, and (y) any claims against, actions,
rights to sue, other remedies or other recourse to or against the GSO Investor
or any of its Affiliates (including any GSO Director and solely for purposes of
this Section 5.10(f), Affiliates of the GSO Investor shall include The
Blackstone Group L.P. and all private equity funds, portfolio companies,
parallel investment entities, and alternative investment entities owned,
managed, or Controlled by The Blackstone Group L.P.) for or in connection with
any such failure to use or to furnish such confidential information, whether
arising in common law or equity or created by rule of law, statute,
constitution, contract (including this Agreement) or otherwise, are expressly
released and waived by each of the Company and the Members to the fullest extent
permitted by applicable law.

(g)        Notwithstanding anything in this Agreement to the contrary:

(i)the Company and each of the Members acknowledge and agree that as of the
Effective Date, SN Maverick, an Affiliate of Sanchez Parent, and Blackstone
Newco purchased from Anadarko Petroleum Corporation and Kerr McGee Oil and Gas
Onshore LP certain oil, gas and mineral interests in the AMI, in connection
therewith entered into the Joint Development Agreement and related Operating
Agreements and on and after the Effective Date, Sanchez Investor’s Affiliates
(including Sanchez Parent and its Subsidiaries) will engage in oil and gas
activities in the AMI related to such assets and agreements including, but not
limited to, acquiring oil and gas assets, drilling and completing wells,
producing oil and gas, gathering, processing, transporting and marketing oil and
gas both for its own account and for the account of Blackstone Newco (the
“Additional Sanchez Activities”) and the Additional Sanchez Activities may
directly or indirectly compete with the business of the Company, the Partnership
Group Companies and any other Subsidiary of the Company as conducted from time
to time; and

(ii)except as set forth in the Joint Development Agreement, the Sanchez Letter
Agreement or Section 5.11, the GSO Investor shall not be entitled to and hereby
renounces any co-participation right in any business opportunities pursued by SN
Maverick and its Affiliates (other than the Company or any of the Partnership
Group Companies).

5.11AMI and Participation in Future Acquisitions.  Upon receipt by the
Partnership of an offer from Sanchez Parent or any of its Affiliates of forty
percent (40%) of the interest of Sanchez Parent and its Affiliates to be
acquired in an AMI Acquisition or other AMI Participation Opportunity, in each
case, as such offer is required to be so presented under the Joint Development
Agreement or Sanchez Letter Agreement, the Partnership shall automatically,
without the need for any further action by the Board or any Member, be deemed to
have

22

--------------------------------------------------------------------------------

 



approved such acquisition of the offered portion of such AMI Acquisition or AMI
Participation Opportunity, unless the Class B Member declines such acquisition
pursuant to Section 5.7(b), in which case the Partnership Group Companies shall
be deemed to have irrevocably waived their right to acquire any properties and
assets comprising the AMI Acquisition or other AMI Participation Opportunity if
such acquisition is consummated on the terms and subject to the conditions
presented to the Partnership within one-hundred fifty (150) days from the date
that the Class B Member declines such acquisition.  If the Partnership has been
deemed to approve any AMI Acquisition or other AMI Participation Opportunity,
then (a) the Company shall cause the Partnership to consummate the AMI
Acquisition or other AMI Participation Opportunity on the terms and conditions
required by the Joint Development Agreement or the Sanchez Letter Agreement and
such acquisition shall be funded by the Partnership (and the Members agree to
cause their respective Affiliates who are limited partners in the Partnership to
comply with the following) as follows, unless otherwise mutually determined by
the Board acting with unanimous consent: (i) first, with cash on hand at the
Partnership Group Companies, provided that the Partnership has not then failed
to pay when due any Tax Distributions or any quarterly Distributions to the
Preferred Units in cash pursuant to Section 4.1(b) of the Partnership Agreement
and such failure is continuing, (ii) second, by incurring Indebtedness by
drawing upon the Credit Agreement (or any Replacement Credit Agreement),
provided that, with respect to any funding of such acquisition under either the
immediately preceding clause (i) or this clause (ii), (A) the use of cash on
hand at the Partnership Group Companies and any such drawing upon the Credit
Agreement (or any Replacement Credit Agreement) does not result in undrawn
committed borrowing capacity of less than sixty percent (60%) of the total
committed borrowing base to then be available under the Credit Agreement (or any
Replacement Credit Agreement), and (B) the ratio of (x) the sum of outstanding
Indebtedness of the Partnership Group Companies and the Base Preferred Return
Amount to (y) LTM EBITDA (as defined in the Credit Agreement) shall not exceed
the levels set forth on Exhibit F immediately prior to and pro forma for such
acquisition, (iii) third, by causing the Partnership to issue additional
Preferred Units to Affiliates of the Class B Member designated by the Class B
Member in an amount equal to 60% of the remaining purchase price and additional
Common Units to Affiliates of the Class A Member designated by the Class A
Member in an amount equal to 40% of the remaining purchase price; provided that
the Class A Member and its Affiliates shall not be required to fund any amounts
pursuant to this clause (iii) if prohibited from doing so pursuant to any
agreement governing any Indebtedness of such entities and their Affiliates and
(iv) fourth, any remaining amounts shall be satisfied by causing the Partnership
to issue additional Preferred Units to Affiliates of the Class B Member
designated by the Class B Member pursuant to a purchase agreement in
substantially the form attached hereto as Exhibit E (with any such changes to
the extent the parties thereto may mutually agree).

5.12Meetings of the Members.  Meetings of the Members may be called by the
Board, but shall not otherwise be required for any purpose, except as may be
required by applicable Law.

(a)        Place of Meetings.  The Board may designate any place as the place of
meeting for any meeting of the Members.

(b)        Notice of Meetings.  Written or printed notice stating the place, day
and hour of the meeting and the purposes for which the meeting is called shall
be delivered to each Member entitled to vote thereat not less than five (5)
Business Days (or forty-eight (48) hours in the case of a telephonic meeting)
before the meeting.

(c)        Manner of Acting.  When a vote on any matter is required by the
Members, each Member shall be entitled to one vote for each Unit held by such
Member within a specified class or series of Units entitled to vote on such
matter.  Unless otherwise provided by Law or this Agreement, the affirmative
vote of a majority of the Units having the right to vote on the matter or action
subject to such vote shall constitute the act of the Members and the affirmative
vote of a majority of the Units of a specified class or series having the right
to vote on the matter or action subject to such vote shall constitute the act of
the Members holding that class or series of Units.



23

--------------------------------------------------------------------------------

 



(d)        Proxies.  At any meeting of the Members of a specified class or
series of Units, a Member may vote by proxy executed in writing by such Member
or by its duly authorized representative.

(e)        Written Actions.  Any action required to be, or which may be, taken
by Members may be taken without meeting if consented thereto in a writing
setting forth the action so taken and signed by all of the Members entitled to
vote who are required to take such action.

(f)        Telephonic Participation in Meetings.  Members may participate in any
meeting through telephonic or similar communications equipment by which all
Persons participating in the meeting can hear one another, and such
participation shall constitute presence in person at such meeting.

5.13Company Covenants, Representations and Warranties.

(a)        Notwithstanding anything in this Agreement to the contrary, for so
long as any Preferred Units remain outstanding or any obligations under the
Senior Debt Agreements remain outstanding, the Company shall not, and shall
cause each of the Partnership Group Companies not to:

(i)fail to observe all corporate, limited liability company or partnership
formalities and other formalities required by their respective organizational
documents or the laws of the jurisdiction where such entity is organized, or
fail to preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the Delaware Act (or such other
applicable Law in the jurisdiction where such entity is organized);

(ii)commingle its funds or assets with the funds or assets of any other Person;
provided, however, that distributions made by the Partnership not in violation
of the Partnership Agreement or any Senior Debt Agreement shall not be
considered assets of the Partnership for purposes of this Section 5.13(a)(ii);

(iii)fail to maintain all of its books, records, financial statements and bank
accounts separate from those of any other Person (including, without limitation,
any Affiliates);

(iv)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(v)hold itself out to be responsible for the debts of any other Person or hold
out its credit as being available to satisfy the obligations of any other Person
(other than pursuant to the arrangements provided for in (A) the APC/KM PSA, (B)
the KNOC PSA, (C) the MSA, (D) the Hydrocarbons Marketing Agreement, (E) the
Sanchez Letter Agreement, (F) the Drilling Commitment Agreement and (G)
financing fees paid at the Anadarko Closing and KNOC Closing or Dual Closing, as
applicable);

(vi)fail to (A) hold itself out to the public and identify itself, in each case,
as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name, (C) hold its assets in its own name or (D) correct any known
misunderstanding regarding its separate identity (provided, the Partnership may
authorize agents pursuant to the MSA, in their own name as agents for the
Partnership, to perform management services on behalf of the Partnership);

(vii)fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;



24

--------------------------------------------------------------------------------

 



(viii)fail to pay its own liabilities from its own funds (other than pursuant to
the arrangements provided for in (A) the APC/KM PSA, (B) the KNOC PSA, (C) the
MSA, (D) the Hydrocarbons Marketing Agreement, (E) the Sanchez Letter Agreement,
(F) the Drilling Commitment Agreement and (G) financing fees paid at the
Anadarko Closing and KNOC Closing or Dual Closing, as applicable);

(ix)identify its partners or other Affiliates, as applicable, as a division or
part of it;

(x)guarantee, or otherwise become a restricted subsidiary pursuant to any
agreement governing, the Indebtedness of the Sanchez Investor or any of its
Affiliates (other than the Company or the Partnership Group Companies);

(xi)fail to be adequately capitalized to engage in its business separate and
apart from Sanchez Parent and its Affiliates and to remain solvent; provided the
foregoing shall not be construed as imposing an obligation on any Member to
contribute or loan additional capital, property or services to the Company;

(xii)fail to ensure that all material transactions between the Company, its
Subsidiaries or the Partnership Group Companies, on the one hand, and any member
of the Sanchez Group, on the other hand, whether currently existing or hereafter
entered into, will be on an arm’s length basis; or

(xiii)have the same slate of Persons serving as officers of Sanchez Parent or
any of its Affiliates (excluding the Company, any of its Subsidiaries and the
Partnership Group Companies) also serve in the same capacities with the Company,
any of its Subsidiaries or any of the Partnership Group Companies.

(b)        The assets of the Company and its Subsidiaries or the Partnership
Group Companies have not been and will not be listed as assets on the financial
statement of any other Person; provided, however, that the assets of the Company
and its Subsidiaries or the Partnership Group Companies may be included in a
consolidated financial statement of Sanchez Parent and its Affiliates, provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of the Company and its Subsidiaries or
the Partnership Group Companies and the Members and their Affiliates and to
indicate that the Company’s and its Subsidiaries or the Partnership Group
Companies’ assets and credit are not available to satisfy the debts and other
obligations of the Members and their Affiliates or any other Person and
(ii) such assets shall be listed on the Company’s and its Subsidiaries or the
Partnership Group Company’s own separate balance sheet(s).  Such consolidation
shall not affect the status of the Company and its Subsidiaries or the
Partnership Group Companies as separate legal entities with its separate assets
and separate liabilities.  The Company (in its capacity as the general partner
of the Partnership) and the Partnership Group Companies have maintained and will
maintain their respective books, records, resolutions and agreements as official
records.  Failure by the Company (in its capacity as the general partner of the
Partnership) or the Partnership Group Companies to comply with any of the
obligations set forth in this Section 5.13(b) shall not affect the status of the
Company, the Partnership and each other Partnership Group Company as a separate
legal entity, each with its separate assets and separate liabilities.

(c)        The Members acknowledge and agree that the Company and each of the
Partnership Group Companies are special purpose, non-guarantor, unrestricted
Subsidiaries of Sanchez Parent or any Affiliate thereof and shall be bankruptcy
remote from Sanchez Parent or any Affiliate of Sanchez Parent that is not the
Company or is not included in the Partnership Group Companies.



25

--------------------------------------------------------------------------------

 



5.14Tag-Rights Control.  With respect to a transfer by Blackstone Newco, at any
time (a) following the fifth anniversary of the Effective Date or (b) during any
calendar quarter in which the PDP PV-10 Ratio is less than the then-effective
Test Level, if any Partnership Group Company receives a Tag-Along Offer (as such
term is defined in the Joint Development Agreement) pursuant to the Joint
Development Agreement, the Class B Member shall be permitted to cause the
Partnership Group Companies to participate in the subject Tag-Along Transaction
(as such term is defined in the Joint Development Agreement) in accordance with
the terms of the Joint Development Agreement.  With respect to a transfer by SN
Maverick or any Sanchez Vehicle, the Class B Member shall be permitted to cause
the Partnership Group Companies to participate in the subject Tag-Along
Transaction (as such term is defined in the Joint Development Agreement and the
Sanchez Letter Agreement) pursuant to the Joint Development Agreement or the
Sanchez Letter Agreement.

5.15Certain Workover and Recompletion Operations.  If, as of the end of any
calendar quarter preceding a date of determination, the PDP PV-10 Ratio is less
than the then-effective Test Level, the Class B Member shall be entitled to (a)
propose in writing to Sanchez Investor from time to time workover or
recompletion operations relating to the Partnership Group Companies’ assets, in
each case pursuant to the terms of the Joint Development Agreement or any
applicable Operating Agreement and (b) cause the Partnership to deliver such
proposal in writing to Sanchez Parent.  Upon receipt of such proposal, the Board
will instruct the UnSub Representative to propose such operations to the
Operating Committee in accordance with the terms of the Joint Development
Agreement and vote in favor of such operations.  Notwithstanding anything to the
contrary contained herein, upon compliance with the foregoing terms of this
Section 5.15, there shall be no liability on behalf of the Partnership or the
UnSub Representative if such proposed operations are rejected or otherwise not
approved by the Blackstone Representatives (as defined under the Joint
Development Agreement) of the Operating Committee.

Article VI
BOOKS, REPORTS AND COMPANY FUNDS

6.1Records and Accounting.  The Company shall keep or cause to be kept at the
principal office of the Company appropriate books and records with respect to
the Company’s business.  The books of the Company shall be maintained, for
financial reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles (“GAAP”).  All decisions as to accounting
matters, except as specifically provided to the contrary herein, shall be made
by the Board.

6.2Reports.

(a)        The Company shall use commercially reasonable efforts to deliver or
cause to be delivered to each Member, within seventy-five (75) days after the
end of each Fiscal Year, an annual report containing a statement of changes, if
any, in the Member’s equity and the Member’s Capital Account balance for such
Fiscal Year, if any.

(b)        The Company shall use commercially reasonable efforts to deliver or
cause to be delivered, within seventy-five (75) days after the end of each
Fiscal Year, to each Person who was a Member at any time during such Fiscal Year
all information necessary for the preparation of such Person’s United States
federal and state income tax returns.

(c)        The Company shall use commercially reasonable efforts to deliver or
cause to be delivered, within seventy-five (75) days after the end of each
Fiscal Year, all information requested by a Member in order for such Member to
complete its unrelated business taxable income and FIRPTA tax filings, if any.



26

--------------------------------------------------------------------------------

 



(d)        The Company shall use commercially reasonable efforts to deliver or
cause to be delivered to each Member, within sixty (60) days after the end of
each Fiscal Year, estimates of each of the items in Sections 6.2(a),  6.2(b) and
6.2(c) to the extent such items have not then been delivered.

(e)        The Company shall cause the Partnership to deliver or cause to be
delivered to each of the Members no later than the time delivered to the
Partners (as defined in the Partnership Agreement) those reports that are
required to be delivered to the Partners pursuant to Section 7.2 of the
Partnership Agreement.  The Company shall cause the Partnership to deliver or
cause to be delivered to the Class B Member no later than the time delivered to
the holders of Preferred Units the information that is required to be delivered
to such holders pursuant to Section 5.7 of the Partnership Agreement.

6.3Inspection by Members.  Except as may be necessary to preserve
attorney-client or similar privilege of the Company, any Member, and any
accountants, attorneys, financial advisors and other representatives of such
Member, may from time to time at such Member’s sole expense for any reasonable
purpose, visit and inspect the respective properties of the Company, any of its
Subsidiaries or any of the Partnership Group Companies, examine (and make copies
and extracts of) the Company’s, any of its Subsidiaries’ or any of the
Partnership Group Companies’ respective books, records and documents of any
kind, and discuss the Company’s, any of its Subsidiaries’ or any of the
Partnership Group Companies’ respective affairs with its employees or
independent accountants, all at such reasonable times as such Member may request
upon reasonable notice.

6.4Public Disclosure.  Unless required by Law, including the rules and
regulations of any securities exchange (with the advice of counsel to the
Company), no press release or public announcement related to the Company, any of
the Company’s Subsidiaries, any of the Partnership Group Companies, this
Agreement or the transactions contemplated herein or any other announcement or
communication shall be issued or made by any Member, a Director, the Company,
any of its Subsidiaries or any of the Partnership Group Companies without the
advance approval of the Board (including any Directors appointed by the GSO
Group), in which case the Board shall be provided a reasonable opportunity to
review and provide suggested comments concerning the disclosure contained in
such press release, announcement or communication prior to issuance,
distribution or publication.  The foregoing shall not limit Sanchez Parent or
its Affiliates from publicly filing the Partnership Agreement and making
additional disclosures in connection therewith, in each case as required by
applicable Law and securities regulations.

Article VII
TAX MATTERS

7.1Tax Controversies.  Subject to Sections 5.4 and 5.7, for any taxable year
beginning before January 1, 2018, the Class A Member is designated as the “Tax
Matters Member” as defined in Code Section 6231 (the “Tax Matters Member”) as of
the date hereof, and for any taxable year beginning on or after January 1, 2018,
the Class A Member is designated as the “Partnership Representative” as defined
in Code Section 6223(a), as added by the Bipartisan Budget Act of 2015 (the
“Partnership Representative”).  The Tax Matters Member or the Partnership
Representative shall cause to be prepared and timely filed (on behalf of the
Company) all federal, state and local tax returns, if any, required to be filed
by the Company.  The Company shall bear the costs of the preparation and filing
of its returns.  Subject to Sections 5.4 and 5.7, the Tax Matters Member or the
Partnership Representative shall determine whether to make any elections on
behalf of the Company.  Without consent of the Board, the Tax Matters Member or
the Partnership Representative shall not extend the statute of limitations, file
a request for administrative adjustment, file suit concerning any tax refund or
deficiency relating to any Company administrative adjustment or enter into any
settlement agreement relating to any Company item of income, gain, loss,
deduction or credit for any Fiscal Year.  In the event the “TEFRA audit
provisions” of Code Section 6221 et seq. apply by their terms, the Tax Matters
Member shall ensure that each

27

--------------------------------------------------------------------------------

 



other Member is a notice partner within the meaning of Section 6231(a)(8) of the
Code.  Each Member agrees to cooperate with the Tax Matters Member or the
Partnership Representative and to do or refrain from doing any and all things
required by the Tax Matters Member or the Partnership Representative to conduct
such proceedings.  Subject to Sections 5.4 and 5.7, the designation of the Tax
Matters Member or the Partnership Representative may be changed from time to
time as determined by the Board.

Article VIII
EXCULPATION AND INDEMNIFICATION

8.1Performance of Duties; No Liability of Members, Directors and Officers.  No
Member or Director (in their respective capacities as such) shall have any duty
to the Company or any Member of the Company except as expressly set forth herein
or in other agreements to which such Persons are party or as required by
applicable law.  No Member, Director or Officer of the Company (in their
respective capacities as such) shall be liable to the Company, and no Director
or Officer of the Company (in their respective capacities as such) shall be
liable to any Member, for any loss or damage sustained by the Company or such
Member (as applicable), unless such loss or damage shall (as finally determined
by a court of competent jurisdiction) have resulted from such Person’s fraud,
intentional misconduct or, in the case of any Member, willful breach of this
Agreement or, in the case of any Director or Officer of the Company, knowing and
intentional breach of this Agreement or, in the case of an Officer, breach of
such Person’s duties pursuant to Section 5.6(d).  In performing such Person’s
duties, each such Person shall be entitled to rely in good faith on the
provisions of this Agreement and on information, opinions, reports or statements
(including financial statements and information, opinions, reports or statements
as to the value or amount of the assets, liabilities, profits or losses of the
Company or any facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid) of the following other Persons
or groups: one or more Officers or employees of the Company, any attorney,
independent accountant, appraiser or other expert or professional employed or
engaged by or on behalf of the Company; or any other Person who has been
selected with reasonable care by or on behalf of the Company, in each case as to
matters which such relying Person reasonably believes to be within such other
Person’s competence.  The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Delaware Act.  No Member, Director or Officer of the Company shall be personally
liable under any judgment of a court, or in any other manner, for any debt,
obligation or liability of the Company, whether that liability or obligation
arises in contract, tort or otherwise, solely by reason of being a Member,
Director or Officer of the Company or any combination of the foregoing.  Nothing
in this Agreement shall limit the liabilities and obligations of the Members, or
entitle any Member to indemnification hereunder from the Company with respect to
any claims made under, when acting in any capacity for or on behalf of the
Company other than those expressly described above.  For the avoidance of doubt,
nothing in this Agreement shall limit the liability of any Member to any other
Member for breach of this Agreement.

8.2Right to Indemnification.  Subject to the limitations and conditions as
provided in this Article VIII, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (“Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact that such Person, or a Person of which such Person is the legal
representative, is or was a Member, a Director or Officer or, in each case, a
representative thereof (each, an “Indemnified Person”) shall be indemnified by
the Company to the fullest extent permitted by applicable law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including,
without limitation, reasonable attorneys’ and experts’ fees) actually incurred
by such Person in connection with such Proceeding, appeal, inquiry or
investigation (“Loss”), unless (a) such Loss shall have

28

--------------------------------------------------------------------------------

 



been finally determined by a court of competent jurisdiction to have resulted
from such Person’s fraud, intentional misconduct or, in the case of any Member,
willful breach of this Agreement or, in the case of any Director or Officer,
knowing and intentional breach of this Agreement or (b) in the case of an
Officer, such Loss shall have been finally determined by a court of competent
jurisdiction to have resulted from such Person’s failure to act in good faith
and in a manner reasonably believed to be in or not opposed to the best
interests of the Company or other failure to comply with such Officer’s duties
pursuant to Section 5.6, or such Officer had reasonable cause to believe his or
her conduct was unlawful.  Indemnification under this Article VIII shall
continue as to a Person who has ceased to serve in the capacity which initially
entitled such Person to indemnity hereunder.  The rights granted pursuant to
this Article VIII, including the rights to advancement granted under Section
8.3, shall be deemed contract rights, and no amendment, modification or repeal
of this Article VIII shall have the effect of limiting or denying any such
rights with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal.  The
foregoing indemnification is for the benefit of the Persons identified above
acting in the capacities described above and not in any other capacity.  For the
avoidance of doubt and notwithstanding anything in this Article VIII to the
contrary, nothing in this Agreement shall provide for any indemnification of any
Member or any legal representative thereof in respect of any Proceeding by any
other Member against such Member for breach of this Agreement.

8.3Advance Payment.  The right to indemnification conferred in this Article VIII
shall include the right to be paid or reimbursed by the Company for the
reasonable documented, out-of-pocket, third-party expenses incurred by a Person
(other than an Officer of the Company in respect of claims by the Company
against such Officer in such Officer’s capacity as such) entitled to be
indemnified under Section 8.2 who was, or is threatened to be made a named
defendant or respondent in a Proceeding in advance of the final disposition of
the Proceeding and without any determination as to the Person’s ultimate
entitlement to indemnification; provided,  however, that the payment of such
expenses incurred by any such Person in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
affirmation by such Person of his or her good faith belief that he has met the
standard of conduct necessary for indemnification under this Article VIII and a
written undertaking, by or on behalf of such Person, to repay all amounts so
advanced if it shall ultimately be determined that such Indemnified Person is
not entitled to be indemnified under this Article VIII or otherwise.

8.4Indemnification of Employees and Agents.  The Company, at the direction of
the Board, may indemnify and advance expenses to an employee or agent of the
Company to the same extent and subject to the same conditions under which it may
indemnify and advance expenses under Sections 8.2 and 8.3.

8.5Appearance as a Witness.  Notwithstanding any other provision of this Article
VIII, the Company may pay or reimburse reasonable out-of-pocket expenses
incurred by a Director, Member, Officer, employee or agent in connection with
his appearance as a witness or other participation in a Proceeding at a time
when he is not a named defendant or respondent in the Proceeding.

8.6Nonexclusivity of Rights.  The right to indemnification and the advancement
and payment of expenses conferred in this Article VIII shall not be exclusive of
any other right that a Member, Director, Officer or other Person indemnified
pursuant to this Article VIII may have or hereafter acquire under any Law
(common or statutory) or provision of this Agreement.

8.7Insurance.  The Board may obtain and maintain, at the Company’s or a
Partnership Group Company’s expense, insurance to protect the Members,
Directors, Officers, employees and agents from any expense, liability or loss
arising out of or in connection with such Person’s status and actions as a
Member, Director, Officer, employee or agent.  In addition, the Board may cause
the Company to purchase and maintain insurance, at the Company’s expense, to
protect the Company and any other Member, Director, Officer or agent of the
Company who is or was serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of a foreign or domestic limited liability

29

--------------------------------------------------------------------------------

 



company, corporation, partnership, joint venture, sole proprietorship, trust,
employee benefit plan or other enterprise against any expense, liability or
loss, whether or not the Company would have the power to indemnify such Person
against such expense, liability or loss under this Article VIII.

8.8Savings Clause.  If this Article VIII or any portion hereof shall be
invalidated on any ground by any court or other Governmental Authority of
competent jurisdiction, then the Company shall nevertheless indemnify and hold
harmless each Person indemnified pursuant to this Article VIII as to costs,
charges and expenses (including reasonable attorneys’ fees), judgments, fines
and amounts paid in settlement with respect to any such Proceeding, appeal,
inquiry or investigation to the full extent permitted by any applicable portion
of this Article VIII that shall not have been invalidated and to the fullest
extent permitted by applicable law.

8.9Fund Indemnitors.  The Company hereby acknowledges that certain Indemnified
Persons have certain rights to indemnification, advancement of expenses or
insurance provided by The Blackstone Group L.P. and certain of its Affiliates or
GSO and certain of its Affiliates (collectively, the “Fund Indemnitors”, and the
Indemnified Persons benefitting from such rights to indemnification, and other
rights, from the Fund Indemnitors, the “Fund Indemnified Persons”).  The Company
hereby agrees (a) that it is the indemnitor of first resort (i.e., its
obligations to the Fund Indemnified Persons are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by the Fund Indemnified Persons are
secondary), (b) that it shall be required to advance the full amount of expenses
incurred by an applicable Fund Indemnified Person and shall be liable for the
full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement, without regard to any rights any Fund Indemnified Person may have
against the Fund Indemnitors, and (c) that it irrevocably waives, relinquishes
and releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of any Fund Indemnified Person with respect to
any claim for which a Fund Indemnified Person has sought indemnification from
the Company shall affect the foregoing and the Fund Indemnitors shall have a
right of contribution or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of a Fund Indemnified Person against
the Company.  The Company acknowledges and agrees, notwithstanding anything
herein to the contrary, that the Fund Indemnitors are express third-party
beneficiaries of the terms of this Section 8.9.

Article IX
UNITS, TRANSFERS, AND OTHER EVENTS

9.1Unit Certificates.

(a)        Units in the Company may be evidenced by certificates in a form
approved by the Board (“Certificates”) but there shall be no requirement that
the Company issue certificates to evidence the Units.  Any Certificate will bear
the following legend reflecting the restrictions on the Transfer of such
securities:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “33 ACT”), AND MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE 33 ACT OR IN A TRANSACTION
WHICH, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE 33 ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THAT CERTAIN AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT,

30

--------------------------------------------------------------------------------

 



DATED AS OF MARCH 1, 2017, AS AMENDED FROM TIME TO TIME, BY AND AMONG THE
COMPANY AND THE MEMBERS IDENTIFIED THEREIN, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER.  A COPY OF SUCH LIMITED LIABILITY COMPANY AGREEMENT HAS BEEN FILED
WITH THE SECRETARY OF THE COMPANY AND IS AVAILABLE UPON REQUEST.”

(b)        If Certificates have been issued, upon any Transfer of all or a
portion of the Units hereunder, the Transferor shall surrender the
Certificate(s) representing the Units so Transferred to the Company for
cancellation.  If a Certificate represents a greater portion of the Transferor’s
Units than that intended for Transfer, upon surrender of such certificate for
cancellation the Company shall issue to the Transferor a new Certificate which
represents the Units being retained by such Transferor.  Upon a determination by
the Board, the Company shall issue to each Transferee who is Transferred Units
pursuant to this Agreement and who is admitted to the Company as a Substitute
Member in accordance with Section 9.7, a Certificate evidencing the Units held
by such Transferee.  Such Certificate shall indicate the Units then owned by
such Transferee and shall represent the Units owned by such Transferee from time
to time thereafter as set forth in the then effective Exhibit A hereto,
regardless of the Units indicated in the Certificate.  Upon receipt of written
notice or other evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of any Certificate and, in the case of any such
loss, theft or destruction upon receipt of the Member’s unsecured indemnity
agreement, or in the case of any other holder of a Certificate or Certificates,
other indemnity reasonably satisfactory to the Board or in the case of any such
mutilation upon surrender or cancellation of such Certificate, the Company will
make and deliver a new Certificate, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Certificate.

9.2Record Holders.  The Company shall keep a register or other records which
reflect the Units and any Certificates.  Except as otherwise required by law,
the Company shall be entitled to, and shall only, recognize the exclusive right
of a Person registered on its books as the record holder of a Unit, whether or
not represented by a Certificate, to receive distributions in respect of such
Unit, to vote as the owner of such Unit and to be entitled to the benefits, and
subject to the obligations, of this Agreement with respect to such Unit.

9.3Restrictions on Transfers of Units.

(a)        General Transfer Restrictions.  No Member shall Transfer any interest
in any Units except in accordance with this Section 9.3.  The Class A Member
shall not Transfer any interest in any Class A Units in a single transaction or
series of related transactions without the prior written consent of the Class B
Member, other than to Permitted Transferees (provided, that in the case of a
Transfer of Class A Units to a Permitted Transferee that is not already a party
hereto, such Permitted Transferee agrees in writing to be bound by this
Agreement).  The Class B Member shall not Transfer any interest in any Class B
Units in a single transaction or series of related transactions without the
prior written consent of the Class A Member (which consent shall not be
unreasonably withheld, conditioned or delayed, provided that the Class A Member
may withhold such consent if any such Transfer would result in the Class B
Member and its Permitted Transferees owning less than a majority of the
outstanding Class B Units), other than to Permitted Transferees, provided,
however, that following the occurrence and during the continuance of an Investor
Redemption Event, the Class B Member may Transfer any interest in any Units
without the consent of the Class A Member or the Board.  Subject to Section 9.4,
any Transfers by a Member, other than to Permitted Transferees and except as set
forth in the provisions of the immediately preceding sentence, shall require the
prior approval of the Board.

(b)        Prohibited Transfers.  Notwithstanding anything to the contrary in
this Article IX, no Transfer of Units shall be permitted or made if such
Transfer would:



31

--------------------------------------------------------------------------------

 



(i)violate the then applicable federal or state securities laws or rules and
regulations of the Securities Exchange Commission, any state securities
commission or any other Governmental Authority with jurisdiction over such
Transfer;

(ii)terminate the existence or qualification of the Company under the laws of
the jurisdiction of its formation;

(iii)cause the Company to be treated as an association taxable as a corporation
or otherwise not to be treated as a partnership for U.S. federal income tax
purposes;

(iv)cause the Company to be required to register as an investment company under
the Investment Company Act of 1940, as amended, or subject the Company , any of
its Subsidiaries or any of the Partnership Group Companies to the Investment
Advisers Act of 1940, as amended, or the Employee Retirement Income Security Act
of 1974, as amended; or

(v)violate any other provision of this Agreement.

Any Transfer of Units in violation of this Agreement or applicable Law shall be
void ab initio, and the Company has the power to rescind such Transfer.

9.4Disposition Transactions.  In connection with any Disposition Transaction
(including by any consolidation, conversion, merger or other business
combination involving the Partnership in which Equity Securities are exchanged
for or converted into cash, securities of a corporation or other business
organization or other property, and any sale of all or substantially all of the
assets of the Partnership), (a) none of the Members, the Company or the
Partnership Group Companies shall enter into any definitive documentation
relating to such Disposition Transaction unless the Partnership has delivered to
the Class B Member a written undertaking that expressly provides that upon or
prior to the closing of such Disposition Transaction, an amount of cash equal to
the Base Preferred Return Amount shall be paid in respect of each Preferred Unit
in redemption or liquidation of all outstanding Preferred Units, (b) the Class B
Member shall not be obligated to be subject to any non-competition,
non-solicitation, or similar restrictive covenants that may be binding on GSO or
any of its Affiliates in connection with any Disposition Transaction and
(c) upon the consummation of any Disposition Transaction, the Partnership shall
have paid or shall concurrently pay an amount of cash equal to the Base
Preferred Return Amount with respect to each Preferred Unit in redemption in
full or liquidation of all outstanding Preferred Units.  No Disposition
Transaction may be consummated if the redemption of the outstanding Preferred
Units contemplated by the immediately preceding sentence is not consummated in
accordance with the terms hereof.

9.5Exit Transactions.

(a)        If (i) a Redemption Non-Payment shall have occurred, shall not have
been cured within fifteen (15) Business Days thereof and shall be continuing;
(ii) after the first anniversary of the Effective Date, the Partnership shall
have failed to pay the Quarterly Distribution Amount in cash to the Preferred
Units in any two quarters, regardless of whether consecutive, and such failure
is continuing; (iii) the Class A Member shall have caused the Company or any
Partnership Group Company to take any action that requires Special Approval
without first obtaining such Special Approval, provided that such failure has
not been cured by the Class A Member within the earlier of (A) thirty (30) days
following receipt of written notice of such failure from the Class B Member and
(B) thirty (30) days after any Officer becomes aware of such failure;
provided further that such cure period shall not apply if the Class A Member has
caused the Company or any Partnership Group Company to take any action that
requires Special Approval pursuant to Sections 5.7(b)(ii)  (provided that such
failure relates to an aggregate amount of Indebtedness that is greater than
$10.0 million), 5.7(b)(iii),  5.7(b)(iv) (with respect to the acquisition of any
assets outside the Core Area of the AMI), 5.7(b)(v),  5.7(b)(vi),  5.7(b)(ix)
 (provided that such failure relates to a sale of business or assets at a price
that is greater than $5.0 million),

32

--------------------------------------------------------------------------------

 



5.7(b)(x),  5.7(b)(xi)  (provided that such failure represents a variance from
the hedging plan established in compliance with Section 6.7 of the Partnership
Agreement of greater than five percent (5%) of volumes or relates to derivative
transactions other than those permitted to be entered into pursuant to
Section 6.7 of the Partnership Agreement), 5.7(b)(xv),  5.7(b)(xvi),
 5.7(b)(xvii),  5.7(b)(xviii),  5.7(b)(xix),  5.7(b)(xx),  5.7(b)(xxi),
 5.7(b)(xxii),  5.7(b)(xxvii) or 5.7(b)(xxix) in connection with the foregoing;
(iv) Sanchez Parent suffers (A) a Specified Event of Default (as such term is
defined in the Joint Development Agreement) under a Specified Credit Agreement
(as such term is defined in the Joint Development Agreement) and such Specified
Event of Default is continuing or (B) an event of default under the Indenture or
other agreement governing any Indebtedness for borrowed money of Sanchez Parent
and its Subsidiaries (other than the Company and the Partnership Group
Companies) in an amount greater than $50.0 million and such event of default has
caused the repayment of such Indebtedness to have been accelerated or (v) SN
Maverick (or any successor operator under the Joint Development Agreement that
is an Affiliate of Sanchez Parent) becomes a Defaulting Operator (as such term
is defined in the Joint Development Agreement) and as such has been removed as
Operator (as such term is defined in the Joint Development Agreement) pursuant
to the Joint Development Agreement or SN Maverick (or any successor operator
under the Joint Development Agreement that is an Affiliate of Sanchez Parent)
has resigned as Operator at any such time as an Operator Default Event (as such
term is defined in the Joint Development Agreement) exists such that SN Maverick
(or any successor operator under the Joint Development Agreement that is an
Affiliate of Sanchez Parent) can then be removed as a Defaulting Operator
pursuant to the Joint Development Agreement (any event in clauses (i), (ii),
(iii), (iv) or (v) of this Section 9.5(a), an “Investor Redemption Event”),
then, in each such case, the Class B Member shall be entitled to cause (and the
Class A Member and the Company agree to facilitate, as reasonably requested by
the Class B Member):

(1)a consolidation or merger of the Company, any of its Subsidiaries or any of
the Partnership Group Companies with or into any other business entity or other
corporate reorganization;

(2)a sale of all or any portion of the outstanding Units held by the Members; or

(3)a transaction in which all or substantially all of the assets of the Company,
any of its Subsidiaries or any of the Partnership Group Companies are sold,
leased or otherwise disposed of

(each of the transactions described in Sections 9.5(a)(1),  9.5(a)(2) and
9.5(a)(3) are referred to herein as an “Exit Transaction”), provided that,
solely with respect to an Investor Redemption Event described in Section
9.5(a)(ii) above (i.e. resulting from the Partnership’s failure to pay the
Quarterly Distribution Amount in cash to the Preferred Units in any two quarters
(regardless of whether consecutive) and such failure is continuing), the
Investor Representative (as such term is defined in the Partnership Agreement)
shall only be permitted to cause the Partnership to enter into a definitive
agreement for an Exit Transaction after three months following the date upon
which such Investor Redemption Event in Section 9.5(a)(ii) occurred.

(b)        If the Class B Member elects to pursue an Exit
Transaction:  (i) following good faith consultation with the Board, the Class B
Member may exclusively identify, negotiate, structure and otherwise pursue the
Exit Transaction, which Exit Transaction may be structured and accomplished as
determined by the Class B Member in its sole discretion, whether as a merger,
consolidation, sale of all or any portion of the Units, corporate
reorganization, sale of assets or otherwise; and (ii) the Exit Transaction shall
be effected on the terms and conditions negotiated by the Class B Member,
including any terms imposing on the Members’ obligations with respect to
reasonable and customary indemnities, escrows, holdbacks or other contingent
obligations that are applicable to all Members equally.  In connection with any
Exit Transaction, each of the Members shall, if requested by the Class B Member,
waive any dissenters’ rights, appraisal rights or similar rights that such
Member may have in connection therewith; provided, however, that the Class B
Member shall use its reasonable good

33

--------------------------------------------------------------------------------

 



faith efforts to maximize the Exit Transaction Consideration payable to the
holders of Common Units.  In addition, the Company shall, and the Company shall
cause its Subsidiaries and the Partnership Group Companies to, take such action
as the Class B Member may reasonably request in connection with any proposed
Exit Transaction, including engaging an investment banker or other advisor in
connection with such Exit Transaction, providing such financial and operational
information as the Class B Member may request and causing employees and other
representatives of the Company, its Subsidiaries or the Partnership Group
Companies to cooperate (including by participating in management presentations,
preparing marketing materials and making diligence materials available in an
electronic data room) with the Class B Member in any marketing process in
connection with any proposed Exit Transaction.  Notwithstanding anything to the
contrary herein or in the Partnership Agreement, the Units of the Company and
the general partnership interest in the Partnership may only be sold for nominal
consideration and the holders of the Units shall not be entitled to receive any
consideration in any such Exit Transaction in excess of the Capital
Contributions made by such members to the Company as of the Effective Date.

(c)        If the Class B Member elects to pursue an Exit Transaction, then the
Sanchez Investor and its Affiliates shall use their commercially reasonable
efforts to obtain as promptly as practicable:  (i) the consents or amendments
required under the applicable contracts and leases to which the Sanchez Investor
or any of its Affiliates is a party that would be necessary to transfer the
assets or properties of the Company, any of its Subsidiaries or any of the
Partnership Group Companies (including the approval of Sanchez Parent or any of
its Affiliates of such transfer under the Joint Development Agreement or any
Operating Agreement); and (ii) the consents or amendments to, or the direct
assignment of, any purchase, marketing, transportation, storage, processing or
sales contract; provided that the Sanchez Investor and its Affiliates shall not
be required to expend any amounts in connection with the foregoing unless such
expenditures will be reimbursed by the Partnership Group Companies or the
potential acquirer in an Exit Transaction, in each case upon the consummation of
such Exit Transaction; provided further, that the Sanchez Investor and its
Affiliates shall have no liability pursuant to the immediately preceding
clause (ii) of this Section 9.5(c) if a Governmental Authority or Blackstone
Newco prevents the Sanchez Investor or its Affiliates from providing such
consents, amendments or assignments. 

(d)        In addition, the Sanchez Investor and its Affiliates shall use their
commercially reasonable efforts in order to provide any potential acquirer in an
Exit Transaction with reasonable access upon at least five (5) days’ notice to
all reasonably necessary information and properties to permit it to perform due
diligence with respect to the proposed Exit Transaction, including access to
permits, contracts and infrastructure associated with the properties, but only
to the extent that such access is requested prior to the closing of such Exit
Transaction; provided, that, if so requested by the Sanchez Investor or its
Affiliates, such potential acquirer may be required to enter into customary
access agreements prior to being provided with such access.

(e)        The Class B Member shall regularly consult and cooperate with the
Board with respect to the status of the sale process for such Exit Transaction;
provided, however, that the Board and the Class A Member shall have no consent,
voting or appraisal rights with respect to the final terms of an Exit
Transaction and shall have no right to object to an Exit Transaction that is
completed in a manner consistent with this Section 9.5.

(f)        At least fifteen (15) Business Days prior to consummating an Exit
Transaction, the Class B Member shall deliver to each of the other Members
written notice that shall state (i) that the Exit Transaction has been
structured in a manner that complies with this Section 9.5, (ii) the amount and
form of consideration to be received by the Company or its Members in the Exit
Transaction (“Exit Transaction Consideration”) and (iii) all other material
terms and conditions of the Exit Transaction (including the identity of the
purchaser) and current drafts of the definitive documents related thereto.

(g)        Each other Member hereby makes, constitutes and appoints the Class B
Member, with full power of substitution and re-substitution, its true and lawful
attorney, for it and in its name, place and stead and

34

--------------------------------------------------------------------------------

 



for its use and benefit, to act as its proxy in respect of any vote or approval
of Members required to give effect to this Section 9.5, including any vote or
approval required under Section 18-209 of the Delaware Act and any waiver
contemplated by Section 9.5(b).  The proxy granted pursuant to this Section
9.5(g) is a proxy coupled with an interest and is irrevocable.

(h)        Each of the Members required to participate in an Exit Transaction
(collectively, the “Participating Sellers”), whether in its capacity as a
Participating Seller, Member or otherwise, and the Company, its Subsidiaries,
the Partnership Group Companies and the Board, shall take or cause to be taken
all such actions as may be reasonably necessary or desirable in order
expeditiously to consummate such Exit Transaction and any related transactions,
including (i) making reasonable and customary representations and warranties,
(ii) executing, acknowledging and delivering consents, assignments, waivers and
other documents or instruments, (iii) furnishing information and copies of
documents, (iv) filing applications, reports, returns, filings and other
documents or instruments with Governmental Authorities and (v) otherwise using
reasonable best efforts to fully cooperate with the Class B Member.  Without
limiting the generality of the foregoing, each Participating Seller agrees to
execute and deliver such agreements as may be reasonably specified by the
Class B Member to which all Participating Sellers will also be party, including
agreements to (x) make reasonable and customary individual representations,
warranties, covenants and other agreements as to the unencumbered title to its
Units and the power, authority and legal right to Transfer such Units,
(y) provide other reasonable and customary representations, warranties and
indemnities, provided that any indemnification for representations and
warranties regarding any of the Partnership Group Companies and their respective
assets and operations shall be limited to any escrow of proceeds that is
established in connection with the Exit Transaction or be limited to the
proceeds actually received by the Participating Sellers in the Exit Transaction,
and (z) be severally (on a pro rata basis in proportion to the related Exit
Transaction Consideration to be received by each Member) liable (whether by
purchase price adjustment, escrows, holdbacks, indemnity payments, contingent
obligations or otherwise) in respect of representations, warranties, covenants
and agreements in respect of the Company, its Subsidiaries and the Partnership
Group Companies; provided, however, that (i) any escrow of proceeds of any such
transaction shall be withheld on a pro rata basis among all Participating
Sellers (in proportion to the relative Exit Transaction Consideration to be
received by each Member), (ii) no Class A Member shall be liable for any amount
in excess of its pro rata share of any indemnification obligation (based on Exit
Transaction Consideration) in excess of any amounts placed in escrow and
(iii) no Class A Member shall be obligated to be subject to any non-competition,
non-solicitation, or similar restrictive covenants that may be binding on GSO or
any of its Affiliates in connection with any Exit Transaction.

(i)        The closing of an Exit Transaction shall take place at such time and
place as the Class B Member shall specify by notice to each Participating Seller
no later than five (5) Business Days prior to the closing of such Exit
Transaction.  At the closing of an Exit Transaction, each Participating Seller
shall deliver any documentation evidencing the Units to be sold (if any) by such
Participating Seller and the assignment thereof, free and clear of any liens,
against delivery of the applicable consideration.

(j)        In connection with any Exit Transaction, the Participating Sellers
shall receive the Exit Transaction Consideration in accordance with the order of
priority specified in Section 4.1(d) of the Partnership Agreement, after any
payments required under the Senior Debt Agreements and deduction of the
proportionate share of (A) the reasonable, documented, third-party out-of-pocket
expenses associated with such sale or Exit Transaction, including the
reasonable, documented out-of-pocket legal fees of the Company, its
Subsidiaries, the Partnership Group Companies, the Class B Member and each
Participating Seller, and reasonable, documented out-of-pocket brokers fees and
other commissions and any other expenses incurred by the Class B Member in
connection with such Exit Transaction, (B) amounts paid into escrow or held
back, in the reasonable determination of the Class B Member, for indemnification
or post-closing expenses and (C) amounts subject to post-closing purchase price
adjustments; provided, however, that upon the determination of such purchase
price adjustments, indemnification or post-closing expenses and upon release of
any such escrow or hold back, as

35

--------------------------------------------------------------------------------

 



applicable, the remaining amount of the Exit Transaction Consideration, if any,
shall be distributed to the Participating Sellers so that the total amount
distributed is in accordance with the order of priority specified in
Section 4.1(d) of the Partnership Agreement.

(k)        Subject to the last sentence of Section 9.5(b), the consideration to
be paid to each Member in an Exit Transaction shall be calculated by treating
such Exit Transaction as a liquidation of the Company in which all of the assets
of the Company (including goodwill) were sold in exchange for the Exit
Transaction Consideration (including any deemed assumption of liabilities), as
the case may be, and the proceeds of that sale, together with the profits,
losses, items of income, gain, loss and deduction, and distributions were
applied, allocated and distributed in accordance with the principles and
priorities set forth in Section 4.1(d) of the Partnership Agreement.

(l)        No action may be taken under this Section 9.5 if such action would
result in the breach of any Senior Debt Agreement, Replacement Credit Agreement
or any other agreement relating to material Indebtedness of the Partnership
Group; provided,  however, that the Company and the Members shall use their
commercially reasonable efforts to obtain a waiver of any such breach or
otherwise amend or cause to be amended the terms of any such agreement in a
manner which permits such action; and provided further,  however, that this
Section 9.5(l) shall not apply if the proceeds from any Exit Transaction are
sufficient to, and are used to, pay in full any outstanding borrowings under any
such applicable agreements.

(m)      Notwithstanding anything to the contrary provided herein, if an
Investor Redemption Event has occurred and given rise to the Class B Member’s
rights under this Section 9.5 and (i) has been cured by the Company prior to the
earlier of (A) one hundred eighty (180) days following the first occurrence of
such Investor Redemption Event and (B) the execution of a bona fide binding
definitive purchase agreement with a bona fide purchaser or (ii) all Preferred
Units have been redeemed in full for an amount of cash equal to the Base
Preferred Return Amount per Preferred Unit prior to the execution of a bona fide
binding definitive purchase agreement with a bona fide purchaser, then the
provisions of this Section 9.5 will be suspended and the Exit Transaction
process shall terminate, provided that, in such case, the Partnership shall pay
the reasonable and documented fees and expenses of any investment bank or other
advisors (including legal counsel) engaged by the Class B Member prior to such
suspension and termination.

9.6Expenses.  The Transferor and Transferee of any Units or other interest in
the Company shall be jointly and severally obligated to reimburse the Company
for all reasonable out-of-pocket expenses (including attorneys’ fees and
expenses) incurred by the Company for any Transfer or proposed Transfer,
regardless of whether consummated.

9.7Transfers Generally; Substitute Members.

(a)        Additional Procedural Conditions to Transfers.  Without limiting
Section 9.3(a), any Transfer of Units shall be valid hereunder only if:

(i)The Transferor and the Transferee execute and deliver to the Company such
documents and instruments of conveyance as may be reasonably requested by the
Board to effect such Transfer and to confirm the agreement of the Transferee to
be bound by the provisions of this Agreement;

(ii)The Transferor and the Transferee provide to the Board the Transferee’s
taxpayer identification number and any other information reasonably necessary to
permit the Company to file all required federal and state tax returns and other
legally required information statements or returns; and



36

--------------------------------------------------------------------------------

 



(iii)The Company is reimbursed by the Transferor and/or the Transferee for all
costs and expenses that the Company reasonably incurs in connection with the
Transfer as required by Section 9.6.

(b)        Rights and Obligations of Transferees and Transferors.  Subject to
Section 9.7(c), the Transferee of any Transfer permitted pursuant to this
Agreement shall be a Transferee only, and only shall receive, to the extent
Transferred, the Economic Interest associated with the Units so Transferred, and
such Transferee shall not be entitled or enabled to exercise any other rights or
powers of a Member, such other rights, and all obligations relating to, or in
connection with, such Units remaining with the Transferring Member.  The
Transferring Member shall remain a Member even if it has Transferred all of its
Units to one or more Transferees until such time as all such Transferees are
admitted to the Company as Substitute Members pursuant to Section 9.7(c), as
applicable.  In the event any Transferee desires to make a further Transfer of
all or any portion of its Units, such Transferee shall be subject to all of the
provisions of this Agreement to the same extent and in the same manner as the
Member who initially held such Units.

(c)        Admission of Transferee as Substitute Member.  Subject to the other
provisions of this Article IX, a Transferee shall be admitted to the Company as
a Substitute Member following a Transfer of Units in accordance with this
Article IX upon satisfaction of all of the following conditions, upon which the
Transferee shall have all of the rights and powers, and be subject to all of the
restrictions and liabilities, of a Member under the Delaware Act and this
Agreement with respect to the Units Transferred:  (i) the Transferee shall
become a party to this Agreement as a Member by executing a joinder or
counterpart signature page to this Agreement and executing such other documents
and instruments as the Board may reasonably request for the sole purpose of
confirming such Transferee’s admission as a Member and agreement to be bound by
the terms and conditions of this Agreement and (ii) the Transferee pays or
reimburses the Company for all reasonable costs that the Company incurs in
connection with the admission of the Transferee as a Member as required by
Section 9.6.

(d)        Effect on Transferor and Company.  Upon the admission of a Transferee
as a Substitute Member, (i) the Transferor shall (A) cease to be a Member with
respect to the portion of the Units so Transferred and (B) be released from any
obligations arising after the date of such Transfer with respect to the Units so
Transferred and (ii) the Transferee will become a Member hereunder with respect
to such Units with all the rights and obligations of a Member held by the
Transferor in respect of such Units immediately prior to the time of Transfer.

9.8Closing Date.  Any Transfer and any related admission of a Person as a Member
in compliance with this Article IX shall be deemed effective on such date that
the Transferee or successor in interest complies with the requirements of this
Agreement.

9.9Effect of Incapacity.  Except as otherwise provided herein, the Incapacity of
a Member shall not dissolve or terminate the Company.  In the event of such
Incapacity, the executor, administrator, guardian, trustee or other personal
representative of the Member that has experienced such Incapacity shall be
deemed to be the assignee of such Member’s Economic Interest and may, subject to
the terms and conditions set forth in this Article IX, become a Substitute
Member.

9.10No Appraisal Rights.  No Member shall be entitled to any valuation,
appraisal or similar rights with respect to such Member’s Units, whether
individually or as part of any class or group of Members, in the event of a
merger, consolidation, sale of the Company or other transaction involving the
Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.

9.11Effect of Non-Compliance.



37

--------------------------------------------------------------------------------

 



(a)        Improper Transfers Void.  ANY ATTEMPTED TRANSFER NOT STRICTLY IN
ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE IX WILL BE VOID AB INITIO AND OF
NO FORCE OR EFFECT WHATSOEVER, PROVIDED, THAT ANY SUCH ATTEMPTED TRANSFER MAY BE
A BREACH OF THIS AGREEMENT, NOTWITHSTANDING THAT SUCH ATTEMPTED TRANSFER IS
VOID.

(b)        Other Consequences.  Without limiting the foregoing, if any Unit or
Certificate representing a Unit is purported to be Transferred in whole or in
part in contravention of this Article IX, the Person to whom such purported
Transfer was made shall not be entitled to any rights as a Member whatsoever,
including, without limitation, any of the following rights:

(i)to participate in the management, business or affairs of the Company;

(ii)to receive any reports pursuant to Section 6.2 hereof or obtain information
concerning the Company pursuant to Section 6.3 or any other provision hereof;

(iii)to inspect or copy the Company’s books or records;

(iv)to receive any Economic Interest in the Company; or

(v)to receive upon the dissolution and winding up of the Company the net amount
otherwise distributable to the Transferor pursuant to Section 10.2(c)(iii)
hereof.

Article X
DISSOLUTION, LIQUIDATION AND TERMINATION

10.1Dissolution.  The Company will dissolve and its affairs will be wound up
only upon the approval of the Board and, if applicable, the Class B Member in
accordance with Section 5.7.

10.2Liquidation and Termination.  On dissolution of the Company, a majority of
the Board may appoint one or more other Persons as liquidator(s).  The
liquidator will proceed diligently to wind up the affairs of the Company and
liquidate the Company’s assets and make final distributions as provided
herein.  The costs of liquidation will be borne as a Company’s expense.  Until
final distribution, the liquidator will continue to operate the Company
properties with all of the power and authority of the Members.  Subject to
Section 18-804 of the Delaware Act, the steps to be accomplished by the
liquidator are as follows:

(a)Accounting.  As promptly as possible after dissolution and again after final
liquidation, the liquidator will cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

(b)Payments.  The liquidator will pay from Company funds all of the debts and
liabilities of the Company (including all expenses incurred in liquidation) or
otherwise make adequate provision therefor (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and

(c)Disposition of Assets.  The Company will dispose of all remaining assets as
follows:



38

--------------------------------------------------------------------------------

 



(i)the liquidator may sell any or all Company property, and any resulting gain
or loss from each sale will be computed and allocated to the Members pursuant to
Section 4.2;

(ii)with respect to all Company property that has not been sold, the fair market
value of that property will be determined and the Capital Accounts of the
Members will be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in property that has not been reflected in the
Capital Accounts previously would be allocated among the Members if there were a
taxable Transfer of that property for the fair market value of that property on
the date of distribution; and

(iii)thereafter, Company property will be distributed among the Members in
accordance with Section 4.1.  All distributions made pursuant to this clause
(iii) will be made by the end of such taxable year (or, if later, within ninety
(90) days after the date of such liquidation).

(d)Distributions.  All distributions in kind to the Members will be made subject
to the liability of each distributee for its allocable share of costs, expenses
and liabilities theretofore incurred or for which the Company has committed
prior to the date of termination and those costs, expenses and liabilities will
be allocated to the distributee pursuant to this Section 10.2.

(e)Cancellation of Filing.  On completion of the distribution of Company assets
as provided herein, the Company will be terminated, and the Board (or such other
Person or Persons as may be required) will cause the cancellation of any other
filings made as provided in Section 1.6 and will take such other actions as may
be necessary to terminate the Company.

Article XI
DEFINITIONS

11.1Definitions.  As used in this Agreement, the following terms have the
following meanings:

“Accredited Investor” has the meaning set forth in Section 2.3(i).

“Additional Preferred Units Notice” has the meaning set forth in Section 5.8.

“Additional Sanchez Activities” has the meaning set forth in Section 5.10(g)(i).

“Additional Units” has the meaning set forth in Section 3.1(a).

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For the purposes of this Agreement, The Blackstone Group L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group L.P. or its Affiliates that are not part of the credit-related businesses
of The Blackstone Group L.P. shall not be considered or otherwise deemed to be
an “Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group L.P., but any fund or account managed,
advised or subadvised by or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P. shall be considered an
Affiliate of GSO.  For the avoidance of doubt, (i) GSO or its Affiliates or any
fund or account managed, advised or subadvised by or Controlled by GSO or its
Affiliates shall not be considered an Affiliate of the Partnership or the
Company, and (ii) Affiliates of the Sanchez Investor shall include any member of
the Sanchez Group.



39

--------------------------------------------------------------------------------

 



“Affiliate Threshold” has the meaning set forth in Section 5.7(b)(xiii).

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be amended, modified, supplemented or restated from time to time.

“Allocation Regulations” means Treasury Regulation §§1.704-1(b), 1.704-2 and
1.704-3, as such regulations may be amended and are in effect from time to time
and any corresponding provisions of succeeding regulations.

“AMI” has the meaning given to such term in the Joint Development Agreement.

“AMI Acquisition” has the meaning given to the term “Acquisition” in the Joint
Development Agreement.

“AMI Participation Opportunity” has the meaning given to such term in the
Sanchez Letter Agreement.

“Anadarko Closing” has the meaning set forth in the Securities Purchase
Agreement.

“APC/KM PSA” means that certain Purchase and Sale Agreement among Anadarko E&P
Onshore LLC, Kerr-McGee Oil and Gas Onshore LP, SN Maverick, the Partnership and
Blackstone Newco, dated January 12, 2017, as it may be amended, modified,
supplemented or restated from time to time.

“Available Cash” has the meaning given to such term in the Partnership
Agreement.

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or a petition or
involuntary case with respect to any of the foregoing shall be filed or
commenced against such Person.

“Base Preferred Return Amount” has the meaning given to such term in the
Partnership Agreement.

“Basic Documents” has the meaning assigned to such term in the Securities
Purchase Agreement.

“Blackstone Newco” means Aguila Production, LLC.

“Board of Directors” or “Board” has the meaning set forth in Section 5.1.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.



40

--------------------------------------------------------------------------------

 



“Capital Account” has the meaning set forth in Section 4.3.

“Capital Contribution” means, with respect to any Member, the total amount of
money contributed to the capital of the Company by such Member, whether as an
initial Capital Contribution or as an additional Capital Contribution.

“Cause” means, with respect to the Independent Director, (a) acts or omissions
by such Independent Director that constitute willful disregard of such
Independent Director’s duties under this Agreement, bad faith or gross
negligence, (b) that such Independent Director has engaged in or has been
charged with, or has been convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (c) that such Independent
Director is unable to perform his or her duties as Independent Director due to
disability or incapacity or (d) that such Independent Director no longer meets
the definition of Independent Director.

“CEO” has the meaning set forth in Section 5.6.

“Certificates” has the meaning set forth in Section 9.1.

“Change of Control” has the meaning set forth in the Indenture. 

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. or any of their respective affiliates, as may be
applicable.

“Class A Member” means any Member holding Class A Units with regard to such
Person’s particular limited liability company equity interest designated by
Class A Units.

“Class A Unit” means a limited liability company Equity Interest in the Company
designated as a “Class A Unit” and which shall provide the holder thereof with
the rights and obligations specified with respect to a Class A Unit in this
Agreement.

“Class B Member” means any Member holding Class B Units with regard to such
Person’s particular limited liability company equity interest designated by
Class B Units.

“Class B Unit” means a limited liability company Equity Interest in the Company
designated as a “Class B Unit” and which shall provide the holder thereof with
the rights and obligations specified with respect to a Class B Unit in this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Common Unit” has the meaning given to such term in the Partnership Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Confidential Information” has the meaning set forth in Section 12.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of, the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Core Area” has the meaning given to such term in the Joint Development
Agreement.



41

--------------------------------------------------------------------------------

 



“Credit Agreement” means the credit agreement governing the up to $500 million
senior secured, first-lien, reserve-based revolving credit facility, among the
Partnership, as borrower, and JPMorgan Chase Bank, N.A. and Citi, as joint lead
arrangers and joint book runners, JPMorgan Chase Bank, N.A. as administrative
agent, and JPMorgan Chase Bank, N.A., Citi and the syndicate of banks and
financial institutions named therein as the lenders, as amended or modified from
time to time.

“Credit Agreement Agent” means the administrative agent under the Credit
Agreement or a Replacement Credit Agreement.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq., as it may be amended from time to time, and any successor
statute thereto.

“Delaware Certificate” has the meaning set forth in the Recitals hereto.

“Demand Facility” has the meaning given to such term in that certain Project
Lightning Fee Letter, dated January 12, 2017, among J.P. Morgan, Citi and the
Partnership, as in effect on the date thereof.

“Director” or “Directors” has the meaning set forth in Section 5.3(a)(i).

“Disposition Transaction” has the meaning given to such term in the Partnership
Agreement.

“Distributions” has the meaning given to such term in the Partnership Agreement.

“Drilling Commitment Agreement” has the meaning given to such term in the
Securities Purchase Agreement.

“Dual Closing” has the meaning set forth in the Securities Purchase Agreement.

“Economic Interest” means a Person’s right to share in the income or loss or
similar items of, and to receive distributions from, the Company, but does not
include any other rights of a Member including, without limitation, the right to
vote, consent or otherwise participate in the management of the Company, the
right to designate Directors to the Board, or, except as specifically provided
in this Agreement or required under the Delaware Act, any right to information
concerning the business and affairs of the Company.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Equity Interests” has the meaning given to such term in the Partnership
Agreement.

“Equity Securities” has the meaning given to such term in the Partnership
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Producing Wells” has the meaning given to such term in the Joint
Development Agreement.

“Exit Transaction” has the meaning set forth in Section 9.5(a)

“Exit Transaction Consideration” has the meaning set forth in Section 9.5(f).

“FIRPTA” means the Foreign Investment in Real Property Tax Act of 1980.

“Fiscal Year” has the meaning set forth in Section 1.5.



42

--------------------------------------------------------------------------------

 



“Fund Indemnified Persons” has the meaning set forth in Section 8.9.

“Fund Indemnitors” has the meaning set forth in Section 8.9.

“GAAP” has the meaning set forth in Section 6.1.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“GSO Director” has the meaning set forth in Section 5.3(a)(i).

“GSO Group” means the GSO Investor and its Affiliates, other than the Company,
the Partnership and their respective Subsidiaries.

“GSO Investor” has the meaning set forth in the preamble to this Agreement.

“GSO Partner” means GSO ST Holdings LP.

“Hedge Agreements” has the meaning given to such term in the definition of
“Indebtedness”.

“Hedging Activity” has the meaning given to such term in the Partnership
Agreement.

“Hydrocarbons Marketing Agreement” means the Hydrocarbons Purchase and Marketing
Agreement, dated as of the Effective Date, by and between SN Maverick and the
Partnership.

“Incapacity” means with respect to any Person, the bankruptcy (as defined in the
Delaware Act), liquidation, dissolution or termination of such Person.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, regardless of whether
drawn, (f) all obligations of such Person created or arising under any
conditional sale or title retention agreement, (g) all net obligations of such
Person payable under any rate, currency, commodity or other swap, option or
derivative agreement (collectively, “Hedge Agreements”), (h) all obligations
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned by such
Person, regardless of whether such Person has assumed or become liable for the
payment of such obligation and (i) all obligations of others guaranteed by such
Person.

“Indemnified Person” has the meaning set forth in Section 8.2.

“Indenture” means that certain Indenture, dated as of June 27, 2014, among the
Sanchez Parent, the subsidiary guarantors named therein and U.S. Bank National
Association, as trustee, as amended or

43

--------------------------------------------------------------------------------

 



supplemented on or prior to the date hereof, but without giving effect to any
amendment or supplement entered into after the date hereof and regardless of
whether the Indenture remains in effect.

“Independent Director” means an individual who (1) has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience, (2) is either provided by (x) CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or (y) if none of those companies is then providing professional
Independent Directors, a nationally recognized company reasonably approved by
the Credit Agreement Agent that provides professional Independent Directors and
other corporate services in the ordinary course of its business, and (3) is duly
appointed as an Independent Director and is not, and has never been, and will
not while serving as Independent Director be, any of the following:

(a)a member, partner, equityholder, manager, director, officer or employee of
the Company or the Partnership Group Companies or Affiliates thereof;

(b)a creditor, supplier or service provider (including provider of professional
services) to the Company, any Partnership Group Company, the Member or any of
their respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Directors and other
corporate services to the Company, the Member or any of its Affiliates in the
ordinary course of its business);

(c)a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or

(d)a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

“Investor Redemption Event” has the meaning set forth in Section 9.5(a).

“Joint Development Agreement” means the Joint Development Agreement, dated as of
the Effective Date, among the Partnership, Blackstone Newco and SN Maverick, as
it may be amended, modified, supplemented or restated from time to time.

“Joint Properties” means the properties in which Sanchez Parent and its
Affiliates (other than, for the avoidance of doubt, the Partnership Group
Companies), on the one hand, and any of the Partnership Group Companies, on the
other hand, jointly own working interests.

“KNOC Closing” has the meaning set forth in the Securities Purchase Agreement.

“KNOC PSA” has the meaning set forth in the Securities Purchase Agreement.

“Law” means any federal, state and local statute, law (including common law and
the Delaware Act), rule, regulation, code, order, ordinance, license, writ,
injunction, judgment, award (including awards of any arbitrator) and decree and
other legally enforceable requirement enacted, adopted, issued or promulgated by
any Governmental Authority.

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge, right of first refusal or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract or agreement to give any of the foregoing.

“Loss” has the meaning set forth in Section 8.2.



44

--------------------------------------------------------------------------------

 



“Member” means each Person identified as a holder of Units on Exhibit A hereto
as of the date hereof who has executed this Agreement or a counterpart hereof
and each Person who is hereafter admitted as a Member in accordance with the
terms of this Agreement and the Delaware Act, in each case so long as such
Person is shown on the Company’s books and records as the owner of one or more
Units.  The Members shall constitute the “members” (as that term is defined in
the Delaware Act) of the Company.

“Membership Interest” means a Member’s ownership interest in the Company, which
may be expressed as one or more Units, including such Member’s right to share in
distributions, profits and losses and the right, if any, to participate in the
management of the business and affairs of the Company, including the right, if
any, to vote on, consent to or otherwise participate in any decision or action
of or by the Members, the right to designate Directors to the Board, and the
right to receive information concerning the business and affairs of the Company,
in each case to the extent expressly providing in this Agreement or otherwise
required by the Delaware Act.

“Minority Director” has the meaning set forth in Section 5.4(b).

“MSA” means the Management Services Agreement, dated as of the Effective Date,
by and between Sanchez Oil and Gas Corporation and the Partnership, as it may be
amended, modified, supplemented or restated from time to time.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com or any successor thereto (as such pricing may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

“Officer” means each Person designated as an officer of the Company pursuant to
Section 5.6 for so long as such Person remains an officer pursuant to the
provisions of Section 5.6.

“Operating Agreement” has the meaning given to such term in the Joint
Development Agreement.

“Operating Committee” has the meaning given to such term in the Joint
Development Agreement.

“Original LLC Agreement” has the meaning set forth in the Recitals hereto.

“Participating Sellers” has the meaning set forth in Section 9.5(h).

“Partnership” has the meaning set forth in Section 1.9.

“Partnership Agreement” means the Partnership’s Amended and Restated Agreement
of Limited Partnership, as it may be amended from time to time.

“Partnership Fiscal Quarter” means each calendar quarter ending March 31,
June 30, September 30 and December 31, or such other quarterly accounting period
of the Partnership as may be established by the Company.  It is understood and
agreed that the first Partnership Fiscal Quarter shall be deemed the period of
time commencing on the Effective Date and concluding on the date that is the
last day of the Fiscal Quarter during which the Effective Date occurs.

“Partnership Fiscal Year” means the calendar year ending on December 31, or such
other annual accounting period for the Partnership as may be established by the
Company.



45

--------------------------------------------------------------------------------

 



“Partnership Group Companies” has the meaning set forth in Section 1.9.

“Partnership Representative” has the meaning set forth in Section 7.1.

“PDP PV-10” means the net present value, discounted at ten percent (10%) per
annum, of the future net revenues (using NYMEX forward curve pricing for the
next five (5) years as of the date of determination and flat prices from the
fifth calendar year thereafter) expected to accrue to the Partnership’s
collective interest in any Proved Developed Producing Reserves (as defined in
the Partnership Agreement)  (in each case determined as of the last day of the
most recent Partnership Fiscal Year or Partnership Fiscal Quarter for which a
reserve report prepared under Section 5.7 of the Partnership Agreement is
available) during the remaining expected economic lives of such reserves.  Each
calculation of such expected future net revenues shall take into account the
mark-to-market value of all Hedge Agreement of the Partnership Group Companies
relating to the Partnership’s production and shall be made as of the date
requested in accordance with the then existing standards of the Society of
Petroleum Engineers, provided that in any event (a) appropriate deductions shall
be made for severance and ad valorem taxes, and for operating, gathering,
transportation and marketing costs required for the production and sale of such
reserves, (b) the pricing assumptions used in determining PDP PV-10 for any
particular reserves shall be based upon the Strip Price for the next five (5)
years and (c) the cash-flows derived from the pricing assumptions set forth in
clause (b) above shall be further adjusted to account for the historical basis
differential.

“PDP PV-10 Ratio” means, as of any date of determination, the ratio of (i) PDP
PV-10 (determined as of the last day of the most recent Partnership Fiscal Year
or Partnership Fiscal Quarter for which a reserve report prepared by an
independent reservoir engineering firm is available) to (ii) the sum of the
outstanding Indebtedness of the Partnership Group Companies and the Base
Preferred Return Amount (as defined in the Partnership Agreement) (disregarding
for purposes of this determination clause (ii) in the definition of Base
Preferred Return Amount), in each case determined as of the last day of the most
recent Partnership Fiscal Year or Partnership Fiscal Quarter (as each are
defined in the Partnership Agreement) for which financial statements of the
Partnership are available.

“Percentage Interest” means, as of the date of determination (a) with respect to
any Member and particular class or series of Unit, that percentage corresponding
with the ratio that such Member’s relative number of Units within such class or
series bears to the total outstanding number of Units of such class or series
held by all Members and (b) with respect to any Member and all Units, that
percentage corresponding with the ratio that such Member’s relative Membership
Interests represented by its Units bears to the total Membership Interests of
all Members represented by their outstanding Units, in each case, as set forth
in Exhibit A.

“Permitted Lien” means (i) Liens for taxes not yet due and payable or which are
being actively contested in good faith by appropriate proceedings with
appropriate reserves therefor; (ii) mechanics’, materialmens’, carriers’,
workmens’, warehousemens’, repairmens’ or landlords’ Liens or other like Liens
and security obligations that are not delinquent; (iii) matters of record,
zoning, building or other restrictions, variances, covenants, rights of way,
encumbrances, easements and other minor irregularities in title, in each case,
which do not materially interfere with the ordinary conduct of business of the
Company and its Subsidiaries and do not materially detract from the value or use
of the property subject thereto, (iv) Liens securing Indebtedness incurred under
any Senior Debt, including pursuant to the Credit Agreement or Replacement
Credit Agreement or any other Senior Debt Agreement and (v) Liens permitted
under any Senior Debt, including the Credit Agreement or Replacement Credit
Agreement or any other Senior Debt Agreement or Replacement Credit Agreement.



46

--------------------------------------------------------------------------------

 



“Permitted Transferee” means, with respect to any Person, (i) any of such
Person’s Affiliates (it being understood that in the case of (a) the GSO
Investor, such Affiliate must be an entity or fund managed, advised or
sub-advised by or Controlled by GSO or its Affiliates, and (b) the Sanchez
Investor, such Affiliate must be wholly owned, directly or indirectly, by
Sanchez Parent for purposes of being deemed a Permitted Transferee), or (ii) any
transferee in connection with an Exit Transaction.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association, “group” (as
such term is defined in Section 13(d) of the Exchange Act) or other entity.

“Preferred Unit Closings” has the meaning set forth in the Securities Purchase
Agreement.

“Preferred Units” has the meaning given to such term in the Partnership
Agreement.

“Proceeding” has the meaning set forth in Section 8.2.

“Quarterly Distribution Amount” has the meaning given to such term in the
Partnership Agreement.

“Redemption Non-Payment” has the meaning given to such term in the Partnership
Agreement.

“Renounced Business Opportunity” has the meaning set forth in Section 5.10(d).

“Replacement Credit Agreement” means a credit agreement that provides for
revolving loans to the Partnership and is established among the Partnership and
one or more commercial banks and other commercial lenders in replacement of the
current Credit Agreement, which credit agreement shall be on terms and
conditions that are generally considered market for a company similarly situated
to the Partnership and that, in the aggregate, are at least as favorable to the
Partnership as the Credit Agreement; provided that the financial covenants,
voluntary prepayments, mandatory prepayments, and provisions relating to events
of default, interest costs (including upfront lender fees and discounts), call
protection or costs associated with voluntary or mandatory repayment, and
restricted payments (including restrictions on Distributions) shall each be at
least as favorable to the Partnership as the Credit Agreement; provided,
further, that such credit agreement shall in no way limit or restrict the
payment of distributions or redemption of the Preferred Units other than as
permitted by the terms of the Partnership Agreement as in effect on the
Effective Date.

“Sale Transaction” has the meaning given to such term in the Joint Development
Agreement.

“Sanchez Director” has the meaning set forth in Section 5.3(a)(i).

“Sanchez Group” means the Sanchez Parent and its Affiliates, Sanchez Investor,
SPP, Sanchez Oil & Gas Corporation, Blackstone Newco, and any Person Controlled
by any one or more of the foregoing (other than the Company, the Partnership and
their respective Subsidiaries).

“Sanchez Investor” has the meaning set forth in the preamble to this Agreement.

“Sanchez Letter Agreement” means that certain Letter Agreement between SN
Maverick, Sanchez Parent and the Partnership, dated as of the Effective Date.

“Sanchez Parent” means Sanchez Energy Corporation, a Delaware corporation.

“Sanchez Vehicle” means SN Maverick or Sanchez Parent or any of its Affiliates
(other than the Company or its Subsidiaries or any Partnership Group Company)
that holds title to any of the properties acquired

47

--------------------------------------------------------------------------------

 



by SN Maverick at the “Closing” (as defined in the APC/KM PSA) pursuant to the
APC/KM PSA or any Joint Properties.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Purchase Agreement” has the meaning set forth in the Recitals
hereto.

“Senior Debt” means credit or other debt facilities or issuances, including, but
not limited to, the credit facility provided pursuant to the Credit Agreement.

“Senior Debt Agreements” means the Credit Agreement and any other credit
agreement, note purchase agreement, indenture or other agreements evidencing
Senior Debt, collectively, and any documents related thereto.

“Separate Closing” has the meaning set forth in the Securities Purchase
Agreement.

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company.

“Special Approval” has the meaning set forth in Section 5.7(b).

“SPP” means Sanchez Production Partners LP, a Delaware limited partnership.

“Springfield Gathering Agreements” means (i) the Amended and Restated Lease
Dedication and Gas Gathering Agreement, dated effective as of January 1, 2016,
between Springfield Pipeline LLC, a Texas limited liability company
(“Springfield”), and Anadarko Onshore (as defined in the Securities Purchase
Agreement) and (ii) the Amended and Restated Lease Dedication and Oil Gathering
Agreement, dated effective as of January 1, 2016, between Springfield and
Anadarko Onshore, of which, to the extent related to the properties acquired by
SN Maverick and the Partnership at the Anadarko Closing or Dual Closing, as
applicable, the rights and obligations of Anadarko Onshore with respect to
operations from and after such Anadarko Closing or Dual Closing, as applicable,
will be assigned by Anadarko Onshore to Sanchez Parent.

“Strip Price” means, at any time, (i) for the remainder of the current calendar
year, the average NYMEX Pricing for the remaining contracts in the current
calendar year, (ii) for each of the succeeding three (3) complete calendar
years, the average NYMEX Pricing for the twelve (12) months in each such
calendar year, and (iii) for the succeeding fourth complete calendar year, and
for each calendar year thereafter, the average NYMEX Pricing for the twelve (12)
months in such fourth calendar year.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of limited liability, partnership or other similar ownership interests
thereof with voting rights at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes hereof, a Person or Persons shall be deemed
to have a majority ownership interest in a limited liability company,
partnership, association or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control, directly or indirectly,

48

--------------------------------------------------------------------------------

 



the manager, managing member, managing director (or a board comprised of any of
the foregoing) or general partner of such limited liability company,
partnership, association or other business entity.

“Substitute Member” means any Transferee that has been admitted as a Member of
the Company pursuant to Section 9.7(c) by virtue of such Transferee receiving
all or a portion of a Member’s Units from a Member.

“Tag Right” has the meaning given to such term in the APC/KM PSA.

“Tag Right Interests” has the meaning given to such term in the APC/KM PSA.

“Tax Matters Member” has the meaning set forth in Section 7.1.

“Test Level” means (i) for any quarter in 2017, 1.0x, (ii) for any quarter in
2018, 1.10x, (iii) for any quarter in the period commencing January 1, 2019 and
ending December 31, 2021, 1.25x, and (iv) for any quarter in the period
commencing January 1, 2022 and ending December 31, 2023, 1.40x.

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
mortgage, exchange, hypothecation, gift, grant of a security interest or other
direct or indirect disposition or encumbrance (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof, including derivative or similar transactions or arrangements
whereby a portion or all of the Economic Interest in, or risk of loss or
opportunity for gain with respect to, Units is transferred or shifted to another
Person; provided that any indirect transfer of Equity Interests in Sanchez
Parent that does not result in a Change of Control shall not be deemed a
“Transfer” for purposes of this Agreement.

“Transferee” means a Person that acquires all or any portion of a Member’s Units
as a result of a Transfer.

“Transferor” means a Person that Transfers all or any portion of such Person’s
Units as a result of a Transfer.

“Unit” means a limited liability company Equity Interest in the Company
comprising a Member’s Membership Interest in the Company and designated as a
Class A Unit, Class B Unit or any other class of Units designated by the Board.

“UnSub Representative” has the meaning given to such term in the Joint
Development Agreement.

11.2Construction.  Whenever the context requires, (a) the gender of all words
used in this Agreement includes the masculine, feminine, and neuter and (b)
terms “hereof,” “herein,” “hereby” and derivative or similar words refer to this
Agreement, and such words do not refer to the Delaware Act or any particular
section, clause or provision of this Agreement.  All references to a Person
include such Person’s successors and permitted assigns.  All references to
Articles and Sections refer to articles and sections of this Agreement, and all
references to Exhibits are to exhibits attached hereto, each of which is made a
part hereof for all purposes.  The use herein of the word “include” or
“including,” when following any general statement, term or matter, will not be
construed to limit such statement, term or matter to the specific items or
matters set forth following such word or to similar items or matters, whether or
not non-limiting language (such as “without limitation” or “but not limited to”
or words of similar import) is used with reference thereto, but rather will be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  The term “or” is not
exclusive.  The definitions set forth or referred to in Section 11.1 will apply
equally to both the singular and plural forms of the terms defined and
derivative forms of defined terms will have correlative meanings.  Where any
provision in this Agreement refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision will be applicable whether
such action is taken directly or indirectly by such Person,

49

--------------------------------------------------------------------------------

 



including actions taken by or on behalf of any Affiliate of such Person.  All
accounting terms used herein and not otherwise defined herein will have the
meanings accorded them in accordance with GAAP and, except as expressly provided
herein, all accounting determinations will be made in accordance with GAAP.  The
parties acknowledge that this Agreement has been negotiated by such parties with
the benefit of counsel and, accordingly, any principle of law that provides that
any ambiguity in a contract or agreement shall be construed against the party
that drafted such contract or agreement shall be disregarded and is expressly
waived by all of the parties hereto.

Article XII
MISCELLANEOUS

12.1Notices.  Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by (a) depositing
such writing with a reputable overnight courier for next day delivery,
(b) depositing such writing in the United States mail, addressed to the
recipient, postage paid, and registered or certified with return receipt
requested or (c) delivering such writing to the recipient in person, by courier
or by electronic mail transmission; and a notice, request or consent given under
this Agreement is effective upon receipt against the Person who receives
it.  All notices, requests and consents to be sent to a Member must be sent to
or made at the address given for that Member on Exhibit A, or such other address
as that Member may specify by notice to the other Members.  Any notice, request
or consent to the Company or the Board must be given to the Board or, if
appointed, the secretary of the Company at the Company’s chief executive
offices.  Whenever any notice is required to be given by Law or this Agreement,
a written waiver thereof, signed by the Person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to the
giving of such notice.

12.2Confidential Information.  Each Member recognizes and acknowledges that it
has received and may in the future receive certain confidential and proprietary
information and trade secrets of Sanchez Parent and its Subsidiaries, the
Company and its Subsidiaries, the Partnership Group Companies and the Members
(including their respective predecessors) (the “Confidential
Information”).  Except as otherwise consented to by the Company in writing, each
Member agrees that it will not, during or after the term of this Agreement,
whether directly or indirectly through an Affiliate or otherwise, use any
Confidential Information for any purposes other than in connection with its
investment in the Company or disclose any Confidential Information for any
reason or purpose whatsoever, except for disclosures:  (i) to authorized
directors, managers, officers, representatives, agents and employees of such
Member or its Affiliates (other than portfolio companies of the GSO Investor),
the Company, its Subsidiaries or the Partnership Group Companies and as
otherwise may be proper in the course of performing such Member’s obligations,
or enforcing such Member’s rights, under this Agreement and the agreements
expressly contemplated hereby, provided, that each such Person is informed of
the confidential nature of such Confidential Information, agrees to hold such
Confidential Information confidential and that the disclosing Member remains
liable for any breach of this provision by such Persons; (ii) made to the
limited partners, owners, co-investors, and prospective investors in funds
managed, advised or sub-advised by the Class B Member or its Affiliates;
provided that if such limited partners, owners, co-investors, and prospective
investors are receiving Confidential Information (other than with respect to
high-level summary information regarding the operations of the Company, any of
its Subsidiaries or any of the Partnership Group Companies (e.g., total
production volumes, total revenues, etc.)), such receiving Person shall be
subject to confidentiality obligations to the GSO Investor or its Affiliates;
(iii) to any bona fide prospective purchaser of the equity or assets of the
Company, any of its Subsidiaries, any of the Partnership Group Companies or
their respective Affiliates or the Units held by such Member, to prospective
financing sources, or a prospective merger partner of such Member, the Company,
its Subsidiaries, the Partnership Group Companies or any of their respective
Affiliates and, except in connection with transactions contemplated under
Section 9.5 and except as may be precluded by contractual restrictions on
disclosure, following prior written notice of such disclosure to the Company or
the Partnership, provided, that such purchaser, financing sources, or merger
partner agrees in writing to be bound by the provisions

50

--------------------------------------------------------------------------------

 



of this Section 12.2 or other confidentiality agreement that includes
confidentiality and use provisions at least as restrictive as the provisions
herein; (iv) to attorneys, accountants and other professionals of such Member or
its Affiliates; (v) as is required to be disclosed by order of a court of
competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation or in
connection with any disclosure to regulatory or Governmental Authority that
regulates the Class B Member, provided, that the Member shall provide to the
Company prompt notice of any such requirement to enable the Company to seek an
appropriate protective order or confidential treatment (except no such
opportunity shall be afforded in the case of any law, rule or regulation or a
routine audit or examination by, or a blanket document request from, a
governmental or regulatory entity that does not reference the Company or this
Agreement or if notifying the Company in advance of such disclosure is
prohibited by applicable law) and shall disclose only that portion of such
Confidential Information so required to be disclosed and (vi) by Sanchez Parent
in connection with any publicly filed reports to the extent (A) relating to the
Partnership Group Companies’ operations and assets and (B) the disclosure of
such information is required by applicable law or regulation to be included
therein.  For purposes of this Section 12.2, the term “Confidential Information”
shall not include any information that (x) a Person learns from a source other
than the Company, its Subsidiaries or the Partnership Group Companies, or any of
their respective representatives, employees, agents or other service providers,
(y) is disclosed to the public or is available in the public domain or (z) was
in a Person’s possession prior to disclosure hereunder; provided such
information is not known by such Person to be subject to an obligation of
confidentiality owed to the other Members.  Furthermore, the Members understand
that Members and their representatives who have access to the Confidential
Information may retain mental impressions of some aspects of the Confidential
Information and the Members agree that neither the Members nor any of their
representatives shall have any liability hereunder for use of such mental
impressions in evaluating other business opportunities, except as otherwise
expressly provided in this Agreement or any ancillary agreement thereto.

12.3Entire Agreement; Integrated Transaction.  This Agreement, the other Basic
Documents and the other agreements and documents expressly referred to herein
are intended by the Members as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  This Agreement, the other Basic Documents and the other
agreements and documents expressly referred to herein or therein supersede all
prior agreements and understandings between the parties with respect to such
subject matter.  Each of the Members acknowledges and agrees that in executing
this Agreement (i) the intent of the parties in this Agreement and the other
Basic Documents shall constitute an unseverable and single agreement of the
parties with respect to the transactions contemplated hereby and thereby, (ii)
it waives, on behalf of itself and each of its Affiliates, any claim or defense
based upon the characterization that this Agreement and the other Basic
Documents are anything other than a true single agreement relating to such
matters and (iii) the matters set forth in this Section 12.3 constitute a
material inducement to enter into this Agreement and the other Basic Documents
and to consummate the transactions contemplated hereby and thereby.  Each of the
Members stipulates and agrees (i) not to challenge the validity, enforceability
or characterization of this Agreement and the other Basic Documents as a single,
unseverable instrument pertaining to the matters that are the subject of such
agreements, (ii) this Agreement and the other Basic Documents shall be treated
as a single integrated and indivisible agreement for all purposes, including the
bankruptcy of any party and (iii) not to assert or take or omit to take any
action inconsistent with the agreements and understandings set forth in this
Section 12.3.

12.4Effect of Waiver or Consent.  A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations hereunder or with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person hereunder or with respect to the
Company.  Failure on the part of a Person to complain of any act of any Person
or to declare any Person in default hereunder or with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.



51

--------------------------------------------------------------------------------

 



12.5Amendment or Modification.  Except for amendments authorized by Section 2.1,
this Agreement and any provision hereof may be amended, waived (except as
otherwise provided herein), or modified from time to time only by a unanimous
written instrument signed by the Members; provided any modifications, amendments
or waivers (including by any restatement or supplements) (a) effecting the
obligations to appoint, and the rights of, an Independent Director, including
without limitation under Sections 5.3(a)(i),  5.3(c),  5.3(e),  5.4(b) and
5.7(c) that adversely affect the Lenders (as defined in the Credit Agreement)
under the Credit Agreement, (b) to the definitions of “Independent Director” and
“Cause”, and (c) to Sections 5.13,  12.5 and 12.6 shall require the prior
written consent of the Credit Agreement Agent, and the Credit Agreement Agent
shall be a third party beneficiary hereunder to enforce such provisions.   

12.6Binding Effect.  Subject to the restrictions on Transfers set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Members and their respective heirs, legal representatives, successors and
permitted assigns and all other Persons hereafter holding, having or receiving
an interest in the Company, whether as Transferees, Substitute Members or
otherwise.  The terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person other than the Credit Agreement Agent
for the matters described in Section 12.5.

12.7Consent to Jurisdiction; Waiver of Trial by Jury.

(a)        Each Member and the Company irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Court of
Chancery of the State of Delaware, and any appellate court thereof, in any
action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in such courts,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in the Court of Chancery of the State of Delaware,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in the Court of Chancery of the State of Delaware, and
(iv) waives, to the fullest extent permitted by applicable law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in the
Court of Chancery of the State of Delaware.  Each Member and the Company agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each Member and the Company irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any Member or the Company to serve
process in any other manner permitted by applicable law.

(b)        EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

12.8Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Delaware, without regard to the
principles of conflicts of law (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction.  In
the event of a direct conflict between the provisions of this Agreement and any
provision of the Delaware Certificate or

52

--------------------------------------------------------------------------------

 



any mandatory provision of the Delaware Act, the applicable provision of the
Delaware Certificate or the Delaware Act shall control.

12.9Further Assurances.  In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

12.10Waiver of Certain Rights.  Each Member irrevocably waives any right it may
have to demand any distributions or withdrawal of property from the Company
except as provided herein or to maintain any action for dissolution (whether
pursuant to Section 18-802 of the Delaware Act or otherwise) of the Company or
for partition of the property of the Company and confirms that such waivers are
a material term of this Agreement.

12.11Notice to Members of Provisions.  By executing this Agreement, each Member
acknowledges that it has actual notice of (a) all of the provisions hereof
(including, without limitation, the restrictions on the transfer set forth in
Article IX) and (b) all of the provisions of the Delaware Certificate.

12.12Counterparts.  This Agreement may be executed in multiple counterparts, any
of which may be delivered via facsimile or PDF, with the same effect as if all
signing parties had signed the same document.  All counterparts shall be
construed together and constitute the same instrument.

12.13Headings.  The headings used in this Agreement are for the purpose of
reference only and will not otherwise affect the meaning or interpretation of
any provision of this Agreement.

12.14Remedies.  The Company and the Members shall be entitled to enforce their
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement (including costs of enforcement) and
to exercise any and all other rights existing in their favor.  The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that the Company or any
Member may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
or threatened violation of the provisions of this Agreement.

12.15Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

12.16No Recourse.  Notwithstanding anything that may be expressed or implied in
this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Member may be
a partnership or limited liability company, each Member hereto, by its
acceptance of the benefits of this Agreement, covenants, agrees and acknowledges
that no Persons other than the Members shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents, agreements, or instruments delivered contemporaneously
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any Member (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any Member
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative,

53

--------------------------------------------------------------------------------

 



general or limited partner, stockholder, manager or member (or, in each case,
any financing source for any of the foregoing) of any of the foregoing, but in
each case not including the Members, whether by or through attempted piercing of
the corporate veil, by or through a claim (whether in tort, contract or
otherwise) by or on behalf of such party against such Persons, by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any such Persons, as
such, for any obligations of the applicable party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith or in connection or contemplation hereof, in respect
of any oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

[Separate Signature Page Attached]

 

 



54

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Members have executed this Agreement as
of the Effective Date.

 

COMPANY:

 

 

 

SN EF UNSUB GP, LLC

 

 

 

 

By:

 

 

Name:

Patricio D. Sanchez

 

Title:

Chief Executive Officer

 

 

 

 

 

MEMBERS:

 

 

 

SN UR HOLDINGS, LLC

 

 

 

 

 

 

By:

 

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

GSO ST HOLDINGS ASSOCIATES LLC

 

 

 

 

 

By:

 

 

Name:

[●]

 

Title:

[●]

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

Members, Capital Contributions and Units Held

Member

  

Capital
Contribution

  

Capital Account Balance

  

Units

  

Percentage
Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sanchez Investor

 

$990

 

$990

 

99 Class A Units

 

99%

 

 

 

 

 

 

 

 

 

GSO Investor

 

$10

 

$10

 

1 Class B Units

 

1%

 

 

 

 

 

 

 

 

 

Total

 

$1,000

 

$1,000

 

100 Units

 

100%

 

 

Members’ Address for Notices

 

Sanchez Investor

c/o Sanchez Energy Corporation
SN UR Holdings, LLC
1000 Main Street, Suite 3000
Houston, TX  77002
Attention:  Gregory Kopel
Email:  gkopel@sanchezog.com

 

 

 

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
600 Travis, Suite 3300
Houston, TX  77002
Attn:  John D. Pitts
Email:  john.pitts@kirkland.com

 

 

GSO Investor

GSO ST Holdings Associates LLC
c/o GSO Capital Partners
1111 Bagby Street, Suite 2050
Houston, TX  77002
Attention:  Robert Horn
Email: Robert.horn@gsocap.com

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

With a copy to:

c/o GSO Capital Partners
345 Park Avenue, 31st Floor
New York, NY  10154
Email: GSO Legal@gsocap.com
           GSOValuationsGroup@gsocap.com

With a copy to (which shall not constitute notice):

Andrews Kurth Kenyon LLP
600 Travis Street, Suite 4200
Houston, TX  77002
Attn:  G. Michael O’Leary
          Jon W. Daly
Email: moleary@andrewskurth.com
          jondaly@andrewskurth.com

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

The Company

SN EF UnSub GP, LLC
1000 Main Street, Suite 3000
Houston, TX  77002
Attention:  Gregory Kopel
Email:  gkopel@sanchezog.com

With copies to:

Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, TX  77002
Attention:  Gregory Kopel
Email:   gkopel@sanchezog.com

and

GSO ST Holdings Associates LLC
c/o GSO Capital Partners
1111 Bagby Street, Suite 2050
Houston, TX  77002
Attention:  Robert Horn
Email: Robert.horn@gsocap.com

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit B

Board Designations

 

Sanchez Directors:

Patricio D. Sanchez
Cameron W. George
Daniel Furbee

GSO Directors:

Robert Horn
Anthony Borreca

 

 



 

--------------------------------------------------------------------------------

 



Exhibit C

Officers

 

President and Chief Executive Officer:  Patricio D. Sanchez

Chief Financial Officer and Treasurer:  Cameron W. George

Chief Operating Officer:  Daniel Furbee

Secretary:  Alfredo Gutierrez

 

 



 

--------------------------------------------------------------------------------

 



Exhibit D

Approved Successor Independent Auditors and
Independent Reservoir Engineers

 

Approved Independent Auditors

1.Pricewaterhouse Coopers, LLP

2.Deloitte LLP

3.Ernst & Young Global Limited

 

Approved Independent Reservoir Engineers

4.DeGolyer & MacNaughton

5.Netherland Sewell & Associates

6.Cawley, Gillespie & Associates

 

6.

 

 



 

--------------------------------------------------------------------------------

 



Exhibit E

Form of Purchase Agreement

(Attached.)

 

 



 

--------------------------------------------------------------------------------

 



SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), is entered into on [●]
(the “Closing Date”) by and between SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”) and GSO ST Holdings LP, a Delaware limited
partnership (“Preferred Unit Purchaser”).  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in accordance with
Article I.

R E C I T A L S:

WHEREAS, on [●], 2017, the Partnership, Sanchez Energy Corporation, SN EF UnSub
GP, LLC (“General Partner”), SN EF UnSub, LP, SN EF UnSub Holdings LLC, GSO ST
Associates LLC and the Preferred Unit Purchaser entered into that certain
Securities Purchase Agreement (the “Original SPA”);

WHEREAS, pursuant to Section 3.1(c)(ii) of the Partnership Agreement or Section
5.8 of the GP LLC Agreement, upon the occurrence of certain events, then each of
the Preferred Unit Purchaser and the Class B Member, respectively, may elect in
its sole discretion to cause the Partnership to issue additional Preferred Units
to Preferred Unit Purchaser;

WHEREAS, the the Preferred Unit Purchaser and the Class B Member have delivered
an Additional Preferred Units Notice (as defined in the Partnership Agreement
and GP LLC Agreement) to the Partnership and General Partner on [●], whereby the
Preferred Unit Purchaser and Class B Member have elected to cause the
Partnership to sell [●] Preferred Units to the Preferred Unit Purchaser; and

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
at the Closing, the Partnership will issue to the Preferred Unit Purchaser [●]
newly issued Preferred Units in consideration for a contribution to the
Partnership by the Preferred Unit Purchaser of $[●]5.

--------------------------------------------------------------------------------

5Note to Draft: To equal agreed Preferred Unit Purchase Price as of closing.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

Article I
DEFINITIONS

Section 1.01   Definitions.  As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For purposes of this Agreement, (i) The Blackstone Group, L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P. or its Affiliates that are not part of the credit-related businesses
of The Blackstone Group L.P. shall not be considered or otherwise deemed to be
an “Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group L.P., but any fund or account managed,
advised or sub-advised by or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P. shall constitute an
Affiliate of GSO, and (ii) none of GSO or its Affiliates or any fund or account
managed, advised or sub-advised by or Controlled by GSO or its Affiliates shall
constitute an Affiliate of the Partnership or the General Partner.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.



 

--------------------------------------------------------------------------------

 



“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.

“Class B Member” has the meaning set forth in the GP LLC Agreement.

“Closing” means the issuance and sale of the Preferred Units to the Preferred
Unit Purchaser in consideration for $[●] in accordance with Section 2.01.

“Closing Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means “Common Units”, as defined in the Partnership Agreement.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Control” has the meaning set forth in the Partnership Agreement.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C
§17-101 et seq. as amended from time to time and any successor to DRULPA.

“Equity Interests” means (i) equity interests (including capital stock,
membership interests and partnership interests) of any applicable Person, (ii)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into equity interests, and (iii) warrants, options
or other rights to purchase or otherwise acquire or receive equity interests.

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” has the meaning set forth in the recitals.

“Governmental Authority” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“GP LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of the General Partner, dated as of [●], as amended from
time to time.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“Hydrocarbon Marketing Agreement” has the meaning set forth in the Partnership
Agreement.

“Indebtedness” has the meaning set forth in the Partnership Agreement.

“Joint Development Agreement” has the meaning set forth in the Partnership
Agreement.

“Knowledge of Partnership” means the actual knowledge, after due inquiry, of the
current duly appointed officers of the General Partner.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.



 

--------------------------------------------------------------------------------

 



“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Material Agreement” means the Partnership Agreement, the GP LLC Agreement, any
Senior Debt Agreement or Replacement Credit Agreement (as applicable), the Joint
Development Agreement, the MSA and the Hydrocarbon Marketing Agreement6 .

--------------------------------------------------------------------------------

6Note to Form:  To revise so that at the time of execution, this definition
includes agreements of similar materiality to those listed.

 

“MSA” has the meaning set forth in the Partnership Agreement.

“Original SPA” has the meaning set forth in the recitals.

“Partnership” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of [●], as amended from time to time.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Authority.

“Preferred Unit Purchaser” has the meaning set forth in the introductory
paragraph of this Agreement.

“Preferred Units” means “Preferred Units”, as defined in the Partnership
Agreement.

“Purchased Preferred Units” means those Preferred Units issued pursuant to
Section 2.01.

“Replacement Credit Agreement” has the meaning set forth in the Partnership
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Senior Debt Agreement” has the meaning set forth in the Partnership Agreement.

“Subsidiary” has the meaning set forth in the Partnership Agreement.

Article II
AGREEMENT TO SELL AND PURCHASE

Section 2.01   Contribution and Issuance.  At the Closing, on the terms set
forth in this Agreement, the Preferred Unit Purchaser shall contribute and fund
to the Partnership by wire transfer of immediately available funds an amount
equal to $[●] in consideration for the issuance by the Partnership to the
Preferred Unit Purchaser of [●] Preferred Units.  The Partnership shall use the
proceeds from such contribution solely to repay outstanding Indebtedness of any
of the Partnership and its Subsidiaries under the Senior Debt Agreements or any
other

 

--------------------------------------------------------------------------------

 



agreements governing any material Indebtedness of the Partnership or any of its
Subsidiaries (including a Replacement Credit Agreement) so as to remedy the
applicable condition(s) that gave rise to event giving the Preferred Unit
Purchaser and Class B Member the right to elect to purchase the Preferred Units
hereunder.

Section 2.02   Closing.  On the terms and subject to the conditions hereof, the
consummation of the funding of $[●] by the Preferred Unit Purchaser shall take
place on the Closing Date at the offices of Kirkland and Ellis LLP located at
600 Travis Street, Suite 3300, Houston, Texas 77002.

Section 2.03   Further Assurances.  From time to time after the Closing Date,
without further consideration, each of Partnership and the Preferred Unit
Purchaser shall use its reasonable best efforts to take, or cause to be taken,
all actions necessary or appropriate to consummate the transactions contemplated
by this Agreement.

Article III
REPRESENTATIONS AND WARRANTIES
RELATED TO THE PARTNERSHIP

As of the Closing, the Partnership represents and warrants to the Preferred Unit
Purchaser as follows7:

--------------------------------------------------------------------------------

7Note to Form:  Disclosure schedules to be added/removed at the time of the
transaction in the sole discretion of the Partnership.

Section 3.01   Existence and Power.  The Partnership has been duly formed and is
validly existing as a limited partnership under the Laws of the jurisdiction of
the State of Delaware, has the full limited partnership power and authority to
own or lease its properties and assets and to conduct its business, and is duly
registered or qualified as a foreign limited partnership, as the case may be,
for the transaction of business under the Laws of each jurisdiction in which the
character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to be so qualified, in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the Partnership.  All limited partnership action
required to be taken by the Partnership for the execution and delivery by the
Partnership of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly taken.  The Partnership has all
requisite power and authority to issue, sell and deliver the [●] Preferred Units
to be issued to the Preferred Unit Purchaser.

Section 3.02   Authority; Enforceability. This Agreement has been duly and
validly authorized and executed by the Partnership and constitutes the legal,
valid and binding obligations of the Partnership, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

Section 3.03   Capitalization; Issuance of Units.

(a)As of the Closing Date, the Partnership’s authorized Equity Interests consist
solely of those interests set forth on Schedule 3.03(a), which such interests
have been duly authorized and validly issued in accordance with the governing
documents of the Partnership and applicable Law.

(b)Immediately following the Closing, the outstanding Equity Interests of the
Partnership shall consist of those interests set forth on Schedule 3.03(b). The
Purchased Preferred Units have been duly authorized and validly issued in
accordance with the Partnership Agreement and applicable Law, free and clear of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Partnership Agreement or under

 

--------------------------------------------------------------------------------

 



applicable state and federal securities Laws, fully paid and the Preferred Units
will be non-assessable (except as such non-assessability may be affected by
Sections 17-303, 17-607 and 17-804 of DRULPA).

(c)Except as set forth in this Agreement, the Partnership Agreement and the GP
LLC Agreement, (i) there are no Persons entitled to preemptive, statutory or
other similar contractual rights to subscribe for any general partner interest
of the Partnership, Common Units, Preferred Units or any other Equity Interests
of the Partnership and (ii) there are no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, membership interest, general
partner interest, limited partner interest or any other ownership interests in
the Partnership.

Section 3.04   Subsidiaries(a) of the General Partner and the
Partnership.  Except as set forth on Schedule 3.04, the Partnership does not
have any Subsidiaries and does not own, directly or indirectly, any Equity
Interests in any other Person.

Section 3.05   Litigation.  As of the Closing Date, there are no legal or
governmental proceedings pending to which the Partnership is a party or to which
any property or asset of the Partnership is subject or which challenges the
validity of this Agreement or the Partnership Agreement or the right of the
Partnership to enter into this Agreement or to consummate the transactions
contemplated hereby and, to the Knowledge of Partnership, no such proceedings
are threatened by any Governmental Authorities or others.

Section 3.06   No Conflicts.  None of (a) the offering, issuance and sale by the
Partnership of the Preferred Units and the application of the proceeds
therefrom, (b) the execution, delivery and performance by the Partnership of
this Agreement, or (c) the consummation of the transactions contemplated hereby
(i) constitutes or will constitute a violation of the other organizational
documents of the Partnership, (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any Contract to which the
Partnership is a party or by which it or any of its properties may be bound or
(iii) violates or will violate any statute, Law, Permit or regulation or any
order, judgment, decree or injunction of any court or Governmental Authority or
body having jurisdiction over the Partnership or any of its properties in a
proceeding to which it or its property is or was a party, except, in cases of
clauses (ii) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a material
adverse effect on the Partnership.

Section 3.07   Approvals.  Except as set forth on Schedule 3.07, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by any of the Partnership of this
Agreement or (b) the Partnership’s issuance at the Closing of the [●] Preferred
Units issued to the Preferred Unit Purchaser.

Section 3.08   Investment Company Status.  The Partnership is not, and upon the
application of the net proceeds therefrom, will not be, an “investment company”
or an entity “controlled” by an “investment company” as such terms are defined
in the Investment Company Act of 1940, as amended, and the rules and regulations
of the SEC promulgated thereunder.

Section 3.09   No Registration Required.  Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement and
their compliance with the agreements set forth in this Agreement, the sale and
issuance at the Closing of the Preferred Units pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Knowledge of Partnership, any authorized representative
acting on behalf of the Partnership has taken or will take any action hereafter
that would cause the loss of such exemption.



 

--------------------------------------------------------------------------------

 



Section 3.10   Certain Fees.  Except as set forth on Schedule 3.10, no fees or
commissions are or will be payable by the Partnership, and the Preferred Unit
Purchaser and its Affiliates shall not be subject to any liability or other
obligation with respect, to brokers, finders or investment bankers in connection
with or relating to the issuance of the the Preferred Units upon the
consummation of the transactions contemplated by this Agreement.

Section 3.11   No Integration.  The Partnership has not, directly or indirectly
through any representative, made any offers or sales of any security or
solicited any offers to buy any security that is or will be integrated with the
issuance and sale of the Preferred Units in a manner that would require the
offer and sale of any Preferred Units to be registered under the Securities Act.

Section 3.12   Material Agreements.  Except as set forth on Schedule 3.12, (a)
no Partnership Group Company is in material breach of, or material default
under, any Material Agreement and (b) no event has occurred which, with the
delivery of notice or the lapse of time or both, would result in a Partnership
Group Company being in material breach of, or material default under, any
Material Agreement.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF
THE PREFERRED UNIT PURCHASER

As of the Closing Date, the Preferred Unit Purchaser represents and warrants to
the Partnership as follows:

Section 4.01   Existence.  The Preferred Unit Purchaser is duly organized and
validly existing as a limited partnership and in good standing under the Laws of
its state of formation, with all necessary power and authority to own properties
and to conduct its business as currently conducted. 

Section 4.02   Authorization, Enforceability.  The Preferred Unit Purchaser has
all necessary legal power and authority to enter into, deliver and perform its
obligations under this Agreement.  The execution, delivery and performance by
the Preferred Unit Purchaser of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly and validly authorized by all
necessary legal action of the Preferred Unit Purchaser, and no further consent
or authorization of the Preferred Unit Purchaser is required.  This Agreement
constitutes a legal, valid and binding obligation of the Preferred Unit
Purchaser; except as, the enforceability hereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity and except as the rights to indemnification may be limited by
applicable Law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 4.03   No Breach.  None of the execution, delivery or performance by the
Preferred Unit Purchaser of this Agreement and the consummation by the Preferred
Unit Purchaser of the transactions contemplated hereby will (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which the Preferred Unit
Purchaser is a party or by which the Preferred Unit Purchaser is bound or to
which any of the property or assets of the Preferred Unit Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of the Preferred Unit Purchaser, or (c) violate any
statute, order, rule or regulation of any court or Governmental Authority or
body having jurisdiction over the Preferred Unit Purchaser or the property or
assets of the Preferred Unit Purchaser, except in the case of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement.

Section 4.04   Approvals.  Except as set forth on Schedule 4.04, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration

 

--------------------------------------------------------------------------------

 



with, any Governmental Authority or any other Person is required in connection
with the execution, delivery or performance by the Preferred Unit Purchaser of
this Agreement.

Section 4.05   Certain Fees.  No fees or commissions are or will be payable by
the Preferred Unit Purchaser to brokers, finders or investment bankers with
respect to the purchase of the Purchased Preferred Units or the consummation of
the transactions contemplated by this Agreement, in each case, for which the
Partnership may be liable.

Section 4.06   Restricted Securities.  Except for possible permitted transfers
subject to the terms of the Partnership Agreement, the Preferred Unit Purchaser
is acquiring the Purchased Preferred Units for its own account, for the purpose
of investment only and not with a view to, or for sale in connection with, any
distribution thereof in violation of applicable securities Laws.  The Preferred
Unit Purchaser has such knowledge, sophistication and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its proposed investment in the Purchased Preferred Units and is capable of
bearing the economic risk of such investment.  The Preferred Unit Purchaser is
an “accredited investor” as that term is defined in Rule 501 of Regulation D
(without regard to Rule 501(a)(4)) promulgated under the Securities Act.  The
Preferred Unit Purchaser acknowledges and understands that its acquisition of
the Purchased Preferred Units has not been registered under the Securities Act
in each case in reliance on an exemption therefrom and that the Partnership is
relying upon the truth and accuracy of the Preferred Unit Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Preferred Unit Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Preferred Unit Purchaser to acquire the Purchased Preferred Units and the
Purchased Preferred Units will, upon such acquisition, be characterized as
“restricted securities” under state and federal securities Laws.  The Preferred
Unit Purchaser further acknowledge and understand that (x) the Purchased
Preferred Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with other applicable state and federal securities Laws and (y) when
issued at the Closing, the Purchased Preferred Units will bear a legend
substantially as set forth below:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
receive documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Article V
MISCELLANEOUS

Section 5.01   No Liability.  The representations and warranties set forth in
Articles III and IV shall terminate as of the Closing.  Both the Preferred Unit
Purchaser and the Partnership hereby expressly acknowledge and agree that from
and after the Closing, neither the Preferred Unit Purchaser nor the Partnership
shall be liable for any inaccuracy or any breach of any representation made
therein.

Section 5.02   Interpretation.  The provision of a table of contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.  All
references in this Agreement to Exhibits, Schedules, Appendices, Articles,
Sections, subsections, clauses and other subdivisions refer to the

 

--------------------------------------------------------------------------------

 



corresponding Exhibits, Schedules, Appendices, Articles, Sections, subsections,
clauses and other subdivisions of or to this Agreement unless expressly provided
otherwise.  The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection, clause or other subdivision
unless expressly so limited.  The words “this Article,” “this Section,” “this
subsection,” “this clause,” and words of similar import, refer only to the
Article, Section, subsection and clause hereof in which such words occur.  The
word “including” (in its various forms) means including without limitation.  All
references to “$” or “dollars” shall be deemed references to the lawful currency
of the United States of America.  Each accounting term not defined herein will
have the meaning given to it under GAAP as interpreted as of the Closing
Date.  Unless expressly provided to the contrary, the word “or” is not
exclusive.  Pronouns in masculine, feminine or neuter genders shall be construed
to state and include any other gender, and words, terms and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.  Appendices,
Exhibits and Schedules referred to herein are attached to and by this reference
incorporated herein for all purposes. Reference herein to any federal, state,
local or foreign Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The words “day”
or “days” shall mean calendar day, unless denoted as a Business Day.  The words
“will” and “will not” are expressions of command and not merely expressions of
future intent or expectation.  When used in this Agreement, the word “either”
shall be deemed to mean “one or the other”, not “both”.  Unless otherwise noted,
references herein to a “party” are references to the applicable party to this
Agreement.

Section 5.03   Amendments and Waivers.

(a)        Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party, or in the case of a waiver, by the party against whom
the waiver is to be effective.

(b)        No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies
hereunder or at law or in equity; accordingly, no exercise of any right or
remedy shall be construed as an election of remedies by any party.

Section 5.04   Binding Effect.  This Agreement shall be binding upon the parties
and their respective successors and permitted assigns, and shall remain in full
force and effect after the Closing.  Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.

Section 5.05   Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses

(a)If to the Preferred Unit Purchaser:

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

with a copy to (which shall not constitute notice):



 

--------------------------------------------------------------------------------

 



[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]


(b)If to the Partnership:

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

 

with a copy to (which shall not constitute notice):

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

or to such other address as the parties hereto may designate in writing.  All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, upon confirmation of
receipt if sent via email; and upon actual receipt when delivered to an air
courier guaranteeing overnight delivery.

Section 5.06   Entire Agreement.  This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings,
negotiations, agreements or representations among the parties or any of their
respective affiliates of any nature, whether written or oral, to the extent they
relate in any way to the transactions contemplated hereby or thereby.

Section 5.07   Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.



 

--------------------------------------------------------------------------------

 



Section 5.08   Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.09   Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 5.10   Successors and Assigns.  The provisions of this Agreement will be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns.  No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (including any
transfer by way of merger or operation of law) without the consent of the other
party, and any such purported assignment in violation of this Section 5.10 shall
be void ab initio.  Notwithstanding the foregoing, the Preferred Unit Purchaser
may assign its rights and obligations under this Agreement without the prior
approval of the other party to this Agreement to any fund or account managed,
advised or sub-advised by GSO or any of its Affiliates; provided that any such
assignment shall not relieve the Preferred Unit Purchaser of any of its
obligations hereunder.

Section 5.11   Severability.  Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision or portion of
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.

Section 5.12   No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement, covenants, agrees and acknowledges that, no
Persons other than the parties shall have any obligation hereunder and that it
has no rights of recovery hereunder against, and no recourse hereunder or under
any documents, agreements, or instruments delivered contemporaneously herewith
or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any party (or any
of their successors or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any party
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member of
any of the foregoing, but in each case not including the parties, whether by or
through attempted piercing of the corporate veil, by or through a claim (whether
in tort, contract or otherwise) by or on behalf of such party against such
persons and

 

--------------------------------------------------------------------------------

 



entities, by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, or
otherwise; it being expressly agreed and acknowledged that no personal liability
whatsoever shall attach to, be imposed on, or otherwise be incurred by any such
Persons, as such, for any obligations of the applicable party under this
Agreement or the transactions contemplated hereby, under any documents or
instruments delivered contemporaneously herewith, in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation.

Section 5.13   Creditors.  None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Partnership or by any
creditors of any Subsidiary or Affiliate of the Partnership.

Section 5.14   Remedies Generally.  The parties hereto agree that irreparable
damage, for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the provisions of this Agreement were not
performed in accordance with its specific terms and that any remedy at law for
any breach of the provisions of this Agreement would be
inadequate.  Accordingly, the parties hereto acknowledge and agree that each
such party shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.  Each party hereby agrees that it
will not oppose the granting of specific performance and other equitable relief
on the basis that the other parties have an adequate remedy at Law or that an
award of specific performance is not an appropriate remedy for any reason at Law
or equity.  The parties hereto acknowledge and agree that any other party
seeking an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 5.14 shall not be required to provide any bond or other security in
connection with any such injunction.

[signature page follows]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the Effective Date.

 

 

 

 

SN EF UNSUB, LP

 

 

 

By:

SN EF UNSUB GP, LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GSO ST HOLDINGS LP

 

 

 

By:

GSO ST ASSOCIATES LLC, its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit F

LTM EBITDA Levels

 

 

maximum levels for each applicable calendar year ended

 

 

 

 

 

 

 

 

 

 

 

Ratio of (x) the sum of outstanding indebtedness of the Partnership Group
Companies and the Base Preferred Return Amount to (y) LTM EBITDA (as defined in
the Credit Agreement)

12/31/17

12/31/18

12/31/19

12/31/20

12/31/21

12/31/22

12/31/23

12/31/24

12/31/25

Thereafter

3.0x

3.0x

2.0x

2.0x

2.0x

2.0x

2.0x

2.0x

2.0x

2.0x

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT C-1 AND C-2

FORM OF GSO WARRANT AGREEMENT AND INTREPID WARRANT AGREEMENT

[Attached.]

 



 

--------------------------------------------------------------------------------

 



SANCHEZ ENERGY CORPORATION

WARRANT TO PURCHASE COMMON SHARES

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE ISSUER AND, IF
APPLICABLE, THE TRANSFER AGENT FOR SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS HAS RECEIVED DOCUMENTATION SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.

THIS WARRANT AGREEMENT, dated as of March 1, 2017 (this “Agreement”), is by and
between (a) SANCHEZ ENERGY CORPORATION, a Delaware corporation (the
“Corporation”), and (b) the funds specified on the signature pages hereof
(collectively, the “GSO Funds” or the “Holders” and individually, a “GSO Fund”
or a “Holder”).  The Corporation and the Holders are sometimes referred to
herein collectively as the “Parties” or individually as a “Party.”

R E C I T A L S:

WHEREAS, the Corporation has entered into that certain Amended and Restated
Securities Purchase Agreement, dated as of February 28, 2017 (the “Purchase
Agreement”), among the Corporation, SN EF UnSub GP, LLC, a Delaware limited
liability company (the “General Partner”), SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”), SN UR Holdings, LLC, a Delaware limited
liability company, SN EF UnSub Holdings, LLC, a Delaware limited liability
company, GSO ST Holdings Associates, LLC, a Delaware limited liability company,
GSO ST Holdings, LP, a Delaware limited partnership (“GSO Holdings”) and
Intrepid Private Equity V-A, LLC a Delaware limited liability company
(“Intrepid”), pursuant to which the parties thereto have agreed, on the terms
and subject to the conditions set forth therein, that GSO Holdings will
contribute from time to time up to $800 million, and Intrepid will contribute
$15 million, to the Partnership to purchase from the Partnership, and the
Partnership will issue and sell to GSO Holdings and Intrepid upon such
contribution(s), preferred limited partner interests of the Partnership
(“Preferred Units”) having the rights, privileges, powers and preferences set
forth in the amended and restated agreement of limited partnership of the
Partnership of even date herewith; and

WHEREAS, the proceeds received by the Partnership from GSO Holdings’ and
Intrepid’s contribution at the Anadarko Closing (as defined in the Purchase
Agreement; which contributions will equal an amount of no less than $500
million) will be used by the Partnership, together with funds from other
sources, to purchase the Acquired Properties (as defined in the Purchase
Agreement) pursuant to the APC/KM PSA (as defined in the Purchase Agreement);
and

WHEREAS, in connection with the contributions to be made at the Anadarko Closing
and that GSO Holdings may make in the future in accordance with the Purchase
Agreement and the issuances by the Partnership to GSO Holdings of Preferred
Units in consideration therefor, the Corporation has agreed to issue to the GSO

 

--------------------------------------------------------------------------------

 



Funds warrants to purchase an aggregate of 1,940,000 shares of common stock, par
value $0.01 per share of the Corporation, subject to adjustment as set forth
herein; and

WHEREAS, the number of Warrants to be issued to each of the GSO Funds is set
forth on the signature pages of this Agreement opposite the name of such GSO
Fund; and

WHEREAS, this Agreement is intended to set forth the terms and conditions of the
Warrants; and

WHEREAS, this Agreement is being executed by the Corporation and the GSO Funds
at the Closing.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

Article 1
Definitions and References

Section 1.01.Definitions.  As used herein, the following terms have the
respective meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2.02, multiplied by (b) the Exercise Price.

“Agreement” has the meaning set forth in the preamble.

“Basic Documents” has the meaning assigned to such term in the Purchase
Agreement.

“Board” means the board of directors of the Corporation.

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Houston, Texas are authorized or
obligated by law or executive order to close.

“Closing” has the meaning assigned to such term in the Purchase Agreement.

“Common Shares” means the shares of Common Stock, par value $0.01 per share, of
the Corporation, including a Right associated with each Common Share.

“Corporation” has the meaning set forth in the preamble.

“Equity Interests” means shares of capital stock (including, with respect to the
capital stock of the Corporation, Preferred Stock), partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.



 

--------------------------------------------------------------------------------

 



“Exercise Agreement” has the meaning assigned to such term in Section 3.01(a).

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3.01 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Corporation of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

“Exercise Price” means $10.00 per Common Share, subject to adjustment as set
forth in this Agreement.

“Expiration Date” means March 1, 2032.

“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Shares for such day on all domestic securities exchanges on which the
Common Shares may at the time be listed; (b) if there have been no sales of the
Common Shares on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Shares on all such exchanges at the
end of such day; (c) if on any such day the Common Shares are not listed on a
domestic securities exchange, the VWAP Price of the Common Shares as quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association for such day; or (d) if there have been no sales of the Common
Shares on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for Common Shares quoted on the OTC Bulletin Board, the Pink OTC
Markets or similar quotation system or association at the end of the day; in
each case, averaged over the fifteen consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided that, if the Common Shares are listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading.  If at any time the
Common Shares are not listed on any domestic securities exchange or quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Shares shall be the fair
market value per Common Share as determined in good faith by the Board.

“GAAP” means generally accepted accounting principles in the United States,
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
opinions and pronouncements of the Public Company Accounting Oversight Board and
in the statements and pronouncements of the Financial Accounting Standards
Board, as in effect from time to time.

“General Partner” has the meaning set forth in the recitals.

“GSO Fund” and “GSO Funds” have the meanings set forth in the preamble.

“GSO Holdings” has the meaning set forth in the recitals.

“Holder” and “Holders” have the meanings set forth in the preamble.

“Intrepid” has the meaning set forth in the recitals.

“NYSE” means New York Stock Exchange.

“Original Issue Date” means March 1, 2017, the date on which this Warrant was
issued by the Corporation pursuant to the Purchase Agreement, which was
concurrently with the Closing.

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.



 

--------------------------------------------------------------------------------

 



“Partnership” has the meaning set forth in the recitals.

“Party” and “Parties” have the meanings set forth in the preamble.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

“Preferred Units” has the meaning set forth in the recitals.

“Purchase Agreement” has the meaning set forth in the recitals.

“Right” has the meaning assigned to such term in the Rights Agreement.

“Rights Agreement” means that certain Rights Agreement, dated as of July 28,
2015, between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such Rights Agreement
may be amended, modified or supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Share.

“Warrant” means this warrant and all warrants issued upon division or
combination of, or in substitution for, this warrant.

“Warrant Register” has the meaning assigned to such term in Section 5.07.

“Warrant Shares” means the Common Shares purchasable upon exercise of this
Warrant in accordance with the terms of this Agreement (without taking into
account any limitations or restrictions on the exercisability of this Warrant,
other than with respect to Section 2.02,  Section 2.03 or Section 3.01 of this
Warrant).  Each Warrant Share issued upon the exercise in whole or in part, of
this Warrant shall include a Right.

Section 1.02.   Rules of Construction.  Unless the context otherwise requires or
except as otherwise expressly provided:

(i)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(ii)“herein,” “hereof” and other words of similar import refer to this Agreement
as a whole and not to any particular Section, Article or other subdivision;

(iii)all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated; and

(iv)references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended from
time to time (or to successor statutes and regulations).



 

--------------------------------------------------------------------------------

 



Article 2
exercise of warrant

Section 2.01.   Issuance of Warrant.    Subject to the terms and conditions
hereof, this Warrant shall represent the right to purchase from the Corporation
1,940,000 Warrant Shares (subject to adjustment as provided herein) in whole or
in part. 

Section 2.02.   Exercise of Warrant.    Subject to the terms and conditions
hereof, at any time on any Business Day and from time to time during the period
that begins on the Original Issue Date and ends at 5:00 p.m., Central Time, on
the Expiration Date, any Holder may exercise this Warrant with respect to the
Warrant Shares to which it is entitled (as set forth on the signature pages of
this Agreement) in whole or in part for any number of the Warrant Shares
purchasable hereunder in respect thereof (subject to adjustment as provided
herein) as provided in Section 3.01.

Section 2.03.   Expiration of Warrant.    This Warrant shall terminate and
become void as of 5:00 p.m., Central Time, on the Expiration Date.

Article 3
EXERCISE PROCEDURE

Section 3.01.   Conditions to Exercise.  Any Holder may exercise this Warrant
only upon:

(a)surrender of this Warrant to the Corporation at its then principal executive
offices, together with an Exercise Agreement in the form attached hereto as
Exhibit A each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Shares to which such Holder is entitled to purchase
hereunder and the number of Warrant Shares to be purchased) and executed;

(b)payment to the Corporation of the Aggregate Exercise Price in accordance with
Section 3.02; and

(c)to the extent any withholding tax on the exercise of a Warrant is required,
such Holder shall nonetheless be entitled to exercise the Warrant; provided that
such Holder shall make a cash payment to the Corporation in an amount sufficient
to satisfy any such applicable withholding tax.

Section 3.02.   Payment of the Aggregate Exercise Price.  Payment of the
Aggregate Exercise Price shall be made, at the option of the Holder exercising
the Warrant as expressed in the Exercise Agreement, only by the following
methods:

(a)by delivery to the Corporation of a certified or official bank check payable
to the order of the Corporation or by wire transfer of immediately available
funds to an account designated in writing by the Corporation, in the amount of
such Aggregate Exercise Price;

(b)by instructing the Corporation to withhold from such Holder a number of
Warrant Shares then issuable upon exercise by such Holder of this Warrant with
an aggregate Fair Market Value as of the Exercise Date equal to such Aggregate
Exercise Price; or

(c)any combination of the foregoing.

In the event of any withholding of Warrant Shares pursuant to clause (b) or (c)
of this Section 3.02 where the number of Common Shares whose Fair Market Value
is equal to the Aggregate Exercise Price is not a whole number, the number of
Common Shares withheld by or surrendered to the Corporation shall be rounded up
to the

 

--------------------------------------------------------------------------------

 



nearest whole Common Share and the Corporation shall make a cash payment to such
exercising Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
Common Share being so withheld by or surrendered to the Corporation from such
Holder in an amount equal to the product of (x) such incremental fraction of a
Common Share being so withheld or surrendered multiplied by (y) the Fair Market
Value of one whole Warrant Share as of the Exercise Date.

Section 3.03.   Delivery of Certificates.  To the extent any Common Shares of
the Corporation are at the time of exercise represented in certificated form,
then, at the election of a Holder as set forth in the Exercise Agreement, the
Corporation shall, as promptly as practicable, and in any event within three
Business Days thereafter, execute (or cause to be executed) and deliver (or
cause to be delivered) to such Holder a certificate or certificates representing
the Warrant Shares issuable upon such exercise, together with cash in lieu of
any fraction of a Common Share, as provided in Section 3.04 hereof.  Such
certificate(s) shall be delivered to the address specified by such Holder in the
applicable Exercise Agreement.  The certificate or certificates so delivered
shall be, to the extent possible, in such denomination or denominations as the
exercising Holder shall reasonably request in the Exercise Agreement and shall
be registered in the name of such Holder or, subject to compliance with Section
3.06(f) and Section 5.06, such other Person’s name as shall be designated in the
Exercise Agreement.  Upon the exercise of this Warrant by any Holder, this
Warrant shall be deemed to have been exercised by such Holder and such
certificate or certificates for Warrant Shares shall be deemed to have been
issued, and such Holder or any other Person so designated to be named therein in
compliance with Section 3.06(f) and Section 5.06 shall be deemed to have become
a holder of record of such Warrant Shares for all purposes, immediately prior to
5:00 p.m., Central Time, on the Exercise Date.

Section 3.04.   Fractional Shares.  The Corporation shall not be required to
issue a fractional Warrant Share upon exercise of any Warrant.  As to any
fraction of a Warrant Share that a Holder would otherwise be entitled to
purchase upon such exercise, the Corporation shall pay to such Holder an amount
in cash (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) equal to the product of (i) such fraction of a
Warrant Share multiplied by (ii) the Fair Market Value of one Warrant Share on
the Exercise Date.

Section 3.05.   Delivery of New Warrant.  Unless the purchase rights represented
by this Warrant shall have been fully exercised, the Corporation shall, at the
time of delivery of the Warrant Shares being issued in accordance with this
Article 3,  provide by notation in the Warrant Register the number, if any, of
Warrant Shares that remain subject to purchase by such Holder upon exercise.

Section 3.06.    Valid Issuance of Warrant and Warrant Shares; Payment of
Taxes.  With respect to each exercise of this Warrant, the Corporation hereby
represents, covenants and agrees:

(a)This Warrant is, and any warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued.

(b)Each Warrant Share (including the Right associated therewith) issuable upon
the exercise of this Warrant pursuant to the terms hereof shall be, upon
issuance, and the Corporation shall take all such actions as may be necessary or
appropriate in order that each Warrant Share is, validly issued, fully paid and
non-assessable, issued without violation of any preemptive or similar rights of
any stockholder of the Corporation and free and clear of all taxes, liens and
charges.

(c)The Corporation shall take all such actions as may be necessary to ensure
that all such Warrant Shares are issued without violation by the Corporation of
any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which Common Shares or other

 

--------------------------------------------------------------------------------

 



securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Corporation upon each such issuance).

(d)The Corporation shall use commercially reasonable efforts to cause the
Warrant Shares, immediately upon such exercise, to be listed on the NYSE or any
domestic securities exchange upon which Common Shares or other securities
constituting Warrant Shares are listed at the time of such exercise.

(e)The Corporation has taken such action as is necessary to reserve for issuance
such number of Common Shares as are subject to issuance upon the exercise in
whole of the Warrant.

(f)The Corporation shall pay all expenses in connection with, and all taxes
(other than income taxes) and other governmental charges that may be imposed
with respect to, the issuance or delivery of Warrant Shares upon exercise of
this Warrant; provided that the Corporation shall not be required to pay any tax
or governmental charge that may be imposed with respect to any applicable
withholding or the issuance or delivery of the Warrant Shares to any Person
other than a Holder, and no such issuance or delivery shall be made unless and
until the Person requesting such issuance has paid to the Corporation the amount
of any such tax, or has established to the satisfaction of the Corporation that
such tax has been paid.

Section 3.07.   Conditional Exercise.  Notwithstanding any other provision
hereof, if an exercise of any portion of this Warrant by any Holder is to be
made in connection with a sale of the Corporation (pursuant to a merger, sale of
Common Shares, or otherwise), such exercise may at the election of such Holder
be conditioned upon the consummation of such transaction, in which case such
exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.

Article 4
Adjustment to NUmber of warrant shares

Section 4.01.   Adjustment to Number of Warrant Shares.  In order to prevent
dilution of the purchase rights granted under this Warrant, the number of
Warrant Shares issuable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as provided in this Article 4
(in each case, after taking into consideration any prior adjustments pursuant to
this Article 4).  If, at any time as a result of the provisions of this Article
4, the Holders shall become entitled upon subsequent exercise to receive any
shares of Equity Interests of the Corporation other than Common Shares, the
number of such other Equity Interests so receivable upon exercise of this
Warrant shall thereafter be subject to adjustment from time to time in a manner
and on terms as nearly equivalent as practicable to the provisions contained
herein.

Section 4.02.   Adjustment to Number of Warrant Shares Upon Dividend,
Subdivision, Combination or Reclassification of Common Shares.

(a)If the Corporation shall, at any time or from time to time after the Original
Issue Date and prior to the exercise in whole or expiration of the Warrant,
(i) pay a dividend or make any other distribution upon the Common Shares or any
other capital stock of the Corporation payable in Common Shares, (ii) subdivide
(by any split, recapitalization or otherwise) its outstanding Common Shares into
a greater number of Common Shares, or (iii) combine (by combination, reverse
split or otherwise) its outstanding Common Shares into a smaller number of
Common Shares, then the number of Warrant Shares issuable upon the exercise of
this Warrant immediately prior to any such dividend, distribution, subdivision
or combination shall be proportionately adjusted so the Holders will thereafter
receive upon exercise of this Warrant the aggregate number and kind of shares of
Equity Interests of the Corporation that the Holders would have owned
immediately following such action if the Warrant had been exercised immediately

 

--------------------------------------------------------------------------------

 



before the record date for such action.  Any adjustment under this Section 4.02
shall become effective at the close of business on the date the dividend,
distribution, subdivision or combination becomes effective.

(b)If the Corporation shall, at any time or from time to time after the Original
Issue Date and prior to the exercise in whole or expiration of the Warrant,
issue by reclassification of its Common Shares any shares of its capital stock,
then such a reclassification shall be deemed to be (i) a distribution by the
Corporation to the holders of its Common Shares of such shares of such other
class of capital stock for the purposes and within the meaning of Section
4.04(a) and (ii) if the outstanding Common Shares shall be changed into a larger
or smaller number of Common Shares as part of such reclassification, such change
shall be deemed to be a subdivision or combination, as the case may be, of the
outstanding Common Shares for the purposes and within in the meaning of Error!
Reference source not found..

Section 4.03.   Adjustment for Rights Issue.

(a)If the Corporation, prior to the exercise in whole or part, or expiration, of
this Warrant distributes any rights, options or warrants (excluding Rights
issued under the Rights Agreement) to all holders of its Common Shares entitling
them for a period expiring within 45 days after the record date specified below
to purchase Common Shares or securities convertible into, or exercisable or
exchangeable for, Common Shares, at a price per share less than the Fair Market
Value per share on that record date, then the number of Warrant Shares issuable
upon the exercise of the Warrant shall be adjusted in accordance with the
formula:

Picture 1 [sn20170331ex107153f8e001.jpg]

 

where: 

W' = the adjusted number of Warrant Shares issuable upon exercise of the
Warrant;

W = the number of Warrant Shares then issuable upon exercise of the Warrant;

O = the number of Common Shares outstanding on the applicable record date;

N = the number of additional Common Shares issuable pursuant to such rights,
options or warrants;

P = the aggregate price per share of the additional Common Shares issuable upon
exercise of the rights, options or warrants; and

M = the Fair Market Value per Common Share on the applicable record date.

(b)The adjustment pursuant to this Section 4.03 shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive the rights, options or warrants.  If at the end
of the period during which such rights, options or warrants are exercisable, not
all rights, options or warrants shall have been exercised, the number of Warrant
Shares subject to issuance under the Warrant shall be immediately readjusted to
what it would have been if “N” in the above formula had been the number of
shares actually issued.

Section 4.04.   Adjustment for Other Distributions.



 

--------------------------------------------------------------------------------

 



(a)If the Corporation, prior to the exercise in whole or part, or expiration, of
this Warrant, pays a cash distribution to all holders of its Common Shares or
distributes to all holders of its Common Shares any shares of its capital stock,
evidences of indebtedness or any of its assets or any rights, warrants or other
securities of the Corporation (other than distributions to which Section 4.02 or
Section 4.03 apply), then the number of Warrant Shares issuable upon the
exercise of this Warrant shall be adjusted in accordance with the formula:

Picture 2 [sn20170331ex107153f8e002.jpg]

 

where:

W' = the adjusted number of Warrant Shares issuable upon exercise of the
Warrant;

W = the number of Warrant Shares then issuable upon exercise of the Warrant;

M =the Fair Market Value per Common Share on the record date specified below;
and

F =the amount of cash or fair market value on the record date specified below of
the evidences of indebtedness, assets, rights, warrants or other securities to
be distributed in respect of one Common Share as determined in good faith by the
Board.

(b)The adjustment pursuant to this Section 4.04 shall be made successively
whenever any such distribution is made and shall become effective immediately
after the record date for the determination of holders entitled to receive the
distribution.

(c)This Section 4.04 does not apply to rights, options or warrants referred to
in Section 4.03 hereof.

Section 4.05.   Dissolution, Liquidation or Winding Up.  If, on or prior to the
Expiration Date, the Corporation (or any other Person controlling the
Corporation) shall propose a voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Corporation, the Holders of this Warrant
shall receive the kind and number of other securities or assets which the
Holders would have been entitled to receive if the Holders had exercised this
Warrant in full and acquired the applicable number of Warrant Shares then
issuable hereunder as a result of such exercise (without taking into account any
limitations or restrictions on the exercisability of this Warrant) immediately
prior to the time of such dissolution, liquidation or winding up and the right
to exercise this Warrant shall terminate on the date on which the holders of
record of Common Shares shall be entitled to exchange their Common Shares for
securities or assets deliverable upon such dissolution, liquidation or winding
up.

Section 4.06.   When De Minimis Adjustment May Be Deferred.  No adjustment in
the number of Warrant Shares subject to a Warrant need be made unless the
adjustment would require an increase or decrease of at least 1% of the then
applicable number of Warrant Shares subject to a Warrant.  Any adjustments that
are not made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Article 4 shall be made to the nearest
1/10,000th of a whole Common Share, it being understood that no such rounding
shall be made under Section 4.122 (and, in calculations made pursuant to such
paragraph, the adjusted number of Warrant Shares subject to a Warrant shall
refer to such adjusted number before rounding).

Section 4.07.   When No Adjustment Required.  No adjustment need be made for a
transaction referred to in Sections 4.02 through 4.04, if each of the Holders is
to participate (without being required to exercise the Warrants) in the
transaction on a basis and with notice that the Board and the Holders of a
majority of the then

 

--------------------------------------------------------------------------------

 



outstanding Warrants determine to be fair and appropriate in light of the basis
and notice on which holders of Common Shares participate in the transaction.  No
adjustment need be made for rights to purchase Common Shares pursuant to a
Corporation plan for reinvestment of dividends or interest.  To the extent the
Warrants become convertible into cash, no adjustment need be made thereafter as
to the cash. Interest will not accrue on the cash.

Section 4.08.   Notice of Adjustment.  Whenever the number of Warrant Shares
subject to the Warrant is adjusted, the Corporation shall provide the notices
required by Section 5.01.

Section 4.09.   Reorganization of Corporation.  If, prior to the exercise in
whole or part, or expiration, of this Warrant, the Corporation consolidates or
merges with or into, or transfers or leases all or substantially all its assets
to, any Person, upon consummation of such transaction, the Warrants shall
automatically become exercisable for the kind and amount of securities, cash or
other assets which the Holders of this Warrant would have owned immediately
after the consolidation, merger, transfer or lease if each Holder had exercised
the Warrant immediately before the effective date of the transaction, assuming
that each Holder failed to exercise its rights of election, if any, as to the
kind of amount of securities, cash or other assets receivable upon such a
transaction.  Concurrently with the consummation of such transaction, the Person
formed by or surviving any such consolidation or merger if other than the
Corporation, or the Person to which such transfer or lease shall have been made,
shall enter into a supplemental Agreement so providing and further providing for
adjustments that shall be as nearly equivalent as may be practical to the
adjustments provided for in this Article 4.  The successor to the Corporation
shall mail to each Holder a notice describing the supplemental Agreement.  If
the issuer of securities deliverable upon exercise of Warrants under the
supplemental Agreement is an Affiliate of the formed, surviving, transferee or
lessee Person, that issuer shall join in the supplemental Agreement.  If this
Section 4.09  applies to a transaction, Sections 4.02 through 4.04 shall not
apply.

Section 4.10.   Company Determination Final.  Any determination that the
Corporation or the Board must make pursuant to Sections 4.02 through 4.0909
 hereof is conclusive in the absence of manifest error or bad faith.

Section 4.11.   When Issuance or Payment May Be Deferred.  In any case in which
this Article 4 shall require that an adjustment in number of Warrant Shares
subject to a Warrant be made effective as of a record date for a specified
event, the Corporation may elect to defer until the occurrence of such event
issuing to the Holders of any Warrant exercised after such record date the
Warrant Shares and other Equity Interests of the Corporation, if any, issuable
upon such exercise over and above the Warrant Shares and other Equity Interests
of the Corporation, if any, issuable upon such exercise on the basis of the then
applicable number of Warrant Shares subject to a Warrant; provided that the
Corporation shall deliver to such Holder a due bill or other appropriate
instrument evidencing such Holder’s right to receive such additional Warrant
Shares, other capital stock and cash upon the occurrence of the event requiring
such adjustment.

Section 4.12.   Exercise Price in the Event of an Adjustment in Number of
Warrant Shares.  Upon any adjustment of the number of Warrant Shares subject to
the Warrant pursuant to this Article 4, the Exercise Price per Warrant Share
subject to issuance upon exercise of the Warrant shall be adjusted concurrently
thereto to equal the product of (a) $10.00 (or if the Exercise Price has been
previously adjusted, then such as adjusted Exercise Price) times (b) a fraction,
of which the numerator is the total number of Warrant Shares subject to issuance
upon the exercise of the Warrant before giving effect to the adjustment, and the
denominator is the total number of Warrant Shares subject to issuance upon the
exercise of the Warrants as so adjusted.

Article 5
Notices To Warrant Holders



 

--------------------------------------------------------------------------------

 



Section 5.01.   Notice of Adjustment.  (a) Upon any adjustment of the number of
Warrant Shares subject to a Warrant and the Exercise Price pursuant to Article 4
hereof, the Corporation shall promptly thereafter cause to be given to each of
the Holders written notice of such adjustments by email or by first-class mail,
postage prepaid.  Where appropriate, such notice may be given in advance and
included as a part of the notice required to be mailed under the other
provisions of this Section 5.01.

(a)In case:

(i)the Corporation shall authorize the issuance to all holders of Common Shares
of rights, options or warrants to subscribe for or purchase shares of Common
Shares or of any other subscription rights or warrants;

(ii)the Corporation shall authorize the distribution to all holders of Common
Shares of evidences of its indebtedness or assets;

(iii)of any consolidation or merger to which the Corporation is a party, or of
the transfer or lease of all or substantially all assets of the Corporation, or
of any reclassification or change of Common Shares issuable upon exercise of the
Warrants, or any tender offer or exchange offer for shares of Common Shares by
the Corporation;

(iv)of the voluntary or involuntary dissolution, liquidation or winding up of
the Corporation; or

(v)the Corporation proposes to take any action which would require an adjustment
of the number of Warrant Shares subject to a Warrant pursuant to Article 4
hereof;

then the Corporation shall cause to be given to each of the Holders, at least 10
days prior to any applicable record date, or promptly in the case of events for
which there is no record date, by first-class mail, postage prepaid, a written
notice stating (x) the date as of which the holders of record of Common Shares
shall be entitled to receive any such rights, options, warrants or distribution
are to be determined, (y) the initial expiration date set forth in any tender
offer or exchange offer for Common Shares, or (z) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of Common Shares shall be entitled to
exchange such shares for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up.  The failure to give the notice required by this
Section 5.01 or any defect therein shall not affect the legality or validity of
any distribution, right, option, warrant, consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any action.

Section 5.02.   Transfer of Warrant.  Subject to Section 5.06, this Warrant and
all rights hereunder are transferable, in whole or in part, by each of the
Holders without charge to such Holder, upon surrender of this Warrant to the
Corporation at its then principal executive offices with a properly completed
and duly executed Assignment in the form attached hereto as Exhibit B.
 Notwithstanding the foregoing, any such transferring Holder shall be liable for
any and all taxes, fees and third party expenses incurred by the Corporation as
a result of such transfer and such Holder shall pay the Corporation, in cash or
by wire transfer of immediately available funds any amounts necessary to pay any
such taxes, fees and third party expenses incurred by the Corporation in
connection with the making of such transfer.  Upon such compliance, surrender
and delivery and, if required, such payment, the Corporation shall execute and
deliver a new warrant or warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new warrant evidencing the portion of this Warrant, if any,
not so assigned and this Warrant shall promptly be cancelled.



 

--------------------------------------------------------------------------------

 



Section 5.03.   Holder Not Deemed a Stockholder; Limitations on
Liability.  Except as described in the certificate of incorporation or bylaws of
the Corporation, or otherwise specifically provided herein, prior to the
issuance to any Holder of any Warrant Shares upon the due exercise by such
Holder of this Warrant, such Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Common Shares for any purpose, nor shall
anything contained in this Warrant be construed to confer upon any Holder, as
such, any of the rights of a stockholder of the Corporation or any right to
vote, give or withhold consent to any corporate action (whether any
reorganization, issue of capital stock, reclassification of capital stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on any
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Corporation, whether such liabilities are asserted by
the Corporation or by creditors of the Corporation.  Notwithstanding
this Section 5.03, (a) the Corporation shall provide the Holders with copies of
the same notices and other information given to holders of Common Shares
generally, contemporaneously with the giving thereof to such holders.

Section 5.04.   Replacement on Loss; Division and Combination.

(a)Replacement of Warrant on Loss.  Upon receipt of evidence reasonably
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement with an affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender of such Warrant for cancellation to the Corporation, the
Corporation at its own expense shall execute and deliver to the Holders, in lieu
hereof, a new warrant of like tenor and exercisable for an equivalent number of
Warrant Shares as this Warrant so lost, stolen, mutilated or destroyed; provided
that, in the case of mutilation, no indemnity shall be required if this Warrant
in identifiable form is surrendered to the Corporation for cancellation.

(b)Division and Combination of Warrant.  Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant and other warrants to
the Corporation at its then principal executive offices, together with a written
notice specifying the names and denominations in which new warrants are to be
issued, signed by the respective Holders or their agents or attorneys.  Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Corporation shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice.  Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Shares as the Warrant or Warrants so surrendered in
accordance with such notice.

Section 5.05.   No Impairment.  The Corporation shall not, by amendment of its
certificate of incorporation or bylaws, or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities, or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms to be observed or performed by it hereunder.

Section 5.06.   Agreement to Comply with the Securities Act; Legend.  Each of
the Holders, by acceptance of this Warrant, agrees to comply in all respects
with the provisions of this Section 5.06 and the restrictive legend requirements
set forth on the face of this Warrant and further agrees that such Holder shall
not offer, sell, assign, transfer or otherwise dispose of this Warrant or any
Warrant Shares to be issued upon exercise hereof except under circumstances that
will not result in a violation of the Securities Act.  Each of the Holders will
cause any proposed purchaser, assignee, transferee or pledgee of this Warrant or
any Warrant Shares to agree to take and hold such securities subject to the
provisions of this Section 5.06.  All Warrant Shares issued upon

 

--------------------------------------------------------------------------------

 



exercise of this Warrant (unless registered under the Securities Act) shall be
stamped or imprinted with a legend in substantially the following form:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the ISSUER AND, IF APPLICABLE, THE
transfer agent for such securities has received documentation satisfactory to it
that such transaction does not require registration under the Securities Act.”

Section 5.07.   Warrant Register.  The Corporation shall keep and properly
maintain at its principal executive offices books for the registration of this
Warrant and any transfers thereof (the “Warrant Register”).  The Corporation may
deem and treat each Person in whose name this Warrant is registered on the
Warrant Register as a holder thereof for all purposes, and the Corporation shall
not be affected by any notice to the contrary, except any assignment, division,
combination or other transfer of this Warrant effected in accordance with the
provisions of this Warrant.

Section 5.08.   Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given:  (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by e-mail of a PDF document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; or (d) on the third Business
Day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 5.08).

 

 

If to the Corporation:

Sanchez Energy Corporation

 

1000 Main Street, Suite 3000

 

Houston, Texas  77002

 

Attention: Gregory Kopel

 

Email:       gkopel@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

 

Kirkland & Ellis LLP

 





 

--------------------------------------------------------------------------------

 



 

 

600 Travis Street, Suite 3300

 

Houston, Texas  77002

 

Attention: Matthew R. Pacey

 

Email:        matt.pacey@kirkland.com

 

 

If to the Holders:

[Insert Name of Applicable GSO Fund]

 

c/o GSO Capital Partners

 

1111 Bagby Street, Suite 2050

 

Houston, Texas  77002

 

Attention: Robert Horn

 

Email:       robert.horn@gsocap.com

 

 

with a copy to (which shall not constitute notice):

 

 

 

c/o GSO Capital Partners

 

345 Park Avenue, 31st Floor

 

New York, New York  10154

 

Email:      GSOLegal@gsocap.com

 

GSOValuationsGroup@gsocap.com

 

 

with a copy to (which shall not constitute notice):

 

 

Andrews Kurth Kenyon LLP

 

600 Travis Street, Suite 4200

 

Houston, Texas  77002

 

Attention: G. Michael O’Leary

 

Jon Daly

 

Email:      moleary@akllp.com

 

jondaly@andrewskurth.com

 

Section 5.09.   Cumulative Remedies.  The rights and remedies provided in this
Warrant are cumulative and are not exclusive of, and are in addition to and not
in substitution for, any other rights or remedies available at law, in equity or
otherwise.

Section 5.10.   Equitable Relief.  Each of the Corporation and each of the
Holders acknowledges that a breach or threatened breach by such party of any of
its obligations under this Warrant would give rise to irreparable harm to the
other party hereto for which monetary damages would not be an adequate remedy
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, the other party hereto shall, in addition to any
and all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

Section 5.11.   Entire Agreement.  This Agreement, the other Basic Documents and
the other agreements and documents expressly referred to herein are intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
This Agreement, the other Basic Documents and the other agreements and documents
expressly referred to herein or therein supersede all prior agreements and
understandings between the parties with respect to such subject matter.



 

--------------------------------------------------------------------------------

 



Section 5.12.   Successor and Assigns.  This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Corporation and the successors and permitted
assigns of each of the Holders.  Such successors and/or permitted assigns of a
Holder shall be deemed to be such Holder for all purposes hereunder.

Section 5.13.   No Third-Party Beneficiaries.  This Warrant is for the sole
benefit of the Corporation and the Holders and their respective successors and,
in the case of each of the Holders, permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Warrant.

Section 5.14.   Headings.  The headings in this Warrant are for reference only
and shall not affect the interpretation of this Warrant.

Section 5.15.   Amendment and Modification; Waiver.  Except as otherwise
provided herein, this Warrant may only be amended, modified or supplemented by
an agreement in writing signed by each party hereto.  No waiver by the
Corporation or any of the Holders of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 5.16.   Severability.  If any term or provision of this Warrant is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Warrant or invalidate or render unenforceable such term or provision in any
other jurisdiction.

Section 5.17.   Governing Law.  This Warrant shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of Delaware.

Section 5.18.   Submission to Jurisdiction.  The parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the State
of Delaware in any legal suit, action or proceeding arising out of or based upon
this Warrant or the transactions contemplated hereby, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.  Service of process, summons, notice or other document by certified
or registered mail to such party’s address for receipt of notices pursuant to
Section 5.08 shall be effective service of process for any suit, action or other
proceeding brought in any such court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

Section 5.19.   Waiver of Jury Trial.  Each party acknowledges and agrees that
any controversy which may arise under this Warrant is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

Section 5.20.   Counterparts.  This Warrant may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy

 

--------------------------------------------------------------------------------

 



of this Warrant delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Warrant.

Section 5.21.   No Strict Construction.  This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

[Signature pages follow.]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Corporation has duly executed this Warrant on the
Original Issue Date.

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

Accepted and agreed by,

Number of Warrant Shares of each GSO Fund

 

 

 

 

 

GSO CAPITAL OPPORTUNITIES FUND III LP

 

 

 

 

By:

GSO Capital Opportunities Associates III, LLC,

 

its general partner

 

By:

GSO Holdings I L.L.C.,

 

 

its member

 

 

 

 

By:

 

 

Warrant Shares:  474,213

 

Name:  [●]

 

 

Title:    [●]

 

 

GSO ENERGY SELECT OPPORTUNITIES FUND LP

 

 

 

By:

GSO Energy Select Opportunities Associates LLC,

 

its general partner

 

By:

GSO Holdings I L.L.C.,

 

 

its member

 

 

 

 

By:

 

 

Warrant Shares:  495,282

 

Name:  [●]

 

 

Title:    [●]

 

 

 

GSO ENERGY PARTNERS-A LP

 

 

 

 

By:

GSO Energy Partners-A Associates LLC,

 

 

its general partner

 

 

 

 

By:

 

 

Warrant Shares:  96,185

 

Name:  [●]

 

 

Title:    [●]

 

 

 

GSO ENERGY PARTNERS-B LP

 

 

 

 

By:

GSO Energy Partners-B Associates LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

Warrant Shares:  36,705

 

Name:  [●]

 

 

Title:    [●]

 

 





 

--------------------------------------------------------------------------------

 



 

GSO ENERGY PARTNERS-C LP

 

 

 

 

By:

GSO Energy Partners-C Associates LLC,

 

 

its general partner

 

 

 

 

By:

 

 

Warrant Shares:  38,334

 

Name:  [●]

 

 

Title:    [●]

 

 

 

 

GSO ENERGY PARTNERS-C II LP

 

 

 

 

By:

GSO Energy Partners-C Associates II LLC,

 

its general partner

 

 

 

 

By:

 

 

Warrant Shares:  36,394

 

Name:  [●]

 

 

Title:    [●]

 

 

 

 

GSO ENERGY PARTNERS-D LP

 

 

 

 

By:

GSO Energy Partners-D Associates LLC,

 

 

its General Partner

 

 

 

 

By:

 

 

Warrant Shares:  73,410

 

Name:  [●]

 

 

Title:    [●]

 

 

 

 

 

 

 

GSO CREDIT ALPHA FUND LP

 

 

 

 

By:

GSO Capital Partners LP,

 

 

its investment manager

 

 

 

 

By:

 

 

Warrant Shares:  43,107

 

Name:  [●]

 

 

Title:    [●]

 

 

 

 

GSO HARRINGTON CREDIT ALPHA FUND (CAYMAN) L.P.

 

 

 

By:

GSO Capital Partners LP,

 

 

its investment manager

 

 

 

 

By:

 

 

Warrant Shares:  6,480

 

Name:  [●]

 

 

Title:    [●]

 

 





 

--------------------------------------------------------------------------------

 



 

GSO CAPITAL SOLUTIONS FUND II LP

 

 

 

 

By:

GSO Capital Solutions Associates II LP,

 

 

its general partner

 

By:

GSO Capital Solutions Associates II

 

 

(Delaware) LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

Warrant Shares:  639,890

 

Name:  [●]

 

 

Title:    [●]

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

sanchez energy corporation
WARRANT EXERCISE AGREEMENT

To [Name]:

As of the date hereof, the undersigned Holder has the right under the Warrant to
Purchase Common Shares, dated as of March 1, 2017, by and between Sanchez Energy
Corporation and the funds specified on the signature pages thereto (the
“Warrant”) to purchase __________ Warrant Shares (as defined in the
Warrant).  Upon payment of the applicable Aggregate Exercise Price (as defined
in the Warrant) and surrender of the Warrant included herewith, the undersigned
Holder hereby irrevocably, except as set forth  in Section 3.07 of the Warrant,
elects to exercise its right represented by the Warrant to purchase
___________________________ Warrant Shares, and requests that the Warrant Shares
be issued in the following name:

 

 

 

Name

 

 

 

 

Address

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

 

 

and delivered by

(certified mail to the above address, or

 

 

 

 

 

 

 

(other ___________) (specify);

 

Aggregate Exercise Price

 

Paid by(check one):

_____  Certified or official bank check

 

_____  Wire transfer

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable by the undersigned Holder upon exercise of the Warrant, that the
Corporation make appropriate notation in the Warrant Register (as defined in the
Warrant) to reflect the Warrant Shares that remain subject to purchase upon
exercise of the Warrant after giving effect to this Warrant Exercise Agreement.

Yes / No (Please Circle):  The undersigned Holder requests that certificates be
issued for the Warrant Shares.



 

--------------------------------------------------------------------------------

 



If the undersigned Holder would like more than one certificate, please indicate
the number of certificates and the number of shares to be represented by each
certificate:

Number of Certificates:  _________________________

Number of Warrant Shares to be represented by each certificate:

 

 

 

 

 

 

Certificate 1

Certificate 2

Certificate 3

Certificate 4

Number of Warrant Shares

 

 

 

 

 

 

Dated:________________, _____

Note:The signature must correspond with the name of the Holder as set forth on
the signature page of the Warrant Agreement in every particular, without
alteration or enlargement or any change whatever, unless this Warrant has been
assigned.

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

sanchez energy corporation
ASSIGNMENT

For value received                                                hereby sells,
assigns and transfers unto                                     its rights under
the Warrant to Purchase Common Shares, dated as of March 1, 2017, by and between
Sanchez Energy Corporation and the funds specified on the signature pages
thereto (the “Warrant”) to purchase Warrant Shares (as defined in the Warrant)
on the terms and subject to the conditions set forth therein8, together with all
right, title and interest therein, and does hereby irrevocably constitute and
appoint attorney, to transfer said rights to purchase Warrant Shares under the
Warrant on the books of the within-named Corporation, with full power of
substitution in the premises.

--------------------------------------------------------------------------------

8For partial assignment, indicate portion assigned.

The contact information of the assignee is as follows:

[●]

[Address]

[City, State,  Zip]

Attention:   [●]

Facsimile:  [●]

Email:        [●]


with a copy to (which shall not constitute notice):

[●]

[Address]

[City, State,  Zip]

Attention:   [●]

Facsimile:   [●]

Email:         [●]

 

Date:

 

 

Signature:

 

 

 

Note:  The above signature must correspond with the name as written upon the
face of the enclosed Warrant in every particular, without alteration or
enlargement or any change whatever.

 

 



 

--------------------------------------------------------------------------------

 



SANCHEZ ENERGY CORPORATION

WARRANT TO PURCHASE COMMON SHARES

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE ISSUER AND, IF
APPLICABLE, THE TRANSFER AGENT FOR SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS HAS RECEIVED DOCUMENTATION SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.

THIS WARRANT AGREEMENT, dated as of March 1, 2017 (this “Agreement”), is by and
between (a) SANCHEZ ENERGY CORPORATION, a Delaware corporation (the
“Corporation”), and (b) Intrepid Private Equity V-A, LLC, a Delaware limited
liability company (“Intrepid” or the “Holder”).  The Corporation and the Holder
are sometimes referred to herein collectively as the “Parties” or individually
as a “Party.”

R E C I T A L S:

WHEREAS, the Corporation has entered into that certain Amended and Restated
Securities Purchase Agreement, dated as of February 28, 2017 (the “Purchase
Agreement”), among the Corporation, SN EF UnSub GP, LLC, a Delaware limited
liability company (the “General Partner”), SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”), SN UR Holdings, LLC, a Delaware limited
liability company, SN EF UnSub Holdings, LLC, a Delaware limited liability
company, GSO ST Holdings Associates, LLC, a Delaware limited liability company,
GSO ST Holdings, LP, a Delaware limited partnership (“GSO Holdings”) and
Intrepid Private Equity V-A, LLC, a Delaware limited liability company
(“Intrepid”), pursuant to which the parties thereto have agreed, on the terms
and subject to the conditions set forth therein, that GSO Holdings will
contribute from time to time up to $800 million, and Intrepid will contribute
$15 million, to the Partnership to purchase from the Partnership, and the
Partnership will issue and sell to GSO Holdings and Intrepid upon such
contribution(s), preferred limited partner interests of the Partnership
(“Preferred Units”) having the rights, privileges, powers and preferences set
forth in the amended and restated agreement of limited partnership of the
Partnership of even date herewith; and

WHEREAS, the proceeds received by the Partnership from GSO Holdings’ and
Intrepid’s contributions at the Anadarko Closing (as defined in the Purchase
Agreement, which contributions will equal a total amount of no less than $500
million) will be used by the Partnership, together with funds from other
sources, to purchase the Acquired Properties (as defined in the Purchase
Agreement) pursuant to the APC/KM PSA (as defined in the Purchase Agreement);
and

WHEREAS, in connection with the contributions to be made at the Anadarko Closing
and that Intrepid may make in the future in accordance with the Purchase
Agreement and the issuances by the Partnership to Intrepid of Preferred Units in
consideration therefor, the Corporation has agreed to issue to Intrepid warrants
to

 

--------------------------------------------------------------------------------

 



purchase an aggregate of 60,000 shares of common stock, par value $0.01 per
share of the Corporation, subject to adjustment as set forth herein; and

WHEREAS, the number of Warrants to be issued to Intrepid is set forth on the
signature page of this Agreement opposite the name of Intrepid; and

WHEREAS, this Agreement is intended to set forth the terms and conditions of the
Warrants; and

WHEREAS, this Agreement is being executed by the Corporation and Intrepid at the
Closing.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

Article 1
Definitions and References

Section 1.01.   Definitions

As used herein, the following terms have the respective meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2.02, multiplied by (b) the Exercise Price.

“Agreement” has the meaning set forth in the preamble.

“Basic Documents” has the meaning assigned to such term in the Purchase
Agreement.

“Board” means the board of directors of the Corporation.

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Houston, Texas are authorized or
obligated by law or executive order to close.

“Closing” has the meaning assigned to such term in the Purchase Agreement.

“Common Shares” means the shares of Common Stock, par value $0.01 per share, of
the Corporation, including a Right associated with each Common Share.

“Corporation” has the meaning set forth in the preamble.

“Equity Interests” means shares of capital stock (including, with respect to the
capital stock of the Corporation, Preferred Stock), partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.



 

--------------------------------------------------------------------------------

 



“Exercise Agreement” has the meaning assigned to such term in Section 3.01(a).

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3.01 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Corporation of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

“Exercise Price” means $10.00 per Common Share, subject to adjustment as set
forth in this Agreement.

“Expiration Date” means March 1, 2032.

“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Shares for such day on all domestic securities exchanges on which the
Common Shares may at the time be listed; (b) if there have been no sales of the
Common Shares on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Shares on all such exchanges at the
end of such day; (c) if on any such day the Common Shares are not listed on a
domestic securities exchange, the VWAP Price of the Common Shares as quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association for such day; or (d) if there have been no sales of the Common
Shares on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for Common Shares quoted on the OTC Bulletin Board, the Pink OTC
Markets or similar quotation system or association at the end of the day; in
each case, averaged over the fifteen consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided that, if the Common Shares are listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading.  If at any time the
Common Shares are not listed on any domestic securities exchange or quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Shares shall be the fair
market value per Common Share as determined in good faith by the Board.

“GAAP” means generally accepted accounting principles in the United States,
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
opinions and pronouncements of the Public Company Accounting Oversight Board and
in the statements and pronouncements of the Financial Accounting Standards
Board, as in effect from time to time.

“General Partner” has the meaning set forth in the recitals.

“GSO Holdings” has the meaning set forth in the recitals.

“Holder” and “Holders” have the meanings set forth in the preamble.

“Intrepid” has the meaning set forth in the preamble.

“NYSE” means New York Stock Exchange.

“Original Issue Date” means March 1, 2017, the date on which this Warrant was
issued by the Corporation pursuant to the Purchase Agreement, which was
concurrently with the Closing.

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

“Partnership” has the meaning set forth in the recitals.



 

--------------------------------------------------------------------------------

 



“Party” and “Parties” have the meanings set forth in the preamble.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

“Preferred Units” has the meaning set forth in the recitals.

“Purchase Agreement” has the meaning set forth in the recitals.

“Right” has the meaning assigned to such term in the Rights Agreement.

“Rights Agreement” means that certain Rights Agreement, dated as of July 28,
2015, between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such Rights Agreement
may be amended, modified or supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Share.

“Warrant” means this warrant and all warrants issued upon division or
combination of, or in substitution for, this warrant.

“Warrant Register” has the meaning assigned to such term in Section 5.07.

“Warrant Shares” means the Common Shares purchasable upon exercise of this
Warrant in accordance with the terms of this Agreement (without taking into
account any limitations or restrictions on the exercisability of this Warrant,
other than with respect to Section 2.02,  Section 2.03 or Section 3.01 of this
Warrant).  Each Warrant Share issued upon the exercise in whole or in part, of
this Warrant shall include a Right.

Section 1.02.   Rules of Construction

Unless the context otherwise requires or except as otherwise expressly provided:

(i)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(ii)“herein,” “hereof” and other words of similar import refer to this Agreement
as a whole and not to any particular Section, Article or other subdivision;

(iii)all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated; and

(iv)references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended from
time to time (or to successor statutes and regulations).



 

--------------------------------------------------------------------------------

 



Article 2
exercise of warrant

Section 2.01.   Issuance of Warrant

Subject to the terms and conditions hereof, this Warrant shall represent the
right to purchase from the Corporation 60,000 Warrant Shares (subject to
adjustment as provided herein) in whole or in part.

Section 2.02.   Exercise of Warrant

Subject to the terms and conditions hereof, at any time on any Business Day and
from time to time during the period that begins on the Original Issue Date and
ends at 5:00 p.m., Central Time, on the Expiration Date, any Holder may exercise
this Warrant with respect to the Warrant Shares to which it is entitled (as set
forth on the signature pages of this Agreement) in whole or in part for any
number of the Warrant Shares purchasable hereunder in respect thereof (subject
to adjustment as provided herein) as provided in Section 3.01.

Section 2.03.   Expiration of Warrant

This Warrant shall terminate and become void as of 5:00 p.m., Central Time, on
the Expiration Date.

Article 3
EXERCISE PROCEDURE

Section 3.01.   Conditions to Exercise

Any Holder may exercise this Warrant only upon:

(a)surrender of this Warrant to the Corporation at its then principal executive
offices, together with an Exercise Agreement in the form attached hereto as
Exhibit A each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Shares to which such Holder is entitled to purchase
hereunder and the number of Warrant Shares to be purchased) and executed;

(b)payment to the Corporation of the Aggregate Exercise Price in accordance with
Section 3.02; and

(c)to the extent any withholding tax on the exercise of a Warrant is required,
such Holder shall nonetheless be entitled to exercise the Warrant; provided that
such Holder shall make a cash payment to the Corporation in an amount sufficient
to satisfy any such applicable withholding tax.

Section 3.02.   Payment of the Aggregate Exercise Price

Payment of the Aggregate Exercise Price shall be made, at the option of the
Holder exercising the Warrant as expressed in the Exercise Agreement, only by
the following methods:

(a)by delivery to the Corporation of a certified or official bank check payable
to the order of the Corporation or by wire transfer of immediately available
funds to an account designated in writing by the Corporation, in the amount of
such Aggregate Exercise Price;

(b)by instructing the Corporation to withhold from such Holder a number of
Warrant Shares then issuable upon exercise by such Holder of this Warrant with
an aggregate Fair Market Value as of the Exercise Date equal to such Aggregate
Exercise Price; or

(c)any combination of the foregoing.

In the event of any withholding of Warrant Shares pursuant to clause (b) or (c)
of this Section 3.02 where the number of Common Shares whose Fair Market Value
is equal to the Aggregate Exercise Price is not a whole number, the number of
Common Shares withheld by or surrendered to the Corporation shall be rounded up
to the

 

--------------------------------------------------------------------------------

 



nearest whole Common Share and the Corporation shall make a cash payment to such
exercising Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
Common Share being so withheld by or surrendered to the Corporation from such
Holder in an amount equal to the product of (x) such incremental fraction of a
Common Share being so withheld or surrendered multiplied by (y) the Fair Market
Value of one whole Warrant Share as of the Exercise Date.

Section 3.03.   Delivery of Certificates

To the extent any Common Shares of the Corporation are at the time of exercise
represented in certificated form, then, at the election of a Holder as set forth
in the Exercise Agreement, the Corporation shall, as promptly as practicable,
and in any event within three Business Days thereafter, execute (or cause to be
executed) and deliver (or cause to be delivered) to such Holder a certificate or
certificates representing the Warrant Shares issuable upon such exercise,
together with cash in lieu of any fraction of a Common Share, as provided in
Section 3.04 hereof.  Such certificate(s) shall be delivered to the address
specified by such Holder in the applicable Exercise Agreement.  The certificate
or certificates so delivered shall be, to the extent possible, in such
denomination or denominations as the exercising Holder shall reasonably request
in the Exercise Agreement and shall be registered in the name of such Holder or,
subject to compliance with Section 3.06(f) and Section 5.06, such other Person’s
name as shall be designated in the Exercise Agreement.  Upon the exercise of
this Warrant by any Holder, this Warrant shall be deemed to have been exercised
by such Holder and such certificate or certificates for Warrant Shares shall be
deemed to have been issued, and such Holder or any other Person so designated to
be named therein in compliance with Section 3.06(f) and Section 5.06 shall be
deemed to have become a holder of record of such Warrant Shares for all
purposes, immediately prior to 5:00 p.m., Central Time, on the Exercise Date.

Section 3.04.   Fractional Shares

The Corporation shall not be required to issue a fractional Warrant Share upon
exercise of any Warrant.  As to any fraction of a Warrant Share that a Holder
would otherwise be entitled to purchase upon such exercise, the Corporation
shall pay to such Holder an amount in cash (by delivery of a certified or
official bank check or by wire transfer of immediately available funds) equal to
the product of (i) such fraction of a Warrant Share multiplied by (ii) the Fair
Market Value of one Warrant Share on the Exercise Date.

Section 3.05.   Delivery of New Warrant

Unless the purchase rights represented by this Warrant shall have been fully
exercised, the Corporation shall, at the time of delivery of the Warrant Shares
being issued in accordance with this Article 3, provide by notation in the
Warrant Register the number, if any, of Warrant Shares that remain subject to
purchase by such Holder upon exercise.

Section 3.06.   Valid Issuance of Warrant and Warrant Shares; Payment of Taxes

With respect to each exercise of this Warrant, the Corporation hereby
represents, covenants and agrees:

(a)This Warrant is, and any warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued.

(b)Each Warrant Share (including the Right associated therewith) issuable upon
the exercise of this Warrant pursuant to the terms hereof shall be, upon
issuance, and the Corporation shall take all such actions as may be necessary or
appropriate in order that each Warrant Share is, validly issued, fully paid and
non-assessable, issued without violation of any preemptive or similar rights of
any stockholder of the Corporation and free and clear of all taxes, liens and
charges.

(c)The Corporation shall take all such actions as may be necessary to ensure
that all such Warrant Shares are issued without violation by the Corporation of
any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which Common Shares or other securities
constituting Warrant Shares may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Corporation upon each such issuance).



 

--------------------------------------------------------------------------------

 



(d)The Corporation shall use commercially reasonable efforts to cause the
Warrant Shares, immediately upon such exercise, to be listed on the NYSE or any
domestic securities exchange upon which Common Shares or other securities
constituting Warrant Shares are listed at the time of such exercise.

(e)The Corporation has taken such action as is necessary to reserve for issuance
such number of Common Shares as are subject to issuance upon the exercise in
whole of the Warrant.

(f)The Corporation shall pay all expenses in connection with, and all taxes
(other than income taxes) and other governmental charges that may be imposed
with respect to, the issuance or delivery of Warrant Shares upon exercise of
this Warrant; provided that the Corporation shall not be required to pay any tax
or governmental charge that may be imposed with respect to any applicable
withholding or the issuance or delivery of the Warrant Shares to any Person
other than a Holder, and no such issuance or delivery shall be made unless and
until the Person requesting such issuance has paid to the Corporation the amount
of any such tax, or has established to the satisfaction of the Corporation that
such tax has been paid.

Section 3.07.   Conditional Exercise

Notwithstanding any other provision hereof, if an exercise of any portion of
this Warrant by any Holder is to be made in connection with a sale of the
Corporation (pursuant to a merger, sale of Common Shares, or otherwise), such
exercise may at the election of such Holder be conditioned upon the consummation
of such transaction, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of such transaction.

Article 4
Adjustment to NUmber of warrant shares

Section 4.01.   Adjustment to Number of Warrant Shares

In order to prevent dilution of the purchase rights granted under this Warrant,
the number of Warrant Shares issuable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as provided in
this Article 4 (in each case, after taking into consideration any prior
adjustments pursuant to this Article 4).  If, at any time as a result of the
provisions of this Article 4, the Holders shall become entitled upon subsequent
exercise to receive any shares of Equity Interests of the Corporation other than
Common Shares, the number of such other Equity Interests so receivable upon
exercise of this Warrant shall thereafter be subject to adjustment from time to
time in a manner and on terms as nearly equivalent as practicable to the
provisions contained herein.

Section 4.02.   Adjustment to Number of Warrant Shares Upon Dividend,
Subdivision, Combination or Reclassification of Common Shares

Section 4.03.

(a)If the Corporation shall, at any time or from time to time after the Original
Issue Date and prior to the exercise in whole or expiration of the Warrant,
(i) pay a dividend or make any other distribution upon the Common Shares or any
other capital stock of the Corporation payable in Common Shares, (ii) subdivide
(by any split, recapitalization or otherwise) its outstanding Common Shares into
a greater number of Common Shares, or (iii) combine (by combination, reverse
split or otherwise) its outstanding Common Shares into a smaller number of
Common Shares, then the number of Warrant Shares issuable upon the exercise of
this Warrant immediately prior to any such dividend, distribution, subdivision
or combination shall be proportionately adjusted so the Holders will thereafter
receive upon exercise of this Warrant the aggregate number and kind of shares of
Equity Interests of the Corporation that the Holders would have owned
immediately following such action if the Warrant had been exercised immediately

 

--------------------------------------------------------------------------------

 



before the record date for such action.  Any adjustment under this Section 4.02
shall become effective at the close of business on the date the dividend,
distribution, subdivision or combination becomes effective.

(b)If the Corporation shall, at any time or from time to time after the Original
Issue Date and prior to the exercise in whole or expiration of the Warrant,
issue by reclassification of its Common Shares any shares of its capital stock,
then such a reclassification shall be deemed to be (i) a distribution by the
Corporation to the holders of its Common Shares of such shares of such other
class of capital stock for the purposes and within the meaning of Section
4.04(a) and (ii) if the outstanding Common Shares shall be changed into a larger
or smaller number of Common Shares as part of such reclassification, such change
shall be deemed to be a subdivision or combination, as the case may be, of the
outstanding Common Shares for the purposes and within in the meaning of Section
4.02(a).

Section 4.03.   Adjustment for Rights Issue

(a)If the Corporation, prior to the exercise in whole or part, or expiration, of
this Warrant distributes any rights, options or warrants (excluding Rights
issued under the Rights Agreement) to all holders of its Common Shares entitling
them for a period expiring within 45 days after the record date specified below
to purchase Common Shares or securities convertible into, or exercisable or
exchangeable for, Common Shares, at a price per share less than the Fair Market
Value per share on that record date, then the number of Warrant Shares issuable
upon the exercise of the Warrant shall be adjusted in accordance with the
formula:

Picture 3 [sn20170331ex107153f8e003.jpg]

where: 

W' = the adjusted number of Warrant Shares issuable upon exercise of the
Warrant;

W = the number of Warrant Shares then issuable upon exercise of the Warrant;

O = the number of Common Shares outstanding on the applicable record date;

N = the number of additional Common Shares issuable pursuant to such rights,
options or warrants;

P = the aggregate price per share of the additional Common Shares issuable upon
exercise of the rights, options or warrants; and

M = the Fair Market Value per Common Share on the applicable record date.

(b)The adjustment pursuant to this Section 4.03 shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive the rights, options or warrants.  If at the end
of the period during which such rights, options or warrants are exercisable, not
all rights, options or warrants shall have been exercised, the number of Warrant
Shares subject to issuance under the Warrant shall be immediately readjusted to
what it would have been if “N” in the above formula had been the number of
shares actually issued.

Section 4.04.   Adjustment for Other Distributions

(a)If the Corporation, prior to the exercise in whole or part, or expiration, of
this Warrant, pays a cash distribution to all holders of its Common Shares or
distributes to all holders of its Common Shares any shares of its capital stock,
evidences of indebtedness or any

 

--------------------------------------------------------------------------------

 



of its assets or any rights, warrants or other securities of the Corporation
(other than distributions to which Section 4.02 or Section 4.03 apply), then the
number of Warrant Shares issuable upon the exercise of this Warrant shall be
adjusted in accordance with the formula:

Picture 4 [sn20170331ex107153f8e004.jpg]

where:

W' = the adjusted number of Warrant Shares issuable upon exercise of the
Warrant;

W = the number of Warrant Shares then issuable upon exercise of the Warrant;

M =the Fair Market Value per Common Share on the record date specified below;
and

F =the amount of cash or fair market value on the record date specified below of
the evidences of indebtedness, assets, rights, warrants or other securities to
be distributed in respect of one Common Share as determined in good faith by the
Board.

(b)The adjustment pursuant to this Section 4.04 shall be made successively
whenever any such distribution is made and shall become effective immediately
after the record date for the determination of holders entitled to receive the
distribution.

(c)This Section 4.04 does not apply to rights, options or warrants referred to
in Section 4.03 hereof.

Section 4.05.   Dissolution, Liquidation or Winding Up

If, on or prior to the Expiration Date, the Corporation (or any other Person
controlling the Corporation) shall propose a voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, the
Holders of this Warrant shall receive the kind and number of other securities or
assets which the Holders would have been entitled to receive if the Holders had
exercised this Warrant in full and acquired the applicable number of Warrant
Shares then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant)
immediately prior to the time of such dissolution, liquidation or winding up and
the right to exercise this Warrant shall terminate on the date on which the
holders of record of Common Shares shall be entitled to exchange their Common
Shares for securities or assets deliverable upon such dissolution, liquidation
or winding up.

Section 4.06.   When De Minimis Adjustment May Be Deferred

No adjustment in the number of Warrant Shares subject to a Warrant need be made
unless the adjustment would require an increase or decrease of at least 1% of
the then applicable number of Warrant Shares subject to a Warrant.  Any
adjustments that are not made shall be carried forward and taken into account in
any subsequent adjustment.  All calculations under this Article 4 shall be made
to the nearest 1/10,000th of a whole Common Share, it being understood that no
such rounding shall be made under Section 4.12 (and, in calculations made
pursuant to such paragraph, the adjusted number of Warrant Shares subject to a
Warrant shall refer to such adjusted number before rounding).

Section 4.07.   When No Adjustment Required

No adjustment need be made for a transaction referred to in Sections 4.02
through 4.04, if each of the Holders is to participate (without being required
to exercise the Warrants) in the transaction on a basis and with notice that the
Board and the Holders of a majority of the then outstanding Warrants determine
to be fair and appropriate in light of the basis and notice on which holders of
Common Shares participate in the transaction.  No adjustment need be made for
rights to purchase Common Shares pursuant to a Corporation plan for reinvestment
of dividends or interest.  To the extent the Warrants

 

--------------------------------------------------------------------------------

 



become convertible into cash, no adjustment need be made thereafter as to the
cash. Interest will not accrue on the cash.

Section 4.08.   Notice of Adjustment

Whenever the number of Warrant Shares subject to the Warrant is adjusted, the
Corporation shall provide the notices required by Section 5.01.

Section 4.09.   Reorganization of Corporation

If, prior to the exercise in whole or part, or expiration, of this Warrant, the
Corporation consolidates or merges with or into, or transfers or leases all or
substantially all its assets to, any Person, upon consummation of such
transaction, the Warrants shall automatically become exercisable for the kind
and amount of securities, cash or other assets which the Holders of this Warrant
would have owned immediately after the consolidation, merger, transfer or lease
if each Holder had exercised the Warrant immediately before the effective date
of the transaction, assuming that each Holder failed to exercise its rights of
election, if any, as to the kind of amount of securities, cash or other assets
receivable upon such a transaction.  Concurrently with the consummation of such
transaction, the Person formed by or surviving any such consolidation or merger
if other than the Corporation, or the Person to which such transfer or lease
shall have been made, shall enter into a supplemental Agreement so providing and
further providing for adjustments that shall be as nearly equivalent as may be
practical to the adjustments provided for in this Article 4.  The successor to
the Corporation shall mail to each Holder a notice describing the supplemental
Agreement.  If the issuer of securities deliverable upon exercise of Warrants
under the supplemental Agreement is an Affiliate of the formed, surviving,
transferee or lessee Person, that issuer shall join in the supplemental
Agreement.  If this Section 4.09  applies to a transaction, Sections 4.02
through 4.04 shall not apply.

Section 4.10.   Company Determination Final

Any determination that the Corporation or the Board must make pursuant to
Sections 4.02 through 4.09  hereof is conclusive in the absence of manifest
error or bad faith.

Section 4.11.   When Issuance or Payment May Be Deferred

In any case in which this Article 4 shall require that an adjustment in number
of Warrant Shares subject to a Warrant be made effective as of a record date for
a specified event, the Corporation may elect to defer until the occurrence of
such event issuing to the Holders of any Warrant exercised after such record
date the Warrant Shares and other Equity Interests of the Corporation, if any,
issuable upon such exercise over and above the Warrant Shares and other Equity
Interests of the Corporation, if any, issuable upon such exercise on the basis
of the then applicable number of Warrant Shares subject to a Warrant; provided
that the Corporation shall deliver to such Holder a due bill or other
appropriate instrument evidencing such Holder’s right to receive such additional
Warrant Shares, other capital stock and cash upon the occurrence of the event
requiring such adjustment.

Section 4.12.   Exercise Price in the Event of an Adjustment in Number of
Warrant Shares

Upon any adjustment of the number of Warrant Shares subject to the Warrant
pursuant to this Article 4, the Exercise Price per Warrant Share subject to
issuance upon exercise of the Warrant shall be adjusted concurrently thereto to
equal the product of (a) $10.00 (or if the Exercise Price has been previously
adjusted, then such as adjusted Exercise Price) times (b) a fraction, of which
the numerator is the total number of Warrant Shares subject to issuance upon the
exercise of the Warrant before giving effect to the adjustment, and the
denominator is the total number of Warrant Shares subject to issuance upon the
exercise of the Warrants as so adjusted.

Article 5
Notices To Warrant Holders

Section 5.01.   Notice of Adjustment

(a)Upon any adjustment of the number of Warrant Shares subject to a Warrant and
the Exercise Price pursuant to Article 4 hereof, the Corporation shall promptly
thereafter cause to be given to each of the Holders written notice of such
adjustments by email or by first-class mail, postage

 

--------------------------------------------------------------------------------

 



prepaid.  Where appropriate, such notice may be given in advance and included as
a part of the notice required to be mailed under the other provisions of this
Section 5.01.

(a)In case:

(i)the Corporation shall authorize the issuance to all holders of Common Shares
of rights, options or warrants to subscribe for or purchase shares of Common
Shares or of any other subscription rights or warrants;

(ii)the Corporation shall authorize the distribution to all holders of Common
Shares of evidences of its indebtedness or assets;

(iii)of any consolidation or merger to which the Corporation is a party, or of
the transfer or lease of all or substantially all assets of the Corporation, or
of any reclassification or change of Common Shares issuable upon exercise of the
Warrants, or any tender offer or exchange offer for shares of Common Shares by
the Corporation;

(iv)of the voluntary or involuntary dissolution, liquidation or winding up of
the Corporation; or

(v)the Corporation proposes to take any action which would require an adjustment
of the number of Warrant Shares subject to a Warrant pursuant to Article 4
hereof;

then the Corporation shall cause to be given to each of the Holders, at least 10
days prior to any applicable record date, or promptly in the case of events for
which there is no record date, by first-class mail, postage prepaid, a written
notice stating (x) the date as of which the holders of record of Common Shares
shall be entitled to receive any such rights, options, warrants or distribution
are to be determined, (y) the initial expiration date set forth in any tender
offer or exchange offer for Common Shares, or (z) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of Common Shares shall be entitled to
exchange such shares for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up.  The failure to give the notice required by this
Section 5.01 or any defect therein shall not affect the legality or validity of
any distribution, right, option, warrant, consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any action.

Section 5.02.   Transfer of Warrant

Subject to Section 5.06, this Warrant and all rights hereunder are transferable,
in whole or in part, by each of the Holders without charge to such Holder, upon
surrender of this Warrant to the Corporation at its then principal executive
offices with a properly completed and duly executed Assignment in the form
attached hereto as Exhibit B.  Notwithstanding the foregoing, any such
transferring Holder shall be liable for any and all taxes, fees and third party
expenses incurred by the Corporation as a result of such transfer and such
Holder shall pay the Corporation, in cash or by wire transfer of immediately
available funds any amounts necessary to pay any such taxes, fees and third
party expenses incurred by the Corporation in connection with the making of such
transfer.  Upon such compliance, surrender and delivery and, if required, such
payment, the Corporation shall execute and deliver a new warrant or warrants in
the name of the assignee or assignees and in the denominations specified in such
instrument of assignment, and shall issue to the assignor a new warrant
evidencing the portion of this Warrant, if any, not so assigned and this Warrant
shall promptly be cancelled.

Section 5.03.   Holder Not Deemed a Stockholder; Limitations on Liability

Except as described in the certificate of incorporation or bylaws of the
Corporation, or otherwise specifically provided herein, prior to the issuance to
any Holder of any Warrant Shares upon the due exercise by such Holder of this
Warrant, such Holder

 

--------------------------------------------------------------------------------

 



shall not be entitled to vote or receive dividends or be deemed the holder of
Common Shares for any purpose, nor shall anything contained in this Warrant be
construed to confer upon any Holder, as such, any of the rights of a stockholder
of the Corporation or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of capital stock,
reclassification of capital stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise.  In addition, nothing contained in this Warrant shall be
construed as imposing any liabilities on any Holder to purchase any securities
(upon exercise of this Warrant or otherwise) or as a stockholder of the
Corporation, whether such liabilities are asserted by the Corporation or by
creditors of the Corporation.  Notwithstanding this Section 5.03, (a) the
Corporation shall provide the Holders with copies of the same notices and other
information given to holders of Common Shares generally, contemporaneously with
the giving thereof to such holders.

Section 5.04.   Replacement on Loss; Division and Combination.

(a)Replacement of Warrant on Loss.  Upon receipt of evidence reasonably
satisfactory to the Corporation of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement with an affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender of such Warrant for cancellation to the Corporation, the
Corporation at its own expense shall execute and deliver to the Holders, in lieu
hereof, a new warrant of like tenor and exercisable for an equivalent number of
Warrant Shares as this Warrant so lost, stolen, mutilated or destroyed; provided
that, in the case of mutilation, no indemnity shall be required if this Warrant
in identifiable form is surrendered to the Corporation for cancellation.

(b)Division and Combination of Warrant.  Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant and other warrants to
the Corporation at its then principal executive offices, together with a written
notice specifying the names and denominations in which new warrants are to be
issued, signed by the respective Holders or their agents or attorneys.  Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Corporation shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice.  Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Shares as the Warrant or Warrants so surrendered in
accordance with such notice.

Section 5.05.   No Impairment

The Corporation shall not, by amendment of its certificate of incorporation or
bylaws, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder.

Section 5.06.   Agreement to Comply with the Securities Act; Legend

Each of the Holders, by acceptance of this Warrant, agrees to comply in all
respects with the provisions of this Section 5.06 and the restrictive legend
requirements set forth on the face of this Warrant and further agrees that such
Holder shall not offer, sell, assign, transfer or otherwise dispose of this
Warrant or any Warrant Shares to be issued upon exercise hereof except under
circumstances that will not result in a violation of the Securities Act.  Each
of the Holders will cause any proposed purchaser, assignee, transferee or
pledgee of this Warrant or any Warrant Shares to agree to take and hold such
securities subject to the provisions of this Section 5.06.  All Warrant Shares
issued upon exercise of this Warrant (unless registered under the Securities
Act) shall be stamped or imprinted with a legend in substantially the following
form:



 

--------------------------------------------------------------------------------

 



“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the ISSUER AND, IF APPLICABLE, THE
transfer agent for such securities has received documentation satisfactory to it
that such transaction does not require registration under the Securities Act.”

Section 5.07.   Warrant Register

The Corporation shall keep and properly maintain at its principal executive
offices books for the registration of this Warrant and any transfers thereof
(the “Warrant Register”).  The Corporation may deem and treat each Person in
whose name this Warrant is registered on the Warrant Register as a holder
thereof for all purposes, and the Corporation shall not be affected by any
notice to the contrary, except any assignment, division, combination or other
transfer of this Warrant effected in accordance with the provisions of this
Warrant.

Section 5.08.   Notices

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given:  (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.  Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 5.08).

 

 

If to the Corporation:

Sanchez Energy Corporation

 

1000 Main Street, Suite 3000

 

Houston, Texas  77002

 

Attention:Gregory Kopel

 

Email: gkopel@sanchezog.com

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 3300

 

Houston, Texas  77002

 

Attention:Matthew R. Pacey

 

Email:matt.pacey@kirkland.com

 

 

If to the Holder:

Intrepid Private Equity V-A, LLC

 

c/o Intrepid Private Equity Fund GP, LLC

 

540 Madison Avenue, 21st Floor

 

New York, NY 10022

 

Attention: Christopher Winchenbaugh

 

Email: Winchenbaugh@intrepidfp.com

 

--------------------------------------------------------------------------------

 



 

 

with a copy to (which shall not constitute notice):

 

 

 

 

Baker Botts L.L.P.

 

910 Louisiana St.

 

Houston, TX 77002

 

Attention:  Felix Phillips

 

                  Jeremy Moore

 

Email: felix.phillips@bakerbotts.com

 

            jeremy.moore@bakerbotts.com

 

Section 5.09.   Cumulative Remedies

The rights and remedies provided in this Warrant are cumulative and are not
exclusive of, and are in addition to and not in substitution for, any other
rights or remedies available at law, in equity or otherwise.

Section 5.10.   Equitable Relief

Each of the Corporation and each of the Holders acknowledges that a breach or
threatened breach by such party of any of its obligations under this Warrant
would give rise to irreparable harm to the other party hereto for which monetary
damages would not be an adequate remedy and hereby agrees that in the event of a
breach or a threatened breach by such party of any such obligations, the other
party hereto shall, in addition to any and all other rights and remedies that
may be available to it in respect of such breach, be entitled to equitable
relief, including a restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction.

Section 5.11.   Entire Agreement

This Agreement, the other Basic Documents and the other agreements and documents
expressly referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. This Agreement, the other Basic Documents
and the other agreements and documents expressly referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 5.12.   Successor and Assigns

This Warrant and the rights evidenced hereby shall be binding upon and shall
inure to the benefit of the parties hereto and the successors of the Corporation
and the successors and permitted assigns of each of the Holders.  Such
successors and/or permitted assigns of a Holder shall be deemed to be such
Holder for all purposes hereunder.

Section 5.13.   No Third-Party Beneficiaries

This Warrant is for the sole benefit of the Corporation and the Holders and
their respective successors and, in the case of each of the Holders, permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Warrant.

Section 5.14.   Headings

The headings in this Warrant are for reference only and shall not affect the
interpretation of this Warrant.

Section 5.15.   Amendment and Modification; Waiver

Except as otherwise provided herein, this Warrant may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto.  No
waiver by the Corporation or any of the Holders of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving.  No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a

 

--------------------------------------------------------------------------------

 



waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

Section 5.16.   Severability

If any term or provision of this Warrant is invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Warrant or invalidate or render
unenforceable such term or provision in any other jurisdiction.

Section 5.17.   Governing Law

This Warrant shall be governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Delaware.

Section 5.18.   Submission to Jurisdiction

The parties hereby submit to the exclusive jurisdiction of any U.S. federal or
state court located in the State of Delaware in any legal suit, action or
proceeding arising out of or based upon this Warrant or the transactions
contemplated hereby, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.  Service of
process, summons, notice or other document by certified or registered mail to
such party’s address for receipt of notices pursuant to Section 5.08 shall be
effective service of process for any suit, action or other proceeding brought in
any such court.  The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

Section 5.19.   Waiver of Jury Trial

Each party acknowledges and agrees that any controversy which may arise under
this Warrant is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this Warrant or the transactions contemplated hereby.

Section 5.20.   Counterparts

This Warrant may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement.  A signed copy of this Warrant delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Warrant.

Section 5.21.   No Strict Construction

This Warrant shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

[Signature pages follow.]

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Corporation has duly executed this Warrant on the
Original Issue Date.

 

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Antonio R. Sanchez, III

 

 

 

Title:

Chief Executive Officer

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

Accepted and agreed by,

Number of Warrant Shares

 

of Intrepid

 

 

 

 

 

INTREPID PRIVATE EQUITY V-A, LLC

By: Intrepid Private Equity Fund GP, LLC, its manager

 

By:

 

 

Warrant Shares:  60,000

 

Name:

 

 

 

Title:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

sanchez energy corporation
WARRANT EXERCISE AGREEMENT

To [Name]:

As of the date hereof, the undersigned Holder has the right under the Warrant to
Purchase Common Shares, dated as of March 1, 2017, by and between Sanchez Energy
Corporation and the fund specified on the signature pages thereto (the
“Warrant”) to purchase __________ Warrant Shares (as defined in the
Warrant).  Upon payment of the applicable Aggregate Exercise Price (as defined
in the Warrant) and surrender of the Warrant included herewith, the undersigned
Holder hereby irrevocably, except as set forth  in Section 3.07 of the Warrant,
elects to exercise its right represented by the Warrant to purchase
___________________________ Warrant Shares, and requests that the Warrant Shares
be issued in the following name:

 

 

 

Name

 

 

 

 

Address

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

 

 

 

and delivered by

(certified mail to the above address, or

 

 

 

 

 

 

 

(other ___________) (specify);

 

 

 

Aggregate Exercise Price

 

Paid by(check one):

_____  Certified or official bank check

 

_____  Wire transfer

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable by the undersigned Holder upon exercise of the Warrant, that the
Corporation make appropriate notation in the Warrant Register (as defined in the
Warrant) to reflect the Warrant Shares that remain subject to purchase upon
exercise of the Warrant after giving effect to this Warrant Exercise Agreement.



 

--------------------------------------------------------------------------------

 



Yes / No (Please Circle):  The undersigned Holder requests that certificates be
issued for the Warrant Shares.

If the undersigned Holder would like more than one certificate, please indicate
the number of certificates and the number of shares to be represented by each
certificate:

Number of Certificates:  _________________________

Number of Warrant Shares to be represented by each certificate:

 

 

 

 

 

 

Certificate 1

Certificate 2

Certificate 3

Certificate 4

Number of Warrant Shares

 

 

 

 

 

 

Dated:________________, _____

Note:The signature must correspond with the name of the Holder as set forth on
the signature page of the Warrant Agreement in every particular, without
alteration or enlargement or any change whatever, unless this Warrant has been
assigned.

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

sanchez energy corporation
ASSIGNMENT

For value received                                                hereby sells,
assigns and transfers unto                                     its rights under
the Warrant to Purchase Common Shares, dated as of March 1, 2017, by and between
Sanchez Energy Corporation and the fund specified on the signature pages thereto
(the “Warrant”) to purchase Warrant Shares (as defined in the Warrant) on the
terms and subject to the conditions set forth therein9, together with all right,
title and interest therein, and does hereby irrevocably constitute and appoint
attorney, to transfer said rights to purchase Warrant Shares under the Warrant
on the books of the within-named Corporation, with full power of substitution in
the premises.

--------------------------------------------------------------------------------

9For partial assignment, indicate portion assigned.

The contact information of the assignee is as follows:

[●]

[Address]

[City, State,  Zip]

Attention:  [●]

Facsimile:  [●]

Email:        [●]


with a copy to (which shall not constitute notice):

[●]

[Address]

[City, State,  Zip]

Attention:  [●]

Facsimile:  [●]

Email:        [●]

 

 

 

Date:

 

 

Signature:

 

 

 

Note:  The above signature must correspond with the name as written upon the
face of the enclosed Warrant in every particular, without alteration or
enlargement or any change whatever.

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT D

FORM OF MANAGEMENT SERVICES AGREEMENT

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



MANAGEMENT SERVICES AGREEMENT

Between

Sanchez Oil & Gas Corporation

and

SN EF UnSub, LP

Dated

March 1, 2017

 



 

--------------------------------------------------------------------------------

 



Table of Contents

 

 

Page

Section 1.

Definitions


1

Section 2.

Management Services


6

Section 3.

Performance and Authority


9

Section 4.

Compensation and Reimbursement


10

Section 5.

Representations and Warranties; Covenants


12

Section 6.

Term; Qualified Foreclosure Transfer; Termination


16

Section 7.

Limitation of Liability; Indemnification


17

Section 8.

Insurance


20

Section 9.

Competition and Corporate Opportunities


20

Section 10.

Confidential Information


20

Section 11.

Obligations Hereunder Not Affected; Waivers


21

Section 12.

Notices


22

Section 13.

Assigns


23

Section 14.

Jointly Drafted


23

Section 15.

Further Assurances


23

Section 16.

No Third-Party Beneficiaries; Subsidiary Obligation


23

Section 17.

Amendment


23

Section 18.

Unenforceability


23

Section 19.

Survival of Agreements


24

Section 20.

Governing Law; Submission to Process


24

Section 21.

Waiver of Jury Trial


24

Section 22.

Entire Agreement


24

Section 23.

Laws and Regulations


24

Section 24.

No Recourse Against Officers, Directors, Managers or Employees


25

Section 25.

Counterparts


25

Section 26.

Conspicuousness of Provisions


25

Section 27.

Force Majeure


25

Section 28.

Entire Agreement; Integrated Transaction


25

 

 

 



 

--------------------------------------------------------------------------------

 



MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (this “Agreement”), dated as of March 1,
2017, is made by and between Sanchez Oil & Gas Corporation, a Delaware
corporation (“Manager”), and SN EF UnSub, LP, a Delaware limited partnership
(“Partnership”); provided, that Partnership may be replaced as a party hereunder
by a Qualified Foreclosure Transferee in accordance with Section 6(b) below and
such Qualified Foreclosure Transferee shall be a party hereunder for all
purposes (with all references to “Partnership” being deemed references to
“Qualified Foreclosure Transferee”).

RECITALS:

WHEREAS, under that certain Purchase and Sale Agreement, dated as of January 12,
2017, by and among Anadarko E&P Onshore LLC, Kerr-McGee Oil & Gas Onshore LP, BX
Newco, SN Maverick and Partnership (together with any purchase agreement entered
into with Korea National Oil Corporation pursuant to certain tag-along rights,
the “Purchase Agreement”), Partnership acquired, directly or indirectly, working
interests in certain developed and undeveloped oil and gas assets in Maverick,
Dimmit, Webb, and LaSalle Counties, Texas (collectively, the “Initial Acquired
Assets”);

WHEREAS, Partnership wishes for Manager to provide certain management and
general and administrative support services to Partnership with respect to the
Properties and Manager wishes to provide such management and services to
Partnership as provided herein;

WHEREAS, Manager has determined that its execution, delivery and performance of
this Agreement may reasonably be expected to benefit Manager, directly or
indirectly, and is in the best interests of Manager; and

WHEREAS, Partnership has determined that its execution, delivery and performance
of this Agreement may reasonably be expected to benefit Partnership, directly or
indirectly, and is in the best interests of Partnership.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, of the premises in the Recitals set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

Section 1.Definitions. The following terms shall have the following meaning when
used herein:

“Administrative Fee” means an administrative fee equal to 2.00% of the
Management Fee, excluding its third party out-of-pocket costs with respect to
non-Affiliates, or such other amount as is approved by Partnership.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person.  For the purposes of this Agreement, “control,” when used with respect
to any specified Person, means the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person, whether through
ownership of Voting Securities or partnership or other ownership interests, by
contract or otherwise; and the terms “controlling” and “controlled” shall have
correlative meanings.  Notwithstanding the foregoing, solely for the purposes of
this Agreement, Partnership and its Subsidiaries will be deemed not to be
Affiliates of Manager, and vice versa.

“Agreement” has the meaning given to it in the Preamble.

“Anadarko Closing” has the meaning given to it in the LLC Agreement.

“Aguila” means Aguila Production, LLC, a Delaware limited liability company.



1

--------------------------------------------------------------------------------

 



“Asset Acquisition” means any direct or indirect acquisition or proposed asset
acquisition by Partnership or any of its Subsidiaries.

“Asset Disposition” means any direct or indirect disposition or proposed
disposition by Partnership or any of its Subsidiaries.

“Basic Documents” has the meaning given to it in the LLC Agreement.

“Board” means the board of directors of the General Partner.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Class B Member” has the meaning set forth in the LLC Agreement.

“Confidential Information” has the meaning given to it in Section 10(a).

“COPAS” means the COPAS Accounting Procedures attached to each Operating
Agreement covering operations conducted on the Properties.

“Cure Right” has the meaning given to it in Section 6(d)(i).

“Development Agreement” has the meaning given to it in the Purchase Agreement.

“Drilling Commitment Agreement” has the meaning given to it in the LLC
Agreement.

“Dual Closing” has the meaning given to it in the LLC Agreement.

“Environment” means (i) the navigable waters, the waters of the contiguous zone,
and the ocean waters of which the natural resources are under the exclusive
management authority of the United States under the Magnuson-Stevens Fishery
Conservation and Management Act 16 U.S.C. 1801 et seq., and (ii) any other
surface water, ground water, drinking water supply, land surface or subsurface
strata, or ambient air within the United States or under the jurisdiction of the
United States.

“Environmental Law” means all Legal Requirements or common law theories
applicable to Partnership or its Subsidiaries arising from, relating to, or in
connection with the Environment, health or safety, including without limitation
(a) CERCLA; (b) pollution, contamination, injury, destruction, loss, protection,
cleanup, reclamation or restoration of the air, surface water, groundwater, land
surface or subsurface strata or other natural resources; (c) solid, gaseous or
liquid waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (d) exposure to pollutants, contaminants,
hazardous or toxic substances, materials or wastes; or (e) the manufacture,
processing, handling, transportation, distribution in commerce, use, storage or
disposal of hazardous or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Financing” means any form of direct or indirect debt or equity financing
obtained or incurred by Partnership or any of its Subsidiaries.

“Force Majeure” has the meaning given to it in Section 27.



2

--------------------------------------------------------------------------------

 



“General Partner” means SN EF UnSub GP, LLC, a Delaware limited liability
company and the general partner of Partnership.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies).

“Hedging Activities” has the meaning provided in the Partnership Agreement.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products and other substances derived therefrom or the
processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium and any and all minerals, ores
or substances of value and the products and proceeds therefrom. 

“Initial Acquired Assets” has the meaning given to it in the Recitals.

“Inventions” has the meaning given to it in Section 5(f).

“JDA” means that certain Joint Development Agreement, dated as of the date
hereof, among Partnership, SN Maverick and Aguila, as such agreement may be
amended from time to time.

“JDA Budget and Work Plan” means the Budget and Work Plan (as defined in the
JDA) adopted by the Operating Committee (as defined in the JDA) from time to
time under the JDA.

“JDA Records” has the meaning given to such term in Section 2(q).

“KNOC Closing” has the meaning given to it in the LLC Agreement.

“Law” has the meaning given to it in the LLC Agreement.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule or regulation (or official
interpretation of any of the foregoing) of, and the terms of any Permit, in each
case, to which such Person is subject.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
agreement, synthetic lease or other title retention agreement).

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the General Partner, dated as of the date hereof, as such agreement
may be amended from time to time.

“Losses” means losses, liabilities, claims (including, without limitation, third
party claims), demands, suits, causes of action, judgments, awards, damages,
interest, fines, fees, penalties, costs and expenses (including,

3

--------------------------------------------------------------------------------

 



without limitation, all reasonable attorneys’ fees and other costs and expenses
incurred in defending any such claims or other matters or in asserting or
enforcing any indemnity obligation under Section 7) of whatsoever kind and
nature.

“Management Fee” has the meaning set forth in Section 4(a).

“Manager” has the meaning given to it in the Preamble.

“Manager Confidential Information” means any and all nonpublic information
provided by or on behalf of Manager in the performance of the Services (in each
case irrespective of the form of communication and whether such information is
furnished on or after the date hereof).

“Marketing Agreement” means the Hydrocarbons Purchase and Marketing Agreement,
dated as of the date hereof, between Partnership and SN.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under or attributable to the
foregoing, in each case relating to Hydrocarbons.

“Operating Agreement” has the meaning set forth in the JDA.

“Overhead Costs”  means the actual costs (on a cost pass-through and no profit
basis) incurred by the Manager or its Affiliates that are incremental costs
(over and above costs incurred prior to the Closing under the Purchase
Agreement) incurred in connection with the businesses of the General Partner,
the Partnership, and their Subsidiaries, and, to the extent such general and
administrative costs relate to the management of properties or assets in which
any of the General Partner, the Partnership, their Subsidiaries, the Sanchez
Vehicles and/or Aguila own an interest, the actual costs shall be allocated 40%
to the Partnership and 60% to the Sanchez Vehicles, respectively, after taking
into account reimbursements from Aguila, if applicable, with such actual costs
including, without limitation, (i) direct costs, (ii) indirect administrative
costs, (iii) the allocable portion of salary, bonus, and incentive compensation,
(iv) severance expenses paid to employees of Manager (or Affiliates of Manager
to the extent such employees provide Services on behalf of Partnership) in
connection with the termination of such employees by Manager or its Affiliates
due to the termination of this Agreement or the reduction in Services performed
under this Agreement and (v) other amounts paid by Manager to any other Person
to provide the Services hereunder; provided, however that “Overhead Costs” shall
exclude (A) amounts disbursed by Manager to third parties from the Partnership
Account to discharge and pay liabilities and obligations of Partnership and (B)
other amounts as set forth in Section 2(r), Section 3(e) or Section 3(g).  

“parent” has the meaning given to it in the definition of Subsidiary.

“Partnership” has the meaning given to it in the Preamble.

“Partnership Account” has the meaning given to it in Section 2(o).

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Partnership, dated as of the date hereof, as such agreement may
be amended from time to time.

“Partnership Confidential Information” means all nonpublic information (i)
furnished to Manager or its representatives by or on behalf of Partnership or
(ii) prepared by or at the direction of General Partner on behalf of Partnership
or any of its Subsidiaries (in each case irrespective of the form of
communication and whether such information is furnished on or after the date
hereof).



4

--------------------------------------------------------------------------------

 



“Partnership’s Records” has the meaning set forth in Section 5(e).

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Actions” means all actions permitted to be taken by Manager under
this Agreement or by the General Partner on behalf of Partnership and its
Subsidiaries under the Partnership Agreement and the LLC Agreement, including
entering into contracts and agreements on behalf of Partnership, in each case
that do not expressly require approval of the Board or any committee of the
Board or Special Approval, or if such approval is required, which have been so
approved.

“Permitted Encumbrances” means and includes: (a) lessor’s royalties, overriding
royalties, production payments, and carried interests; (b) sales contracts
covering oil, gas, or associated liquid or gaseous hydrocarbons that
individually or in the aggregate are not such as to materially detract from the
value of or materially interfere with the ownership of the Properties; (c)
preferential rights to purchase and required third party consents to assignments
and similar agreements (x) with respect to which waivers or consents are
obtained from the appropriate parties or required notices have been given to the
holders of such rights and the appropriate time period for asserting such rights
has expired without an exercise of such rights or (y) which are not applicable
to, or exercisable in connection with, the execution and delivery of this
Agreement and the LLC Agreement or the consummation of the transactions
contemplated hereunder or thereunder; (d) all rights to consent by, required
notices to, filings with, or other actions by any Governmental Authority in
connection with the sale or conveyance of oil and gas leases or interests
therein or sale of production therefrom if the same are customarily obtained
subsequent to such sale or conveyance; (e) liens for taxes or assessments not
due or not delinquent on the date hereof; (f) defects or irregularities of title
arising out of events that have been barred by limitations; and (g) any matter
waived in writing by Partnership.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, limited liability
partnership, trust, unincorporated association, joint venture or other entity,
or a Governmental Authority or any trustee, receiver, custodian or similar
official.

“Preferred Units” has the meaning set forth in the Partnership Agreement.

“Properties” means, collectively, the Initial Acquired Assets and all other Oil
and Gas Properties and all interests in other real and personal property owned
by Partnership or any of its Subsidiaries, including, without limitation, (A)
all wellhead equipment, fixtures (including, without limitation, field
separators and liquid extractors), pipe, casing, and tubing; (B) all production,
gathering, treating, processing, compression, dehydration, salt water disposal,
injection, gathering line and pipeline equipment and facilities; and (C) all
tanks, machines, equipment, tools, dies, vessels and other facilities.

“Purchase Agreement” has the meaning given to it in the Recitals.

“Purchase Agreement Records” means the Records as defined in the Purchase
Agreement.

“Qualified Foreclosure Transfer” has the meaning set forth in the JDA.

“Qualified Foreclosure Transferee” has the meaning set forth in the JDA.

“Redemption Date” means the date of redemption of all outstanding Preferred
Units in cash at the Base Preferred Return Amount under the Partnership
Agreement. 



5

--------------------------------------------------------------------------------

 



“Related Contracts” means any Operating Agreements, contracts or agreements
between Manager, SN or any of their respective Affiliates, on the one hand, and
Partnership (or any Subsidiary of Partnership), on the other, relating to the
operation or development of any of the Properties, the drilling and completion
of wells on the Properties, or the gathering, treating, storage, processing,
compressing, transporting, and handling of Hydrocarbons produced from any of the
Properties, or otherwise, including, without limitation, the JDA.

“Required Reports” has the meaning given to such term in Section 2(m).

“Sanchez Letter Agreement” has the meaning given to it in the LLC Agreement.

“Sanchez Vehicles”  means SN Maverick or any other Affiliate of SN (other than
the General Partner, the Partnership or any of their respective Subsidiaries)
that holds title to any of the portion of the Initial Acquired Assets acquired
by SN Maverick at the “Closing” (as defined in the Purchase Agreement) pursuant
to the Purchase Agreement. 

“Services” has the meaning given to such term in Section 2.

“SN” means Sanchez Energy Corporation, a Delaware corporation.

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company.

“Special Approval” has the meaning given to it in the LLC Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with generally accepted accounting
principles as of such date, as well as any Person, a majority of whose
outstanding Voting Securities (other than directors’ qualifying shares) shall at
any time be owned by such parent or one or more Subsidiaries of such
parent.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Partnership.

“Transaction” means an Asset Acquisition, Asset Disposition or Financing.

“UnSub Agent” has the meaning set forth in the JDA.

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person and (c) with
respect to any limited liability company, membership certificates or interests
representing the equity interests of such Person or, if such Person is
manager-managed, having general voting power under ordinary circumstances to
elect managers of such limited liability company.

Section 2.Management Services.  During the term hereof, Manager shall, at its
own cost and to the extent not directly provided by Partnership for its own
account as mutually agreed by Partnership and Manager, (i) advise and consult
with Partnership regarding all aspects of the ownership, development, and
operation by Partnership of the Properties, (ii) provide (or cause to be
provided) management, technical expertise, and other services necessary to
permit Partnership to participate in drilling wells, installing facilities, and
the other activities contemplated by the JDA, Development Agreement, Operating
Agreements, LLC Agreement, and Partnership Agreement, and (iii) provide (or
cause to be provided) administrative support services to Partnership,

6

--------------------------------------------------------------------------------

 



including, without limitation, investor relations services, human resources and
benefits administration services and general executive management, as necessary
or useful for the operations of the business of Partnership and Partnership’s
Subsidiaries, as reasonably determined by Manager (collectively, the
“Services”), including, but not limited to, the following specific Services:

(a)Overhead Services. Manager will provide all general and administrative
overhead materials and services and other general and administrative materials
and services.

(b)Technical. Manager will provide in-house geological, geophysical and reserve
engineering services that are required to determine the optimum exploration,
development and operation of the Properties, including but not limited to, the
use and interpretation of any seismic data owned by, licensed to or otherwise
available to Manager or Partnership relating to the Properties.

(c)Lease and Land Administration. Manager will provide all necessary or useful
Lease and land administration services, including, but not limited to,
administering all Leases and division orders, and maintaining all land, Lease
and other related records, providing associated services, and timely paying
rentals, shut-in payments and other Lease payments.

(d)Elections Under Operating Agreements.  Manager shall act for and on behalf of
Partnership with respect to all approvals, consents, elections, and votes under
the Operating Agreements in a manner that is consistent with this Agreement and
the JDA Budget and Work Plan then in effect, in each case, subject to compliance
with the LLC Agreement and Partnership Agreement.

(e)Discharge of Obligations.  Manager shall pay and discharge, on behalf of
Partnership, Partnership’s share of all expenses incurred under the Operating
Agreements, arrange for the timely and proper payment of severance taxes to any
Governmental Authorities, make timely payment to royalty owners and third party
working interest owners, and pay and discharge, on behalf of Partnership, all
other liabilities related to the Properties and the sale of Hydrocarbons
produced therefrom, in the manner as provided for herein.

(f)Marketing and Sale of Hydrocarbons. Manager will perform the services
necessary to market and sell the Hydrocarbons produced from the Properties on
behalf of Partnership and its Subsidiaries and to collect such proceeds under
the Marketing Agreement as the agent of Partnership and its Subsidiaries in
accordance with the Marketing Agreement.  Manager shall cause all proceeds
received under the Marketing Agreement to be deposited in the Partnership
Account.

(g)Accounting. Manager will perform all revenue and joint interest accounting
functions attributable to the Properties, including but not limited to:

(i)royalty and other lease payments,

(ii)payment of accounts payable, 

(iii)collection of production proceeds as provided in the Marketing Agreement,

(iv)computation and payment of severance and other taxes based on production,

(v)gas balancing, and

(vi)general ledger and financial reporting activities.

(h)Operations. To the extent any Properties subject to development and operation
are not subject to an Operating Agreement, Manager will enter into an Operating
Agreement, or cause (on behalf of Partnership)

7

--------------------------------------------------------------------------------

 



an Operating Agreement to be entered into, with respect to such Properties in
accordance with the terms of the JDA.

(i)Information Systems. Manager will provide computer use and/or facilities
necessary to manage and operate the Properties and to conduct the Services and
maintain the Partnership’s Records.

(j)Budgets and Forecasts.  In addition to and separate from the JDA Budget and
Work Plan, Manager will (i) establish a budget pursuant to which the Services
will be provided, subject to approval thereof by the Board pursuant to the LLC
Agreement and (ii) monitor and reconcile the receipts, income and expenditures
to such Services budget.    

(k)Compliance. Manager will take all actions, file all reports and notices and
obtain all necessary Permits to cause the operations of Partnership and its
Subsidiaries, including with respect to the Properties, to be in compliance with
all applicable Legal Requirements in all material respects; provided,  however,
that Manager shall not be obligated to undertake any remedial or similar action
in regard to such compliance unless Partnership has previously advanced or
otherwise made available to Manager sufficient funds specifically for such use.

(l)Claims and Actions.  Manager shall take reasonable steps to defend against
any adverse claim or demand, and to pursue claims of Partnership against third
parties with respect to the Properties, including the use of counsel on behalf
of Partnership for the prosecution or defense of litigation and the contest,
settlement, release, or discharge of any such claim or demand. 

(m)Reports.  Manager will provide the General Partner and Partnership, as
applicable, with the reports and tax information set forth in Section 6.2 of the
LLC Agreement and Sections 5.7, 7.2 and 8.1 of the Partnership Agreement within
the time periods set forth therein along with all reports and information
required to be provided to Partnership under the JDA, Operating Agreements, and
Marketing Agreement (the “Required Reports”).

(n)Accounting.  Manager will maintain a general ledger with respect to the
business and attendant accounting matters of Partnership and its Subsidiaries.

(o)Bank Accounts.  Manager will open and maintain bank accounts (the
“Partnership Account”) on behalf of Partnership and its Subsidiaries.

(p)Hedging Activity.  Manager will enter into Hedging Activities on behalf of
Partnership as contemplated by Section 6.7 of the Partnership Agreement.

(q)Receipt of Notices and Other Communication.  Manager shall review all
notices, correspondence, reports, documents, claims, records, invoices, and
other communications (the “JDA Records”) received by Manager on behalf of
Partnership from operators, other non‑operators, co-owners, counterparties to
the contracts subject to the Marketing Agreement and Operating Agreements for
Partnership, and from other parties on other matters related to the Properties,
and shall respond in a timely manner to the foregoing as necessary in the
reasonable discretion of Manager on behalf of Partnership and shall maintain
reasonably detailed files regarding the JDA Records. 

(r)Acquisition, Disposition and Financing Services.  Manager will assist
Partnership in connection with Transactions.  No Services shall be required to
be rendered by Manager in connection with a Transaction which Manager
determines, in its sole discretion, would result in a violation of Legal
Requirements or require a Permit not then in the possession of Manager.
 Overhead Costs will include Manager’s costs related to, and Partnership will be
required to reimburse Manager for any third party costs incurred with respect
to, due diligence and negotiations for any Transaction that the Partnership has
approved pursuing under the LLC Agreement, provided, however, that such costs
will not be included in Overhead Costs for any Transaction that the Partnership
has not approved pursuing under the LLC Agreement.



8

--------------------------------------------------------------------------------

 



(s)Outside Professionals. Manager will manage and supervise the outside
accountants and attorneys of Partnership and coordinate the annual audit of
Partnership’s books and records and the preparation of Partnership’s tax returns
(but subject in any event to the ultimate authority of the Board or the audit
committee thereof, as applicable).  It is understood and agreed by Partnership
that certain of the Services may be provided directly or indirectly by other
Persons.

(t)Protection from Liens.  Manager shall not place any Liens on the Properties,
except for Permitted Encumbrances, or to the extent Partnership directs Manager
to do so or such liens or encumbrances arise as a result of any contract or
agreement entered into or any action or inaction taken by the Manager at the
direction or with the consent of Partnership, such consent not to be
unreasonably withheld, conditioned or delayed.

Section 3.Performance and Authority.

(a)Standard of Care.  Manager shall provide the Services acting in good faith,
and conduct itself with a degree of care, diligence, and skill, as the same may
change from time to time, but applied in light of the facts known at the time,
of a reasonably prudent operator, consistent with general industry-standard
practices applied or used in comparable circumstances in the oil and gas
industry, and in the geographic region where the Properties are located, and in
compliance with all material Legal Requirements and the Related Contracts and
all other contracts, Leases, and agreements to which Partnership is a party or
to which the Properties are subject or bound.

(b)Prohibited Acts.  In connection with the performance of the Services and its
duties and obligations hereunder and under the Operating Agreements and
Marketing Agreement, neither Manager nor any of its officers, employees,
personnel, or other agents or representatives acting on its behalf, shall have
the authority or be permitted to take any action, in the name or on behalf of
either Partnership or any subsidiary of Partnership (if any) without the consent
of Partnership unless such action is a Permitted Action.

(c)Independent Contractor Relationship.  With respect to its performance of the
Services, Manager is an independent contractor, with the authority to control,
oversee and direct the performance of the details of, and the means and manner
of performance of, the Services free of control and supervision by Partnership,
Partnership having contracted herein solely for the result of such
Services.  Neither Manager nor any Person used or employed by Manager shall be
deemed for any purpose to be the employee or servant of Partnership or any of
its Subsidiaries in performance of any work or services, or any part thereof,
under this Agreement.

(d)No Joint Venture or Partnership.  This Agreement is not intended to and shall
not be construed as creating a joint venture, partnership, agency or other
association within the meaning of the common law or under the laws of any state.

(e)Performance of Services by Third Parties.  The parties to this Agreement
understand and agree that Manager may, in the performance of the Services,
engage or retain, as agent on Partnership’s behalf, any necessary third party
consultants, advisers, accountants, auditors and attorneys, including, without
limitation:

(i)reservoir engineering consultants, and accountants, auditors and other third
parties required for preparation of the Required Reports; and

(ii)attorneys for issues related directly to the business of Partnership.

Partnership shall reimburse Manager for any costs and expenses arising from or
related to such engagement or retention that have been paid with funds of
Manager rather than funds of Partnership or its Subsidiaries, provided that the
costs under this provision shall be shared 40% to Partnership and 60% to SN,
after the benefit of reimbursement from Aguila.  Any and all payments made to
Manager for reimbursements incurred pursuant to this Section 3(e) shall be in
addition to, and not considered to be a part of, the Overhead Costs included in
calculating the Management Fee to be paid in accordance with Section 4. For the
avoidance of doubt, payments

9

--------------------------------------------------------------------------------

 



to Manager, SN and any Affiliate of Manager or SN in connection with this
Agreement or a Related Contract shall not be deemed incurred pursuant to this
Section 3(e).

 

(f)Partnership Information.  It is contemplated by the parties that, during the
term of this Agreement, Partnership will be required to provide certain notices,
information and data necessary for Manager to perform the Services and its
obligations under this Agreement.  Manager shall be permitted to rely on any
information or data provided by Partnership to Manager in connection with the
performance of its duties and provision of Services under this Agreement.

(g)Accounts Receivable.  The parties understand and agree that Manager or an
Affiliate thereof, in the performance of the Services, may incur accounts
receivable in connection with the management of Properties hereunder or under a
Related Contract, to the extent Partnership has operations thereon and
non-working interest owners are billed with respect thereto.  In such event,
Partnership shall be billed for such amounts and receive credit therefor if and
to the extent that third parties remit payment for such amounts to Manager or
such Affiliate directly.  Manager and its Affiliates shall use commercially
reasonable efforts to collect all known amounts due to Partnership from third
parties; provided, however, that Manager shall not be liable to Partnership for
any failure to collect such amounts due after exercising such efforts.  Any and
all payments made to Manager or an Affiliate thereof for reimbursements incurred
pursuant to this Section 3(g) shall be in addition to, and not considered to be
a part of, the Management Fee or Administrative Fee to be paid in accordance
with Section 4(a).

(h)Dealing with Partnership Assets.  Without limiting any other powers or duties
of Manager provided in this Agreement, Manager is hereby authorized to act as
agent of Partnership and each Partnership Subsidiary for the procurement of all
Services to be procured for Partnership or any of its Subsidiaries by Manager
pursuant to this Agreement, and to, in Partnership’s name or in the name of
Partnership’s Subsidiaries and on its or such Subsidiary’s behalf or in the name
of Manager but subject to the terms of this Agreement, to take all Permitted
Actions in connection with the performance of the Services and, to the extent a
Permitted Action, to execute, deliver, accept, assign, amend, extend, terminate,
license or release (all of the foregoing, either manually or electronically):

(i)for Partnership, contracts for the purchase of goods or services wholly or
partially including, without limitation, purchase contracts, localization
documents, purchase orders, releases for goods or services, licensing agreements
or letters of intent or memoranda of understanding associated with negotiations
for contracts for the purchase of goods or services;

(ii)certificates, licenses and reports of any nature and permits and other
governmental authorizations of any kind and documents related thereto; and

(iii)site access agreements and other documents customary or advisable
associated with environmental compliance and control.

Section 4.Compensation and Reimbursement.

(a)Charge for Services.  Partnership shall compensate Manager for the provision
of the Services by paying Manager an amount equal to Manager’s Overhead Costs
(the “Management Fee”) plus the Administrative Fee.  To the extent costs and
expenses described under Section II 3 and II 4 of COPAS and any overhead charges
described under Section III of COPAS have been allocated to Partnership or any
Subsidiary under COPAS and paid by Partnership pursuant to the terms of the JDA
or any Operating Agreement, Manager shall credit such amounts to Partnership
against the Management Fee, but such amounts shall be subject to the
Administrative Fee.  Notwithstanding anything to the contrary contained herein,
Manager shall not be entitled to any Management Fee in each of the two calendar
years following the date hereof in excess of $5,000,000 per calendar year and
thereafter, in excess of $10,000,000 per calendar year and the Administrative
Fee shall not exceed 2.00% of the

10

--------------------------------------------------------------------------------

 



Management Fee unless the incurrence of any such excess Management Fee or
Administrative Fee has been approved with Special Approval under Section
5.7(b)(i) of the LLC Agreement.

(b)Taxes.  In addition to the other sums payable under this Agreement,
Partnership shall pay, and hold Manager harmless against, all sales, use or
other taxes, or other fees or assessments imposed by any Legal Requirement in
connection with the provision of the Services, other than income, franchise or
margin taxes measured by Manager’s net income or margin and other than any gross
receipts or other privilege taxes imposed on Manager.  Manager and Partnership
shall cooperate with each other and use commercially reasonable efforts to
assist the other in entering into such arrangements as the other may reasonably
request in order to minimize, to the extent lawful and feasible, the payment or
assessment of any taxes relating to the transactions contemplated by this
Agreement; provided, however, that nothing in this Section 4(b) shall obligate
Manager to cooperate with, or assist, Partnership in any arrangement proposed by
Partnership that would, in Manager’s sole discretion, have a material
detrimental effect on Manager.

(c)Invoicing and Payment.  Manager will invoice Partnership from time to time,
as determined by Manager in its sole discretion, including, without limitation,
advance requests for the current month’s estimated costs, fees, and expenses, as
determined by Manager in its sole discretion.  Any over or under payments will
be reconciled in subsequent invoices with appropriate credits or deductions, as
applicable.  Partnership shall pay invoiced amounts promptly, and in any event
within 30 days, after the receipt of each such invoice.  Notwithstanding the
foregoing or anything else in this Agreement to the contrary, Manager may elect
to retain proceeds that it receives on behalf of Partnership to the extent it
would otherwise invoice Partnership for such amounts and in such event it shall
show any such retained amounts as a credit on such invoice.  Failure by Manager
to submit an invoice for any amounts due hereunder shall not relieve Partnership
of its payment obligations under this Agreement when due hereunder.

(d)Disputed Charges.    

(i)PARTNERSHIP (OR ON BEHALF OF THE PARTNERSHIP, THE BOARD, CLASS B MEMBER, OR
THE AUDIT COMMITTEE OF THE BOARD, AS APPLICABLE) MAY, WITHIN 120 DAYS AFTER THE
END OF THE CALENDAR YEAR DURING WHICH PARTNERSHIP RECEIVED AN INVOICE FROM
MANAGER, TAKE WRITTEN EXCEPTION TO ANY CHARGE THEREIN, ON THE GROUND THAT THE
SAME WAS NOT AN ACTUAL (OR, IF APPLICABLE, REASONABLE) COST, FEE OR EXPENSE
INCURRED BY OR DUE TO MANAGER IN CONNECTION WITH THE PROVISION OF SERVICES, OR
ON ACCOUNT OF ANY ERROR OR INACCURACY ON ANY INVOICE. PARTNERSHIP SHALL
NEVERTHELESS PAY MANAGER ANY INVOICED OR OTHER AMOUNT IN FULL WHEN DUE OR
REQUESTED, OR DEPOSIT SUCH AMOUNTS INTO THE PARTNERSHIP ACCOUNT WHEN SO
REQUESTED FOR WITHDRAWAL BY MANAGER.  SUCH PAYMENT OR DEPOSIT SHALL NOT BE
DEEMED A WAIVER OF THE RIGHT OF PARTNERSHIP TO RECOUP OR RECEIVE CREDIT FOR ANY
CONTESTED PORTION OF ANY AMOUNT SO PAID.  IF THE AMOUNT AS TO WHICH SUCH WRITTEN
EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE AN
ACTUAL (OR, IF APPLICABLE, REASONABLE) COST, FEE OR EXPENSE INCURRED BY OR DUE
TO MANAGER, OR IS OTHERWISE AN ERROR OR INACCURACY IN CONNECTION WITH THE
PROVISION OF SERVICES AND SUCH AMOUNT IS LESS THAN OR EQUAL TO $100,000, SUCH
AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE) SHALL BE CREDITED AGAINST FUTURE
AMOUNTS DUE HEREUNDER OR, UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT AFTER
ALL SUCH CREDITS HAVE BEEN APPLIED OR IF SUCH AMOUNT EXCEEDS $100,000, PROMPTLY
REFUNDED BY MANAGER TO PARTNERSHIP.  PARTNERSHIP SHALL HAVE NO RIGHT TO DISPUTE
ANY PAYMENT,

11

--------------------------------------------------------------------------------

 



INVOICE OR WITHDRAWAL AFTER SUCH 120 DAY PERIOD AND SHALL BE DEEMED TO HAVE
WAIVE ANY CLAIMS OR RIGHTS WITH RESPECT TO SUCH AMOUNTS TO THE EXTENT NOT
DISPUTED WITHIN SUCH PERIOD.

(ii)If, within 20 days after receipt of any written exception pursuant to
Section 4(d)(i), Partnership (or the Board, the Class B Member or the audit
committee of the Board, as applicable) and Manager have been unable to resolve
any dispute, and if (1) such dispute relates to whether amounts were properly
charged or Services actually performed and (2) the aggregate amount in dispute
exceeds $100,000, either of Partnership (or the Board or the audit committee of
the Board, as applicable) or Manager may submit the dispute to an independent
third party auditing firm that is mutually agreeable to the Board (or the audit
committee of the Board, or the Class B Member as applicable), on the one hand,
and Manager, on the other hand.  The parties shall cooperate with such auditing
firm and shall provide such auditing firm access to such books and records as
may be reasonably necessary to permit a determination by such auditing
firm.  The resolution by such auditing firm shall be final and binding on the
parties.  If the amounts in dispute do not reach the thresholds to be submitted
to an independent third party auditing firm as provided in this Section 4(d),
then at the end of such 20 day period, Manager shall adjust the invoiced amount
as Manager, in good faith, reasonably deems necessary and such adjustment, if
any, shall be final and binding on the parties.

(e)Account Access.  In addition to the foregoing, Manager may pay (i) all costs
and expenses incurred in connection with its performance of the Services and
(ii) all financial obligations of Partnership or its Subsidiaries that may be
due and owing either out of the Partnership Account or out of its own funds;
provided, however, that Partnership shall reimburse Manager for any and all
costs and expenses Manager pays out of its own funds subject to and in
accordance with the terms of this Agreement.  Partnership shall ensure Manager
is duly authorized to draw upon the Partnership Account (and shall make all
necessary arrangements with its financial institution(s)) for purposes of
permitting Manager to pay (or reimburse itself for) any costs, expenses or fees
due and owing to Manager hereunder, as reasonably determined by Manager.  In the
event Manager reasonably anticipates that the funds in the Partnership Account
are not sufficient to pay (or reimburse itself for) any costs, expenses or fees
due for any month or other period, then Manager shall request Partnership to
cause sufficient funds to be deposited in the Partnership Account to cover all
such anticipated costs, expenses and fees and shall provide Partnership with
reasonable documentation to support such request.  Partnership shall cause such
funds to be deposited in the Partnership Account within 30 days of Manager’s
request; it being understood that if Partnership fails to make such deposits,
Manager shall not be liable in any manner for any costs, expenses or other
liabilities Partnership, its Subsidiaries or Manager may incur as a result of
Partnership’s failure to timely deposit such funds.  Notwithstanding anything to
the contrary contained herein, Manager shall have no obligation to pay any costs
and expenses referenced above out of its own funds (and seek reimbursement from
Partnership), it being intended instead that Partnership, at Manager’s request,
will ensure that the funds to pay such costs and expenses are deposited in the
Partnership Account as described above. 

Section 5.Representations and Warranties; Covenants.  

(a)Partnership Representations.  Partnership represents and warrants to Manager,
as of the date hereof, as follows:

(i)Organization; Requisite Power and Authority.  Partnership (a) is validly
existing and in good standing under the laws of the State of Delaware or other
applicable jurisdiction of organization or formation, as the case may be,
(b) has all requisite power and authority, and is duly authorized, to enter into
this Agreement and the Related Contracts and to carry out the transactions
contemplated hereby and thereby, and (c) is qualified to do business and in good
standing in every

12

--------------------------------------------------------------------------------

 



jurisdiction where necessary to carry out its business and operations as
required by applicable Legal Requirements.

(ii)Due Authorization.  The execution, delivery and performance of this
Agreement and the Related Contracts and the consummation of the transactions
contemplated by this Agreement and the Related Contracts have been duly
authorized by all necessary action on the part of Partnership.

(iii)No Conflict.  The execution, delivery and performance by Partnership of
this Agreement and by Partnership of the Related Contracts and the consummation
of the transactions contemplated by this Agreement and the Related Contracts do
not (a) violate in any material respect any provision of any Legal Requirement
applicable to Partnership, or violate its organizational documents or any order,
judgment or decree of any court or other Governmental Authority binding on
Partnership; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any material contract or
agreement to which Partnership is a party or by which its assets are bound; (c)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of Partnership or result in the acceleration of any
indebtedness owed by Partnership; (d) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any Permit
material to Partnership’s operations or any of its properties; or (e) require
any approval of equityholders or any approval or consent of any Person under any
contractual obligation or the organizational documents of Partnership, except in
the case of each of the foregoing clauses for such approvals or consents which
have been obtained or are otherwise contemplated by this Agreement.

(iv)Binding Obligation.  This Agreement and each Related Contract has been duly
executed and delivered by Partnership and is the legal, valid and binding
obligation of Partnership, enforceable against Partnership in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability (whether
enforcement is sought in equity or at law).

(b)Manager Representations.  Manager represents and warrants to Partnership, as
of the date hereof, as follows:

(i)Organization; Requisite Power and Authority; Qualification.  Manager (a) is
validly existing and in good standing under the laws of the state of Delaware or
other applicable jurisdiction of organization or formation, as the case may be,
(b) has all requisite power and authority, and is duly authorized, to enter into
this Agreement and the Related Contracts and to carry out the transactions
contemplated hereby and thereby, including, in the case of Manager, providing
the Services, and (c) is qualified to do business and in good standing in every
jurisdiction where necessary to carry out its business and operations as
required by applicable Legal Requirements.

(ii)Due Authorization. The execution, delivery and performance of this Agreement
and the Related Contracts and the consummation of the transactions contemplated
by this Agreement and the Related Contracts have been duly authorized by all
necessary action on the part of Manager, if a party thereto.

(iii)No Conflict. The execution, delivery and performance by Manager of this
Agreement and by Manager, if a party thereto, of the Related Contracts, and the
consummation of the transactions contemplated by this Agreement and the Related
Contracts, including providing

13

--------------------------------------------------------------------------------

 



the Services, do not, (A) violate in any material respect any provision of any
Legal Requirement applicable to Manager, or violate its organizational documents
or any order, judgment or decree of any court or other Governmental Authority
binding Manager; (B) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contract or
agreement to which Manager is a party or by which its assets are bound;
(C) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Manager or result in the acceleration of any
indebtedness owed by Manager; (D) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any Permit
material to Manager’s operations or any of its properties; or (E) require any
approval of equity holders or any approval or consent of any Person under any
contractual obligation or the organizational document of Manager, except for
such approvals or consents which have been obtained or otherwise contemplated by
this Agreement.

(iv)Binding Obligation. This Agreement and each Related Contract has been duly
executed and delivered by Manager, if a party thereto, and is the legal, valid
and binding obligation of Manager and enforceable against Manager in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

(c)Compliance with Legal Requirements.  Manager will comply with applicable
Legal Requirements in all material respects in its provision of the Services.

(d)Separateness Covenants. Notwithstanding anything in this Agreement to the
contrary, for so long as any Preferred Units or obligations under Senior Debt
Agreement (as defined in the LLC Agreement) remain outstanding, Manager shall
not:

(i)fail to observe all corporate formalities and other formalities required by
its organizational documents or the laws of the State of Delaware, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the Delaware General Corporation Law;

(ii)commingle its funds or assets with the funds or assets of Partnership or any
of its Subsidiaries;

(iii)fail to maintain all of its books, records, financial statements and bank
accounts separate from those of Partnership and any of its Subsidiaries;

(iv)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of Partnership
or its Subsidiaries;

(v)hold itself out to be responsible for the debts of the Partnership or its
Subsidiaries or hold out its credit as being available to satisfy the
obligations of Partnership or its Subsidiaries (other than pursuant to the
arrangements provided for in (A) the Purchase Agreement, (B) this Agreement, (C)
the Marketing Agreement, (D) the Sanchez Letter Agreement, (E) the Drilling
Commitment Agreement and (F) financing fees paid at the Anadarko Closing and
KNOC Closing or Dual Closing, as applicable);

(vi)fail to (A) hold itself out to the public and identify itself, in each case,
as a legal entity separate and distinct from Partnership and its Subsidiaries
and not as a division or part of Partnership or its Subsidiaries, (B) conduct
its business solely in its own name, (C) hold its assets in its own name or (D)
correct any known misunderstanding regarding its separate identity

14

--------------------------------------------------------------------------------

 



(provided, Partnership may authorize agents pursuant to this Agreement, in their
own name as agents for Partnership, to perform management services on behalf of
Partnership);

(vii)fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks from that
of Partnership (except to the extent Manager is permitted to act on behalf of
Partnership pursuant to the terms of this Agreement);

(viii)fail to pay its own liabilities from its own funds (other than pursuant to
the arrangements provided for in (A) the Purchase Agreement, (B) this Agreement,
(C) the Marketing Agreement, (D) the Sanchez Letter Agreement, (E) the Drilling
Commitment Agreement and (F) financing fees paid at the Anadarko Closing and
KNOC Closing or Dual Closing, as applicable);

(ix)identify its partners or other Affiliates, as applicable, as a division or
part of it;

(x)fail to be adequately capitalized to engage in its business separate and
apart from Partnership and its Affiliates and to remain solvent;

(xi)fail to ensure that all material transactions between Manager, on the one
hand, and Partnership and/or its Subsidiaries, on the other hand, whether
currently existing or hereafter entered into, will be on an arm’s length basis;
or

(xii)have the same slate of Persons serving as officers of Manager also serve in
the same capacities with the General Partner, any of its Subsidiaries or any of
Partnership’s Subsidiaries.

The assets of the General Partner or Partnership have not been and will not be
listed as assets on the financial statement of Manager.  Manager and Partnership
have maintained and will maintain their respective books, records, resolutions
and agreements as official records.  Failure by Manager or Partnership to comply
with any of the obligations set forth in this Section 5(d) shall not affect the
status of Partnership as a separate legal entity, with its separate assets and
separate liabilities.

(e)Partnership Records; Audit Rights.  At all times during the term of this
Agreement, Manager shall maintain (i) the Purchase Agreement Records, (ii) the
JDA Records, (iii) reasonably detailed records related to the sale of
Partnership’s Hydrocarbons, including those sold under the Marketing Agreement,
and (iv) books of account, receipts, disbursements, Permits and all other
records relating to the Services performed hereunder (collectively, the
“Partnership’s Records”). All accounting records shall be maintained in all
material respects in accordance with generally accepted accounting
principles.  Partnership shall have the right, upon 30 days’ prior notice to
Manager, and at reasonable times during usual business hours of Manager or its
Affiliates to, no more than twice per year review and audit the Partnership’s
Records; provided, however, that such review and audit does not unreasonably
interfere with the operations of Manager or its Affiliates.  Partnership shall
bear all costs and expenses incurred in connection with any review or
audit.  Manager shall, and shall cause its Affiliates to, subject to the
provisions of Section 4(d), review and respond in a timely manner to any claims
or inquiries made by Partnership regarding matters revealed by any such review
or audit. Seismic and other reserve related data Manager or its Affiliates have
access to, solely to the extent such data is relevant to the Properties, shall
be made available to Partnership subject to and in accordance with the terms of
a geophysical seismic data use license agreement in a form reasonably acceptable
to Manager to be entered into by Manager (or one or more of its Affiliates) and
Partnership (provided such access does not breach, conflict or violate any third
party licensing agreement or other contract). Notwithstanding anything herein to
the contrary, Manager shall not be obligated to disclose or make available to
Partnership any information prohibited by Legal Requirement or restricted by
contractual obligations of confidentiality. The rights under this Section 5(e)
shall survive termination or expiration of this Agreement for a period of two
years. 



15

--------------------------------------------------------------------------------

 



(f)Inventions and IP Ownership.  The parties agree that any inventions,
improvements, designs, original works of authorship, formulas, processes,
compositions of matter, computer software programs, databases, mask works, and
trade secrets (whether or not patentable, copyrightable or protectable as trade
secrets or other intellectual property rights) that, in each case, are
conceived, first reduced to practice, or created, by Manager in connection with
providing the Services, either alone or jointly with others (“Inventions”), will
be the sole and exclusive property of Manager.  Partnership hereby assigns, and
agrees to assign, to Manager any and all rights that Partnership may have in any
such Inventions and in any intellectual property rights therein or related
thereto.  Partnership agrees to assist Manager and any Manager designee in
obtaining, enforcing, and perfecting, Manager’s rights in the Inventions in any
and all countries, including by executing any intellectual property assignment
agreements.  Partnership hereby appoints Manager as Partnership’s
attorney-in-fact to execute documents on Partnership’s behalf for the purposes
set forth in this paragraph.

(g)Certain Actions Prior to Redemption Date.  Until the Redemption Date, Manager
and its Affiliates will not take any action in performing the Services that is
not a Permitted Action or that is inconsistent with the LLC Agreement, and
Manager agrees to, and to cause its Affiliates to, comply with the LLC
Agreement; provided that Manager and its Affiliates shall be deemed to have
acted consistently with the LLC Agreement and to have complied with the LLC
Agreement when following the express directions of the Board or when
clarification is otherwise requested and received from the Board. 

(h)Partnership Account.  Manager agrees to maintain the Partnership Account and
to deposit all revenues and payments received from the sale of the Partnership’s
Hydrocarbons in the Partnership Account.  Manager will direct all purchasers of
production of Partnership to pay all revenues due in respect of the sale of
Partnership’s Hydrocarbons directly into the Partnership Account. If Manger or
its Affiliates inadvertently receive any revenues attributable to Partnership,
Manager shall promptly pay and deposit such revenues into the Partnership
Account. 

Section 6.Term; Qualified Foreclosure Transfer; Termination.

(a)Term.  The respective rights, duties, and obligations of the parties
hereunder shall commence on the date hereof and, unless terminated as provided
herein, (a) shall continue initially until March 1, 2024 and (b) shall be
renewed and shall continue automatically thereafter for additional one year
terms unless either party provides written notice to the other party hereto of
its desire not to renew this Agreement at least 180 days prior to such
anniversary date.

(b)Qualified Foreclosure Transfer.  In the event of a Qualified Foreclosure
Transfer, Qualified Foreclosure Transferee (i) shall provide written notice to
Manager and Partnership of such Qualified Foreclosure Transfer, (ii) shall be
bound by, and sign on to and join, this Agreement and (iii) shall become a party
(and replace Partnership as a party with all references to “Partnership” being
deemed references to “Qualified Foreclosure Transferee”) for all purposes
hereof.

(c)Termination by Manager and Partnership.  This Agreement may be terminated at
any time by Manager or Partnership on or after 90 days following any Qualified
Foreclosure Transfer by providing written notice of termination to the other
party.

(d)Termination by Manager.  This Agreement may be terminated at any time by
Manager by providing written notice of termination to Partnership:

(i)upon Partnership’s material breach of this Agreement (unless such breach is
caused by Affiliates of Manager), if (a) such breach is not remedied within 60
days (or 30 days in the event of a failure to make any payment hereunder, which
shall be deemed a material breach hereunder) after Partnership’s and UnSub
Agent’s receipt of notice thereof, or such longer period

16

--------------------------------------------------------------------------------

 



(except for a material breach arising out of a failure to make payment
hereunder) as is reasonably required to cure such breach; provided, however,
that Partnership or UnSub Agent commences to cure such breach within the
applicable period and proceeds with due diligence to cure such breach, and
(b) such breach is continuing at the time notice of termination is delivered to
Partnership; provided, further that UnSub Agent shall also have the right (but
not the obligation) to remedy any such failure to the same extent as Partnership
within the applicable time periods set forth above (the “Cure Right”); and

(ii)upon the transfer by Partnership of all of Partnership’s Properties
(provided that if such transfer is in connection with a Qualified Foreclosure
Transfer, then this Agreement may only be terminated on or after 90 days
following such Qualified Foreclosure Transfer), in which case Partnership shall
have the option to cause Manager to enter into a transition services agreement
with the transferee of such Properties covering the Services hereunder for a
period not to exceed six (6) months from the effective date of such transfer and
for a fee not to exceed the then current Management Fee, proportionately reduced
for the term of such transition services agreement.

(e)Termination by Partnership.  This Agreement may be terminated at any time by
Partnership, subject to, prior to a Qualified Foreclosure Transfer, approval of
the Board and the Class B Member of Partnership by providing written notice of
termination to Manager, 

(i)upon Manager’s material breach of this Agreement, if (A) such breach is not
remedied within 60 days after Manager’s receipt of notice thereof, or such
longer period as is reasonably required to cure such breach; provided, however,
that Manager commences to cure such breach within the applicable period and
proceeds with due diligence to cure such breach, and (B) such breach is
continuing at the time notice of termination is delivered to Manager;  

(ii)upon the transfer by Partnership of all of Partnership’s Properties
(provided that if such transfer is in connection with a Qualified Foreclosure
Transfer, then this Agreement may only be terminated on or after 90 days
following such Qualified Foreclosure Transfer), in which case Partnership shall
have the option to cause Manager to enter into a transition services agreement
with the transferee of such Properties covering the Services hereunder for a
period not to exceed six (6) months from the effective date of such transfer and
for a fee not to exceed the then current Management Fee, proportionately reduced
for the term of such transition services agreement; and

(iii)at any time following an Investor Redemption Event (as defined in the LLC
Agreement) upon not less than 30 days prior written notice by Partnership to
Manager.

(f)Return of Records.  Upon the termination or expiration of this Agreement:
(i) Manager shall, as promptly as reasonably possible, deliver to Partnership
all of the Partnership’s Records and other books and records maintained by
Manager on behalf of Partnership or its Subsidiaries that does not constitute
Manager Confidential Information and (ii) Manager will reasonably cooperate with
Partnership, at Partnership’s expense, to cause an orderly and timely transition
of the Services to a successor manager.

(g)Termination Payment.  Notwithstanding anything herein to the contrary, in the
event of expiration or termination of this Agreement for any reason, each party
shall pay to the other party any accrued but unpaid obligations of such party as
of the date of termination or expiration, in addition to any severance costs
incurred by Manager and its Affiliates prior to or after termination or
expiration, as provided in the definition of Overhead Costs, provided such
severance payments may not exceed Partnership’s allocable share of salaries for
such terminated employees included in the Management Fee for the 6-month period
prior to such termination. 

Section 7.Limitation of Liability; Indemnification.  



17

--------------------------------------------------------------------------------

 



(a)Limitation of Manager Party Liability.  Notwithstanding Manager’s agreement
to perform, or cause to be performed, the Services in accordance with the
provisions hereof, Partnership acknowledges, on its own behalf and on behalf of
its Subsidiaries, that performance by Manager or any other Person of the
Services pursuant to this Agreement will not subject Manager, its Affiliates or
their respective equityholders, directors, officers, members, agents or
employees (each, a “Manager Party”) to any Losses whatsoever, except as directly
caused by the bad faith, gross negligence, willful misconduct, or actual fraud
on the part of a Manager Party; provided, however, if any of such Losses are
covered by any insurance policy of Partnership or its Affiliates (to the extent
such insurance policy covers Partnership), the aggregate liability of such
Manager Party with respect to such Losses shall be reduced by the amount
recovered by Partnership under such policy in respect of such Losses.

(b)Partnership Indemnification.  Except as specifically set forth in this
Agreement, Partnership, on its own behalf and on behalf of its Subsidiaries,
hereby releases, and agrees to indemnify and hold harmless, the Manager Parties
from any and all Losses arising from or relating to (i) the provision or use of
any Service or product provided hereunder to the extent not directly caused by
the bad faith, gross negligence, willful misconduct, or actual fraud of a
Manager Party or (ii) any material breach, violation or inaccuracy of any
covenant, representation or warranty of Partnership or its Affiliates hereunder.

(c)Manager Indemnification.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT
AND SUBJECT TO THE PROVISIONS OF SECTION 7(a) AND SECTION 7(b), MANAGER HEREBY
AGREES TO INDEMNIFY AND HOLD HARMLESS PARTNERSHIP AND ITS SUBSIDIARIES AND
AFFILIATES AND EACH OF THEIR RESPECTIVE EQUITY HOLDERS, MANAGERS, OFFICERS,
UNITHOLDERS, AGENTS AND EMPLOYEES FROM ANY AND ALL LOSSES TO THE EXTENT ARISING
FROM, IN CONNECTION WITH, OR RELATING TO A MANAGER PARTY’S BAD FAITH, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR ACTUAL FRAUD IN MANAGER’S PERFORMANCE OF THE
SERVICES. 

(d)Negligence; Strict Liability.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 7(a)
AND SECTION 7(b), THE INDEMNITY OBLIGATION IN SECTION 7(b) SHALL APPLY
REGARDLESS OF CAUSE OR OF ANY NEGLIGENT ACTS OR OMISSIONS (INCLUDING SOLE
NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH OF DUTY
(STATUTORY OR OTHERWISE), VIOLATION OF LAW OR OTHER FAULT OF ANY INDEMNIFIED
PARTY OR ANY PRE-EXISTING DEFECT; PROVIDED, HOWEVER, THAT SOLELY WITH RESPECT TO
SECTION 7(b) THIS PROVISION SHALL NOT APPLY TO THE BAD FAITH, GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, OR ACTUAL FRAUD OF ANY INDEMNIFIED PARTY OR IN ANY WAY LIMIT
OR ALTER ANY QUALIFICATIONS SET FORTH IN SUCH INDEMNITY OBLIGATION EXPRESSLY
RELATING TO BAD FAITH, GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR ACTUAL
FRAUD.  BOTH PARTIES AGREE THAT THIS STATEMENT COMPLIES WITH THE REQUIREMENT
KNOWN AS THE “EXPRESS NEGLIGENCE RULE” TO EXPRESSLY STATE IN A CONSPICUOUS
MANNER AND TO AFFORD FAIR AND ADEQUATE NOTICE THAT THIS AGREEMENT HAS PROVISIONS
REQUIRING ONE PARTY TO BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT OF ANOTHER PARTY.

(e)Exclusion of Damages; Disclaimers.

(i)NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY HERETO UNDER THIS AGREEMENT OR
ANY RELATED CONTRACT FOR EXEMPLARY, PUNITIVE, CONSEQUENTIAL, SPECIAL, INDIRECT
OR INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
REGARDLESS OF THE FORM IN WHICH ANY ACTION IS BROUGHT; PROVIDED, HOWEVER, THAT
THIS SECTION 7(e)(i) SHALL NOT LIMIT A PARTY’S RIGHT TO RECOVERY UNDER

18

--------------------------------------------------------------------------------

 



SECTION 7(b) OR SECTION 7(c) FOR ANY DAMAGES TO THE EXTENT SUCH PARTY IS
REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION WITH A MATTER FOR
WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION UNDER SECTION 7(b) OR
SECTION 7(c), AS THE CASE MAY BE.

(ii)OTHER THAN AS SET FORTH IN SECTION 3(a) HEREOF OR IN THE RELATED CONTRACTS,
MANAGER DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS
OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO SERVICES RENDERED OR PRODUCTS
PROCURED FOR PARTNERSHIP OR ITS SUBSIDIARIES, OR ANY PART THEREOF, INCLUDING ANY
AND ALL IMPLIED WARRANTIES OF NON-INFRINGEMENT MERCHANTABILITY OR FITNESS OR
SUITABILITY FOR ANY PURPOSE (WHETHER MANAGER KNOWS, HAS REASON TO KNOW, HAS BEEN
ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO
ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.

(iii)MANAGER MAKES NO EXPRESS OR IMPLIED WARRANTY, GUARANTY OR REPRESENTATION,
INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF FITNESS FOR
PARTICULAR PURPOSE, SUITABILITY OR MERCHANTABILITY REGARDING ANY EQUIPMENT,
MATERIALS, SUPPLIES OR SERVICES ACQUIRED FROM VENDORS, SUPPLIERS OR
SUBCONTRACTORS.  PARTNERSHIP’S AND ITS SUBSIDIARIES’ EXCLUSIVE REMEDIES WITH
RESPECT TO EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES OBTAINED BY MANAGER FROM
VENDORS, SUPPLIERS AND SUBCONTRACTORS SHALL BE THOSE UNDER THE VENDOR, SUPPLIER
AND SUBCONTRACTOR WARRANTIES, IF ANY, AND MANAGER’S ONLY OBLIGATION, ARISING OUT
OF OR IN CONNECTION WITH ANY SUCH WARRANTY OR BREACH THEREOF, SHALL BE TO USE
DILIGENT EFFORTS TO ENFORCE SUCH WARRANTIES ON BEHALF OF PARTNERSHIP, AND
PARTNERSHIP (AND ITS SUBSIDIARIES) SHALL HAVE NO OTHER REMEDIES AGAINST MANAGER
WITH RESPECT TO EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES OBTAINED BY MANAGER
FROM ITS VENDORS, SUPPLIERS AND SUBCONTRACTORS.

(f)Claims; Defense and Settlement.

(i)Whenever any claim arises for indemnification hereunder, the indemnified
Person shall promptly notify the indemnifying party of the claim and, when
known, the facts constituting the basis for such claim, except that in the event
of any claim for indemnification hereunder resulting from or in connection with
any claim or legal proceedings by a third party, except as otherwise expressly
provided in this Section 7, such notice shall specify, if known, the amount or
an estimate of the amount of the Losses asserted by such third party.

(ii)In connection with any claim giving rise to indemnity hereunder resulting
from or arising out of any claim or legal proceeding by a Person who is not a
party, the indemnifying party, may, upon notice to the indemnified Person,
assume the defense of any such claim or legal proceeding.  Except with the
written consent of the indemnified Person, the indemnifying party shall not
consent to the entry of any judgment or settlement arising from any such claim
or legal proceedings which, in each case, provides for any non-monetary relief
or does not include as an unconditional term thereof the giving by the claimant
or the plaintiff to the indemnified Person of a release from all Losses in
respect thereof, unless in the latter case the indemnifying party has actually
paid to the indemnified Person the full amount of such judgment or
settlement.  Any indemnified Person shall be entitled to participate in (but not
control) the defense of any such claim

19

--------------------------------------------------------------------------------

 



or litigation resulting therefrom.  If the indemnifying party does not elect to
control the litigation as provided above, the indemnified Person may defend
against such claim or litigation in such manner as it may deem appropriate,
including, without limitation, settling such claim or litigation, after giving
notice of the same to the indemnifying party, on such terms as such indemnified
Person may deem appropriate, and the indemnifying party shall promptly reimburse
the indemnified Person (subject to Section 7(a)) from time to time as such
Losses are incurred.  All indemnification hereunder shall be effected by payment
of cash or delivery of a certified or official bank check in the amount of the
indemnification Losses.

(iii)Except as provided above, all claims for Losses brought by third parties
against Partnership or any Subsidiary (x) arising out of or in any way relating
to the provision of Services hereunder and (y) not discharged by insurance
required hereunder, shall only be settled or, with Manager’s concurrence,
defended by Manager, at Partnership’s expense.

(g)        The remedies of each party set forth herein are in addition to any
other remedy to which it may be entitled, at law or in equity. 

Section 8.Insurance.  Manager shall obtain and maintain from insurers who are
reliable and reasonably acceptable to Partnership and authorized to do business
in the state or states or jurisdictions in which Services are to be performed by
Manager or other Service provider, insurance coverages in the types and minimum
limits as the Manager reasonably determines to be appropriate and as is
consistent with standard industry practice and Manager’s past
practices.  Manager agrees upon Partnership’s reasonable request from time to
time or at any time to provide Partnership with certificates of insurance and
copies of such policies evidencing such insurance coverage.  Except with respect
to workers’ compensation coverage, the policies shall name Partnership as an
additional insured and shall contain waivers by the insurers of any and all
rights of subrogation to pursue any claims or causes of action against
Partnership.  Manager shall use commercially reasonable efforts to ensure that
the policies shall provide that they will not be cancelled or reduced without
giving Partnership at least 30 days’ prior written notice of such cancellation
or reduction.  Manager shall, at Partnership’s expense and as directed by
Partnership from time to time, take reasonable steps to arrange for and obtain
such additional insurance coverages as Partnership may reasonably request for
the Properties owned by Partnership. 

Section 9.Competition and Corporate Opportunities. Subject to Section 10,
Manager and its Affiliates are and shall be free to engage in any business
activity whatsoever, including, without limitation, those that may be in direct
competition with Partnership and its Affiliates.  The parties further understand
and agree that Manager and its Affiliates provide or may provide services
similar to the Services provided hereunder to certain of its present and former
Affiliates.  To the extent of any conflict of interest between the parties or
their Affiliates or in the event of any other corporate or business opportunity
(including, without limitation, a corporate or business opportunity that might
otherwise constitute, an Asset Acquisition opportunity), the parties agree that
Manager and its Affiliates may resolve any such conflict in a manner and on
terms that it deems appropriate, in its sole discretion and without any further
liability to Partnership or any other Person.  Partnership, on its own behalf
and on behalf of its Subsidiaries, hereby waives any interest with respect to
any such matter to the same extent as if such matter had been presented to and
rejected by Partnership and its Subsidiaries and Partnership and its
Subsidiaries had then consented to Manager or any of Manager’s Affiliates acting
as it determines in its sole discretion and whether on behalf of itself or any
of its present or former Affiliates.

Section 10.Confidential Information.

(a)Manager acknowledges that it may receive Partnership Confidential
Information, and Partnership acknowledges that it may receive Manager
Confidential Information  (collectively, and as further defined below in this
Section 10(a), “Confidential Information”), the release of which would be
damaging to the parties or Persons with which the parties conduct
business.  Each party shall hold in strict confidence any Confidential

20

--------------------------------------------------------------------------------

 



Information that such party receives from the other party, and each party shall
not disclose such Confidential Information to any Person, or use such
information for any purpose other than to perform the Services or as
contemplated hereby, except for disclosures (i) to comply with any Laws
(including applicable stock exchange or quotation system requirements),
provided, that, if permitted by applicable Law, a party must notify the other
party promptly of any disclosure of Confidential Information which is required
by Law, and any such disclosure of Confidential Information shall be to the
minimum extent required by Law, (ii) to Affiliates, partners, members,
stockholders, investors, directors, officers, employees, agents, attorneys,
consultants, lenders, professional advisers or representatives of the party or
its Affiliates; provided, that such party shall be responsible for assuring such
Affiliates,’ partners,’ members,’ stockholders,’ investors,’ directors,’
officers,’ employees,’ agents,’ attorneys,’ consultants,’ lenders,’ professional
advisers’ and representatives’ compliance with the terms hereof (and such party
shall be liable for any non-compliance by such Persons as if such Persons were
bound as a party hereto), except to the extent any such Person who is not an
Affiliate, partner, member, stockholder, director, officer or employee has
agreed in writing addressed to the other party to be bound by customary
undertakings with respect to confidential and proprietary information similar to
this Section 10(a), (iii) to Persons to which Partnership’s Properties may be
transferred, but only if the recipients of such information have agreed to be
bound by customary confidentiality and non-use undertakings similar to this
Section 10(a), (iv) of information that a party also has received from a source
independent of the other party and that such party reasonably believes such
source obtained such information without breach of any obligation of
confidentiality to the other party or its Affiliates, (v) that have been or
become independently developed by a party or its Affiliates, or on their behalf
without using any of the Confidential Information, (vi) that are or become
generally available to the public (other than as a result of a prohibited
disclosure by such party or Persons for which such party is responsible for
under clause (ii) above), (vii) in connection with any proposed transfer of all
or part the Properties, the proposed sale of all or substantially all of a party
or its direct or indirect parent or the proposed Financing of a party or its
direct or indirect parent, to Persons to which such interest may be directly or
indirectly transferred or which may provide such Financing (and their respective
advisors or representatives), but only if the recipients of such information
have agreed to be bound by customary undertakings with respect to confidential
and proprietary information similar to this Section 10(a) (unless, in the case
of advisors or representatives, such Persons are otherwise bound by a duty of
non-disclosure and non-use with respect to confidential and proprietary
information), (viii) to third parties to the extent necessary for such third
parties to provide the Services hereunder, or (ix) to the extent the
non-disclosing party shall have consented to such disclosure in writing.  The
parties agree that breach of the provisions of this Section 10(a) by such party
would cause irreparable injury to the other party for which monetary damages (or
other remedy at Law) would be inadequate in view of (i) the complexities and
uncertainties in measuring the actual damages that would be sustained by reason
of the failure of a party to comply with such provisions and (ii) the uniqueness
of the Services and the confidential nature of the Confidential
Information.  Accordingly, the parties agree that the provisions of this Section
10(a) may be enforced by either party by temporary or permanent injunction
(without the need to post bond or other security, therefor), specific
performance or other equitable remedy and by any other rights or remedies that
may be available at law or in equity.  The term “Confidential Information” shall
include any information pertaining to the identity of the parties and the
Properties, which is not available to the public, whether written, oral,
electronic, visual form or in any other media, including, such information that
is proprietary, confidential or concerning the parties’ ownership and operation
of the Properties, provision of the Services, or related matters, including any
actual or proposed operations or development project or strategies, other
operations and business plans, actual or projected revenues and expenses,
finances, contracts and books and records. Notwithstanding anything herein to
the contrary, if a party has approved or been consulted with respect to any
disclosures as required hereunder, the other party or its Affiliates shall be
entitled to make disclosures substantially similar (as to form and content) to
those prior disclosures that the non-disclosing party has approved or been
consulted with respect to, as applicable.

(b)The parties acknowledge and agree that neither of the parties shall furnish
or otherwise provide a copy of this Agreement (or any part hereof) to any Person
(other than the parties and their Affiliates, and their respective
representative(s) and adviser(s)), unless (i) otherwise agreed in writing by
each of the parties, (ii) required by applicable Laws (and if required by
applicable Laws, a copy of the applicable portions of this

21

--------------------------------------------------------------------------------

 



Agreement shall be furnished only to the extent necessary to comply with such
applicable Laws), (iii) by either party, as required to implement any of the
hedging arrangements and financings, and (iv) in compliance with clauses
(i)-(ix) of Section 10(a), as if this Agreement were Confidential Information.

Section 11.Obligations Hereunder Not Affected; Waivers.  No action which a party
may take or omit to take in connection with this Agreement or any Related
Contract, no course of dealing by a party, its Affiliates or any other Person
with the other party, its Affiliates or any other Person, and no change of
circumstances shall release or diminish a party’s obligations, liabilities,
agreements or duties hereunder, affect this Agreement in any way, or afford a
party or its Subsidiaries any recourse or setoff against the other party,
regardless of whether any such action or inaction may be detrimental in any way
to such other party, its Affiliates or any of the Properties.

Section 12.Notices. Any notice, request, consent, payment, demand (other than an
invoice) which may be given hereunder shall be ineffective unless in writing and
either delivered by electronic mail or facsimile or registered or certified mail
with return receipt requested to the addresses set out below or delivered by
hand with written acknowledgment of receipt.  The addresses for notice are as
follows:

 

 

 

 

 

If to Partnership:

1000 Main Street, Suite 3000

Attention:

Antonio R. Sanchez III

 

Telephone:

(713) 783-8000

 

Fax:

(713) 783-0915

 

Email:

tony@sanchezog.com

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Kirkland & Ellis LLP

 

600 Travis St, Suite 3300

 

Attention:

John D. Pitts

 

Telephone:

(713) 835-3542

 

Email:

john.pitts@kirkland.com

 

 

 

 

If to Manager:

 

 

 

 

 

1000 Main Street, Suite 3000

 

Houston, TX 77002

 

Attention:

Antonio R. Sanchez III

 

Telephone:

(713) 783-8000

 

Fax:

(713) 783-0915

 

Email:

tony@sanchezog.com

 

 

 

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

 

Houston, TX 77002

 

Attn:

David Elder

 

Telephone:

713-220-5881

 

Facsimile:

713-236-0822

 

Email:

delder@akingump.com

 

 

 

 

22

--------------------------------------------------------------------------------

 



If to UnSub Agent:

 

 

 

JP Morgan Chase Bank, N.A.

 

712 Main Street, 5th Floor

 

Houston, TX  77002

 

Attention: Darren Vanek

 

Email: darren.m.vanek@jpmorgan.com

 

 

Any such address may be changed at any time by written notice in accordance
herewith.  Each notice hereunder shall be treated as being effective or having
been given (i) when delivered if delivered personally, (ii) when sent, if sent
by electronic mail or facsimile on a business day (or, if not sent on a business
day, on the next business day after the date sent by electronic mail or
facsimile), (iii) on the next business day after dispatch, if sent by a
nationally recognized overnight courier guaranteeing next business day delivery,
or, (iv) if sent by mail, at the earlier of its receipt or 72 hours after the
same has been deposited in a regularly maintained receptacle for the deposit of
United States mail, addressed and postage prepaid as aforesaid.

Section 13.Assigns. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided, that, other than in connection with a Qualified Foreclosure
Transfer, each of the parties may not assign its rights hereunder without the
prior written consent of the other party, such consent not to be unreasonably
withheld, except that Manager may assign any such rights and obligations to any
of its Affiliates; provided, further, that nothing herein shall be deemed to
prohibit Manager from subcontracting its obligations hereunder to third parties
or delegating the performance of any Services hereunder to Affiliates or third
parties to the extent permitted herein.

Section 14.Jointly Drafted.  This Agreement, and all the provisions of this
Agreement, shall be deemed drafted by both of the parties, and shall not be
construed against either party on the basis of that party’s role in drafting
this Agreement.

Section 15.Further Assurances.  In connection with this Agreement, each party
shall execute and deliver any additional documents and instruments and perform
any additional acts that may be reasonably necessary or appropriate to
effectuate and perform the provisions of this Agreement.

Section 16.No Third-Party Beneficiaries; Subsidiary Obligation.  Nothing in this
Agreement shall provide any benefit to any third party (including, for the
avoidance of doubt, any Subsidiary of Partnership) or entitle any third party to
any claim, cause of action, remedy or right of any kind (except for Affiliates
of Manager under Section 3(f), indemnitees under Section 7), it being the intent
of the parties that this Agreement shall not be construed as a third-party
beneficiary contract.  Notwithstanding the foregoing, the parties acknowledge
that (i) the Class B Member is an express third party beneficiary under this
Agreement, entitled to enforce this Agreement on Partnership’s behalf and (ii)
UnSub Agent is an express third party beneficiary in respect of the Cure Right.
To the extent applicable, Partnership shall cause its Subsidiaries to comply
with each such Subsidiary’s respective obligations, covenants and agreements
hereunder.

Section 17.Amendment. No amendment of any provision of this Agreement shall be
effective unless it is in writing and signed by all parties hereto and no waiver
of any provision of this Agreement, and no consent to any departure by any party
hereto therefrom, shall be effective unless it is in writing and signed by the
other parties hereto, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

Section 18.Unenforceability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or

23

--------------------------------------------------------------------------------

 



invalidity without invalidating the remaining portions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

Section 19.Survival of Agreements. Partnership’s and Manager’s various
representations, warranties, covenants, agreements and duties in and under this
Agreement shall survive the execution and delivery of this Agreement and
terminate upon termination or expiration of this Agreement, except for Section 4
and Section 5(a)(ii) (in each case, with respect to any accrued but unpaid
obligations as of the date of termination or expiration (and including, without
limitation, any severance costs incurred prior to or after termination or
expiration, as provided in the definition of Overhead Costs)), Section 6(d)(i),
 Section 7,  Section 9,  Section 10,  Section 11,  Section 12,  Section 16,
 Section 20,  Section 21,  Section 24, and Section 28, which shall survive
termination or expiration of this Agreement.

Section 20.Governing Law; Submission to Process.

(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas, without regard to principles of conflicts
of laws.

(b)Each of Manager and Partnership (i) submits itself to the exclusive
jurisdiction of the state and federal courts sitting in Harris County, Texas,
(ii) agrees and consents that service of process may be made upon it in any
legal proceeding relating to this Agreement or any Related Contract by any means
allowed under Texas or federal law, and (iii) waives any objection that it may
now or hereafter have to the venue of any such proceeding being in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

Section 21.Waiver of Jury Trial.  EACH OF MANAGER AND PARTNERSHIP HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY:

(a)WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LEGAL REQUIREMENTS, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH;

(b)CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND

(c)ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION.

Section 22.Entire Agreement.  This Agreement sets forth the entire agreement of
the parties with respect to the subject matter hereof and thereof and any prior
agreements, understandings, negotiations, and discussions, written or oral,
relating thereto are hereby superseded. 

Section 23.Laws and Regulations.  Notwithstanding any provision of this
Agreement to the contrary, no party shall be required to take any act, or fail
to take any act, under this Agreement or any Related Contract if the effect
thereof would be to cause such party to be in violation of any applicable Legal
Requirements.

Section 24.No Recourse Against Officers, Directors, Managers or Employees.  For
the avoidance of doubt and notwithstanding anything herein to the contrary, the
provisions of this Agreement or any

24

--------------------------------------------------------------------------------

 



Related Contract shall not give rise to any right of recourse against any
officer, director, manager or employee of Manager, Partnership or any of their
respective Affiliates.

Section 25.Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if both of the signatory parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

Section 26.Conspicuousness of Provisions.  The parties acknowledge and agree
that the provisions contained in this Agreement that are set out in capital
letters or “bold” satisfy the requirement of the “express negligence rule” and
any Legal Requirement or equitable doctrine that provisions contained in a
contract be conspicuously marked or highlighted.

Section 27.Force Majeure.  If Manager is rendered unable, wholly or in part, by
Force Majeure to carry out its obligations under this Agreement, the obligations
of Manager shall be suspended during, but no longer than, the continuance of the
Force Majeure.  Manager shall use commercially reasonable diligence to remove
the Force Majeure as reasonably promptly as practicable.  The requirement that
any Force Majeure shall be remedied as reasonably promptly as practicable shall
not require the settlement of strikes, lockouts, other labor difficulty or a
lawsuit by the affected party, contrary to its wishes; how all such and other
difficulties shall be handled shall be entirely within the discretion of the
affected party and shall not require more than commercially reasonable efforts
on the part of Manager.  The term “Force Majeure”, as here employed, shall mean
an act of God, strike, lockout, or other industrial disturbance, act of the
public enemy, war, blockade, public riot, lightning, fire, storm, flood or other
act of nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment or personnel (including, without
limitation, Partnership or Subsidiary personnel), acts or omissions of employees
of Partnership and its Subsidiaries and any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the party claiming suspension; such term shall likewise include the
inability of Manager to acquire, or delays on the part of Manager in acquiring
at reasonable cost and by the exercise of reasonable diligence, servitudes,
rights-of-way grants, permits, permissions, licenses, materials, personnel or
supplies which are required to enable Manager to fulfill its obligations
hereunder.

Section 28.Entire Agreement; Integrated Transaction.  This Agreement, the other
Basic Documents and the other agreements and documents expressly referred to
herein or therein are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein.  This Agreement, the other Basic Documents, and
the other agreements and documents expressly referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.  Each of the parties acknowledges and agrees
that in executing this Agreement (i) the intent of the parties is this Agreement
and the other Basic Documents shall constitute an unseverable and single
agreement of the parties with respect to the transactions contemplated hereby
and thereby, (ii) it waives, on behalf of itself and each of its Affiliates, any
claim or defense based upon the characterization that this Agreement and the
other Basic Documents are anything other than a true single agreement relating
to such matters and (iii) the matters set forth in this Section 28 constitute a
material inducement to enter into this Agreement and the other Basic Documents
and to consummate the transactions contemplated hereby and thereby.  Each of the
parties stipulates and agrees (i) not to challenge the validity, enforceability
or characterization of this Agreement and the other Basic Documents as a single,
unseverable instrument pertaining to the matters that are the subject of such
agreements, (ii) this Agreement and the other Basic Documents shall be treated
as a single integrated and indivisible agreement for all purposes, including the
bankruptcy of any party and (iii) not to assert or take or omit to take any
action inconsistent with the agreements and understandings set forth in this
Section 28.

[Remainder of page intentionally left blank; signature page follows.]

 

 



25

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

MANAGER:

 

Sanchez Oil & Gas Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

President

 

 

 

 

 

PARTNERSHIP:

 

SN EF UnSub, LP

 

 

 

 

 

By: SN EF UnSub GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

Patricio D. Sanchez

 

 

Title:

Chief Executive Officer

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT E

FORM OF JOINT DEVELOPMENT AGREEMENT

[Intentionally Omitted - Previously Filed]

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT F

APC/KM PSA

[Intentionally Omitted - Previously Filed]

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT G

HYDROCARBON MARKETING AGREEMENT

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



 

HYDROCARBONS PURCHASE AND MARKETING AGREEMENT

Between

SN EF Maverick, LLC

and

SN EF UnSub, LP

 

Dated as of January 12, 2017

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS


1

1.1.

Specific Definitions


1

1.2.

Construction


1

ARTICLE II PURCHASE AND SERVICES


2

2.1.

Purchase by Marketer


2

2.2.

Limitations


2

2.3.

Standard of Care


2

2.4.

Repurchase Right


2

2.5.

Reporting


3

2.6.

Right to Cure


3

ARTICLE III PRICE AND PAYMENT


3

3.1.

Price


3

3.2.

Statements and Payments


3

3.3.

Audit Rights


4

3.4.

Statement Errors


4

3.5.

Setoff and Recoupment


4

3.6.

Deposit of Producer’s Proceeds and Security Interest.


5

ARTICLE IV WARRANTY OF TITLE


6

4.1.

Title Warranties


6

4.2.

Title and Risk of Loss


6

ARTICLE V FORCE MAJEURE


7

5.1.

Suspension of Obligations


7

5.2.

Definition of Force Majeure


7

ARTICLE VI TAXES


7

6.1.

Taxes


7

6.2.

Reimbursement


7

ARTICLE VII TERM AND TERMINATION


7

7.1.

Term and Termination


7

7.2.

Early Termination


7

7.3.

Effect of Termination


8

ARTICLE VIII GENERAL PROVISIONS


8

8.1.

Waivers


8

8.2.

Assignment; Binding Effect


8

8.3.

Joinder


8

8.4.

Governing Law; Severability


9

8.5.

Further Assurances


9

8.6.

Counterparts


9

8.7.

Notices


9

8.8.

Remedies


10

8.9.

Disputes


10

8.10.

Expenses


11

8.11.

Third Party Beneficiaries


11

8.12.

Conflict


12

8.13.

Subchapter K


12

8.14.

Entire Agreement; Integrated Transaction


12

8.15.

Sanchez Support


12

 

Annex IDefinitions

Exhibit ASpringfield Agreements Allocable Share

Exhibit BMidstream Contracts

 



 

--------------------------------------------------------------------------------

 



HYDROCARBONS PURCHASE AND MARKETING AGREEMENT

This HYDROCARBONS PURCHASE AND MARKETING AGREEMENT (this “Agreement”), dated as
of January 12, 2017 (the “Effective Date”), is between SN EF Maverick, LLC, a
Delaware limited liability company (“Marketer”), SN EF UnSub, LP, a Delaware
limited partnership (“Producer”), and solely for purposes of Sections 8.15 and
8.16 hereof, Sanchez Energy Corporation, a Delaware corporation
(“Sanchez”).  Each of Marketer and Producer is referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS

A.The Parties entered into that certain Purchase and Sale Agreement, dated
effective as of July 1, 2016, by and among Anadarko E&P Onshore LLC and
Kerr-McGee Oil & Gas Onshore LP (together, “Anadarko”), Aguila Production, LLC
(“Aguila”), and the Parties, (together with any purchase agreement that may be
entered into with Korea National Oil Corporation (“KNOC”) pursuant to certain
tag-along rights, the “Purchase Agreement”), pursuant to which Aguila and the
Parties collectively purchased all of the working interests of Anadarko and KNOC
to the extent that it exercises its tag-along rights, collectively in certain
developed and undeveloped oil and gas assets in Maverick, Dimmit, Webb, and
LaSalle Counties, Texas (collectively, the “Assets”).

B.Marketer desires to purchase from Producer, and Producer desires to sell to
Marketer, the oil, gas and other Hydrocarbons produced from and attributable to
the Working Interests in the Assets acquired by Producer under the Purchase
Agreement as well as other Working Interests acquired by Producer after the
Effective Date that are gathered, processed or transported pursuant to the
Midstream Contracts (such interests, “Producer’s Interests”), which Marketer
will gather, process, transport, market and sell, as applicable, on the terms
and conditions set forth in this Agreement and the Midstream Contracts.

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties agree as follows:

ARTICLE I
DEFINITIONS

1.1.Specific Definitions. Capitalized terms used in this Agreement have the
meanings assigned to such terms in Annex I.

1.2.Construction. Unless the context otherwise requires, the gender of all words
used in this Agreement includes the masculine, feminine, and neuter, the
singular includes the plural, and the plural includes the singular. Any
references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Exhibits, Annexes and Schedules are to
exhibits, annexes and schedules attached hereto, each of which is incorporated
herein for all purposes. Article and section titles or headings are for
convenience only, and neither limit nor amplify the provisions of the Agreement
itself, and all references herein to articles, sections or subdivisions thereof
refer to the corresponding article, section or subdivision of this Agreement
unless specific reference is made to articles, sections or subdivisions of
another document or instrument. Unless the context of this Agreement clearly
requires otherwise, the words “include,” “includes” and “including” will be
deemed to be followed by the words “without limitation,” and the words “hereof,”
“herein,” “hereunder” and similar terms in this Agreement shall refer to this
Agreement as a whole and not to any particular section or article in which such
words appear.



1

--------------------------------------------------------------------------------

 



ARTICLE II
PURCHASE AND SERVICES

2.1.Purchase by Marketer.  On each Day during the Term, Producer shall sell and
deliver to Marketer, and Marketer shall purchase and receive from Producer, at
the Receipt Points, all Hydrocarbons produced from and attributable to
Producer’s Interests, in accordance with the terms and conditions of this
Agreement, other than Producer’s Reserved Hydrocarbons.

2.2.Limitations.  Marketer shall not, without Producer’s prior written consent
(such consent not to be unreasonably withheld) and only to the extent relating
to or affecting Producer’s Hydrocarbons, (1) enter into, terminate, waive any
material rights under or amend any Midstream Contract, to the extent any such
actions would (a) (i) materially increase rates and charges applicable to
Producer’s Hydrocarbons, (ii) impose minimum volume, take or pay, demand
charges, reservation fees, or deficiency payments obligations or extensions
thereof, or (iii) fix prices for the resale of Producer’s Hydrocarbons for a
term longer than six months (or that cannot be terminated without penalty upon
six months’ notice or less) or (b) otherwise have an adverse effect, in any
material respect, on Producer, in each case, except to the extent the items set
forth in in clauses (a) or (b) are required by Law, (2) enter into any contract
with an Affiliate of Marketer that is on terms materially less favorable to
Producer than terms that could have been obtained at the time such contract was
entered into in an arm’s length transaction with a Third Party or that would
involve projected liabilities of Producer that are in excess of $20 million in
any calendar year or (3) enter into any Midstream Contract after the Effective
Date if such contract (a) is not also applicable to Sanchez’s Hydrocarbons and
Aguila’s Hydrocarbons on a proportional basis (based upon reasonable forecasts
of anticipated production that pertain to the Midstream Contract) or (b) has not
been expressly approved by the independent members of the Sanchez board of
directors or by the working interest owners that are subject to production
marketing agreements or elections applicable to such Midstream Contract;
provided that, if Producer does not consent or object in writing to Marketer’s
written request to undertake any of the actions described in preceding clauses
(1) through (3) within 10 Business Days of Producer’s receipt of such written
request from Marketer, Producer shall be deemed to have consented to such action
for purposes of this Section 2.2.

2.3.Standard of Care.  Marketer shall purchase and provide services for
Producer’s Hydrocarbons delivered hereunder in accordance with all applicable
Laws and in compliance with the terms of the applicable Midstream Contracts, and
shall use commercially reasonable efforts to (a) obtain market rates in the area
under any new contracts for the resale of Producer’s Hydrocarbons, and (b) avoid
any imbalances or scheduling variances and any penalty charges associated
therewith under the Midstream Contracts.  Producer’s Hydrocarbons must be
gathered, processed, transported and sold on terms and conditions no less
favorable to Producer than the terms and conditions applicable to Sanchez’s
Hydrocarbons. 

2.4.Repurchase Right.  From and after April 1, 2023, for so long as the
Springfield Agreements are in force and effect, Producer shall have the right
for any Month, exercisable from time to time upon written notice to Marketer at
least ten (10) days prior to the first day of such Month, to repurchase from
Marketer at the applicable Delivery Point (as defined in the applicable
Springfield Agreement) all volumes of Producer’s Hydrocarbons delivered to
Marketer at the Receipt Points in such Month less any LAUF or Line Fill deducted
under the Springfield Agreements.  If Producer exercises the repurchase right
for any Month as to all or part of Producer’s Hydrocarbons, then (a) Marketer
shall redeliver, or cause to be redelivered, such volumes of Producer’s
Hydrocarbons to Producer at such applicable Delivery Point and transfer title to
such Producer’s Hydrocarbons to Producer at such applicable Delivery Point and
(b) Producer shall pay Marketer an amount equal to Producer’s Allocable Share of
the Springfield Agreements for that Month attributable to such Hydrocarbons
repurchased by Producer in such month.  Notwithstanding the above, if Marketer
has entered into Midstream Contracts that are attributable to Producer’s
Hydrocarbons and such contracts were approved by Producer prior to the exercise
of its repurchase right hereunder, then Producer will not be entitled to
exercise its repurchase rights

2

--------------------------------------------------------------------------------

 



hereunder for the portion of Producer’s Hydrocarbons committed to such approved
Midstream Contracts during the term of such Midstream Contracts.

2.5.Reporting.  Marketer shall consult with and provide reports to Producer on a
quarterly basis regarding marketing activities concerning Producer’s
Hydrocarbons. Such reports will contain such information, details, and
supporting documentation as Producer may reasonably request, and shall include
(a) a schedule identifying the markets into which each of Producer’s
Hydrocarbons and Sanchez’s Hydrocarbons are being sold and the realized net back
pricing being received by each, broken down by sales point and by each Midstream
Contract, (b) amendments to any of the Midstream Contracts pursuant to which
Producer’s Hydrocarbons are being gathered, processed, transported or sold, (c)
upon request from Producer, any reports or other information provided to
Marketer under the terms of any of the Midstream Contracts and (d) any material
issues or disputes arising under such agreements.  In addition to the foregoing
reporting requirements, and the provisions of Section 2.6, prior to the
Redemption Date, Marketer shall promptly deliver to GSO copies of all material
notices delivered to Marketer under any Marketing Contract and Midstream
Contract by the applicable counterparty with respect to Producer’s Hydrocarbons.

2.6.Right to Cure.  If Marketer defaults in the performance of any of its
obligations under the Midstream Contracts, or upon the occurrence or
non-occurrence of any event or condition under the Midstream Contracts that
would immediately or with the passage of any applicable grace period or the
giving of notice, or both, enable the applicable counterparty to terminate or
suspend its obligations or exercise any other right or remedy under such
contracts or under applicable Law (a “Marketer Event”), then Marketer shall (a)
promptly notify Producer of such Marketer Event, (b) use its commercially
reasonable efforts to cause the applicable counterparty to allow Producer to
cure such Marketer Event with respect to Producer’s Hydrocarbons, and (c) use
its commercially reasonable efforts to continue to perform each of Marketer’s
other obligations under the Midstream Contracts.

ARTICLE III
PRICE AND PAYMENT

3.1.Price.  For each Month, in full consideration for Marketer’s purchase of
Producer’s Hydrocarbons hereunder, Marketer shall pay to Producer an amount
equal to (i) the payments received by Marketer from Third Parties upon the
resale of Producer’s Hydrocarbons and all constituents thereof (including any
residue gas, condensate, and natural gas liquids, as applicable) during such
Month after being gathered, treated, transported, and processed under the
Midstream Contracts less (ii) Producer’s Allocable Share of Midstream Charges
for such Month less any actual or estimated deductions for the amounts set forth
in Section 3.2(c)(ii) and (iii) (such amount, the “Net Amount”).  Positive or
negative adjustments to the Net Amount for prior Months shall be made as soon as
practicable following receipt of available information.

3.2.Statements and Payments.   

(a)Statements and Payments.  Marketer shall pay to Producer the Net Amount for
any given Month consistent with Marketer’s normal business practice under
similar circumstances, on or before the date that is 10 days after the date on
which Marketer actually receives readily available funds for Producer’s
Hydrocarbons sold by Marketer or its Affiliates for such calendar Month from the
applicable purchasers of such Producer’s Hydrocarbons (such date, the “Due
Date”), along with a detailed statement describing such amounts payable to
Producer hereunder in such Month.

(b)Late Payments.  Any amounts not paid in full by the Due Date will be deemed
delinquent and will accrue interest at the Interest Rate, such interest to be
calculated from and including the Due Date to but excluding the date the
delinquent amount is paid in full.



3

--------------------------------------------------------------------------------

 



(c)Collection and Payment.  Marketer shall use commercially reasonable efforts
to (i) collect all production funds from the purchasers of such Producer’s
Hydrocarbons, (ii) arrange for the timely payment of severance taxes to any
Governmental Authorities, (iii) make timely payment to royalty owners and third
party working interest owners, and (iv) remit to Partnership its net proceeds
from the sale of Producer’s Hydrocarbons after making all necessary or
appropriate allocations and distributions in connection with the receipt of such
proceeds in accordance with Section 3.1.  The Parties recognize that the
calculation and payment of severance taxes and royalty payments set forth above
may be based upon estimates at the time of the payment of the Net Amount in
accordance with Section 3.1 and that positive or negative adjustments to the Net
Amount for prior Months shall be made as soon as practicable following receipt
of available information regarding actual severance tax and royalty payments.

(d)Notices.  Marketer shall provide written notice to Producer not less than
five Business Days prior to entering into, amending, or terminating any
Midstream Contract.

3.3.Audit Rights.  Upon not less than 10 Days’ prior written notice to the other
Party, either Party or its or representative, at reasonable times during
business hours and at its own expense, may audit the books and records of the
other Party to the extent necessary to verify the accuracy of any statement,
charge or computation made under or pursuant to this Agreement.

3.4.Statement Errors.  If an error is discovered in the amount shown to be due
on any statement rendered by Marketer hereunder, such error shall be adjusted
without interest or penalty as soon as reasonably possible, but no later than 30
Days after the discovery of the error.  If a dispute arises as to the amount
payable in any invoice rendered hereunder, the disputed statement must
nevertheless be paid in full, but payment will not waive the payor’s right to
dispute such statement in accordance with this Section 3.4.  Any invoice dispute
or statement adjustment must be in writing and must state the basis for the
dispute or adjustment. Upon the resolution of the dispute, any required payment
must be made within 15 Days after such resolution, along with interest accrued
at the Interest Rate from and including the Due Date to but excluding the date
paid. All undisputed statements rendered hereunder shall be deemed to be final
and not subject to audit two years after the date on which the statement is
rendered.  The provisions of Section 3.3 and this Section 3.4 will survive the
termination of this Agreement for the later of (a) 24 Months following the date
on which such termination occurred, or (b) until a dispute initiated within such
24-Month period is finally resolved.

3.5.Setoff and Recoupment.  Upon the occurrence of either or both of (a) an
Event of Default of a Party, or (b) a circumstance under clauses (a), (b), (c)
of Section 3.6(a), either Party may with respect to Section 3.5(a) and Producer
may with respect to Section 3.5(b), in its sole discretion and without limiting
any other rights or remedies, undertake any one or all of the following actions:
(i) such Party may exercise recoupment by retaining, freezing, holding, and/or
liquidating any proceeds that would otherwise be payable to the other Party to
satisfy and apply to any amounts owed by such other Party under this Agreement
or applicable Law as of the time of such recoupment or at any later time; and/or
(ii) such Party may exercise setoff by retaining, freezing, holding, and
liquidating any proceeds that would be otherwise deliverable or payable to such
other Party under this Agreement as a setoff or offset against any amounts that
are due or may become due from such other Party to the other Party under this
Agreement or applicable Law as of the time of the setoff or offset or at any
later time.  Should a Party elect to exercise its rights under this Section 3.5,
such Party shall notify the other Party in writing, within 10 Days of such
recoupment, setoff, and/or offset; provided, however, such Party will not be
required to provide such other Party with any advance notice whatsoever before
exercising the rights of recoupment, setoff, and/or offset as set forth
herein.  Each Party hereby agrees to (x) a lifting of the automatic stay in
bankruptcy under 11 U.S.C. § 362 and other applicable Law to the extent
necessary to allow for the recoupment, setoff, and/or offset provided for under
this Agreement and (y) not oppose a motion by a Party seeking authority to do
same.  Each Party further agrees that, without limiting the scope of any
recoupment that may be exercised under the terms of this Section 3.5, that any
recoupment exercised as provided for herein will be considered to be within a

4

--------------------------------------------------------------------------------

 



single transaction.  The rights granted to the Parties pursuant to this Section
3.5 are in addition to any rights of recoupment, setoff, and/or offset the
Parties may be otherwise entitled.

3.6.Deposit of Producer’s Proceeds and Security Interest.    

(a)Deposit of Producer Proceeds.  If (a) an Investor Redemption Event occurs,
(b) Marketer has failed to pay amounts owed to Producer under this Agreement
within five (5) days of the applicable Due Date or (c) Producer otherwise has
reasonable grounds for insecurity regarding the performance by Marketer of any
obligation under this Agreement (with clause (c) being a “Basis For Requesting
Assurance”), then, within 10 Business Days after written notice from Producer,
Marketer and its Affiliates will direct all purchasers of Producer’s
Hydrocarbons to deposit amounts owed by such purchasers for Producer’s
Hydrocarbons into (a) a bank account or accounts designated by Producer (in
which case Producer shall remit to Marketer Producer’s Allocable Share of
Midstream Charges or any other costs owed by Producer to Marketer) or (b) a
mutually agreed escrow account (in which case Producer shall be entitled to
receive amounts due each month under Section 3.1 and Marketer shall be entitled
to the remainder of the amounts from such account).  A Basis for Requesting
Assurance will include, without limitation, any reasonable grounds for
insecurity with respect to the performance of Marketer and/or any grounds that
might constitute a basis for requesting adequate assurance of performance under
Section 2.609 of the Uniform Commercial Code.  

(b)Security Interest.  Marketer is marketing Producer Hydrocarbon’s on
Producer’s behalf and holding all proceeds from the sale of Producer’s
Hydrocarbons in trust on behalf of Producer.  In addition, Producer retains, and
Marketer grants to Producer, a first priority lien and security interest
(subject to Permitted Liens (as defined below)) on (a) all of Producer’s
Hydrocarbons purchased under this Agreement, (b) all proceeds resulting from the
resale of such Producer’s Hydrocarbons by Marketer and (c) all accounts
receivable now or hereafter owing to Marketer upon and by reason of any such
resale by Marketer (the “Collateral”).  Marketer shall have the right to resell
all of Producer’s Hydrocarbons without obtaining a release of the lien or other
permission from Producer.  Upon the resale of Producer’s Hydrocarbons, the lien
and security interests retained and granted above shall be completely and
automatically released by Producer without the need for execution of any
document or instrument and, in lieu thereof, shall affix to the proceeds and
accounts receivable resulting from the resale of Producer’s Hydrocarbons to such
purchasers.  Producer may enforce its lien and security interest and exercise
any and all of the rights and remedies available to a secured party under the
Uniform Commercial Code, in addition to all of the rights and remedies otherwise
provided by Law. Producer may file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of Marketer, in each case where permitted by
Law, and may take any and all other actions necessary to secure its interest in
the Collateral. In addition, Marketer agrees that from time to time it will
promptly execute and deliver all instruments and documents, and take all further
actions, that Producer may reasonably request as being necessary or desirable to
perfect and protect the security interest granted or purported to be granted
hereby or to enable Producer to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, Marketer will execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as
Producer may request as being necessary or desirable in order to perfect and
preserve the security interests granted or purported to be granted hereby. The
lien and security interest granted herein are in addition to any statutory or
common law liens on Producer’s Hydrocarbons in favor of Producer. Marketer
warrants that, except as set forth in the sentence after this sentence, it has
not consensually granted and will not consensually grant any liens or security
interests on the Collateral to any other Person. Without affecting any priority
of the liens and security interests on the Collateral granted to it under this
Agreement or arising pursuant to Section 9.343 of the Texas Business and
Commerce Code, Producer agrees and acknowledges that Marketer may, as security
for the “Obligations” as defined in the Credit Agreement (defined below) and any
refinancing thereof or as security for any obligations under any junior lien
indebtedness that is subject to a security grant consistent with such Credit
Agreement or the refinancing thereof, grant a security interest over all of
Marketer’s assets, including, without limitation, Producer’s Hydrocarbons
purchased under

5

--------------------------------------------------------------------------------

 



this Agreement, any deposit account of Marketer in which proceeds resulting from
the resale of such Producer’s Hydrocarbons by Marketer may be deposited and any
accounts receivable now or hereafter owing to Marketer upon and by reason of any
such resale by Marketer.  As used in the preceding sentence, “Credit Agreement”
means the Second Amended and Restated Credit Agreement among Sanchez, as
borrower, Royal Bank of Canada, as administrative agent, and others, as amended
to date and as the same may hereafter be amended, modified, refinanced,
replaced, restated or supplemented. As used in this Section 3.6(b), “Permitted
Liens” means (a) liens for taxes, assessments or other governmental charges or
levies which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (b) statutory landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like liens arising by operation of law
incident to the exploration, development, operation and maintenance of oil and
gas properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP, (c)
Liens (as defined in the Credit Agreement) arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board (as defined in the Credit Agreement) and no
such deposit account is intended by the Borrower (as defined in the Credit
Agreement) or any of its Subsidiaries (as defined in the Credit Agreement) to
provide collateral to the depository institution and (d) judgment liens.

3.7.Marketing Transition Services Agreement.  Pursuant to the terms of the
Marketing Transition Services Agreement, the Provider (as that term is defined
in such agreement) will provide Marketer certain marketing transition services,
including the purchase and sale of Producer’s Hydrocarbons.  For avoidance of
doubt, the Parties agree that the billing and payment provisions set forth in
this Article III will apply during the period in which the Marketing Transition
Services Agreement is in effect, including the payment of amounts to Producer
for the resale of Producer’s Hydrocarbons and the allocation of demand charges
under the Midstream Contracts. 

ARTICLE IV
WARRANTY OF TITLE

4.1.Title Warranties.  

(a)Producer represents and warrants to Marketer that Producer has title to
and/or the right to sell and deliver all Producer’s Hydrocarbons delivered to
Marketer hereunder, free and clear of all royalties, liens, encumbrances and all
applicable federal, state and local Taxes, subject to the performance by the
Manager of its obligations under the MSA.

(b)If Producer elects to repurchase Producer’s Hydrocarbons under Section 2.4,
then Marketer shall represent and warrant to Producer that Marketer has title to
and/or the right to sell and deliver all Producer’s Hydrocarbons delivered to
Producer under Section 2.4, free and clear of all royalties, liens, encumbrances
and all applicable federal, state and local Taxes.

4.2.Title and Risk of Loss.  Title to and risk of loss of Producer’s
Hydrocarbons purchased by Marketer from Producer hereunder will pass from
Producer to Marketer at the inlet of Springfield’s measurement facilities at the
Receipt Points under the Springfield Agreements or at such other receipt points
as the Parties agree.  As between the Parties, title to and risk of loss of
Producer’s Hydrocarbons shall remain with Marketer thereafter unless such
Producer’s Hydrocarbons are repurchased by Producer under Section 2.4, in which
case title to and

6

--------------------------------------------------------------------------------

 



risk of loss of any such repurchased Producer’s Hydrocarbons shall pass to
Producer at the applicable Delivery Points under the Springfield Agreements or
at such other delivery points as the Parties agree.

ARTICLE V
FORCE MAJEURE

5.1.Suspension of Obligations.  If either Producer or Marketer is rendered
unable, wholly or in part, by reason of Force Majeure, from carrying out its
obligations under this Agreement (other than the obligation to make payment of
amounts due hereunder), then upon said Party’s giving written notice and
reasonably full particulars of such Force Majeure to the other Party, which
shall be done as soon as practicable after the occurrence of the cause relied
on, the obligations of the Party giving such notice (other than the obligation
to make payment of amounts due hereunder), so far as they are affected by such
Force Majeure, will be suspended during the continuance of any inability so
caused, but for no longer period, and such cause must be remedied with all
reasonable dispatch.

5.2.Definition of Force Majeure.  The term “Force Majeure” means any event or
circumstance not reasonably within the control of the Party claiming suspension
declared as Force Majeure by a counterparty to any of the Midstream Contracts. 

ARTICLE VI
TAXES

6.1.Taxes.   Manager under the MSA shall pay, on behalf of Producer, to the
appropriate taxing authorities severance and other Taxes levied on Producer’s
Hydrocarbons prior to the delivery of such Producer’s Hydrocarbons to the
Receipt Points hereunder.  Marketer or its Affiliates shall pay any and all
Taxes levied on Producer’s Hydrocarbons after title to such Hydrocarbons has
transferred to Marketer.    

6.2.Reimbursement.  If Marketer or any of its Affiliates pays or remits any Tax
for or on behalf of Producer, including severance Taxes on production, then
Marketer may deduct such amounts in determining the Net Amount due hereunder as
shown on the Monthly statement described in Section 3.2. 

ARTICLE VII
TERM AND TERMINATION

7.1.Term and Termination.  The term of this Agreement will commence on the
Effective Date and, unless otherwise agreed by the Parties or earlier terminated
in accordance with this Section 7.2, will continue until the earlier of (i) the
date of termination of both Springfield Agreements and (ii) December 31, 2034
(the “Term”).

7.2.Early Termination. 

(a)Either Party may terminate this Agreement effective immediately upon notice
to the other Party if the other Party (or its Affiliates, with respect to
Marketer) (i) makes a general assignment for the benefit of creditors; (ii)
files a voluntary bankruptcy petition; (iii) becomes the subject of an order for
relief or is declared insolvent in any federal or state bankruptcy or insolvency
proceeding; (iv) files a petition or answer in a court of competent jurisdiction
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed in a proceeding of the type described in subclauses (i) through (iv) of
this clause (a); (vi) seeks, consents, or acquiesces to the appointment of a
trustee, receiver, or liquidator of all or any substantial part of such its
assets or properties; or (vii) is liquidated and dissolved; or



7

--------------------------------------------------------------------------------

 



(b)Either Party may terminate this Agreement upon notice to the other Party if
(i) such other Party is in material breach of this Agreement and such breach is
not remedied within 30 days after such other Party’s receipt of such notice or
(ii) all of the Midstream Contracts are terminated or otherwise no longer in
full force and effect; provided that Marketer may not terminate this Agreement
pursuant to this Section 7.1(b) (x) if at the time of such breach, Sanchez and
its Affiliates hold a majority of the board of directors of SN EF UnSub, GP or
(y) such breach was caused by a breach of Manager under the MSA; or 

(c)Following an Investor Redemption Event, Producer may terminate this Agreement
in whole or in part by written notice to Marketer, provided that Producer may
not terminate its obligation related to the Springfield Agreements (including to
pay to Marketer Producer’s Allocable Share of the Springfield Agreements)
without Springfield’s prior consent, which the Parties will cooperate and use
commercially reasonable efforts to obtain if requested by Producer.

7.3.Effect of Termination.  The expiration or termination of this Agreement, for
any reason, will not release either Party from any obligation or Liability to
the other Party, including any payment obligation, that has already accrued
hereunder.  Following early termination under Sections 7.2(a),  7.2(b), or
7.2(c) upon Producer’s request, Marketer and its Affiliates shall use
commercially reasonable efforts to work with Producer and the applicable
counterparties to partially assign, or to enter into replacements for, any of
the Midstream Contracts identified by Producer to assist in the continued
delivery of Producer’s Hydrocarbons following the termination of this Agreement.

ARTICLE VIII
GENERAL PROVISIONS

8.1.Waivers. Neither action taken (including any investigation by or on behalf
of any Party) nor inaction pursuant to this Agreement will be deemed to
constitute a waiver of compliance with any representation, warranty, covenant or
agreement contained herein by the Party not committing such action or inaction.
A waiver by any Party of a particular right, including breach of any provision
of this Agreement, will not operate or be construed as a subsequent waiver of
that same right or a waiver of any other right.

8.2.Assignment; Binding Effect. Neither Party may assign its rights or interests
under this Agreement, or delegate any duties or obligations hereunder, without
the prior written consent of the other Party, which consent may be withheld by
the other Party in its sole discretion; provided that consent is not required
for an assignment of rights or interests under this Agreement by a Party (a) to
an Affiliate of a Party (without releasing the assigning Party of its
obligations under this Agreement) or (b) subject to obtaining Springfield’s
prior consent, which the Parties will cooperate and use commercially reasonable
efforts to obtain, to a Third Party in connection with a conveyance of all or a
part of Producer’s Interests.  This Agreement is binding upon and inures to the
benefit of the Parties and their respective legal representatives, successors,
and permitted assigns.

8.3.Joinder. Marketer shall cause any of its Affiliates that acquire or own
Working Interests in jointly owned properties with Producer after the Effective
Date to ratify and become a party to this Agreement by an amendment executed and
delivered by the Parties and such Affiliate or Affiliates.



8

--------------------------------------------------------------------------------

 



8.4.Governing Law; Severability.

(a)THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND WILL BE CONSTRUED,
INTERPRETED AND GOVERNED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THAT , IF
APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b)In the event of a direct conflict between the provisions of this Agreement
and any mandatory provision of applicable Law, the applicable provision of Law
shall control. If any provision of this Agreement, or the application thereof to
any Person or circumstance, is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
Persons or circumstances will not be affected thereby and that provision will be
enforced to the greatest extent permitted by applicable Law.

8.5.Further Assurances. Subject to the terms and conditions set forth in this
Agreement, each of the Parties shall use all reasonable efforts to take, or to
cause to be taken, all actions, and to do, or to cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated by this Agreement. In case, at any time
after the execution of this Agreement, any further action is necessary or
desirable to carry out its purposes, the proper officers or directors of the
Parties shall take or cause to be taken all such necessary action.

8.6.Counterparts. This Agreement may be executed in multiple counterparts and
delivered by facsimile or portable document format, each of which, when
executed, will be deemed an original, and all of which will constitute but one
and the same instrument.

8.7.Notices. Except as otherwise provided in this Agreement to the contrary, any
notice or communication required or permitted to be given under this Agreement
must be in writing and sent to the address of the Party set forth below, or to
such other more recent address of which the sending Party actually has received
written notice.  Any notice or communication provided to Producer pursuant to
this Agreement shall be provided concurrently to GSO by electronic email:

(a)       if to Marketer, to:

SN EF Maverick, LLC
c/o Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, Texas 77002
Attn:James O’Connor
Tel:713.756.2782
Email: joconnor@sanchezog.com

(b)       if to Producer, to:

SN EF UnSub, LP
c/o Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, Texas 77002
Attn:James O’Connor
Tel:713.756.2782
Email: joconnor@sanchezog.com



9

--------------------------------------------------------------------------------

 



prior to Redemption Date, with a copy to (which shall not constitute notice):

 

GSO ST Holdings LP
1111 Bagby Street, Suite 2050

Houston, TX 77002
Attention: Robert Horn
Electronic Mail: Robert.horn@gsocap.com

 

With a copy to:

 

Hal Haltom

Andrews Kurth Kenyon LLP

600 Travis

Suite 4200

Houston, TX  77002

Electronic Mail: hhaltom@andrewskurth.com

 

(c)       if to Sanchez, to:

Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, Texas 77002
Attn:James O’Connor
Tel:713.756.2782
Email: joconnor@sanchezog.com

Each such notice or other communication must be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
electronic mail.

8.8.Remedies. Except as provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at Law or in equity. In addition,
any successful Party is entitled to costs related to enforcing this Agreement,
including, reasonable and documented attorneys’ fees and court costs.
Notwithstanding anything herein to the contrary, the Parties agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed by either Party in accordance with the terms hereof and that
monetary damages, even if available, would not be an adequate remedy therefor.
As a result of the preceding sentence, each Party will be entitled to specific
performance to prevent breaches of this Agreement and the terms hereof
(including the obligation consummate transactions contemplated herein), without
proof of actual damages (and each party hereby waives any requirement for the
securing or posting of any bond in connection with such remedy) in addition to
any other remedy at Law or equity. The Parties shall not assert that a remedy of
specific performance is unenforceable, invalid, contrary to Law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach.

8.9.Disputes.

(a)Consent to Jurisdiction and Service of Process; Appointment of Agent for
Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN HOUSTON,
TEXAS OR TEXAS STATE COURT LOCATED IN HOUSTON, TEXAS AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR

10

--------------------------------------------------------------------------------

 



PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE,
TORT, CONTRACT OR OTHERWISE), WILL BE LITIGATED IN SUCH COURTS. EACH PARTY (i)
CONSENTS TO SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH
ACTIONS OR PROCEEDINGS, (ii) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT
SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH
COURT, AND (iii) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN
ANY COURT OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND
IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR
PROCEEDINGS. A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES MUST BE
MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY WILL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY REFUSES TO
ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY
REGISTERED MAIL WILL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN WILL AFFECT
THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(b)Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

8.10.Expenses. Except as otherwise provided in this Agreement, each of the
Parties shall bear its own costs and expenses (including any legal, accounting
and other professional fees and expenses) incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.



11

--------------------------------------------------------------------------------

 



8.11.Third Party Beneficiaries.  

(a)Prior to the Redemption Date, GSO and its Affiliates shall be express third
party beneficiaries of Producer’s rights under this Agreement. Other than as set
forth in the preceding sentence or in clause (b) below, the provisions of this
Agreement are for the exclusive benefit of the Parties and their respective
successors and permitted assigns, and this Agreement is not intended to benefit
or create rights in any other Person, including (a) any Person to whom any
debts, Liabilities or obligations are owed by a Party, or (b) any liquidator,
trustee or creditor acting on behalf of any Party, and no such creditor or any
other Person will have any rights under this Agreement.

(b)Subject to clause (a) above, notwithstanding anything that may be expressed
or implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Party may be a
partnership or limited liability company, each Party, by its acceptance of the
benefits of this Agreement, covenants, agrees and acknowledges that no Persons
other than the Parties will have any obligation hereunder and that it has no
rights of recovery hereunder against, and no recourse hereunder or under any
documents, agreements, or instruments delivered contemporaneously herewith or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith may be had against, any former, current or future
director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any Party (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any Party
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member of
any of the foregoing, but in each case not including the Parties (each, but
excluding for the avoidance of doubt, the Parties, a “Party Affiliate”), whether
by or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, contract or otherwise) by or on behalf of such Party against
the Party Affiliates, by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, or otherwise; it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on, or otherwise be incurred by any Party Affiliate, as
such, for any obligations of the applicable Party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.

8.12.Conflict. In the event of a conflict between the terms of this Agreement
and the terms of any joint operating agreement applicable to the Producer
Interests, the terms of this Agreement will control as between the Parties.

8.13.Subchapter K. The Parties hereby agree that any arrangement established
pursuant to this Agreement be excluded from the application of Subchapter K of
Chapter 1 of the Code.

8.14.Entire Agreement; Integrated Transaction. This Agreement, the other Basic
Documents and the other agreements and documents expressly referred to herein or
therein are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein and therein.  This Agreement, the other Basic Documents, and the other
agreements and documents expressly referred to herein or therein supersede all
prior agreements and understandings between the parties with respect to such
subject matter.  Each of the Parties acknowledges and agrees that in executing
this Agreement (i) the intent of the Parties is this Agreement and the other
Basic Documents shall constitute an unseverable and single agreement of the
Parties with respect to the transactions contemplated hereby and thereby, (ii)
it waives, on behalf of itself and each of its

12

--------------------------------------------------------------------------------

 



Affiliates, any claim or defense based upon the characterization that this
Agreement and the other Basic Documents are anything other than a true single
agreement relating to such matters and (iii) the matters set forth in this
Section 8.14 constitute a material inducement to enter into this Agreement and
the other Basic Documents and to consummate the transactions contemplated hereby
and thereby.  Each of the Parties stipulates and agrees (i) not to challenge the
validity, enforceability or characterization of this Agreement and the other
Basic Documents as a single, unseverable instrument pertaining to the matters
that are the subject of such agreements, (ii) this Agreement and the other Basic
Documents shall be treated as a single integrated and indivisible agreement for
all purposes, including the bankruptcy of any party and (iii) not to assert or
take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 8.14.

8.15.Sanchez Support.  Sanchez is executing this Agreement to evidence its
agreement to cause Marketer to perform and comply with Marketer’s obligations
under Section 3.1,  Section 3.2,  Section 3.6, and Section 8.3.  Sanchez hereby
guarantees the performance of Marketer under such provisions and agrees to be
directly liable to Producer under such provisions in the event of any breach by
Marketer.

8.16.Fees to Marketer and Sanchez.  In consideration for (a) certain services
provided by Marketer to  Producer, Producer hereby agrees to pay to Marketer an
annual fee equal to $50,000 and (b) certain services provided by Sanchez to
Producer, Producer hereby agrees to pay to Sanchez an annual fee equal to
$50,000, which such fees, in the case of preceding clauses (a) and (b), shall be
due and payable by Producer to Marketer and Sanchez, as applicable, on the
Effective Date and each one year anniversary of the Effective Date.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

 

SN EF Maverick, LLC:

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:    Antonio R. Sanchez, III

 

Title:      Chief Executive Officer

 

 

 

SN EF UnSub, LP:

 

 

 

By: SN EF UnSub GP, LLC, its general partner

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:     Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 

 

Solely for purposes of Sections 8.15 and 8.16,

 

 

 

SANCHEZ ENERGY CORPORATION:

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:      Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

Defined Terms

As used in this Agreement, the following terms have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.  The term “control” (including its
derivatives and similar terms) means possessing the power to direct or cause the
direction of the management and policies of a Person, whether through ownership,
by contract, or otherwise.  Notwithstanding the foregoing, Marketer and its
Affiliates, on the one hand, and Producer and its Affiliates, on the other hand,
will not be considered Affiliates of one another.  For purposes of this
Agreement, Sanchez Oil & Gas Corporation and its Affiliates, including all
member of the Sanchez family, shall be deemed to be Affiliates of Marketer.

“Agreement” has the meaning set forth in the preamble.

“Aguila” has the meaning set forth in the recitals.

“Aguila’s Hydrocarbons” means the Hydrocarbons, including all constituencies
thereof, produced from the interests acquired by Aguila under the Purchase
Agreement.

“Anadarko” has the meaning set forth in the recitals.

“Assets” has the meaning set forth in the recitals.

“Basic Documents” has the meaning given to such term in the Securities Purchase
Agreement.

“Basis for Requesting Assurance” has the meaning set forth in Section 3.6(a).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by applicable Law to be closed in
New York, New York or Houston, Texas.

“Central Time” means Central Standard time, as adjusted for Central Daylight
time.

“Claims” means all claims, demands and causes of action of any kind and all
losses, damages, liabilities, costs and expenses of whatever nature (including
court costs and reasonable attorneys’ fees).

“Collateral” has the meaning given to such term in Section 3.6.

“Day” or “Daily” means a period of 24 hours, commencing at 7:00 a.m., Central
Time, on a calendar day and ending at 7:00 a.m., Central Time, on the next
succeeding calendar day.

“Delivery Point” means the “Delivery Points” as defined and listed in the
Springfield Agreements, and any future Delivery Point thereunder.

“Due Date” has the meaning set forth in Section 3.2(a).

“Effective Date” has the meaning set forth in the preamble.



 

--------------------------------------------------------------------------------

 



“Event of Default” means, in respect of any Party, the failure to remedy, within
30 days of receipt of written notice thereof from any other Party, the material
non-performance of or material non-compliance with any agreements, obligations
or undertakings of such Party contained in this Agreement.

“Force Majeure” has the meaning set forth in Section 5.2.

“Governmental Authority” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.

“GSO” means GSO ST Holdings LP, a Delaware limited partnership.

“Hydrocarbons” means oil, gas, natural gas liquids, condensate, and other
gaseous and liquid hydrocarbons, or any combination of the foregoing.

“Interest Rate” means an annual rate of interest equal to 2% above the prime
rate published by The Wall Street Journal from time to time, or the maximum
legal rate, whichever is the lesser.

“Investor Redemption Event” has the meaning set forth in the LP Agreement.

“Joint Development Agreement” means the Joint Development Agreement to be
entered into, among Producer, Aguila, and Marketer at the time of the closing
pursuant to the Purchase Agreement.

“KNOC” has the meaning given to such term in the recitals.

“LAUF” means lost, unaccounted for, fuel and other losses of Producer’s
Hydrocarbons in connection with the services provided under an applicable
Midstream Contract, in each case to the extent provided under the applicable
Midstream Contract.

“Laws” means all federal, state and local statutes, laws (including common law),
rules, regulations, codes, orders, ordinances, licenses, writs, injunctions,
judgments, subpoenas, awards and decrees and other legally enforceable
requirements enacted, adopted, issued or promulgated by any Governmental
Authority.

“Liabilities” means, as to any Person, all liabilities and obligations of such
Person, whether matured or unmatured, liquidated or unliquidated, primary or
secondary, direct or indirect, absolute, fixed or contingent, and whether or not
required to be considered pursuant to GAAP.

“Line Fill” means line fill and tank bottom inventory and working tank inventory
requirements, in each case required to be delivered to the applicable
counterparty under a Midstream Contract.

“Losses” mean means any liabilities, losses (including first party losses),
fines, penalties, interest, damages, costs, expenses (including expenses of
actions, amounts paid in connection with any assessments, judgments or
settlements relating thereto, interest and penalties recovered by a Third Party
with respect thereto and out-of-pocket expenses and reasonable attorneys’ fees,
experts’ fees and expenses reasonably incurred in defending against any such
action) arising from or related to an injury, illness, death, property damage,
property loss or environmental pollution or contamination, and any other costs
associated with control, removal, restoration and cleanup of pollution or
contamination.



 

--------------------------------------------------------------------------------

 



“LP Agreement” means the Amended and Restated Agreement of Limited Partnership
of SN EF Unsub, LP to be entered into at the time of the closing pursuant to the
Purchase Agreement, as may be amended.

 “Manager” means the Manager under the MSA.

“Marketer” has the meaning set forth in the preamble.

“Marketing Transition Services Agreement” means the Marketing Transition
Services Agreement to be entered into at the time of the closing pursuant to the
Purchase Agreement by and among Marketer, Anadarko Energy Services Company,
Kerr-McGeee Oil & Gas Onshore LP and Anadarko E&P Onshore LLC and Sanchez Energy
Corporation solely for purposes of defined provisions in the agreement, pursuant
to which certain marketing transition services will be provided to Marketer.

“Midstream Contracts” means the contracts listed on Exhibit B hereto, including
any amendments thereto, and any gathering, processing, transportation or sales
agreements entered into after the Effective Date, including any amendments
thereto, relating to the Producer’s Interests and the Hydrocarbons produced
therefrom.

“Month” or “Monthly” means a period of time beginning at 7:00 a.m., Central Time
on the first Day of a calendar month and ending at 7:00 a.m., Central Time on
the first Day of the next succeeding calendar month.

“MSA” means the Management Services Agreement to be entered into at the time of
the closing pursuant to the Purchase Agreement between Sanchez Oil & Gas
Corporation and Producer.

“Net Amount” has the meaning set forth in Section 3.1.

“Parties” has the meaning set forth in the preamble.

“Party” has the meaning set forth in the preamble.

“Party Affiliate” has the meaning set forth in Section 8.11(b).

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

“Producer” has the meaning set forth in the preamble.

“Producer’s Allocable Share of Midstream Charges” means the sum of Producer’s
Allocable Share of the Springfield Agreements, plus Producer’s Allocable Share
of the Other Contracts. 

“Producer’s Allocable Share of the Other Contracts” means, for all Midstream
Contracts other than the Springfield Agreements, a fraction, the numerator of
which is the total volumes of Producer’s Hydrocarbons delivered to the
counterparties under such Midstream Contracts during a Month and the denominator
of which is the total volumes of Hydrocarbons delivered by Marketer and its
Affiliates to the counterparties under such Midstream Contracts during such
Month, multiplied by the sum of (a) any deficiency payments or other similar
fees, payments, or penalties resulting from failure to achieve minimum volume
obligations that are paid by Marketer under such Midstream Contracts, (b) any
commodity charges, and LAUF and Line Fill volumes incurred under such contracts
that are borne by Marketer under such contracts and (c) any other amounts
invoiced to Marketer under such Midstream Contracts. Notwithstanding the
foregoing, (1) other than with respect to the Firm Intrastate Transportation
Agreement dated January 17, 2012 between Eagle Ford Midstream, LP and Anadarko
Energy Services and Transportation Services Agreement dated March 1, 2012
between Enterprise Products

 

--------------------------------------------------------------------------------

 



Operating LLC and Anadarko Energy Services Company for the Intrastate Movement
of NGLs, Producer shall not be obligated to bear any deficiency payment or other
similar feeds, payments or penalties in (a) above in an amount greater than 40%
of any such payments, fees or penalties that are attributable to the aggregate
volume of Producer’s Hydrocarbons and Marketer’s and its Affiliates’
Hydrocarbons produced from the Producer  Interests and Sanchez’s Interests and
(2) Marketer shall not terminate or amend the obligation of other producers
under producer marketing agreements or elections applicable to such Midstream
Contracts that would increase Producer’s Allocable Share of the Other Contracts
in any material respect without the consent of Producer.

“Producer’s Allocable Share of the Springfield Agreements” means, for as long as
Marketer remains a party to the Springfield Agreements, the sum of: (i) the
product of the Allocable Springfield Demand Rate in the applicable Month
multiplied by the Monthly Minimum Volume Commitment (as defined in each of the
Springfield Agreements) under each Springfield Agreement for such Month; (ii)
the product of the Allocable Springfield Commodity Rate in the applicable Month
multiplied by the volumes of Producer’s Hydrocarbons delivered under each
Springfield Agreement during such Month; (iii) any LAUF and Line Fill volumes
retained by Springfield under the terms of the Springfield Agreements that are
attributable to Producer’s Hydrocarbons delivered under the Springfield
Agreements; and (iv) any other amounts invoiced to Marketer under Article VII of
the Springfield Agreements and attributable to Producer’s Hydrocarbons being
delivered under the Springfield Agreements. For purposes of this definition, (a)
“Allocable Springfield Demand Rate” in any Month shall be equal to the
applicable Demand Rate (as defined in each of the Springfield Agreements)
multiplied by a fraction, the numerator of which is the total volumes of
Producer’s Hydrocarbons delivered to Springfield under each applicable
Springfield Agreement during such Month and the denominator of which is the
total volumes of Hydrocarbons delivered by Marketer and its Affiliates to
Springfield under each applicable Springfield Agreement during such Month and
(c) the Allocable Springfield Commodity Rate in any Month shall be equal to the
applicable Commodity Rate (as defined in each of the Springfield Agreements);
provided that, in any given Month, if the Total Allocable Rate for such Month is
(x) greater than the “Max Rate” for the calendar year attributable to such Month
as set forth on Exhibit A, then, notwithstanding the foregoing, Producer’s
Allocable Share of the Springfield Agreements for such Month shall be equal to
the product of the “Max Rate” attributable to such Month as set forth on Exhibit
A multiplied by Producer’s Hydrocarbons delivered under the applicable
Springfield Agreement during such month or (y) less than the “Min Rate” for the
calendar year attributable to such Month as set forth on Exhibit A, then,
notwithstanding the foregoing, Producer’s Allocable Share of the Springfield
Agreements for such Month shall be the product of the “Min Rate” attributable to
such Month as set forth on Exhibit A multiplied by Producer’s Hydrocarbons
delivered under the applicable Springfield Agreement during such month.

“Producer’s Hydrocarbons” means the Hydrocarbons produced from and attributable
to Producer’s Interests, including all constituencies thereof.

“Producer’s Interests” has the meaning set forth in the recitals.

“Purchase Agreement” has the meaning set forth in the recitals.

“Receipt Points” means (i) the “Receipt Points” as defined and listed in the
Springfield Agreements, and any future Receipt Point thereunder and (ii) for
Hydrocarbons that are not delivered to Springfield, the first point at which
Marketer delivers such Hydrocarbons from the wellhead to the facilities of a
counterparty under a Midstream Contract.

“Redemption Date” is defined in the MSA.

“Representative” means officers, directors, employees, and other representatives
of the referenced entity and its Affiliates.



 

--------------------------------------------------------------------------------

 



“Reserved Hydrocarbons” means the volumes of Hydrocarbons that Producer does not
deliver under the Springfield Agreements that are associated with field and
other similar uses of Producer that are expressly reserved or excepted from the
definition of Dedicated Production thereunder.

“Sanchez” has the meaning set forth in the preamble.

“Sanchez’s Hydrocarbons” the Hydrocarbons produced from Sanchez’s Interests,
including all constituencies thereof.

“Sanchez’s Interests” means the interests in the Assets acquired by Marketer
under the Purchase Agreement as well as other Working Interests acquired by
Marketer or its Affiliates after the Effective Date that are gathered, processed
or transported pursuant to the Midstream Contracts.

“Springfield” means Springfield Pipeline LLC, or its permitted successors or
assigns as party to the Springfield Agreements.

“Springfield Agreements” means (1) the Second Amended and Restated Lease
Dedication and Gas Gathering Agreement between Springfield and Sanchez, and (2)
the Second Amended and Restated Lease Dedication and Oil Gathering Agreement
between Springfield and Sanchez, in each case to be entered into at the
termination of the Marketing Transition Services Agreement and as each such
contract may be amended from time to time.

“Taxes” means all current or future taxes, fees, levies, charges, assessments
and/or other impositions levied, charged, imposed, assessed or collected by any
Governmental Authority having jurisdiction.

“Term” has the meaning set forth in Section 7.1.

“Third Party” means any Person other than a Party or one of their Affiliates.

“Total Allocable Rate” means, for any given Month, the rate calculated
separately for each of the Springfield Agreements equal to (a) the Producer’s
Allocable Share of the Springfield Agreement divided by (b) the total volumes of
Producer’s Hydrocarbons delivered to Springfield under such Springfield
Agreement during such Month.

“Securities Purchase Agreement” the Securities Purchase Agreement, dated January
12, 2017, among Producer,  Sanchez Energy Corporation, SN UR Holdings, LLC, SN
EF UnSub GP, LLC, SN EF UnSub Holdings, LLC, GSO ST Holdings Associates LLC and
GSO ST Holdings LP.

“Working Interest” means with respect to any lease or well or wellpad, the
fractional interest in and to such lease, well or wellpad that is burdened with
the obligation to bear and pay costs and expenses of maintenance, development
and operations on or in connection with such lease, well, or wellpad.

***

 



 

--------------------------------------------------------------------------------

 



Exhibit A

Springfield Agreements Allocable Share

 

WES Gas Fee ($/mcf)

Min Rate

Max Rate

2016

1.14

1.80

2017

1.04

1.58

2018

0.94

1.37

2019

0.86

1.20

2020

0.85

1.17

2021

0.87

1.21

2022

0.83

1.12

2023

0.80

1.04

2024

0.77

0.98

2025

0.73

0.89

2026

0.71

0.84

2027

0.69

0.79

2028

0.69

0.78

2029

0.68

0.76

2030

0.68

0.75

2031

0.70

0.78

2032

0.71

0.80

2033

0.72

0.81

2034

0.72

0.81

 





 

--------------------------------------------------------------------------------

 



 

WES Oil Fee ($/bbl)

Min Rate

Max Rate

2016

2.41

3.67

2017

2.05

2.90

2018

1.82

2.42

2019

1.71

2.18

2020

1.74

2.22

2021

1.73

2.19

2022

1.73

2.15

2023

1.65

1.97

2024

1.55

1.76

2025

1.54

1.71

2026

1.53

1.68

2027

1.54

1.67

2028

1.53

1.64

2029

1.54

1.63

2030

1.56

1.66

2031

1.59

1.70

2032

1.61

1.73

2033

1.63

1.75

2034

1.64

1.76

 

 



 

--------------------------------------------------------------------------------

 



Exhibit B

Midstream Contracts

 

 

 

 

First Party

Second Party

Contract Type

Effective Date

Anadarko Energy Services Company

Enterprise Texas Pipeline LLC

Firm Gas Transportation

10/1/2010

Anadarko Energy Services Company

Eagle Ford Midstream, LP (NET)

Firm NGPA Section 311 Gas Transportation

1/17/2012

Anadarko Energy Services Company

Eagle Ford Midstream, LP (NET)

Firm Intrastate Gas Transportation

1/17/2012

Anadarko E&P Company LP

Texas Pipleline LLC (Howard)

Firm Transportation (gas)

10/5/2010

Anadarko Energy Services Company

Enterprise Products Operating LLC

Purchase Agreement (at Brasada)

3/1/2012

Anadarko Energy Services Company

Enterprise Products Operating LLC

NGL Transportation Services Agreement (into Cotulla)

3/1/2012

Anadarko Energy Services Company

Flint Hills Resources, LP

Crude Oil Supply Agreement (Sales Tranche 1)

3/18/2011

Anadarko E&P Company LP

Arrowhead Gathering Company, L.P.

Crude Oil Throughput and Deficiency Agreement (TPT Tranche 1)

3/18/2011

Anadarko E&P Company LP

BP Products North America Inc

Crude Oil Sales Agreement (Tranche 2)

6/28/2012

Anadarko E&P Company LP

TexStar Crude Oil Pipeline, LP

Crude Oil T&D (NuStar)(TPT Tranche 2)

7/2/2012

Anadarko E&P Onshore LLC

BP Products North America Inc

Crude Oil Sales Agreement (Tranche 3)

12/13/2013

Anadarko E&P Onshore LLC

Double Eagle Pipeline LLC and KinderMorgan Crude&Condensate LLC

Crude Oil T&D (DE)(TPT Tranche 3)

12/13/2013

Anadarko E&P Onshore LLC

Plains Marketing, LP

Crude Oil Purchase Contract

4/1/2014

Anadarko E&P Onshore LLC

Shell Trading (US) Compnay

Crude Sales Contract

12/1/2016

Anadarko E&P Onshore LLC

Plains Gas Solutions, LLC

Condensate Stabilization Agreement

7/1/2014

Anadarko E&P Onshore LLC

Plains South Texas Gathering LLC

Shipping Agreement

5/1/2014

Anadarko E&P Onshore LLC

Springfield Pipeline LLC

Firm Intrastate Transportation Service Agmnt

3/1/2013

Anadarko E&P Company LP

Springfield Pipeline LLC

Lease Dedication and Gas Gathering Agreement

3/1/2008

Anadarko E&P Company LP

Springfield Pipeline LLC

Lease Dedication and Oil Gathering Agreement

3/1/2008

Anadarko E&P Company LP

WGR Operating, LP

Gas Processing Agreement

2/27/2012

Anadarko E&P Company LP

Enterprise Hydrocarbons L.P.

Gas Processing Agreement (Tranche 1)

9/1/2010

 

--------------------------------------------------------------------------------

 



 

 

 

 

First Party

Second Party

Contract Type

Effective Date



Anadarko E&P Company LP

Enterprise Hydrocarbons L.P.

Gas Processing Agreement (Tranche 2)

2/1/2011

Anadarko E&P Company LP

ETC Texas Pipeline, Ltd

Gathering and Processing Agreement

4/1/2011

Anadarko E&P Onshore LLC

Enterprise Hydrocarbons L.P.

Gas Processing Agreement (Shoup)

3/1/2013

Anadarko E&P Onshore LLC

Eagle Ford Gathering LLC (KM)

Gas Services Agreement

1/1/2017

Anadarko E&P Company LP

Eagle Ford Gathering LLC (KM)

Gas Services Agreement

1/1/2011

Anadarko E&P Onshore LLC

Texas Pipeline LLC

NGL Bank Service Agreement

7/25/2013

Anadarko Energy Services Company

Enterprise Texas Pipeline LLC

Firm Gas Transportation Agreement for NGPA Section 311 Service, No. 9138E

10/1/2010

Anadarko E&P Onshore LLC

JSK Holdings, Inc.

Purchase Contract

10/13/2016

Anadarko E&P Company LP

TexStar Crude Oil Services, LP (succeeded by NuStar Logistics, L.P.)

Master Terminal Services Agreement

7/2/2012

Anadarko E&P Company LP

TexStar Crude Oil Services, LP (succeeded by NuStar Logistics, L.P.)

Terminal Services Schedule No. Anadarko E&P Company LP – 001

7/2/2012

Anadarko E&P Onshore LLC

Endeavor Natural Gas LP

Gas Gathering (Clear Springs)

5/1/2015

Anadarko E&P Onshore LLC

Endeavor Natural Gas LP

Interconnection Agreement

5/1/2015

Anadarko E&P Onshore LLC

Endeavor Natural Gas LP

Interconnection Agreement

9/9/2015

Anadarko E&P Company LP

Enterprise Hydrocarbons L.P

Gas Processing Agreement

8/1/2012

Anadarko E&P Onshore LLC

Plains Gas Solutions, LLC

Raw Make (Y-Grade) Purchase and Sale Agreemment

8/1/2015

Anadarko Petroleum Corp.

Enterprise South Texas Gathering L.P.

Gathering, Processing and Purch. Agreement

9/1/2008

Anadarko E&P Company LP

Trimac Transportation Central Inc.

Crude Trucking

3/1/2012

Anadarko E&P Company LP &  Anadarko Energy Services Company

Eagle Ford TX LP

Maverick Crude Oil Production Marketing Agreement

4/14/2011

Anadarko E&P Company LP &  Anadarko Energy Services Company

Eagle Ford TX LP

Maverick Natural Gas Liquids Marketing Agreement

4/14/2011

Anadarko E&P Company LP &  Anadarko Energy Services Company

Eagle Ford TX LP

Maverick Residue Gas Marketing Agreement

4/14/2011

Anadarko E&P Company LP &  Anadarko Energy Services Company

Mitsui E&P Texas LP

Maverick Natural Gas Liquids Marketing Agreement

1/1/2012

 

--------------------------------------------------------------------------------

 



 

 

 

 

First Party

Second Party

Contract Type

Effective Date



Anadarko E&P Company LP &  Anadarko Energy Services Company

Mitsui E&P Texas LP

Maverick Residue Gas Marketing Agreement

1/1/2012

Anadarko E&P Company LP &  Anadarko Energy Services Company

SM Energy Company

Maverick Natural Gas Liquids Marketing Agreement

10/1/2010

Anadarko E&P Company LP &  Anadarko Energy Services Company

SM Energy Company

Maverick Residue Gas Marketing Agreement

10/1/2010

Anadarko E&P Onshore LLC

JSK Holdings, Inc.

NGL Marketing

10/13/2016

 

NAESB Contract Confirmations

 

 

 

 

Gas Sales

Counterparty

Volume (MMBtu/d)

End Date

 

Air Liquide (255602)

12,500

3/31/2017

 

Air Liquide (255604)

12,500

3/31/2017

 

Diamond Shamrock (248974)

6,045

8/31/2017

 

Kinder Morgan (255681)

10,000

3/31/2017

 

Repsol (244011)

25,000

3/31/2017

 

Repsol (255144)

10,000

3/31/2017

 

Techgen (221544)

30,000

9/31/2021

 

Valero (248973)

12,060

8/31/2017

 

Valero (248975)

4,020

8/31/2017

 

Wyman Gordon (232520)

4,156

3/31/2018

 

Wyman Gordon (233438)

1,271

3/31/2018

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT H-1 and H-2

FORM OF GSO REGISTRATION RIGHTS AGREEMENT and Intrepid Registration Rights
Agreement

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

SANCHEZ ENERGY CORPORATION

AND

THE GSO FUNDS PARTY HERETO

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 1, 2017, by and between Sanchez Energy Corporation, a Delaware
corporation (the “Corporation”), and the funds managed by GSO that are
identified in Exhibit M to the Purchase Agreement (as defined below) and
specified on the signature pages hereof (the “GSO Funds”).

WHEREAS, this Agreement is entered into in connection with the closing of the
issuance of the GSO Allocated Shares (as defined below) and the GSO Warrants (as
defined below) to the GSO Funds pursuant to the Amended and Restated Securities
Purchase Agreement, dated as of February 28, 2017 (the “Purchase Agreement”), by
and among the Corporation, SN UR Holdings, LLC, SN EF UnSub Holdings, LLC, SN EF
UnSub, LP, SN EF UnSub GP, LLC, GSO ST Holdings Associates LLC, GSO ST Holdings
LP (the “Preferred Unit Purchaser”) and Intrepid Private Equity V-A, LLC, a
Delaware limited liability company (“Intrepid”); and

WHEREAS, the Corporation has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the GSO Funds pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Preferred Unit Purchaser
and the Corporation under the Purchase Agreement that this Agreement be executed
and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

Article I
DEFINITIONS 

Section 1.01   Definitions.  Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement.  The terms set
forth below are used herein as so defined:

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular Person.
For purposes of this Agreement, (i) The Blackstone Group LP and all private
equity funds, portfolio companies, parallel investment entities, and alternative
investment entities owned, managed, or Controlled by The Blackstone Group LP or
its Affiliates that are not part of the credit-related businesses of The
Blackstone Group LP shall not be considered or otherwise deemed to be an
“Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group LP, but any fund or account managed, advised
or sub-advised, by GSO or its Affiliates within the credit-related businesses of
The Blackstone Group LP shall constitute an Affiliate of GSO, and (ii) none of
GSO or its Affiliates or any fund or account managed, advised or subadvised by
GSO or its Affiliates shall constitute an Affiliate of the Corporation.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.



 

--------------------------------------------------------------------------------

 



“Board” means the Board of Directors of the Corporation.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“BX Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date hereof, by and between Sanchez Energy Corporation and
Aguila Production HoldCo, LLC.

“Closing Date” means March 1, 2017.

“Common Share Price” means the volume weighted average closing price of Common
Shares (as reported by the NYSE or, if the NYSE is not the Corporation’s primary
securities exchange or market, such primary securities exchange or market) for
the ten (10) trading days immediately preceding the date on which the
determination is made (or, if such price is not available, as determined in good
faith by the Board).

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Corporation (including the attached Rights).

“Control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person whether
though the ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.   

“Corporation” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

“Effectiveness Deadline” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Effectiveness Period” means the period beginning on the Effective Date for the
Registration Statement and ending at the time all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities.

“Electing Holders” has the meaning specified therefor in Section 2.04 of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of December 19, 2011, by and between the Corporation and
Sanchez Energy Partners I, LP.

“Freely Tradable” means, with respect to any security, that such security is no
longer subject to the restrictions on trading under the provisions of Rule 144
under the Securities Act (or any successor rule or regulation to Rule 144 then
in force), including volume and manner of sale restrictions, and the current
public information requirement of Rule 144(c) (or any successor rule or
regulation to Rule 144 then in force) no longer applies.

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.



 

--------------------------------------------------------------------------------

 



“GSO Allocated Shares” means the 1,455,000 shares of Common Shares (including
the attached Rights) to be issued by the Corporation to the GSO Funds pursuant
to the Purchase Agreement.

“GSO Funds” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“GSO Warrants” means the warrant, and all warrants issued upon division or
combination of, or in substitution for the warrant, issued pursuant to the
Warrant to Purchase Common Shares, dated as of March 1, 2017, between the
Corporation and the GSO Funds.

“Holder” means the record holder of any Registrable Securities. 

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

“Intrepid” has the meaning specified therefor in the recitals of this Agreement.

“Intrepid Registration Rights Agreement” means the Registration Rights
Agreement, dated as of March 1, 2017, by and between the Corporation and
Intrepid.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NYSE” means The New York Stock Exchange, Inc.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Person” means an individual or a corporation, limited liability company,
corporation, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Preferred Unit Purchaser” has the meaning specified therefor in the recitals of
this Agreement.

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Registrable Securities” means (i) the GSO Allocated Shares (including the
attached Rights), (ii) the Common Shares (including the attached Rights) issued
or issuable upon the exercise of the GSO Warrants and (iii) any Common Shares
directly purchased by any of the GSO Funds or their affiliates from the
Corporation (including, but not limited to, the Common Shares acquired by
certain of the GSO Funds in the underwritten public offering of Common Shares
that closed on February 6, 2017), and includes any type of ownership interest
issued to the Holder as a result of Section 3.04 of this Agreement.

“Registrable Securities Amount” means the calculation based on the product of
the Common Share Price times the number of applicable Registrable Securities.

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.



 

--------------------------------------------------------------------------------

 



“Required Holders” means Holders of greater than 50% of the Registrable
Securities.

“Rights” means the preferred stock purchase rights that automatically attach to
each Common Share pursuant to the SN Rights Plan. 

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).

“SN Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such Rights Agreement
may be amended, modified or supplemented from time to time.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

“Underwritten Offering Notice” has the meaning specified therefor in Section
2.04 of this Agreement.

Section 1.02   Registrable Securities.  Any Registrable Security shall cease to
be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the SEC and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in which all of the applicable conditions of
Rule 144 (as then in effect) are met; (c) when such Registrable Security is held
by the Corporation or one of its Affiliates; or (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof.  In addition, any Registrable
Security will cease to be a Registrable Security upon the date that such
security is Freely Tradable.

Article II
REGISTRATION RIGHTS 

Section 2.01   Shelf Registration.  Within eighteen (18) months of the Closing
Date, the Corporation shall use its reasonable best efforts to prepare and file
a Shelf Registration Statement with the SEC to permit the public resale of all
Registrable Securities on the terms and conditions specified in this Section
2.01 (a “Registration Statement”).  The Registration Statement filed with the
SEC pursuant to this Section 2.01 shall be on Form S-3 

 

--------------------------------------------------------------------------------

 



or, if Form S-3 is not then available to the Corporation, on Form S-1 or such
other form of registration statement as is then available to effect a
registration for resale of the Registrable Securities, covering the Registrable
Securities, and shall contain a prospectus in such form as to permit any Selling
Holder covered by such Registration Statement to sell such Registrable
Securities pursuant to Rule 415 under the Securities Act (or any successor or
similar provision adopted by the SEC then in effect) at any time beginning on
the Effective Date for such Registration Statement.  The Corporation shall use
its reasonable best efforts to cause a Registration Statement filed pursuant to
this Section 2.01 to be declared effective no later than two (2) years after the
Closing Date (the “Effectiveness Deadline”).  A Registration Statement shall
provide for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Selling Holders, including by way of an
Underwritten Offering, if such an election has been made pursuant to Section
2.04 of this Agreement.  During the Effectiveness Period, the Corporation shall
use its reasonable best efforts to cause a Registration Statement filed pursuant
to this Section 2.01 to remain effective, and to be supplemented and amended to
the extent necessary to ensure that such Registration Statement is available or,
if not available, that another registration statement is available for the
resale of the Registrable Securities until all Registrable Securities have
ceased to be Registrable Securities.  The Corporation shall prepare and file a
supplemental listing application with the NYSE (or such other national
securities exchange on which the Registrable Securities are then listed and
traded) to list the Registrable Securities covered by a Registration Statement
and shall use its reasonable best efforts to have such Registrable Securities
approved for listing on the NYSE (or such other national securities exchange on
which the Registrable Securities are then listed and traded) by the Effective
Date of such Registration Statement, subject only to official notice of
issuance.  As soon as practicable following the Effective Date of a Registration
Statement, but in any event within three Business Days of such date, the
Corporation shall notify the Holders of the effectiveness of such Registration
Statement.

When effective, a Registration Statement (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is
made).  If the Managing Underwriter of any proposed Underwritten Offering of
Registrable Securities advises the Corporation that the inclusion of all of the
Selling Holders’ Registrable Securities that the Selling Holders intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the
Registrable Securities, then the Registrable Securities to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Corporation can be sold without having
such adverse effect, with such number to be allocated (i) first, to the Selling
Holders, allocated among such Selling Holders pro rata on the basis of the
number of Registrable Securities held by each such Selling Holder or in such
other manner as such Selling Holders may agree, and (ii) second, to any other
holder of securities of the Corporation having rights of registration that are
neither expressly senior nor subordinated to the Holders in respect of the
Registrable Securities.

Section 2.02   Piggyback Rights. 

(a)Participation.  So long as a Holder has Registrable Securities, if the
Corporation proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01 and other than a
registration statement on Forms S-4 or S-8 and any successor forms, (ii) a
prospectus supplement to an effective Shelf Registration Statement relating to
the sale of equity securities of the Corporation, other than a Registration
Statement contemplated by Section 2.01 and Holders may be included without the
filing of a post-effective amendment thereto, or (iii) a registration statement,
other than a shelf registration statement and other than a registration
statement on Forms S-4 or S-8 and any successor forms, in each case, for the
sale of Common Shares in an Underwritten Offering for its own account or that of
another Person, or both, then promptly following the

 

--------------------------------------------------------------------------------

 



selection of the Managing Underwriter for such Underwritten Offering, the
Corporation shall give notice of such Underwritten Offering to each Holder and
such notice shall offer the Holders the opportunity to include in such
Underwritten Offering such number of Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that if the Corporation has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have an adverse effect on the price, timing or distribution of the
Common Shares in the Underwritten Offering, then (x) if no Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, the Corporation shall not be required to offer such
opportunity to the Holders or (y) if any Registrable Securities can be included
in the Underwritten Offering in the opinion of the Managing Underwriter, then
the amount of Registrable Securities to be offered for the accounts of Holders
shall be determined based on the provisions of Section 2.02(b).  Any notice
required to be provided in this Section 2.02(a) to Holders shall be provided on
a Business Day and receipt of such notice shall be confirmed by the
Holder.  Each such Holder shall then have three Business Days (or two Business
Days in connection with any overnight or bought Underwritten Offering) after
notice has been delivered to request in writing the inclusion of Registrable
Securities in the Underwritten Offering.  If no written request for inclusion
from a Holder is received within the specified time, each such Holder shall have
no further right to participate in such Underwritten Offering.  If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, the Corporation
shall determine for any reason not to undertake or to delay such Underwritten
Offering, the Corporation may, at its election, give written notice of such
determination to the Selling Holders and, (1) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (2) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities as part of such Underwritten Offering for the same period
as the delay in the Underwritten Offering.  Any Selling Holder shall have the
right to withdraw such Selling Holder’s request for inclusion of such Selling
Holder’s Registrable Securities in such Underwritten Offering by giving written
notice to the Corporation of such withdrawal at or prior to one Business Day
before the time of pricing of such Underwritten Offering.  Any Holder may
deliver written notice (an “Opt-Out Notice”) to the Corporation requesting that
such Holder not receive notice from the Corporation of any proposed Underwritten
Offering; provided,  however, that such Holder may later revoke any such Opt-Out
Notice in writing prior to one Business Day before the time of pricing of such
Underwritten Offering.  Following receipt of an Opt-Out Notice from a Holder
(unless subsequently revoked), the Corporation shall not be required to deliver
any notice to such Holder pursuant to this Section 2.02(a) and such Holder shall
no longer be entitled to participate in Underwritten Offerings by the
Corporation pursuant to this Section 2.02(a).  

(b)Priority.  Other than situations outlined in Section 2.01 of this Agreement,
if the Managing Underwriter of any proposed Underwritten Offering of Common
Shares included in an Underwritten Offering involving Included Registrable
Securities advises the Corporation that the total amount of Common Shares that
the Selling Holders and any other Persons intend to include in such offering
exceeds the number of Common Shares that can be sold in such offering without
being likely to have an adverse effect on the price, timing or distribution of
the Common Shares offered or the market for the Common Shares, then the Common
Shares to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter advises the Corporation
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Corporation or other party or parties requesting or initiating
such registration, (ii) second, by the holders of Corporation securities that
have requested participation in such Underwritten Offering under the Existing
Registration Rights Agreement and (iii) third, by the Selling Holders who have
requested participation in such Underwritten Offering and by the other holders
of Common Shares (other than holders of Registrable Securities) with
registration rights pursuant to the BX Registration Rights Agreement, the
Intrepid Registration Rights Agreement or otherwise entitling them to
participate in such Underwritten Offering, allocated among such Selling Holders
and other holders pro rata on the basis of the number of Registrable Securities
or Common Shares held by each applicable Selling Holder or other holder or in
such manner as they may agree.



 

--------------------------------------------------------------------------------

 



Section 2.03   Delay Rights. 

Notwithstanding anything to the contrary contained herein, the Corporation may,
upon written notice to (i) all Holders, delay the filing of a Registration
Statement required under Section 2.01, or (ii) any Selling Holder whose
Registrable Securities are included in a Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus that is a part of such Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to such Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Corporation
(x) is pursuing an acquisition, merger, tender offer, reorganization,
disposition or other similar transaction and the Board determines in good faith
that (A) the Corporation’s ability to pursue or consummate such a transaction
would be materially adversely affected by any required disclosure of such
transaction in such Registration Statement or other registration statement or
(B) such transaction renders the Corporation unable to comply with SEC
requirements, in each case under circumstances that would make it impractical or
inadvisable to cause the Registration Statement (or such filings) to become
effective or to promptly amend or supplement the Registration Statement on a
post-effective basis, as applicable, or (y) has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of the Board, would materially adversely affect the Corporation;
provided, however, in no event shall (A) such filing of such Registration
Statement be delayed under clauses (x) or (y) of this Section 2.03 for a period
that exceeds 90 calendar days or (B) such Selling Holders be suspended under
clauses (x) or (y) of this Section 2.03 from selling Registrable Securities
pursuant to such Registration Statement or other registration statement for a
period that exceeds an aggregate of 90 calendar days in any 365 calendar-day
period, in each case, exclusive of days covered by any lock-up agreement
executed by a Selling Holder in connection with any Underwritten Offering.  Upon
disclosure of such information or the termination of the condition described
above, the Corporation shall provide prompt notice, but in any event within one
Business Day of such disclosure or termination, to the Selling Holders whose
Registrable Securities are included in such Registration Statement and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other reasonable actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.

Section 2.04   Underwritten Offerings.  In the event that the Required Holders
elect to include, other than pursuant to Section 2.02 of this Agreement, at
least the lesser of (i) $25.0 million of Registrable Securities in the aggregate
(calculated based on the Registrable Securities Amount) and (ii) 100% of the
then outstanding Registrable Securities held by them under a Registration
Statement pursuant to an Underwritten Offering, the Corporation shall, upon
request by the Required Holders (such request, an “Underwritten Offering Notice”
and such electing Required Holders, the “Electing Holders”), retain underwriters
in order to permit the Electing Holders to effect such sale through an
Underwritten Offering; provided, however, that the Required Holders shall have
the option and right to require the Corporation to effect not more than
three Underwritten Offerings pursuant to and subject to the conditions of this
Section 2.04, subject to a maximum of two Underwritten Offerings during any
12-month period.  Upon delivery of such Underwritten Offering Notice to the
Corporation, the Corporation shall as soon as practicable (but in no event later
than one Business Day following the date of delivery of the Underwritten
Offering Notice to the Corporation) deliver notice of such Underwritten Offering
Notice to all other Holders, who shall then have two Business Days from the date
that such notice is given to them to notify the Corporation in writing of the
number of Registrable Securities held by such Holder that they want to be
included in such Underwritten Offering.  For the avoidance of doubt, any Holders
notified about an Underwritten Offering by the Corporation after the Corporation
has received the corresponding Underwritten Offering Notice may participate in
such Underwritten Offering, but shall not count toward the $25.0 million of
Registrable Securities (calculated based on the Registrable Securities Amount)
required under clause (i) of this Section 2.04 to request an Underwritten
Offering pursuant to an Underwritten Offering Notice.  In connection with any
Underwritten Offering under this Agreement, the Corporation shall be entitled to
select the Managing Underwriter or Underwriters, but only with the consent of
Holders of a majority of the Registrable Securities being sold in such

 

--------------------------------------------------------------------------------

 



Underwritten Offering (not to be unreasonably conditioned, withheld or
delayed).  In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and the
Corporation shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities.  No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement.  Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Corporation to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations.  No Selling Holder shall be required to
make any representations or warranties to or agreements with the Corporation or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities whose offer and resale will be
registered, on its behalf, its intended method of distribution and any other
representation required by Law.  If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to the Corporation, the Electing Holders and the Managing Underwriter;
provided, however, that any such withdrawal must be made no later than the time
of pricing of such Underwritten Offering.  If all Selling Holders withdraw from
an Underwritten Offering prior to the pricing of such Underwritten Offering or
if the registration statement relating to an Underwritten Offering is suspended
pursuant to Section 2.03, the events will not be considered an Underwritten
Offering and will not decrease the number of available Underwritten Offerings
the Required Holders have the right and option to request under this Section
2.04.  No such withdrawal or abandonment shall affect the Corporation’s
obligation to pay Registration Expenses pursuant to Section 2.08.

Section 2.05   Sale Procedures. 

In connection with its obligations under this Article II, the Corporation shall,
as expeditiously as possible:

(a)use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement; 

(b)if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify the Corporation in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Corporation
shall use its reasonable best efforts to include such information in such
prospectus supplement; 

(c)furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the SEC other than annual or quarterly reports on Forms 10-K or 10-Q,
respectively, current reports on Form 8-K or proxy statements; provided,
 however, that such reports or proxy statements shall be provided at least two
Business Days prior to filing in connection with any Underwritten Offering), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its

 

--------------------------------------------------------------------------------

 



plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of such
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement; 

(d)if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by a Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Corporation shall not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject; 

(e)promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the SEC with respect to any filing
referred to in clause (i) and any written request by the SEC for amendments or
supplements to such Registration Statement or any other registration statement
or any prospectus or prospectus supplement thereto; 

(f)promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the
happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Corporation of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction.  Following the provision of
such notice, the Corporation agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other commercially
reasonable action as is necessary to remove a stop order, suspension, threat
thereof or proceedings related thereto; 

(g)upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Registrable Securities; 

(h)in the case of an Underwritten Offering, use its reasonable best efforts to
furnish to the underwriters upon request, (i) an opinion of counsel for the
Corporation dated the date of the closing under the underwriting agreement and
(ii) a “cold comfort” letter, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent

 

--------------------------------------------------------------------------------

 



public accountants who have certified the Corporation’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “cold comfort” letter shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement
included therein) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Corporation and such other matters
as such underwriters and Selling Holders may reasonably request;

(i)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement, covering a period of twelve
months beginning within three months after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder; 

(j)make available to the appropriate representatives of the Managing Underwriter
and Selling Holders access to such information and Corporation personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, that the Corporation need not
disclose any non-public information to any such representative unless and until
such representative has entered into a confidentiality agreement with the
Corporation; 

(k)use its reasonable best efforts to cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which the Common Shares are then
listed or quoted; 

(l)use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Corporation
to enable the Selling Holders to consummate the disposition of such Registrable
Securities; 

(m)provide a transfer agent and registrar for all Registrable Securities covered
by such registration statement not later than the Effective Date of such
registration statement; 

(n)enter into customary agreements and take such other actions as are reasonably
requested by the Selling Holders or the underwriters, if any, in order to
expedite or facilitate the disposition of such Registrable Securities
(including, in the case of Underwritten Offerings of $25.0 million or greater of
Registrable Securities (calculated based on the Registrable Securities Amount),
making appropriate officers of the Corporation available to participate in any
“road show” presentations before analysts, and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Securities)); and 

(o)if requested by a Selling Holder, (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as such
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering, and (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment. 

The Corporation shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent.

Each Selling Holder, upon receipt of notice from the Corporation of the
happening of any event of the kind described in Section 2.05(f), shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the

 

--------------------------------------------------------------------------------

 



supplemented or amended prospectus contemplated by Section 2.05(f) or until it
is advised in writing by the Corporation that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Corporation, such Selling Holder shall, or shall request the Managing
Underwriter, if any, to deliver to the Corporation (at the Corporation’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. 

Section 2.06   Cooperation by Holders. 

The Corporation shall have no obligation to include Registrable Securities of a
Holder in a registration statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish after receipt of a written
request from the Corporation such information that the Corporation determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.07   Restrictions on Public Sale by Holders of Registrable
Securities. 

To the extent requested by the Managing Underwriter, each Holder of Registrable
Securities that participates in an Underwritten Offering will enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of Registrable Securities during the
60 calendar-day period beginning on the date of a prospectus or prospectus
supplement filed with the SEC with respect to the pricing of any Underwritten
Offering, provided that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Corporation or the officers, directors or any other
Affiliate of the Corporation on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.07 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder.  In
addition, this Section 2.07 shall not apply to any Holder that is not entitled
to participate in such Underwritten Offering, whether because such Holder
delivered an Opt-Out Notice prior to receiving notice of the Underwritten
Offering or because the Registrable Securities held by such Holder may be
disposed of without restriction pursuant to Rule 144 under the Securities Act
(or any successor or similar provision adopted by the SEC then in effect).

Section 2.08   Expenses.

(a)Expenses.  The Corporation shall pay all reasonable Registration Expenses as
determined in good faith by the Board, including, in the case of an Underwritten
Offering, the Registration Expenses of an Underwritten Offering, regardless of
whether any sale is made pursuant to such Underwritten Offering.  Each Selling
Holder shall pay its pro rata share of all Selling Expenses in connection with
any sale of its Registrable Securities hereunder.  For the avoidance of doubt,
each Selling Holder’s pro rata allocation of Selling Expenses shall be the
percentage derived by dividing (i) the number of Registrable Securities sold by
such Selling Holder in connection with such sale by (ii) the aggregate number of
Registrable Securities sold by all Selling Holders in connection with such
sale.  In addition, except as otherwise provided in Sections 2.08 and 2.09
hereof, the Corporation shall not be responsible for legal fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder. 

(b)Certain Definitions.  “Registration Expenses” means all expenses incident to
the Corporation’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on a Registration Statement pursuant
to Section 2.01 or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying

 

--------------------------------------------------------------------------------

 



with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes, and the fees and
disbursements of counsel and independent public accountants for the Corporation,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, and the reasonable fees and
disbursements of one counsel for the Selling Holders participating in such
Registration Statement or Underwritten Offering to effect the disposition of
such Registrable Securities (not to exceed $75,000 per filing or offering, as
applicable), selected by the Holders of a majority of the Registrable Securities
initially being registered under such Registration Statement or other
registration statement as contemplated by this Agreement, subject to the
reasonable consent of the Corporation.  “Selling Expenses” means all
underwriting discounts and selling commissions or similar fees or arrangements
allocable to the sale of the Registrable Securities, and fees and disbursements
of counsel to the Selling Holders, except for the reasonable fees and
disbursements of counsel for the Selling Holders required to be paid by the
Corporation pursuant to Sections 2.08 and 2.09. 

Section 2.09   Indemnification. 

(a)By the Corporation.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Corporation
shall indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees, agents and Affiliates and each Person, if any,
who controls such Selling Holder or its Affiliates within the meaning of the
Securities Act and the Exchange Act, and its directors, officers, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) such
registration statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, and shall
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating, defending
or resolving any such Loss or actions or proceedings; provided, however, that
the Corporation shall not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder Indemnified Person in writing
specifically for use in such registration statement or such other registration
statement, or prospectus supplement, as applicable.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder. 

(b)By Each Selling Holder.  Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Corporation, its directors, officers,
employees and agents and each Person, if any, who controls the Corporation
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Corporation to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in such registration statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating
thereto;

 

--------------------------------------------------------------------------------

 



provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification. 

(c)Notice.  Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09.  In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof.  The indemnifying party shall be entitled to participate
in and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred.  Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified
party. 

(d)Contribution.  If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification.  The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein.  The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation. 



 

--------------------------------------------------------------------------------

 



(e)Other Indemnification.  The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise. 

Section 2.10   Rule 144 Reporting. 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Corporation agrees to use its reasonable best efforts
to:

(a)make and keep public information regarding the Corporation available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect), at all
times from and after the date hereof; 

(b)file with the SEC in a timely manner all reports and other documents required
of the Corporation under the Securities Act and the Exchange Act at all times
from and after the date hereof; and 

(c)so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Corporation, and such other reports and documents as
such Holder may reasonably request in availing itself of any rule or regulation
of the SEC allowing such Holder to sell any such securities without
registration. 

Section 2.11   Transfer or Assignment of Registration Rights. 

The rights to cause the Corporation to register Registrable Securities granted
to the GSO Funds by the Corporation under this Article II may be transferred or
assigned by the GSO Funds to one or more transferees or assignees of Registrable
Securities without the consent of the Corporation; provided, however, that,
other than in the case of transfers or assignments to funds or accounts managed,
advised or sub-advised by GSO or its Affiliates, (a) the Corporation is given
written notice prior to any said transfer or assignment, stating the name and
address of each of the transferee or assignee and identifying the Registrable
Securities with respect to which such registration rights are being transferred
or assigned and (b) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of the GSO Funds under this
Agreement. 

Section 2.12   Limitation on Subsequent Registration Rights. 

From and after the date hereof, the Corporation shall not, without the prior
written consent of the Required Holders, enter into any agreement with any
current or future holder of any equity securities of the Corporation that would
allow such current or future holder to require the Corporation to include equity
securities in any registration statement filed by the Corporation on a basis
that is superior in any respect to the piggyback rights granted to the Holders
pursuant to Section 2.02. 

Article III
MISCELLANEOUS 

Section 3.01   Communications. 

All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:

(a)       if to the GSO Funds:



 

--------------------------------------------------------------------------------

 



c/o GSO Capital Partners

1111 Bagby Street, Suite 2050

Houston, Texas  77002

Attention: Robert Horn

Email: robert.horn@gsocap.com

 

with a copy to:

c/o GSO Capital Partners

345 Park Avenue, 31st Floor

New York, New York  10154

Email: GSOLegal@gsocap.com

GSOValuationsGroup@gsocap.com

 

with a copy to (which shall not constitute notice):

Andrews Kurth Kenyon LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary

Jon W. Daly

Email: moleary@akllp.com

jondaly@akllp.com

 

 

(b)       if to a transferee of a GSO Fund, to such Holder at the address
provided pursuant to Section 2.11 above; and 

(c)       if to the Corporation: 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Gregory Kopel

Email:  gkopel@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Matthew R. Pacey

Email: matt.pacey@kirkland.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via electronic mail; and when actually received, if sent by courier service
or any other means. 



 

--------------------------------------------------------------------------------

 



Section 3.02   Successor and Assigns. 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein. 

Section 3.03   Assignment of Rights. 

All or any portion of the rights and obligations of the GSO Funds under this
Agreement may be transferred or assigned by each such GSO Fund only in
accordance with Section 2.11 hereof. 

Section 3.04   Recapitalization, Exchanges, Etc. Affecting the Common Shares. 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Corporation or any successor
or assign of the Corporation (whether by merger, consolidation, sale of assets
or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, share splits, recapitalizations, pro rata distributions of
shares and the like occurring after the date of this Agreement. 

Section 3.05   Specific Performance. 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right shall not preclude any such
Person from pursuing any other rights and remedies at law or in equity that such
Person may have. 

Section 3.06   Counterparts. 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

Section 3.07   Headings. 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.08   Governing Law. 

This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of Delaware.

Section 3.09   Severability of Provisions. 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining

 

--------------------------------------------------------------------------------

 



provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction. 

Section 3.10   Entire Agreement. 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Corporation set forth herein.  This Agreement and the
Purchase Agreement supersede all prior agreements and understandings between the
parties with respect to such subject matter. 

Section 3.11   Amendment. 

This Agreement may be amended only by means of a written amendment signed by the
Corporation and the Required Holders; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the prior written consent of such Holder. 

Section 3.12   No Presumption. 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel. 

Section 3.13   Obligations Limited to Parties to Agreement. 

Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the GSO Funds (and their respective transferees and assignees) and
the Corporation shall have any obligation hereunder.  No recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of a GSO Fund or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate thereof, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of a GSO Fund or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate thereof, as such, for any obligations
of a GSO Fund under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a GSO Fund hereunder. 

Section 3.14   Interpretation. 

Article and Section references are to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by the GSO Funds (and their respective transferees or assignees) under
this Agreement, such action shall be in each GSO Fund’s (and its respective
transferees’ or assignees’) sole discretion unless otherwise specified. 

 

--------------------------------------------------------------------------------

 



Unless expressly set forth or qualified otherwise (e.g., by “Business” or
“trading”), all references herein to a “day” are deemed to be a reference to a
calendar day.

(Signature pages follow)

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written. 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title:   Chief Executive Officer

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

GSO CAPITAL OPPORTUNITIES FUND III LP

 

 

 

By: GSO Capital Opportunities Associates III, LLC,

 

       its general partner

 

 

 

By: GSO Holdings I L.L.C.,

 

       its member

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO ENERGY SELECT  OPPORTUNITIES FUND LP

 

 

 

By: GSO Energy Select Opportunities Associates LLC,

 

       its general partner

 

 

 

By: GSO Holdings I L.L.C.,

 

       its member

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO ENERGY PARTNERS-A LP

 

 

 

By: GSO Energy Partners-A Associates LLC,

 

       its general partner

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO ENERGY PARTNERS-B LP

 

 

 

By: GSO Energy Partners-B Associates LLC,

 

       its general partner

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO ENERGY PARTNERS-C LP

 

 

 

By: GSO Energy Partners-C Associates LLC,

 

       its general partner

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 



 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO ENERGY PARTNERS-C II LP

 

 

 

By: GSO Energy Partners-C Associates II LLC,

 

       its general partner

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO ENERGY PARTNERS-D LP

 

 

 

By: GSO Energy Partners-D Associates LLC,

 

       its general partner

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO CREDIT ALPHA FUND LP

 

 

 

By: GSO Capital Partners LP,

 

       its investment manager

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

GSO HARRINGTON CREDIT ALPHA FUND (CAYMAN) L.P.

 

 

 

By: GSO Capital Partners LP,

 

       its investment manager

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO CAPITAL SOLUTIONS FUND II LP

 

 

 

By: GSO Capital Solutions Associates II LP,

 

       its general partner

 

 

 

By: GSO Capital Solutions Associates II

 

        (Delaware) LLC,

 

       its general partner

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 

 

GSO COF III CO-INVESTMENT FUND LP

 

 

 

By: GSO COF III Co-Investment Associates LLC,

 

       its general partner

 

 

 

By: GSO Holdings I L.L.C.,

 

       its member

 

 

 

 

By:

 

 

 

Name:

[●]

 

 

Title:

[●]

 

 

 



 

--------------------------------------------------------------------------------

 



REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

SANCHEZ ENERGY CORPORATION

AND

Intrepid Private Equity V-A, LLC

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 1, 2017, by and between Sanchez Energy Corporation, a Delaware
corporation (the “Corporation”), and Intrepid Private Equity V-A, LLC, a
Delaware limited liability company (“Intrepid”).

WHEREAS, this Agreement is entered into in connection with the closing of the
issuance of the Intrepid Allocated Shares (as defined below) and the Intrepid
Warrants (as defined below) to Intrepid pursuant to the Amended and Restated
Securities Purchase Agreement, dated as of February 28, 2017 (the “Purchase
Agreement”), the GSO Funds (as defined below) and Intrepid; and

WHEREAS, the Corporation has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of Intrepid pursuant to the Purchase
Agreement; and

WHEREAS, it is a condition to the obligations of Intrepid and the Corporation
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

Article I
DEFINITIONS

Section 1.01   Definitions.  Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement.  The terms set
forth below are used herein as so defined:

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular Person.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Board” means the Board of Directors of the Corporation.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“BX Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date hereof, by and between Sanchez Energy Corporation and
Aguila Production HoldCo, LLC.

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Corporation (including the attached Rights).



 

--------------------------------------------------------------------------------

 



“Control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person whether
though the ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.   

“Corporation” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of December 19, 2011, by and between the Corporation and
Sanchez Energy Partners I, LP.

“Freely Tradable” means, with respect to any security, that such security is no
longer subject to the restrictions on trading under the provisions of Rule 144
under the Securities Act (or any successor rule or regulation to Rule 144 then
in force), including volume and manner of sale restrictions, and the current
public information requirement of Rule 144(c) (or any successor rule or
regulation to Rule 144 then in force) no longer applies.

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership. 

“GSO Funds” means the funds managed by GSO that are identified in Exhibit M to
the Purchase Agreement.

“GSO Registration Rights Agreement” means the Registration Rights Agreement,
dated as of March 1, 2017, by and between the Corporation and the GSO Funds.

“Holder” means the record holder of any Registrable Securities. 

“Included Registrable Securities” has the meaning specified therefor in Section
2.01(a) of this Agreement.

“Intrepid” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Intrepid Allocated Shares” means the 45,000 shares of Common Shares (including
the attached Rights) to be issued by the Corporation to Intrepid pursuant to the
Purchase Agreement.

“Intrepid Warrants” means the warrant, and all warrants issued upon division or
combination of, or in substitution for the warrant, issued pursuant to the
Warrant to Purchase Common Shares, dated as of March 1, 2017, between the
Corporation and Intrepid.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Losses” has the meaning specified therefor in Section 2.05(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NYSE” means The New York Stock Exchange, Inc.



 

--------------------------------------------------------------------------------

 



“Opt-Out Notice” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

 “Person” means an individual or a corporation, limited liability company,
corporation, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Registrable Securities” means the Intrepid Allocated Shares (including the
attached Rights) and the Common Shares (including the attached Rights) issued or
issuable upon the exercise of the Intrepid Warrants, and includes any type of
ownership interest issued to the Holder as a result of Section 3.04 of this
Agreement.

“Registration Expenses” has the meaning specified therefor in Section 2.04(b) of
this Agreement.

“Required Holders” means Holders of greater than 50% of the Registrable
Securities.

“Rights” means the preferred stock purchase rights that automatically attach to
each Common Share pursuant to the SN Rights Plan. 

“SEC” means the U.S.  Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.04(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.05(a) of this Agreement.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).

“SN Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such Rights Agreement
may be amended, modified or supplemented from time to time.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

Section 1.02   Registrable Securities.  Any Registrable Security shall cease to
be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the SEC and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in which all of the applicable conditions of
Rule 144 (as then in effect) are met; (c) when such Registrable Security is held
by the Corporation or one of its Affiliates; or (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such

 

--------------------------------------------------------------------------------

 



securities pursuant to Section 2.07 hereof.  In addition, any Registrable
Security will cease to be a Registrable Security upon the date that such
security is Freely Tradable.

Article II
REGISTRATION RIGHTS

Section 2.01   Piggyback Rights. 

(a)Participation.  So long as a Holder has Registrable Securities if (x) the
Corporation proposes to file (i) a shelf registration statement other than a
registration statement on Forms S-4 or S-8 and any successor forms, (ii) a
prospectus supplement to an effective Shelf Registration Statement relating to
the sale of equity securities of the Corporation and Holders may be included
without the filing of a post-effective amendment thereto, or (iii) a
registration statement, other than a registration statement on Forms S-4 or S-8
and any successor forms, in each case, for the sale of Common Shares in an
Underwritten Offering for its own account or that of another Person, or both,
and (y) such filing would permit inclusion of securities pursuant to Section
2.04 of the GSO Registration Rights Agreement, then promptly following the
selection of the Managing Underwriter for such Underwritten Offering, the
Corporation shall give notice of such Underwritten Offering to each Holder
(together with its Affiliates) and such notice shall offer the Holders the
opportunity to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as each such Holder may
request in writing; provided, however, that if the Corporation has been advised
by the Managing Underwriter that the inclusion of Registrable Securities for
sale for the benefit of the Holders will have an adverse effect on the price,
timing or distribution of the Common Shares in the Underwritten Offering, then
(x) if no Registrable Securities can be included in the Underwritten Offering in
the opinion of the Managing Underwriter, the Corporation shall not be required
to offer such opportunity to the Holders or (y) if any Registrable Securities
can be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of Section
2.01(b).  Any notice required to be provided in this Section 2.01(a) to Holders
shall be provided on a Business Day and receipt of such notice shall be
confirmed by the Holder.  Each such Holder shall then have three Business Days
(or two Business Days in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering.  If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering.  If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Corporation shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Corporation may, at its election, give written notice
of such determination to the Selling Holders and, (1) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (2) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities as part of such Underwritten Offering for the
same period as the delay in the Underwritten Offering.  Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to the Corporation of such withdrawal at or prior to one Business
Day before the time of pricing of such Underwritten Offering.  Any Holder may
deliver written notice (an “Opt-Out Notice”) to the Corporation requesting that
such Holder not receive notice from the Corporation of any proposed Underwritten
Offering; provided,  however, that such Holder may later revoke any such Opt-Out
Notice in writing prior to one Business Day before the time of pricing of such
Underwritten Offering.  Following receipt of an Opt-Out Notice from a Holder
(unless subsequently revoked), the Corporation shall not be required to deliver
any notice to such Holder pursuant to this Section 2.01(a) and such Holder shall
no longer be entitled to participate in Underwritten Offerings by the
Corporation pursuant to this Section 2.01(a).  



 

--------------------------------------------------------------------------------

 



(b)Priority.  If the Managing Underwriter of any proposed Underwritten Offering
of Common Shares included in an Underwritten Offering involving Included
Registrable Securities advises the Corporation that the total amount of Common
Shares that the Selling Holders and any other Persons intend to include in such
offering exceeds the number of Common Shares that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Shares offered or the market for the Common Shares,
then the Common Shares to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter
advises the Corporation can be sold without having such adverse effect, with
such number to be allocated (i) first, to the Corporation or other party or
parties requesting or initiating such registration, (ii) second, by the holders
of Corporation securities that have requested participation in such Underwritten
Offering under the Existing Registration Rights Agreement and (iii) third, by
the Selling Holders who have requested participation in such Underwritten
Offering and by the other holders of Common Shares (other than holders of
Registrable Securities) with registration rights pursuant to the BX Registration
Rights Agreement, the GSO Registration Rights Agreement or otherwise entitling
them to participate in such Underwritten Offering, allocated among such Selling
Holders and other holders pro rata on the basis of the number of Registrable
Securities or Common Shares held by each applicable Selling Holder or other
holder or in such manner as they may agree.

Section 2.02   Cooperation by Holders. 

The Corporation shall have no obligation to include Registrable Securities of a
Holder in a registration statement or in an Underwritten Offering pursuant to
Section 2.01(a) who has failed to timely furnish after receipt of a written
request from the Corporation such information that the Corporation determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

Section 2.03   Restrictions on Public Sale by Holders of Registrable
Securities. 

To the extent requested by the Managing Underwriter, each Holder of Registrable
Securities that participates in an Underwritten Offering will enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of Registrable Securities during the
60 calendar-day period beginning on the date of a prospectus or prospectus
supplement filed with the SEC with respect to the pricing of any Underwritten
Offering, provided that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Corporation or the officers, directors or any other
Affiliate of the Corporation on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.03 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder.  In
addition, this Section 2.03 shall not apply to any Holder that is not entitled
to participate in such Underwritten Offering, whether because such Holder
delivered an Opt-Out Notice prior to receiving notice of the Underwritten
Offering or because the Registrable Securities held by such Holder may be
disposed of without restriction pursuant to Rule 144 under the Securities Act
(or any successor or similar provision adopted by the SEC then in effect).

Section 2.04   Expenses.

(a)Expenses.  The Corporation shall pay all reasonable Registration Expenses as
determined in good faith by the Board, including, in the case of an Underwritten
Offering, the Registration Expenses of an Underwritten Offering, regardless of
whether any sale is made pursuant to such Underwritten Offering.  Each Selling
Holder shall pay its pro rata share of all Selling Expenses in connection with
any sale of its Registrable Securities hereunder.  For the avoidance of doubt,
each Selling Holder’s pro rata allocation of Selling Expenses shall be the
percentage derived by dividing (i) the number of Registrable Securities sold by
such Selling Holder in connection with such sale by (ii) the aggregate number of
Registrable Securities sold by all Selling Holders in

 

--------------------------------------------------------------------------------

 



connection with such sale.  In addition, except as otherwise provided in
Sections 2.04 and 2.04 hereof, the Corporation shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder. 

(b)Certain Definitions.  “Registration Expenses” means all expenses incident to
the Corporation’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on a Registration Statement pursuant
to Section 2.01 or an Underwritten Offering covered under this Agreement, and
the disposition of such Registrable Securities, including, without limitation,
all registration, filing, securities exchange listing and NYSE fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes, and the fees and
disbursements of counsel and independent public accountants for the Corporation,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance, and the reasonable fees and
disbursements of one counsel for the Selling Holders participating in such
Registration Statement or Underwritten Offering to effect the disposition of
such Registrable Securities (not to exceed $75,000 per filing or offering, as
applicable), selected by the Holders of a majority of the Registrable Securities
initially being registered under such Registration Statement or other
registration statement as contemplated by this Agreement, subject to the
reasonable consent of the Corporation.  “Selling Expenses” means all
underwriting discounts and selling commissions or similar fees or arrangements
allocable to the sale of the Registrable Securities, and fees and disbursements
of counsel to the Selling Holders, except for the reasonable fees and
disbursements of counsel for the Selling Holders required to be paid by the
Corporation pursuant to Sections 2.04 and 2.04. 

Section 2.05   Indemnification. 

(a)By the Corporation.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Corporation
shall indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees, agents and Affiliates and each Person, if any,
who controls such Selling Holder or its Affiliates within the meaning of the
Securities Act and the Exchange Act, and its directors, officers, employees or
agents (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact (in the case of any prospectus, in light of the
circumstances under which such statement is made) contained in (which, for the
avoidance of doubt, includes documents incorporated by reference in) such
registration statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, and shall
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating, defending
or resolving any such Loss or actions or proceedings; provided, however, that
the Corporation shall not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder Indemnified Person in writing
specifically for use in such registration statement or such other registration
statement, or prospectus supplement, as applicable.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder. 



 

--------------------------------------------------------------------------------

 



(b)By Each Selling Holder.  Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Corporation, its directors, officers,
employees and agents and each Person, if any, who controls the Corporation
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Corporation to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in such registration statement or
any other registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating
thereto; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification. 

(c)Notice.  Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.05.  In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof.  The indemnifying party shall be entitled to participate
in and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.05 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred.  Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified
party. 

(d)Contribution.  If the indemnification provided for in this Section 2.05 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification.  The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just

 

--------------------------------------------------------------------------------

 



and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation. 

(e)Other Indemnification.  The provisions of this Section 2.05 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise. 

Section 2.06   Rule 144 Reporting. 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Corporation agrees to use its reasonable best efforts
to:

(a)make and keep public information regarding the Corporation available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect), at all
times from and after the date hereof;

(b)file with the SEC in a timely manner all reports and other documents required
of the Corporation under the Securities Act and the Exchange Act at all times
from and after the date hereof; and

(c)so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Corporation, and such other reports and documents as
such Holder may reasonably request in availing itself of any rule or regulation
of the SEC allowing such Holder to sell any such securities without
registration. 

Section 2.07   Transfer or Assignment of Registration Rights. 

The rights to cause the Corporation to register Registrable Securities granted
to Intrepid by the Corporation under this Article II may be transferred or
assigned by Intrepid to one or more transferees or assignees of Registrable
Securities without the consent of the Corporation; provided, however, that,
other than in the case of transfers or assignments to funds or accounts managed,
advised or sub-advised by Intrepid or its Affiliates, (a) the Corporation is
given written notice prior to any said transfer or assignment, stating the name
and address of each of the transferee or assignee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned and (b) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of Intrepid under this
Agreement. 

Section 2.08   Limitation on Subsequent Registration Rights. 

From and after the date hereof, the Corporation shall not, without the prior
written consent of the Required Holders, enter into any agreement with any
current or future holder of any equity securities of the Corporation that would
allow such current or future holder to require the Corporation to include equity
securities in any registration statement filed by the Corporation on a basis
that is superior in any respect to the piggyback rights granted to the Holders
pursuant to Section 2.01. 



 

--------------------------------------------------------------------------------

 



Article III
MISCELLANEOUS

Section 3.01   Communications. 

All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:

(a)if to Intrepid:

Intrepid Private Equity V-A, LLC

c/o Intrepid Private Equity Fund GP, LLC

540 Madison Avenue, 21st Floor

New York, NY 10022

Attention: Christopher Winchenbaugh

Email: Winchenbaugh@intrepidfp.com

 

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

910 Louisiana St.

Houston, TX 77002

Attention:        Felix Phillips

Jeremy Moore

Email:             felix.phillips@bakerbotts.com

jeremy.moore@bakerbotts.com

 

(b)       if to a transferee of Intrepid, to such Holder at the address provided
pursuant to Section 2.07 above; and

(c)        if to the Corporation:

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Gregory Kopel

Email: gkopel@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Matthew R. Pacey

Email: matt.pacey@kirkland.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via electronic mail; and when actually received, if sent by courier service
or any other means. 



 

--------------------------------------------------------------------------------

 



Section 3.02   Successor and Assigns. 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein. 

Section 3.03   Assignment of Rights. 

All or any portion of the rights and obligations of Intrepid under this
Agreement may be transferred or assigned by Intrepid only in accordance with
Section 2.07 hereof. 

Section 3.04   Recapitalization, Exchanges, Etc. Affecting the Common Shares. 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Corporation or any successor
or assign of the Corporation (whether by merger, consolidation, sale of assets
or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, share splits, recapitalizations, pro rata distributions of
shares and the like occurring after the date of this Agreement. 

Section 3.05   Specific Performance. 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right shall not preclude any such
Person from pursuing any other rights and remedies at law or in equity that such
Person may have. 

Section 3.06   Counterparts. 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

Section 3.07   Headings. 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.08   Governing Law. 

This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of Delaware.

Section 3.09   Severability of Provisions. 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining

 

--------------------------------------------------------------------------------

 



provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction. 

Section 3.10   Entire Agreement. 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Corporation set forth herein.  This Agreement and the
Purchase Agreement supersede all prior agreements and understandings between the
parties with respect to such subject matter. 

Section 3.11   Amendment. 

This Agreement may be amended only by means of a written amendment signed by the
Corporation and the Required Holders; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the prior written consent of such Holder. 

Section 3.12   No Presumption. 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel. 

Section 3.13   Obligations Limited to Parties to Agreement. 

Each of the parties hereto covenants, agrees and acknowledges that no Person
other than Intrepid (and its permitted transferees and assignees) and the
Corporation shall have any obligation hereunder.  No recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of Intrepid or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate thereof, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of Intrepid or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate thereof, as such, for any obligations of
Intrepid under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of Intrepid hereunder. 

Section 3.14   Interpretation. 

Article and Section references are to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by Intrepid (and its transferees or assignees) under this Agreement, such
action shall be in Intrepid’s (and its transferees or assignees) sole discretion
unless otherwise specified.  Unless expressly set forth or qualified

 

--------------------------------------------------------------------------------

 



otherwise (e.g., by “Business” or “trading”), all references herein to a “day”
are deemed to be a reference to a calendar day.

(Signature pages follow)

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written. 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title:   Chief Executive Officer

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

Intrepid Private Equity V-A, LLC

 

 

 

By: Intrepid Private Equity Fund GP, LLC, its manager

 

 

 

By:

 

 

Name:

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBITS I-1 and I-2

OPINION MATTERS

[Form of Legal Opinions Attached.]

 



 

--------------------------------------------------------------------------------

 



March 1, 2017

To the Purchasers

under the Agreement (referred to below) and

to the Agent and each of the Lenders under the

Partnership Credit Agreement (referred to below)

on the date hereof:

Re:(i) Amended and Restated Securities Purchase Agreement, dated as of February
28, 2017, by and among Sanchez Energy Corporation, a Delaware corporation
(“SN”), SN UR Holdings, LLC, a Delaware limited liability company (“SN GP
Member”),  SN EF UnSub Holdings, LLC, a Delaware limited liability company
(“Common Unit Purchaser”), SN EF UnSub, LP, a Delaware limited partnership (the
“Partnership”), SN EF UnSub GP, LLC, a Delaware limited liability company and
the general partner of the Partnership (the “General Partner”, and together with
SN, SN GP Member, Common Unit Purchaser and the Partnership, the “Company
Parties”). Intrepid Private Equity V-A, LLC, a Delaware limited liability
company, GSO ST Holdings Associates LLC, a Delaware limited liability company
(“GSO Associates”) and GSO ST Holdings LP, a Delaware limited partnership (“GSO
Holdings”, and together with GSO Associates, the “Purchasers”) (such agreement
herein referred to as the “Agreement”); and (ii) Credit Agreement, dated as of
March 1, 2017, by and among the Partnership, the lenders party thereto (the
“Lenders”) and JPMorgan Bank, as administrative agent (the “Administrative
Agent”) (such agreement herein referred to as the “Partnership Credit
Agreement”)

Ladies and Gentlemen:

We are issuing this opinion letter in our capacity as counsel to and at the
request of the Company Parties in respect of the Agreement.

The opinions expressed herein are being provided pursuant to Section
2.06(a)(vii) of the Agreement and Section 6.1 (d)(ii) of the Partnership Credit
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings given to such terms in the Agreement (with references herein to the
Agreement and each document defined therein meaning the Agreement and each such
document as executed and delivered on the date hereof). The Purchasers are
sometimes referred to in this opinion letter as “you”.

In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of:

a)the Agreement;

b)that certain Commitment Letter by and between GSO Capital Partners LP and the
Partnership;

c)that certain Commitment Letter by and between GSO Capital Opportunities Fund
III LP, GSO Capital Solutions Fund II LP, GSO Harrington Credit Alpha Fund
(Cayman) L.P., GSO Credit Alpha Fund LP, GSO Energy Select Opportunities Fund
LP, GSO Energy Partners-A LP, GSO Energy Partners-B LP, GSO Energy Partners-C
LP, GSO Energy Partners-C II LP and GSO Energy Partners-D LP and the
Partnership;

d)that certain GSO Warrant Agreement to Purchase SN Common Stock, by and between
SN and the GSO Funds party thereto;



 

--------------------------------------------------------------------------------

 



e)that certain Management Services Agreement, by and between Sanchez Oil & Gas
Corporation (“SOG”) and the Partnership;

f)that certain GSO Registration Rights Agreement, by and between SN and the GSO
Funds party thereto;

g)that certain GSO Voting Agreement, by and between SN and the GSO Funds party
thereto;

h)that certain GSO Non-Solicitation Agreement, by and among GSO Capital Partners
LP, SN and SOG;

i)that certain Hydrocarbons Purchase and Marketing Agreement (the “Marketing
Agreement”), between SN EF Maverick, LLC, as Marketer and the Partnership, as
Producer, and solely for purposes of Section 8.15 and 8.16 therein, SN;

j)that certain Purchase and Sale Agreement, (the “Purchase and Sale Agreement”)
by and among Anadarko E&P Onshore LLC, a Delaware limited liability company
(“AEP”), Kerr-McGee Oil & Gas Onshore LP, a Delaware limited partnership
(“KMOG”, and collectively with AEP, “Seller”). SN EF Maverick, LLC, a Delaware
limited liability company (“Maverick”), the Partnership, Aguila Production, LLC,
a Delaware limited liability company (“AqCo” and collectively with Maverick and
Partnership, “Buyer”) and solely for purposes of Section 15.22 and Schedule
13.4(a) therein, SN;

k)that certain Letter Agreement, by and among the Seller, Buyer and solely for
purposes of Section 15.22 and Schedule 13.4(a) of the Purchase and Sale
Agreement, SN;

l)that certain Joint Development Agreement, by and between Gavilan Resources,
LLC (f/k/a Aguila Production, LLC), Maverick, Partnership and solely with
respect to Section 2.2,  Section 4.5 and Article VII, SN;

m)that certain Development Agreement, among AEP and KMOG, as Anadarko, Maverick,
the Partnership and Gavilan Resources, LLC (f/k/a Aguila Production, LLC), as
the Drilling Parties, and solely for purposes of Section 4.15 therein, SN;

n)that certain Transition Services Agreement, between AEP and Maverick;

o)Amended and Restated Agreement of Limited Partnership of Partnership, by and
between the Partnership, General Partner, as the general partner and the limited
partners party thereto;

p)Amended and Restated Limited Liability Company Agreement of General Partner,
by and between General Partner, GSO Associates, and SN GP Member;

q)the Partnership Credit Agreement;

r)the Notes (as defined in the Partnership Credit Agreement) delivered to the
Lenders on the date hereof; and

s)the Collateral Agreement (as defined in the Partnership Credit Agreement).

For purposes hereof, the documents listed in items (a) through (s) above (each
in the form reviewed by us for purposes of this opinion letter) are called the
“Operative Documents”.



 

--------------------------------------------------------------------------------

 



For purposes herein, the “Debt Documents” shall mean:

a)that certain Second Amended and Restated Credit Agreement, dated as of June
30, 2014 among SN, as borrower, the lenders party thereto and Royal Bank of
Canada as administrative agent, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement, dated as of September 9, 2014, as
amended by that certain Second Amendment to Second Amended and Restated Credit
Agreement, dated as of March 31, 2015, as amended by that certain Third
Amendment to Second Amended and Restated Credit Agreement, dated as of July 20,
2015, as amended by that certain Fourth Amendment to Second Amended and Restated
Credit Agreement, dated as of September 29, 2015, as amended by that certain
Fifth Amendment to Second Amended and Restated Credit Agreement, dated as of
October 30, 2015, as amended by that certain Sixth Amendment to Second Amended
and Restated Credit Agreement, dated as of January 22, 2016 and as amended by
that certain Seventh Amendment to Second Amended and Restated Credit Agreement,
dated as of March 18, 2016;

b)that certain Amended and Restated Security and Pledge Agreement, dated as of
June 30, 2014 among SN, the guarantors party thereto and Royal Bank of Canada,
as administrative agent;

c)that certain 6.125% Senior Secured Notes Due 2023 Indenture dated June 27,
2014 among SN, the guarantors party thereto, and U.S. Bank National Association,
as trustee; and

d)that certain 7.75% Senior Notes Due 2021 Indenture dated June 13, 2013 among
SN, the guarantors party thereto, and U.S. Bank National Association, as
trustee, as supplemented by that certain First Supplemental Indenture, dated as
of September 11, 2013 and as further supplemented by that certain Second
Supplemental Indenture, dated as of June 2, 2014.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that:

1.The execution and delivery by any Company Party of the Operative Documents to
which it is a party, and the performance by any Company Party of the Operative
Documents to which it is a party, will not constitute a breach or violation of,
with respect to any Company Party, or result in the creation of any lien upon or
security interest in any Company Party’s properties pursuant to, the Debt
Documents, provided that we express no opinion with respect to breaches,
violations or defaults under any cross-default provision or with respect to any
financial covenants or tests in any such agreement or instrument.

With your consent, we have assumed for purposes of this letter and the opinions
herein:

(a)that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;

(b)that each Operative Document and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent

 

--------------------------------------------------------------------------------

 



necessary to entitle such party to enforce such agreement and that each party to
any Operative Document is in good standing and duly incorporated or organized
under the laws of its jurisdiction of organization;

(c)there are no agreements or understandings among the parties, written or oral
(other than the Operative Documents and the Debt Documents), and there is no
usage of trade or course of prior dealing among the parties that would, in
either case, define, supplement or qualify the terms of the Operative Documents;
and

(d)that immediately prior to giving effect to the Agreement, each of the
Operative Documents, including, without limitation the Purchase and Sale
Agreement and the Marketing Agreement, as such documents exist, have not been
amended or otherwise modified, and each such agreement is in full force and
effect and enforceable in accordance with its terms against all parties thereto
and all parties thereto were, on the execution date thereof, existing and in
good standing in their respective jurisdictions of organization.

In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Operative
Documents; (iii) factual information provided to us in a support certificate
signed by each of the Company Parties; and (iv) factual information we have
obtained from such other sources as we have deemed reasonable and we have
examined the originals or copies certified to our satisfaction of such other
limited liability or partnership records of the Company Parties as we deem
necessary for or relevant to our opinions. We have assumed without investigation
that the information upon which we have relied is accurate and does not omit
disclosures necessary to prevent such information from being misleading.

The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at
that time who spent substantial time representing the Company Parties in
connection with the Operative Documents (herein called our “Designated
Transaction Lawyers”).

Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Company Parties, on the one hand, and you and the other parties thereto, on the
other hand (but without our having made any special investigation as to any
other laws) and the Debt Documents, except that we express no opinion or advice
as to any law or legal issue (a) which might be violated by any
misrepresentation or omission or a fraudulent act, or (b) to which any Company
Party may be subject as a result of your legal or regulatory status, your sale
or transfer of the Loans (as defined in the Partnership Credit Agreement) or
interests therein or your involvement in the transactions contemplated by the
Operative Documents.

For purposes of our opinion, we have assumed that the Operative Documents
governed by the internal laws of Delaware are governed by the internal laws of
New York.

None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
or Federal Reserve Board margin regulations or (ii) federal or state antitrust
and unfair competition laws and regulations, pension and employee benefit laws
and regulations, compliance with fiduciary duty requirements, federal and state
environmental, land use and subdivision, tax, racketeering (e.g., RICO), health
and safety (e.g., OSHA), and labor laws and regulations, federal and state laws,
regulations and policies concerning national and local emergency, possible
judicial deference to acts of sovereign states and criminal and civil forfeiture
laws, and other federal and state statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).



 

--------------------------------------------------------------------------------

 



We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.

We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter. We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern.

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.

You may rely upon this letter only for the purpose served by the provision in
the Agreement cited in the second paragraph of this opinion letter in response
to which it has been delivered. Without our written consent: (i) no person other
than you may rely on this opinion letter for any purpose; (ii) this opinion
letter may not be cited or quoted in any financial statement, prospectus,
private placement memorandum or other similar document; (iii) this opinion
letter may not be cited or quoted in any other document or communication which
might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, the opinion in this letter may be
relied upon by the JPMorgan National Association, in its capacity as
Administrative Agent under the Partnership Agreement and the Lenders party
thereto to the same extent as if this letter was addressed to them.

Sincerely,

 

KIRKLAND & ELLIS LLP

 

 



 

--------------------------------------------------------------------------------

 



 

March 1, 2017

GSO ST Holdings LP

gso st Holdings Associates LLC

jpmorgan Chase Bank, N.A.

as Administrative Agent

under the First Lien Credit Agreement (defined below)

Re: The Opinion Parties (defined below)

Ladies and Gentlemen:

Solely for purposes of rendering the opinions expressed herein we have acted as
special counsel to Sanchez Energy Corporation, a Delaware corporation (“SN”), SN
EF UnSub Holdings, LLC, a Delaware limited liability company (the “Common Unit
Purchaser”), SN UR Holdings, LLC, a Delaware limited liability company (the “GP
Member”), SN EF UnSub GP, LLC, a Delaware limited liability company (the “GP”),
and SN PF UnSub, LP, a Delaware limited partnership (the “Partnership” and,
together with the GP Member, the Common Unit Purchaser and the GP, the “Opinion
Parties”), in connection with the Amended and Restated Securities Purchase
Agreement dated February 28, 2017 (the “Purchase Agreement”) by and among SN,
the GP Member, the Common Unit Purchaser, the Partnership, the GP, Intrepid
Private Equity V-A, LLC, a Delaware limited liability company (“Intrepid”), GSO
ST Holdings Associates LLC, a Delaware limited liability company (“GSO
Associates”), and GSO ST Holdings LP, a Delaware limited partnership (“GSO
Holdings”). This opinion is being rendered at the request of SN pursuant to
Section 2.06(a)(viii)(b) of the Purchase Agreement and Section 6.l(d)(iii) of
the First Lien Credit Agreement (the “First Lien Credit Agreement”) dated March
1, 2017 among the Partnership, as the borrower, JPMorgan Chase Bank, NA., as
administrative agent (in such capacity, the “FLCA Administrative Agent”),
collateral agent (in such capacity, the “FLCA Collateral Agent”), and the
lenders party thereto (the “FLCA Lenders”) and others. All capitalized terms
used in this letter, without definition, have the meanings assigned to them in
the Purchase Agreement.

In connection with this letter, we have examined executed originals or copies of
executed originals of the Purchase Agreement and each of the following documents
such following documents, collectively, the “SN Debt Documents”):

(a)Indenture, dated as of June 13, 2013, among SN, the subsidiary guarantors
named therein and U.S. Bank National Association, as trustee, as supplemented by
the First Supplemental Indenture, dated as of September 11, 2013, by and among
SN, SN TMS, LLC, the existing guarantors and U.S. Bank National Association as
trustee, and the Second Supplemental Indenture, dated as of June 2, 2014, by and
among SN, SN Catarina, LLC, the existing guarantors and U.S. Bank National
Association as trustee (as so supplemented, the “2013 Indenture”);

(b)Indenture, dated as of June 27, 2014, among SN, the subsidiary guarantors
named therein and U.S. Bank National Association, as trustee (the “2014
Indenture” and, together with the 2013 Indenture, the “Indentures”); and



 

--------------------------------------------------------------------------------

 



(c)Second Amended and Restated Credit Agreement dated as of June 30, 2014 among
SN, Royal Bank of Canada, as Administrative Agent, and the subsidiary
guarantors, lenders and others named therein, as amended by (i) the First
Amendment dated as of September 9, 2014, (ii) the Second Amendment dated as of
March 31, 2015, (iii) the Third Amendment dated as of July 20, 2015; (iv) the
Fourth Amendment dated as of September 29, 2015, (v) the Fifth Amendment dated
as of October 30, 2015, (vi) the Sixth Amendment dated as of January 22, 2016,
and (vii) the Seventh Amendment dated as of March 18, 2016 (as so amended, the
“Credit Agreement”).

In addition, we have examined the following documents (collectively, the “Due
Diligence Documents”):

(i)the Amended and Restated Certificate of Limited Partnership of the
Partnership dated March 1, 2017;

(ii)the Amended and Restated Agreement of Limited Partnership of the Partnership
dated March 1, 2017;

(iii)the Amended and Restated Certificate of Formation of the GP dated March 1,
2017;

(iv)the Amended and Restated Limited Liability Company Agreement of the GP dated
March 1, 2017;

(v)the Amended and Restated Certificate of Formation of Common Unit Purchaser
dated March 1, 2017;

(vi)the Amended and Restated Limited Liability Company Agreement of Common Unit
Purchaser dated March 1, 2017;

(vii)the Certificate of Formation of the GP Member dated December 21, 2015;

(viii)the Limited Liability Company Agreement of the GP Member dated December
21, 2015;

(ix)SN’s Restated Certificate of Incorporation effective as of May 28, 2013;

(x)SN’s Certificate of Designations of Series C Junior Participating Preferred
Stock;

(xi)SN’s Amended and Restated Bylaws;

(xii)certificates executed by the officers of SN on behalf of SN, including the
certificates designating, or evidencing the designation of, each of the Opinion
Parties as “Unrestricted Subsidiaries” under and as defined in the applicable SN
Debt Documents attached hereto as Annex I,  Annex II and Annex III, which
certificates include copies of the resolutions of the Board of Directors of SN
designating each of the Opinion Parties as an Unrestricted Subsidiary of SN
under the applicable SN Debt Document (collectively, the “Certificates”); and

(xiii)the documents listed on Exhibit A (such documents, together with the
Purchase Agreement, in each case, as in effect on the date hereof, the
“Transaction Documents”).

We have examined originals or certified copies of such corporate records of SN
and other certificates and documents of officials of SN, public officials and
others as we have deemed appropriate for purposes of this letter, except where a
statement is qualified as to knowledge or awareness, in which ease we have not
made any inquiry, as specified below. As to various questions of fact relevant
to this letter, we have relied, without independent

 

--------------------------------------------------------------------------------

 



investigation, upon the Certificates and other Due Diligence Documents,
certificates of public officials, certificates of officers of SN and
representations and warranties of SN and the Opinion Parties in the Transaction
Documents, all of which we assume to be true, correct and complete. We wish to
inform you that our knowledge is necessarily limited due to the limited scope of
our review. In addition, we have made no inquiry of the Partnership, the Common
Unit Purchaser, the GP, the Common Unit Purchaser Parent, SN or any other person
or entity, including governmental authorities (“Person”), regarding, and have
conducted no review of, any judgments, orders, decrees, franchises, licenses,
certificates, permits or other public records or agreements to which any such
Person or any of their subsidiaries is a party other than the Transaction
Documents, the SN Debt Documents and the Due Diligence Documents.

We have assumed the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all copies submitted to us as conformed, certified or reproduced
copies. In our examination of documents, we have also assumed the legal capacity
of natural persons, the corporate or other power and due authorization of each
Person not a natural person to execute and deliver such documents and
to  consummate the transactions contemplated thereby, the due execution and
delivery of each such document by all parties thereto (other than, solely with
respect to the Certificates, SN), and that each such document constitutes the
valid and binding obligation of each party thereto, enforceable against such
party in accordance with its terms.

Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that as
of the date hereof, (i) each of the Opinion Parties has been designated an
Unrestricted Subsidiary under and pursuant to each of the SN Debt Documents and
(ii) as such, no Opinion Party is required to become a “Guarantor” under and as
defined in the respective SN Debt Document, (x) immediately after and, as a
consequence of such Opinion Party entering into any Transaction Document to
which it (or any other Opinion Party) is a party, or (y) as a consequence of
such Opinion Party performing its obligations under such Transaction Document
(in accordance with its terms).

The opinions and other matters in this letter are qualified in their entirety
and subject to the following:

A.        We express no opinion as to the laws of any jurisdiction other than
the Included Laws. We have made no special investigation or review of any
published constitutions, treaties, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the Laws of the
State of New York, (ii) the Delaware General Corporate Law, (iii) the Delaware
Act, (iv) the DRULPA and (v) the Federal Laws of the United States of America.
For purposes of this opinion, the term “Included Laws” means the items described
in clauses (i), (ii), (iii), (iv) and (v) of the preceding sentence that are in
our experience, normally applicable to transactions of the type contemplated in
the Transaction Documents and the SN Debt Documents. The term Included Laws
specifically excludes (a) Laws of any counties, cities, towns, municipalities
and special political subdivisions and any agencies thereof; (b) zoning, land
use, building and construction Laws; (c) Federal Reserve Board margin
regulations; (d) any commodities, environmental, labor, pension, employee
benefit, antiterrorism, money laundering, insurance, antitrust, or intellectual
property Laws; (e) tax laws; (I) state or United States Federal securities Laws;
and (g) any Laws that may be applicable to SN and its subsidiaries by virtue of
the particular nature of the business of SN and its subsidiaries, including,
without limitation, the laws regulating the acquisition, exploitation,
exploration, development, production and transportation of oil and natural gas.

B.        This letter and the matters addressed herein are as of the date hereof
or such earlier date as is specified herein, and we undertake no, and hereby
disclaim any, obligation to advise you of any change in any matter set forth
herein, whether based on a change in the Law, a change in any fact relating to
SN, the Common Unit Purchaser, the GP Member, the GP, the Partnership, or any
other Person, or any other

 

--------------------------------------------------------------------------------

 



circumstance. This letter is limited to the matters expressly stated herein and
no opinions are to be inferred or may be implied beyond the opinions expressly
set forth herein,

C.        We have assumed that no, and we express no opinion as to whether any,
provision in the Transaction Documents purporting to provide that SN, any
guarantor under the SN Debt Documents or any other subsidiary of SN other than
an Unrestricted Subsidiary (each, an “SN Person”) has joint and several
liability with the Partnership or any other Person in either case, an “Other
Person”) constitutes (i) a “guarantee” or “other contingent obligation” of any
SN Person with respect to any indebtedness or other liability of any Other
Person, (ii) a direct or indirect obligation of any SN Person (x) to subscribe
for additional equity interests, (y) to maintain or preserve any Other Person’s
financial condition or (z) to cause any Other Person to achieve any specified
levels of operating results or (iii) a “guarantee” by or “other contingent
liability of any Other Person with respect to any indebtedness or other
liability any SN Person, in each case, within the meanings of such terms under
any applicable SN Debt Document. We have also assumed that (x) none of, and we
express no opinion as to whether, the obligations of SN EF Maverick, LLC with
respect to hedging transactions under or pursuant to Section 11.9 of the APC/KM
PSA constitute Indebtedness under and as defined in each of the Indentures and
(y) each Opinion Party has met, and continues to meet, the requirements of an
“Unrestricted Subsidiary” as defined in each of the SN Debt Documents since
being designated an Unrestricted Subsidiary (other than as a consequence of such
Opinion Party (1) entering into any Transaction Document to which it (or any
other Opinion Party) is a party, or (E) performing its obligations under such
Transaction Document in accordance with its terms).

D.        Except with respect to the Transaction Documents (which are addressed
in Paragraph C above, in Paragraph F below and in our opinion paragraph above),
we have assumed that no SN Person or Opinion Party has entered into any
agreement or taken any action, which agreement or action would constitute a
failure of any Opinion Party to meet the requirements as an “Unrestricted
Subsidiary,” or that would otherwise require any Opinion Party to be a
“Restricted Subsidiary,” under and as defined in each of the respective SN Debt
Documents. We are not aware of nor is there known to us any, and to our actual
knowledge there is no, agreement entered into or action taken by any SN Person
or any Opinion Party that could constitute such a failure or that could
otherwise so require any Opinion Party to be a “Restricted Subsidiary,” other
than (x) the Transaction Documents (which are addressed in Paragraph C above, in
Paragraph F below and in our opinion paragraph above) and (y) the Basic
Documents constituting the Credit Facility and the. Senior Debt (to which clause
(y) we express no opinion). The phrases “known to us,” “to our actual knowledge”
and similar phrases mean the conscious awareness of facts or other information
by lawyers currently in our firm actively involved in negotiating and preparing
the Transaction Documents and do not require or imply (a) any examination of
this firm’s, such lawyer’s or any other person’s or entity’s files, (b) that any
inquiry be made of the client, any lawyer (other than the lawyers described
above), or any other person or entity, or (c) any review or examination of any
agreements, documents, certificates, instruments or other papers (including, but
not limited to, the exhibits and schedules to the Transaction Documents and the
Due Diligence Documents and the various papers referred to in or contemplated by
the Transaction Documents and the Due Diligence Documents and the respective
exhibits and schedules thereto) other than the Transaction Documents and the Due
Diligence Documents.

E.        We understand other counsel are addressing the issue as to whether,
and we have assumed that, and express no opinion as to whether, the execution
and delivery by each of SN, the “Restricted Subsidiaries” of SN under and as
defined in any SN Debt Document and the Opinion Parties of the Transaction
Documents to which it is a party do not, and the consummation by each of SN,
such “Restricted Subsidiaries” and the Opinion Parties of the transactions
contemplated by under each such Transaction Documents to which it is a party
will not, breach or result in a default under any SN Debt Document.



 

--------------------------------------------------------------------------------

 



F.        We express no opinion with respect to the fairness of the Transaction
Documents (whether individually or collectively) or any other matter, and in
rendering the opinions expressed herein, we have assumed, with your consent,
that a court of competent jurisdiction would find all such matters were entirely
fair to SN and any Person constituting a “Restricted Subsidiary” of SN under and
as defined in any SN Debt Document and, thus, as to any such matter involving an
agreement, contract, arrangement or understanding with an Opinion Party, no less
favorable to SN or such Restricted Subsidiary than that obtainable from
non-Affiliates of SN. We have assumed that no fraud, dishonesty, forgery,
coercion, duress or breach of fiduciary duty exists or will exist with respect
to any of the matters relevant to the opinions expressed in this letter.

G.        We express no opinion as to (i) the compliance of the transactions
contemplated by the Transaction Documents with any Laws applicable to any party
or (except to the extent that we opine above) any agreements of any party; (ii)
the financial condition or solvency of SN, the Common Unit Purchaser, the Common
Unit Purchaser Parent, the GP, the Partnership, or any other Person; (iii) the
ability (financial or otherwise) of SN, the Common Unit Purchaser, the Common
Unit Purchaser Parent, the GP, the Partnership, or any other Person to meet
their respective obligations under any Transaction Document; (iv) the
enforceability of any Transaction Document; (v) the value of any security
provided to secure the payment or obligations contemplated by any Transaction
Document; (vi) the conformity of the Transaction Documents to any term sheet or
commitment letter; or (vii) except as expressly set forth in this letter, any
other matter in respect of or connection with the Transaction Documents, the
Opinion Parties or any of their respective Affiliates.

H.        [Additional assumptions and qualifications to be inserted to the
extent necessary as the result of any additions or changes to Transaction
Documents.]1

 

--------------------------------------------------------------------------------

1 Subject to completion of review of final Transaction Documents

This letter is solely for the benefit of GSO Associates, GSO Holdings, the FLCA
Administrative Agent, the FLCA Collateral Agent and the FLCA Lenders and no
other Persons shall be entitled to rely upon this letter. Without our prior
written consent, this letter may not be quoted in whole or in part or otherwise
referred to in any document and may not be furnished or otherwise disclosed to
or used by any other Person, except for (i) delivery of copies hereof to counsel
for the addressees hereof and to the FLCA Collateral Agent and the FLCA Lenders
and their respective counsel, head offices and prospective transferees, (ii)
inclusion of copies hereof in a closing file, (iii) use hereof in any legal
proceeding arising out of the transactions contemplated by the Purchase
Agreement filed by an addressee hereof against this law firm or in which any
addressee hereof is a defendant and (iv) where required by applicable Law or
competent Governmental Authority.

 

 

Very truly yours,

 

 

 

*****DRAFT*****

 

 

 

AKIN GUMP STRAUSS HAUER & FELD, LLP

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

 

1.the APC/KM PSA

2.the Management Services Agreement

3.the Joint Development Agreement

4.the Hydrocarbons Marketing Agreement

5.the GSO Warrant Agreement

6.the GSO Registration Rights Agreement

7.the Equity Commitment Letters

8.the GSO Voting Agreement

9.the GSO Non-Solicitation Agreement

10.the SN Letter Agreement

11.the Purchase Agreement

12.the Partnership Agreement

13.the GP LLC Agreement

14.the Drilling Commitment Agreement





 

--------------------------------------------------------------------------------

 



Annex I


Credit Agreement Designation Certificate


[See attached.]

 



 

--------------------------------------------------------------------------------

 



OFFICER’S CERTIFICATE

SANCHEZ ENERGY CORPORATION

January 11, 2017

The undersigned, Howard J. Thill, hereby certifies that he is the duly elected,
qualified and acting Executive Vice President and Chief Financial Officer of
Sanchez Energy Corporation, a Delaware corporation (the “Company”), and, in
connection with that certain Second Amended and Restated Credit Agreement (as
amended, the “Credit Agreement”) dated June 30, 2014 among the Company, SN
Palmetto, LLC (f/k/a SEP Holdings III, LLC), SN Marquis LLC, SN Cotulla Assets,
LLC, SN Operating, LLC, SN TMS, LLC, SN Catarina, LLC, Royal Bank of Canada, as
Administrative Agent, and the other financial institutions party thereto,
further certifies (on behalf of the Company and not in his individual capacity)
that:

1.Each of SN EF UnSub Holdings, LLC, a Delaware limited liability company
(“Holdings”), SN EF UnSub GP, LLC, a Delaware limited liability company (“GP”),
and SN EF UnSub, LP, a Delaware limited partnership (“LP”), is a Subsidiary of
the Company.

2.The Board of Directors of the Company, by resolutions duly adopted by it,
which resolutions have not been modified or amended and remain in full force and
effect as of the date hereof and are attached hereto as Annex I, has designated
each of Holdings, GP and LP as an Unrestricted Subsidiary.

3.The designation of each of Holdings, GP and LP as an Unrestricted Subsidiary
is in compliance with the terms of the definition of Unrestricted Subsidiary as
set forth in the Credit Agreement.

The terms which are capitalized herein shall, unless otherwise defined, have the
same meanings set forth in the Credit Agreement. This officer’s certificate is
given pursuant to Section 8.16(b) of the Credit Agreement and the definition of
Unrestricted Subsidiary in the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has signed this Officer’s Certificate as of
the date first set forth above.

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

By:

 

 

Name:

Howard J. Thill

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

Received and acknowledged by:

Royal Bank of Canada, as Administrative Agent

 

By:_____________________________________
Name:

Title:

 

 



 

--------------------------------------------------------------------------------

 



Annex I

Credit Agreement

WHEREAS, the Board has determined that it is in the best interest of the Company
that, for purposes of the Credit Agreement, each of SN EF UnSub Holdings, LLC, a
Delaware limited liability company (the “Common Unit Purchaser”), SN EF UnSub
GP, LLC, a Delaware limited liability company (“GP”), and SN EF UnSub, LP, a
Delaware limited partnership (“Unsub”), be designated as an “Unrestricted
Subsidiary,” as such term is defined in the Credit Agreement.

RESOLVED FURTHER, that, for purposes of and in accordance with the Credit
Agreement, the Board designates each of the Common Unit Purchaser, GP and UnSub
to be an “Unrestricted Subsidiary” as defined in the Credit Agreement until such
time as the Company, acting through one or more Officers and without need to
obtain further authorization from the Board, deems it necessary, desirable or
appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the Credit
Agreement, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of SN UR Holdings, LLC, a Delaware limited liability company
(including in its capacity as (i) the sole member of the Common Unit Purchaser
and (ii) the sole member of GP (including in its capacity as the general partner
of UnSub)) hereby designates each of the Common Unit Purchaser, GP and UnSub to
be an “Unrestricted Subsidiary” as defined in the Credit Agreement until such
time as the Company, acting through one or more Officers and without need to
obtain further authorization from the Board, deems it necessary, desirable or
appropriate to change such designation.

 



 

--------------------------------------------------------------------------------

 



Annex II


2013 Indenture Designation Certificates


[See attached]

 



 

--------------------------------------------------------------------------------

 



SANCHEZ ENERGY CORPORATION

Officers’ Certificate

January 11, 2017

Delaware Trust Company

2711 Centerville Road, Suite 400

Wilmington, Delaware 19808

Attention: Trust Administration

Facsimile: (302) 636-8666

This Officers’ Certificate is delivered to and filed with you in accordance with
Section 4.18 and the definition of “Unrestricted Subsidiary” appearing in
Section 1.01 of that certain Indenture, dated as of June 13, 2013 (the “Original
Indenture”), as supplemented by that certain First Supplemental Indenture, dated
as of September 11, 2013 (the “First Supplemental Indenture”), and that certain
Second Supplemental Indenture, dated as of June 2, 2014 (the “Second
Supplemental Indenture”, and the Original Indenture as supplemented by the First
Supplemental Indenture and the Second Supplemental Indenture, the “Indenture”),
among Sanchez Energy Corporation (the “Company”), the Guarantors party thereto
and Delaware Trust Company, as successor trustee (the “Trustee”) relating to the
Company’s 7.75% Senior Notes due 2021. All capitalized terms used in this
certificate, without definition, have the meanings assigned to them in the
Indenture.

Each of the undersigned, in his or her capacity as an officer of the Company,
hereby certifies on behalf of the Company that:

(1)       Such undersigned officer has read Sections 1.01,  4.07,  4.11 and 4.18
of the Indenture and the definitions and other provisions related thereto.

(2)       The statements contained herein are based upon an examination by such
undersigned of the Indenture and such corporate records, agreements, documents
and other instruments as such undersigned has deemed relevant and necessary as
the basis for the statements set forth herein.

(3)       SN EF UnSub Holdings, LLC, a Delaware limited liability company
(“Holdings”), SN EF UnSub GP, LLC, a Delaware limited liability company (“GP”),
and SN EF UnSub, LP, a Delaware limited partnership (“LP”), have no Indebtedness
other than Non-Recourse Debt owing to any Person other than the Company or any
of its Restricted Subsidiaries, except for any such Indebtedness that is subject
to a guarantee by the Company or Restricted Subsidiary that constitutes an
Investment in any of Holdings, GP or LP that has been effected as a Restricted
Payment, Permitted Payment or Permitted Investment that complies with
Section 4.07 of the Indenture.

(4)       Except as permitted by Section 4.11 of the Indenture, none of
Holdings, GP and LP, as of the date hereof, are parties to any agreement,
contract, arrangement or understanding, taken as a whole with all of its other
agreements, contracts, arrangements and understandings, with the Company or any
Restricted Subsidiary of the Company, except for any such agreement, contract,
arrangement or understanding the terms of which are no less favorable to the
Company or any such Restricted Subsidiary than those that might have been
obtained at the time from Persons who are not Affiliates of the Company, except
for any agreement, contract, arrangement or understanding with the

 

--------------------------------------------------------------------------------

 



Company or Restricted Subsidiary that constitutes an Investment in any of
Holdings, GP or LP that has been effected as a Restricted Payment, Permitted
Payment or Permitted Investment that complies with Section 4.07 of the
Indenture.

(5)       Neither the Company nor any of its Restricted Subsidiaries has any
direct or indirect obligation (a) to subscribe for additional Equity Interests
in any of Holdings, GP or LP or (b) to maintain or preserve any of Holdings’,
GP’s or LP’s financial condition or to cause any of Holdings, GP or LP to
achieve any specified levels of operating results, except for any equity
subscription or credit support obligation of the Company or Restricted
Subsidiary that constitutes an Investment in any of Holdings, GP or LP that has
been effected as a Restricted Payment, Permitted Payment or Permitted Investment
that complies with Section 4.07 of the Indenture.

(6)       None of Holdings, GP or LP has guaranteed or otherwise become an
obligor on any Indebtedness of the Company or any of its Restricted
Subsidiaries.

(7)       Attached as Annex I hereto are resolutions duly adopted by the Board
of Directors of the Company (the “Board”) on January 11, 2017 designating each
of Holdings, GP and LP as an Unrestricted Subsidiary for purposes of the
Indenture; and such resolutions have not been modified or amended and remain in
full force and effect as of the date hereof.

(8)       Such undersigned officer is a Company Officer involved in or otherwise
familiar with the designation of each of Holdings, GP and LP as an Unrestricted
Subsidiary.

(9)       Such undersigned officer has made such examination or investigation as
is necessary to enable the undersigned to express an informed opinion as to
whether or not all conditions and covenants, if any, provided for in the
Indenture with respect to the designation of each of Holdings, GP and LP as an
Unrestricted Subsidiary for purposes of the Indenture have been satisfied.

(10)     In the opinion of such undersigned officer, all conditions and
covenants, if any, provided for in the Indenture relating to the designation of
each of Holdings, GP and LP as an Unrestricted Subsidiary for purposes of the
Indenture have been satisfied and each such designation was permitted by the
Indenture. Without limiting the foregoing, such designation complied with the
conditions of Section 4.18 and was permitted by Section 4.07 of the Indenture.

[Signature page to follow]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned, in their respective capacities as officers
of the Company, have duly executed this Officers’ Certificate on behalf of the
Company as of the date first set above.

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

By:

 

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

By:

 

 

Name:

Eduardo A. Sanchez

 

Title:

President

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

2013 Indenture

WHEREAS, the Board has determined that it is in the best interest of the Company
that, for purposes of the 2013 Indenture, each of SN EF UnSub Holdings, LLC, a
Delaware limited liability company (the “Common Unit Purchaser”), SN EF UnSub
GP, LLC, a Delaware limited liability company (“GP”), and SN EF UnSub, LP, a
Delaware limited partnership (“UnSub”), be designated as an “Unrestricted
Subsidiary,” as such term is defined in the 2013 Indenture.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2013
Indenture, the Board designates each of the Common Unit Purchaser, GP and UnSub
to be an “Unrestricted Subsidiary” as defined in the 2013 Indenture until such
time as the Company, acting through one or more Officers and without need to
obtain further authorization from the Board, deems it necessary, desirable or
appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2013
Indenture, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of SN UR Holdings, LLC, a Delaware limited liability company
(including in its capacity as (i) the sole member of the Common Unit Purchaser
and (ii) the sole member of GP (including in its capacity as the general partner
of UnSub)), hereby designates each of the Common Unit Purchaser, GP and UnSub to
be an “Unrestricted Subsidiary” as defined in the 2013 Indenture until such time
as the Company, acting through one or more Officers and without need to obtain
further authorization from the Board, deems it necessary, desirable or
appropriate to change such designation.

 



 

--------------------------------------------------------------------------------

 



SANCHEZ ENERGY CORPORATION

Officers’ Certificate

February 8, 2016

U.S. Bank National Association

5555 San Felipe, Suite 1150

Houston, Texas 77056

Attention Corporate Trust Services

Facsimile No.: (713) 235-9213

 

This Officers’ Certificate is delivered to and filed with you in accordance with
Section 4.18 and the definition of “Unrestricted Subsidiary” appearing in
Section 1.01 of that certain Indenture, dated as of June 13, 2013 (the “Original
Indenture”), as supplemented by that certain First Supplemental Indenture, dated
as of September 11, 2013 (the “First Supplemental Indenture”), and that certain
Second Supplemental Indenture, dated as of June 2, 2014 (the “Second
Supplemental Indenture”, and the Original Indenture as supplemented by the First
Supplemental Indenture and the Second Supplemental Indenture, the “Indenture”),
among Sanchez Energy Corporation (the “Company”), the Guarantors party thereto
and U.S. Bank National Association, as trustee (the “Trustee”) relating to the
Company’s 7.75% Senior Notes due 2021. All capitalized terms used in this
certificate, without definition, have the meanings assigned to them in the
Indenture.

Each of the undersigned, in his or her capacity as an officer of the Company,
hereby certifies on behalf of the Company that:

(1)       The undersigned officer has read Sections 1.01,  4.07,  4.10,  4.11
and 4.18 of the Indenture and the definitions and other provisions related
thereto.

(2)       The statements contained herein are based upon an examination by the
undersigned of the Indenture and such corporate records, agreements, documents
and other instruments as the undersigned has deemed relevant and necessary as
the basis for the statements set forth herein.

(3)       SN UR Holdings, LLC, a Delaware limited liability company
(“Holdings”), and SN Terminal, LLC, a Delaware limited liability company
(“Terminal”), have no Indebtedness other than Non-Recourse Debt owing to any
Person other than the Company or any of its Restricted Subsidiaries.

(4)       Except as permitted by Section 4.11 of the Indenture, Holdings and
Terminal, as of the date hereof, are not parties to any agreement, contract,
arrangement or understanding, taken as a whole with all of its other agreements,
contracts, arrangements and understandings, with the Company or any Restricted
Subsidiary of the Company the terms of which are no less favorable to the
Company or any such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Company.

(5)       Neither the Company nor any of its Restricted Subsidiaries has any
direct or indirect obligations (a) to subscribe for additional Equity Interests
in Holdings or Terminal or (b) to maintain or

 

--------------------------------------------------------------------------------

 



preserve Holdings’ or Terminal’s financial condition or to cause Holdings or
Terminal to achieve any specified levels of operating results.

(6)       Neither Holdings nor Terminal has guaranteed or otherwise become an
obligor on any Indebtedness of the Company or any of its Restricted
Subsidiaries.

(7)       Pursuant to (i) the Limited Liability Company Agreement of Holdings
and (ii) that certain Equity Interests Assignment Agreement dated February 8,
2016, the Company is making an Investment in Holdings as a result of the receipt
of non-cash consideration from a transaction made pursuant to and in compliance
with Section 4.10 of the Indenture, which constitutes a Permitted Investment.

(8)       Attached as Annex I hereto are resolutions duly adopted by the Board
of Directors of the Company (the “Board”) on January 19, 2016 designating
Holdings and Terminal as Unrestricted Subsidiaries for purposes of the
Indenture; and such resolutions have not been modified or amended and remain in
full force and effect as of the date hereof.

(9)       Each of the undersigned is a Company Officer involved in or otherwise
familiar with the designation of each of Holdings and Terminal as an
Unrestricted Subsidiary.

(10)     The undersigned officer has made such examination or investigation as
is necessary to enable the undersigned to express an informed opinion as to
whether or not all conditions and covenants, if any, provided for in the
Indenture with respect to the designation of each of Holdings and Terminal as an
Unrestricted Subsidiary for purposes of the Indenture have been satisfied.

(11)     In the opinion of the undersigned officer, all conditions and
covenants, if any, provided for in the Indenture relating to the designation of
each of Holdings and Terminal as an Unrestricted Subsidiary for purposes of the
Indenture have been satisfied and each such designation was permitted by the
Indenture.

[Signature page to follow]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned, in their respective capacities as officers
of the Company, have duly executed this Officers’ Certificate on behalf of the
Company as of the date first set above.

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

By:

 

 

Name:

G. Gleeson Van Riet

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

By:

 

 

Name:

Kirsten A. Hink

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

Indenture

WHEREAS, the Board has determined that it is in the best interest of the Company
that, for purposes of the Indentures, each of Holdings and Terminal be
designated as an “Unrestricted Subsidiary,” as such term is defined in each
respective Indenture.

NOW, THEREFORE, BE IT RESOLVED, that, for purposes of and in accordance with the
2013 Indenture, the Board designates Holdings to be an “Unrestricted Subsidiary”
as defined in the 2013 Indenture until such time as the Company, acting through
one or more Officers and without need to obtain further authorization from the
Board, deems it necessary, desirable or appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2013
Indenture, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of Holdings, designates Terminal to be an “Unrestricted
Subsidiary” as defined in the 2013 Indenture until such time as the Company,
acting through one or more Officers and without need to obtain further
authorization from the Board, deems it necessary, desirable or appropriate to
change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2014
Indenture, the Board designates Holdings to be an “Unrestricted Subsidiary” as
defined in the 2014 Indenture until such time as the Company, acting through one
or more Officers and without need to obtain further authorization from the
Board, deems it necessary, desirable or appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2014
Indenture, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of Holdings, designates Terminal to be an “Unrestricted
Subsidiary” as defined in the 2014 Indenture until such time as the Company,
acting through one or more Officers and without need to obtain further
authorization from the Board, deems it necessary, desirable or appropriate to
change such designation.

 

 



 

--------------------------------------------------------------------------------

 



Annex III


2014 Indenture Designation Certificates


[See attached]

 

 



 

--------------------------------------------------------------------------------

 



SANCHEZ ENERGY CORPORATION

Officers’ Certificate

January 11, 2017

Delaware Trust Company

2711 Centerville Road, Suite 400

Wilmington, Delaware 19808

Attention: Trust Administration

Facsimile: (302) 636-8666

This Officers’ Certificate is delivered to and filed with you in accordance with
Section 4.18 and the definition of “Unrestricted Subsidiary” appearing in
Section 1.01 of that certain Indenture, dated as of June 27, 2014 (the
“Indenture”), among Sanchez Energy Corporation (the “Company”), the Guarantors
party thereto and Delaware Trust Company, as successor trustee (the “Trustee”)
relating to the Company’s 6.125% Senior Notes due 2023. All capitalized terms
used in this certificate, without definition, have the meanings assigned to them
in the Indenture.

Each of the undersigned, in his or her capacity as an officer of the Company,
hereby certifies on behalf of the Company that:

(1)       Such undersigned officer has read Sections 1.01,  4.07,  4.11 and 4.18
of the Indenture and the definitions and other provisions related thereto.

(2)       The statements contained herein are based upon an examination by such
undersigned of the Indenture and such corporate records, agreements, documents
and other instruments as such undersigned has deemed relevant and necessary as
the basis for the statements set forth herein.

(3)       SN EF UnSub Holdings, LLC, a Delaware limited liability company
(“Holdings”), SN EF UnSub GP, LLC, a Delaware limited liability company (“GP”),
and SN EF UnSub, LP, a Delaware limited partnership (“LP”), have no Indebtedness
other than Non-Recourse Debt owing to any Person other than the Company or any
of its Restricted Subsidiaries, except for any such Indebtedness that is subject
to a guarantee by the Company or Restricted Subsidiary that constitutes an
Investment in any of Holdings, GP or LP that has been effected as a Restricted
Payment, Permitted Payment or Permitted Investment that complies with Section
4.07 of the Indenture.

(4)       Except as permitted by Section 4.11 of the Indenture, none of
Holdings, GP and LP, as of the date hereof, are parties to any agreement,
contract, arrangement or understanding, taken as a whole with all of its other
agreements, contracts, arrangements and understandings, with the Company or any
Restricted Subsidiary of the Company, except for any such agreement, contract,
arrangement or understanding the terms of which are no less favorable to the
Company or any such Restricted Subsidiary than those that might have been
obtained at the time from Persons who are not Affiliates of the Company, except
for any agreement, contract, arrangement or understanding with the Company or
Restricted Subsidiary that constitutes an Investment in any of Holdings, GP or
LP that has been effected as a Restricted Payment, Permitted Payment or
Permitted Investment that complies with Section 4.07 of the Indenture.



 

--------------------------------------------------------------------------------

 



(5)       Neither the Company nor any of its Restricted Subsidiaries has any
direct or indirect obligation (a) to subscribe for additional Equity Interests
in any of Holdings, Maverick, GP or LP or (b) to maintain or preserve any of
Holdings’, GP’s or LP’s financial condition or to cause any of Holdings, GP or
LP to achieve any specified levels of operating results, except for any equity
subscription or credit support obligation of the Company or Restricted
Subsidiary that constitutes an Investment in any of Holdings, GP or LP that has
been effected as a Restricted Payment, Permitted Payment or Permitted Investment
that complies with Section 4.07 of the Indenture.

(6)       None of Holdings, GP or LP has guaranteed or otherwise become an
obligor on any Indebtedness of the Company or any of its Restricted
Subsidiaries.

(7)       Attached as Annex I hereto are resolutions duly adopted by the Board
of Directors of the Company (the “Board”) on January 11, 2017 designating each
of Holdings, GP and LP as an Unrestricted Subsidiary for purposes of the
Indenture; and such resolutions have not been modified or amended and remain in
full force and effect as of the date hereof.

(8)       Such undersigned officer is a Company Officer involved in or otherwise
familiar with the designation of each of Holdings, GP and LP as an Unrestricted
Subsidiary.

(9)       Such undersigned officer has made such examination or investigation as
is necessary to enable the undersigned to express an informed opinion as to
whether or not all conditions and covenants, if any, provided for in the
Indenture with respect to the designation of each of Holdings, GP and LP as an
Unrestricted Subsidiary for purposes of the Indenture have been satisfied.

(10)      In the opinion of such undersigned officer, all conditions and
covenants, if any, provided for in the Indenture relating to the designation of
each of Holdings, GP and LP as an Unrestricted Subsidiary for purposes of the
Indenture have been satisfied and each such designation was permitted by the
Indenture. Without limiting the foregoing, such designation complied with the
conditions of Section 4.18 and was permitted by Section 4.07 of the Indenture.

[Signature page to follow]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned, in their respective capacities as officers
of the Company, have duly executed this Officers’ Certificate on behalf of the
Company as of the date first set above.

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

By:

 

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

By:

 

 

Name:

Eduardo A. Sanchez

 

Title:

President

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

2014 Indenture

WHEREAS, the Board has determined that it is in the best interest of the Company
that, for purposes of the 2014 Indenture, each of SN EF UnSub Holdings, LLC, a
Delaware limited liability company (the “Common Unit Purchaser”), SN EF UnSub
GP, LLC, a Delaware limited liability company (“GP”), and SN EF UnSub, LP, a
Delaware limited partnership (“UnSub”), be designated as an “Unrestricted
Subsidiary,” as such term is defined in the 2014 Indenture.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2014
Indenture, the Board designates each of the Common Unit Purchaser, GP and UnSub
to be an “Unrestricted Subsidiary” as defined in the 2014 Indenture until such
time as the Company, acting through one or more Officers and without need to
obtain further authorization from the Board, deems it necessary, desirable or
appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2014
Indenture, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of SN UR Holdings, LLC, a Delaware limited liability company
(including in its capacity as (i) the sole member of the Common Unit Purchaser
and (ii) the sole member of GP (including in its capacity as the general partner
of UnSub)), hereby designates each of Holdings, GP and UnSub to be an
“Unrestricted Subsidiary” as defined in the 2014 Indenture until such time as
the Company, acting through one or more Officers and without need to obtain
further authorization from the Board, deems it necessary, desirable or
appropriate to change such designation.

 



 

--------------------------------------------------------------------------------

 



SANCHEZ ENERGY CORPORATION

Officers’ Certificate

February 8, 2016

U.S. Bank National Association

5555 San Felipe, Suite 1150

Houston, Texas 77056

Attention Corporate Trust Services

Facsimile No.: (713) 235-9213

This Officers’ Certificate is delivered to and filed with you in accordance with
Section 4.18 and the definition of “Unrestricted Subsidiary” appearing in
Section 1.01 of that certain Indenture, dated as of June 27, 2014 (the
“Indenture”), among Sanchez Energy Corporation (the “Company”), the Guarantors
party thereto and U.S. Bank National Association, as trustee (the “Trustee”)
relating to the Company’s 6.125% Senior Notes due 2023. All capitalized terms
used in this certificate, without definition, have the meanings assigned to them
in the Indenture.

Each of the undersigned, in his or her capacity as an officer of the Company,
hereby certifies on behalf of the Company that:

(1)       The undersigned officer has read Sections 1.01,  4.07,  4.10,  4.11
and 4.18 of the Indenture and the definitions and other provisions related
thereto.

(2)       The statements contained herein are based upon an examination by the
undersigned of the Indenture and such corporate records, agreements, documents
and other instruments as the undersigned has deemed relevant and necessary as
the basis for the statements set forth herein.

(3)       SN UR Holdings, LLC, a Delaware limited liability company
(“Holdings”), and SN Terminal, LLC, a Delaware limited liability company
(“Terminal”), have no Indebtedness other than Non-Recourse Debt owing to any
Person other than the Company or any of its Restricted Subsidiaries.

(4)       Except as permitted by Section 4.11 of the Indenture, Holdings and
Terminal, as of the date hereof, are not parties to any agreement, contract,
arrangement or understanding, taken as a whole with all of its other agreements,
contracts, arrangements and understandings, with the Company or any Restricted
Subsidiary of the Company the terms of which are no less favorable to the
Company or any such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Company.

(5)       Neither the Company nor any of its Restricted Subsidiaries has any
direct or indirect obligations (a) to subscribe for additional Equity Interests
in Holdings or Terminal or (b) to maintain or preserve Holdings’ or Terminal’s
financial condition or to cause Holdings or Terminal to achieve any specified
levels of operating results.

(6)       Neither Holdings nor Terminal has guaranteed or otherwise become an
obligor on any Indebtedness of the Company or any of its Restricted
Subsidiaries.



 

--------------------------------------------------------------------------------

 



(7)       Pursuant to (i) the Limited Liability Company Agreement of Holdings
and (ii) that certain Equity Interests Assignment Agreement dated February 8,
2016, the Company is making an Investment in Holdings as a result of the receipt
of non-cash consideration from a transaction made pursuant to and in compliance
with Section 4.10 of the Indenture, which constitutes a Permitted Investment.

(8)       Attached as Annex I hereto are resolutions duly adopted by the Board
of Directors of the Company (the “Board”) on January 19, 2016 designating
Holdings and Terminal as Unrestricted Subsidiaries for purposes of the
Indenture; and such resolutions have not been modified or amended and remain in
full force and effect as of the date hereof.

(9)       Each of the undersigned is a Company Officer involved in or otherwise
familiar with the designation of each of Holdings and Terminal as an
Unrestricted Subsidiary.

(10)     The undersigned officer has made such examination or investigation as
is necessary to enable the undersigned to express an informed opinion as to
whether or not all conditions and covenants, if any, provided for in the
Indenture with respect to the designation of each of Holdings and Terminal as an
Unrestricted Subsidiary for purposes of the Indenture have been satisfied.

(11)     In the opinion of the undersigned officer, all conditions and
covenants, if any, provided for in the Indenture relating to the designation of
each of Holdings and Terminal as an Unrestricted Subsidiary for purposes of the
Indenture have been satisfied and each such designation was permitted by the
Indenture.

[Signature page to follow]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned, in their respective capacities as officers
of the Company, have duly executed this Officers’ Certificate on behalf of the
Company as of the date first set above.

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

By:

 

 

Name:

G. Gleeson Van Riet

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

By:

 

 

Name:

Kirsten A. Hink

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

Indenture

WHEREAS, the Board has determined that it is in the best interest of the Company
that, for purposes of the Indentures, each of Holdings and Terminal be
designated as an “Unrestricted Subsidiary,” as such term is defined in each
respective Indenture.

NOW, THEREFORE, BE IT RESOLVED, that, for purposes of and in accordance with the
2013 Indenture, the Board designates Holdings to be an “Unrestricted Subsidiary”
as defined in the 2013 Indenture until such time as the Company, acting through
one or more Officers and without need to obtain further authorization from the
Board, deems it necessary, desirable or appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2013
Indenture, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of Holdings, designates Terminal to be an “Unrestricted
Subsidiary” as defined in the 2013 Indenture until such time as the Company,
acting through one or more Officers and without need to obtain further
authorization from the Board, deems it necessary, desirable or appropriate to
change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2014
Indenture, the Board designates Holdings to be an “Unrestricted Subsidiary” as
defined in the 2014 Indenture until such time as the Company, acting through one
or more Officers and without need to obtain further authorization from the
Board, deems it necessary, desirable or appropriate to change such designation.

RESOLVED FURTHER, that, for purposes of and in accordance with the 2014
Indenture, the Board, on behalf of the Company and in the Company’s capacity as
the sole member of Holdings, designates Terminal to be an “Unrestricted
Subsidiary” as defined in the 2014 Indenture until such time as the Company,
acting through one or more Officers and without need to obtain further
authorization from the Board, deems it necessary, desirable or appropriate to
change such designation.

 

 



 

--------------------------------------------------------------------------------

 



EXHIBITS J-1 and J-2

EQUITY COMMITMENT LETTERS 

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



GSO Capital Partners LP
345 Park Avenue
New York, New York  10154

 

 

January 12, 2017

 

 

 

To:

SN EF UnSub, LP

 

1000 Main Street, Suite 3000

 

Houston, Texas  77002

 

Commitment Letter

 

Ladies and Gentlemen:

 

This letter agreement sets forth the commitment of GSO Capital Partners LP, on
behalf of funds managed, advised or sub-advised by it (the “GSO Investor”),
subject to the terms and conditions contained herein, to purchase, or cause the
purchase of, certain equity interests of SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”).  Pursuant to that certain Purchase and Sale
Agreement (the “Anadarko Purchase Agreement”), dated as of January 12, 2017, by
and among the Partnership, Aguila Production, LLC, a Delaware limited liability
company (“Blackstone”), SN EF Maverick, LLC, a Delaware limited liability
company (“SN”, and collectively with the Partnership and Blackstone, “Buyer”),
Anadarko E&P Onshore LLC, a Delaware limited liability company (“AEP”), and
Kerr-McGee Oil & Gas Onshore LP, a Delaware limited partnership (“KMOG”, and
collectively with AEP, “Seller”, and each of AEP and KMOG individually a “Seller
Party”), and, solely for purposes of Section 15.22 and Schedule 13.4(a) of the
Anadarko Purchase Agreement, Sanchez Energy Corporation, a Delaware corporation
(“SN Parent”), Buyer will purchase the Assets in their respective Proportionate
Shares.  Capitalized terms used but not defined herein have the meanings
ascribed to them in the Anadarko Purchase Agreement.

1.Commitment.  Subject to the terms and conditions set forth herein, at the
Closing, the GSO Investor hereby commits, severally, but not jointly, to
purchase, or cause the purchase of, preferred equity securities of the
Partnership for the cash purchase price set forth opposite the GSO Investor’s
name in Annex I hereto (the “Commitment”), all or a portion of which amount
shall be used by the Partnership solely for the purpose of allowing the
Partnership to fund, to the extent necessary, an aggregate of $500.0 million of
the amounts payable by the Partnership pursuant to, and in accordance with, the
Anadarko Purchase Agreement (excluding, for the avoidance of doubt, any
transactions contemplated by Section 11.8 of the Anadarko Purchase
Agreement).  The GSO Investor may effect the purchase of preferred equity
securities of the Partnership directly or indirectly (by or through one or more
related funds or affiliated entities).  In no event will the aggregate liability
of the GSO Investor pursuant to this letter agreement exceed the total
Commitment amount of the GSO Investor specified in this Section 1.

2.Conditions.  The Commitment, including the obligation of the GSO Investor to
fund the Commitment, shall be subject to the satisfaction of each of the
following conditions:  (i) all of the conditions to effect the Closing set forth
in Article IV of the Anadarko Purchase Agreement shall have been satisfied
(other than those conditions that by their terms are to be satisfied at the
Closing, but subject to such conditions being satisfied were the Closing to
occur), (ii) all of the conditions to effect the Anadarko Closing (as defined in
the Securities Purchase Agreement) set forth in Section 2.06 of that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
January 12, 2017, by and among the Partnership, SN EF UnSub

 

--------------------------------------------------------------------------------

 



GP, LLC, a Delaware limited liability company (the “General Partner”), GSO ST
Holdings LP, a Delaware limited partnership (the “Preferred Unit Purchaser”),
GSO ST Holdings Associates LLC, a Delaware limited liability company (“GSO
Associates”), SN EF UnSub Holdings, LLC, a Delaware limited liability company
(the “Common Unit Purchaser”), SN UR Holdings, LLC, a Delaware limited liability
company (“SN GP Member”) and SN Parent, shall have been satisfied (other than
those conditions that by their terms are to be satisfied at the Anadarko Closing
(as defined in the Securities Purchase Agreement), but subject to such
conditions being satisfied were the Anadarko Closing (as defined in the
Securities Purchase Agreement) to occur), (iii) the Debt Financing has been or
will be funded concurrently with the Closing if the Equity Financing is funded
at the Closing, (iv) the Equity Financing of SN and Blackstone has been or will
be funded at the Closing concurrently or substantially concurrently with the
funding of the Equity Financing of the Partnership and (v) the concurrent
consummation of the Closing in accordance with the terms of the Anadarko
Purchase Agreement. 

3.Enforceability.  No provision of this letter agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person, other than the parties hereto and their respective successors and
permitted assigns; provided that (i) each Seller Party is an express third-party
beneficiary of the provisions in this letter agreement and (ii)  if Seller is
entitled to specific performance in accordance with Section 7.2(e) of the
Anadarko Purchase Agreement, each Seller Party shall have the right to enforce
or cause the Partnership to enforce the GSO Investor’s obligations hereunder;
provided,  further, each Investor/Partner Affiliate (as defined below) shall be
an express third party beneficiary of Section 7 of this letter agreement;
 provided,  further, that SN Parent shall also be an express third party
beneficiary of this letter agreement in order to enforce or cause the
Partnership to enforce the GSO Investor’s obligations hereunder in circumstances
where Seller is entitled to specific performance in accordance with Section
7.2(e) of the Anadarko Purchase Agreement.  Subject to the foregoing, nothing
set forth in this letter agreement is intended to or shall confer upon or give
to any Person other than the Partnership any benefits, rights or remedies under
or by reason of, or any rights to enforce or cause the GSO Investor to enforce,
the Commitment or any provisions of this letter agreement.  Without limiting the
foregoing, the Partnership’s creditors shall have no right to enforce this
letter agreement or to cause the GSO Investor to enforce this letter agreement.

4.Termination.  This letter agreement and the obligation of the GSO Investor to
fund the Commitment in accordance with Sections 1 and 2 of this letter agreement
shall terminate automatically and immediately, without any further liability or
obligation on the part of the GSO Investor, upon the earliest to occur of
(i) the consummation of the Anadarko Closing (as defined in the Securities
Purchase Agreement) or the Closing, (ii) the termination of the Anadarko
Purchase Agreement in accordance with its terms or the termination of the
Securities Purchase Agreement in accordance with its terms, (iii) the funding of
the Commitment and (iv) either Seller or any of its affiliates, directly or
indirectly, asserting in any legal proceeding a claim in connection with the
Anadarko Purchase Agreement or any of the transactions contemplated thereby
against (a) the GSO Investor other than as expressly permitted pursuant to
Section 3 hereunder or (b) any Investor/Partner Affiliate in violation of
Section 7 hereof.  From and after any such termination of this letter agreement,
the GSO Investor shall have no liability or obligation to any Person under or as
a result of this letter agreement.

5.Representations and Warranties.  The GSO Investor hereby represents and
warrants to the Partnership that: (i) it has the requisite capacity and
authority to execute and deliver this letter agreement and to fulfill and
perform its obligations hereunder, (ii) the execution, delivery and performance
of this letter agreement by it has been duly and validly authorized and approved
by all necessary limited partnership action and no other proceedings or actions
on its part are necessary therefor, (iii) this letter agreement has been duly
and validly executed and delivered by it and constitutes a legal, valid and
binding agreement of it enforceable by each Seller Party as a third party
beneficiary and (y) each of SN Parent, SN GP Member, the General Partner, the
Partnership and the Common Unit Purchaser (each, an “SN Party” and collectively,
the “SN Parties”) in each case against it in accordance with its terms, except
as such enforceability may be limited by the effects of bankruptcy, insolvency
and other similar laws relating to or affecting creditors’ rights generally, by
equitable principles (whether in a

 

--------------------------------------------------------------------------------

 



proceeding in equity or at law) and by an implied covenant of good faith and
fair dealing, and (iv) the execution, delivery and performance by it of this
letter agreement do not and will not (a) violate any applicable law in any
material respect or (b) result in any violation of, or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of any benefit
under, any material contract to which it is a party.

6.Assignment.  The GSO Investor may assign all or a portion of its obligations
under this letter agreement to any fund or account managed, advised or
sub-advised by GSO Capital Partners LP; provided,  however, that any such
assignment shall not relieve the GSO Investor of its obligations hereunder.

7.No Recourse.  Notwithstanding anything that may be expressed or implied in
this letter agreement or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that the GSO Investor may be a
partnership or limited liability company, the Partnership, by its acceptance of
the benefits of this letter agreement, covenants, agrees and acknowledges that
no Person other than the GSO Investor shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents or instruments delivered contemporaneously herewith or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith shall be had against, any former, current or future
director, officer, agent, Affiliate, manager, assignee or employee of the GSO
Investor (or any of its successors or permitted assignees), against any former,
current, or future general or limited partner, manager, stockholder or member of
the GSO Investor (or any of their successors or permitted assignees) or any
Affiliate thereof or against any former, current or future director, officer,
agent, employee, Affiliate, assignee, general or limited partner, stockholder,
manager or member of any of the foregoing, but in each case not including the
GSO Investor, the Partnership or the Seller (each, an “Investor/Partner
Affiliate”), whether by or through attempted piercing of the corporate veil, by
or through a claim (whether in tort, contract or otherwise) by or on behalf of
the Partnership against the Investor/Partner Affiliates, by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, or otherwise; it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on, or otherwise be incurred by any Investor/Partner Affiliate, as
such, for any obligations of the GSO Investor under this letter agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.  The Partnership further agrees that
neither it nor any of its Affiliates (other than an SN Party with respect to an
action brought pursuant to Section 3 of this letter agreement) shall have any
right of recovery against the GSO Investor or any of the Investor/Partner
Affiliates in respect of any claim arising under the Anadarko Purchase
Agreement, this letter agreement or the transactions contemplated hereby or
thereby, whether by piercing of the corporate veil, by a claim on behalf of the
Partnership against the GSO Investor any of the Investor/Partner Affiliates or
otherwise, except for the Partnership’s right to be capitalized by the GSO
Investor under and to the extent provided in this letter agreement and subject
to the terms and conditions hereof.  The Partnership hereby covenants and agrees
that it shall not institute, and shall cause its Affiliates (other than an SN
Party with respect to an action brought pursuant to Section 3 of this letter
agreement) not to institute, any proceeding or bring any other claim (whether in
tort, contract or otherwise) arising under, or in connection with, the Anadarko
Purchase Agreement or the transactions contemplated thereby, or in respect of
any oral representations made or alleged to be made in connection therewith,
against the GSO Investor or any Investor/Partner Affiliate, except for claims
against the GSO Investor under this letter agreement.

8.Counterparts.  This letter agreement may be executed in counterparts.

9.Governing Law; Waiver of Jury Trial.  This letter agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.  All
actions arising out of or relating to this letter agreement shall be heard and
determined exclusively in the state courts of New York sitting in New York

 

--------------------------------------------------------------------------------

 



County or the federal courts of the Southern District of New York. Each of the
parties hereto (i) consents to submit itself to the personal jurisdiction of the
state courts of New York sitting in New York County or the federal courts of the
Southern District of New York in the event any dispute arises out of this letter
agreement or any of the transactions contemplated by this letter agreement, (ii)
agrees that it will not attempt to deny or defeat such personal jurisdiction or
venue by motion or other request for leave from any such court and (iii) agrees
that it will not bring any action relating to this letter agreement or any of
the transactions contemplated by this letter agreement in any court other than
such courts sitting in New York County in the State of New York or the Southern
District of New York. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN
ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.

10.Confidentiality.  This letter agreement shall be treated as confidential by
the Partnership and by the Seller and its Affiliates and is being provided to
the Partnership and the Seller in connection with the transactions contemplated
by the Anadarko Purchase Agreement and the Securities Purchase Agreement.  This
letter agreement may not be used, circulated, quoted or otherwise referred to in
any document, except with the written consent of the Partnership; provided that
no such written consent shall be required for disclosures on a “need to know”
basis to employees, agents, legal, financial, accounting or other advisors or
representatives, so long as such persons agree to keep such information
confidential; provided,  further, that the Seller may disclose such information
to the extent reasonably required in connection with any proceeding related to
this letter agreement, the Anadarko Purchase Agreement or the transactions
contemplated hereby or thereby.

11.Severability.  If any term, provision, covenant or restriction of this letter
agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this letter agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party; provided,
 however, that this letter agreement may not be enforced without giving effect
to the provisions of Sections 2,  3,  7,  9,  11  and 12  hereto.  Upon such a
determination, the parties hereto shall negotiate in good faith to modify this
letter agreement so as to effect the original intent of the parties as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

12.Amendments; Entire Agreement.  This letter agreement may not be amended or
otherwise modified, and no provision contained herein may be waived, without the
prior written consent of the GSO Investor, each of the SN Parties and each
Seller Party.  Together with the Anadarko Purchase Agreement, the Securities
Purchase Agreement and the Transaction Documents, this letter agreement
constitutes the sole agreement, and supersedes all prior agreements,
understandings and statements, written or oral, between the GSO Investor or any
of its Affiliates, on the one hand, and the Partnership, any of its affiliates
or any other Person, on the other hand, with respect to the obligations of the
GSO Investor to purchase, or to cause the purchase, of preferred equity
securities of the Partnership.  Except as expressly permitted in Section 6
hereof, no assignment, delegation or other transfer of any rights or obligations
hereunder shall be permitted without the prior written consent of the GSO
Investor, each Seller Party and each SN Party.  Any assignment, delegation or
other transfer in violation of the preceding sentence shall be null and void ab
initio.

[Remainder of page intentionally left blank]

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

GSO INVESTOR:

 

 

 

GSO Capital Partners LP,

 

on behalf of funds managed, advised or sub-advised by it

 

 

 

 

 

By:

/s/  Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



Accepted and Agreed to
as of the date written above

 

 

 

SN EF UNSUB, LP

 

By:    SN EF UnSub GP, LLC, its General Parnter

 

By:

 /s/ Antonio R. Sanchez, III

 

Name:    Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 





 

--------------------------------------------------------------------------------

 



Acknowledgement of express intended third party beneficiaries

as of the date written above

 

ANADARKO E&P ONSHORE LLC

 

 

 

By:

/s/ Brian T. Kuck

 

Name:    Brian T. Kuck

 

Title:       Vice President Corporate Development

 

 

 

 

 

KERR-MCGEE OIL & GAS ONSHORE LP

 

 

 

By:

/s/ Brian T. Kuck

 

Name:    Brian T. Kuck

 

Title:       Vice President Corporate Development

 

 

 





 

--------------------------------------------------------------------------------

 



Acknowledgement of express intended third party beneficiaries

as of the date written above

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:    Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 

 

 

 

SN UR HOLDINGS, LLC

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:    Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 

 

 

 

SN EF UNSUB GP, LLC

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:    Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 

 

 

 

SN EF UNSUB HOLDINGS, LLC

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:    Antonio R. Sanchez, III

 

Title:       Chief Executive Officer

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

 

GSO Investor Commitment Amount:

 

GSO Capital Partners LP:  $500.0 million

 

 

 



 

--------------------------------------------------------------------------------

 



GSO ST Holdings Associates LLC
345 Park Avenue
New York, New York  10154

 

 

 

 

January 12, 2017

 

 

 

To:

SN EF UnSub, LP

 

1000 Main Street, Suite 3000

 

Houston, Texas  77002

 

Commitment Letter

 

Ladies and Gentlemen:

 

This letter agreement sets forth the commitment of GSO Capital Opportunities
Fund III LP, GSO Capital Solutions Fund II LP, GSO Harrington Credit Alpha Fund
(Cayman) L.P., GSO Credit Alpha Fund LP, GSO Energy Select Opportunities Fund
LP, GSO Energy Partners-A LP, GSO Energy Partners-B LP, GSO Energy Partners-C
LP, GSO Energy Partners-C II LP and GSO Energy Partners-D LP (each, a “GSO
Investor” and together, the “GSO Investors”), subject to the terms and
conditions contained herein, to fund indemnification obligations of the
Preferred Unit Purchaser (as defined below) pursuant to the second sentence of
Section 6.01(b) of that certain Securities Purchase Agreement, dated January 12,
2017 (the “Securities Purchase Agreement”), among Sanchez Energy Corporation
(“SN Parent”), SN UR Holdings, LLC, SN EF UnSub GP, LLC, SN EF UnSub, LP, SN EF
UnSub Holdings, LLC, GSO ST Holdings Associates LLC and GSO ST Holdings
LP.  Capitalized terms used but not defined herein have the meanings ascribed to
them in the Securities Purchase Agreement.

1.Securities Purchase Agreement Indemnification Matters. If the Preferred Unit
Purchaser is required to pay any sums to the Common Indemnified Parties pursuant
to the indemnification obligations of the Preferred Unit Purchaser set forth in
the second sentence of Section 6.01(b) of the Securities Purchase Agreement,
then the GSO Investors shall, severally, but not jointly, at the option of SN
Parent either contribute to the Preferred Unit Purchaser, or pay directly to the
applicable Common Indemnified Parties on behalf of the Preferred Unit Purchaser
(without duplication), cash in an aggregate such amount as is necessary to
satisfy the liability of the Preferred Unit Purchaser pursuant to the second
sentence of Section 6.01(b) of the Securities Purchase Agreement, with each such
GSO Investor contributing or paying, as applicable, its Percentage Share of such
aggregate amount.  In no event will the aggregate liability of the GSO Investors
pursuant to this Section 1 exceed the excess, if any, of the Preferred Unit
Commitment Amount minus any amounts funded as contemplated under Section 1 of
the Commitment Letter, of even date herewith, from the GSO Investors (as defined
therein) to SN EF UnSub LP.  When used in this letter agreement, “Percentage
Share” means, when used with respect to each GSO Investor, a percentage equal to
the quotient of A divided by B, where “A” is the amount set forth opposite such
GSO Investor’s name on Annex I hereto, and where “B” is equal to the total
Commitment of the GSO Investors set forth on Annex I hereto. 

2.Enforceability.  No provision of this letter agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person, other than the parties hereto and their respective successors and
permitted assigns; provided that each of SN Parent, SN GP Member, the General
Partner, the Partnership and the Common Unit Purchaser (collectively, the “SN
Parties”) shall be an express third party beneficiary of this letter
agreement.  Subject to the foregoing, nothing set forth in this letter agreement
is intended

 

--------------------------------------------------------------------------------

 



to or shall confer upon or give to any Person other than the Partnership any
benefits, rights or remedies under or by reason of, or any rights to enforce or
cause GSO Investors to enforce, the Commitment or any provisions of this letter
agreement.  Without limiting the foregoing, the Partnership’s creditors shall
have no right to enforce this letter agreement or to cause GSO Investors to
enforce this letter agreement.

3.Termination.  This letter agreement and the obligation of each of the GSO
Investors to fund the indemnification obligation in accordance with Section 1 of
this letter agreement shall terminate automatically and immediately, without any
further liability or obligation on the part of any GSO Investor, upon the
earliest to occur of (i) the consummation of the Anadarko Closing, (ii) the date
the GSO Investors have contributed or paid, as applicable, amounts pursuant to
Section 1 hereof equal to the cap set forth in Section 1, (iii) the first date
on which both the following have occurred: (a) the Securities Purchase Agreement
has been validly terminated and (b) the SN Parties and the Preferred Unit
Purchaser agree that there are no amounts due from the Preferred Unit Purchaser
pursuant to the second sentence of Section 6.01(b) of the Securities Purchase
Agreement and (iii) twelve months after the date on which the Securities
Purchase Agreement is terminated in accordance with its terms and there are no
pending claims for indemnification pursuant to the second sentence of Section
6.01(b) thereof.  From and after any such termination of this letter agreement,
none of the GSO Investors shall have any liability or obligation to any Person
under this letter agreement. 

4.Representations and Warranties.  Each GSO Investor hereby represents and
warrants to the Partnership that: (i) it has the requisite capacity and
authority to execute and deliver this letter agreement and to fulfill and
perform its obligations hereunder, (ii) the execution, delivery and performance
of this letter agreement by it has been duly and validly authorized and approved
by all necessary limited partnership action and no other proceedings or actions
on its part are necessary therefor, (iii) this letter agreement has been duly
and validly executed and delivered by it and constitutes a legal, valid and
binding agreement of it enforceable by the Partnership and each SN Party as a
third party beneficiary against it in accordance with its terms, except as such
enforceability may be limited by the effects of bankruptcy, insolvency and other
similar laws relating to or affecting creditors’ rights generally, by equitable
principles (whether in a proceeding in equity or at law) and by an implied
covenant of good faith and fair dealing, and (iv) the execution, delivery and
performance by it of this letter agreement do not and will not (a) violate any
applicable law in any material respect or (b) result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
the loss of any benefit under, any material contract to which it is a party.

5.Assignment.  Each GSO Investor may assign all or a portion of its obligations
under this letter agreement to any fund or account managed, advised or
sub-advised by GSO Capital Partners LP; provided,  however, that any such
assignment shall not relieve such GSO Investor of its obligations hereunder.

6.No Recourse.  Notwithstanding anything that may be expressed or implied in
this letter agreement or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that the GSO Investors may be a
partnership or limited liability company, the Partnership, by its acceptance of
the benefits of this letter agreement, covenants, agrees and acknowledges that
no Person other than the GSO Investors shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents or instruments delivered contemporaneously herewith or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith shall be had against, any former, current or future
director, officer, agent, Affiliate, manager, assignee or employee of any of the
GSO Investors (or any of their successors or permitted assignees), against any
former, current, or future general or limited partner, manager, stockholder or
member of any of the GSO Investors (or any of their successors or permitted
assignees) or any Affiliate thereof or against any former, current or future
director, officer, agent, employee, Affiliate, assignee, general or limited
partner, stockholder, manager or member of any of the foregoing, but in each
case not including the GSO Investors, the Partnership or the Seller (each, an
“Investor/Partner Affiliate”), whether by

 

--------------------------------------------------------------------------------

 



or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, contract or otherwise) by or on behalf of the Partnership
against the Investor/Partner Affiliates, by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, or otherwise; it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on, or
otherwise be incurred by any Investor/Partner Affiliate, as such, for any
obligations of the GSO Investors under this letter agreement or the transactions
contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.  The Partnership further agrees that
neither it nor any of its Affiliates (other than an SN Party with respect to an
action brought pursuant to Section 2 of this letter agreement) shall have any
right of recovery against any of the GSO Investors or any of the
Investor/Partner Affiliates in respect of any claim arising under the Anadarko
Purchase Agreement, this letter agreement or the transactions contemplated
hereby or thereby, whether by piercing of the corporate veil, by a claim on
behalf of the Partnership against the GSO Investors any of the Investor/Partner
Affiliates or otherwise, except for the Partnership’s right to be capitalized by
the GSO Investors under and to the extent provided in this letter agreement and
subject to the terms and conditions hereof.  The Partnership hereby covenants
and agrees that it shall not institute, and shall cause its Affiliates (other
than an SN Party with respect to an action brought pursuant to Section 2 of this
letter agreement) not to institute, any proceeding or bring any other claim
(whether in tort, contract or otherwise) arising under, or in connection with,
the Anadarko Purchase Agreement or the transactions contemplated thereby, or in
respect of any oral representations made or alleged to be made in connection
therewith, against the GSO Investors or any Investor/Partner Affiliate, except
for claims against the GSO Investors under this letter agreement.  As used in
this Section 6, the term “Affiliate” shall have the meaning assigned in the
first (but not the second) sentence of such term in the Securities Purchase
Agreement.

7.Counterparts.  This letter agreement may be executed in counterparts.

8.Governing Law; Waiver of Jury Trial.  This letter agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.  All
actions arising out of or relating to this letter agreement shall be heard and
determined exclusively in the state courts of New York sitting in New York
County or the federal courts of the Southern District of New York. Each of the
parties hereto (i) consents to submit itself to the personal jurisdiction of the
state courts of New York sitting in New York County or the federal courts of the
Southern District of New York in the event any dispute arises out of this letter
agreement or any of the transactions contemplated by this letter agreement, (ii)
agrees that it will not attempt to deny or defeat such personal jurisdiction or
venue by motion or other request for leave from any such court and (iii) agrees
that it will not bring any action relating to this letter agreement or any of
the transactions contemplated by this letter agreement in any court other than
such courts sitting in New York County in the State of New York or the Southern
District of New York. THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN
ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.

9.Confidentiality.  This letter agreement shall be treated as confidential by
the Partnership and by the Seller and its Affiliates and is being provided to
the Partnership in connection with the transactions contemplated by the
Securities Purchase Agreement.  This letter agreement may not be used,
circulated, quoted or otherwise referred to in any document, except with the
written consent of the Partnership; provided that no such written consent shall
be required for disclosures on a “need to know” basis to employees, agents,
legal, financial, accounting or other advisors or representatives, so long as
such persons agree to keep such information confidential.

10.Severability.  If any term, provision, covenant or restriction of this letter
agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the

 

--------------------------------------------------------------------------------

 



remainder of the terms, provisions, covenants and restrictions of this letter
agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party; provided,  however, that this letter agreement may not be
enforced without giving effect to the provisions of Sections 1, 2,  5,  6,  8,
 10, and 11  hereof.  Upon such a determination, the parties hereto shall
negotiate in good faith to modify this letter agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible.

11.Amendments; Entire Agreement.  This letter agreement may not be amended or
otherwise modified, and no provision contained herein may be waived, without the
prior written consent of the GSO Investors and each of the SN Parties.  Together
with the Securities Purchase Agreement and the Transaction Documents, this
letter agreement constitutes the sole agreement, and supersedes all prior
agreements, understandings and statements, written or oral, between any GSO
Investor or any of its Affiliates, on the one hand, and the Partnership, any of
its affiliates or any other Person, on the other hand, with respect to the
obligations of the GSO Investors with  respect to the indemnification matters in
Section 1 of this letter agreement.  Except as expressly permitted in Section 5
hereof, no assignment, delegation or other transfer of any rights or obligations
hereunder shall be permitted without the prior written consent of the GSO
Investors and each SN Party.  Any assignment, delegation or other transfer in
violation of the preceding sentence shall be null and void ab initio.

[Remainder of page intentionally left blank]

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

GSO INVESTORS:

 

 

 

 

GSO Capital Opportunities Fund III LP

 

By: GSO Capital Opportunities Associates III LLC,

 

       its general partner

 

 

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

GSO Capital Solutions Fund II LP

 

By: GSO Capital Solutions Associates II LP,

 

       its general partner

 

By: GSO Capital Solutions Associates II (Delaware) LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

 

 

 

GSO Harrington Credit Alpha Fund (Cayman) L.P.

 

By: GSO Harrington Credit Alpha Associated L.L.C.,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

 

 

 

GSO Credit Alpha Fund LP

 

By: GSO Credit Alpha Associates LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

GSO Energy Select Opportunities Fund LP

 

By: GSO Energy Select Opportunities Associates LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

 

 

 

GSO Energy Partners-A LP

 

By: GSO Energy Partners-A Associates LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

 

 

 

GSO Energy Partners-B LP

 

By: GSO Energy Partners-B Associates LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

 

 

 

GSO Energy Partners-C LP

 

By: GSO Energy Partners-C Associates LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

GSO Energy Partners-C II LP

 

By: GSO Energy Partners-C Associates II LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

 

 

 

GSO Energy Partners-D LP

 

By: GSO Energy Partners-D Associates LLC,

 

       its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title:   Authorized Signatory

 

 

Accepted and Agreed to
as of the date written above

SN EF UNSUB, LP

 

By:    SN EF UnSub GP, LLC, its General Parnter

 

By:

/s/ Antonio R. Sanchez, III

 

Name:  Antonio R. Sanchez, III

 

Title:     Chief Executive Officer

 

 





 

--------------------------------------------------------------------------------

 



Acknowledgement of express intended third party beneficiaries

as of the date written above

 

SANCHEZ ENERGY CORPORATION

 

By:

/s/ Antonio R. Sanchez, III

 

Name:  Antonio R. Sanchez, III

 

Title:     Chief Executive Officer

 

 

 

 

SN EF UNSUB GP, LLC

 

By:

/s/ Antonio R. Sanchez, III

 

Name:  Antonio R. Sanchez, III

 

Title:     Chief Executive Officer

 

 

 

 

SN EF UNSUB HOLDINGS, LLC

 

By:

/s/ Antonio R. Sanchez, III

 

Name:  Antonio R. Sanchez, III

 

Title:     Chief Executive Officer

 

 

 

 

SN UR HOLDINGS, LLC

 

By:

/s/ Antonio R. Sanchez, III

 

Name:  Antonio R. Sanchez, III

 

Title:     Chief Executive Officer

 

 

 

 



 

--------------------------------------------------------------------------------

 



Annex I

 

GSO Investor Commitment Amounts:

 

 

 

 

 

 

 

 

 

GSO Capital Opportunities Fund III LP:

 

$

281,900,000.00 

 

GSO Capital Solutions Fund II LP:

 

$

226,180,000.00 

 

GSO Harrington Credit Alpha Fund (Cayman) L.P.:

 

$

2,290,000.00 

 

GSO Credit Alpha Fund LP:

 

$

15,240,000.00 

 

GSO Energy Select Opportunities Fund LP:

 

$

175,060,000.00 

 

GSO Energy Partners-A LP:

 

$

34,000,000.00 

 

GSO Energy Partners-B LP:

 

$

12,970,000.00 

 

GSO Energy Partners-C LP:

 

$

13,540,000.00 

 

GSO Energy Partners-C II LP:

 

$

12,870,000.00 

 

GSO Energy Partners-D LP:

 

$

25,950,000.00 

 

 

 

 

 

 

Aggregate Equity Commitment Amount:

 

$


800,000,000.00

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT K-1 AND K-2

Form of GSO Non-Solicitation Agreement AND INTREPID NON-SOLICITATION AGREEMENT

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



NON-SOLICITATION AGREEMENT

 

This NON-SOLICITATION AGREEMENT (this “Agreement”) is made and entered into as
of March 1, 2017, by and among GSO Capital Partners LP, a Delaware limited
partnership (“GSO”), Sanchez Energy Corporation, a Delaware corporation (“SN”),
and Sanchez Oil & Gas Corporation, a Delaware corporation (“SOG” and, together
with SN, the “Sanchez Parties”). 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged by all, the parties to this Agreement agree as follows:

1.Non-Solicitation.  For a period from and after the date hereof until the
earlier of date that is sixty (60) months after the date on which GSO and its
affiliates no longer own any equity interests in SN EF UnSub, LP and SN EF UnSub
GP, LLC (collectively, the “Operating Companies”), unless the Sanchez Parties’
provide prior written consent, GSO shall not, and GSO shall cause its controlled
affiliates (including all private equity funds, portfolio companies, parallel
investment entities, and alternative investment entities owned, managed or
controlled by GSO) not to, directly or indirectly, (i) solicit, induce or
encourage any employee or officer of the Sanchez Parties or any of their
respective affiliates to leave their respective positions of employment with any
Sanchez Party or any of their respective affiliates, (ii) hire or employ any of
such employees or officers, whether as a consultant or otherwise or (iii) hire
or employ any such former employee or officer, whether as a consultant or
otherwise, within six (6) months of such person’s final employment date with a
Sanchez Party or any of their respective affiliates; provided, that the
foregoing shall not preclude GSO or any of its controlled affiliates from
soliciting for employment or hiring any such employee, agent or contractor who
has been terminated (and not rehired) by a Sanchez Party or any of their
respective affiliates.  References to a “controlled affiliate" of GSO in the
first sentence of this Section 1 shall constitute a reference to affiliates in
which GSO or its controlled affiliates have the power to direct or cause the
direction of the management of policies of such affiliate, whether through the
ownership of voting securities, by contract, the right to designate the majority
of the board of directors or managers of such affiliated entities or otherwise;
 provided that, for purposes of clarity, GSO shall not be deemed to control any
affiliate (and shall not have any liability if such affiliate acts in
contravention of the foregoing restrictions) if GSO does not have the right to
appoint the majority of the the board of directors or managers of such affiliate
or does not otherwise have the authority, whether by contract or virtue of its
equity ownership in such affiliate, to cause such affiliate to make decisions
regarding the solicitation or hiring of any persons.

2.Specific Performance.  The covenants and undertakings contained in this
Agreement relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Agreement may cause
irreparable injury to the Sanchez Parties, the amount of which may be impossible
to estimate or determine and which cannot be adequately
compensated.  Accordingly, the remedy at law for any breach of this Agreement
may be inadequate.  Therefore, the Sanchez Parties will be entitled to seek a
temporary and permanent injunction, restraining order or other equitable relief
from any court of competent jurisdiction in the event of any breach of this
Agreement without the necessity of proving actual damage.  The rights and
remedies provided by this Agreement are cumulative and in addition to any other
rights and remedies which the Sanchez Parties may have hereunder or at law or in
equity.

3.Unenforceability.  The parties hereto agree that, if any court of competent
jurisdiction determines that a specified time period or any other relevant
feature of Paragraph 1 hereof is unreasonable, arbitrary or against public
policy, then a lesser period of time or other relevant feature which is
determined by such court to be reasonable, not arbitrary and not against public
policy may be enforced against the applicable party.

4.Governing Law; Submission to Process



 

--------------------------------------------------------------------------------

 



(A)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Texas, without regard to principles of
conflicts of laws.

(b)       Each party hereto (i) submits itself to the exclusive jurisdiction of
the state and federal courts sitting in Harris County, Texas, (ii) agrees and
consents that service of process may be made upon it in any legal proceeding
relating to this Agreement by any means allowed under Texas or federal law and
(iii) waives any objection that it may now or hereafter have to the venue of any
such proceeding being in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

5.Waiver of Jury Trial.  Each party hereto hereby knowingly, voluntarily,
intentionally, and irrevocably:

(a)       waives, to the maximum extent not prohibited by Legal Requirements,
any right it may have to a trial by jury in respect of any litigation based
hereon, or directly or indirectly at any time arising out of, under or in
connection with this Agreement or any transaction contemplated thereby or
associated therewith;

(b)       certifies that no party hereto nor any representative or agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers; and

(c)       acknowledges that it has been induced to enter into this Agreement and
the transactions contemplated hereby by, among other things, the mutual waivers
and certifications contained in this section.

6.Amendment.  No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by all parties hereto and no waiver of any
provision of this Agreement, and no consent to any departure by any party hereto
therefrom, shall be effective unless it is in writing and signed by the other
parties hereto, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

7.Counterparts.  This Agreement may be executed in any number of counterparts
with the same effect as if both of the signatory parties had signed the same
document.  All counterparts shall be construed together and shall constitute one
and the same instrument.  Any facsimile or electronic copies of this Agreement
or signatures on this Agreement shall, for all purposes, be deemed originals.

[SIGNATURES ON THE FOLLOWING PAGE]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

GSO:

 

 

 

GSO CAPITAL PARTNERS LP

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SANCHEZ PARTIES:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title:   Chief Executive Officer

 

 

 

SANCHEZ OIL & GAS CORPORATION

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title:   President

 

 

 



 

--------------------------------------------------------------------------------

 



NON-SOLICITATION AGREEMENT

 

This NON-SOLICITATION AGREEMENT (this “Agreement”) is made and entered into as
of March 1, 2017, by and among Intrepid Private Equity V-A, LLC, a Delaware
limited liability company (“Intrepid”), Sanchez Energy Corporation, a Delaware
corporation (“SN”), and Sanchez Oil & Gas Corporation, a Delaware corporation
(“SOG” and, together with SN, the “Sanchez Parties”). 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged by all, the parties to this Agreement agree as follows:

1.Non-Solicitation.  For a period from and after the date hereof until the
earlier of date that is sixty (60) months after the date on which Intrepid and
its affiliates no longer own any equity interests in SN EF UnSub, LP and SN EF
UnSub GP, LLC (collectively, the “Operating Companies”), unless the Sanchez
Parties’ provide prior written consent, Intrepid shall not, and Intrepid shall
cause its controlled affiliates (including all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed or controlled by Intrepid) not to, directly or indirectly, (i)
solicit, induce or encourage any employee or officer of the Sanchez Parties or
any of their respective affiliates to leave their respective positions of
employment with any Sanchez Party or any of their respective affiliates, (ii)
hire or employ any of such employees or officers, whether as a consultant or
otherwise or (iii) hire or employ any such former employee or officer, whether
as a consultant or otherwise, within six (6) months of such person’s final
employment date with a Sanchez Party or any of their respective affiliates;
provided, that the foregoing shall not preclude Intrepid or any of its
controlled affiliates from soliciting for employment or hiring any such
employee, agent or contractor who has been terminated (and not rehired) by a
Sanchez Party or any of their respective affiliates.  References to a
“controlled affiliate" of Intrepid in the first sentence of this Section 1 shall
constitute a reference to affiliates in which Intrepid or its controlled
affiliates have the power to direct or cause the direction of the management of
policies of such affiliate, whether through the ownership of voting securities,
by contract, the right to designate the majority of the board of directors or
managers of such affiliated entities or otherwise;  provided that, for purposes
of clarity, Intrepid shall not be deemed to control any affiliate (and shall not
have any liability if such affiliate acts in contravention of the foregoing
restrictions) if Intrepid does not have the right to appoint the majority of the
the board of directors or managers of such affiliate or does not otherwise have
the authority, whether by contract or virtue of its equity ownership in such
affiliate, to cause such affiliate to make decisions regarding the solicitation
or hiring of any persons.

2.Specific Performance.  The covenants and undertakings contained in this
Agreement relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Agreement may cause
irreparable injury to the Sanchez Parties, the amount of which may be impossible
to estimate or determine and which cannot be adequately
compensated.  Accordingly, the remedy at law for any breach of this Agreement
may be inadequate.  Therefore, the Sanchez Parties will be entitled to seek a
temporary and permanent injunction, restraining order or other equitable relief
from any court of competent jurisdiction in the event of any breach of this
Agreement without the necessity of proving actual damage.  The rights and
remedies provided by this Agreement are cumulative and in addition to any other
rights and remedies which the Sanchez Parties may have hereunder or at law or in
equity.

3.Unenforceability.  The parties hereto agree that, if any court of competent
jurisdiction determines that a specified time period or any other relevant
feature of Paragraph 1 hereof is unreasonable, arbitrary or against public
policy, then a lesser period of time or other relevant feature which is
determined by such court to be reasonable, not arbitrary and not against public
policy may be enforced against the applicable party.

4.Governing Law; Submission to Process



 

--------------------------------------------------------------------------------

 



(A)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Texas, without regard to principles of
conflicts of laws.

(b)       Each party hereto (i) submits itself to the exclusive jurisdiction of
the state and federal courts sitting in Harris County, Texas, (ii) agrees and
consents that service of process may be made upon it in any legal proceeding
relating to this Agreement by any means allowed under Texas or federal law and
(iii) waives any objection that it may now or hereafter have to the venue of any
such proceeding being in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

5.Waiver of Jury Trial.  Each party hereto hereby knowingly, voluntarily,
intentionally, and irrevocably:

(a)       waives, to the maximum extent not prohibited by Legal Requirements,
any right it may have to a trial by jury in respect of any litigation based
hereon, or directly or indirectly at any time arising out of, under or in
connection with this Agreement or any transaction contemplated thereby or
associated therewith;

(b)       certifies that no party hereto nor any representative or agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers; and

(c)       acknowledges that it has been induced to enter into this Agreement and
the transactions contemplated hereby by, among other things, the mutual waivers
and certifications contained in this section.

6.Amendment.  No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by all parties hereto and no waiver of any
provision of this Agreement, and no consent to any departure by any party hereto
therefrom, shall be effective unless it is in writing and signed by the other
parties hereto, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

7.Counterparts.  This Agreement may be executed in any number of counterparts
with the same effect as if both of the signatory parties had signed the same
document.  All counterparts shall be construed together and shall constitute one
and the same instrument.  Any facsimile or electronic copies of this Agreement
or signatures on this Agreement shall, for all purposes, be deemed originals.

[SIGNATURES ON THE FOLLOWING PAGE]

 

 



 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

 

INTREPID:

 

 

 

Intrepid Private Equity V-A, LLC

By: Intrepid Private Equity Fund GP, LLC, its manager

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SANCHEZ PARTIES:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title:   Chief Executive Officer

 

 

 

SANCHEZ OIL & GAS CORPORATION

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title:   President

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT L

GSO VOTING AGREEMENT

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



STANDSTILL AND VOTING AGREEMENT

BY AND BETWEEN

SANCHEZ ENERGY CORPORATION

AND

THE GSO FUNDS

 

 



 

--------------------------------------------------------------------------------

 



STANDSTILL AND VOTING AGREEMENT

This STANDSTILL AND VOTING AGREEMENT (this “Agreement”) is made and entered into
as of February 6, 2017, by and between (a) Sanchez Energy Corporation, a
Delaware corporation (the “Company”), and (b) the funds specified on the
signature pages hereof (collectively, the “GSO Funds” and individually, a “GSO
Fund”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in Article I.

RECITALS:

WHEREAS, the Company is undertaking a firm commitment underwritten public
offering (the “Offering”) of 10.0 million new shares of the Company’s common
stock at a price to the public of $12.50 per share;

WHEREAS, the GSO Funds have agreed to purchase 500,000 shares of the Company’s
common stock in the Offering (the “Offered Stock”);

WHEREAS, pursuant to the Securities Purchase Agreement, dated January 12, 2017
(the “SPA”), among the Company, SN EF UnSub GP, LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Company (the “General
Partner”), SN EF UnSub, LP, a Delaware limited partnership of which the General
Partner is the sole general partner (the “Partnership”), SN EF UnSub Holdings,
LLC, a Delaware limited liability company and a wholly owned subsidiary of the
Company (“SN Holdings”), SN UR Holdings, LLC, a Delaware limited liability
company, GSO ST Holdings Associates LLC, a Delaware limited liability company
(“GSO Associates”), and GSO ST Holdings LP, a Delaware limited partnership
(“GSO  Holdings”), among other things, at the Anadarko Closing, the Company has
agreed to issue to the GSO Funds the SN Shares and the Warrants in accordance
with Section 2.06(a)(iv) of the SPA, subject to the conditions set forth in the
SPA;

WHEREAS, at the Anadarko Closing, the Warrants will be issued to the GSO Funds
pursuant to the Warrant Agreement, dated as of the date of the Anadarko Closing
(the “Warrant Agreement”), among the Company and the GSO Funds;

WHEREAS, the parties hereto believe that it is desirable to establish certain
provisions with respect to the Voting Securities that are currently held, or may
be acquired, by the GSO Funds; and

WHEREAS, the Board of Directors of the Company has approved this Agreement upon
the terms and subject to the conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

Article I
DEFINITIONS

Section 1.1   Definitions. Capitalized terms used herein without definition
shall have the meanings set forth below:

“Affiliate” means, with respect to any of the GSO Funds, any Person that is
directly or indirectly Controlled by GSO and, with respect to any other
specified Person, any Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by, or is under common Control with,
the Person specified; provided, that no portfolio company directly or indirectly
Controlled by GSO shall be deemed an Affiliate of the

 

--------------------------------------------------------------------------------

 



GSO Funds; provided further, that, for purposes of this Agreement, The
Blackstone Group, L.P. and all private equity funds, portfolio companies,
parallel investment entities, and alternative investment entities owned,
managed, or Controlled by The Blackstone Group, L.P., or its Affiliates that are
not part of the credit-related businesses of The Blackstone Group L.P., shall
neither constitute nor be considered or otherwise deemed to be an “Affiliate” of
GSO, the GSO Funds or their Affiliates or any fund or account managed, advised
or sub-advised by or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P. that are part of the
credit-related businesses of The Blackstone Group L.P.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Anadarko Closing” has the meaning assigned to such term in the SPA.

“Basic Documents” shall have the meaning assigned to such term in the SPA.

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or a petition or
involuntary case with respect to any of the foregoing shall be filed or
commenced against such Person.

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. For purposes of this Agreement, none
of GSO, the GSO Funds or their Affiliates or any fund or account managed,
advised or sub-advised by or Controlled by GSO or its Affiliates, shall
constitute or be deemed to “Beneficially Own” any Common Stock or Voting
Securities that is Beneficially Owned by The Blackstone Group, L.P. or any
private equity funds, portfolio companies, parallel investment entities, or
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P. or its Affiliates that are not part of the credit-related businesses
of The Blackstone Group, L.P.

“Beneficial Ownership” has a correlative meaning to Beneficially Own.

“Board” means the Board of Directors or similar governing body of any member of
the Company Group, as applicable.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any class or classes of stock resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any liquidation, dissolution or
winding up of the

 

--------------------------------------------------------------------------------

 



Company. For purposes of this Agreement, references to a share or shares of
Common Stock shall be deemed to include the Right(s) associated with such share
or shares that are issued pursuant to the Rights Plan or any similar successor
plan hereafter adopted by the Company.

S“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes any successor thereto.

“Company Group” means the Company and its Affiliates, other than the General
Partner and the Partnership and its subsidiaries, if any.

“Control” (including the terms controlling, controlled by and under common
control with) means the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management and policies of a Person
whether through the ownership of voting securities, by contract or otherwise.
The terms “Controlled” and “Controlling” shall have correlative meanings.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended
and the rules and regulations of the SEC promulgated thereunder.

“General Partner” has the meaning assigned to such term in the SPA.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“GSO” means GSO Capital Partners LP.

“GSO Fund” or “GSO Funds” has the meaning assigned to such term in the preamble
of this Agreement.

“Joint Development Agreement” has the meaning assigned to such term in the SPA.

“Offered Stock” has the meaning specified therefor in the recitals of this
Agreement.

“Offering” has the meaning specified therefor in the recitals of this Agreement.

“Partnership” means SN EF UnSub, LP, a Delaware limited partnership.

“Partnership Agreement” has the meaning assigned to such term in the SPA.

“Person” shall mean an individual, corporation, limited liability or unlimited
liability company, association, partnership, trust, estate, joint venture,
business trust or unincorporated organization, or a government or any agency or
political subdivision thereof, or other entity of any kind or nature.

“Rights” has the meaning assigned to such term under the Rights Plan.

“Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Company and Continental Stock Transfer & Trust Company, as rights
agent, including the exhibits attached thereto, as such rights agreement may be
amended, modified or supplemented from time to time.

“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).



 

--------------------------------------------------------------------------------

 



“Securities” means (i) the warrant to purchase shares of Common Stock issued
pursuant to the Warrant Agreement, (ii) the SN Shares, (iii) Common Stock issued
or issuable pursuant to the Warrant Agreement and (iv) the Offered Stock.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended and the
rules and regulations of the SEC promulgated thereunder.

“SN Shares” has the meaning assigned to such term in the SPA.

“SPA” has the meaning specified therefor in the recitals of this Agreement.

“Standstill Termination Date” means the date on which GSO, the GSO Funds and
their respective Affiliates Beneficially Own less than 1.0% of the outstanding
Voting Securities.

“Votes” means votes entitled to be cast generally in the election of members of
the Board.

“Voting Power” means, as of any time, the ratio, expressed as a percentage, of
(x) the Votes (with respect to the Board of the Company) represented by the
Voting Securities Beneficially Owned by the Person in question and its
Affiliates to (y) the aggregate (A) Votes (with respect to the Board of the
Company) represented by all then outstanding Voting Securities plus (B) without
duplication the Votes (with respect to the Board of the Company) represented by
the Voting Securities underlying any other interests Beneficially Owned by the
Person in question and its Affiliates.

“Voting Securities” means, together, (1) the Common Stock and (2) any shares of
any class of capital stock or other equity interest (or other security or
interest) of any member of the Company Group, other than the Common Stock, that
are entitled to vote generally in the election of members of the Board.

“Warrant Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Warrants” has the meaning assigned to such term in the SPA.

Article II
STANDSTILL; VOTING

Section 2.1   Standstill. During the period commencing on the date hereof and
ending on the Standstill Termination Date, without the prior consent of the
Company, each of the GSO Funds agrees that neither it nor any of its Affiliates
will (and such GSO Fund will cause its Affiliates to not), directly or
indirectly:

(a)       other than the acquisition of additional shares of Common Stock by any
of the GSO Funds pursuant to (i) the SPA, (ii) the exercise of the Warrant
Agreement or (iii) the exercise of Rights associated with Common Stock owned by
such GSO Fund or its Affiliates, acquire (or propose or agree to acquire), of
record or beneficially, by purchase or otherwise, any of the Company Group’s
corporate loans, debt securities, Voting Securities, other Company Group
securities or all or substantially all of the assets of any member of the
Company Group, or rights or options to acquire interests in any of the Voting
Securities or other Company Group securities of any member of the Company Group
or all or substantially all of the assets of any member of the Company Group;

(b)        (i) call a special meeting of the holders of Voting Securities of any
member of the Company Group, including without limitation by written consent,
(ii) seek representation on the Board of any member of the Company Group, (iii)
seek the removal of any member of the Board of any member of the Company Group,
(iv) solicit consents from securityholders or otherwise act or seek to act by
written consent with respect to the

 

--------------------------------------------------------------------------------

 



Company Group, (v) conduct a referendum of securityholders of any member of the
Company Group or (vi) make a request for any securityholder list or other
Company Group books and records, whether pursuant to Section 220 of the Delaware
General Corporation Law or otherwise;

(c)       make any statement or proposal to the Board of any member of the
Company Group regarding, or make any public announcement, proposal or offer
(including without limitation any “solicitation” of “proxies” as such terms are
defined or used in Regulation 14A of the Exchange Act) with respect to, or
otherwise solicit, seek or offer to effect (including without limitation, for
the avoidance of doubt, indirectly by means of communication with the press or
media):

(i)any acquisition of any of the securities or all or substantially all of the
assets of any member of the Company Group, or rights or options to acquire
interests in any of the securities or all or substantially all of the assets of
any member of the Company Group;

(ii)any business combination, merger, tender offer, exchange offer, similar
transaction or other extraordinary transaction involving any member of the
Company Group;

(iii)any restructuring, recapitalization, liquidation or similar transaction
involving any member of the Company Group;

(iv)any proposal to seek representation on the Board of any member of the
Company Group or otherwise seek to control or influence the management, the
Board or policies of any member of the Company Group, including, without
limitation, (A) any plans or proposals to change the number or term of directors
or to fill any vacancies on the Board of any member of the Company Group, (B)
any material change in the capitalization or dividend policy of any member of
the Company Group, (C) any other material change in any member of the Company
Group’s management, business or corporate structure, (D) seeking to have any
member of the Company Group waive or make amendments or modifications to its
organizational documents, or other actions that may impede or facilitate the
acquisition of control of any member of the Company Group by any Person, (E)
causing a class of securities of the Company to be delisted from, or to cease to
be authorized to be quoted on, any securities exchange; or (F) causing a class
of equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(v)any request or proposal to waive, terminate or amend the provisions of this
Agreement if such request or proposal would require GSO, the GSO Funds or any
member of the Company Group to make a public announcement;

(vi)any proposal, arrangement or other statement that is inconsistent with the
terms of this Agreement, including without limitation this Section 2.1; or

(d)       knowingly instigate, encourage or assist any third party (including,
without limitation, forming a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) with any such third party, provided that the inclusion of GSO,
the GSO Funds and any fund or account managed, advised or sub-advised by or
Controlled by GSO or its Affiliates as members of a “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) of which The Blackstone Group L.P. and
its other Affiliates are members shall not constitute a breach or violation of
this Section 2.1(d)) to do, or enter into any discussions or agreements with any
third party with respect to, any of the actions set forth in Section 2.1(c); or

(e)       take any action which would require any member of the Company Group to
make a public announcement regarding any of the actions set forth in Section
2.1(c) (provided that any public disclosure by the Company of a change of
Beneficial Ownership of Common Stock by GSO and the GSO Funds or by any “group”
 

 

--------------------------------------------------------------------------------

 



(within the meaning of Section 13(d)(3) of the Exchange Act) of which GSO and
the GSO Funds are members with The Blackstone Group L.P. as a result of a filing
on Schedule 13D or Schedule 13G shall not constitute a breach or violation of
this Section 2.1(e)).

Section 2.2   Standstill Exceptions. Notwithstanding any other provision hereof,
the parties hereto agree that the restrictions contained in Section 2.1 shall:

(a)       not apply to transactions in any equity or debt securities of any
member of the Company Group by any pension plan, 401(k) plan or other employee
benefit plan or discretionary investment fund administered for the benefit of
the directors, officers or employees of GSO, any GSO Fund or their respective
Affiliates; provided, that such activities are not in connection with any
intention, plan or arrangement to influence or acquire control over any member
of the Company Group’s management, Board or policies;

(b)       not prohibit any of the GSO Funds or their respective Affiliates from
privately communicating with, including without limitation making any offer or
proposal to, the Board of the Company, subject to Section 2.1(f);

(c)       not prohibit any transfer which is otherwise permitted under Section
2.3  and/or Section 2.4; and

(d)       terminate and be of no further force and effect on the Standstill
Termination Date.

Section 2.3   Transfer Restrictions. Without limiting the restrictions set forth
in Section 2.4, each of the GSO Funds agrees that it shall not (and such GSO
Fund shall cause its Affiliates not to), without the prior written consent of
the Company, transfer any Voting Securities (or any securities convertible into
or exercisable for Voting Securities) directly or indirectly (by merger,
consolidation, operation of law or otherwise):

(a)       to, or in a transaction with, any Person or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) where any such Person or
“group” would acquire in such transaction or, to the knowledge of such GSO Fund
after reasonable inquiry, owns or would own, following such transaction,
Beneficial Ownership of an aggregate number of Voting Securities representing
4.9% or more of the Voting Power or 4.9% or more of the issued and outstanding
Common Stock; or

(b)       to, or in a transaction with, any Person, or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) that, to the knowledge of the
GSO Funds after reasonable inquiry, competes directly or indirectly with the
business of the Company in any material respect;

provided that the restrictions in this Section 2.3 shall (i) not apply to any
Voting Securities (or any securities convertible into or exercisable for Voting
Securities) transferred pursuant to a public distribution in compliance with any
applicable requirements of U.S. federal or state securities laws (including
without limitation Rule 144 under the Securities Act) and (ii) in the case of an
investment fund, limited liability company or partnership which is an Affiliate
of such GSO Fund, not apply to the transfer of any Voting Securities (or any
securities convertible into or exercisable for Voting Securities) to a limited
partner of such fund, member of such limited liability company or limited or
general partner of such general or limited partnership, or to any other
Affiliate of a GSO Fund that in each case agrees to be bound by the provisions
contained in this Agreement.

Section 2.4   Lockup. Without the prior written consent of the Company, except
as specifically provided below, each GSO Fund shall not (and each GSO Fund shall
cause its Affiliates not to), during the period commencing on the date hereof
and ending on the second anniversary of the date of the Anadarko Closing, (x)
offer, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any of the

 

--------------------------------------------------------------------------------

 



Securities (other than the Offered Stock) or (y) directly or indirectly engage
in any short sales or other derivative or hedging transactions with respect to
the Securities (other than the Offered Stock), regardless of whether any
transaction described in clauses (x) or (y) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise. Notwithstanding the
foregoing, and subject to the conditions below, each GSO Fund and its Affiliates
may (a) transfer any Securities (or any securities convertible into or
exercisable for Securities) to any limited partner of any investment fund,
member of any limited liability company or limited or general partner of any
general or limited partnership, in each case which is an Affiliate of a GSO
Fund, or to any other Affiliate of a GSO Fund, provided, that in each case such
Person agrees to be bound by the provisions contained in this Agreement, (b)
transfer Securities to the Company pursuant to any net exercise or net
settlement of any Common Stock pursuant to the terms of the Warrant Agreement
and (c) transfer Securities in connection with any foreclosure by a lender of
borrowed money which was secured by a bona fide pledge of the Securities.
Notwithstanding the foregoing, if the Anadarko Closing does not occur, the two
year period referred to above shall commence on the date hereof and end on the
second anniversary of the date hereof. For the avoidance of doubt, none of the
restrictions or limitations imposed on each of the GSO Funds or its Affiliates
pursuant to this Section 2.4 shall apply with respect to the Offered Stock.

Section 2.5   Voting. During the period commencing on the date hereof and ending
on the Standstill Termination Date, each of the GSO Funds:

(a)       shall (and shall cause its Affiliates to) take such action (including,
without limitation, if applicable, through the execution of one or more written
consents if stockholders of the Company are requested to vote through the
execution of an action by written consent in lieu of any such annual or special
meeting of stockholders of the Company) at each meeting of the stockholders of
the Company as may be required so that all shares of issued and outstanding
Voting Securities of the Company Beneficially Owned, directly or indirectly, by
it and/or by any of its Affiliates are voted in the same manner (“for,”
“against,” “withheld,” “abstain” or otherwise) as recommended by the Board of
the Company to the other holders of Voting Securities (including without
limitation with respect to director elections) of the Company; provided, that
the foregoing shall not apply in the event that the Board of the Company
recommends that the other holders of Voting Securities vote against the
Company’s approval of a “Sale Transaction” (as defined in the Joint Development
Agreement);

(b)       shall (and shall cause its Affiliates to) be present, in person or by
proxy, at all meetings of the stockholders of the Company so that all shares of
issued and outstanding Voting Securities of the Company Beneficially Owned by it
or them from time to time may be counted for the purposes of determining the
presence of a quorum and voted in accordance with Section 2.5(a) at such
meetings (including without limitation at any adjournments or postponements
thereof). The foregoing provision shall also apply to the execution by such
Persons of any written consent in lieu of a meeting of holders of Voting
Securities of the Company; and

(c)       subject to the proviso in Section 2.5(a), shall (and shall cause their
respective Affiliates to) vote (or cause to be voted) or to act by written
consent all securities of the Company Group Beneficially Owned by it that are
not Voting Securities as directed or recommended by the Board of the Company and
shall cause such other securities to be counted as present for the purposes of
establishing a quorum, to the extent applicable.

Section 2.6   Exceptions to Transfer Restrictions; Early Termination.
Notwithstanding Section 2.3 and 2.4, each of the GSO Funds and their respective
Affiliates shall be permitted to transfer Securities in any of the following
transactions to the counterparties in such transactions, but not otherwise:

(a)       the Company, with the approval of a majority of the Board of the
Company, enters into an agreement with any Person or group (none of which is an
Affiliate of the GSO Funds) providing for (i) an offer to be made to purchase
50% or more of the outstanding shares of Common Stock or all or substantially
all of the assets of the Company; or (ii) the merger or consolidation of the
Company with or into any other person in which

 

--------------------------------------------------------------------------------

 



(A) either the Company’s outstanding capital stock shall be converted into cash
or other property, or a majority of the outstanding voting stock of the
surviving corporation immediately following such merger or consolidation will
not be owned by Persons who were stockholders of the Company immediately before
the merger or consolidation, and (B) notice of a meeting of shareholders of the
Company called to consider such agreement shall be given by or at the direction
of the Board of the Company;

(b)       any tender offer or exchange offer made to the holders of the
Company’s outstanding Common Stock (so long as such offer is not made by the GSO
Funds or any of their Affiliates) and with respect to which the Company, with
the approval of a majority of the Board of the Company, has recommended that the
Company’s stockholders accept such offer.

(c)       The restrictions in Sections 2.3 and 2.4 shall terminate (i) upon any
transfer in accordance with clause (i) of the proviso of Section 2.3 or a
foreclosure in accordance with clause (c) of the second sentence of Section 2.4,
(ii) on the occurrence of a Bankruptcy Event of the Company and (iii) with
respect to any Securities which are the subject of the transactions referred to
in Sections 2.6(a) or (b) which are transferred in accordance with the
consummation of such transactions.

Article III
MISCELLANEOUS

Section 3.1    Communications. All notices and other communications provided for
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, registered or certified mail, return receipt requested, regular mail or
air courier guaranteeing overnight delivery to the following addresses:

if to the Company to:

Sanchez Energy Corporation

1000 Main Street

Suite 3000

Houston, Texas 77002

Attention: Gregory Kopel

Email:gkopel@sanchezog.com

with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana Street, Suite #44

Houston, TX 77002

Attention: David Elder

Facsimile: 713-236-0822

Email: delder@akingump.com



 

--------------------------------------------------------------------------------

 



if to the GSO Funds to:

c/o GSO Capital Partners

1111 Bagby Street, Suite 2050

Houston, Texas 77002

Attention: Robert Horn

Email: robert.horn@gsocap.com

with a copy to :

c/o GSO Capital Partners

345 Park Avenue, 31st Floor

New York, New York 10154

Email: GSO Legal@gsocap.com

GSOValuationsGroup@gsocap.com

with a copy to (which shall not constitute notice):

Andrews Kurth Kenyon LLP

4200 Travis Street

Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary

Jon W. Daly

Email: moleary@andrewskurth.com

jondaly@andrewskurth.com

or to such other address as may be specified in a notice given pursuant to this
Section 3.1. All notices and communications shall be deemed to have been duly
given: (i) at the time delivered by hand, if personally delivered; (ii) when
notice is sent by the sender and the recipient has read the message, if sent by
electronic mail; (iii) upon actual receipt if sent by registered or certified
mail, return receipt requested, or regular mail, if mailed; or (iv) upon actual
receipt when delivered to an air courier guaranteeing overnight delivery. The
parties may change the address to which notices are to be given by giving five
(5) days’ prior notice of such change in accordance herewith.

Section 3.2   Construction; Interpretation. The Sections and other headings and
subheadings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties hereto, and

 

--------------------------------------------------------------------------------

 



shall not in any way affect the meaning or interpretation of this Agreement or
any exhibit hereto. Whenever required by the context, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa. Unless otherwise specified, all references to days or months shall
be deemed to refer to a section or subsection of this Agreement. The words
“hereof,” “herein” and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. The word “including” shall mean “including, without
limitation.” Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof. Whenever
required by the context, references to a Fiscal Year shall refer to a portion
thereof. The use of the words “or,” “either” and “any” shall not be exclusive.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement; accordingly, the language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any Person. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.

Section 3.3   Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties. All of the terms, covenants and agreements contained in this Agreement
are solely for the benefit of the parties hereto, and their respective
successors and assigns, and no other parties (including, without limitation, any
other Stockholders or creditor of the Company, or any director, officer or
employee of the Company) are intended to be benefitted by, or entitled to
enforce, this Agreement.

Section 3.4   Assignment of Rights. No party hereto may transfer or assign any
portion of its rights and obligations under this Agreement without the prior
written consent of the other party hereto.

Section 3.5   Recapitalization, Exchanges, etc. Affecting the Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all interests of the Company Group or any successor or
assign of any member of the Company Group (whether by merger, consolidation,
sale of assets or otherwise), which may be issued in respect of, in exchange for
or in substitution of, such interests, and shall be appropriately adjusted for
combinations, stock or other splits, recapitalizations, pro rata distributions
and the like occurring after the date of this Agreement.

Section 3.6   Aggregation of Securities. All equity securities of the Company
Group held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 3.7   Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.8   Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the

 

--------------------------------------------------------------------------------

 



same Agreement. A signed copy of this Agreement delivered by facsimile, portable
document format (PDF) or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Agreement. This Agreement and all of the provisions hereof shall be binding upon
and effective as to each Person who (i) executes this Agreement in the
appropriate space provided in the signature pages hereto notwithstanding the
fact that other Persons who have not executed this Agreement may be listed on
the signature pages hereto and (ii) may from time to time become a party to this
Agreement by executing a counterpart of or joinder to this Agreement.

Section 3.9   Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10   Governing Law. This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the application
of any law other than the law of the State of Delaware.

Section 3.11   Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware or, if such Court does not have
subject matter jurisdiction, to the Superior Court of the State of Delaware or,
if jurisdiction is vested exclusively in the Federal courts of the United
States, the Federal courts of the United States sitting in the State of
Delaware, and any appellate court from any such state or Federal court, and
hereby irrevocably and unconditionally agree that all claims with respect to any
such claim shall be heard and determined in such Delaware court or in such
Federal court, as applicable. The parties agree that a final judgment in any
such claim is conclusive and may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law. In addition, each of the
parties hereby irrevocably and unconditionally agrees (1) that it is and shall
continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and (2)(A)
to the extent that such party is not otherwise subject to service of process in
the State of Delaware, to appoint and maintain an agent in the State of Delaware
as such party’s agent for acceptance of legal processes and notify the other
parties of the name and address of such agent, and (B) to the fullest extent
permitted by law, that service of process may also be made on such party by
prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.

Section 3.12   WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
3.12 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 3.13   Severability of Provisions. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or the effectiveness or validity of any provision
in any other jurisdiction, and this Agreement will be reformed, construed and
enforced in such

 

--------------------------------------------------------------------------------

 



jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein or if such term or provision could be drawn more narrowly
so as not to be illegal, invalid, prohibited or unenforceable in such
jurisdiction, it shall be so narrowly drawn, as to such jurisdiction, without
invalidating the remaining terms and provisions of this Agreement or affecting
the legality, validity or enforceability of such term or provision in any other
jurisdiction.

Section 3.14   Entire Agreement; Integrated Transactions. This Agreement, the
other Basic Documents and the other agreements and documents expressly referred
to herein as intended by the parties hereto as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject manner
contained herein and therein. This Agreement, the other Basic Documents and the
other agreements and documents expressly referred to herein or therein supersede
all prior agreements and understandings between the parties with respect to such
subject matter. Each of the parties hereto acknowledges and agrees that in
executing this Agreement (i) the intent of the parties in this Agreement and the
other Basic Documents shall constitute an unseverable and single agreement of
the parties with respect to the transactions contemplated hereby and thereby,
(ii) it waives, on behalf of itself and each of its Affiliates, any claim or
defense based upon the characterization that this Agreement and the other Basic
Documents are anything other than a true single agreement relating to such
matters and (iii) the matters set forth in this Section 3.14 constitute a
material inducement to enter into this Agreement and the other Basic Documents
and to consummate the transactions contemplated hereby and thereby. Each of the
parties hereto stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of this Agreement and the other Basic
documents as a single, unseverable instrument pertaining to the matters that are
the subject of such agreements, (ii) this Agreement and the other Basic
Documents shall be treated as a single integrated and indivisible agreement for
all purposes, including the bankruptcy of any party and (iii) not to assert or
take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 3.14.

Section 3.15   No Partnership. No partnership, joint venture or joint
undertaking is intended to be, or is, formed between the parties hereto or any
of them by reason of this Agreement or the transactions contemplated herein.

Section 3.16   Amendment. This Agreement may be amended only by means of a
written amendment signed by the Company and the GSO Funds.

Section 3.17   No Presumption. In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

Section 3.18   Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the GSO
Funds (and their transferees or assignees) and the Company shall have any
obligation hereunder and no recourse under this Agreement shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, securityholder or Affiliate of any of the GSO
Funds or the Company or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, securityholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, securityholder or Affiliate of any of the GSO Funds or the
Company or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, securityholder or Affiliate of any
of the foregoing, as such, for any obligations of any of the GSO Funds or the
Company under this Agreement or for any claim based on, in respect of or by
reason of such obligation or its creation.



 

--------------------------------------------------------------------------------

 



Section 3.19   Further Assurances. The Company and each of the GSO Funds shall
cooperate with each other and shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement. The
GSO Funds agree that they shall not direct any Person to undermine or breach the
terms and conditions set forth herein.

Section 3.20   Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

[Signature page follows]

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

GSO FUNDS:

 

 

 

GSO CAPITAL OPPORTUNITIES FUND III LP

 

By:      GSO Capital Opportunities Associates III, LLC,

 

            it general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO CAPITAL SELECT OPPORTUNITIES

 

FUND LP

 

By:      GSO Energy Select Opportunities Associates LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO ENERGY PARTNERS-A LP

 

 

 

By:      GSO Energy Partners-A Associates LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO ENERGY PARTNERS-B LP

 

 

 

By:      GSO Energy Partners-B Associates LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO ENERGY PARTNERS-C LP

 

 

 

By:      GSO Energy Partners-C Associates LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 





 

--------------------------------------------------------------------------------

 



 

 

GSO ENERGY PARTNERS-C II LP

 

By:      GSO Energy Partners-C Associates II LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO ENERGY PARTNERS-D LP

 

By:      GSO Energy Partners-D Associates LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO ENERGY MARKET OPPORTUNITIES
FUND II LP

 

By:      GSO Energy Market Opportunities Associates LLC,

 

            its general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO CREDIT ALPHA TRADING (CAYMAN) LP

 

By:      GSO Capital Partners LP,

 

            its investment manager

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 

 

GSO HARRINGTON CREDIT ALPHA FUND (CAYMAN) L.P.

 

By:      GSO Capital Partners LP,

 

            its investment manager

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

GSO CAPITAL SOLUTIONS FUND II (LUXEMBOURG) S.A.R.L.

 

By:      GSO Capital Partners LP,

 

            its investment manager

 

 

 

By:

/s/ Jean-Claude Koch

 

Name:

Jean-Claude Koch

 

Title:

A Manager

 

 

 

 

 

 

 

By:

/s/ William Foot

 

Name:

William Foot

 

Title:

B Manager

 

 

 

 

GSO CAPITAL SOLUTIONS FUND II LP

 

By:      GSO Capital Solutions Associates II, LP,

 

            it general partner

 

 

 

 

 

By:      GSO Capital Solutions Associates II

 

            (Delaware) LLC,

 

            it general partner

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Person

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT M

Allocation of SN shares and warrants

 

 

 

 

FUND NAME

PERCENTAGE

SN SHARES

WARRANTS

GSO Capital Opportunities Fund III LP

23.7107

355,660

474,213

GSO Energy Select Opportunities Fund LP

24.7641

371,461

495,282

GSO Energy Partners-A LP

4.8093

72,139

96,185

GSO Energy Partners-B LP

1.8352

27,529

36,705

GSO Energy Partners-C LP

1.9167

28,751

38,334

GSO Energy Partners-C II LP

1.8197

27,296

36,394

GSO Energy Partners-D LP

3.6705

55,057

73,410

GSO Credit Alpha Trading (Cayman) LP

2.1553

32,330

43,107

GSO Harrington Credit Alpha Fund (Cayman) L.P.

0.3240

4,860

6,480

GSO Capital Solutions Fund II LP

31.9945

479,917

639,890

Intrepid Private Equity V-A, LLC

3.0

45,000

60,000

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT N

SN LETTER AGREEMENT

[Attached.]

 

 



 

--------------------------------------------------------------------------------

 



Sanchez Energy Corporation

1000 Main St, Suite 3000

Houston, Texas 77002

January 12, 2017

SN EF UnSub, LP

1000 Main Street, Suite 3000

Houston, Texas 77002

SN EF Maverick, LLC

1000 Main Street, Suite 3000

Houston, Texas 77002

Re: Letter Agreement

Reference is made to that certain Purchase and Sale Agreement, dated as of
January 12, 2017 (the “APC PSA”), by and among Anadarko E&P Onshore LLC, a
Delaware limited liability company (“AEP”), Kerr-McGee Oil & Gas Onshore LP, a
Delaware limited partnership (“KMOG” and collectively with AEP, “Seller”), SN EF
Maverick, LLC, a Delaware limited liability company (“SN”), SN EF UnSub, LP, a
Delaware limited partnership (“UnSub”), Aguila Production, LLC, a Delaware
limited liability company (“AcqCo” and collectively with SN and UnSub, “Buyer”),
and, solely for the purposes of Section 15.22 and Schedule 13.4(a) of the APC
PSA, Sanchez Energy Corporation, a Delaware corporation (“SN
Parent”).  Capitalized terms used but not otherwise defined herein shall have
the meaning assigned to such terms in the APC PSA.

The purpose of this letter agreement (this “Letter Agreement”) is to set forth
certain agreements of SN, SN Parent and UnSub.

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by all, SN, SN Parent and UnSub agree as follows:

1.Purchase Price Adjustment.  At the Closing, the Purchase Price to be paid by
SN and UnSub shall be adjusted pursuant to the provisions of Section 3.3 and
Section 3.5 of the APC PSA (herein referred to as the “Preliminary Purchase
Price Adjustment”).  On or before 120 days after the Closing, the Purchase Price
shall be adjusted pursuant to the provisions of Section 3.6 of the APC PSA
(herein referred to as the “Final Purchase Price Adjustment”).  Each of the
Preliminary Purchase Price Adjustment and the Final Purchase Price Adjustment
are sometimes hereinafter referred to individually as a “Purchase Price
Adjustment.”  Pursuant to the terms of the APC PSA, Seller (a) will only be
adjusting the Purchase Price pursuant to such provisions on an aggregate basis
and (b) will not be providing allocations of such adjustments between SN and
UnSub.  The following sets forth the agreement among SN and UnSub as to
allocations of such adjustments between SN and UnSub.    

(a)Upon receipt of the Preliminary Settlement Statement or the Final Settlement
Statement from APC, on or before (i) three (3) Business Days prior to Closing
(in the case of the Preliminary Settlement Statement) or (ii) seven (7) calendar
days prior to the Final Payment Date (in the case of the Final Settlement
Statement), SN shall use reasonable efforts to submit to UnSub a statement that
allocates the Preliminary Purchase Price Adjustment or the Final Purchase Price
Adjustment, as applicable, between SN and UnSub attributable to the undivided
interests in the Assets to be acquired by SN and UnSub at Closing.  Prior to
Closing or the Final Payment Date, whichever is applicable, SN and UnSub will in
good faith attempt to agree upon such allocations.



 

--------------------------------------------------------------------------------

 



(b)If SN and UnSub are able to agree upon the allocation of the Preliminary
Purchase Price Adjustment described in clause (a) above on or before two (2)
Business Days prior to the Closing, then SN will notify Seller of the resulting
allocation of the Preliminary Purchase Price Adjustment as between SN and UnSub
prior to Closing.  If SN and UnSub are able to agree upon the allocation of the
Final Purchase Price Adjustment described in clause (a) above on or before two
(2) Business Days prior to the Final Payment Date, then SN will notify Seller of
the resulting allocation of the Final Purchase Price Adjustment as between SN
and UnSub prior to the Final Payment Date.

(c)If SN is unable to submit the allocations of the Preliminary Purchase Price
Adjustment or the Final Purchase Price Adjustment described in clause (a) above
to UnSub pursuant to the dates set forth in clause (a) above or if SN and UnSub
are unable to agree upon such allocations after exercising good faith attempts
to do so, then (i) if the applicable Purchase Price Adjustment would result in a
payment from Seller to SN and UnSub collectively (or net downward adjustment to
the Purchase Price), then such Purchase Price Adjustment shall be allocated 10%
to SN and 90% to UnSub at the Closing or Final Payment Date, as applicable, and
(ii) if the applicable Purchase Price Adjustment would result in a payment from
SN and UnSub collectively to Seller (or net upward adjustment to the Purchase
Price), then such Purchase Price Adjustment shall be allocated 90% to SN and 10%
to UnSub at the Closing or Final Payment Date, as applicable, in each case,
pending final settlement or agreement hereunder.  SN and UnSub will continue to
attempt in good faith to agree upon the allocation of the Preliminary Purchase
Price Adjustment or the Final Purchase Price Adjustment for thirty (30) days
after the Closing or the Final Payment Date, as applicable.  If SN and UnSub are
able to agree upon such allocations, then appropriate payments between SN and
UnSub will be made within three (3) Business Days to reflect the agreed-upon
allocation of such Purchase Price Adjustments between SN and UnSub.  If SN and
UnSub are unable to agree upon the allocation of the Final Purchase Price
Adjustment between SN and UnSub, then SN and UnSub will resolve such
disagreement according to the dispute resolution procedures set forth in Section
3.7 of the APC PSA, which shall apply mutatis mutandis to this Letter Agreement.

(d)SN and UnSub agree that the allocation of Purchase Price Adjustments between
SN and UnSub will be based upon the Purchase Price adjustment provisions set
forth in Section 3.3, Section 3.5 and Section 3.6 of the APC PSA, which will
attempt to the maximum extent practicable to allocate costs and revenues to the
particular undivided interests in the Assets to be acquired by each of SN and
UnSub at Closing, provided, for the avoidance of doubt, that as between SN and
UnSub, Purchase Price Adjustments pursuant to Section 3.3(a)(vii) or
Section 3.3(b)(vii) of the APC PSA will be allocated 100% to UnSub.  If a
Purchase Price Adjustment is not directly attributable to particular Assets
transferred to each of SN and UnSub at Closing, then SN and UnSub agree to
allocate such Purchase Price Adjustments 60% to SN and 40% to UnSub. 

(e)Subject to Section 1(f) below, Purchase Price Adjustments for Title Defects
and Environmental Defects pursuant to Section 3.3(b)(ii) and Section 3.3(b)(iii)
of the APC PSA will be allocated to each of SN and UnSub based upon the ratio of
(i) the sum of (A) the Title Defect Amounts for the valid uncured Title Defects
attributable to such Party plus (B) the Remediation Amounts for the valid
unremediated Environmental Defects attributable to such Party, compared to (ii)
the sum of (A) all Title Defect Amounts for all valid uncured Title Defects
asserted by all Buyer Parties plus (B) all Remediation Amounts for all valid
unremediated Environmental Defects asserted by all Buyer Parties.

(f)Notwithstanding anything to the contrary in Section 1(e) above, the ratio
described therein shall be calculated without regard to Title Defects or
Environmental Defects related to Assets excluded from the transactions
contemplated by the APC PSA, and SN and UnSub acknowledge that (i) the Purchase
Price Adjustments for such excluded Assets will be determined pursuant to
Section 3.3(b)(iv) of the APC PSA, and (ii) SN’s and UnSub’s shares of such
Purchase Price Adjustments shall be based upon

 

--------------------------------------------------------------------------------

 



the undivided interest in such excluded Assets that would be acquired by such
Party at Closing if such Asset was not excluded.

(g)UnSub’s agreement to the allocations of the Preliminary Purchase Price
Adjustment and Final Purchase Price Adjustment proposed by SN pursuant to this
Letter Agreement shall require the consent of Preferred Unit Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed.

(h)The provisions of this Section 1 shall apply mutatis mutandis to any
provisions of the KNOC PSA pertaining to purchase price adjustment (only if such
provisions are substantially identical to Sections 3.3, 3.5 and 3.6 of the APC
PSA).

2.Reimbursement for Indemnification Expenses. 

(a)UnSub hereby agrees to reimburse SN and/or SN Parent for any payments made by
SN and/or SN Parent, as applicable, in respect of any Liabilities incurred by
(a) SN pursuant to SN’s Indemnity Obligations under Section 8.3 of the APC PSA,
a comparable provision of the KNOC PSA (only if such provision is substantially
identical to Section 8.3 of the APC PSA) or pursuant to the Development
Agreement or the License, in each case to the extent that such Liabilities are
attributable to UnSub’s acquired properties thereunder, (b) SN pursuant to
Section 15.23 of the APC PSA or a comparable provision of the KNOC PSA (only if
such provision is substantially identical to Section 15.23 of the APC PSA) or
(c), in the case of SN Parent, incurred by SN Parent in connection with an
Indemnification Obligation of SN that is paid by SN Parent as a result of the SN
Parent Guaranty given by SN Parent in favor of SN pursuant to Section 15.22 of
the APC PSA or a comparable provision of the KNOC PSA (only if such provision is
substantially identical to Section 15.22 of the APC PSA), in each case to the
extent that such Liabilities are attributable to UnSub’s acquired properties
thereunder.

(b)SN Parent and SN, jointly and severally, hereby agree to reimburse UnSub for
any payments made by UnSub in respect of any Liabilities incurred by UnSub
pursuant to UnSub’s Indemnity Obligations under Section 8.3 or Schedule 13.4 of
the APC PSA, Section 8.3 or a comparable provision of the KNOC PSA (only if such
provision is substantially identical to Section 8.3 or Schedule 13.4 of the APC
PSA, as applicable) or pursuant to the Development Agreement or the License, in
each case to the extent that such Liabilities are attributable to SN and/or SN
Parent’s acquired properties thereunder.

(c)For the avoidance of doubt, any Indemnity Obligation incurred by the SN
Parties as a result of a joint breach of a covenant made by both SN and UnSub
that cannot otherwise be allocated solely to either SN or UnSub shall be
allocated 60% to SN and 40% to UnSub.

(d)Each of SN and SN Parent hereby represents and warrants to UnSub that it is
not a party to, or bound by, any contract or agreement that prohibits SN or SN
Parent from making indemnification payments or reimbursements pursuant to the
APC PSA or this Letter Agreement.  Each of SN and SN Parent shall not enter into
any contract or agreement that prohibits SN or SN Parent from making
indemnification payments or reimbursements pursuant to the APC PSA or this
Letter Agreement.

(e)In consideration for the services provided by SN and certain of its
Affiliates to UnSub, UnSub hereby agrees to pay to SN an annual fee equal to
$400,000, which such fee shall be due and payable in advance on the date hereof
and on each one year anniversary thereafter.

3.Credit Support.  If SN is required to post a letter of credit or surety bond
for the benefit of Seller pursuant to Section 11.11(a)(iv) of the APC PSA or a
comparable provision of the KNOC PSA (only if such

 

--------------------------------------------------------------------------------

 



provision is substantially identical to Section 11.11(a)(iv) of the APC PSA),
the costs and expenses of such letter of credit or surety bond shall be
allocated 60% to SN and 40% to UnSub.

4.Joint Properties.

(a)Spacing Restrictions.  Without the prior written consent of UnSub, prior to
the Redemption Date, SN Parent shall not, and shall cause its Affiliates
(including SN) not to, vote for any successor operator under any Operating
Agreement, resign or attempt to resign as the operator under any Operating
Agreement, or take or omit to take any action with the intent to effectively or
constructively terminate its status as operator under any Operating Agreement,
unless such successor operator has agreed in writing to abide by the spacing
restrictions set forth in Section 5.3 of the Joint Development Agreement.

(b)AMI and Participation in Future Acquisitions. 

(i)If any Sanchez Vehicle or its Affiliate elects to participate in an AMI
Acquisition pursuant to the terms of the Joint Development Agreement or acquire
Oil and Gas Properties within the area of mutual interest in Exhibit A attached
hereto (in either case, an “AMI Participation Opportunity”), then SN Parent
shall cause the applicable Sanchez Vehicle(s) or its Affiliate to offer in
writing forty percent (40%) of the interest to be acquired by the applicable
Sanchez Vehicle(s) or its Affiliate in such acquisition to UnSub on the same
purchase price, terms and conditions as such acquisition and otherwise in
accordance with Section 5.11 of the GP LLC Agreement.  In addition, if any party
or parties to an Operating Agreement non-consents to an operation proposed
thereunder, then UnSub shall be offered 40% of the pro rata portion of such
non-consenting party’s interest in such proposed operation that becomes
available to SN Parent, SN or any of their Affiliates.

(ii)Notwithstanding anything in the GP LLC Agreement or Partnership Agreement to
the contrary, Preferred Unit Purchaser shall have the right to act on behalf of,
and enforce all rights of, UnSub in connection with Section 4.5 of the Joint
Development Agreement.

(c)Non-Consent Properties. 

(i)After receiving a capital expenditure request with respect to any property in
which any Partnership Group Company, on the one hand, and any Sanchez Vehicle or
any of its Affiliates (other than, for the avoidance of doubt, any Partnership
Group Company), on the other hand, owns an interest, prior to responding and in
no event more than ten days after receiving such request, UnSub shall or shall
cause the applicable Partnership Group Company to notify SN Parent as to whether
or not the applicable Partnership Group Company intends to consent to such
request and SN Parent shall or shall cause the applicable Sanchez Vehicle or its
Affiliate to notify UnSub as to whether or not the applicable Sanchez Vehicle or
its Affiliate intends to consent to such request.

(ii)If, following the Closing, (A) UnSub intends to non-consent to any capital
expenditure in respect of any of UnSub’s properties in which any Sanchez Vehicle
also owns an interest, or UnSub intends to cause any other Partnership Group
Company to non-consent to any such capital expenditure with respect to such
properties, and (B) any Sanchez Vehicle intends to consent to such capital
expenditure, then, subject to the terms of any applicable Operating Agreement,
joint development agreement (including the Joint Development Agreement) or
participation agreement or other similar agreement(s) affecting such property,
UnSub shall and shall cause the Partnership Group Companies, as applicable, and
SN Parent shall and shall cause its designated Affiliate, as applicable, to use
their respective commercially reasonable efforts, subject to the terms of their
respective organizational documents and financing arrangements, to

 

--------------------------------------------------------------------------------

 



take such actions as may be necessary or appropriate for the non-consenting
Partnership Group Company to convey its interest in the affected property to SN
Parent or its designated Affiliate, subject to reversion to the conveying
Partnership Group Company after SN Parent or its Affiliates, as applicable, have
recovered the applicable non-consent penalty set forth in the applicable
Operating Agreement. 

(iii)If, following the Closing, (A) any Sanchez Vehicle intends to non-consent
to any capital expenditure in respect of any of its properties in which any
Partnership Group Company owns an interest and (B) UnSub intends to consent to
such capital expenditure, or intends to cause any other Partnership Group
Company to consent to such capital expenditures, then, subject to the terms of
the applicable Operating Agreement, joint development agreement (including the
Joint Development Agreement) or participating agreement(s) or other similar
agreement affecting such property, SN Parent shall cause the applicable Sanchez
Vehicle(s), and UnSub shall or shall cause its designated Partnership Group
Company to, use their respective commercially reasonable efforts, subject to the
terms of their respective organizational documents and financing arrangements,
to take such actions as may be necessary or appropriate for the non-consenting
Sanchez Vehicle(s) to convey their interest in the affected property to UnSub or
its designated Partnership Group Company, subject to reversion to the conveying
Sanchez Vehicle after UnSub or its designated Partnership Group Company, as
applicable, has recovered the applicable non-consent penalty set forth in the
applicable Operating Agreement.

(d)Certain Restricted Transfers by SN Parent.  SN Parent shall not, and shall
cause each Sanchez Vehicle not to, without the prior written consent of UnSub,
sell or transfer any Joint Properties, including any of the properties acquired
by any Sanchez Vehicle pursuant to the APC PSA, to any third party not
affiliated with SN Parent, unless in connection with such sale all outstanding
Preferred Units will be redeemed in full, inclusive of an amount of cash equal
to the Base Preferred Return Amount with respect to each outstanding Preferred
Unit (as may be required pursuant to the Partnership Agreement); provided, that,
the foregoing restrictions shall not apply to any sale or transfer or series of
sales or transfers of such assets by any Sanchez Vehicle(s) if (i) the buyer or
transferee in such sale or transfer is Sanchez Production Partners LP, a
Delaware limited partnership (“SPP”), or (ii)(A) the aggregate sales proceeds of
all such sales (giving pro forma effect to those currently proposed) does not
exceed 45% of the PDP PV-10 of the Joint Properties owned by the Sanchez
Vehicles and (B) the aggregate net acreage conveyed or transferred in all such
sales (giving pro forma effect to those currently proposed) does not exceed 45%
of the Sanchez Vehicles’ aggregate net acreage included in the properties
acquired by the Sanchez Vehicle(s) at Closing pursuant to the APC PSA or any
subsequently acquired Joint Properties in any Type Curve Area (as defined in
Exhibit B attached hereto and incorporated herein) or in the aggregate.

(e)Certain Workover and Recompletion Operations.  Upon receipt of a Workover and
Recompletion Proposal from UnSub, SN Parent shall cause each Sanchez
Representative to propose such operations identified in the Workover and
Recompletion Proposal to the Operating Committee in accordance with the terms of
the Joint Development Agreement and vote in favor of such
operations.  Notwithstanding anything to the contrary contained herein, upon
compliance with the foregoing terms of this Section 4(e), there shall be no
liability on behalf of SN Parent or any Sanchez Representative if such proposed
operations are rejected or otherwise not approved by Blackstone Representatives
(as defined under the Joint Development Agreement) of the Operating Committee.

(f)Division of Operatorship.  SN Parent shall not, and shall cause each Sanchez
Vehicle not to, agree to any “Equitable Division” (as defined in the Joint
Development Agreement) that would result in a material adverse effect to
“Existing Producing Wells” (as defined in the Joint Development

 

--------------------------------------------------------------------------------

 



Agreement) or related offset locations owned by the Partnership Group Companies
without the prior written consent of UnSub.

(g)Tag-Rights.  UnSub shall have the tag-along rights on sales of Joint
Properties by SN Parent, SN or any of their Affiliates as set forth in Exhibit C
attached hereto.

(h)Fair Market Value.  The Parties agree that, in determining the Fair Market
Value of properties to be sold by UnSub and SN, respectively, pursuant to
Sections 4.2 or 4.5 of the Joint Development Agreement, SN and UnSub agree that
any midstream charges and the allocations set forth in the Hydrocarbons
Marketing Agreement of such midstream charges (including any minimum and maximum
charges contained therein) will be used in determining the Fair Market Value of
such properties.  The Parties agree that, although this provision will not bind
Aquila regarding any position it might take with respect to the  Fair Market
Value of such properties, as between the Parties, they will not assert any
position in such determinations of Fair Market Value that is inconsistent with
the above.

5.Certain Actions.  Until the Redemption Date, each of SN Parent and SN shall
not, and shall cause its Affiliates not to, take any action that is not
consistent with or that violates or is prohibited by the GP LLC Agreement, and
each of SN Parent and SN shall comply, and shall cause its Affiliates to comply,
with the GP LLC Agreement, including Sections 5.7(b), 5.11, 5.15 and 9.5.

6.No Guarantor and Restricted Subsidiary.  SN Parent shall not, and shall not
permit any of its Affiliates to, take any action that would cause UnSub to
become a guarantor or a restricted subsidiary pursuant to any agreement
governing any material indebtedness of SN Parent, SN or any of their Affiliates.

7.Tax Partnership.  In the event the Tax Partnership is not terminated as
contemplated by the provisions of Section 11.14 of the APC PSA, the parties
agree to use commercially reasonable efforts to cause the partnership agreement
of the Tax Partnership to be revised or a new agreement of tax partnership to be
entered into such that all allocations of income and deduction reflect the
economic interests of the parties in the properties acquired pursuant to the APC
PSA and that the parties will be in the same economic position as would have
occurred had the Tax Partnership been terminated prior to the Closing Date.

8.Determination of Sanchez Shares and Warrants Amount.  Preferred Unit Purchaser
shall propose, prior to a date that is five (5) days prior to the Anadarko
Closing Date, the valuation of the SN Shares as of the Anadarko Closing Date
(the “Sanchez Shares Value”) and the valuation of the Warrants as of the
Anadarko Closing Date (the “Warrants Value”).  Preferred Unit Purchaser shall
take into account any reasonable comments received from Common Unit Purchaser
within two (2) days after provision of the proposed valuations.  The parties
shall cooperate in good faith to resolve any differences as to the Sanchez
Shares Value and the Warrants Value.  In the event Common Unit Purchaser and
Preferred Unit Purchaser are nonetheless unable to reach an agreement as to each
of the Sanchez Shares Value and the Warrants Value prior to the Anadarko Closing
Date, then the matter shall be submitted for resolution and determination to a
nationally recognized independent accounting firm or nationally recognized
independent investment banking firm, as determined by the Preferred Unit
Purchaser and reasonably acceptable to Common Unit Purchaser, in which case the
nationally recognized firm will deliver to Common Unit Purchaser and Preferred
Unit Purchaser a written determination of the Sanchez Shares Value and the
Warrants Value no later than one (1) day prior to the Anadarko Closing Date (the
Sanchez Shares Value together with the Warrants Value, in each case as finally
determined pursuant this Section 8, the “Sanchez Shares and Warrants Amount”).
The fees and expenses of the nationally recognized firm shall be paid fifty
percent (50%) by Common Unit Purchaser and fifty percent (50%) by Preferred Unit
Purchaser.  Common Unit Purchaser and Preferred Unit Purchaser agree that they
will not take nor will they permit any Affiliate to take, for Tax purposes, any
position inconsistent with such valuation of the Sanchez Shares and Warrants;
provided, that nothing contained herein shall prevent the Common Unit Purchaser
or the Preferred Unit Purchaser from settling

 

--------------------------------------------------------------------------------

 



in good faith any proposed deficiency or adjustment by any Governmental
Authority based upon or arising out of the Sanchez Shares and Warrants Amount,
and neither Common Unit Purchaser nor Preferred Unit Purchaser shall be required
to litigate before any court any proposed deficiency or adjustment by any
Governmental Authority challenging such Sanchez Shares and Warrants Amount.
Common Unit Purchaser, on the one hand, or Preferred Unit Purchaser, on the
other hand, shall notify Preferred Unit Purchaser or Common Unit Purchaser,
respectively, within ten (10) days after notice or commencement of an
examination, audit or other proceeding based upon or arising from the Sanchez
Shares and Warrants Amount.

9.Certain Definitions.  As used in this Letter Agreement:

“Affiliate” means, with respect to any person, any other person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
person.  For the purposes of this Letter Agreement, “control,” when used with
respect to any specified person, means the power, direct or indirect, to direct
or cause the direction of the management and policies of such person, whether
through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise; and the terms “controlling” and
“controlled” shall have correlative meanings.  Notwithstanding the foregoing,
solely for the purposes of this Letter Agreement, UnSub and its subsidiaries
will be deemed not to be Affiliates of SN Parent or SN, and vice versa.

“AMI Acquisition” has the meaning given to the term “Acquisition” in the Joint
Development Agreement. 

“Anadarko Closing Date” has the meaning set forth in the Securities Purchase
Agreement.

“Base Preferred Return Amount” has the meaning set forth in the Partnership
Agreement.

“Basic Documents” has the meaning set forth in the Securities Purchase
Agreement.

“Common Unit Purchaser” has the meaning set forth in the Securities Purchase
Agreement.

“Core Area” has the meaning set forth in the Joint Development Agreement.

“Governmental Authority” has the meaning set forth in the Securities Purchase
Agreement.

“GP LLC Agreement” has the meaning set forth in the Securities Purchase
Agreement.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products and other substances derived therefrom or the
processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium and any and all minerals, ores
or substances of value and the products and proceeds therefrom.

“Joint Development Agreement” has the meaning set forth in the Securities
Purchase Agreement.

“Joint Properties” has the meaning set forth in the GP LLC Agreement.

“KNOC PSA” has the meaning set forth in the Securities Purchase Agreement.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Management Services Agreement” has the meaning set forth in the Securities
Purchase Agreement.



 

--------------------------------------------------------------------------------

 



“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under or attributable to the
foregoing, in each case relating to Hydrocarbons.

“Operating Agreement” has the meaning set forth in the Joint Development
Agreement.

“Operating Committee” has the meaning set forth in the Joint Development
Agreement.

“Partnership Agreement” has the meaning set forth in the Securities Purchase
Agreement.

“Partnership Group Companies” has the meaning set forth in the GP LLC Agreement.

“PDP PV-10” means the net present value, discounted at ten percent (10%) per
annum, of the future net revenues (using NYMEX forward curve pricing for the
next five (5) years as of the date of determination and flat prices from the
fifth calendar year thereafter) expected to accrue to the Sanchez Vehicle’s
collective interest in any Proved Developed Producing Reserves (as defined in
the Partnership Agreement)  in any Joint Properties (in each case determined as
of the last day of the most recent fiscal year or fiscal quarter for which a
reserve report of the Partnership is available) during the remaining expected
economic lives of such reserves.  Each calculation of such expected future net
revenues shall be made in accordance with the then existing standards of the
Society of Petroleum Engineers, provided that in any event (a) appropriate
deductions shall be made for severance and ad valorem taxes, and for operating,
gathering, transportation and marketing costs required for the production and
sale of such reserves, (b) the pricing assumptions used in determining PDP PV-10
Proved Reserves (as defined in the GP LLC Agreement) for any particular reserves
shall be based upon the Strip Price (as defined under the GP LLC Agreement) for
the next five (5) years, (c) the cash-flows derived from the pricing assumptions
set forth in clause (b) above shall be further adjusted to account for the
historical basis differential and (d) PDP PV-10 shall be based on the valuation
of applicable properties in the Partnership reserve report as adjusted for the
Sanchez Vehicles’ working interest ownership percentage in such properties.

“Preferred Unit Purchaser” has the meaning set forth in the Securities Purchase
Agreement.

“Preferred Units” has the meaning set forth in the Partnership Agreement.

“Redemption Date” means the date of redemption of all outstanding Preferred
Units in cash at the Base Preferred Return Amount under the Partnership
Agreement.

“Sanchez Representative” has the meaning set forth in the Joint Development
Agreement.

“SN Shares” has the meaning set forth in the Securities Purchase Agreement.

“Sanchez Vehicle” has the meaning set forth in the GP LLC Agreement.

“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, by and among SN Parent, SN UR Holdings,
LLC, a Delaware limited liability company, SN EF UnSub Holdings, LLC, a Delaware
limited liability company, UnSub, SN EF UnSub GP, LLC, a Delaware limited
liability company and the general partner of the Partnership, GSO ST Associates
LLC, a Delaware limited liability company, and Preferred Unit Purchaser.

“Warrants” has the meaning set forth in the Securities Purchase Agreement.

“Workover and Recompletion Proposal” has the meaning set forth in the GP LLC
Agreement.



 

--------------------------------------------------------------------------------

 



10.Conflict of Law; Jurisdiction; Venue; Jury Waiver.  The provisions of
Section 15.13 of the APC PSA shall apply mutatis mutandis to this Letter
Agreement, as if such provisions were set forth in full herein.

11.Amendments. This Letter Agreement may be amended, restated, modified or
changed only by a written instrument signed by SN, SN Parent and UnSub.

12.Counterparts. This Letter Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
hereto and delivered to each of the other parties hereto (including via
facsimile or other electronic transmission), it being understood that each of
the parties need not sign the same counterpart.

13.Specific Performance.  The parties hereto agree that irreparable damage, for
which monetary damages, even if available, would not be an adequate remedy,
would occur in the event that the provisions of this Letter Agreement were not
performed in accordance with its specific terms and that any remedy at law for
any breach of the provisions of this Letter Agreement would be
inadequate.  Accordingly, the parties hereto acknowledge and agree that each
such party shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Letter Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.  Each party hereby agrees that it
will not oppose the granting of specific performance and other equitable relief
on the basis that the other parties have an adequate remedy at Law or that an
award of specific performance is not an appropriate remedy for any reason at Law
or equity.  The parties hereto acknowledge and agree that any other party
seeking an injunction to prevent breaches of this Letter Agreement and to
enforce specifically the terms and provisions of this Letter Agreement in
accordance with this Section 13 shall not be required to provide any bond or
other security in connection with any such injunction.  The specific performance
or other equitable relief available pursuant to this Section 13 is not an
exclusive remedy and any non-breaching party to this Letter Agreement may pursue
any remedy at Law or equity available to it.

14.Entire Agreement; Integrated Transaction.  This Letter Agreement, the
Securities Purchase Agreement and the Basic Documents are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Company set forth herein.  This
Letter Agreement, the Securities Purchase Agreement and the Basic Documents
supersede all prior agreements and understandings between the parties with
respect to such subject matter.  Each of the parties hereto acknowledges and
agrees that in executing this Letter Agreement (i) the intent of the parties is
this Letter Agreement, the Securities Purchase Agreement and the other Basic
Documents shall constitute an unseverable and single agreement of the parties
with respect to the transactions contemplated hereby and thereby, (ii) it
waives, on behalf of itself and each of its Affiliates, any claim or defense
based upon the characterization that this Letter Agreement, the Securities
Purchase Agreement and the other Basic Documents are anything other than a true
single agreement relating to such matters and (iii) the matters set forth in
this Section 14 constitute a material inducement to enter into this Letter
Agreement, the Securities Purchase Agreement and the other Basic Documents and
to consummate the transactions contemplated hereby and thereby.  Each of the
parties hereto stipulates and agrees (x) not to challenge the validity,
enforceability or characterization of this Letter Agreement, the Securities
Purchase Agreement and the other Basic Documents as a single, unseverable
instrument pertaining to the matters that are the subject of such agreements,
(y) this Letter Agreement, the Securities Purchase Agreement and the other Basic
Documents shall be treated as a single integrated and indivisible agreement for
all purposes, including the bankruptcy of any party and (z) not to assert or
take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 14.



 

--------------------------------------------------------------------------------

 



15.Notices.  All notices and other communications provided for hereunder shall
be in writing and shall be given by hand delivery, electronic mail, registered
or certified mail, return receipt requested, regular mail or air courier
guaranteeing overnight delivery to the following addresses:

if to SN or SN Parent to:

Sanchez Energy Corporation
1000 Main Street

Suite 3000

Houston, Texas 77002
Attention: Gregory Kopel
Email:   gkopel@sanchezog.com

with a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana Street, Suite #44

Houston, TX 77002

Attention: David Elder

Facsimile: 713-236-0822

Email: delder@akingump.com

if to UnSub to:

SN EF UnSub GP, LLC

1000 Main Street, Suite 3000

Houston, TX  77002

Attention:  Gregory Kopel

Email:  gkopel@sanchezog.com

with a copy to:

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, TX  77002

Attention:  Gregory Kopel

Email:   gkopel@sanchezog.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
600 Travis Street, Suite 3300
Houston, Texas  77002
Attention: John D. Pitts
Email:  john.pitts@kirkland.com

with a copy to:

c/o GSO Capital Partners

1111 Bagby Street, Suite 2050

Houston, TX  77002

Attention:  Robert Horn



 

--------------------------------------------------------------------------------

 



Email: Robert.horn@gsocap.com

with a copy to :

c/o GSO Capital Partners
345 Park Avenue, 31st Floor
New York, New York  10154

Email:  GSO Legal@gsocap.com

GSOValuationsGroup@gsocap.com

with a copy to (which shall not constitute notice):

Andrews Kurth Kenyon LLP

4200 Travis Street

Suite 4200

Houston, Texas 77002

Attention:  G. Michael O’Leary

Jon Daly

or to such other address as may be specified in a notice given pursuant to this
Section 15.  All notices and communications shall be deemed to have been duly
given: (i) at the time delivered by hand, if personally delivered; (ii) when
notice is sent by the sender and the recipient has read the message, if sent by
electronic mail; (iii) upon actual receipt if sent by registered or certified
mail, return receipt requested, or regular mail, if mailed; or (iv) upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.  The
parties may change the address to which notices are to be given by giving five
(5) days’ prior notice of such change in accordance herewith.

[Signature Pages Follow]

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

Accepted and Agreed to

 

 

as of the date written above

 

 

 

 

 

SN EF UNSUB, LP

 

 

By: SN EF UnSub GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

SN EF MAVERICK, LLC

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

Chief Executive Officer

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A

(Attached)

 

 



 

--------------------------------------------------------------------------------

 



Picture 18 [sn20170331ex107153f8e005.jpg]

 

 



 

--------------------------------------------------------------------------------

 



Exhibit B

Type Curve Areas

(Attached)

 

 



 

--------------------------------------------------------------------------------

 



Picture 19 [sn20170331ex107153f8e006.jpg]

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit C

Tag-Along Rights

(a)If at any time SN Parent, SN or any of their Affiliates proposes to transfer,
directly or indirectly, all or any portion of its Joint Properties, whether in a
single transaction or series of related transactions to a Third Party purchaser
or purchasers (a “Proposed Sale”), such party seeking to transfer such Joint
Properties (the “Transferring Party”) shall furnish to UnSub a written notice of
such Proposed Sale (the “Tag-Along Notice”) and provide UnSub the opportunity to
participate in such Proposed Sale on the terms described in this Exhibit C to
the extent of its respective ownership interests in the assets to be transferred
in such Proposed Sale.  The Tag-Along Notice shall include:

(i)the material terms and conditions of the Proposed Sale, including (A) the
Joint Properties to be transferred, (B) the name of the proposed transferee (the
“Proposed Transferee”), (C) the proposed amount and form of consideration
(including the proposed price on a per Working Interest percentage basis based
on an allocation of value by applicable Leases, Wellpads, and other applicable
assets, which will include an allocation to individual producing wells and
undeveloped acreage based on the bona fide third party offer), and (D) the
proposed transfer date, if known, which date shall not be less than thirty (30)
Business Days after delivery of such Tag-Along Notice; and

(ii)an invitation to UnSub to participate in such Proposed Sale at the same per
Working Interest percentage price per applicable asset, for the same form of
consideration and on the same terms and conditions as those offered to the
Transferring Party in the Proposed Sale.  The Transferring Party shall deliver
or cause to be delivered to UnSub copies of all transaction documents relating
to the Proposed Sale as promptly as practicable after they become available.

(b)UnSub may exercise the tag-along rights provided by this Exhibit C within
twenty (20) Business Days following delivery of the Tag-Along Notice by
delivering a notice (the “Tag-Along Offer”) to the Transferring Party indicating
UnSub’s desire to exercise its tag-along rights hereunder.  If UnSub does not
make a Tag-Along Offer within twenty (20) Business Days following delivery of
the Tag-Along Notice, UnSub shall be deemed to have waived its rights under this
Exhibit C with respect to such Proposed Sale, and the Transferring Party shall
thereafter be free to transfer the applicable Joint Properties to the Proposed
Transferee without the participation of  UnSub, for the same form of
consideration set forth in the Tag-Along Notice, at a per Working Interest
percentage price no greater than the per Working Interest percentage price per
applicable asset set forth in the Tag-Along Notice, and on other terms and
conditions which are not more favorable to the Transferring Party than those set
forth in the Tag-Along Notice.  If UnSub elects to participate in the Proposed
Sale pursuant to this Exhibit C, (i) the consideration to be received by the
parties in such sale (a “Tag-Along Transaction”) will be calculated by taking
the aggregate proceeds from such Tag-Along Transaction and allocating such
proceeds between the Transferring Party and UnSub based upon the relative Fair
Market Value of the Leases, Wellpads and other applicable assets and other
interests included by such parties (collectively, the “Tag Interests”), as
agreed by the Transferring Party and UnSub or as otherwise determined pursuant
to the valuation process set forth in paragraph (g) below, taking into account
(in either case) the parties’ proportionate ownership of the Working Interests
in the properties transferred pursuant to the Tag-Along Transaction, the
allocation of value among the Working Interests included in the sale as
determined with the Third Party purchaser (but only to the extent that all
parties approved in writing such allocation prior to execution of the applicable
agreement), and any other relevant information, provided that the total Fair
Market Value of the aggregate interests to be sold for purposes hereunder will
be equal to the sale price determined by the purchaser of the interests included
by the Transferring Party and UnSub in the Proposed Sale; and (ii)

 

--------------------------------------------------------------------------------

 



UnSub shall agree to make to the Proposed Transferee the same representations
and warranties, covenants and indemnities as the Transferring Party agrees to
make in connection with the Proposed Sale (which may be modified as necessary as
to form to the extent one party is transferring Working Interests and the other
party is transferring equity interests holding Working Interests, and such other
distinctions as may be applicable to the parties or their interests in the
Leases, Wellpads, and other applicable Assets); provided, that (A) no party
shall be liable for the breach of any covenant by any other party, (B) in no
event shall any party be required to make representations and warranties or
provide indemnities as to any other party, and (C) in no event shall UnSub be
responsible for any liabilities or indemnities in connection with such Proposed
Sale in excess of the proceeds received by UnSub in the Proposed Sale.

(c)In the event that the consideration received in connection with a Proposed
Sale consists of securities that are not registered under the Securities Act of
1933, as amended, and UnSub exercises its tag-along rights hereunder in
connection with such Proposed Sale, if the Transferring Party is entitled to
registration rights in respect of such securities, the Transferring Party shall
ensure that UnSub will receive pro rata piggy back registration rights on any
registration in which the Transferring Party is entitled to register such
securities (together with a pro rata number of the total demand registrations
granted to the Transferring Party).

(d)Any offer of UnSub contained in any Tag-Along Offer shall be irrevocable,
and, to the extent such Tag-Along Offer is accepted, UnSub shall be bound and
obligated to Transfer in the Proposed Sale on the same terms and conditions,
with respect to each Oil and Gas Property interest transferred, as the
Transferring Party; provided,  however, that if the terms of the Proposed Sale
change with the result that the per Working Interest percentage price shall be
less than the per Working Interest percentage price set forth in the Tag-Along
Notice, the form of consideration shall be different or the other terms and
conditions (other than, for the avoidance of doubt, inside tax basis associated
with such interests, if applicable) shall be materially less favorable to UnSub
than those set forth in the Tag-Along Notice, UnSub shall be permitted to
withdraw the offer contained in the applicable Tag-Along Offer by written notice
to the Transferring Party and upon such withdrawal shall be released from its
obligations.

(e)If UnSub exercises its rights under this Exhibit C, the closing of the sale
of the Transferring Party’s and UnSub’s Joint Properties in the Tag-Along
Transaction will take place concurrently.  If the closing with the Proposed
Transferee (whether or not UnSub has exercised its rights under this Exhibit C)
shall not have occurred by 5:00 p.m.  Eastern Time on the date that is
one-hundred and twenty (120) days after the date of the Tag-Along Notice, as
such period may be extended to obtain any required regulatory approvals, and on
terms and conditions not more favorable to the Transferring Party than those set
forth in the Tag-Along Notice, all the restrictions on transfer contained herein
shall again be in effect with respect to such Oil and Gas Property interest and
proposed transfer.

(f)The costs of any transactions contemplated by this Exhibit C shall be
deducted pro rata from the proceeds to be paid to the Transferring Party and
UnSub in connection with such transaction.

(g)In the event the Transferring Party and UnSub (for purposes of this
paragraph, collectively, the “Dispute Parties”) disagree as to the relative Fair
Market Value of the Tag Interests included by each party and cannot resolve such
dispute (after good faith negotiations lasting no more than ten (10) Business
Days), then any Dispute Party may elect for the Dispute Parties to engage one
mutually-agreeable reputable national or regional investment bank or valuation
firm with experience in the valuation of oil and gas interests in Eagle Ford
Shale (the “Valuation Firm”) to determine the relative Fair Market Value (on a
percentage basis) of the Tag Interests included by each party.  The Valuation
Firm shall be selected by the Dispute Parties from among the Approved Financial
Advisor Arbiters and if the Dispute Parties are unable to agree then SN Parent
shall chose.  The Dispute Parties shall each cooperate fully with the

 

--------------------------------------------------------------------------------

 



Valuation Firm, including by providing all reasonably requested information,
data and work papers of such Dispute Party and shall make available personnel
and accountants to explain any such information, data or work papers.  The
Dispute Parties shall cause the Valuation Firm to render its determination as
soon as reasonably practicable but in no event later than fifteen (15) Business
Days after the Valuation Firm was engaged; provided,  however, the Dispute
Parties shall cause the Valuation Firm to render its determination no later than
the second (2nd) Business Day prior to the expiration of the Tag-Along
Offer.  The Valuation Firm’s determination of the relative value of the Tag
Interests (the “Final Valuation”) shall be final and binding on the Dispute
Parties, and any proceeds to be received in such indirect approved sale shall be
split between the Dispute Parties based upon the relative valuation percentages
set forth in the Final Valuation.  The fees and costs of the Valuation Firm
shall allocated 50% to SN and 50% to UnSub.

Terms used in this Exhibit C but not defined elsewhere in this Letter Agreement
shall have the following meanings:

“Approved Financial Advisor Arbiters” means the banks or valuation firms listed
on Annex IV to the Joint Development Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by applicable Law to be closed in
New York, New York or Houston, Texas.

“Fair Market Value” means the value of any specified interest or property, which
shall not in any event be less than zero, that would be obtained in an arm’s
length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller, conveyance of operatorship associated with any specified
interest or property or a control premium.

“Governmental Authority” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.

“Leases” means, collectively, oil, gas and mineral leases and subleases,
royalties, overriding royalties, net profits interests, carried and convertible
interests, and other oil and gas interests.

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

“Third Party” means any Person other than an Affiliate of SN Parent or a
Permitted Holder, provided that for purposes of Section 4(g) and this Exhibit C,
each of SPP and its controlled Affiliates shall be deemed a Third Party of SN
Parent and its Affiliates.

“Wellpads” has the meaning set forth in the Joint Development Agreement.

“Working Interest” means with respect to any lease or well or wellpad relating
to the any Joint Properties, the fractional interest in and to such lease, well
or wellpad that is burdened with the obligation to bear and pay costs and
expenses of maintenance, development and operations on or in connection with
such lease or well.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 3.07

Partnership Approvals

1.   The approval of (i) the General Partner and (ii) the sole member of the
General Partner is required for the Partnership and General Partner,
respectively, actions specified above, which approvals have been obtained.

2.   With respect to such other Basic Documents that are to be executed at
Closing and the performance of which is to occur after Closing, any
authorizations, consents, approvals, waivers, licenses, qualifications,
exemptions, filings, declarations, qualifications or registrations contemplated
by such Basic Documents.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 3.08

Liabilities

1.   Liabilities and obligations of the General Partner arising under its
Limited Liability Company Agreement, dated as of December 21, 2016.

2.   Liabilities and obligation of the Partnership arising under its Agreement
of Limited Partnership, dated as of December 21, 2016.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 4.04

Preferred Unit Purchasers Approvals

None.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 5.04

SN Approvals

1.   With respect to the Warrant Agreement and the Registration Rights
Agreement, such of the foregoing as may be required under the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, state and
foreign securities or “blue sky” laws, The New York Stock Exchange or any other
applicable self-regulatory organization.

2.   With respect to such other Basic Documents that are to be executed at
Closing and the performance of which is to occur after Closing, any
authorizations, consents, approvals, waivers, licenses, qualifications,
exemptions, filings, declarations, qualifications or registrations contemplated
by such Basic Documents.

 

 

--------------------------------------------------------------------------------